Exhibit 10.5

FIRST AMENDMENT TO AMENDED AND RESTATED LOAN, SECURITY

AND GUARANTEE AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN, SECURITY AND GUARANTEE
AGREEMENT is dated as of November 9, 2012 (this “Amendment”), among MRC GLOBAL
INC., a Delaware corporation (“MRC”), MCJUNKIN RED MAN CORPORATION, a Delaware
corporation (“MRMC”), GREENBRIER PETROLEUM CORPORATION, a West Virginia
corporation (“Greenbrier”), MCJUNKIN RED MAN DEVELOPMENT CORPORATION, a Delaware
corporation (“McJunkin Development”), MIDWAY – TRISTATE CORPORATION, a New York
corporation (“Midway”), MILTON OIL & GAS COMPANY, a West Virginia corporation
(“Milton”), MRC MANAGEMENT COMPANY, a Delaware corporation (“Management”),
RUFFNER REALTY COMPANY, a West Virginia corporation (“Ruffner”), and THE SOUTH
TEXAS SUPPLY COMPANY, INC., a Texas corporation (“South Texas” and together with
MRMC, Greenbrier, McJunkin Development, Midway, Milton, Management and Ruffner,
the “U.S. Borrowers”), MRC TRANSMARK PTY LTD, a company incorporated under the
laws of Australia with Australian Company Number 080 156 378 (“Transmark
Australia”), and MRC SPF PTY LTD., a company incorporated under the laws of
Australia with Australian Company Number 088 104 410 (“SPF Australia” and
together with Transmark Australia, the “Australian Borrowers”), MRC TRANSMARK
NV, a limited liability company organized under the laws of Belgium (the
“Belgian Borrower”), MRC CANADA ULC (f/k/a MIDFIELD SUPPLY ULC), an unlimited
liability corporation organized under the laws of Alberta, Canada (the “Canadian
Borrower”), MRC TRANSMARK B.V., a limited company organized under the laws of
the Netherlands (“Transmark Netherlands”), and MRC TRANSMARK INTERNATIONAL B.V.,
a limited company organized under the laws of the Netherlands (“International
Netherlands” and together with Transmark Netherlands, the “Dutch Borrowers”),
MRC TRANSMARK HOLDINGS UK LIMITED, a company incorporated in England and Wales
with company number 05436123 (“Holdings UK”), MRC TRANSMARK LIMITED, a company
incorporated in England and Wales with company number 03471259 (“Transmark UK”),
MRC TRANSMARK (DRAGON) LIMITED, a company incorporated in England and Wales with
company number 03797606 (“Dragon UK”), and MRC SPF SCANFIT LIMITED, a company
incorporated in England and Wales with company number 02299105 (“SPF UK” and
together with Holdings UK, Transmark UK and Dragon UK, the “UK Borrowers”; and
collectively with the Australian Borrowers, the Belgian Borrower, the Canadian
Borrower, the Dutch Borrowers and the U.S. Borrowers, the “Borrowers” and each,
a “Borrower”), the financial institutions party hereto constituting Required
Lenders (as defined in the Loan Agreement referred to below), and BANK OF
AMERICA, N.A., a national banking association, in its capacity as collateral
agent and administrative agent for itself and the other Secured Parties (as
defined in the Loan Agreement referred to below) (the “Agent”).



--------------------------------------------------------------------------------

R E C I T A L S:

A. The Borrowers, the Agent and the financial institutions party thereto from
time to time as lenders (collectively, “Lenders”) are parties to that certain
Amended and Restated Loan, Security and Guarantee Agreement dated as of
March 27, 2012 (the “Existing Loan Agreement”).

B. The Borrowers desire to amend the Existing Loan Agreement as set forth herein
in order to, among other things, (i) add MRC as a U.S. Facility Guarantor and
amend certain definitions and provisions to reflect MRC as a Loan Party
(including for financial reporting and certain covenants), (ii) reflect the
refinancing of the Senior Secured Notes with indebtedness incurred under the
Term Loan Credit Agreement, (iii) implement the Foreign Cross-Guarantee,
(iv) eliminate the pledge of Pledged Collateral (as defined in the Existing Loan
Agreement) by the Foreign Borrowers, (v) reallocate the Commitment of Bank of
America and certain of its Affiliates among certain Borrower Groups,
(vi) increase the Australian Swingline Commitment and (vii) increase the
Canadian Letter of Credit Sublimit (each of the foregoing capitalized terms not
otherwise defined herein have the meanings assigned to such terms in the Loan
Agreement referred to below).

C. In connection with MRC entering into the Term Loan Credit Agreement and the
refinancing of the Senior Secured Notes, MRC and the Agent desire to amend and
restate the Intercreditor Agreement.

D. The Agent and the Required Lenders are willing to amend the Existing Loan
Agreement and to amend and restate the Intercreditor Agreement on the terms and
conditions set forth in this Amendment.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
hereto hereby agree as follows:

1. Definitions. From and after the First Amendment Effective Date (defined
below), the term “Loan Agreement” (or, with respect to its use in other Credit
Documents in reference to the Existing Loan Agreement, the term “Agreement”) as
used herein, in the Existing Loan Agreement and in the other Credit Documents,
shall mean the Existing Loan Agreement as hereby amended and modified, and as
further amended, restated, modified, replaced or supplemented from time to time
as permitted thereby. This Amendment shall constitute a “Loan Document” for all
purposes of the Loan Agreement and the other Credit Documents. Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Loan Agreement.

2. Amendments to Existing Loan Agreement. In reliance upon the representations,
warranties and covenants herein and effective as of the First Amendment
Effective Date:

(a) the Existing Loan Agreement is hereby amended and modified to read in its
entirety in the form as attached hereto as Annex A;

 

2



--------------------------------------------------------------------------------

(b) Exhibit I to the Existing Loan Agreement is hereby deleted in its entirety
and replaced with Exhibit I attached hereto as Annex B;

(c) Schedule 2.1.1(a) to the Existing Loan Agreement is hereby deleted in its
entirety and replaced with Schedule 2.1.1(a) attached hereto as Annex C;

(d) Schedule 2.1.1(c) to the Existing Loan Agreement is hereby deleted in its
entirety and replaced with Schedule 2.1.1(c) attached hereto as Annex D;

(e) Schedule 2.1.1(f) to the Existing Loan Agreement is hereby deleted in its
entirety and replaced with Schedule 2.1.1(f) attached hereto as Annex E;

(f) Schedule 7.3 to the Existing Loan Agreement is hereby deleted in its
entirety;

(g) Schedule 9.1.12 to the Existing Loan Agreement is hereby deleted in its
entirety and replaced with Schedule 9.1.12 attached hereto as Annex F; and

(h) Each reference to “Midfield Supply ULC” in the exhibits to the Existing Loan
Agreement and the schedules to the Existing Loan Agreement is hereby deleted and
replaced with “MRC Canada ULC (f/k/a Midfield Supply ULC)”.

Except as expressly set forth above in this Section 2, all schedules and
exhibits to the Existing Loan Agreement, in the forms thereof immediately prior
to the First Amendment Effective Date, will continue to be schedules and
exhibits to the Loan Agreement.

3. Full Force and Effect of Loan Agreement. Each Loan Party hereby acknowledges
and agrees that the Loan Agreement and the other Loan Documents, as amended and
modified hereby, to which it is a party are hereby confirmed and ratified and
shall remain in full force and effect according to their respective terms. Each
(a) Foreign Domiciled Loan Party hereby confirms and agrees that all Liens now
or hereafter held by the Agent and the Security Trustees for the benefit of the
Foreign Facility Secured Parties as security for payment of the Foreign Facility
Secured Obligations remain in full force and effect and (b) each U.S. Domiciled
Loan Party hereby confirms and agrees that all Liens now or hereafter held by
the Agent for the benefit of the Secured Parties as security for payment of the
Secured Obligations remain in full force and effect.

4. Third Amended and Restated Intercreditor Agreement. On the First Amendment
Effective Date, the Required Lenders hereby authorize the Agent to enter into
the Third Amended and Restated Intercreditor Agreement in the form attached as
Annex G (the “Third Amended and Restated Intercreditor Agreement”).

5. Representations and Warranties. Each Loan Party hereby represents and
warrants as follows:

(a) prior to and after giving effect to this Amendment and any Borrowings being
made on the First Amendment Effective Date, the representations and warranties
of such Loan Party contained in Section 9.1 of the Loan Agreement, or which are
contained

 

3



--------------------------------------------------------------------------------

in any other Credit Document or other document furnished at any time under or in
connection with the Loan Agreement are true and correct in all material respects
on and as of the First Amendment Effective Date (or, with respect to
representations and warranties qualified by materiality, in all respects),
except, in each case, to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct,
or true and correct in all material respects, as the case may be, as of such
earlier date;

(b) each of this Amendment and each of the documents executed by such Loan Party
in connection herewith (collectively, the “Amendment Documents”) has been duly
authorized, executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, except as may be limited by
general principles of equity or by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally; and

(c) prior to and after giving effect to this Amendment and any Borrowings being
made on the First Amendment Effective Date, no Default or Event of Default
exists.

6. Conditions to Effectiveness. This Amendment shall be effective on the date
(the “First Amendment Effective Date”) on which each of the following conditions
has been satisfied (and with respect to deliveries of this Amendment and any
other Loan Documents, each such delivery shall be fully-executed (where
applicable) and in form and substance reasonably satisfactory to the Agent and
its counsel):

(a) Amendment. The Agent shall have received from each Loan Party and the
Required Lenders duly executed counterparts of this Amendment.

(b) Intercreditor Agreement. The Agent shall have received from each party
thereto duly executed counterparts of the Third Amended and Restated
Intercreditor Agreement.

(c) Security Document Confirmations. (i) The AUS-NZ Security Trustee shall have
received a duly executed acknowledgement from each Australian Borrower
confirming that the Australian Security Agreements secure the entire amount of
the Foreign Facility Secured Obligations and are one general obligation of the
Australian Borrowers, (ii) the European Security Trustee shall have received a
duly executed deed of confirmation from each UK Borrower confirming that the UK
Security Agreements secure the entire amount of the Foreign Facility Secured
Obligations, and (iii) the Agent shall have received a duly executed
confirmation and ratification agreement from the Canadian Borrower confirming
and ratifying that the Canadian Security Agreements secure the entire amount of
the Foreign Facility Secured Obligations.

(d) UCCs. The Agent shall have filed (a) a UCC-1 financing statement naming MRC
as debtor, the Agent as secured party and describing MRC’s Collateral and
(b) UCC-3 amendments amending the existing UCC-1 financing statements in favor
of Agent to reflect the refinancing of the Senior Secured Notes with the Term
Priority Lien Debt and restatement of the Intercreditor Agreement.

 

4



--------------------------------------------------------------------------------

(e) Payment of Recording Costs. All filing and recording fees and taxes shall
have been duly paid or arrangements reasonably satisfactory to the Agent shall
have been made for the payment thereof, including (i) filing fees with respect
to the filing of the UCC-1 financing statement and the UCC-3 amendments
described in Section 6(d) above, (ii) additional stamp duty required under the
Australian Security Agreements in connection with the increase in the Maximum
Australian Facility Amount and (iii) any stamp duties required under the
Australian Security Agreements in connection with the Foreign Cross-Guarantee.

(f) Closing Certificates. The Agent shall have received a certificate of each
Loan Party, dated the First Amendment Effective Date, substantially in the form
of the closing certificate delivered for such Loan Party on the Closing Date, in
each case with appropriate insertions and with such changes as may be agreed to
by such Loan Party and Agent, executed by the President or any Vice President
and the Secretary or any Assistant Secretary (or other authorized signatory of
such Loan Party), and attaching the documents referred to in Section 6(g).

(g) Organic Documents; Incumbency. The Agent shall have received a copy of
(i) each Organic Document of each Loan Party certified, to the extent
applicable, as of a recent date by the applicable Governmental Authority or, in
relation to such Loan Party, a certificate confirming that there have been no
changes to its Organic Documents since certified copies were delivered to the
Agent in accordance with Section 6.1(i) of the Loan Agreement, (ii) signature
and incumbency certificates of the Senior Officers of each Loan Party executing
the Amendment Documents; (iii) resolutions of the Board of Directors or similar
governing body of each Loan Party (A) approving and authorizing the execution,
delivery and performance of the Amendment Documents to which it is a party,
(B) in the case of each Foreign Borrower, the entry into the Foreign
Cross-Guarantee, (C) in respect of the Belgian Borrower, setting out the reasons
why its board of directors considered that the entry into this Amendment, the
Foreign Cross-Guarantee and the confirmations of the Belgian Security Agreements
to which it is proposed to be a party, is of benefit to the Belgian Borrower and
(D) in respect of each Australian Borrower, an extract of minutes of a meeting
of the Board of Directors of such Australian Borrower containing a corporate
benefit statement, in each case certified as of the First Amendment Effective
Date by a director, its secretary or an assistant secretary as being in full
force and effect without modification or amendment; (iv) a good standing
certificate (or other similar instrument) from the applicable Governmental
Authority of each Loan Party’s jurisdiction of incorporation, organization or
formation (to the extent a good standing certificate or similar instrument may
be obtained in such jurisdiction); (v) in respect of the Belgian Borrower, (A) a
resolution of the shareholders meeting or a written resolution of all
shareholders of the Belgian Borrower approving the provisions of this Amendment
and the Loan Agreement and (B) a KBO certificate and a non-insolvency
certificate, each not older than 10 Business Days from the First Amendment
Effective Date; (vi) in respect of each UK Domiciled Loan Party, a written
resolution of its shareholders approving the execution, performance and delivery
of this Amendment, the Loan Agreement and any related documents; and (vii) in
respect of each Australian Borrower, the provision of the following to the
Agent, in form and substance satisfactory to the Agent: (A) a certified copy of
the power of attorney for each Australian Borrower; (B) an extract of resolution
of the sole member of each Australian Borrower approving the entry into this
Amendment; (C) payment of any stamp duty payable on any document as a result of
this Amendment; and (D) the provision of a multi-jurisdictional mortgage
statement by the Australian Borrowers.

 

5



--------------------------------------------------------------------------------

(h) Fees. Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MPLFS”) and the
Agent shall have received all fees set forth in that certain fee letter dated as
of October 17, 2012 among MLPFS, the Agent and MRMC, and the Agent shall have
received all reasonable and documented out-of-pocket expenses of the Agent and
Security Trustees (including the reasonable and documented fees, disbursements
and other charges of counsel (which shall be limited to the reasonable and
documented out-of-pocket legal fees and expenses of Vinson & Elkins LLP, U.S.
counsel to Agent and Security Trustees, the Norton Rose Group, foreign counsel
to Agent and Security Trustees (other than in Belgium and New Zealand), LYDIAN,
Belgian counsel to Agent and Security Trustees, Bell Gully, New Zealand counsel
to Agent and Security Trustees, and, if necessary, of one local counsel in each
other relevant jurisdiction (which may include a local counsel acting in
multiple jurisdictions)) for which invoices have been presented prior to the
First Amendment Effective Date shall have been paid.

(i) Legal Opinions. The Agent shall have received reasonably satisfactory
opinions of counsel to the Loan Parties, in each case customary for transactions
of this type (which shall cover, among other things, authority, legality,
validity, binding effect and enforceability of the Amendment Documents and the
Loan Agreement) and of appropriate local counsel (including Australian, Belgian,
Canadian, Dutch and UK counsel).

(j) Payment in Full of Senior Secured Notes. The Senior Secured Notes shall have
been repaid in full, and the Agent shall have received reasonably satisfactory
evidence of such repayment and that UCC-3 termination statements will be filed
with regard to the collateral therefor.

(k) Term Loan Credit Agreement. The Term Loan Credit Agreement shall be in form
and substance reasonably satisfactory to the Agent, and the Agent shall have
received a certificate, signed by an authorized officer of MRC, on the First
Amendment Effective Date (i) certifying that (A) the closing of the Term Loan
Credit Agreement has occurred or will occur concurrently with the First
Amendment Effective Date and in accordance with the terms of the Term Loan
Credit Agreement, without giving effect to any modifications, amendments,
consents or waivers thereto or thereunder, in each case that are materially
adverse to the Lenders or the Agent as reasonably determined by the Agent and
(B) attaching thereto true and complete copies of the fully-executed Term Loan
Credit Agreement and the other material documents evidencing the closing of the
transactions contemplated by the Term Loan Credit Agreement.

(l) Other Documents. The Agent shall have been provided with such documents,
instruments and agreements, and the Loan Parties shall have taken such actions,
in each case as the Agent may reasonably require in connection with this
Amendment and the transactions contemplated hereby.

On the First Amendment Effective Date, such adjustments shall be made as Agent
shall specify so that the outstanding Revolver Loans and LC Obligations owing to
each Lender equal its Pro Rata share thereof (after giving effect to this
Amendment and the Reallocation among Bank of America and certain of its
Affiliates). For purposes of determining compliance with the

 

6



--------------------------------------------------------------------------------

conditions specified in this Section 6, each Lender that has signed this
Amendment shall be deemed to have consented to, approved or accepted, or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Agent shall have received written notice from such Lender prior to the proposed
First Amendment Effective Date specifying its objection thereto. The Agent shall
notify the Loan Parties and the Lenders of the First Amendment Effective Date.

7. Joinder by MRC to Loan Agreement. By its execution of this Amendment, MRC
(a) shall become a party to the Loan Agreement and shall have all of the rights
and obligations of a “U.S. Facility Guarantor” under the Loan Agreement,
(b) agrees that it is a “U.S. Facility Guarantor” and bound as a “U.S. Facility
Guarantor” under the terms of the Loan Agreement as if it had been an original
signatory thereto and (c) guarantees the Secured Obligations in accordance with
Section 5.10 of the Loan Agreement. MRC hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions contained
in the Loan Agreement. In furtherance of the foregoing, MRC hereby assigns,
pledges and grants to the Agent a security interest in all of its right, title
and interest in and to its Collateral under the terms of the Loan Agreement and
authorizes the filing of such financing statements naming it as debtor, the
Agent as secured party and describing its Collateral and such other
documentation as the Agent may require to evidence, protect and perfect the
Liens created under the Loan Agreement.

8. Joint and Several Liability of Foreign Domiciled Loan Parties. By its
execution of this Amendment, each Foreign Domiciled Loan Party hereby
acknowledges the Foreign Cross-Guarantee given by it pursuant to the terms of
Section 5.10 of the Loan Agreement.

9. No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated by this Amendment, the Loan Parties acknowledge
and agree that (a)(i) this Amendment, the Loan Agreement and any related
arranging or other services by the Agent, any Lender or any of their Affiliates
are arm’s-length commercial transactions between the Loan Parties and such
Person; (ii) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate; and
(iii) the Loan Parties are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated by this Amendment
and the Loan Agreement; (b) each of the Agent, Lenders and their Affiliates is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Loan Parties, any of their Affiliates or
any other Person, and has no obligation with respect to the transactions
contemplated by this Amendment or the Loan Agreement as expressly set forth
therein; and (c) the Agent, Lenders and their Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Loan Parties and their Affiliates, and have no obligation to disclose any of
such interests to the Loan Parties or their Affiliates. To the fullest extent
permitted by Applicable Law, each Loan Party hereby waives and releases any
claims that it may have against the Agent, Lenders and their Affiliates with
respect to any breach of agency or fiduciary duty in connection with any
transaction contemplated by this Amendment or the Loan Agreement.

 

7



--------------------------------------------------------------------------------

10. Agent, Fronting Banks, Security Trustees and Lenders Make No Representations
or Warranties. None of the Agent, any Fronting Bank, any Security Trustee nor
any Lender (a) makes any representation or warranty nor assumes any
responsibility with respect to any statements, warranties, or representations
made in or in connection with the Loan Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency, or value of the Loan
Agreement, the Loan Documents, or any other instrument or document furnished
pursuant thereto, or (b) makes any representation or warranty nor assumes any
responsibility with respect to the financial condition of any Loan Party or any
other Person or the performance or observance by such Persons of any of their
obligations under the Loan Documents, or any other instrument or document
furnished pursuant thereto.

11. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of a signature page of this
Amendment by facsimile or other electronic means shall be effective as delivery
of a manually executed counterpart hereof.

12. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING
EFFECT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW AND FEDERAL LAWS
RELATING TO NATIONAL BANKS).

13. Enforceability. Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be valid under Applicable Law. If any provision
is found to be invalid under Applicable Law, it shall be ineffective only to the
extent of such invalidity and the remaining provisions of this Amendment shall
remain in full force and effect.

14. Entire Agreement. Time is of the essence of this Amendment. This Amendment
and the Loan Agreement constitute the entire contract among the parties relating
to the subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

15. No Novation. This Amendment is given as an amendment and modification of,
and not as a payment of, the Obligations or the Foreign Facility Obligations of
the Borrowers and the other Loan Parties and is not intended to constitute a
novation of the Loan Agreement. Except as expressly modified hereby, all of the
indebtedness, liabilities and obligations owing by the Borrowers and each other
Loan Party under the Loan Agreement and the other Loan Documents shall continue.

[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed and delivered as of the
date set forth above.

 

MCJUNKIN RED MAN CORPORATION, as a

U.S. Borrower and Guarantor

By:  

/s/ James E. Braun

Name:   James E. Braun Title:   Executive Vice President and Chief Financial
Officer  

 

  Attn:   Telecopy:

GREENBRIER PETROLEUM CORPORATION

as a U.S. Borrower and Guarantor

By:  

/s/ James E. Braun

Name:   James E. Braun Title:   Executive Vice President and Chief Financial
Officer MCJUNKIN RED MAN DEVELOPMENT CORPORATION, as a U.S. Borrower and
Guarantor By:  

/s/ James E. Braun

Name:   James E. Braun Title:   Executive Vice President and Chief Financial
Officer

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

MIDWAY – TRISTATE CORPORATION, as a

U.S. Borrower and Guarantor

By:  

/s/ James E. Braun

Name:   James E. Braun Title:   Executive Vice President and Chief Financial
Officer

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

MILTON OIL & GAS COMPANY, as a U.S.

Borrower and Guarantor

By:  

/s/ James E. Braun

Name:   James E. Braun Title:   Executive Vice President and Chief Financial
Officer

MRC MANAGEMENT COMPANY, as a U.S.

Borrower and Guarantor

By:  

/s/ James E. Braun

Name:   James E. Braun Title:   Executive Vice President and Chief Financial
Officer

RUFFNER REALTY COMPANY, as a U.S.

Borrower and Guarantor

By:  

/s/ James E. Braun

Name:   James E. Braun Title:   Executive Vice President and Chief Financial
Officer THE SOUTH TEXAS SUPPLY COMPANY, INC., as a U.S. Borrower and Guarantor
By:  

/s/ James E. Braun

Name:   James E. Braun Title:   Executive Vice President and Chief Financial
Officer

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

MRC GLOBAL INC., as a Guarantor

By:  

/s/ James E. Braun

Name:   James E. Braun Title:   Executive Vice President and Chief Financial
Officer

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

 

MRC TRANSMARK PTY LTD, as an

Australian Borrower and a Guarantor

Signed for and on behalf of MRC Transmark Pty Ltd ACN 080 156 378 by its
attorney Dean di Georgio under power of attorney dated 22 Oct 2012 and the
attorney declares that the attorney has not received any notice of the
revocation of such power of attorney, in the presence of:   /s/ Dean di Georgio
 

 

/s/ Hugh David Anderson  

 

  Signature of witness   Huge David Anderson  

 

  Name of witness (BLOCK LETTERS)   525 Collins St., Melbourne  

 

  Address of witness  

 

 

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

 

 

MRC SPF PTY LTD., as an Australian Borrower

and a Guarantor

Signed for and on behalf of MRC SPF Pty Ltd. ACN 088 104 410 by its attorney
Dean di Georgio.under power of attorney dated 22 October 2012 and the attorney
declares that the attorney has not received any notice of the revocation of such
power of attorney, in the presence of:  

/s/ Dean di Georgio

 

 

/s/ Hugh David Anderson    

 

    Signature of witness     Hugh David Anderson    

 

    Name of witness (BLOCK LETTERS)     525 Collins St., Melbourne    

 

    Address of witness      

MRC TRANSMARK NV, as a Belgian Borrower

and Guarantor

  By:  

/s/ Luc Belis

  Name:   Luc Belis   Title:   Permanent Representative L, Belis BVBA, Special
Attorney  

MRC CANADA ULC, as a Canadian Borrower

and Guarantor

  By:  

/s/ James E. Braun

  Name:   James E. Braun   Title:   Executive Vice President and Chief Financial
Officer

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

MRC TRANSMARK B.V., as a Dutch Borrower

and Guarantor

By:  

/s/ L. Meÿer

Name:   L. Meÿer Title:   Director

MRC TRANSMARK INTERNATIONAL B.V.,

as a Dutch Borrower and Guarantor

By:  

/s/ L. Meÿer

Name:   L. Meÿer Title:   Director

MRC TRANSMARK HOLDINGS UK LIMITED,

as a UK Borrower and Guarantor

By:  

/s/ John Bowhay

Name:   John Bowhay Title:   MD

MRC TRANSMARK LIMITED, as a UK

Borrower and Guarantor

By:  

/s/ John Bowhay

Name:   John Bowhay Title:   MD

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

MRC TRANSMARK (DRAGON) LIMITED, as

a UK Borrower and Guarantor

By:  

/s/ John Bowhay

Name:   John Bowhay Title:   MD

MRC SPF SCANFIT LIMITED, as a UK

Borrower and Guarantor

By:  

/s/ John Bowhay

Name:   John Bowhay Title:   MD

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

AGENT AND LENDERS: BANK OF AMERICA, N.A., as Agent and a U.S. Lender By:  

/s/ Mark Porter

Name:   Mark Porter Title:   Senior Vice President

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting through its

Canada Branch), as a Canadian Lender

By:  

/s/ Medina Salas de Andrade

Name:   Medina Salas de Andrade Title:   Vice President

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting through its London Branch), as European Security
Trustee and as a Belgian Lender, a Dutch Lender and a UK Lender By:  

/s/ Mark Porter

Name:   Mark Porter Title:   Senior Vice President

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting through its

Australia Branch), as AUS-NZ Security Trustee and

as an Australian Lender

By:  

/s/ Mark Porter

Name:   Mark Porter Title:   Senior Vice President

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a U.S. Lender

By:  

/s/ Mark Bradford

Name:   Mark Bradford Title:   Vice President WELLS FARGO CAPITAL FINANCE
CORPORATION CANADA, as a Canadian Lender By:  

/s/ Domenic Cosentino

Name:   Domenic Cosentino Title:   Authorized Signatory

WELLS FARGO BANK, NATIONAL ASSOCIATION,

LONDON BRANCH, as an Australian Lender, a Belgian Lender

and a Dutch Lender

By:  

/s/ Anja Best

Name:   Anja Best Title:   Senior Vice President

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a U.S. Lender, a Canadian

Lender and an Australian Lender

By:  

/s/ Michael J. Mozer

Name:   Michael J. Mozer Title:   Vice President BARCLAYS BANK PLC, a Belgian
Lender and a Dutch Lender By:  

/s/ Michael J. Mozer

Name:   Michael J. Mozer Title:   Vice President

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC,

as a U.S. Lender and a Canadian Lender

By:   /s/ Michelle Latzoni Name: Michelle Latzoni Title:   Authorized Signatory

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a U.S. Lender By:   /s/ Lawrence E. Ridgway
Name: Lawrence E. Ridgway Title:   Senior Vice President U.S. BANK NATIONAL
ASSOCIATION, CANADA BRANCH, as a Canadian Lender By:   /s/ Joseph W. Rauhala
Name: Joseph W. Rauhala Title:   Senior Vice President

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a U.S. Lender

By:

  /s/ Stephen D. Metts

Name: Stephen D. Metts

Title:   Director

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

TD BANK, N.A., as a U.S. Lender By:   /s/ Edward Behnen Name:   Edward Behnen
Title:   Vice President THE TORONTO-DOMINION BANK, as a Canadian Lender By:  
/s/ Michael Ho   /s/ Darcy Mack Name:   Michael Ho   Darcy Mack Title:   Analyst
  Vice President

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

CIT BANK, as a U.S. Lender By:   /s/ Renee Singer Name:   Rene Singer Title:  
Authorized Signatory

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a U.S. Lender

By:   /s/ Katherine M. Garland Name:   Katherine M. Garland Title:   Bank
Officer

PNC BANK CANADA BRANCH,

as a Canadian Lender

By:   /s/ James Bruce Name:   James Bruce Title:   Vice President

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

RBS CITIZENS BUSINESS CAPITAL,

a division of RBS

ASSET FINANCE, INC., a subsidiary of RBS

CITIZENS, N.A., as a U.S. Lender

By:   /s/ Don Cmar Name:   Don Cmar Title:   Vice President

RBS INVOICE FINANCE LIMITED,

as a Belgian Lender,

a Dutch Lender and a UK Lender

By:   /s/ Christopher Hawes Name:   Christopher Hawes Title:   Director of
Corporate RBS INVOICE FINANCE LIMITED, as an Australian Lender By:   /s/
Christopher Hawes Name:   Christopher Hawes Title:   Director of Corporate

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

UNION BANK, N.A., as a

U.S. Lender and an Australian Lender

By:  

/s/ Peter e. Hunger

Name:  

Peter E. Hunger

Title:  

Vice President

UNION BANK, CANADA BRANCH,

as a Canadian Lender

By:  

/s/ Anne Collins

Name:  

Anne Collins

Title:  

Vice President

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a U.S. Lender By:   /s/ Christy West Name:  
Christy West Title:   Authorized Officer JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, as a Canadian Lender By:   /s/ Agostino Marchetti Name:   Agostino A.
Marchetti Title:   SVP JPMORGAN CHASE BANK, N.A., SYDNEY BRANCH (ABN 43 074 112
011), as an Australian Lender By:   /s/ Lee Wilkinson Name:   Lee Wilkinson
Title:   Executive Director

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

FLAGSTAR BANK, FSB, as a U.S. Lender By:  

/s/ Willard D. Dickerson, Jr.

Name:   Willard D. Dickerson, Jr. Title:   Senior Vice President

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB, as a U.S. Lender By:  

/s/ Eric Stange

Name:   Eric Stange Title:   Vice President

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

CITY NATIONAL BANK, as a U.S. Lender and a Canadian Lender

By:

 

/s/ Robert Yasuda

Name:

  Robert Yasuda

Title:

  Vice President

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

CAPITAL ONE LEVERAGE FINANCE CORP., as a U.S. Lender

By:

 

/s/ Julianne Low

Name:   Julianne Low Title:   Vice President

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

BOKF, NA, as a U.S. Lender By:  

/s/ Ryan Kirk

Name:   Ryan Kirk Title:   Assistant Vice President

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a U.S. Lender By:  

/s/ Ryan Smith

Name:   Ryan Smith Title:   Vice President

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

KEYBANK, N.A., as a U.S. Lender By:      /s/ Rufus S. Dowe
III                                     Name: Rufus S. Dowe III Title:   Vice
President KEYBANK, N.A., as a Canadian Lender By:      /s/ Rufus S. Dowe
III                                     Name: Rufus S. Dowe III Title:   Vice
President

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

REGIONS BANK, as a U.S. Lender By:      /s/ Dan
Clubb                                 Name: Dan Clubb Title:   Vice President
REGIONS BANK, as a Dutch Lender By:      /s/ Dan Clubb
                                 Name: Dan Clubb Title:   Vice President

 

Signature Page to First Amendment to Amended and Restated Loan, Security and
Guarantee Agreement



--------------------------------------------------------------------------------

ANNEX A

Amended and Restated Loan, Security and Guarantee Agreement

[Follows this Page]

 

ANNEX A



--------------------------------------------------------------------------------

ANNEX B

EXHIBIT I

to

Amended and Restated Loan, Security and Guarantee Agreement

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT (this “Agreement”) dated as of _________ __, 20__, is
executed by the undersigned (the “New Loan Party”) for the benefit of BANK OF
AMERICA, N.A., as Agent (defined below), and the security trustees and financial
institutions from time to time party to the Loan Agreement under that certain
Amended and Restated Loan, Security and Guarantee Agreement dated as of
March 27, 2012 (as the same may be amended, supplemented or otherwise modified
from time to time, the “Loan Agreement”), among MRC GLOBAL INC., a Delaware
corporation (“MRC”), MCJUNKIN RED MAN CORPORATION, a Delaware corporation
(“MRMC”), GREENBRIER PETROLEUM CORPORATION, a West Virginia corporation
(“Greenbrier”), MCJUNKIN RED MAN DEVELOPMENT CORPORATION, a Delaware corporation
(“McJunkin Development”), MIDWAY – TRISTATE CORPORATION, a New York corporation
(“Midway”), MILTON OIL & GAS COMPANY, a West Virginia corporation (“Milton”),
MRC MANAGEMENT COMPANY, a Delaware corporation (“Management”), RUFFNER REALTY
COMPANY, a West Virginia corporation (“Ruffner”), and THE SOUTH TEXAS SUPPLY
COMPANY, INC., a Texas corporation (“South Texas” and together with MRMC,
Greenbrier, McJunkin Development, Midway, Milton, Management and Ruffner, the
“U.S. Borrowers”), MRC TRANSMARK PTY LTD, a company incorporated under the laws
of the Commonwealth of Australia (“Transmark Australia”), and MRC SPF PTY LTD.,
a company incorporated under the laws of the Commonwealth of Australia (“SPF
Australia” and together with Transmark Australia, the “Australian Borrowers”),
MRC TRANSMARK NV, a limited liability company organized under the laws of
Belgium (the “Belgian Borrower”), MRC CANADA ULC (formerly known as MIDFIELD
SUPPLY ULC), an unlimited liability corporation organized under the laws of
Alberta, Canada (the “Canadian Borrower”), MRC TRANSMARK B.V., a limited company
organized under the laws of the Netherlands (“Transmark Netherlands”), and MRC
TRANSMARK INTERNATIONAL B.V., a limited company organized under the laws of the
Netherlands (“International Netherlands” and together with Transmark
Netherlands, the “Dutch Borrowers”), MRC TRANSMARK HOLDINGS UK LIMITED, a
company incorporated in England and Wales with company number 05436123
(“Holdings UK”), MRC TRANSMARK LIMITED, a company incorporated in England and
Wales with company number 03471259 (“Transmark UK”), MRC TRANSMARK (DRAGON)
LIMITED, a company incorporated in England and Wales with company number
03797606 (“Dragon UK”), and MRC SPF SCANFIT LIMITED, a company incorporated in
England and Wales with company number 02299105 (“SPF UK” and together with
Holdings UK, Transmark UK and Dragon UK, the “UK Borrowers”; and collectively
with the Australian Borrowers, the Belgian Borrower, the Canadian Borrower, the
Dutch Borrowers, any New Zealand Borrowers, any Singapore Borrowers, the U.S.
Borrowers and any other Person that becomes a Borrower under the Loan Agreement,
the “Borrowers” and each, a “Borrower”), the Persons from time to time party to
the Loan Agreement as Guarantors, the financial institutions party to the Loan
Agreement from time to time as lenders (collectively, “Lenders”), and BANK OF
AMERICA, N.A., a national banking association, in its capacity as collateral
agent and administrative agent

 

ANNEX B



--------------------------------------------------------------------------------

for itself and the other Secured Parties (together with any successor agent
appointed pursuant to Section Error! Reference source not found. of the Loan
Agreement, the “Agent”). Capitalized terms used but not defined herein shall
have the meanings given to such terms in the Loan Agreement.

WHEREAS, MRC, the Borrowers, the Lenders, and the Agent have entered into the
Loan Agreement in order to induce the Lenders to make the Loans and the Fronting
Banks to issue Letters of Credit to or for the benefit of the Borrowers.

WHEREAS, the New Loan Party is a Subsidiary of MRC and is either required or has
agreed to execute this Agreement pursuant Section 10.1.13 of the Loan Agreement.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
New Loan Party hereby agrees as follows:

1. By its execution of this Agreement, the New Loan Party shall be deemed to be
a party to the Loan Agreement and shall have all of the rights and obligations
of a [“U.S. Borrower” and “U.S. Facility Guarantor”] / [“U.S. Facility
Guarantor”] / [“[Australian / Belgian / Canadian / Dutch / New Zealand /
Singapore / UK] Borrower”] under the Loan Agreement and agrees that it is a
[“U.S. Borrower” and “U.S. Facility Guarantor”] / [“U.S. Facility Guarantor”] /
[“[Australian / Belgian / Canadian / Dutch / New Zealand / Singapore / UK]
Borrower”] and bound as a [“U.S. Borrower” and “U.S. Facility Guarantor”] /
[“U.S. Facility Guarantor”] / [“[Australian / Belgian / Canadian / Dutch / New
Zealand / Singapore / UK] Borrower”] under the terms of the Loan Agreement as if
it had been an original signatory thereto. The New Loan Party hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions contained in the Loan Agreement. [In furtherance of the
foregoing, the New Loan Party hereby assigns, pledges and grants to the Agent a
security interest in all of its right, title and interest in and to its
Collateral under the terms of the Loan Agreement.]1 In furtherance of the
foregoing, the New Loan Party hereby acknowledges the [Foreign Cross-] Guarantee
given by it pursuant to the terms of Section 5.10 of the Loan Agreement.2

2. Schedules [        ] of the Loan Agreement are hereby amended to add the
information relating to the New Loan Party set out on Schedules [        ]
hereof. The New Loan Party hereby confirms that the representations and
warranties set forth in the Loan Agreement applicable to it and its Collateral
are true and correct in all material respects as of the date hereof after giving
effect to such amendment to the Schedules. The New Loan Party agrees that any
phrase stating “as of the date hereof”, or any similar phrase in its
representations and warranties set forth in the Loan Agreement, shall mean “as
of the date of this Joinder Agreement”.

3. The New Loan Party hereby confirms that [(a) it has delivered on or prior to
the date hereof to the Agent and the relevant Security Trustee, (i) all Security
Documents required pursuant to Section 10.1.13(a)(i)(B) of the Loan Agreement in
the jurisdiction where the New

 

1 

Bracketed phrase to be included only if the New Loan Party is joining as a
Canadian Borrower, U.S. Borrower and/or U.S. Facility Guarantor.

 

2 

Bracketed language to be included only if the New Loan Party is a Foreign
Borrower.

 

ANNEX B



--------------------------------------------------------------------------------

Loan Party is domiciled to grant a valid Lien in the New Loan Party’s Collateral
to the Agent for the benefit of the applicable Secured Parties and (ii) any
documentation reasonably required by the Agent and the relevant Security Trustee
in order for the Agent and such Security Trustee to complete their due diligence
and compliance procedures for applicable “know your customer” and anti-money
laundering rules, and (b) that a Senior Officer of the applicable Loan Party
Agent has delivered to the Agent (i) a Borrowing Base Certificate for the New
Loan Party Agent effective as of not more than 25 days preceding the date hereof
and (ii) written notice of the New Loan Party’s Applicable Foreign Borrower
Commitment.]3

4. In furtherance of its obligations under the Loan Agreement, the New Loan
Party authorizes the filing of such financing or security statements (or
equivalent in the relevant jurisdiction) naming it as debtor, the Agent and/or
the relevant Security Trustee as secured party and describing its Collateral and
such other documentation as the Agent and/or the relevant Security Trustee may
require to evidence, protect and perfect the Liens created by the [Loan
Agreement][Security Documents] to which it is a party.

5. This Agreement shall be deemed to be part of, and a modification to, the Loan
Agreement and shall be governed by all the terms and provisions of the Loan
Agreement, which terms are incorporated herein by reference, are ratified and
confirmed and shall continue in full force and effect as valid and binding
agreements of the New Loan Party enforceable against the New Loan Party in
accordance with its terms. The New Loan Party hereby waives notice of the
Agent’s or any other Secured Party’s acceptance of this Agreement.

IN WITNESS WHEREOF, the New Loan Party has executed this Agreement as of the day
and year first written above.

 

“NEW LOAN PARTY”:

[                                                                  ]

By:                                                                          

Name:

Title:

 

 

3 

Revise as appropriate depending on if the New Loan Party is U.S. or non-U.S.
Person.

 

ANNEX B



--------------------------------------------------------------------------------

ANNEX C

Schedule 2.1.1(a)

Australian Revolver Commitments

 

Australian Lender

   Australian Revolver Commitment  

Bank of America, N.A. (acting through its Australia Branch)

   $ 33,000,000.00   

RBS Invoice Finance Limited

   $ 10,000,000.00   

Wells Fargo Bank, National Association, London Branch

   $ 10,000,000.00   

Barclays Bank PLC

   $ 9,500,000.00   

JPMorgan Chase Bank, N.A., Sydney Branch (ABN 43 074 112 011)

   $ 6,500,000.00   

Union Bank, N.A.

   $ 6,000,000.00   

Total:

   $ 75,000,000.00   

 

ANNEX C



--------------------------------------------------------------------------------

ANNEX D

Schedule 2.1.1(c)

Canadian Revolver Commitments

 

Canadian Lender

   Canadian Revolver Commitment  

Bank of America, N.A. (acting through its Canada Branch)

   $ 63,625,641.25   

Wells Fargo Capital Finance Corporation Canada

   $ 28,000,000.00   

Barclays Bank PLC

   $ 27,500,000.00   

JPMorgan Chase Bank, N.A., Toronto Branch

   $ 10,000,000.00   

U.S. Bank National Association, Canada Branch

   $ 7,435,897.43   

Goldman Sachs Lending Partners LLC

   $ 7,142,857.14   

Union Bank, Canada Branch

   $ 6,622,222.00   

PNC Bank Canada Branch

   $ 6,428,571.43   

The Toronto-Dominion Bank

   $ 6,428,571.43   

City National Bank

   $ 3,717,948.72   

KeyBank, N.A.

   $ 3,098,290.60   

Total:

   $ 170,000,000.00   

 

ANNEX D



--------------------------------------------------------------------------------

ANNEX E

Schedule 2.1.1(f)

U.S. Revolver Commitments

 

U.S. Lender

   U.S. Revolver Commitment  

Bank of America, N.A.

   $ 120,052,930.18   

Wells Fargo Bank, National Association

   $ 150,000,000.00   

Barclays Bank PLC

   $ 80,000,000.00   

SunTrust Bank

   $ 60,000,000.00   

U.S. Bank National Association

   $ 52,564,102.57   

Regions Bank

   $ 48,250,000.00   

Union Bank, N.A.

   $ 47,377,778.00   

RBS Citizens Business Capital

   $ 45,000,000.00   

Goldman Sachs Lending Partners LLC

   $ 42,857,142.86   

CIT Bank

   $ 38,571,428.57   

PNC Bank, National Association

   $ 38,571,428.57   

TD Bank, N.A.

   $ 38,571,428.57   

Flagstar Bank, FSB

   $ 35,000,000.00   

HSBC Bank USA, N.A.

   $ 31,000,000.00   

City National Bank

   $ 26,282,051.28   

Raymond James Bank, N.A.

   $ 25,000,000.00   

The Huntington National Bank

   $ 25,000,000.00   

JPMorgan Chase Bank, N.A.

   $ 23,500,000.00   

KeyBank, N.A.

   $ 21,901,709.40   

Capital One Leverage Finance Corp.

   $ 20,000,000.00   

BOKF, NA

   $ 7,500,000.00   

Total:

   $ 977,000,000.00   

 

ANNEX E



--------------------------------------------------------------------------------

ANNEX F

Schedule 9.1.12

Subsidiaries / Excluded Subsidiaries

 

(a) Subsidiaries

 

Name

  

Owner

   Percentage
Ownership   Type    Material Subsidiary
(Y/N)

McJunkin Red Man Corporation

   MRC Global Inc.    100%   Corporation    Y

McJunkin Red Man Canada Ltd.

   McJunkin Red Man Corporation    100%   Corporation    Y

MRC Canada ULC (f/k/a Midfield Supply ULC)

   McJunkin Red Man Canada Ltd.    49%   Unlimited
Liability    Y    Midfield Holdings (Alberta) Ltd.    51%   Corporation   

Midfield Holdings (Alberta) Ltd.

   McJunkin Red Man Canada Ltd.    100%   Corporation    N

McJunkin Red Man Development Corporation

   McJunkin Red Man Corporation    100%   Corporation    N

McJunkin Red Man UK Ltd

   McJunkin Red Man Corporation    100%   Corporation    Y

McJunkin Red Man International Corp.

   McJunkin Red Man Corporation    100%   Corporation    N

McJunkin Red Man Asia Pacific Limited

   McJunkin Red Man International Corp.    100%   Corporation    N

McJunkin Red Man International Services Corp.

   McJunkin Red Man International Corp.    100%   Corporation    N

McJunkin Red Man de Mexico S. de R.L. de C.V.

   McJunkin Red Man International Corp.    99.9%   Corporation    N    McJunkin
Red Man International Services Corp.    0.1%     

 

ANNEX F



--------------------------------------------------------------------------------

Name

  

Owner

   Percentage
Ownership   Type    Material Subsidiary
(Y/N)

McJunkin Red Man Servicios S. de R.L. de C.V.

   McJunkin Red Man International Corp.    99.9%   Corporation    N    McJunkin
Red Man International Services Corp.    0.1%     

The South Texas Supply Company, Inc.

   McJunkin Red Man Corporation    100%   Corporation    N

MRC Management Company

   McJunkin Red Man Corporation    100%   Corporation    N

Milton Oil & Gas Company

   McJunkin Red Man Corporation    100%   Corporation    N

Greenbrier Petroleum Corporation

   Milton Oil & Gas Company    100%   Corporation    N

Ruffner Realty Company

   McJunkin Red Man Corporation    100%   Corporation    N

MRC Transmark Group B.V.

   McJunkin Red Man UK Ltd    100%   Corporation    Y

MRC Transmark Holdings UK Limited

   MRC Transmark Group B.V.    100%   Corporation    N

MRC Transmark International B.V.

   MRC Transmark Group B.V.    100%   Corporation    N

MRC Transmark B.V.

   MRC Transmark Group B.V.    100%   Corporation    N

MRC Transmark NV

   MRC Transmark Group B.V.    99.9%   Corporation    N    MRC Transmark B.V.   
0.1%     

MRC Transmark Middle East FZE

   MRC Transmark Group B.V.    100%   Free Zone
Establishment    N

 

ANNEX F



--------------------------------------------------------------------------------

Name

  

Owner

   Percentage
Ownership   Type    Material Subsidiary
(Y/N)

MRC Transmark Pty Ltd

   MRC Transmark Holdings UK Limited    100%   Corporation    N

MRC Transmark Limited (New Zealand)

   MRC Transmark Holdings UK Limited    100%   Corporation    N

MRC Transmark Limited (UK)

   MRC Transmark Holdings UK Limited    100%   Corporation    N

MRC Transmark Italy srl

   MRC Transmark Holdings UK Limited    100%   Corporation    N

MRC Transmark (Dragon) Limited

   MRC Transmark Limited (UK)    100%   Corporation    N

MRC Transmark Pte. Ltd

   MRC Transmark Group B.V.    100%   Corporation    N

MRC Transmark France SAS

   MRC Transmark Group B.V.    100%   Corporation    N

Heaton Valves Limited

   MRC Transmark Limited (UK)    100%4   Corporation    N

Transmark International Limited

   MRC Transmark Limited (UK)    100%5   Corporation    N

Transmark Fortim Engineering Pte. Ltd.

   MRC Transmark Group B.V.    100%   Corporation    N

McJunkin de Angola, LDA

   McJunkin Red Man Development Corporation    51%   Corporation    N   
McJunkin Red Man Corporation    49%     

McJunkin Venezuela NIT

   McJunkin Red Man Corporation    100%   Corporation    N

 

4 

Minority interests held by nominees.

5 

Minority interests held by nominees.

 

ANNEX F



--------------------------------------------------------------------------------

Name

  

Owner

   Percentage
Ownership    Type   

Material Subsidiary
(Y/N)

Midway-Tristate Corporation    McJunkin Red Man Corporation    100%   
Corporation    N

Red Man Pipe & Supply International Limited

   McJunkin Red Man Corporation    100%    Corporation    N

McJunkin Nigeria Limited (Nigeria)

   McJunkin Red Man Corporation    100%    Corporation    N

MRC SPF Pty Ltd.

   MRC Transmark Pty Ltd    100%    Corporation    N

MRC SPF Europe Ltd.

   MRC SPF Pty Ltd.    100%    Corporation    N

MRC SPF East Asia Co. Ltd.

   MRC SPF Pty Ltd.    100%    Corporation    N

MRC SPF Indonesia Pty Ltd.

   MRC SPF Pty Ltd.    100%    Corporation    N

PT SPF Indonesia

   MRC SPF Pty Ltd.    99%    Corporation    N    MRC SPF Indonesia Pty Ltd.   
1%    Corporation    N

MRC SPF Middle East Pty Ltd.

   MRC SPF Pty Ltd.    100%    Corporation    N

MRC Nouvelle Caledonie

   MRC SPF Pty Ltd.    100%    Corporation    N

SPF Europe s.r.l

   MRC SPF Europe Ltd.    100%    Corporation    N

MRC SPF Scanfit Ltd.

   MRC SPF Europe Ltd.    100%    Corporation    N

MRC Transmark Kazakhstan

   MRC Transmark B.V.    90%    Corporation    N

MRC Transmark Leymas Valve Co., Ltd.

   MRC Transmark Group B.V.    60%    Corporation    N

MRC Canada Holdings LLC

   McJunkin Red Man Corporation    100%    Limited Liability Company    N

 

ANNEX F



--------------------------------------------------------------------------------

(b) Excluded Subsidiaries

None.

 

ANNEX F



--------------------------------------------------------------------------------

ANNEX G

Third Amended and Restated Intercreditor Agreement

[Follows this Page]

 

ANNEX G



--------------------------------------------------------------------------------

Conformed Through Amendment No. 1

 

 

 

AMENDED AND RESTATED LOAN, SECURITY AND GUARANTEE AGREEMENT

Dated as of March 27, 2012

among

MCJUNKIN RED MAN CORPORATION,

GREENBRIER PETROLEUM CORPORATION,

MCJUNKIN RED MAN DEVELOPMENT CORPORATION,

MIDWAY – TRISTATE CORPORATION,

MILTON OIL & GAS COMPANY,

MRC MANAGEMENT COMPANY,

RUFFNER REALTY COMPANY

and

THE SOUTH TEXAS SUPPLY COMPANY, INC.,

as U.S. Borrowers and Guarantors,

MRC GLOBAL INC.

as a Guarantor,

MRC TRANSMARK PTY LTD

and

MRC SPF PTY LTD.,

as Australian Borrowers,

MRC TRANSMARK NV,

as Belgian Borrower,

MRC CANADA ULC (f/n/a MIDFIELD SUPPLY ULC),

as a Canadian Borrower,

MRC TRANSMARK B.V.

and

MRC TRANSMARK INTERNATIONAL B.V.,

as Dutch Borrowers,

MRC TRANSMARK HOLDINGS UK LIMITED,

MRC TRANSMARK LIMITED,

MRC TRANSMARK (DRAGON) LIMITED

and

MRC SPF SCANFIT LIMITED,

as UK Borrowers,

any other Borrowers party hereto from time to time

and

certain Persons party hereto from time to time as Guarantors,

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders,

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent,

 

 

 



--------------------------------------------------------------------------------

Conformed Through Amendment No. 1

ARRANGERS AND AGENTS

BARCLAYS BANK PLC

and

WELLS FARGO CAPITAL FINANCE, LLC,

as Co-Syndication Agents,

RBS CITIZENS BUSINESS CAPITAL,

U.S. BANK NATIONAL ASSOCIATION,

SUNTRUST BANK,

UNION BANK, N.A.,

GOLDMAN SACHS LENDING PARTNERS LLC

and

REGIONS BANK,

as Co-Documentation Agents,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Lead Arranger and Book Manager

and

BARCLAYS BANK PLC

and

WELLS FARGO CAPITAL FINANCE, LLC,

as Joint Lead Arrangers and as Joint Book Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

     2   

1.1 Definitions

     2   

1.2 Accounting Terms

     138   

1.3 Uniform Commercial Code/PPSA

     138   

1.4 Certain Matters of Construction

     139   

1.5 Currency Calculations

     139   

1.6 Interpretation (Quebec)

     140   

SECTION 2. CREDIT FACILITIES

     140   

2.1 Commitment

     140   

2.2 Australian Letters of Credit

     161   

2.3 Belgian Letters of Credit

     165   

2.4 Canadian Letters of Credit

     168   

2.5 Dutch Letters of Credit

     171   

2.6 New Zealand Letters of Credit

     174   

2.7 Singapore Letters of Credit

     178   

2.8 UK Letters of Credit

     181   

2.9 U.S. Letters of Credit

     184   

2.10 Issuance of Letters of Credit by Non-Lender Fronting Banks

     187   

2.11 Applicable Foreign Borrower Sublimits

     187   

2.12 Obligations of the non-U.S. Loan Parties

     188   

SECTION 3. INTEREST, FEES AND CHARGES

     188   

3.1 Interest

     188   

3.2 Fees

     193   

3.3 Computation of Interest, Fees, Yield Protection

     197   

3.4 Reimbursement Obligations

     197   

3.5 Illegality

     198   

3.6 Inability to Determine Rates

     199   

3.7 Increased Costs; Capital Adequacy

     199   

3.8 Additional Reserve Costs

     200   

3.9 Mitigation

     201   

3.10 Funding Losses

     201   

3.11 Maximum Interest

     201   

SECTION 4. LOAN ADMINISTRATION

     202   

4.1 Manner of Borrowing and Funding Loans

     202   

4.2 Defaulting Lender

     207   

4.3 Number and Amount of Interest Period Loans; Determination of Rate

     208   

4.4 Loan Party Agents

     208   

4.5 One Obligation

     209   

4.6 Effect of Termination

     210   

 

i



--------------------------------------------------------------------------------

SECTION 5. PAYMENTS

     211   

5.1 General Payment Provisions

     211   

5.2 Repayment of Obligations

     211   

5.3 Payment of Other Obligations

     212   

5.4 Marshaling; Payments Set Aside

     212   

5.5 Post-Default Allocation of Payments

     212   

5.6 Application of Payments

     219   

5.7 Loan Account; Account Stated

     220   

5.8 Taxes

     220   

5.9 Lender Tax Information

     244   

5.10 Guarantees

     245   

5.11 Currency Matters

     251   

SECTION 6. CONDITIONS PRECEDENT

     252   

6.1 Conditions Precedent to Initial Loans

     252   

6.2 Conditions Precedent to All Credit Extensions

     256   

SECTION 7. COLLATERAL

     257   

7.1 Grant of Security Interest

     257   

7.2 Lien on Deposit Accounts; Cash Collateral

     257   

7.3 Other Collateral

     259   

7.4 Limitation on Permitted Discretion

     259   

7.5 No Assumption of Liability

     260   

7.6 Further Assurances

     260   

SECTION 8. COLLATERAL ADMINISTRATION

     261   

8.1 Administration of Accounts

     261   

8.2 Administration of Inventory

     262   

8.3 Administration of Deposit Accounts

     262   

8.4 General Provisions

     263   

8.5 Power of Attorney

     264   

SECTION 9. REPRESENTATIONS AND WARRANTIES

     265   

9.1 General Representations and Warranties

     265   

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

     272   

10.1 Affirmative Covenants

     272   

10.2 Negative Covenants

     283   

10.3 Financial Covenants

     301   

SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

     302   

11.1 Events of Default

     302   

11.2 License

     305   

11.3 Setoff

     306   

11.4 Remedies Cumulative; No Waiver

     306   

11.5 Judgment Currency

     306   

 

ii



--------------------------------------------------------------------------------

SECTION 12. AGENT AND SECURITY TRUSTEES

     307   

12.1 Appointment, Authority and Duties of Agent

     307   

12.2 European Security Trustee

     309   

12.3 AUS-NZ Security Trustee

     314   

12.4 Agreements Regarding Collateral and Field Examination Reports

     320   

12.5 Reliance By Agent

     323   

12.6 Action Upon Default

     323   

12.7 Ratable Sharing

     324   

12.8 Indemnification of Agent Indemnitees

     324   

12.9 Limitation on Responsibilities of Agent

     324   

12.10 Successor Agent and Co-Agents

     325   

12.11 Due Diligence and Non-Reliance

     325   

12.12 Remittance of Payments and Collections

     326   

12.13 Agent in its Individual Capacity

     326   

12.14 Agent Titles

     327   

12.15 Bank Product Providers

     327   

12.16 No Third Party Beneficiaries

     327   

SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

     327   

13.1 Successors and Assigns

     327   

13.2 Participations

     328   

13.3 Assignments

     329   

SECTION 14. MISCELLANEOUS

     330   

14.1 Consents, Amendments and Waivers

     330   

14.2 Indemnity

     335   

14.3 Notices and Communications

     336   

14.4 Performance of Loan Parties’ Obligations

     336   

14.5 Credit Inquiries

     337   

14.6 Severability

     337   

14.7 Cumulative Effect; Conflict of Terms

     337   

14.8 Counterparts

     337   

14.9 Entire Agreement

     337   

14.10 Relationship with Lenders

     337   

14.11 No Advisory or Fiduciary Responsibility

     337   

14.12 Confidentiality

     338   

14.13 Certifications Regarding Term Loan Credit Agreement

     339   

14.14 GOVERNING LAW

     339   

14.15 Consent to Forum; Process Agent

     339   

14.16 Waivers by Loan Parties

     340   

14.17 Contracting out of PPSA Australia Provisions

     340   

14.18 Waiver of Rights (PPSA New Zealand)

     341   

14.19 Patriot Act Notice

     341   

14.20 Canadian Anti-Money Laundering Legislation

     341   

14.21 Know Your Customer

     342   

14.22 Australian Anti-Money Laundering Provisions

     342   

 

iii



--------------------------------------------------------------------------------

14.23 Belgian Anti-Money Laundering Legislation

     343   

14.24 “Know your customer” Checks

     343   

14.25 Reinstatement

     343   

14.26 Nonliability of Lenders

     343   

14.27 Ratification of Loan Documents

     344   

 

iv



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A-1

   Form of Assignment and Acceptance

Exhibit A-2

   Form of Assignment Notice

Exhibit B-1

   Form of Australian Borrowing Base Certificate

Exhibit B-2

   Form of Belgian Borrowing Base Certificate

Exhibit B-3

   Form of Canadian Borrowing Base Certificate

Exhibit B-4

   Form of Dutch Borrowing Base Certificate

Exhibit B-5

   Form of UK Borrowing Base Certificate

Exhibit B-6

   Form of U.S. Borrowing Base Certificate

Exhibit C-1

   Form of Australian Revolver Note

Exhibit C-2

   Form of Belgian Revolver Note

Exhibit C-3

   Form of Canadian Revolver Note

Exhibit C-4

   Form of Dutch Revolver Note

Exhibit C-5

   Form of New Zealand Revolver Note

Exhibit C-6

   Form of Singapore Revolver Note

Exhibit C-7

   Form of UK Revolver Note

Exhibit C-8

   Form of U.S. Revolver Note

Exhibit D

   Form of Compliance Certificate

Exhibit E

   Form of Notice of Borrowing

Exhibit F

   Form of Notice of Conversion/Continuation

Exhibit G

   Form of Perfection Certificate

Exhibit H-1

   Form of Australian Closing Certificate

Exhibit H-2

   Form of Belgian Closing Certificate

Exhibit H-3

   Form of Canadian Closing Certificate

Exhibit H-4

   Form of Dutch Closing Certificate

Exhibit H-5

   Form of UK Closing Certificate

Exhibit H-6

   Form of U.S. Closing Certificate

Exhibit I

   Form of Joinder Agreement

Exhibit J-1

   Form of Non-Bank Certificate for Non-Partnership

Exhibit J-2

   Form of Non-Bank Certificate for Partnership

Schedule 1.1(a)

   Existing U.S. Letters of Credit

Schedule 1.1(b)

   Existing Receivables Entities

 

v



--------------------------------------------------------------------------------

Schedule 2.1.1(a)

   Australian Revolver Commitment

Schedule 2.1.1(b)

   Belgian Revolver Commitment

Schedule 2.1.1(c)

   Canadian Revolver Commitment

Schedule 2.1.1(d)

   Dutch Revolver Commitment

Schedule 2.1.1(e)

   UK Revolver Commitment

Schedule 2.1.1(f)

   U.S. Revolver Commitment

Schedule 3.8

   Mandatory Costs Rate

Schedule 8.3

   Deposit Accounts

Schedule 8.4.1

   Location of Collateral

Schedule 9.1.12

   Subsidiaries/Excluded Subsidiaries

Schedule 10.1.11

   Permitted Transactions with Affiliates

Schedule 10.1.16

   Post-Closing Actions

Schedule 10.2.1

   Existing Indebtedness

Schedule 10.2.2

   Existing Liens

Schedule 10.2.4

   Non-Core Assets

Schedule 10.2.5

   Permitted Investments

Schedule 10.2.10

   Permitted Burdensome Agreements

Schedule 13.3.3

   Permitted Assignees

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LOAN, SECURITY AND GUARANTEE AGREEMENT

THIS AMENDED AND RESTATED LOAN, SECURITY AND GUARANTEE AGREEMENT is dated as of
March 27, 2012, among MRC GLOBAL INC., a Delaware corporation (“MRC”), MCJUNKIN
RED MAN CORPORATION, a Delaware corporation (“MRMC”), GREENBRIER PETROLEUM
CORPORATION, a West Virginia corporation (“Greenbrier”), MCJUNKIN RED MAN
DEVELOPMENT CORPORATION, a Delaware corporation (“McJunkin Development”), MIDWAY
– TRISTATE CORPORATION, a New York corporation (“Midway”), MILTON OIL & GAS
COMPANY, a West Virginia corporation (“Milton”), MRC MANAGEMENT COMPANY, a
Delaware corporation (“Management”), RUFFNER REALTY COMPANY, a West Virginia
corporation (“Ruffner”), and THE SOUTH TEXAS SUPPLY COMPANY, INC., a Texas
corporation (“South Texas” and together with MRMC, Greenbrier, McJunkin
Development, Midway, Milton, Management and Ruffner, the “Initial U.S.
Borrowers”), MRC TRANSMARK PTY LTD, a company incorporated under the laws of
Australia (as defined herein) (“Transmark Australia”), and MRC SPF PTY LTD., a
company incorporated under the laws of Australia (“SPF Australia” and together
with Transmark Australia, the “Initial Australian Borrowers”), MRC TRANSMARK NV,
a limited liability company organized under the laws of Belgium (the “Initial
Belgian Borrower”), MRC CANADA ULC, (formerly known as MIDFIELD SUPPLY ULC), an
unlimited liability corporation organized under the laws of Alberta, Canada (the
“Initial Canadian Borrower”), MRC TRANSMARK B.V., a limited company organized
under the laws of the Netherlands (“Transmark Netherlands”), and MRC TRANSMARK
INTERNATIONAL B.V., a limited company organized under the laws of the
Netherlands (“International Netherlands” and together with Transmark
Netherlands, the “Initial Dutch Borrowers”), MRC TRANSMARK HOLDINGS UK LIMITED,
a company incorporated in England and Wales with company number 05436123
(“Holdings UK”), MRC TRANSMARK LIMITED, a company incorporated in England and
Wales with company number 03471259 (“Transmark UK”), MRC TRANSMARK (DRAGON)
LIMITED, a company incorporated in England and Wales with company number
03797606 (“Dragon UK”), and MRC SPF SCANFIT LIMITED, a company incorporated in
England and Wales with company number 02299105 (“SPF UK” and together with
Holdings UK, Transmark UK and Dragon UK, the “Initial UK Borrowers”; and
collectively with any other UK Borrowers (as defined herein), the Australian
Borrowers (as defined herein), the Belgian Borrowers (as defined herein), the
Canadian Borrowers (as defined herein), the Dutch Borrowers (as defined herein),
any New Zealand Borrowers (as defined herein), any Singapore Borrowers (as
defined herein) and the U.S. Borrowers (as defined herein), the “Borrowers” and
each, a “Borrower”), the Persons from time to time party to this Agreement as
Guarantors (as defined herein), the financial institutions party to this
Agreement from time to time as lenders (collectively, “Lenders”), BANK OF
AMERICA, N.A., a national banking association, in its capacity as collateral
agent and administrative agent for itself and the other Secured Parties (as
defined herein) (together with any successor agent appointed pursuant to
Section 12.10, the “Agent”), and Barclays Bank PLC and Wells Fargo Capital
Finance LLC, as Co-Syndication Agents.



--------------------------------------------------------------------------------

R E C I T A L S:

A. Certain of the Initial U.S. Borrowers, the Initial Canadian Borrower, the
Agent and the financial institutions named therein entered into that certain
Loan, Security and Guarantee Agreement dated as of June 14, 2011 (the “Existing
Loan Agreement”).

B. The parties hereto desire to amend and restate the Existing Loan Agreement in
its entirety in order to, among other things, increase the commitments
thereunder and provide additional foreign revolving credit facilities to
borrowers domiciled in Australia, Belgium, the Netherlands, New Zealand,
Singapore and the United Kingdom.

C. Lenders are willing to amend and restate the Existing Loan Agreement and
provide the senior secured revolving credit facilities on the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
hereto agree that the Existing Loan Agreement is hereby amended and restated in
its entirety as follows:

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1 Definitions. As used herein, the following terms have the meanings set forth
below:

Account: as defined in the UCC, the PPSA or the PPSA Australia, as applicable,
and, with respect to an Account of a New Zealand Domiciled Loan Party, an
“account receivable” as defined in the PPSA New Zealand, in each case including
all rights to payment for goods sold or leased, or for services rendered,
whether or not they have been earned by performance.

Account Debtor: any Person who is obligated under an Account, Chattel Paper or
General Intangible.

Accounting Change: as defined in Section 1.2.

Acquired EBITDA: with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”) for
any period, the amount for such period of Consolidated EBITDA of such Pro Forma
Entity (determined using such definitions as if references to MRC and its
Restricted Subsidiaries therein were to such Pro Forma Entity and its
Subsidiaries), all as determined on a consolidated basis for such Pro Forma
Entity in accordance with GAAP.

Acquired Entity or Business: as defined in the term “Consolidated EBITDA”.

Additional Australian Lender: as defined in Section 2.1.7(a).

Additional Belgian Lender: as defined in Section 2.1.7(b).

Additional Canadian Lender: as defined in Section 2.1.7(c).

 

2



--------------------------------------------------------------------------------

Additional Dutch Lender: as defined in Section 2.1.7(d).

Additional Lender: as defined in Section 2.1.7(h).

Additional New Zealand Lender: as defined in Section 2.1.7(e).

Additional Singapore Lender: as defined in Section 2.1.7(f).

Additional UK Lender: as defined in Section 2.1.7(g).

Additional U.S. Lender: as defined in Section 2.1.7(h).

Affiliate: with respect to any Person, any branch of such Person or any other
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
“Control” means the possession, directly or indirectly, of the power (a) to vote
20% or more of the securities having ordinary voting power for the election of
directors, in the case of a corporation, or equivalent governing body, in the
case of any other type of legal entity, of a Person or (b) to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.

Agent: as defined in the preamble to this Agreement.

Agent Indemnitees: the Agent and its officers, directors, employees, Affiliates
and agents, including, without limitation, the Security Trustees.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Agreement: this Amended and Restated Loan, Security and Guarantee Agreement, as
the same may be amended, supplemented or otherwise modified from time to time.

Allocable Amount: as defined in Section 5.10.3(b).

Amendment Date: November 9, 2012.

AML Legislation: as defined in Section 14.19.

Applicable Australian Borrower: (a) Transmark Australia, (b) SPF Australia, or
(c) any other Australian Borrower, as the context requires.

Applicable Australian Borrower Commitment: with respect to any Australian
Borrower, the maximum amount of Australian Revolver Commitments under which such
Australian Borrower may borrow Australian Revolver Loans or request the issuance
of Australian Letters of Credit, as designated by the Asian Loan Party Agent
from time to time, and in an aggregate amount for all Australian Borrowers not
to exceed the total Australian Revolver Commitments.

 

3



--------------------------------------------------------------------------------

Applicable Belgian Borrower: (a) the Initial Belgian Borrower or (b) any other
Belgian Borrower, as the context requires.

Applicable Belgian Borrower Commitment: with respect to any Belgian Borrower,
the maximum amount of Belgian Revolver Commitments under which such Belgian
Borrower may borrow Belgian Revolver Loans or request the issuance of Belgian
Letters of Credit, as designated by the European Loan Party Agent from time to
time, and in an aggregate amount for all Belgian Borrowers not to exceed the
total Belgian Revolver Commitments.

Applicable Canadian Borrower: (a) the Initial Canadian Borrower or (b) any other
Canadian Borrower, as the context requires.

Applicable Canadian Borrower Commitment: with respect to any Canadian Borrower,
the maximum amount of Canadian Revolver Commitments under which such Canadian
Borrower may borrow Canadian Revolver Loans or request the issuance of Canadian
Letters of Credit, as designated by the North American Loan Party Agent from
time to time, and in an aggregate amount for all Canadian Borrowers not to
exceed the total Canadian Revolver Commitments.

Applicable Canadian Borrower Secured Obligations: all Canadian Facility Secured
Obligations.

Applicable Dutch Borrower: (a) Transmark Netherlands, (b) International
Netherlands, or (c) any other Dutch Borrower, as the context requires.

Applicable Dutch Borrower Commitment: with respect to any Dutch Borrower, the
maximum amount of Dutch Revolver Commitments under which such Dutch Borrower may
borrow Dutch Revolver Loans or request the issuance of Dutch Letters of Credit,
as designated by the European Loan Party Agent from time to time, and in an
aggregate amount for all Dutch Borrowers not to exceed the total Dutch Revolver
Commitments.

Applicable Foreign Borrower: an Applicable Australian Borrower, Applicable
Belgian Borrower, Applicable Canadian Borrower, Applicable Dutch Borrower,
Applicable New Zealand Borrower, Applicable Singapore Borrower or Applicable UK
Borrower, as the context may require.

Applicable Foreign Borrower Commitment: any Applicable Australian Borrower
Commitment, Applicable Belgian Borrower Commitment, Applicable Canadian Borrower
Commitment, Applicable Dutch Borrower Commitment, Applicable New Zealand
Borrower Commitment, Applicable Singapore Borrower Commitment or Applicable UK
Borrower Commitment, as the context may require.

Applicable Law: all laws, rules, regulations and legally binding governmental
guidelines applicable to the Person and its Property, conduct, transaction,
agreement or matter in question, including all applicable statutory law and
common law, and all provisions of constitutions, treaties, statutes, rules,
regulations, orders and decrees of Governmental Authorities (having the force of
law) and, with respect to any Person, such Person’s Organic Documents.

 

4



--------------------------------------------------------------------------------

Applicable Lenders: (a) with respect to the Australian Borrowers, the Australian
Lenders, (b) with respect to the Belgian Borrowers, the Belgian Lenders,
(c) with respect to the Canadian Borrowers, the Canadian Lenders, (d) with
respect to the Dutch Borrowers, the Dutch Lenders, (e) with respect to the New
Zealand Borrowers, the New Zealand Lenders, (f) with respect to the Singapore
Borrowers, the Singapore Lenders, (g) with respect to the UK Borrowers, the UK
Lenders, and (h) with respect to the U.S. Borrowers, the U.S. Lenders.

Applicable Margin: with respect to any Type of Loan and such other Obligations
specified below, the respective margin set forth below, as determined by
reference to the Consolidated Fixed Charge Coverage Ratio as calculated as of
the last day of the fiscal quarter then most recently ended:

 

Level

   Consolidated
Fixed Charge
Coverage  Ratio    Australian Bank Bill
Rate Loans, Canadian
BA Rate Loans, LIBOR
Loans,  Australian Base
Rate Loans, Belgian
Base Rate Loans, Dutch
Base Rate Loans, UK
Base Rate Loans, and
Letter of Credit Fees   U.S. Base
Rate Loans,
Canadian Base
Rate Loans and
Canadian Prime
Rate Loans I    < 1.50: 1.00    2.00%   1.00% II    > 1.50: 1.00
but

< 2.25: 1.00

   1.75%   0.75% III    > 2.25: 1.00    1.50%   0.50%

Until September 1, 2012, margins shall be determined as if Level II were
applicable. Thereafter, the margins shall be subject to increase or decrease
upon receipt by the Agent pursuant to Sections 10.1.1(a) and (b) of the
financial statements and corresponding Compliance Certificate, which change
shall be effective on the first day of the calendar month immediately following
receipt. If, by the first day of a month, any financial statement or Compliance
Certificate due in the preceding month has not been received, then, at the
option of the Agent or Required Lenders, the margins shall be determined as if
Level I were applicable, from such day until the first day of the calendar month
immediately following actual receipt.

Applicable New Zealand Borrower: (a) if there is only one New Zealand Borrower,
the New Zealand Borrower and (b) if there is more than one New Zealand Borrower,
the applicable New Zealand Borrower, as the context requires.

Applicable New Zealand Borrower Commitment: with respect to any New Zealand
Borrower, the maximum amount of New Zealand Revolver Commitments under which
such New Zealand Borrower may borrow New Zealand Revolver Loans or request the
issuance of New Zealand Letters of Credit, as designated by the Asian Loan Party
Agent from time to time, and in an aggregate amount for all New Zealand
Borrowers not to exceed the total New Zealand Revolver Commitments.

 

5



--------------------------------------------------------------------------------

Applicable Singapore Borrower: (a) if there is only one Singapore Borrower, the
Singapore Borrower and (b) if there is more than one Singapore Borrower, the
applicable Singapore Borrower, as the context requires.

Applicable Singapore Borrower Commitment: with respect to any Singapore
Borrower, the maximum amount of Singapore Revolver Commitments under which such
Singapore Borrower may borrow Singapore Revolver Loans or request the issuance
of Singapore Letters of Credit, as designated by the Asian Loan Party Agent from
time to time, and in an aggregate amount for all Singapore Borrowers not to
exceed the total Singapore Revolver Commitments.

Applicable UK Borrower: (a) Holdings UK, (b) Transmark UK, (c) Dragon UK,
(d) SPF UK, or (e) any other UK Borrower, as the context requires.

Applicable UK Borrower Commitment: with respect to any UK Borrower, the maximum
amount of UK Revolver Commitments under which such UK Borrower may borrow UK
Revolver Loans or request the issuance of UK Letters of Credit, as designated by
the European Loan Party Agent from time to time, and in an aggregate amount for
all UK Borrowers not to exceed the total UK Revolver Commitments.

Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, has the
capacity to fund Revolver Loans hereunder and is administered or managed by a
Lender, an entity that administers or manages a Lender, or an Affiliate of
either.

Asian Loan Party Agent: as defined in Section 4.4.3.

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee (and, to the extent required by the definition of “Eligible Assignee,”
consented to by the North American Loan Party Agent), in the form of
Exhibit A-1.

AUS-NZ Security Trustee: Bank of America (Australia) or any successor security
trustee appointed in accordance with this Agreement.

Australia: the Commonwealth of Australia.

Australian Allocated U.S. Availability: U.S. Availability designated by the
North American Loan Party Agent for application to clause (c) of an Australian
Borrowing Base.

Australian Availability: as of any date of determination, (a) the lesser of
(i) the Australian Revolver Commitments minus all Australian LC Obligations as
of such date of determination and (ii) the Total Australian Borrowing Base as of
such date of determination, minus (b) the Dollar Equivalent of the principal
balance of all Australian Revolver Loans.

 

6



--------------------------------------------------------------------------------

Australian Availability Reserves: the sum (without duplication) of (a) the
aggregate amount of the Australian Rent Reserve, if any, established pursuant to
clause (h) of the definition of Australian Eligible Inventory; (b) the
Australian LC Reserve; (c) the Australian Bank Product Reserve; (d) the
Australian Priority Payables Reserve; and (e) such additional reserves, in such
amounts and with respect to such matters, as the Agent may establish in its
Permitted Discretion.

Australian Bank Bill Rate: with respect to each Interest Period for an
Australian Bank Bill Rate Loan, (a) the average bid rate (the “BBR Screen Rate”)
displayed at or about 10:30 a.m. (Melbourne, Australia time) on the first day of
that Interest Period on the Reuters screen BBSY page for a term equivalent to
such Interest Period; or (b) to the extent the BBR Screen Rate is not displayed
for a term equivalent to such Interest Period, the rate determined by the Agent
in good faith and notified by it to the Applicable Australian Borrower on or
prior to the close of business on the first day of the relevant Interest Period
to be the arithmetic mean (rounded upward to four decimal places) of the buying
rates (for bills of exchange accepted by leading Australian banks which have a
term equivalent to such Interest Period) quoted by three leading banks in
Australia appointed by Agent in consultation with the Asian Loan Party Agent at
or about that time on that date.

Australian Bank Bill Rate Loan: a Australian Revolver Loan, or portion thereof,
funded in Australian Dollars and bearing interest calculated by reference to the
Australian Bank Bill Rate.

Australian Bank Product Reserve: the aggregate amount of reserves, as
established by the Agent from time to time in its Permitted Discretion and in
consultation with the Asian Loan Party Agent, to reflect the reasonably
anticipated liabilities in respect of the then outstanding Secured Bank Product
Obligations of the Australian Domiciled Loan Parties.

Australian Base Rate Loan: an Australian Revolver Loan, or portion thereof,
funded in Australian Dollars, Dollars, Euros or Sterling and bearing interest
calculated by reference to the Eurasian Base Rate.

Australian Borrowers: (a) the Initial Australian Borrowers and (b) each other
Australian Subsidiary that, after the date hereof, has executed a supplement or
joinder to this Agreement in accordance with Section 10.1.13 and has satisfied
the other requirements set forth in Section 10.1.13 in order to become an
Australian Borrower.

Australian Borrowing Base: at any time, with respect to the Applicable
Australian Borrower, an amount equal to the sum (expressed in Dollars, based on
the Dollar Equivalent thereof) of, without duplication:

(a) the book value of Australian Eligible Accounts of the Applicable Australian
Borrower multiplied by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of Australian Eligible Inventory
of the Applicable Australian Borrower and (ii) 85% of the Net Orderly
Liquidation Value of Australian Eligible Inventory of the Applicable Australian
Borrower (which shall be (A) net of the current monthly shrinkage reserve
calculated in accordance with GAAP and (B) valued at Cost), plus

 

7



--------------------------------------------------------------------------------

(c) Australian Allocated U.S. Availability for such Applicable Australian
Borrower, minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of Australian Availability Reserves
allocable to the Applicable Australian Borrower which would cause the aggregate
amount of the Australian Revolver Loans allocable to the Applicable Australian
Borrower at such time to exceed the lesser of the Applicable Australian
Borrower’s Applicable Australian Borrower Commitment and the Applicable
Australian Borrower’s Australian Borrowing Base then in effect, in each case,
notification thereof to the Asian Loan Party Agent by the Agent, any and all
such Australian Availability Reserves.

The Australian Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate theretofore delivered to the Agent
with such adjustments as the Agent deems appropriate in its Permitted Discretion
to assure that the Australian Borrowing Base is calculated in accordance with
the terms of this Agreement.

Australian Cash Collateral Account: a demand deposit, money market or other
account established by Agent at Bank of America (Australia) or such other
financial institution as Agent may select in its discretion with the consent of
Asian Loan Party Agent (not to be unreasonably withheld or delayed), which
account shall be for the benefit of the Australian Facility Secured Parties and
shall be subject to Agent’s or AUS-NZ Security Trustee’s Liens securing the
Australian Facility Secured Obligations; provided that the foregoing consent of
Asian Loan Party Agent to the selection by Agent in its discretion of a
financial institution other than Bank of America (Australia) shall not be
required if an Event of Default has occurred and is continuing.

Australian Dollars or AUS$: the lawful currency of Australia.

Australian Domiciled Loan Party: any Australian Borrower and each Australian
Subsidiary now or hereafter party hereto as a Loan Party, and “Australian
Domiciled Loan Parties” means all such Persons, collectively.

Australian Dominion Account: each special account established by the Australian
Domiciled Loan Parties at Bank of America (Australia) over which Agent or AUS-NZ
Security Trustee has exclusive control for withdrawal purposes.

Australian Eligible Accounts: at any time, the Accounts of the Applicable
Australian Borrower at such date except any Account:

(a) which is not subject to a valid Lien in favor of the Agent or AUS-NZ
Security Trustee (including under the relevant laws of the Account Debtor’s
jurisdiction of organization);

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or AUS-NZ Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent; provided that, with respect to any tax Lien having such priority,
eligibility of Accounts shall be reduced by the amount of such tax Lien having
such priority;

 

8



--------------------------------------------------------------------------------

(c) owing by any Account Debtor with respect to which more than 120 days have
elapsed since the date of the original invoice therefor or which is more than 60
days past the due date for payment;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e) which is owing by any Account Debtor to the extent the aggregate amount of
otherwise Australian Eligible Accounts owing from such Account Debtor and its
Affiliates to Australian Borrowers exceeds 20% of the aggregate Australian
Eligible Accounts (or such higher percentage as the Agent may establish for the
Account Debtor from time to time), in each case, only to the extent of such
excess;

(f) with respect to which any covenant, representation or warranty relating to
such Account contained in this Agreement or a Security Document has been
breached or is not true in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the Ordinary Course of Business, (ii) is not evidenced by an invoice, or
other documentation satisfactory to the Agent, which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) is contingent upon the
Applicable Australian Borrower’s completion of any further performance, or
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment which is billed prior to actual sale to the end user,
cash-on-delivery or any other repurchase or return basis, except with respect to
up to $15,000,000 of such Accounts in the aggregate for all Borrowing Bases on a
combined basis;

(h) for which the goods giving rise to such Account (other than Accounts
described in the foregoing paragraph (g)(v)) have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the Applicable Australian Borrower;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor in respect of which an Insolvency
Proceeding has been commenced or which is otherwise a debtor or a debtor in
possession under any bankruptcy law or any other federal, state or foreign
(including any state or territory) receivership, insolvency relief or other law
or laws for the relief of debtors, including the Bankruptcy Act 1996 (Cth) and
the Corporations Act 2001 (Cth), unless the payment of Accounts from such
Account Debtor is secured by assets of, or guaranteed by, in either case, in a
manner reasonably satisfactory to the Agent, a Person that is reasonably
acceptable to the Agent or, if the Account from such Account Debtor arises
subsequent to a decree or order for relief with respect to such Account Debtor
under the Bankruptcy Act 1996 (Cth) or the Corporations Act 2001 (Cth), as now
or hereafter in effect, the Agent shall have reasonably determined that the
timely payment and collection of such Account will not be impaired;

 

9



--------------------------------------------------------------------------------

(k) which is owed by an Account Debtor which has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs or is not
Solvent;

(l) which is owed by an Account Debtor which is not organized under the
applicable law of an Eligible Account Debtor Jurisdiction unless such Account is
backed by a letter of credit or other credit support reasonably acceptable to
the Agent and which is in the possession of the Agent;

(m) which is owed in any currency other than an Eligible Account Currency;

(n) which is owed by any Governmental Authority (other than a Governmental
Authority representing the Crown in Australia), unless (i) such Account is
backed by a letter of credit reasonably acceptable to the Agent and which is in
the possession of the Agent or (ii) Agent otherwise approves;

(o) which is owed by any Affiliate, employee, director, or officer of any Loan
Party; provided that portfolio companies of the Sponsor that do business with
the Applicable Australian Borrower in the Ordinary Course of Business will not
be treated as Affiliates for purposes of this clause (o);

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
which is the holder of Indebtedness issued or incurred by any Loan Party;
provided, that any such Account shall only be ineligible as to that portion of
such Account which is less than or equal to the amount owed by the Loan Party to
such Person;

(q) which is subject to any counterclaim, deduction, defense, setoff, right of
compensation or dispute, but only to the extent of the amount of such
counterclaim, deduction, defense, setoff, right of compensation or dispute,
unless (i) the Agent, in its Permitted Discretion, has established Australian
Availability Reserves and determines to include such Account as an Australian
Eligible Account or (ii) such Account Debtor has entered into an agreement
reasonably acceptable to the Agent to waive such rights;

(r) which is evidenced by any promissory note, Chattel Paper or Instrument (in
each case, other than any such items that are delivered to the Agent or the
AUS-NZ Security Trustee);

(s) which is owed by an Account Debtor located in any jurisdiction that
requires, as a condition to access to the courts of such jurisdiction, that a
creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the Applicable
Australian Borrower has so qualified, filed such reports or forms, or taken such
actions (and, in each case, paid any required fees or other charges), except to
the extent the Applicable Australian Borrower may qualify subsequently as a
foreign entity authorized to transact business in such jurisdiction and gain
access to such courts, without incurring any cost or penalty reasonably viewed
by the Agent to be material in amount, and such later qualification cures any
access to such courts to enforce payment of such Account;

 

10



--------------------------------------------------------------------------------

(t) with respect to which the Applicable Australian Borrower has made any
agreement with the Account Debtor for any reduction thereof, but only to the
extent of such reduction, other than discounts and adjustments given in the
Ordinary Course of Business; or

(u) which the Agent determines is ineligible in its Permitted Discretion.

Subject to Sections 14.1 and 7.4 and the definition of Australian Borrowing
Base, the Agent may modify the foregoing criteria in its Permitted Discretion.

Australian Eligible Inventory: at any date of determination thereof, the
aggregate amount of all Inventory owned by the Applicable Australian Borrower at
such date except any Inventory:

(a) which is not subject to a valid Lien in favor of the Agent or AUS-NZ
Security Trustee;

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or AUS-NZ Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent or AUS-NZ Security Trustee (other than any bailee, warehouseman, landlord
or similar non-consensual Liens having priority by operation of law to the
extent either subclause (i) or (ii) of clauses (h) or (i) below of Australian
Eligible Inventory is satisfied with respect to the relevant Inventory);
provided that, with respect to any tax Lien having such priority, eligibility of
Inventory shall be reduced by the amount of such tax Lien having such priority;

(c) which is, in the Agent’s Permitted Discretion, slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Inventory in the Ordinary Course of Business or
unacceptable due to age, type, category and/or quantity;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or any Security Document has been breached or is not true in any
material respect;

(e) which does not conform in all material respects to all standards imposed by
any applicable Governmental Authority (except that any standard that is
qualified as to “materiality” shall have been conformed to in all respects);

(f) which constitutes packaging and shipping material, manufacturing supplies,
display items, bill-and-hold goods (other than bill-and-hold goods, the sale of
which has been excluded from Australian Eligible Accounts pursuant to clause
(g)(v) of the definition thereof), returned or repossessed goods (other than
goods that are undamaged and able to be resold in the Ordinary Course of
Business), defective goods, goods held on consignment, goods to be returned to
the Applicable Australian Borrower’s suppliers or goods which are not of a type
held for sale in the Ordinary Course of Business;

 

11



--------------------------------------------------------------------------------

(g) which is not located in Australia or is not at a location listed on
Schedule 8.4.1 (as updated from time to time in accordance with the provisions
hereof) other than goods in transit between locations of the Australian
Domiciled Loan Parties;

(h) which is located, at any time after the Temporary Eligibility Period, in any
location leased by the Applicable Australian Borrower unless (i) the lessor has
delivered to the Agent a Collateral Access Agreement or (ii) an Australian Rent
Reserve has been established by the Agent;

(i) which is located, at any time after the Temporary Eligibility Period, in any
third party warehouse or is in the possession of a bailee, processor or other
Person and is not evidenced by a Document, unless (i) such warehouseman, bailee,
processor or other Person has delivered to the Agent a Collateral Access
Agreement and/or such other documentation as the Agent may reasonably require or
(ii) appropriate Australian Availability Reserves have been established by the
Agent in its Permitted Discretion;

(j) which is the subject of a consignment by the Applicable Australian Borrower
as consignor unless (i) an effective first ranking Lien under the PPSA Australia
in respect of the relevant Inventory in favor of the Agent or the AUS-NZ
Security Trustee has been established and all relevant financing statements have
been properly filed against the consignee (as assigned to the Agent or the
AUS-NZ Security Trustee), and (ii) there is a written agreement acknowledging
that such Inventory is held on consignment, that the Applicable Australian
Borrower retains title to such Inventory, that no Lien arising by, through or
under such consignment has attached or will attach to such Inventory (and
proceeds thereof) and requiring consignee to segregate the consigned Inventory
from the consignee’s other personal or movable property;

(k) which is perishable as determined in accordance with GAAP; or

(l) which contains or bears any intellectual property rights licensed to the
Applicable Australian Borrower unless the Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor in any material respect or (ii) incurring any material liability with
respect to payment of royalties other than royalties incurred pursuant to sale
of such Inventory under the current licensing agreement.

Subject to Sections 14.1 and 7.4 and the definition of Australian Borrowing
Base, the Agent may modify the foregoing criteria in its Permitted Discretion.

Australian Facility Collateral: Collateral that now or hereafter secures (or is
intended to secure) any of the Australian Facility Secured Obligations,
including Property of the Australian Facility Guarantors pledged to secure the
Australian Facility Secured Obligations under their guarantee of the Secured
Obligations.

 

12



--------------------------------------------------------------------------------

Australian Facility Guarantor: each U.S. Borrower, each U.S. Facility Guarantor
and each other Person (if any) who guarantees payment and performance of any
Australian Facility Secured Obligations (including pursuant to a Foreign
Cross-Guarantee).

Australian Facility Loan Party: an Australian Borrower or an Australian Facility
Guarantor.

Australian Facility Obligations: all Obligations of the Australian Domiciled
Loan Parties and the other Foreign Facility Obligations that are the subject of
a Foreign Cross-Guarantee made by the Australian Domiciled Loan Parties (but
excluding, for the avoidance of doubt, the U.S. Facility Obligations).

Australian Facility Secured Obligations: all Secured Obligations of the
Australian Domiciled Loan Parties and the other Foreign Facility Secured
Obligations that are the subject of a Foreign Cross-Guarantee made by the
Australian Domiciled Loan Parties (but excluding, for the avoidance of doubt,
the U.S. Facility Secured Obligations).

Australian Facility Secured Parties: Agent, AUS-NZ Security Trustee, any
Australian Fronting Bank, Australian Lenders and Secured Bank Product Providers
of Bank Products to Australian Domiciled Loan Parties and the other Foreign
Facility Secured Parties that are the beneficiaries of a Foreign Cross-Guarantee
made by the Australian Domiciled Loan Parties (but excluding, for the avoidance
of doubt, the U.S. Facility Secured Parties in their capacities as such).

Australian Fronting Bank: (a) Bank of America (Australia) or any Affiliate
thereof that agrees to issue Australian Letters of Credit, (b) if reasonably
acceptable to Asian Loan Party Agent, any other Australian Lender or Affiliate
thereof that agrees to issue Australian Letters of Credit, or (c) if requested
by Asian Loan Party Agent and subject to Section 2.10, a Non-Lender Fronting
Bank that agrees to issue Australian Letters of Credit.

Australian Fronting Bank Indemnitees: any Australian Fronting Bank and its
officers, directors, employees, Affiliates and agents.

Australian LC Application: an application by any Australian Borrower on behalf
of itself or any other Australian Borrower to an Australian Fronting Bank for
issuance of an Australian Letter of Credit, in form and substance reasonably
satisfactory to such Australian Fronting Bank.

Australian LC Conditions: the following conditions necessary for issuance of an
Australian Letter of Credit: (a) each of the conditions set forth in Section 6
being satisfied or waived; (b) after giving effect to such issuance, the total
Ex-NA LC Obligations do not exceed the Ex-NA Letter of Credit Sublimit, no
Australian Overadvance exists or would result therefrom and, in the case of any
Australian Borrower, Section 2.11 is satisfied; (c) the expiration date of such
Australian Letter of Credit is (i) unless the applicable Australian Fronting
Bank and the Agent otherwise consent, no more than 365 days from issuance
(provided that each Australian Letter of Credit may, upon the request of the
Applicable Australian Borrower, include a provision whereby such Letter of
Credit shall be renewed automatically for additional consecutive periods of
twelve (12) months or less (but no later than 20 Business Days prior to the
Facility Termination Date)), and (ii) unless the applicable Australian Fronting
Bank and the

 

13



--------------------------------------------------------------------------------

Agent otherwise consent (subject to the satisfaction of the Cash Collateral
requirements set forth in Section 2.2.3), at least 20 Business Days prior to the
Facility Termination Date; (d) the Australian Letter of Credit and payments
thereunder are denominated in Australian Dollars, Dollars, Euros or Sterling;
(e) the form of the proposed Australian Letter of Credit is reasonably
satisfactory to the Agent and the applicable Australian Fronting Bank; and
(f) the proposed use of the Australian Letter of Credit is for a lawful purpose.

Australian LC Documents: all documents, instruments and agreements (including
Australian LC Requests and Australian LC Applications) delivered by any
Australian Borrower or by any other Person to an Australian Fronting Bank or the
Agent in connection with issuance, amendment or renewal of, or payment under,
any Australian Letter of Credit.

Australian LC Obligations: with respect to the Applicable Australian Borrower,
the Dollar Equivalent of the sum (without duplication) of (a) all amounts owing
by such Applicable Australian Borrower for any drawings under Australian Letters
of Credit; (b) the stated amount of all outstanding Australian Letters of Credit
issued for the account of such Applicable Australian Borrower; and (c) all fees
and other amounts owing with respect to such Australian Letters of Credit.

Australian LC Request: a request for issuance of an Australian Letter of Credit,
to be provided by an Australian Borrower to an Australian Fronting Bank, in form
reasonably satisfactory to Agent and such Australian Fronting Bank.

Australian LC Reserve: with respect to the Applicable Australian Borrower, the
aggregate of all Australian LC Obligations of such Applicable Australian
Borrower, other than (a) those that have been Cash Collateralized and (b) if no
Event of Default exists, those constituting charges owing to any Australian
Fronting Bank.

Australian Lenders: Bank of America (Australia) and each other Lender that has
issued an Australian Revolver Commitment (provided that such Person or an
Affiliate of such Person also has a U.S. Revolver Commitment).

Australian Letter of Credit: any standby or documentary letter of credit issued
by an Australian Fronting Bank for the account of an Australian Borrower, or any
indemnity, performance bond, guarantee, exposure transmittal memorandum or
similar form of credit support issued by Agent or an Australian Fronting Bank
for the benefit of an Australian Borrower.

Australian Overadvance: as defined in Section 2.1.5(a).

Australian Overadvance Loan: a Loan made to an Australian Borrower when an
Australian Overadvance exists or is caused by the funding thereof.

Australian Overadvance Loan Balance: on any date, the Dollar Equivalent of the
amount by which the aggregate Australian Revolver Loans of the Applicable
Australian Borrower or all Australian Borrowers, as the case may be, exceed the
amount of the Australian Borrowing Base of such Applicable Australian Borrower
or the Total Australian Borrowing Base, as applicable, on such date.

 

14



--------------------------------------------------------------------------------

Australian Pension Plan: the Australian Superannuation Guarantee Scheme
(established under the Superannuation Guarantee (Administration) Act 1992
(Cth)), a defined benefit scheme (whether established by deed or under statute
of Australia or any state or territory of Australia) and any other
superannuation or pension plan maintained or contributed to by, or to which
there is or may be an obligation to contribute by, any Loan Party in respect of
its Australian employees or former employees.

Australian Priority Payables Reserve: on any date of determination, a reserve in
such amount as Agent may determine in its Permitted Discretion which reflects
amounts secured by any rights (whether imposed under a statute of Australia or
any state or territory of Australia), Liens, choate or inchoate, which rank or
are capable of ranking in priority to the Agent’s and/or the Secured Parties’
Liens and/or for amounts which may represent costs relating to the enforcement
of the Agent’s or AUS-NZ Security Trustee’s Liens including, without limitation,
to the extent applicable by operation of law, any such amounts due and not paid
for wages, long service leave or vacation pay (including amounts protected by
the Fair Work Act 2009 (Cth)), any preferential claims as set out in the
Corporations Act 2001 (Commonwealth of Australia), amounts due and not paid
under any legislation relating to workers’ compensation or to employment
insurance, all amounts deducted or withheld and not paid and remitted when due
under the Taxation Administration Act 1953 (Cth) (but excluding Pay as You Go
income withholding tax) and amounts currently or past due and not contributed,
remitted or paid in respect of any Australian Pension Plan.

Australian Protective Advances: as defined in Section 2.1.6(a).

Australian Reimbursement Date: as defined in Section 2.2.2(a).

Australian Rent Reserve: the aggregate of (a) all past due rent and other past
due charges owing by any Australian Borrower to any landlord or other Person who
possesses any Australian Facility Collateral or could assert a Lien on such
Australian Facility Collateral; plus (b) a reserve in an amount not to exceed
rent and other charges that could be payable to any such Person for the time
period used to determine the Net Orderly Liquidation Value of Australian
Facility Collateral.

Australian Revolver Commitment: for any Australian Lender, its obligation to
make Australian Revolver Loans and to issue Australian Letters of Credit, in the
case of any Australian Fronting Bank, or participate in Australian LC
Obligations, in the case of the other Australian Lenders, to the Australian
Borrowers up to the maximum principal amount shown on Schedule 2.1.1(a), or as
hereafter determined pursuant to each Assignment and Acceptance to which it is a
party, as such Australian Revolver Commitment may be adjusted from time to time
in accordance with the provisions of Sections 2.1.4, 2.1.7 or 11.1. “Australian
Revolver Commitments” means the aggregate amount of such commitments of all
Australian Lenders.

Australian Revolver Commitment Increase: as defined in Section 2.1.7(a).

Australian Revolver Commitment Termination Date: the earliest of (a) the U.S.
Revolver Commitment Termination Date (without regard to the reason therefor),
(b) the date on which the Asian Loan Party Agent terminates or reduces to zero
all of the Australian Revolver

 

15



--------------------------------------------------------------------------------

Commitments pursuant to Section 2.1.4, and (c) the date on which the Australian
Revolver Commitments are terminated pursuant to Section 11.1. From and after the
Australian Revolver Commitment Termination Date, the Australian Borrowers shall
no longer be entitled to request a Australian Revolver Commitment Increase
pursuant to Section 2.1.7 hereof.

Australian Revolver Exposure: on any date, the Dollar Equivalent of an amount
equal to the sum of (a) the Australian Revolver Loans outstanding on such date
and (b) the Australian LC Obligations on such date.

Australian Revolver Loan: a Revolver Loan made by Australian Lenders to an
Australian Borrower pursuant to Section 2.1.1(a), which Revolver Loan shall, if
denominated in Australian Dollars, be either an Australian Bank Bill Rate Loan
or an Australian Base Rate Loan and, if denominated in Dollars, Euros or
Sterling, shall be either an Australian Base Rate Loan or a LIBOR Loan, in each
case as selected by Applicable Australian Borrower, and including any Australian
Swingline Loan, Australian Overadvance Loan or Australian Protective Advance.

Australian Revolver Notes: the promissory notes, if any, executed by Australian
Borrowers in favor of each Australian Lender to evidence the Australian Revolver
Loans funded from time to time by such Australian Lender, which shall be in the
form of Exhibit C-1 to this Agreement, together with any replacement or
successor notes therefor.

Australian Security Agreements: the Australian Security Trust Deed and each
specific security agreement among any Australian Domiciled Loan Party and Agent
or the AUS-NZ Security Trustee.

Australian Security Trust: the trust established under the Australian Security
Trust Deed.

Australian Security Trust Deed: the security trust deed dated prior to this
Agreement among the Australian Domiciled Loan Parties (as at the date of this
Agreement), Agent and the AUS-NZ Security Trustee.

Australian Subsidiary: Each Wholly-Owned Subsidiary of MRC incorporated or
organized under the laws of Australia or any state or territory of Australia.

Australian Swingline Commitment: $30,000,000.

Australian Swingline Commitment Termination Date: with respect to any Australian
Swingline Loan, the date that is five Business Days prior to the Australian
Revolver Commitment Termination Date.

Australian Swingline Lender: Bank of America (Australia) or an Affiliate of Bank
of America (Australia).

Australian Swingline Loan: a Swingline Loan made by the Australian Swingline
Lender to an Australian Borrower pursuant to Section 2.1.8(a), which Swingline
Loan shall be an Australian Base Rate Loan.

 

16



--------------------------------------------------------------------------------

Australian Trust Fund: (a) the sum of $10 held by the AUS-NZ Security Trustee
under the Australian Security Trust Deed; (b) any other property that the AUS-NZ
Security Trustee acquires or is held by the AUS-NZ Security Trustee, as trustee
of the Security Trust, including (i) all its interest in and under any
Australian Facility Collateral and Loan Documents that it executes after the
Australian Security Trust Deed in its capacity as trustee of the Australian
Security Trust; (ii) the benefit of any representation, warranty, undertaking or
covenant under the Australian Security Agreements; (iii) any other property that
represents the proceeds of sale or enforcement of any property forming part of
the Australian Trust Fund; (iv) any property representing the proceeds of any
insurance claims payable to the AUS-NZ Security Trustee in that capacity;
(v) any property into which any other property forming part of the Australian
Trust Fund is converted or invested and the property representing the proceeds
of that property; and (vi) the proceeds of enforcement or other recovery of
money under the Australian Facility Collateral and the Loan Documents.

Availability: Australian Availability, Belgian Availability, Canadian
Availability, Dutch Availability, New Zealand Availability, Singapore
Availability, UK Availability and/or U.S. Availability, as the context may
require.

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank of America (Australia): Bank of America, National Association, ARBN 064 874
531 (acting through its Australia Branch).

Bank of America (Canada): Bank of America, N.A. (acting through its Canada
branch).

Bank of America (Hong Kong): Bank of America, N.A. (acting through its Hong Kong
branch).

Bank of America (London): Bank of America, N.A. (acting through its London
branch).

Bank of America (Singapore): Bank of America, N.A. (acting through its Singapore
branch).

Bank of America Indemnitees: Bank of America, Bank of America (Canada), Bank of
America (London), Bank of America (Singapore), Bank of America (Australia) and
their respective officers, directors, employees, Affiliates and agents.

Bank Product: any of the following products, services or facilities extended to
any Borrower or any other Loan Party by a Lender or any of its Affiliates:
(a) Cash Management Services; (b) products under Hedge Agreements (other than
Hedge Agreements that constitute Notes Priority Lien Debt for purposes of the
Intercreditor Agreement); (c) commercial credit card, purchase card and merchant
card services; and (d) other banking products or services as may be requested by
any Borrower or any other Loan Party, other than loans and letters of credit.

Bank Product Debt: Indebtedness and other obligations of a Loan Party relating
to Bank Products.

 

17



--------------------------------------------------------------------------------

Bank Product Document: any agreement, instrument or other document entered into
in connection with any Bank Product Debt.

Base Rate: Canadian Base Rate, Eurasian Base Rate and/or U.S. Base Rate, as the
context requires.

Base Rate Loan: an Australian Base Rate Loan, Belgian Base Rate Loan, Canadian
Base Rate Loan, Dutch Base Rate Loan, New Zealand Base Rate Loan, Singapore Base
Rate Loan, UK Base Rate Loan and/or U.S. Base Rate Loan, as the context
requires.

Belgian Allocated U.S. Availability: U.S. Availability designated by the North
American Loan Party Agent for application to clause (c) of a Belgian Borrowing
Base.

Belgian Availability: as of any date of determination, (a) the lesser of (i) the
Belgian Revolver Commitments minus all Belgian LC Obligations as of such date of
determination and (ii) the Total Belgian Borrowing Base as of such date of
determination, minus (b) the Dollar Equivalent of the principal balance of all
Belgian Revolver Loans.

Belgian Availability Reserves: the sum (without duplication) of (a) the
aggregate amount of the Belgian Rent Reserve, if any, established pursuant to
clause (h) of the definition of Belgian Eligible Inventory; (b) the Belgian LC
Reserve; (c) the Belgian Bank Product Reserve; (d) the Belgian Priority Payables
Reserve; and (e) such additional reserves, in such amounts and with respect to
such matters, as the Agent may establish in its Permitted Discretion.

Belgian Bank Product Reserve: the aggregate amount of reserves, as established
by the Agent from time to time in its Permitted Discretion and in consultation
with the European Loan Party Agent, to reflect the reasonably anticipated
liabilities in respect of the then outstanding Secured Bank Product Obligations
of the Belgian Domiciled Loan Parties.

Belgian Base Rate Loan: a Belgian Revolver Loan, or portion thereof, funded in
Dollars or Euros and bearing interest calculated by reference to the Eurasian
Base Rate.

Belgian Borrowers: (a) the Initial Belgian Borrower and (b) each other Belgian
Subsidiary that, after the date hereof, has executed a supplement or joinder to
this Agreement in accordance with Section 10.1.13 and has satisfied the other
requirements set forth in Section 10.1.13 in order to become a Belgian Borrower.

Belgian Borrowing Base: at any time, with respect to the Applicable Belgian
Borrower, an amount equal to the sum (expressed in Dollars, based on the Dollar
Equivalent thereof) of, without duplication:

(a) the book value of Belgian Eligible Accounts of the Applicable Belgian
Borrower multiplied by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of Belgian Eligible Inventory of
the Applicable Belgian Borrower and (ii) 85% of the Net Orderly Liquidation
Value of Belgian Eligible Inventory of the Applicable Belgian Borrower (which
shall be (A) net of the current monthly shrinkage reserve calculated in
accordance with GAAP and (B)

 

18



--------------------------------------------------------------------------------

valued at Cost); provided, that the net book value of Belgian Eligible Inventory
and Net Orderly Liquidation Value of Belgian Eligible Inventory shall be
multiplied by 50% to the extent that such Belgian Eligible Inventory is, in
either case, subject to a business pledge and not a possessory pledge, plus

(c) Belgian Allocated U.S. Availability for such Applicable Belgian Borrower
minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of Belgian Availability Reserves allocable
to the Applicable Belgian Borrower which would cause the aggregate amount of the
Belgian Revolver Loans allocable to the Applicable Belgian Borrower at such time
to exceed the lesser of the Applicable Belgian Borrower’s Applicable Belgian
Borrower Commitment and the Applicable Belgian Borrower’s Belgian Borrowing Base
then in effect, in each case, notification thereof to the European Loan Party
Agent by the Agent, any and all such Belgian Availability Reserves.

The Belgian Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the Agent with
such adjustments as the Agent deems appropriate in its Permitted Discretion to
assure that the Belgian Borrowing Base is calculated in accordance with the
terms of this Agreement.

Belgian Cash Collateral Account: a demand deposit, money market or other account
established by Agent at Bank of America (London) or such other financial
institution as Agent may select in its discretion with the consent of European
Loan Party Agent (not to be unreasonably withheld or delayed), which account
shall be for the benefit of the Belgian Facility Secured Parties and shall be
subject to Agent’s or European Security Trustee’s Liens securing the Belgian
Facility Secured Obligations; provided that the foregoing consent of European
Loan Party Agent to the selection by Agent in its discretion of a financial
institution other than Bank of America (London) shall not be required if an
Event of Default has occurred and is continuing.

Belgian Domiciled Loan Party: any Belgian Borrower and each Belgian Subsidiary
now or hereafter party hereto as a Loan Party, and “Belgian Domiciled Loan
Parties” means all such Persons, collectively.

Belgian Dominion Account: each special account established by the Belgian
Domiciled Loan Parties at Bank of America (London), over which Agent or European
Security Trustee has springing control for withdrawal purposes.

Belgian Eligible Accounts: at any time, the Accounts of the Applicable Belgian
Borrower at such date except any Account:

(a) which is not subject to a valid Lien in favor of the Agent or European
Security Trustee (including under the relevant laws of the Account Debtor’s
jurisdiction of organization);

 

19



--------------------------------------------------------------------------------

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or European Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent; provided that, with respect to any tax Lien having such priority,
eligibility of Accounts shall be reduced by the amount of such tax Lien having
such priority;

(c) owing by any Account Debtor with respect to which more than 120 days have
elapsed since the date of the original invoice therefor or which is more than 60
days past the due date for payment;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e) which is owing by any Account Debtor to the extent the aggregate amount of
otherwise Belgian Eligible Accounts owing from such Account Debtor and its
Affiliates to Belgian Borrowers exceeds 20% of the aggregate Belgian Eligible
Accounts (or such higher percentage as the Agent may establish for the Account
Debtor from time to time), in each case, only to the extent of such excess;

(f) with respect to which any covenant, representation, or warranty relating to
such Account contained in this Agreement or a Security Document has been
breached or is not true in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the Ordinary Course of Business, (ii) is not evidenced by an invoice, or
other documentation satisfactory to the Agent, which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) is contingent upon the
Applicable Belgian Borrower’s completion of any further performance, or
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment which is billed prior to actual sale to the end user,
cash-on-delivery or any other repurchase or return basis, except with respect to
up to $15,000,000 of such Accounts in the aggregate for all Borrowing Bases on a
combined basis;

(h) for which the goods giving rise to such Account (other than Accounts
described in the foregoing paragraph (g)(v)) have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the Applicable Belgian Borrower;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor in respect of which an Insolvency
Proceeding has been commenced or which is otherwise a debtor or a debtor in
possession under any bankruptcy law or any other federal, state or foreign
(including any province or territory) receivership, insolvency relief or other
law or laws for the relief of debtors, including the Belgian bankruptcy law of
8 August 1997 and the law on the continuity of enterprises of 31 January 2009,
unless the payment of Accounts from such Account Debtor is secured by assets of,
or guaranteed by, in either case, in a manner reasonably satisfactory to the
Agent, a Person that is reasonably acceptable to the Agent or, if the

 

20



--------------------------------------------------------------------------------

Account from such Account Debtor arises subsequent to a decree or order for
relief with respect to such Account Debtor under the Belgian bankruptcy law of
8 August 1997 or the law on the continuity of enterprises of 31 January 2009, as
now or hereafter in effect, the Agent shall have reasonably determined that the
timely payment and collection of such Account will not be impaired;

(k) which is owed by an Account Debtor which has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs or is not
Solvent;

(l) which is owed by an Account Debtor which is not organized under the
applicable law of an Eligible Account Debtor Jurisdiction unless such Account is
backed by a letter of credit or other credit support reasonably acceptable to
the Agent and which is in the possession of the Agent;

(m) which is owed in any currency other than an Eligible Account Currency;

(n) which is owed by any Governmental Authority, unless (i) such Account is
backed by a letter of credit reasonably acceptable to the Agent and which is in
the possession of the Agent or (ii) Agent otherwise approves;

(o) which is owed by any Affiliate, employee, director, or officer of any Loan
Party; provided that portfolio companies of the Sponsor that do business with
the Applicable Belgian Borrower in the Ordinary Course of Business will not be
treated as Affiliates for purposes of this clause (o);

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
which is the holder of Indebtedness issued or incurred by any Loan Party;
provided, that any such Account shall only be ineligible as to that portion of
such Account which is less than or equal to the amount owed by the Loan Party to
such Person;

(q) which is subject to any counterclaim, deduction, defense, setoff, right of
compensation or dispute, but only to the extent of the amount of such
counterclaim, deduction, defense, setoff, right of compensation or dispute,
unless (i) the Agent, in its Permitted Discretion, has established Belgian
Availability Reserves and determines to include such Account as a Belgian
Eligible Account or (ii) such Account Debtor has entered into an agreement
reasonably acceptable to the Agent to waive such rights;

(r) which is evidenced by any promissory note, Chattel Paper or Instrument (in
each case, other than any such items that are delivered to the Agent or the
European Security Trustee);

(s) which is owed by an Account Debtor located in any jurisdiction that
requires, as a condition to access to the courts of such jurisdiction, that a
creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the Applicable
Belgian Borrower has so qualified, filed such reports or forms, or taken such
actions (and, in each case, paid any required fees or other

 

21



--------------------------------------------------------------------------------

charges), except to the extent the Applicable Belgian Borrower may qualify
subsequently as a foreign entity authorized to transact business in such
jurisdiction and gain access to such courts, without incurring any cost or
penalty reasonably viewed by the Agent to be material in amount, and such later
qualification cures any access to such courts to enforce payment of such
Account;

(t) with respect to which the Applicable Belgian Borrower has made any agreement
with the Account Debtor for any reduction thereof, but only to the extent of
such reduction, other than discounts and adjustments given in the Ordinary
Course of Business; or

(u) which the Agent determines is ineligible in its Permitted Discretion.

Subject to Sections 14.1 and 7.4 and the definition of Belgian Borrowing Base,
the Agent may modify the foregoing criteria in its Permitted Discretion.

Belgian Eligible Inventory: at any date of determination thereof, the aggregate
amount of all Inventory owned by the Applicable Belgian Borrower at such date
except any Inventory:

(a) which is not subject to a valid Lien in favor of the Agent or European
Security Trustee (without giving effect to the 50% priority claim for unsecured
creditors against the proceeds of recovery on Inventory pursuant to Applicable
Law);

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or European Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent or European Security Trustee (other than any bailee, warehouseman,
landlord or similar non-consensual Liens having priority by operation of law to
the extent either subclause (i) or (ii) of clauses (h) or (i) below of Belgian
Eligible Inventory is satisfied with respect to the relevant Inventory);
provided that, with respect to any tax Lien having such priority, eligibility of
Inventory shall be reduced by the amount of such tax Lien having such priority;

(c) which is, in the Agent’s Permitted Discretion, slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Inventory in the Ordinary Course of Business or
unacceptable due to age, type, category and/or quantity;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or any Security Document has been breached or is not true in any
material respect;

(e) which does not conform in all material respects to all standards imposed by
any applicable Governmental Authority (except that any standard that is
qualified as to “materiality” shall have been conformed to in all respects);

 

22



--------------------------------------------------------------------------------

(f) which constitutes packaging and shipping material, manufacturing supplies,
display items, bill-and-hold goods (other than bill-and-hold goods, the sale of
which has been excluded from Belgian Eligible Accounts pursuant to clause (g)(v)
of the definition thereof), returned or repossessed goods (other than goods that
are undamaged and able to be resold in the Ordinary Course of Business),
defective goods, goods held on consignment, goods to be returned to the
Applicable Belgian Borrower’s suppliers or goods which are not of a type held
for sale in the Ordinary Course of Business;

(g) which is not located in Belgium or is not at a location listed on
Schedule 8.4.1 (as updated from time to time in accordance with the provisions
hereof) other than goods in transit between locations of the Belgian Domiciled
Loan Parties;

(h) which is located, at any time after the Temporary Eligibility Period, in any
location leased by the Applicable Belgian Borrower unless (i) the lessor has
delivered to the Agent a Collateral Access Agreement or (ii) a Belgian Rent
Reserve has been established by the Agent;

(i) which is located, at any time after the Temporary Eligibility Period, in any
third party warehouse or is in the possession of a bailee, processor or other
Person and is not evidenced by a Document, unless (i) such warehouseman, bailee,
processor or other Person has delivered to the Agent a Collateral Access
Agreement and/or such other documentation as the Agent may reasonably require or
(ii) appropriate Belgian Availability Reserves have been established by the
Agent in its Permitted Discretion;

(j) which is the subject of a consignment by the Applicable Belgian Borrower as
consignor;

(k) which is perishable as determined in accordance with GAAP; or

(l) which contains or bears any intellectual property rights licensed to the
Applicable Belgian Borrower unless the Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor in any material respect or (ii) incurring any material liability with
respect to payment of royalties other than royalties incurred pursuant to sale
of such Inventory under the current licensing agreement.

Subject to Sections 14.1 and 7.4 and the definition of Belgian Borrowing Base,
the Agent may modify the foregoing criteria in its Permitted Discretion.

Belgian Facility Collateral: Collateral that now or hereafter secures (or is
intended to secure) any of the Belgian Facility Secured Obligations, including
Property of the Belgian Facility Guarantors pledged to secure the Belgian
Facility Secured Obligations under their guarantee of the Secured Obligations.

Belgian Facility Guarantor: each U.S. Borrower, each U.S. Facility Guarantor and
each other Person (if any) who guarantees payment and performance of any Belgian
Facility Secured Obligations (including pursuant to a Foreign Cross-Guarantee).

Belgian Facility Loan Party: a Belgian Borrower or a Belgian Facility Guarantor.

 

23



--------------------------------------------------------------------------------

Belgian Facility Obligations: all Obligations of the Belgian Domiciled Loan
Parties and the other Foreign Facility Obligations that are the subject of a
Foreign Cross-Guarantee made by the Belgian Domiciled Loan Parties (but
excluding, for the avoidance of doubt, the U.S. Facility Obligations).

Belgian Facility Secured Obligations: all Secured Obligations of the Belgian
Domiciled Loan Parties and the other Foreign Facility Secured Obligations that
are the subject of a Foreign Cross-Guarantee made by the Belgian Domiciled Loan
Parties (but excluding, for the avoidance of doubt, the U.S. Facility Secured
Obligations).

Belgian Facility Secured Parties: Agent, European Security Trustee, any Belgian
Fronting Bank, Belgian Lenders and Secured Bank Product Providers of Bank
Products to Belgian Domiciled Loan Parties, and the other Foreign Facility
Secured Parties that are the beneficiaries of a Foreign Cross-Guarantee made by
the Belgian Domiciled Loan Parties (but excluding, for the avoidance of doubt,
the U.S. Facility Secured Parties in their capacities as such).

Belgian Fronting Bank: (a) Bank of America (London) or any Affiliate thereof
that agrees to issue Belgian Letters of Credit, (b) if reasonably acceptable to
European Loan Party Agent, any other Belgian Lender or Affiliate thereof that
agrees to issue Belgian Letters of Credit, or (c) if requested by European Loan
Party Agent and subject to Section 2.10, a Non-Lender Fronting Bank that agrees
to issue Belgian Letters of Credit.

Belgian Fronting Bank Indemnitees: any Belgian Fronting Bank and its officers,
directors, employees, Affiliates and agents.

Belgian LC Application: an application by any Belgian Borrower on behalf of
itself or any other Belgian Borrower to a Belgian Fronting Bank for issuance of
a Belgian Letter of Credit, in form and substance reasonably satisfactory to
such Belgian Fronting Bank.

Belgian LC Conditions: the following conditions necessary for issuance of a
Belgian Letter of Credit: (a) each of the conditions set forth in Section 6
being satisfied or waived; (b) after giving effect to such issuance, the total
Ex-NA LC Obligations do not exceed the Ex-NA Letter of Credit Sublimit, no
Belgian Overadvance exists or would result therefrom and, in the case of any
Belgian Borrower, Section 2.11 is satisfied; (c) the expiration date of such
Belgian Letter of Credit is (i) unless the applicable Belgian Fronting Bank and
the Agent otherwise consent, no more than 365 days from issuance (provided that
each Belgian Letter of Credit may, upon the request of the Applicable Belgian
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of twelve (12) months or less
(but no later than 20 Business Days prior to the Facility Termination Date)),
and (ii) unless the applicable Belgian Fronting Bank and the Agent otherwise
consent (subject to the satisfaction of the Cash Collateral requirements set
forth in Section 2.3.3), at least 20 Business Days prior to the Facility
Termination Date; (d) the Belgian Letter of Credit and payments thereunder are
denominated in Euros or Dollars; (e) the form of the proposed Belgian Letter of
Credit is reasonably satisfactory to the Agent and the applicable Belgian
Fronting Bank; and (f) the proposed use of the Belgian Letter of Credit is for a
lawful purpose.

 

24



--------------------------------------------------------------------------------

Belgian LC Documents: all documents, instruments and agreements (including
Belgian LC Requests and Belgian LC Applications) delivered by any Belgian
Borrower or by any other Person to a Belgian Fronting Bank or the Agent in
connection with issuance, amendment or renewal of, or payment under, any Belgian
Letter of Credit.

Belgian LC Obligations: with respect to the Applicable Belgian Borrower, the
Dollar Equivalent of the sum (without duplication) of (a) all amounts owing by
such Applicable Belgian Borrower for any drawings under Belgian Letters of
Credit; (b) the stated amount of all outstanding Belgian Letters of Credit
issued for the account of such Applicable Belgian Borrower; and (c) all fees and
other amounts owing with respect to such Belgian Letters of Credit.

Belgian LC Request: a request for issuance of a Belgian Letter of Credit, to be
provided by a Belgian Borrower to a Belgian Fronting Bank, in form reasonably
satisfactory to Agent and such Belgian Fronting Bank.

Belgian LC Reserve: with respect to the Applicable Belgian Borrower, the
aggregate of all Belgian LC Obligations of such Applicable Belgian Borrower,
other than (a) those that have been Cash Collateralized and (b) if no Event of
Default exists, those constituting charges owing to any Belgian Fronting Bank.

Belgian Lenders: Bank of America (London) and each other Lender that has issued
a Belgian Revolver Commitment (provided that such Person or an Affiliate of such
Person also has a U.S. Revolver Commitment).

Belgian Letter of Credit: any standby or documentary letter of credit issued by
a Belgian Fronting Bank for the account of a Belgian Borrower, or any indemnity,
performance bond, guarantee, exposure transmittal memorandum or similar form of
credit support issued by Agent or a Belgian Fronting Bank for the benefit of a
Belgian Borrower.

Belgian Overadvance: as defined in Section 2.1.5(b).

Belgian Overadvance Loan: a Loan made to a Belgian Borrower when a Belgian
Overadvance exists or is caused by the funding thereof.

Belgian Overadvance Loan Balance: on any date, the Dollar Equivalent of the
amount by which the aggregate Belgian Revolver Loans of the Applicable Belgian
Borrower or all Belgian Borrowers, as the case may be, exceed the amount of the
Belgian Borrowing Base of such Applicable Belgian Borrower or the Total Belgian
Borrowing Base, as applicable, on such date.

Belgian Priority Payables Reserve: on any date of determination, a reserve in
such amount as Agent may determine in its Permitted Discretion which reflects
amounts secured by any Liens, choate or inchoate, which rank or are capable of
ranking in priority to the Agent’s and/or the Secured Parties’ Liens and/or for
amounts which may represent costs relating to the enforcement of the Agent’s or
European Security Trustee’s Liens.

Belgian Protective Advances: as defined in Section 2.1.6(b).

 

25



--------------------------------------------------------------------------------

Belgian Reimbursement Date: as defined in Section 2.3.2(a).

Belgian Rent Reserve: the aggregate of (a) all past due rent and other past due
charges owing by any Belgian Borrower to any landlord or other Person who
possesses any Belgian Facility Collateral or could assert a Lien on such Belgian
Facility Collateral; plus (b) a reserve in an amount not to exceed rent and
other charges that could be payable to any such Person for the time period used
to determine the Net Orderly Liquidation Value of Belgian Facility Collateral.

Belgian Revolver Commitment: for any Belgian Lender, its obligation to make
Belgian Revolver Loans and to issue Belgian Letters of Credit, in the case of
any Belgian Fronting Bank, or participate in Belgian LC Obligations, in the case
of the other Belgian Lenders, to the Belgian Borrowers up to the maximum
principal amount shown on Schedule 2.1.1(b), or as hereafter determined pursuant
to each Assignment and Acceptance to which it is a party, as such Belgian
Revolver Commitment may be adjusted from time to time in accordance with the
provisions of Sections 2.1.4, 2.1.7 or 11.1. “Belgian Revolver Commitments”
means the aggregate amount of such commitments of all Belgian Lenders.

Belgian Revolver Commitment Increase: as defined in Section 2.1.7(b).

Belgian Revolver Commitment Termination Date: the earliest of (a) the U.S.
Revolver Commitment Termination Date (without regard to the reason therefor),
(b) the date on which the European Loan Party Agent terminates or reduces to
zero all of the Belgian Revolver Commitments pursuant to Section 2.1.4, and
(c) the date on which the Belgian Revolver Commitments are terminated pursuant
to Section 11.1. From and after the Belgian Revolver Commitment Termination
Date, the Belgian Borrowers shall no longer be entitled to request a Belgian
Revolver Commitment Increase pursuant to Section 2.1.7 hereof.

Belgian Revolver Exposure: on any date, the Dollar Equivalent of an amount equal
to the sum of (a) the Belgian Revolver Loans outstanding on such date and
(b) the Belgian LC Obligations on such date.

Belgian Revolver Loan: a Revolver Loan made by Belgian Lenders to a Belgian
Borrower pursuant to Section 2.1.1(b), which Revolver Loan shall be denominated
in Euros or Dollars and either a LIBOR Loan or a Belgian Base Rate Loan, in each
case as selected by Applicable Belgian Borrower, and including any Belgian
Swingline Loan, Belgian Overadvance Loan or Belgian Protective Advance.

Belgian Revolver Notes: the promissory notes, if any, executed by Belgian
Borrowers in favor of each Belgian Lender to evidence the Belgian Revolver Loans
funded from time to time by such Belgian Lender, which shall be in the form of
Exhibit C-2 to this Agreement, together with any replacement or successor notes
therefor.

Belgian Security Agreements: each pledge agreement (including, without
limitation, a business pledge, a business pledge mandate, a bank accounts
pledge, a receivables pledge (whether disclosed or undisclosed) and an inventory
pledge, as the case may be) or security agreement among any Belgian Domiciled
Loan Party and Agent or European Security Trustee.

 

26



--------------------------------------------------------------------------------

Belgian Subsidiary: Each Wholly-Owned Subsidiary of MRC incorporated and
organized under the laws of Belgium.

Belgian Swingline Commitment: $3,500,000.

Belgian Swingline Commitment Termination Date: with respect to any Belgian
Swingline Loan, the date that is five Business Days prior to the Belgian
Revolver Commitment Termination Date.

Belgian Swingline Lender: Bank of America (London) or an Affiliate of Bank of
America (London).

Belgian Swingline Loan: a Swingline Loan made by the Belgian Swingline Lender to
a Belgian Borrower pursuant to Section 2.1.8(b), which Swingline Loan shall be a
Belgian Base Rate Loan.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrower and Borrowers: as defined in the preamble to this Agreement.

Borrower Group: a group consisting of (a) the Australian Borrowers, (b) the
Belgian Borrowers, (c) the Canadian Borrowers, (d) the Dutch Borrowers, (e) the
New Zealand Borrowers, (f) the Singapore Borrowers, (g) the UK Borrowers, or
(h) the U.S. Borrowers, as the context requires.

Borrower Group Commitment: with respect to the commitment of (a) an Australian
Lender, its Australian Revolver Commitment, (b) a Belgian Lender, its Belgian
Revolver Commitment, (c) a Canadian Lender, its Canadian Revolver Commitment,
(d) a Dutch Lender, its Dutch Revolver Commitment, (e) a New Zealand Lender, its
New Zealand Revolver Commitment, (f) a Singapore Lender, its Singapore Revolver
Commitment, (g) a UK Lender, its UK Revolver Commitment, and (h) a U.S. Lender,
its U.S. Revolver Commitment. The term “Borrower Group Commitments” means
(i) the Borrower Group Commitment of all Australian Lenders, (ii) the Borrower
Group Commitment of all Belgian Lenders, (iii) the Borrower Group Commitment of
all Canadian Lenders, (iv) the Borrower Group Commitment of all Dutch Lenders,
(v) the Borrower Group Commitment of all New Zealand Lenders, (vi) the Borrower
Group Commitment of all Singapore Lenders, (vii) the Borrower Group Commitment
of all UK Lenders, or (viii) the Borrower Group Commitment of all U.S. Lenders,
as the context requires. To the extent any Lender has more than one Borrower
Group Commitment, each such Commitment shall be considered as a separate
Commitment for purposes of this definition.

Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

Borrowing Base: (a) the Total Australian Borrowing Base, (b) an Australian
Borrowing Base, (c) the Total Belgian Borrowing Base, (d) a Belgian Borrowing
Base, (e) the Total Canadian Borrowing Base, (f) a Canadian Borrowing Base,
(g) the Total Dutch Borrowing Base, (h) a Dutch Borrowing Base, (i) the Total
New Zealand Borrowing Base, (j) a New Zealand Borrowing Base, (k) the Total
Singapore Borrowing Base, (l) a Singapore Borrowing Base, (m) the Total UK
Borrowing Base, (n) a UK Borrowing Base, and/or (o) the U.S. Borrowing Base, as
the context requires.

 

27



--------------------------------------------------------------------------------

Borrowing Base Certificate: a certificate, executed by a Senior Officer of the
Asian Loan Party Agent, the European Loan Party Agent or the North American Loan
Party Agent, as applicable, in the form of (a) Exhibit B-1 with respect to any
Australian Borrowing Base, (b) Exhibit B-2 with respect to any Belgian Borrowing
Base, (c) Exhibit B-3 with respect to any Canadian Borrowing Base, (d) Exhibit
B-4 with respect to any Dutch Borrowing Base, (e) Exhibit B-5 with respect to
any UK Borrowing Base, and (f) Exhibit B-6 with respect to the U.S. Borrowing
Base, in each case, with such changes as may be agreed to by such Loan Party
Agent and Agent, setting forth the Borrowers’ calculation of their respective
Borrowing Base. The form of Borrowing Base Certificate for the New Zealand
Borrowing Base and the Singapore Borrowing Base will be specified in the joinder
documentation for the New Zealand Borrowers and the Singapore Borrowers,
respectively.

Business Day: any day excluding Saturday, Sunday and any other day that is a
legal holiday under the laws of the State of North Carolina or the State of New
York or is a day on which banking institutions located in such state are closed;
and when used with reference to (a) a LIBOR Loan, the term shall also exclude
any day on which banks are not open for the transaction of banking business in
London, England, (b) an Australian Revolver Loan, shall also exclude a day on
which banks in Sydney, New South Wales, Australia and Hong Kong are not open for
the transaction of banking business, (c) a Belgian Revolver Loan, a Dutch
Revolver Loan or a UK Revolver Loan, shall also exclude any day (i) on which
banks are not open for the transaction of banking business in London, England
and in the principal financial center for the applicable country and (ii) in
respect of any such Revolver Loan denominated in Euros, any day that is not a
TARGET Day, (d) a Canadian Revolver Loan, shall also exclude a day on which
banks in Toronto, Ontario, Canada or Calgary, Alberta, Canada are not open for
the transaction of banking business, (e) a New Zealand Revolver Loan, shall also
exclude a day on which banks in (i) Auckland and Wellington, New Zealand,
(ii) Sydney, New South Wales, Australia and (iii) Hong Kong are not open for the
transaction of banking business, and (iv) a Singapore Revolver Loan, shall also
exclude a day on which banks in Singapore and Hong Kong are not open for the
transaction of banking business.

Canadian Allocated U.S. Availability: U.S. Availability designated by the North
American Loan Party Agent for application to clause (c) of a Canadian Borrowing
Base.

Canadian Availability: as of any date of determination, (a) the lesser of
(i) the Canadian Revolver Commitments minus all Canadian LC Obligations as of
such date of determination and (ii) the Total Canadian Borrowing Base as of such
date of determination, minus (b) the Dollar Equivalent of the principal balance
of all Canadian Revolver Loans.

Canadian Availability Reserves: the sum (without duplication) of (a) the
aggregate amount of the Canadian Rent Reserve, if any, established pursuant to
clause (h) of the definition of Canadian Eligible Inventory; (b) the Canadian LC
Reserve; (c) the Canadian Bank Product Reserve; (d) the Canadian Priority
Payables Reserve; and (e) such additional reserves, in such amounts and with
respect to such matters, as the Agent may establish in its Permitted Discretion.

 

28



--------------------------------------------------------------------------------

Canadian BA Rate: with respect to each Interest Period for a Canadian BA Rate
Loan, the rate of interest per annum equal to the average rate applicable to
Canadian Dollar Bankers’ Acceptances having an identical or comparable term as
the proposed Canadian BA Rate Loan displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuter Monitor Money Rates Service as at approximately 10:00 a.m. Toronto time
on such day (or, if such day is not a Business Day, as of 10:00 a.m. Toronto
time on the immediately preceding Business Day), plus five (5) basis points,
provided that if such rate does not appear on the CDOR Page at such time on such
date, the rate for such date will be the annual discount rate (rounded upward to
the nearest whole multiple of 1/100 of 1%) as of 10:00 a.m. Eastern time on such
day at which a Canadian chartered bank listed on Schedule 1 of the Bank Act
(Canada) as selected by Agent is then offering to purchase Canadian Dollar
Bankers’ Acceptances accepted by it having such specified term (or a term as
closely as possible comparable to such specified term), plus five (5) basis
points.

Canadian BA Rate Loan: a Canadian Revolver Loan, or portion thereof, funded in
Canadian Dollars and bearing interest calculated by reference to the Canadian BA
Rate.

Canadian Bank Product Reserve: the aggregate amount of reserves, as established
by the Agent from time to time in its Permitted Discretion and in consultation
with the North American Loan Party Agent, to reflect the reasonably anticipated
liabilities in respect of the then outstanding Secured Bank Product Obligations
of the Canadian Domiciled Loan Parties.

Canadian Base Rate: on any date, the highest of (i) a fluctuating rate of
interest per annum equal to the rate of interest in effect for such day as
publicly announced from time to time by Bank of America (Canada) as its “Base
Rate”, (ii) the sum of 0.50% plus the Federal Funds Rate for such day, and
(iii) the sum of 1.00% plus the LIBOR rate for a thirty (30) day Interest Period
as determined on such day. The “Base Rate” is a rate set by Bank of America
(Canada) based upon various factors including Bank of America (Canada)’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans made in Dollars in Canada, which may
be priced at, above, or below such announced rate. Any change in such rate shall
take effect at the opening of business on the day of such change. In the event
Bank of America (Canada) (including any successor or assignee) does not at any
time announce a “Base Rate”, clause (i) of Canadian Base Rate shall mean the
“Base Rate” (being the rate for loans made in Dollars in Canada) publicly
announced by a Canadian Schedule 1 Chartered Bank selected by Agent.

Canadian Base Rate Loan: a Canadian Revolver Loan, or portion thereof, funded in
Dollars and bearing interest calculated by reference to the Canadian Base Rate.

Canadian Borrowers: (a) the Initial Canadian Borrower and (b) each other
Canadian Subsidiary that, after the date hereof, has executed a supplement or
joinder to this Agreement in accordance with Section 10.1.13 and has satisfied
the other requirements set forth in Section 10.1.13 in order to become a
Canadian Borrower.

 

29



--------------------------------------------------------------------------------

Canadian Borrowing Base: at any time, with respect to the Applicable Canadian
Borrower, an amount equal to the sum (expressed in Dollars, based on the Dollar
Equivalent thereof) of, without duplication:

(a) the book value of Canadian Eligible Accounts of the Applicable Canadian
Borrower multiplied by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of Canadian Eligible Inventory
of the Applicable Canadian Borrower (adding back the LIFO reserve calculated in
accordance with GAAP) and (ii) 85% of the Net Orderly Liquidation Value of
Canadian Eligible Inventory of the Applicable Canadian Borrower (which shall be
(A) net of the current monthly shrinkage reserve calculated in accordance with
GAAP and (B) valued at Cost), plus

(c) Canadian Allocated U.S. Availability for such Applicable Canadian Borrower,
minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of Canadian Availability Reserves allocable
to the Applicable Canadian Borrower which would cause the aggregate amount of
the Canadian Revolver Loans allocable to the Applicable Canadian Borrower at
such time to exceed the lesser of the Applicable Canadian Borrower’s Applicable
Canadian Borrower Commitment and the Applicable Canadian Borrower’s Canadian
Borrowing Base then in effect, in each case, notification thereof to the North
American Loan Party Agent by the Agent, any and all such Canadian Availability
Reserves.

The Canadian Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the Agent with
such adjustments as the Agent deems appropriate in its Permitted Discretion to
assure that the Canadian Borrowing Base is calculated in accordance with the
terms of this Agreement.

Canadian Cash Collateral Account: a demand deposit, money market or other
account established by Agent at Bank of America (Canada) or such other financial
institution as Agent may select in its discretion with the consent of North
American Loan Party Agent (not to be unreasonably withheld or delayed), which
account shall be for the benefit of the Canadian Facility Secured Parties and
shall be subject to Agent’s Liens securing the Canadian Facility Secured
Obligations; provided that the foregoing consent of North American Loan Party
Agent to the selection by Agent in its discretion of a financial institution
other than Bank of America (Canada) shall not be required if an Event of Default
has occurred and is continuing.

Canadian Dollars or Cdn$: the lawful currency of Canada.

Canadian Domiciled Loan Party: any Canadian Borrower and each Canadian
Subsidiary now or hereafter party hereto as a Loan Party, and “Canadian
Domiciled Loan Parties” means all such Persons, collectively.

Canadian Dominion Account: each special account established by the Canadian
Domiciled Loan Parties at Bank of America (Canada) or another bank acceptable to
Agent, over which Agent has exclusive control for withdrawal purposes.

Canadian Eligible Accounts: at any time, the Accounts of the Applicable Canadian
Borrower at such date except any Account:

 

30



--------------------------------------------------------------------------------

(a) which is not subject to a duly perfected and opposable Lien in favor of the
Agent;

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent and (ii) a Permitted Lien which does
not have priority over the Lien in favor of the Agent; provided that, with
respect to any tax Lien having such priority, eligibility of Accounts shall be
reduced by the amount of such tax Lien having such priority;

(c) owing by any Account Debtor with respect to which more than 120 days have
elapsed since the date of the original invoice therefor or which is more than 60
days past the due date for payment;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e) which is owing (i) by Canadian Natural Resources Limited and its Affiliates
to the extent the aggregate amount of otherwise Canadian Eligible Accounts owing
from Canadian Natural Resources Limited and its Affiliates to Canadian Borrowers
exceeds 30% of the aggregate Canadian Eligible Accounts or (ii) by any other
Account Debtor to the extent the aggregate amount of otherwise Canadian Eligible
Accounts owing from such Account Debtor and its Affiliates to Canadian Borrowers
exceeds 20% of the aggregate Canadian Eligible Accounts (or such higher
percentage as the Agent may establish for the Account Debtor from time to time),
in each case, only to the extent of such excess;

(f) with respect to which any covenant, representation or warranty relating to
such Account contained in this Agreement or a Security Document has been
breached or is not true in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the Ordinary Course of Business, (ii) is not evidenced by an invoice, or
other documentation satisfactory to the Agent, which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) is contingent upon the
Applicable Canadian Borrower’s completion of any further performance, or
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment which is billed prior to actual sale to the end user,
cash-on-delivery or any other repurchase or return basis, except with respect to
up to $15,000,000 of such Accounts in the aggregate for all Borrowing Bases on a
combined basis;

(h) for which the goods giving rise to such Account (other than Accounts
described in the foregoing paragraph (g)(v)) have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the Applicable Canadian Borrower;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

 

31



--------------------------------------------------------------------------------

(j) which is owed by an Account Debtor in respect of which an Insolvency
Proceeding has been commenced or which is otherwise a debtor or a debtor in
possession under any bankruptcy law or any other federal, state or foreign
(including any province or territory) receivership, insolvency relief or other
law or laws for the relief of debtors, including the Bankruptcy and Insolvency
Act (Canada) and the CCAA, unless the payment of Accounts from such Account
Debtor is secured by assets of, or guaranteed by, in either case, in a manner
reasonably satisfactory to the Agent, a Person that is reasonably acceptable to
the Agent or, if the Account from such Account Debtor arises subsequent to a
decree or order for relief with respect to such Account Debtor under the
Bankruptcy and Insolvency Act (Canada) or the CCAA, as now or hereafter in
effect, the Agent shall have reasonably determined that the timely payment and
collection of such Account will not be impaired;

(k) which is owed by an Account Debtor which has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs or is not
Solvent;

(l) which is owed by an Account Debtor which is not organized under the
applicable law of the U.S. or Canada, any state of the U.S. or any province or
territory of Canada and does not have its principal place of business in the
U.S. or Canada unless such Account is backed by a letter of credit or other
credit support reasonably acceptable to the Agent and which is in the possession
of the Agent;

(m) which is owed in any currency other than Dollars or Canadian Dollars;

(n) which is owed by any Governmental Authority, unless (i) the Account Debtor
is the United States or any department, agency or instrumentality thereof, and
the Account has been assigned to the Agent in compliance with the U.S.
Assignment of Claims Act, and any other steps necessary to perfect or render
opposable the Lien of the Agent in such Account have been complied with to the
Agent’s reasonable satisfaction, (ii) the Account Debtor is the government of
Canada or a province or territory thereof, and the Account has been assigned to
the Agent in compliance with the Financial Administration Act (or similar
Applicable Law of such province or territory), and any other steps necessary to
perfect or render opposable the Lien of the Agent in such Account have been
complied with to the Agent’s reasonable satisfaction, or (iii) such Account is
backed by a letter of credit reasonably acceptable to the Agent and which is in
the possession of the Agent;

(o) which is owed by any Affiliate, employee, director, or officer of any Loan
Party; provided that portfolio companies of the Sponsor that do business with
the Applicable Canadian Borrower in the Ordinary Course of Business will not be
treated as Affiliates for purposes of this clause (o);

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
which is the holder of Indebtedness issued or incurred by any Loan Party;
provided, that any such Account shall only be ineligible as to that portion of
such Account which is less than or equal to the amount owed by the Loan Party to
such Person;

 

32



--------------------------------------------------------------------------------

(q) which is subject to any counterclaim, deduction, defense, setoff, right of
compensation or dispute, but only to the extent of the amount of such
counterclaim, deduction, defense, setoff, right of compensation or dispute,
unless (i) the Agent, in its Permitted Discretion, has established Canadian
Availability Reserves and determines to include such Account as a Canadian
Eligible Account or (ii) such Account Debtor has entered into an agreement
reasonably acceptable to the Agent to waive such rights;

(r) which is evidenced by any promissory note, Chattel Paper or Instrument (in
each case, other than any such items that are delivered to the Agent);

(s) which is owed by an Account Debtor located in any jurisdiction that
requires, as a condition to access to the courts of such jurisdiction, that a
creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the Applicable
Canadian Borrower has so qualified, filed such reports or forms, or taken such
actions (and, in each case, paid any required fees or other charges), except to
the extent the Applicable Canadian Borrower may qualify subsequently as a
foreign entity authorized to transact business in such jurisdiction and gain
access to such courts, without incurring any cost or penalty reasonably viewed
by the Agent to be material in amount, and such later qualification cures any
access to such courts to enforce payment of such Account;

(t) with respect to which the Applicable Canadian Borrower has made any
agreement with the Account Debtor for any reduction thereof, but only to the
extent of such reduction, other than discounts and adjustments given in the
Ordinary Course of Business; or

(u) which the Agent determines is ineligible in its Permitted Discretion.

Subject to Sections 14.1 and 7.4 and the definition of Canadian Borrowing Base,
the Agent may modify the foregoing criteria in its Permitted Discretion.

Canadian Eligible Inventory: at any date of determination thereof, the aggregate
amount of all Inventory owned by the Applicable Canadian Borrower at such date
except any Inventory:

(a) which is not subject to a duly perfected and opposable Lien in favor of the
Agent;

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent and (ii) a Permitted Lien which does
not have priority over the Lien in favor of the Agent (other than any bailee,
warehouseman, landlord or similar non-consensual Liens having priority by
operation of law to the extent either subclause (i) or (ii) of clauses (h) or
(i) below of Canadian Eligible Inventory is satisfied with respect to the
relevant Inventory); provided that, with respect to any tax Lien having such
priority, eligibility of Inventory shall be reduced by the amount of such tax
Lien having such priority;

 

33



--------------------------------------------------------------------------------

(c) which is, in the Agent’s Permitted Discretion, slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Inventory in the Ordinary Course of Business or
unacceptable due to age, type, category and/or quantity;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or any Security Document has been breached or is not true in any
material respect;

(e) which does not conform in all material respects to all standards imposed by
any applicable Governmental Authority (except that any standard that is
qualified as to “materiality” shall have been conformed to in all respects);

(f) which constitutes packaging and shipping material, manufacturing supplies,
display items, bill-and-hold goods (other than bill-and-hold goods, the sale of
which has been excluded from Canadian Eligible Accounts pursuant to clause
(g)(v) of the definition thereof), returned or repossessed goods (other than
goods that are undamaged and able to be resold in the Ordinary Course of
Business), defective goods, goods held on consignment, goods to be returned to
the Applicable Canadian Borrower’s suppliers or goods which are not of a type
held for sale in the Ordinary Course of Business;

(g) which is not located in Canada or the United States or is not at a location
listed on Schedule 8.4.1 (as updated from time to time in accordance with the
provisions hereof) other than goods in transit between locations of the Canadian
Domiciled Loan Parties;

(h) which is located in any location leased by the Applicable Canadian Borrower
unless (i) the lessor has delivered to the Agent a Collateral Access Agreement
or (ii) a Canadian Rent Reserve has been established by the Agent;

(i) which is located in any third party warehouse or is in the possession of a
bailee, processor or other Person and is not evidenced by a Document, unless
(i) such warehouseman, bailee, processor or other Person has delivered to the
Agent a Collateral Access Agreement and/or such other documentation as the Agent
may reasonably require or (ii) appropriate Canadian Availability Reserves have
been established by the Agent in its Permitted Discretion;

(j) which is the subject of a consignment by the Applicable Canadian Borrower as
consignor unless (i) a protective PPSA financing statement has been properly
filed against the consignee (as assigned to the Agent), and (ii) there is a
written agreement acknowledging that such Inventory is held on consignment, that
the Applicable Canadian Borrower retains title to such Inventory, that no Lien
arising by, through or under such consignment has attached or will attach to
such Inventory (and proceeds thereof) and requiring consignee to segregate the
consigned Inventory from the consignee’s other personal or movable property;

(k) which is perishable as determined in accordance with GAAP; or

 

34



--------------------------------------------------------------------------------

(l) which contains or bears any intellectual property rights licensed to the
Applicable Canadian Borrower unless the Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor in any material respect or (ii) incurring any material liability with
respect to payment of royalties other than royalties incurred pursuant to sale
of such Inventory under the current licensing agreement.

Subject to Sections 14.1 and 7.4 and the definition of Canadian Borrowing Base,
the Agent may modify the foregoing criteria in its Permitted Discretion.

Canadian Employee Plan: any employee benefit plan, policy, program, agreement or
arrangement, including retirement, pension, profit sharing, employment, bonus or
other incentive compensation, retention, stock purchase, equity or equity-based
compensation, deferred compensation, change in control, severance, sick leave,
vacation, loans, salary continuation, hospitalization, health, life insurance,
educational assistance or other fringe benefit or perquisite plan, policy,
agreement which is or was sponsored, maintained or contributed to by, or
required to be contributed to by, a Canadian Domiciled Loan Party, or with
respect to which a Canadian Domiciled Loan Party has, or could reasonably be
expected to have, any obligation or liability, contingent or otherwise, but
excluding the Canada Pension Plan, Quebec Pension Plan and any provincial or
federal program providing health benefits, employment insurance or workers’
compensation benefits.

Canadian Facility Collateral: Collateral that now or hereafter secures (or is
intended to secure) any of the Canadian Facility Secured Obligations, including
Property of the Canadian Facility Guarantors pledged to secure the Canadian
Facility Secured Obligations under their guarantee of the Secured Obligations.

Canadian Facility Guarantor: each U.S. Borrower, each U.S. Facility Guarantor
and each other Person (if any) who guarantees payment and performance of any
Canadian Facility Secured Obligations (including pursuant to a Foreign
Cross-Guarantee).

Canadian Facility Loan Party: a Canadian Borrower or a Canadian Facility
Guarantor.

Canadian Facility Obligations: all Obligations of the Canadian Domiciled Loan
Parties and the other Foreign Facility Obligations that are the subject of a
Foreign Cross-Guarantee made by the Canadian Domiciled Loan Parties (but
excluding, for the avoidance of doubt, the U.S. Facility Obligations).

Canadian Facility Secured Obligations: all Secured Obligations of the Canadian
Domiciled Loan Parties and the other Foreign Facility Secured Obligations that
are the subject of a Foreign Cross-Guarantee made by the Canadian Domiciled Loan
Parties (but excluding, for the avoidance of doubt, the U.S. Facility Secured
Obligations).

Canadian Facility Secured Parties: Agent, any Canadian Fronting Bank, Canadian
Lenders and Secured Bank Product Providers of Bank Products to Canadian
Domiciled Loan Parties and the other Foreign Facility Secured Parties that are
the beneficiaries of a Foreign Cross-Guarantee made by the Canadian Domiciled
Loan Parties (but excluding, for the avoidance of doubt, the U.S. Facility
Secured Parties in their capacities as such).

 

35



--------------------------------------------------------------------------------

Canadian Fronting Bank: Bank of America (Canada) or any Affiliate thereof that
agrees to issue Canadian Letters of Credit or, if reasonably acceptable to North
American Loan Party Agent, any other Canadian Lender or Affiliate thereof that
agrees to issue Canadian Letters of Credit.

Canadian Fronting Bank Indemnitees: any Canadian Fronting Bank and its officers,
directors, employees, Affiliates and agents.

Canadian LC Application: an application by any Canadian Borrower on behalf of
itself or any other Canadian Borrower to a Canadian Fronting Bank for issuance
of a Canadian Letter of Credit, in form and substance reasonably satisfactory to
such Canadian Fronting Bank.

Canadian LC Conditions: the following conditions necessary for issuance of a
Canadian Letter of Credit: (a) each of the conditions set forth in Section 6
being satisfied or waived; (b) after giving effect to such issuance, the total
Canadian LC Obligations do not exceed the Canadian Letter of Credit Sublimit, no
Canadian Overadvance exists or would result therefrom and, in the case of any
Canadian Borrower, Section 2.11 is satisfied; (c) the expiration date of such
Canadian Letter of Credit is (i) unless the applicable Canadian Fronting Bank
and the Agent otherwise consent, no more than 365 days from issuance (provided
that each Canadian Letter of Credit may, upon the request of the Initial
Canadian Borrower, include a provision whereby such Letter of Credit shall be
renewed automatically for additional consecutive periods of twelve (12) months
or less (but no later than 20 Business Days prior to the Facility Termination
Date)), and (ii) unless the applicable Canadian Fronting Bank and the Agent
otherwise consent (subject to the satisfaction of the Cash Collateral
requirements set forth in Section 2.4.3), at least 20 Business Days prior to the
Facility Termination Date; (d) the Canadian Letter of Credit and payments
thereunder are denominated in Canadian Dollars or Dollars; (e) the form of the
proposed Canadian Letter of Credit is reasonably satisfactory to the Agent and
the applicable Canadian Fronting Bank; and (f) the proposed use of the Canadian
Letter of Credit is for a lawful purpose.

Canadian LC Documents: all documents, instruments and agreements (including
Canadian LC Requests and Canadian LC Applications) delivered by any Canadian
Borrower or by any other Person to a Canadian Fronting Bank or the Agent in
connection with issuance, amendment or renewal of, or payment under, any
Canadian Letter of Credit.

Canadian LC Obligations: with respect to the Applicable Canadian Borrower, the
Dollar Equivalent of the sum (without duplication) of (a) all amounts owing by
such Applicable Canadian Borrower for any drawings under Canadian Letters of
Credit; (b) the stated amount of all outstanding Canadian Letters of Credit
issued for the account of such Applicable Canadian Borrower; and (c) all fees
and other amounts owing with respect to such Canadian Letters of Credit.

Canadian LC Request: a request for issuance of a Canadian Letter of Credit, to
be provided by a Canadian Borrower to a Canadian Fronting Bank, in form
reasonably satisfactory to Agent and such Canadian Fronting Bank.

 

36



--------------------------------------------------------------------------------

Canadian LC Reserve: with respect to the Applicable Canadian Borrower, the
aggregate of all Canadian LC Obligations of such Applicable Canadian Borrower,
other than (a) those that have been Cash Collateralized; and (b) if no Event of
Default exists, those constituting charges owing to any Canadian Fronting Bank.

Canadian Lenders: Bank of America (Canada) and each other Lender that has issued
a Canadian Revolver Commitment (provided that such Person or an Affiliate of
such Person also has a U.S. Revolver Commitment).

Canadian Letter of Credit: any standby or documentary letter of credit issued by
a Canadian Fronting Bank for the account of a Canadian Borrower, or any
indemnity, performance bond, guarantee, exposure transmittal memorandum or
similar form of credit support issued by Agent or a Canadian Fronting Bank for
the benefit of a Canadian Borrower.

Canadian Letter of Credit Sublimit: $30,000,000.

Canadian Multi-Employer Plan: each multi-employer plan, within the meaning of
the Regulations under the Income Tax Act (Canada).

Canadian Overadvance: as defined in Section 2.1.5(c).

Canadian Overadvance Loan: a Loan made to a Canadian Borrower when a Canadian
Overadvance exists or is caused by the funding thereof.

Canadian Overadvance Loan Balance: on any date, the Dollar Equivalent of the
amount by which the aggregate Canadian Revolver Loans of the Applicable Canadian
Borrower or all Canadian Borrowers, as the case may be, exceed the amount of the
Canadian Borrowing Base of such Applicable Canadian Borrower or the Total
Canadian Borrowing Base, as applicable, on such date.

Canadian Pension Plan: a “registered pension plan,” as defined in the Income Tax
Act (Canada) and any other pension plan maintained or contributed to by, or to
which there is or may be an obligation to contribute by, any Canadian Domiciled
Loan Party in respect of its Canadian employees or former employees, excluding,
for greater certainty, a Canadian Multi-Employer Plan.

Canadian Prime Rate: on any date, the highest of (i) a fluctuating rate of
interest per annum equal to the rate of interest in effect for such day as
publicly announced from time to time by Bank of America (Canada) as its “Prime
Rate”, (ii) the sum of 0.50% plus the Bank of Canada overnight rate, which is
the rate of interest charged by the Bank of Canada on one-day loans to financial
institutions, for such day, and (iii) the sum of 1.00% plus the Canadian BA Rate
for a 30 day Interest Period as determined on such day. The “Prime Rate” is a
rate set by Bank of America (Canada) based upon various factors including the
costs and desired return of Bank of America (Canada), general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate shall take effect at the opening of business on the day specified
in the public announcement of such change. Each interest rate based on the
Canadian Prime Rate hereunder shall be adjusted simultaneously with any change
in the Canadian Prime Rate. In the

 

37



--------------------------------------------------------------------------------

event Bank of America (Canada) (including any successor or assignee) does not at
any time announce a “Prime Rate”, the clause (i) of Canadian Prime Rate shall
mean the “Prime Rate” (being the rate for loans made in Canadian Dollars in
Canada) publicly announced by a Canadian Schedule 1 Chartered Bank selected by
Agent.

Canadian Prime Rate Loan: a Canadian Revolver Loan, or portion thereof, funded
in Canadian Dollars and bearing interest calculated by reference to the Canadian
Prime Rate.

Canadian Priority Payables Reserve: on any date of determination, a reserve in
such amount as Agent may determine in its Permitted Discretion which reflects
amounts secured by any Liens, choate or inchoate, which rank or are capable of
ranking in priority to the Agent’s and/or the Secured Parties’ Liens and/or for
amounts which may represent costs relating to the enforcement of the Agent’s
Liens including, without limitation, any such amounts due and not paid for wages
or vacation pay (including amounts protected by the Wage Earner Protection
Program Act (Canada)), amounts due and not paid under any legislation relating
to workers’ compensation or to employment insurance, all amounts deducted or
withheld and not paid and remitted when due under the Income Tax Act (Canada),
amounts currently or past due and not paid for realty, municipal or similar
taxes (to the extent impacting any Canadian Facility Collateral), all amounts
currently or past due and not contributed, remitted or paid to any Canadian
Pension Plan or under the Canada Pension Plan or the PBA, and any amounts
representing any unfunded liability, solvency deficiency or wind up deficiency
with respect to any Canadian Employee Plan.

Canadian Protective Advances: as defined in Section 2.1.6(c).

Canadian Reimbursement Date: as defined in Section 2.4.2(a).

Canadian Rent Reserve: the aggregate of (a) all past due rent and other past due
charges owing by any Canadian Borrower to any landlord or other Person who
possesses any Canadian Facility Collateral or could assert a Lien on such
Canadian Facility Collateral; plus (b) a reserve in an amount not to exceed rent
and other charges that could be payable to any such Person for the time period
used to determine the Net Orderly Liquidation Value of Canadian Facility
Collateral.

Canadian Revolver Commitment: for any Canadian Lender, its obligation to make
Canadian Revolver Loans and to issue Canadian Letters of Credit, in the case of
any Canadian Fronting Bank, or participate in Canadian LC Obligations, in the
case of the other Canadian Lenders, to the Canadian Borrowers up to the maximum
principal amount shown on Schedule 2.1.1(c), or as hereafter determined pursuant
to each Assignment and Acceptance to which it is a party, as such Canadian
Revolver Commitment may be adjusted from time to time in accordance with the
provisions of Sections 2.1.4, 2.1.7 or 11.1. “Canadian Revolver Commitments”
means the aggregate amount of such commitments of all Canadian Lenders.

Canadian Revolver Commitment Increase: as defined in Section 2.1.7(c).

Canadian Revolver Commitment Termination Date: the earliest of (a) the U.S.
Revolver Commitment Termination Date (without regard to the reason therefor),
(b) the date on which the North American Loan Party Agent terminates or reduces
to zero all of the Canadian Revolver

 

38



--------------------------------------------------------------------------------

Commitments pursuant to Section 2.1.4, and (c) the date on which the Canadian
Revolver Commitments are terminated pursuant to Section 11.1. From and after the
Canadian Revolver Commitment Termination Date, the Canadian Borrowers shall no
longer be entitled to request a Canadian Revolver Commitment Increase pursuant
to Section 2.1.7 hereof.

Canadian Revolver Exposure: on any date, the Dollar Equivalent of an amount
equal to the sum of (a) the Canadian Revolver Loans outstanding on such date and
(b) the Canadian LC Obligations on such date.

Canadian Revolver Loan: a Revolver Loan made by Canadian Lenders to a Canadian
Borrower pursuant to Section 2.1.1(c), which Revolver Loan shall, if denominated
in Canadian Dollars, be either a Canadian BA Rate Loan or a Canadian Prime Rate
Loan and, if denominated in Dollars, shall be either a Canadian Base Rate Loan
or a LIBOR Loan, in each case as selected by the Applicable Canadian Borrower,
and including any Canadian Swingline Loan, Canadian Overadvance Loan or Canadian
Protective Advance.

Canadian Revolver Notes: the promissory notes, if any, executed by Canadian
Borrowers in favor of each Canadian Lender to evidence the Canadian Revolver
Loans funded from time to time by such Canadian Lender, which shall be in the
form of Exhibit C-3 to this Agreement, together with any replacement or
successor notes therefor.

Canadian Schedule 1 Chartered Bank: any of Royal Bank of Canada, Bank of
Montreal, The Toronto-Dominion Bank, The Bank of Nova Scotia or Canadian
Imperial Bank of Commerce.

Canadian Security Agreement: this Agreement, each general security agreement and
each Deed of Movable Hypothec among any Canadian Domiciled Loan Party and Agent.

Canadian Subsidiary: Each Wholly-Owned Subsidiary of MRC incorporated or
organized under the laws of the Canada or any province or territory of Canada.

Canadian Swingline Commitment: $25,000,000.

Canadian Swingline Commitment Termination Date: with respect to any Canadian
Swingline Loan, the date that is five Business Days prior to the Canadian
Revolver Commitment Termination Date.

Canadian Swingline Lender: Bank of America (Canada) or an Affiliate of Bank of
America (Canada).

Canadian Swingline Loan: a Swingline Loan made by the Canadian Swingline Lender
to a Canadian Borrower pursuant to Section 2.1.8(c), which Swingline Loan shall,
if denominated in Canadian Dollars, be a Canadian Prime Rate Loan and, if
denominated in Dollars, shall be a Canadian Base Rate Loan, in each case as
selected by the Applicable Canadian Borrower.

Capital Lease: as applied to any Person, any lease of any property (whether
real, personal or mixed) by that Person as lessee that, in conformity with GAAP,
is, or is required to be, accounted for as a capital lease on the balance sheet
of that Person.

 

39



--------------------------------------------------------------------------------

Capitalized Lease Obligations: as applied to any Person, all obligations under
Capital Leases of such Person or any of its Subsidiaries, in each case taken at
the amount thereof accounted for as liabilities in accordance with GAAP.

Cash Collateral: cash or Permitted Investments (other than the Permitted
Investments described in clauses (h) and (i) of the definition thereof), and any
interest or other income earned thereon, that is delivered to Agent or a
Security Trustee to Cash Collateralize any Secured Obligations.

Cash Collateral Account: the (a) Australian Cash Collateral Account, (b) Belgian
Cash Collateral Account, (c) Canadian Cash Collateral Account, (d) Dutch Cash
Collateral Account, (e) New Zealand Cash Collateral Account, (f) Singapore Cash
Collateral Account, (g) UK Cash Collateral Account and/or (h) U.S. Cash
Collateral Account, as the context may require.

Cash Collateralize: the delivery of cash or Permitted Investments (other than
the Permitted Investments described in clauses (h) and (i) of the definition
thereof) to Agent or a Security Trustee, as security for the payment of Secured
Obligations, in an amount equal to (a) with respect to LC Obligations, 105% of
the aggregate LC Obligations, and (b) with respect to any inchoate, contingent
or other Secured Obligations, Agent’s good faith estimate of the amount due or
to become due, including all fees and other amounts relating to such Secured
Obligations. In relation to the Dutch Borrowers’ Cash Collateral, Cash
Collateralization shall mean the granting of a financial collateral arrangement
(financieelzekerheidsovereenkomst) within the meaning of title 2 of Book 7 of
the Dutch Civil Code. “Cash Collateralization” and “Cash Collateralized” have
correlative meanings.

Cash Dominion Event: the occurrence of any one of the following events:
(i) Excess Availability shall be less than the greater of (A) 10% of the
Commitments or (B) $95,000,000; or (ii) (A) an Event of Default pursuant to
Sections 11.1.1 or 11.1.5 shall have occurred and be continuing or (B) any other
Event of Default pursuant to Section 11.1 shall have occurred and be continuing
and the Agent or the Required Lenders shall have reasonably determined (by
written notice to the Borrowers) to effect a Cash Dominion Event as a result of
such breach; provided, that, to the extent that the Cash Dominion Event has
occurred due to clause (i) of this definition, if Excess Availability shall have
exceeded the greater of (x) 10% of the Commitments and (y) $95,000,000 for at
least thirty (30) consecutive days, the Cash Dominion Event shall be deemed to
be over. At any time that a Cash Dominion Event shall be deemed to be over or
otherwise cease to exist, Agent shall take such actions as may reasonably be
required by a Loan Party Agent to terminate the cash sweeps and other transfers
existing pursuant to Section 5.6 as a result of any notice or direction given by
Agent during the existence of a Cash Dominion Event (other than with respect to
the Australian Borrowers, the New Zealand Borrowers, the Singapore Borrowers and
the UK Borrowers).

Cash Management Services: any services provided from time to time by any Lender
or any of its Affiliates to any Borrower or any other Loan Party in connection
with operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

 

40



--------------------------------------------------------------------------------

CCAA: Companies’ Creditors Arrangement Act (Canada), (or any successor statute),
as amended from time to time, and includes all regulations thereunder.

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

Change in Tax Law: the enactment, promulgation, execution or ratification of, or
any change in or amendment to, any law (including the Code), treaty, regulation
or rule (or in the official application or interpretation of any law, treaty,
regulation or rule, including a holding, judgment or order by a court of
competent jurisdiction) relating to taxation.

Change of Control: shall mean and be deemed to have occurred if (a) any person,
entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended), other than Sponsor, shall at any
time have acquired direct or indirect beneficial ownership of both (i) 35% or
more of the voting power of the outstanding Voting Stock of MRC and (ii) more
than the percentage of the voting power of such Voting Stock then beneficially
owned, directly or indirectly, in the aggregate, by the Sponsor, unless the
Sponsor has, at such time, the right or the ability by voting power, contract or
otherwise to elect or designate for election at least a majority of the board of
directors of MRC; or (b) Continuing Directors shall not constitute at least a
majority of the board of directors of MRC.

Civil Code: the Civil Code of Québec, or any successor statute, as amended from
time to time, and includes all regulations thereunder.

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest and costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees (which shall be limited to
the fees, disbursements and other charges of one primary counsel and one local
counsel in each relevant jurisdiction for the Indemnitees (unless there is an
actual or perceived conflict of interest or the availability of different claims
or defenses in which case each such Indemnitee may retain its own counsel)) and
Extraordinary Expenses) at any time (including after Full Payment of the
Obligations, replacement of Agent or any Lender) incurred by any Indemnitee or
asserted against any Indemnitee by any Loan Party or other Person, in any way
relating to (a) any Loans, Letters of Credit, Loan Documents, or the use thereof
or transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents (including action taken under or in relation to the PPSA
Australia or the PPSA New Zealand, including any registration, or any response
to an amendment demand or a request under section 275 of the PPSA Australia or
Section 177 of the PPSA New Zealand), (c) the existence or perfection of any
Liens, or realization upon any Collateral, (d) exercise of any rights

 

41



--------------------------------------------------------------------------------

or remedies under any Loan Documents or Applicable Law or (e) failure by any
Loan Party to perform or observe any terms of any Loan Document, in each case,
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.

Closing Date: as defined in Section 6.1.

Code: the Internal Revenue Code of 1986 and the regulations promulgated and
rulings issued thereunder.

Collateral: all Property described in Section 7.1, all Property described in any
Security Document as security for any Secured Obligation, and all other Property
that now or hereafter secures (or is intended to secure) any Secured
Obligations.

Collateral Access Agreement: a landlord waiver, bailee letter, warehouse letter,
agreement regarding processing arrangements or other access agreement,
collateral management agreement or warehouse receipt, reasonably acceptable to
the Agent.

Commitment: for any Lender, the aggregate amount of such Lender’s Borrower Group
Commitments. “Commitments” means the aggregate amount of all Borrower Group
Commitments, which amount shall on the Amendment Date be equal to the sum of
(a) $75,000,000 in respect of the Australian Revolver Commitments,
(b) $7,000,000 in respect of the Belgian Revolver Commitments, (c) $170,000,000
in respect of the Canadian Revolver Commitments, (d) $9,000,000 in respect of
the Dutch Revolver Commitments, (e) $0 in respect of the New Zealand Revolver
Commitments, (f) $0 in respect of the Singapore Revolver Commitments,
(g) $12,000,000 in respect of the UK Revolver Commitments, and (h) $977,000,000
in respect of the U.S. Revolver Commitments.

Commodity Agreement: any commodity swap agreement, futures contract, option
contract or other similar agreement or arrangement, each of which is for the
purpose of hedging the commodity price exposure associated with MRC’s and its
Subsidiaries’ operations and not for speculative purposes.

Compliance Certificate: a certificate, in the form of Exhibit D with such
changes as may be agreed to by North American Loan Party Agent and Agent, by
which MRC certifies to the matters set forth in Section 10.1.1(e).

Confidential Information Memorandum: the Confidential Information Memorandum of
the Borrowers dated February 2012, delivered to the Lenders in connection with
this Agreement, and the financial statements and other attachments delivered to
the Lenders in connection therewith.

 

42



--------------------------------------------------------------------------------

Consolidated EBITDA: shall mean, for any period, Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense and to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, and costs of surety bonds
in connection with financing activities,

(ii) provision for taxes based on income, profits or capital of MRC and its
Restricted Subsidiaries, including state, franchise and similar taxes and
foreign withholding taxes paid or accrued during such period,

(iii) depreciation and amortization,

(iv) (a) losses on asset sales (other than asset sales in the Ordinary Course of
Business), disposals or abandonments, (b) any impairment charge or asset
write-off related to intangible assets (including good-will), long-lived assets,
and investments in debt and equity securities pursuant to GAAP, (c) all losses
from investments recorded using the equity method, (d) stock-based awards
compensation expense, and (e) other non-cash charges (provided that if any
non-cash charges referred to in this clause (e) represent an accrual or reserve
for potential cash items in any future period, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA to
such extent, and excluding amortization of a prepaid cash item that was paid in
a prior period),

(v) extraordinary losses and unusual or non-recurring charges, severance,
relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans,

(vi) restructuring charges or reserves (including restructuring costs related to
acquisitions after the date hereof and to closure and/or consolidation of
facilities),

(vii) any deductions attributable to minority interests (including the minority
interest portion of the Initial Canadian Borrower’s employee profit sharing
plans),

(viii) the amount, if any, of management, monitoring, consulting and advisory
fees and related expenses paid to the Sponsor,

(ix) LIFO expense, and

(x) any costs or expenses incurred by MRC and its Restricted Subsidiaries
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such costs or expenses are funded with
cash proceeds contributed to the capital of the applicable Person or net cash
proceeds of an issuance of Stock or Stock Equivalents of the applicable Person,
less

 

43



--------------------------------------------------------------------------------

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) extraordinary gains and unusual or non-recurring gains,

(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income in any prior period),

(iii) gains on asset sales (other than asset sales in the Ordinary Course of
Business),

(iv) any net after-tax income from the early extinguishment of Indebtedness or
hedging obligations or other derivative instruments,

(v) LIFO income, and

(vi) all gains from investments recorded using the equity method,

in each case, as determined on a consolidated basis for MRC and its Restricted
Subsidiaries in accordance with GAAP; provided that, to the extent included in
Consolidated Net Income,

(A) there shall be excluded in determining Consolidated EBITDA currency
translation gains and losses related to currency remeasurements of Indebtedness
or intercompany balances (including the net loss or gain resulting from Hedge
Agreements for currency exchange risk),

(B) there shall be excluded in determining Consolidated EBITDA for any period
any adjustments resulting from the application of Statement of Financial
Accounting Standards No. 133,

(C) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (1) the Acquired EBITDA of any Person, property, business
or asset acquired by MRC or any Restricted Subsidiary since the beginning of
such period to the extent not subsequently sold, transferred, abandoned or
otherwise disposed by MRC or its Restricted Subsidiaries (each such Person,
property, business or asset acquired and not subsequently so disposed of, an
“Acquired Entity or Business”) and the Acquired EBITDA of any Unrestricted
Subsidiary that is converted into a Restricted Subsidiary since the beginning of
such period (each, a “Converted Restricted Subsidiary”), based on the actual
Acquired EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary for such period (including the portion thereof occurring prior to
such acquisition or conversion) and (2) an adjustment in respect of each
Acquired Entity or Business equal to the amount of the Pro Forma Adjustment with
respect to such Acquired Entity or Business acquired since the beginning of such
period (including the portion thereof occurring prior to such acquisition) as
specified in a Pro Forma Adjustment Certificate and delivered to the Lenders and
the Agent, and

 

44



--------------------------------------------------------------------------------

(D) there shall be excluded in determining Consolidated EBITDA for any period
the Disposed EBITDA of any Person, property, business or asset (other than an
Unrestricted Subsidiary) sold, transferred, abandoned or otherwise disposed of,
closed or classified as discontinued operations by MRC or any Restricted
Subsidiary since the beginning of such period (each such Person, property,
business or asset so sold or disposed of, a “Sold Entity or Business”), and the
Acquired EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”) based on the actual Disposed EBITDA of such Sold Entity or Business
or Converted Unrestricted Subsidiary for such period (including the portion
thereof occurring prior to such sale, transfer or disposition or conversion).

Consolidated Fixed Charge Coverage Ratio: for any Test Period, the ratio of
(a) Consolidated EBITDA for such Test Period to (b) Consolidated Fixed Charges
for such Test Period.

Consolidated Fixed Charges: for any period, the sum, without duplication, of
(a) Consolidated Interest Expense, (b) scheduled payments of principal on
Consolidated Total Debt, (c) the aggregate of all unfinanced capital
expenditures of MRC and its Restricted Subsidiaries during such period
determined on a consolidated basis and (d) the portion of taxes attributable to
MRC and its Restricted Subsidiaries based on income actually paid in cash and
provisions for cash income taxes.

Consolidated Interest Expense: for any period, the sum of (i) the cash interest
expense (including that attributable to Capital Leases in accordance with GAAP),
net of cash interest income, of MRC and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP with respect to all outstanding
Indebtedness of MRC and its Restricted Subsidiaries, including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Hedge Agreements (other than
currency swap agreements, currency future or option contracts and other similar
agreements) and (ii) any cash payments made during such period in respect of
obligations referred to in clause (b) below relating to Funded Debt that were
amortized or accrued in a previous period (other than any such obligations
resulting from the discounting of Indebtedness in connection with the
application of purchase accounting in connection with any Permitted
Acquisition), but excluding, however, (a) amortization of deferred financing
costs and any other amounts of non-cash interest, (b) the accretion or accrual
of discounted liabilities during such period, and (c) all non-recurring cash
interest expense consisting of liquidated damages for failure to timely comply
with registration rights obligations and financing fees, all as calculated on a
consolidated basis in accordance with GAAP and excluding, for the avoidance of
doubt, any interest in respect of items excluded from Indebtedness in the
proviso to the definition thereof, provided that (x) except as provided in
clause (y) below, there shall be excluded from Consolidated Interest Expense for
any period the cash interest expense (or cash interest income) of all
Unrestricted Subsidiaries for such period to the extent otherwise included in
Consolidated Interest Expense, (y) there shall be included in determining
Consolidated Interest Expense for any Test Period the cash interest expense (or
income) of any Acquired Entity or Business acquired since the

 

45



--------------------------------------------------------------------------------

beginning of such Test Period and of any Converted Restricted Subsidiary
converted since the beginning of such Test Period, in each case based on the
cash interest expense (or income) of such Acquired Entity or Business or
Converted Restricted Subsidiary for such Test Period (including the portion
thereof occurring prior to such acquisition or conversion) assuming any
Indebtedness incurred or repaid in connection with any such acquisition or
conversion had been incurred or prepaid on the first day of such Test Period,
and (z) there shall be excluded from determining Consolidated Interest Expense
for any Test Period the cash interest expense (or income) of any Sold Entity or
Business disposed of since the beginning of such Test Period, based on the cash
interest expense (or income) relating to any Indebtedness relieved, retired or
repaid in connection with any such disposition of such Sold Entity or Business
for such Test Period (including the portion thereof occurring prior to such
disposal) assuming such debt relieved, retired or repaid in connection with such
disposition had been relieved, retired or repaid on the first day of such Test
Period.

Consolidated Net Income: for any period, the net income (loss) of MRC and its
Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, excluding, without duplication, (a) extraordinary items
for such period, (b) the cumulative effect of a change in accounting principles
during such period to the extent included in Consolidated Net Income, (c) any
fees and expenses incurred during such period, or any amortization thereof for
such period, in connection with any acquisition, investment, recapitalization,
asset disposition, issuance or repayment of debt, issuance of equity securities
(including any Qualified IPO or any underwritten sale to the public of MRC’s or
any direct or indirect parent of MRC’s (or its successor’s) Stock pursuant to an
effective registration statement filed with the SEC on Form S-1 or Form S-3 (or
any successor forms adopted by the SEC) following a Qualified IPO), refinancing
transaction or amendment or other modification of any debt instrument (in each
case, including any such transaction consummated prior to the Closing Date and
any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction and (d) any income (loss) for such period attributable to the early
extinguishment of Indebtedness. There shall be excluded from Consolidated Net
Income for any period the purchase accounting effects of adjustments to
inventory, property and equipment, software and other intangible assets and
deferred revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to MRC and its Restricted Subsidiaries), as a result of any acquisition
whether consummated before or after the Closing Date, any Permitted Acquisition
or other Investment, or the amortization or write-off of any amounts thereof.

Consolidated Secured Debt: as of any date of determination, (a) the aggregate
principal amount of Indebtedness of MRC and its Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of purchase accounting in connection with any Permitted
Acquisition), consisting of Indebtedness for borrowed money, Capitalized Lease
Obligations and debt obligations evidenced by promissory notes or similar
instruments, in each case secured by Liens, minus (b) the aggregate amount of
cash and Permitted Investments held in accounts on the consolidated balance
sheet of MRC and its Restricted Subsidiaries as at such date to the extent the
use thereof for application to payment of Indebtedness is not prohibited by law
or any contract to which any such Person is a party.

 

46



--------------------------------------------------------------------------------

Consolidated Total Assets: as of any date of determination, the amount that
would, in conformity with GAAP, be set forth opposite the caption “total assets”
(or any like caption) on a consolidated balance sheet of MRC and its Restricted
Subsidiaries at such date.

Consolidated Total Debt: as of any date of determination, (a) the aggregate
principal amount of Indebtedness of MRC and its Restricted Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP (but excluding the effects of any discounting of Indebtedness resulting
from the application of purchase accounting in connection with any Permitted
Acquisition), consisting of Indebtedness for borrowed money, Capitalized Lease
Obligations and debt obligations evidenced by promissory notes or similar
instruments, minus (b) the aggregate amount of cash and Permitted Investments
held in accounts on the consolidated balance sheet of MRC and its Restricted
Subsidiaries as at such date to the extent the use thereof for application to
payment of Indebtedness is not prohibited by law or any contract to which any
such Person is a party.

Consolidated Total Debt to Consolidated EBITDA Ratio: as of any date of
determination, the ratio of (a) Consolidated Total Debt as of the last day of
the most recent Test Period for which financial statements have been delivered
pursuant to clause (a) or (b) of Section 10.1.1 to (b) Consolidated EBITDA for
such Test Period.

Continuing Director: at any date, an individual (a) who is a member of the board
of directors of MRC on the date hereof, (b) who, as at such date, has been a
member of such board of directors for at least the twelve preceding months,
(c) who has been nominated to be a member of such board of directors, directly
or indirectly, by Sponsor or Persons nominated by Sponsor or (d) who has been
nominated to be a member of such board of directors by a majority of the other
Continuing Directors then in office.

Contribution Notice: a contribution notice issued by the Pensions Regulator in
the UK under section 38 or section 47 of the Pensions Act 2004.

Converted Restricted Subsidiary: as defined in the term “Consolidated EBITDA”.

Converted Unrestricted Subsidiary: as defined in the term “Consolidated EBITDA”.

Cost: with respect to Inventory, the weighted average cost thereof, as
determined in the same manner and consistent with the most recent Inventory
Appraisal which has been received and approved by Agent in its reasonable
discretion.

Credit Documents: the Loan Documents and the Bank Product Documents.

Credit Party: Agent, a Lender or any Fronting Bank; and “Credit Parties” means
Agent, Lenders and Fronting Banks.

Creditor Representative: under any Applicable Law, a receiver, manager,
controller, interim receiver, receiver and manager, trustee (including any
trustee in bankruptcy), custodian, conservator, administrator, examiner,
sheriff, monitor, assignee, liquidator, provisional liquidator, sequestrator,
administrative receiver, judicial manager, statutory manager or similar officer
or fiduciary.

 

47



--------------------------------------------------------------------------------

CTA: the Corporation Tax Act 2009.

Currency Agreement: any foreign exchange contract, currency swap agreement,
futures contract, option contract, synthetic cap or other similar agreement or
arrangement, each of which is for the purpose of hedging the foreign currency
risk associated with MRC’s and its Subsidiaries’ operations and not for
speculative purposes.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2.00% plus the interest rate otherwise applicable
thereto, or if such Obligation does not bear interest, a rate equal to the U.S.
Base Rate plus 2.00%.

Defaulting Lender: any Lender that, as reasonably determined by the Agent,
(a) has failed to perform any funding obligations hereunder, and such failure is
not cured within three Business Days, unless such Lender notifies the Agent and
the relevant Loan Party Agent in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (which
conditions precedent, together with the applicable Default, if any, shall be
specifically identified in such writing) have not been satisfied; (b) has
notified the Agent or any Borrower that such Lender does not intend to comply
with its funding obligations hereunder or has made a public statement to the
effect that it does not intend to comply with its funding obligations hereunder
or generally under other credit facilities (unless such notice or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding cannot be satisfied); (c) has failed, within
three Business Days following written request by the Agent, to confirm in a
manner reasonably satisfactory to the Agent that such Lender will comply with
its funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt by the Agent of such
confirmation); or (d) has, or has a direct or indirect parent company that has,
become the subject of an Insolvency Proceeding or taken any action in
furtherance thereof; provided, however, that a Lender shall not be a Defaulting
Lender solely by virtue of a Governmental Authority’s ownership of an equity
interest in such Lender or parent company.

Deposit Account: (i) any “deposit account” as such term is defined in Article 9
of the UCC and in any event shall include all accounts and sub-accounts relating
to any of the foregoing and (ii) with respect to any such Deposit Account
located outside of the U.S., any bank account with a deposit function.

Deposit Account Control Agreements: the deposit account control agreements
(whether in the form of an agreement, notice and acknowledgement or like
instrument), in form and substance reasonably satisfactory to Agent and the
relevant Loan Party Agent, executed by each lockbox servicer and financial
institution maintaining a lockbox and/or Deposit Account other than an Excluded
Deposit Account for a Loan Party, in favor of Agent or a Security Trustee, for
the benefit of the Secured Parties, as security for the Secured Obligations.

 

48



--------------------------------------------------------------------------------

Designated Non-Cash Consideration: the fair market value of non-cash
consideration received by any Borrower or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 10.2.4(b) and Section 10.2.4(c) that is
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Senior Officer of the relevant Loan Party Agent, setting forth the basis of such
valuation (which amount will be reduced by the fair market value of the portion
of the non-cash consideration converted to cash within 180 days following the
consummation of the applicable Disposition).

Disposed EBITDA: with respect to any Sold Entity or Business or any Converted
Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to MRC and its Restricted Subsidiaries
in the definition of Consolidated EBITDA were references to such Sold Entity or
Business or Converted Unrestricted Subsidiary and its Subsidiaries), all as
determined on a consolidated basis for such Sold Entity or Business or Converted
Unrestricted Subsidiary.

Disqualified Lender: each of the Persons designated in writing by the North
American Loan Party Agent to the Agent as Disqualified Lenders prior to the
Closing Date or, subject to Agent’s approval in its discretion, after the
Closing Date. A list of Disqualified Lenders (if any have been named and so
approved) will be provided by the Agent to any Lender upon request.

Disposition: as defined in Section 10.2.4(b).

dividends: as defined in Section 10.2.6.

Document: as defined in the UCC (and/or with respect to any Document of a
Canadian Domiciled Loan Party, New Zealand Domiciled Loan Party or Australian
Domiciled Loan Party, a “document of title” as defined in the PPSA, the PPSA New
Zealand or the PPSA Australia) or any other Applicable Law, as applicable.

Dollar Equivalent: on any date, with respect to any amount denominated in
Dollars, such amount in Dollars, and with respect to any stated amount in a
currency other than Dollars, the amount of Dollars that Agent determines (which
determination shall be conclusive and binding absent manifest error) would be
necessary to be sold on such date at the applicable Exchange Rate to obtain the
stated amount of the other currency.

Dollars or $: lawful money of the United States.

Domestic Subsidiary: each U.S. Subsidiary.

Dominion Account: with respect to (a) the Australian Domiciled Loan Parties,
each Australian Dominion Account, (b) the Belgian Domiciled Loan Parties, each
Belgian Dominion Account, (c) the Canadian Domiciled Loan Parties, each Canadian
Dominion Account, (d) the Dutch Domiciled Loan Parties, each Dutch Dominion
Account, (e) the New Zealand Domiciled Loan Parties, each New Zealand Dominion
Account, (f) the Singapore Domiciled Loan Parties, each Singapore Dominion
Account, (g) the UK Domiciled Loan Parties, each UK Dominion Account, and
(h) the U.S. Domiciled Loan Parties, each U.S. Dominion Account.

 

49



--------------------------------------------------------------------------------

Dutch Allocated U.S. Availability: U.S. Availability designated by the North
American Loan Party Agent for application to clause (c) of a Dutch Borrowing
Base.

Dutch Availability: as of any date of determination, (a) the lesser of (i) the
Dutch Revolver Commitments minus all Dutch LC Obligations as of such date of
determination and (ii) the Total Dutch Borrowing Base as of such date of
determination, minus (b) the Dollar Equivalent of the principal balance of all
Dutch Revolver Loans.

Dutch Availability Reserves: the sum (without duplication) of (a) the aggregate
amount of the Dutch Rent Reserve, if any, established pursuant to clause (h) of
the definition of Dutch Eligible Inventory; (b) the Dutch LC Reserve; (c) the
Dutch Bank Product Reserve; (d) the Dutch Priority Payables Reserve; and
(e) such additional reserves, in such amounts and with respect to such matters,
as the Agent may establish in its Permitted Discretion.

Dutch Bank Product Reserve: the aggregate amount of reserves, as established by
the Agent from time to time in its Permitted Discretion and in consultation with
the European Loan Party Agent, to reflect the reasonably anticipated liabilities
in respect of the then outstanding Secured Bank Product Obligations of the Dutch
Domiciled Loan Parties.

Dutch Base Rate Loan: a Dutch Revolver Loan, or portion thereof, funded in Euros
or Dollars and bearing interest calculated by reference to the Eurasian Base
Rate.

Dutch Borrowers: (a) the Initial Dutch Borrowers and (b) each other Dutch
Subsidiary that, after the date hereof, has executed a supplement or joinder to
this Agreement in accordance with Section 10.1.13 and has satisfied the other
requirements set forth in Section 10.1.13 in order to become a Dutch Borrower.

Dutch Borrowing Base: at any time, with respect to the Applicable Dutch
Borrower, an amount equal to the sum (expressed in Dollars, based on the Dollar
Equivalent thereof) of, without duplication:

(a) the book value of Dutch Eligible Accounts of the Applicable Dutch Borrower
multiplied by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of Dutch Eligible Inventory of
the Applicable Dutch Borrower and (ii) 85% of the Net Orderly Liquidation Value
of Dutch Eligible Inventory of the Applicable Dutch Borrower (which shall be
(A) net of the current monthly shrinkage reserve calculated in accordance with
GAAP and (B) valued at Cost), plus

(c) Dutch Allocated U.S. Availability for such Applicable Dutch Borrower, minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of Dutch Availability Reserves allocable to
the Applicable Dutch Borrower which would cause the aggregate amount of the
Dutch Revolver Loans allocable to the Applicable Dutch Borrower at such time to
exceed the lesser of the Applicable Dutch Borrower’s Applicable Dutch Borrower
Commitment and the Applicable Dutch Borrower’s Dutch Borrowing Base then in
effect, in each case, notification thereof to the European Loan Party Agent by
the Agent, any and all such Dutch Availability Reserves.

 

50



--------------------------------------------------------------------------------

The Dutch Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the Agent with
such adjustments as the Agent deems appropriate in its Permitted Discretion to
assure that the Dutch Borrowing Base is calculated in accordance with the terms
of this Agreement.

Dutch Cash Collateral Account: a demand deposit, money market or other account
established by Agent at Bank of America (London) or such other financial
institution as Agent may select in its discretion with the consent of European
Loan Party Agent (not to be unreasonably withheld or delayed), which account
shall be for the benefit of the Dutch Facility Secured Parties and shall be
subject to Agent’s or European Security Trustee’s Liens securing the Dutch
Facility Secured Obligations; provided that the foregoing consent of European
Loan Party Agent to the selection by Agent in its discretion of a financial
institution other than Bank of America (London) shall not be required if an
Event of Default has occurred and is continuing.

Dutch Domiciled Loan Party: any Dutch Borrower and each Dutch Subsidiary now or
hereafter party hereto as a Loan Party, and “Dutch Domiciled Loan Parties” means
all such Persons, collectively.

Dutch Dominion Account: each special account established by the Dutch Domiciled
Loan Parties at Bank of America (London), over which Agent or European Security
Trustee has springing control for withdrawal purposes.

Dutch Eligible Accounts: at any time, the Accounts of the Applicable Dutch
Borrower at such date except any Account:

(a) which is not subject to a valid Lien in favor of the Agent or European
Security Trustee (including under the relevant laws of the Account Debtor’s
jurisdiction of organization);

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or European Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent; provided that, with respect to any tax Lien having such priority,
eligibility of Accounts shall be reduced by the amount of such tax Lien having
such priority;

(c) owing by any Account Debtor with respect to which more than 120 days have
elapsed since the date of the original invoice therefor or which is more than 60
days past the due date for payment;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

 

51



--------------------------------------------------------------------------------

(e) which is owing by any Account Debtor to the extent the aggregate amount of
otherwise Dutch Eligible Accounts owing from such Account Debtor and its
Affiliates to Dutch Borrowers exceeds 20% of the aggregate Dutch Eligible
Accounts (or such higher percentage as the Agent may establish for the Account
Debtor from time to time), in each case, only to the extent of such excess;

(f) with respect to which any covenant, representation, or warranty relating to
such Account contained in this Agreement or a Security Document has been
breached or is not true in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the Ordinary Course of Business, (ii) is not evidenced by an invoice, or
other documentation satisfactory to the Agent, which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) is contingent upon the
Applicable Dutch Borrower’s completion of any further performance, or
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment which is billed prior to actual sale to the end user,
cash-on-delivery or any other repurchase or return basis, except with respect to
up to $15,000,000 of such Accounts in the aggregate for all Borrowing Bases on a
combined basis;

(h) for which the goods giving rise to such Account (other than Accounts
described in the foregoing paragraph (g)(v)) have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the Applicable Dutch Borrower;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor in respect of which an Insolvency
Proceeding has been commenced or which is otherwise a debtor or a debtor in
possession under any bankruptcy law or any other federal, state or foreign
(including any province or territory) receivership, insolvency relief or other
law or laws for the relief of debtors, including the Dutch Bankruptcy Code
(Fallissementswet), unless the payment of Accounts from such Account Debtor is
secured by assets of, or guaranteed by, in either case, in a manner reasonably
satisfactory to the Agent, a Person that is reasonably acceptable to the Agent
or, if the Account from such Account Debtor arises subsequent to a decree or
order for relief with respect to such Account Debtor under the Dutch Bankruptcy
Code (Fallissementswet), as now or hereafter in effect, the Agent shall have
reasonably determined that the timely payment and collection of such Account
will not be impaired;

(k) which is owed by an Account Debtor which has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs or is not
Solvent;

(l) which is owed by an Account Debtor which is not organized under the
applicable law of an Eligible Account Debtor Jurisdiction unless such Account is
backed by a letter of credit or other credit support reasonably acceptable to
the Agent and which is in the possession of the Agent;

 

52



--------------------------------------------------------------------------------

(m) which is owed in any currency other than an Eligible Account Currency;

(n) which is owed by any Governmental Authority, unless (i) such Account is
backed by a letter of credit reasonably acceptable to the Agent and which is in
the possession of the Agent or (ii) Agent otherwise approves;

(o) which is owed by any Affiliate, employee, director, or officer of any Loan
Party; provided that portfolio companies of the Sponsor that do business with
the Applicable Dutch Borrower in the Ordinary Course of Business will not be
treated as Affiliates for purposes of this clause (o);

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
which is the holder of Indebtedness issued or incurred by any Loan Party;
provided, that any such Account shall only be ineligible as to that portion of
such Account which is less than or equal to the amount owed by the Loan Party to
such Person;

(q) which is subject to any counterclaim, deduction, defense, setoff, right of
compensation or dispute, but only to the extent of the amount of such
counterclaim, deduction, defense, setoff, right of compensation or dispute,
unless (i) the Agent, in its Permitted Discretion, has established Dutch
Availability Reserves and determines to include such Account as a Dutch Eligible
Account or (ii) such Account Debtor has entered into an agreement reasonably
acceptable to the Agent to waive such rights;

(r) which is evidenced by any promissory note, Chattel Paper or Instrument (in
each case, other than any such items that are delivered to the Agent or the
European Security Trustee);

(s) which is owed by an Account Debtor located in any jurisdiction that
requires, as a condition to access to the courts of such jurisdiction, that a
creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the Applicable
Dutch Borrower has so qualified, filed such reports or forms, or taken such
actions (and, in each case, paid any required fees or other charges), except to
the extent the Applicable Dutch Borrower may qualify subsequently as a foreign
entity authorized to transact business in such jurisdiction and gain access to
such courts, without incurring any cost or penalty reasonably viewed by the
Agent to be material in amount, and such later qualification cures any access to
such courts to enforce payment of such Account;

(t) with respect to which the Applicable Dutch Borrower has made any agreement
with the Account Debtor for any reduction thereof, but only to the extent of
such reduction, other than discounts and adjustments given in the Ordinary
Course of Business; or

(u) which the Agent determines is ineligible in its Permitted Discretion.

 

53



--------------------------------------------------------------------------------

Subject to Sections 14.1 and 7.4 and the definition of Dutch Borrowing Base, the
Agent may modify the foregoing criteria in its Permitted Discretion.

Dutch Eligible Inventory: at any date of determination thereof, the aggregate
amount of all Inventory owned by the Applicable Dutch Borrower at such date
except any Inventory:

(a) which is not subject to a valid Lien in favor of the Agent or European
Security Trustee;

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or European Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent or European Security Trustee (other than any bailee, warehouseman,
landlord or similar non-consensual Liens having priority by operation of law to
the extent either subclause (i) or (ii) of clauses (h) or (i) below of Dutch
Eligible Inventory is satisfied with respect to the relevant Inventory);
provided that, with respect to any tax Lien having such priority, eligibility of
Inventory shall be reduced by the amount of such tax Lien having such priority;

(c) which is, in the Agent’s Permitted Discretion, slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Inventory in the Ordinary Course of Business or
unacceptable due to age, type, category and/or quantity;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or any Security Document has been breached or is not true in any
material respect;

(e) which does not conform in all material respects to all standards imposed by
any applicable Governmental Authority (except that any standard that is
qualified as to “materiality” shall have been conformed to in all respects);

(f) which constitutes packaging and shipping material, manufacturing supplies,
display items, bill-and-hold goods (other than bill-and-hold goods, the sale of
which has been excluded from Dutch Eligible Accounts pursuant to clause (g)(v)
of the definition thereof), returned or repossessed goods (other than goods that
are undamaged and able to be resold in the Ordinary Course of Business),
defective goods, goods held on consignment, goods to be returned to the
Applicable Dutch Borrower’s suppliers or goods which are not of a type held for
sale in the Ordinary Course of Business;

(g) which is not located in the Netherlands or is not at a location listed on
Schedule 8.4.1 (as updated from time to time in accordance with the provisions
hereof) other than goods in transit between locations of the Dutch Domiciled
Loan Parties;

(h) which is located, at any time after the Temporary Eligibility Period, in any
location leased by the Applicable Dutch Borrower unless (i) the lessor has
delivered to the Agent a Collateral Access Agreement or (ii) a Dutch Rent
Reserve has been established by the Agent;

 

54



--------------------------------------------------------------------------------

(i) which is located, at any time after the Temporary Eligibility Period, in any
third party warehouse or is in the possession of a bailee, processor or other
Person and is not evidenced by a Document, unless (i) such warehouseman, bailee,
processor or other Person has delivered to the Agent a Collateral Access
Agreement and/or such other documentation as the Agent may reasonably require or
(ii) appropriate Dutch Availability Reserves have been established by the Agent
in its Permitted Discretion;

(j) which is the subject of a consignment by the Applicable Dutch Borrower as
consignor;

(k) which is perishable as determined in accordance with GAAP;

(l) which contains or bears any intellectual property rights licensed to the
Applicable Dutch Borrower unless the Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor in any material respect or (ii) incurring any material liability with
respect to payment of royalties other than royalties incurred pursuant to sale
of such Inventory under the current licensing agreement; or

(m) which constitutes movable assets as set out in section 21 paragraph 2 in
conjunction with section 22 paragraph 3 of the Dutch Tax Collection Act
(Invorderingswer 1990).

Subject to Sections 14.1 and 7.4 and the definition of Dutch Borrowing Base, the
Agent may modify the foregoing criteria in its Permitted Discretion.

Dutch Facility Collateral: Collateral that now or hereafter secures (or is
intended to secure) any of the Dutch Facility Secured Obligations, including
Property of the Dutch Facility Guarantors pledged to secure the Dutch Facility
Secured Obligations under their guarantee of the Secured Obligations.

Dutch Facility Guarantor: each U.S. Borrower, each U.S. Facility Guarantor and
each other Person (if any) who guarantees payment and performance of any Dutch
Facility Secured Obligations (including pursuant to a Foreign Cross-Guarantee).

Dutch Facility Loan Party: a Dutch Borrower or a Dutch Facility Guarantor.

Dutch Facility Obligations: all Obligations of the Dutch Domiciled Loan Parties
and the other Foreign Facility Obligations that are the subject of a Foreign
Cross-Guarantee made by the Dutch Domiciled Loan Parties (but excluding, for the
avoidance of doubt, the U.S. Facility Obligations).

Dutch Facility Secured Obligations: all Secured Obligations of the Dutch
Domiciled Loan Parties and the other Foreign Facility Secured Obligations that
are the subject of a Foreign Cross-Guarantee made by the Dutch Domiciled Loan
Parties (but excluding, for the avoidance of doubt, the U.S. Facility Secured
Obligations).

 

55



--------------------------------------------------------------------------------

Dutch Facility Secured Parties: Agent, European Security Trustee, any Dutch
Fronting Bank, Dutch Lenders and Secured Bank Product Providers of Bank Products
to Dutch Domiciled Loan Parties and the other Foreign Facility Secured Parties
that are the beneficiaries of a Foreign Cross-Guarantee made by the Dutch
Domiciled Loan Parties (but excluding, for the avoidance of doubt, the U.S.
Facility Secured Parties in their capacities as such).

Dutch Fronting Bank: (a) Bank of America (London) or any Affiliate thereof that
agrees to issue Dutch Letters of Credit, (b) if reasonably acceptable to
European Loan Party Agent, any other Dutch Lender or Affiliate thereof that
agrees to issue Dutch Letters of Credit, or (c) if requested by European Loan
Party Agent and subject to Section 2.10, a Non-Lender Fronting Bank that agrees
to issue Dutch Letters of Credit.

Dutch Fronting Bank Indemnitees: any Dutch Fronting Bank and its officers,
directors, employees, Affiliates and agents.

Dutch LC Application: an application by any Dutch Borrower on behalf of itself
or any other Dutch Borrower to a Dutch Fronting Bank for issuance of an Dutch
Letter of Credit, in form and substance reasonably satisfactory to such Dutch
Fronting Bank.

Dutch LC Conditions: the following conditions necessary for issuance of a Dutch
Letter of Credit: (a) each of the conditions set forth in Section 6 being
satisfied or waived; (b) after giving effect to such issuance, the total Ex-NA
LC Obligations do not exceed the Ex-NA Letter of Credit Sublimit, no Dutch
Overadvance exists or would result therefrom and, in the case of any Dutch
Borrower, Section 2.11 is satisfied; (c) the expiration date of such Dutch
Letter of Credit is (i) unless the applicable Dutch Fronting Bank and the Agent
otherwise consent, no more than 365 days from issuance (provided that each Dutch
Letter of Credit may, upon the request of the Applicable Dutch Borrower, include
a provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of twelve (12) months or less (but no later than
20 Business Days prior to the Facility Termination Date)), and (ii) unless the
applicable Dutch Fronting Bank and the Agent otherwise consent (subject to the
satisfaction of the Cash Collateral requirements set forth in Section 2.5.3), at
least 20 Business Days prior to the Facility Termination Date; (d) the Dutch
Letter of Credit and payments thereunder are denominated in Euros or Dollars;
(e) the form of the proposed Dutch Letter of Credit is reasonably satisfactory
to the Agent and the applicable Dutch Fronting Bank; and (f) the proposed use of
the Dutch Letter of Credit is for a lawful purpose.

Dutch LC Documents: all documents, instruments and agreements (including Dutch
LC Requests and Dutch LC Applications) delivered by any Dutch Borrower or by any
other Person to a Dutch Fronting Bank or the Agent in connection with issuance,
amendment or renewal of, or payment under, any Dutch Letter of Credit.

Dutch LC Obligations: with respect to the Applicable Dutch Borrower, the Dollar
Equivalent of the sum (without duplication) of (a) all amounts owing by such
Applicable Dutch Borrower for any drawings under Dutch Letters of Credit;
(b) the stated amount of all outstanding Dutch Letters of Credit issued for the
account of such Applicable Dutch Borrower; and (c) all fees and other amounts
owing with respect to such Dutch Letters of Credit.

 

56



--------------------------------------------------------------------------------

Dutch LC Request: a request for issuance of a Dutch Letter of Credit, to be
provided by a Dutch Borrower to a Dutch Fronting Bank, in form reasonably
satisfactory to Agent and such Dutch Fronting Bank.

Dutch LC Reserve: with respect to the Applicable Dutch Borrower, the aggregate
of all Dutch LC Obligations of such Applicable Dutch Borrower, other than
(a) those that have been Cash Collateralized and (b) if no Event of Default
exists, those constituting charges owing to any Dutch Fronting Bank.

Dutch Lenders: Bank of America (London) and each other Lender that has issued a
Dutch Revolver Commitment (provided that such Person or an Affiliate of such
Person also has a U.S. Revolver Commitment).

Dutch Letter of Credit: any standby or documentary letter of credit issued by a
Dutch Fronting Bank for the account of a Dutch Borrower, or any indemnity,
performance bond, guarantee, exposure transmittal memorandum or similar form of
credit support issued by Agent or a Dutch Fronting Bank for the benefit of a
Dutch Borrower.

Dutch Overadvance: as defined in Section 2.1.5(d).

Dutch Overadvance Loan: a Loan made to a Dutch Borrower when a Dutch Overadvance
exists or is caused by the funding thereof.

Dutch Overadvance Loan Balance: on any date, the Dollar Equivalent of the amount
by which the aggregate Dutch Revolver Loans of the Applicable Dutch Borrower or
all Dutch Borrowers, as the case may be, exceed the amount of the Dutch
Borrowing Base of such Applicable Dutch Borrower or the Total Dutch Borrowing
Base, as applicable, on such date.

Dutch Priority Payables Reserve: on any date of determination, a reserve in such
amount as Agent may determine in its Permitted Discretion which reflects amounts
secured by any Liens, choate or inchoate, which rank or are capable of ranking
in priority to the Agent’s and/or the Secured Parties’ Liens and/or for amounts
which may represent costs relating to the enforcement of the Agent’s or European
Security Trustee’s Liens.

Dutch Protective Advances: as defined in Section 2.1.6(d).

Dutch Reimbursement Date: as defined in Section 2.5.2(a).

Dutch Rent Reserve: the aggregate of (a) all past due rent and other past due
charges owing by any Dutch Borrower to any landlord or other Person who
possesses any Dutch Facility Collateral or could assert a Lien on such Dutch
Facility Collateral; plus (b) a reserve in an amount not to exceed rent and
other charges that could be payable to any such Person for the time period used
to determine the Net Orderly Liquidation Value of Dutch Facility Collateral.

Dutch Revolver Commitment: for any Dutch Lender, its obligation to make Dutch
Revolver Loans and to issue Dutch Letters of Credit, in the case of any Dutch
Fronting Bank, or participate in Dutch LC Obligations, in the case of the other
Dutch Lenders, to the Dutch Borrowers up to the maximum principal amount shown
on Schedule 2.1.1(d), or as hereafter

 

57



--------------------------------------------------------------------------------

determined pursuant to each Assignment and Acceptance to which it is a party, as
such Dutch Revolver Commitment may be adjusted from time to time in accordance
with the provisions of Sections 2.1.4, 2.1.7 or 11.1. “Dutch Revolver
Commitments” means the aggregate amount of such commitments of all Dutch
Lenders.

Dutch Revolver Commitment Increase: as defined in Section 2.1.7(d).

Dutch Revolver Commitment Termination Date: the earliest of (a) the U.S.
Revolver Commitment Termination Date (without regard to the reason therefor),
(b) the date on which the European Loan Party Agent terminates or reduces to
zero all of the Dutch Revolver Commitments pursuant to Section 2.1.4, and
(c) the date on which the Dutch Revolver Commitments are terminated pursuant to
Section 11.1. From and after the Dutch Revolver Commitment Termination Date, the
Dutch Borrowers shall no longer be entitled to request a Dutch Revolver
Commitment Increase pursuant to Section 2.1.7 hereof.

Dutch Revolver Exposure: on any date, the Dollar Equivalent of an amount equal
to the sum of (a) the Dutch Revolver Loans outstanding on such date and (b) the
Dutch LC Obligations on such date.

Dutch Revolver Loan: a Revolver Loan made by Dutch Lenders to a Dutch Borrower
pursuant to Section 2.1.1(d), which Revolver Loan shall be denominated in
Dollars or Euros and either a LIBOR Loan or a Dutch Base Rate Loan, in each case
as selected by Applicable Dutch Borrower, and including any Dutch Swingline
Loan, Dutch Overadvance Loan or Dutch Protective Advance.

Dutch Revolver Notes: the promissory notes, if any, executed by Dutch Borrowers
in favor of each Dutch Lender to evidence the Dutch Revolver Loans funded from
time to time by such Dutch Lender, which shall be in the form of Exhibit C-4 to
this Agreement, together with any replacement or successor notes therefor.

Dutch Security Agreements: each pledge (including, without limitation, each
pledge over movable assets (undisclosed and non-possessory) and each pledge of
receivables) or security agreement among any Dutch Domiciled Loan Party and
Agent or the European Security Trustee.

Dutch Subsidiary: Each Wholly-Owned Subsidiary of MRC incorporated or organized
under the laws of the Netherlands or any province or territory of the
Netherlands.

Dutch Swingline Commitment: $4,500,000.

Dutch Swingline Commitment Termination Date: with respect to any Dutch Swingline
Loan, the date that is five Business Days prior to the Dutch Revolver Commitment
Termination Date.

Dutch Swingline Lender: Bank of America (London) or an Affiliate of Bank of
America (London).

 

58



--------------------------------------------------------------------------------

Dutch Swingline Loan: a Swingline Loan made by the Dutch Swingline Lender to a
Dutch Borrower pursuant to Section 2.1.8(d), which Swingline Loan shall be a
Dutch Base Rate Loan.

Eligible Account Currencies: Australian Dollars, Canadian Dollars, Dollars,
Euros, New Zealand Dollars, Singapore Dollars, Sterling, Yen and such other
currencies determined by Agent in its discretion.

Eligible Account Debtor Jurisdictions: Australia, Canada, Hong Kong, Japan, New
Zealand, Norway, any member state of the European Union prior to May 2004, South
Korea, Switzerland, Singapore, the U.S. and such other jurisdictions determined
by Agent in its discretion, in each case together with any state or province
thereof (as applicable); provided, however, that Agent may from time to time, in
its Permitted Discretion, designate any of the foregoing jurisdictions,
including any jurisdiction previously determined by Agent in its discretion to
be an Eligible Account Debtor Jurisdiction, to no longer be an eligible
jurisdiction for Account Debtors (other than Australia, Canada, Belgium, the
Netherlands, the UK and the U.S.).

Eligible Accounts: the (a) Australian Eligible Accounts, (b) Belgian Eligible
Accounts, (c) Canadian Eligible Accounts, (d) Dutch Eligible Accounts, (e) New
Zealand Eligible Accounts, (f) Singapore Eligible Accounts, (g) UK Eligible
Accounts, and/or (h) U.S. Eligible Accounts, as the context requires.

Eligible Assignee: subject to the requirements of Section 13.3.3, a Person that
is (a) a Lender or an Affiliate of a U.S. based Lender; (b) if such Person is to
hold U.S. Facility Obligations, an Approved Fund; (c) if such Person is to hold
Foreign Facility Obligations, a Person who holds or is acquiring, or whose
Affiliate holds or is acquiring, a U.S. Revolver Commitment; (d) any other
financial institution approved by Agent and North American Loan Party Agent
(which approval by North American Loan Party Agent may be withheld in the sole
discretion of North American Loan Party Agent in the case of any financial
institution which is a Disqualified Lender and which approval shall not
otherwise be unreasonably withheld or delayed, and shall be deemed given if no
objection is made within five Business Days after notice of the proposed
assignment), that is organized, registered or incorporated under the laws of
Australia, a Participating Member State, Canada, New Zealand, Singapore, the
United Kingdom or the United States or any state, province or district thereof,
extends asset-based lending facilities in its Ordinary Course of Business and
whose becoming an assignee would not constitute a prohibited transaction under
Section 4975 of the Code or any other Applicable Law, or would, immediately
following any such assignment, result in increased costs or Taxes payable by the
Loan Parties pursuant to Section 5.8; and (e) during any Event of Default, any
Person acceptable to Agent in its discretion, which acceptance shall not be
unreasonably withheld or delayed.

Eligible Inventory: the (a) Australian Eligible Inventory, (b) Belgian Eligible
Inventory, (c) Canadian Eligible Inventory, (d) Dutch Eligible Inventory,
(e) New Zealand Eligible Inventory, (f) Singapore Eligible Inventory, (g) UK
Eligible Inventory, and/or (h) U.S. Eligible Inventory, as the context requires.

 

59



--------------------------------------------------------------------------------

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to exercise any rights or remedies relating to any Collateral (whether by
judicial action, self-help, notification of Account Debtors, exercise of setoff
or recoupment, exercise of any right or vote to act in a Loan Party’s Insolvency
Proceeding, or otherwise).

Environmental Claims: any and all actions, suits, orders, decrees, demands,
demand letters, claims, liens, notices of noncompliance, violation or potential
responsibility or investigation (other than internal reports prepared by any
Borrower or any of the Subsidiaries (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings relating in any way to
any Environmental Law or any permit issued, or any approval given, under any
such Environmental Law, including, (i) any and all such claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and
(ii) any and all such claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief relating to
the presence, release or threatened release of Hazardous Materials or arising
from alleged injury or threat of injury to health or safety (to the extent
relating to human exposure to Hazardous Materials), or the environment
including, ambient air, surface water, groundwater, land surface and subsurface
strata and natural resources such as wetlands.

Environmental Law: any applicable Federal, state, foreign or local statute, law,
rule, regulation, ordinance, code and rule of common law now or hereafter in
effect and in each case as amended, and any binding judicial or administrative
interpretation thereof, including any binding judicial or administrative order,
consent decree or judgment, relating to the protection of environment,
including, ambient air, surface water, groundwater, land surface and subsurface
strata and natural resources such as wetlands, or human health or safety (to the
extent relating to human exposure to Hazardous Materials), or Hazardous
Materials.

ERISA: the Employee Retirement Income Security Act of 1974.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with a Loan Party or treated as a single employer with a Loan
Party, in each case within the meaning of Section 414 of the Code.

Eurasian Base Rate: with respect to Dollars funded outside of Canada and the
U.S. and with respect to Australian Dollars, Euros, New Zealand Dollars,
Sterling and Singapore Dollars (and such other currencies as may be funded under
the UK Alternate Swingline Loan), a fluctuating rate of interest per annum equal
to the rate of interest in effect for such day as announced from time to time by
the local branch of Bank of America in the jurisdiction in which such currency
is funded as its “base rate” with respect to such currency. Any change in such
rate shall take effect at the opening of business on the day of such change.

Euro: the single currency of the Participating Member States which have adopted
the euro unit as their single currency pursuant to the Treaty of Rome of
March 25, 1957, establishing the European Community.

European Loan Party Agent: as defined in Section 4.4.2.

 

60



--------------------------------------------------------------------------------

European Secured Parties: the Belgian Facility Secured Parties, the Dutch
Facility Secured Parties and the UK Facility Secured Parties.

European Security Agreements: the Belgian Security Agreements, the Dutch
Security Agreements and the UK Security Agreements.

European Security Trustee: Bank of America (London) or any successor security
trustee appointed in accordance with Section 12.2.

Event of Default: as defined in Section 11.1.

Ex-NA LC Obligations: the Australian LC Obligations, the Belgian LC Obligations,
the Dutch LC Obligations, the New Zealand LC Obligations, the Singapore LC
Obligations and the UK LC Obligations.

Ex-NA Letter of Credit Sublimit: $50,000,000.

Excess Availability: as of any date of determination, an amount equal to (a) the
lesser of (i) the Commitments minus all LC Obligations and (ii) the sum of the
(1) Total Australian Borrowing Base, (2) Total Belgian Borrowing Base, (3) the
Total Canadian Borrowing Base, (4) the Total Dutch Borrowing Base, (5) the Total
New Zealand Borrowing Base, (6) the Total Singapore Borrowing Base, (7) the
Total UK Borrowing Base and (8) the U.S. Borrowing Base, minus (b) the Dollar
Equivalent of the principal balance of all Revolver Loans; provided, that the
amount attributable to clause (a) above from the non-U.S. Revolver Commitments
or the non-U.S. Borrowing Bases (as applicable) may not exceed 50% of clause
(a).

Exchange Rate: the exchange rate, as determined by Agent, applicable to
conversion of a currency into Dollars that is (a) reported by Bloomberg (or
other commercially available source designated by Agent) as of the end of the
preceding Business Day in the financial market for such currency; or (b) if such
report is unavailable for any reason, the spot rate for the purchase of such
currency with Dollars through Agent’s principal foreign exchange trading office
for the currency during such office’s preceding Business Day.

Excluded Deposit Accounts: (a) Deposit Accounts that are zero balance
disbursement accounts, (b) Deposit Accounts used solely to fund payroll, payroll
taxes and similar employment taxes or employee benefits in the Ordinary Course
of Business, (c) other Deposit Accounts with an amount on deposit of less than
$5,000,000 at any time in the aggregate for all such Deposit Accounts and
(d) the Net Available Cash Account.

Excluded Loan Party: (a) each Loan Party that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code; (b) any direct or
indirect Subsidiary of a Person described in clause (a) of this definition; and
(c) any U.S. Subsidiary, substantially all of the direct or indirect assets of
which are Stock of one or more “controlled foreign corporations” within the
meaning of Section 957 of the Code.

Excluded Subsidiary: (a) each U.S. Subsidiary listed on Schedule 9.1.12 hereto
as an Excluded Subsidiary, (b) any Subsidiary that is not a Wholly-Owned
Subsidiary, (c) any Subsidiary that is prohibited by any Applicable Law from
guaranteeing the Secured Obligations,

 

61



--------------------------------------------------------------------------------

(d) in respect of the U.S. Domiciled Loan Parties, (i) any direct or indirect
Subsidiary of a non-U.S. Subsidiary (that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code) and (ii) any U.S. Subsidiary,
substantially all of the direct or indirect assets of which are Stock of one or
more “controlled foreign corporations” within the meaning of Section 957 of the
Code, (e) any Restricted Subsidiary acquired pursuant to a Permitted Acquisition
financed with secured Indebtedness incurred pursuant to Section 10.2.1(b)(ix) or
Section 10.2.1(b)(x) and each Restricted Subsidiary thereof that guarantees such
Indebtedness to the extent and so long as the financing documentation relating
to such Permitted Acquisition to which such Restricted Subsidiary is a party
prohibits such Restricted Subsidiary from guaranteeing, or granting a Lien on
any of its assets to secure, the Secured Obligations; provided that after such
time that such prohibitions on guarantees or granting of Liens lapses or
terminates, such Restricted Subsidiary shall no longer be an Excluded
Subsidiary, (f) any other Subsidiary with respect to which, in the reasonable
judgment of the Agent (confirmed in writing by notice to the applicable
Borrower), the cost or other consequences (including any adverse tax
consequences) of providing a Guarantee shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, (g) each Unrestricted
Subsidiary and (h) any Restricted Subsidiary that the North American Loan Party
Agent elects by notice to the Agent to treat as an Excluded Subsidiary pursuant
to this clause (h), provided that (i) any such Restricted Subsidiary shall cease
to be so treated as an Excluded Subsidiary pursuant to this clause (h) upon
written notice from the North American Loan Party Agent to the Agent, and
(ii) at any time, the total assets of all Restricted Subsidiaries that are
Excluded Subsidiaries solely as a result of this clause (h), as reflected on
their most recent balance sheets prepared in accordance with GAAP, do not in the
aggregate at any time exceed $5,000,000, and (iii) the total revenues of all
Restricted Subsidiaries that are Excluded Subsidiaries solely as a result of
this clause (h) for the twelve-month period ending on the last day of the most
recent Test Period for which financial statements have been delivered pursuant
to clause (a) or (b) of Section 10.1.1 do not in the aggregate exceed
$5,000,000.

Excluded Tax: with respect to Agent, any Lender, any Fronting Bank, any Security
Trustee or any other recipient of a payment to be made by or on behalf of any
Loan Party on account of any Obligation, (a) taxes imposed on or measured by its
net income (however denominated), and franchise taxes imposed on it (i) by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located or (ii) as
the result of any other present or former connection between such recipient and
the jurisdiction imposing such tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document); (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which such recipient has a
branch; (c) in the case of a Foreign Lender, any withholding tax that is imposed
on amounts payable to such Foreign Lender pursuant to laws in force at the time
such Foreign Lender becomes a Lender (or designates a new Lending Office)
hereunder, or any additional withholding tax that is imposed on amounts payable
to a Foreign Lender after the time such Foreign Lender becomes a Lender (or
designates a new Lending Office) hereunder, except that taxes in this clause
(c) shall not include (i) additional withholding tax that may be imposed on
amounts payable to a Foreign Lender after the time such Foreign Lender becomes a
party to the Agreement (or designates a new Lending

 

62



--------------------------------------------------------------------------------

Office), as a result of a Change in Tax Law after such time and (ii) any amount
with respect to withholding tax that such Foreign Lender (or its assignor, if
any) was previously entitled to receive pursuant to Section 5.8 of this
Agreement, if any, with respect to such withholding tax at the time such Foreign
Lender designates a new Lending Office (or at the time of the assignment);
(d) any United States withholding tax imposed under FATCA; or (e) any
withholding tax that is attributable to such recipient’s failure or inability
(other than as a result of a Change in Tax Law) to comply with Section 5.9.

Existing U.S. Letters of Credit: the letters of credit designated as such on
Schedule 1.1(a).

Existing Loan Agreement: as defined in the recitals to this Agreement.

Extraordinary Expenses: all costs, expenses or advances that Agent and Security
Trustees may incur during an Event of Default, or during the pendency of any
Insolvency Proceeding of MRC or any Subsidiary, including those relating to
(a) any audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (b) any action, arbitration
or other proceeding (whether instituted by or against Agent, any Security
Trustee, any Fronting Bank, any Lender, any Loan Party, any representative of
creditors of any Loan Party or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Agent’s or any Security Trustee’s Liens with respect to any Collateral), Loan
Documents, Letters of Credit or Obligations, including any lender liability or
other Claims; (c) the exercise, protection or enforcement of any rights or
remedies of Agent in, or the monitoring of, any Insolvency Proceeding;
(d) settlement or satisfaction of any taxes, charges or Liens with respect to
any Collateral; (e) any Enforcement Action; (f) negotiation and documentation of
any modification, waiver, workout, restructuring or forbearance with respect to
any Loan Documents or Obligations; and (g) Protective Advances. Such costs,
expenses and advances include transfer fees, Other Taxes, storage fees,
insurance costs, permit fees, utility reservation and standby fees, appraisal
fees, brokers’ fees and commissions, auctioneers’ fees and commissions,
accountants’ fees, environmental study fees, wages and salaries paid to
employees of any Loan Party or independent contractors in liquidating any
Collateral, travel expenses, receivers’ and managers’ fees and legal fees (which
shall be limited to the reasonable fees, disbursements and other charges of one
primary counsel and one local counsel in each relevant state or foreign
jurisdiction for the Agent and the Lenders (unless there is an actual or
perceived conflict of interest or the availability of different claims or
defenses in which case the Agent may retain its own counsel)).

Facility Termination Date: March 27, 2017.

FATCA: Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended version that is substantively comparable), and any current or
future regulations or official interpretations thereof.

FCCR Test Event: the occurrence of any one of the following events: (i) Excess
Availability shall be less than the greater of (A) 10% of the Commitments or
(B) $95,000,000 or (ii) an Event of Default shall have occurred and be
continuing; provided, that, to the extent that the FCCR Test Event has occurred
due to clause (i) of this definition, if Excess Availability shall have exceeded
the greater of (x) 10% of the Commitments and (y) $95,000,000 for at least
thirty (30) consecutive days, the FCCR Test Event shall be deemed to be over.

 

63



--------------------------------------------------------------------------------

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.

Fee Letter: the fee letter agreement among Agent, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, MRMC and the Initial Canadian Borrower dated as of
February 10, 2012.

Financial Administration Act: Financial Administration Act (Canada) and all
regulations and schedules thereunder.

Financial Support Direction: a financial support direction issued by the
Pensions Regulator in the UK under Section 43 of the Pensions Act 2004.

Floating Rate Loan: a Base Rate Loan or a Canadian Prime Rate Loan.

FLSA: the Fair Labor Standards Act of 1938.

Foreign Allocated U.S. Availability: Australian Allocated U.S. Availability,
Belgian Allocated U.S. Availability, Canadian Allocated U.S. Availability, Dutch
Allocated U.S. Availability, New Zealand Allocated U.S. Availability, Singapore
Allocated U.S. Availability and UK Allocated U.S. Availability.

Foreign Allocated U.S. Availability Reserve: the aggregate amount of the U.S.
Borrowing Base allocated by North American Loan Party Agent for inclusion by any
Foreign Borrowers in their respective Borrowing Bases.

Foreign Borrower Group: a group consisting of (a) the Australian Borrowers,
(b) the Belgian Borrowers, (c) the Canadian Borrowers, (d) the Dutch Borrowers,
(e) the New Zealand Borrowers, (f) the Singapore Borrowers or (g) the UK
Borrowers, as the context requires.

Foreign Borrowers: the Australian Borrowers, Belgian Borrowers, Canadian
Borrowers, Dutch Borrowers, New Zealand Borrowers, Singapore Borrowers and UK
Borrowers.

Foreign Cross-Guarantee: as defined in Section 5.10.4.

Foreign Cross-Guarantee Date: with respect to any Foreign Borrower, the date on
which such Foreign Borrower enters into an effective Foreign Cross-Guarantee,
which date shall be the Amendment Date (except with respect to the New Zealand
Borrowers and the Singapore Borrowers).

 

64



--------------------------------------------------------------------------------

Foreign Domiciled Loan Parties: the Australian Domiciled Loan Parties, the
Belgian Domiciled Loan Parties, the Canadian Domiciled Loan Parties, the Dutch
Domiciled Loan Parties, the New Zealand Domiciled Loan Parties, the Singapore
Domiciled Loan Parties and the UK Domiciled Loan Parties.

Foreign Facility Obligations: the Australian Facility Obligations, the Belgian
Facility Obligations, the Canadian Facility Obligations, the Dutch Facility
Obligations, the New Zealand Facility Obligations, the Singapore Facility
Obligations and the UK Facility Obligations.

Foreign Facility Secured Obligations: the Australian Facility Secured
Obligations, the Belgian Facility Secured Obligations, the Canadian Facility
Secured Obligations, the Dutch Facility Secured Obligations, the New Zealand
Facility Secured Obligations, the Singapore Facility Secured Obligations and the
UK Facility Secured Obligations.

Foreign Facility Secured Parties: Australian Facility Secured Parties, Belgian
Facility Secured Parties, Canadian Facility Secured Parties, Dutch Facility
Secured Parties, New Zealand Facility Secured Parties, Singapore Facility
Secured Parties, UK Facility Secured Parties and Secured Bank Product Providers
of Bank Products to Foreign Domiciled Loan Parties.

Foreign Lender: (a) with respect to each Borrower that is a U.S. Person, each
Lender or Fronting Bank that is not a U.S. Person, and (b) with respect to each
Borrower that is not a U.S. Person, each Lender or Fronting Bank that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

Foreign Plan: any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by MRC or any of its Subsidiaries with
respect to employees employed outside of the United States or Canada, other than
any state social security arrangements.

Foreign Revolver Commitments: the Australian Revolver Commitment, the Belgian
Revolver Commitment, the Canadian Revolver Commitment, the Dutch Revolver
Commitment, the New Zealand Revolver Commitment, the Singapore Revolver
Commitment and/or the UK Revolver Commitment, as the context requires.

Foreign Subsidiary: a Subsidiary of MRC that is not a Domestic Subsidiary.

Fronting Bank: (a) an Australian Fronting Bank, (b) a Belgian Fronting Bank,
(c) a Canadian Fronting Bank, (d) a Dutch Fronting Bank, (e) a New Zealand
Fronting Bank, (f) a Singapore Fronting Bank, (g) a UK Fronting Bank, and/or
(h) a U.S. Fronting Bank, as the context requires.

Fronting Bank Indemnitees: (a) Australian Fronting Bank Indemnitees, (b) Belgian
Fronting Bank Indemnitees, (c) Canadian Fronting Bank Indemnitees, (d) Dutch
Fronting Bank Indemnitees (e) New Zealand Fronting Bank Indemnitees,
(f) Singapore Fronting Bank Indemnitees, (g) UK Fronting Bank Indemnitees,
and/or (h) U.S. Fronting Bank Indemnitees, as the context requires.

 

65



--------------------------------------------------------------------------------

FSCO: The Financial Services Commission of Ontario or like body in Canada or in
any other province or territory or jurisdiction of Canada with whom a Canadian
Pension Plan is required to be registered in accordance with Applicable Law and
any other Governmental Authority succeeding to the functions thereof.

Full Payment: with respect to any Obligations or Secured Obligations (other than
unasserted contingent indemnity claims), (a) the full cash payment thereof in
the applicable currency required hereunder, including any interest and
documented fees and other charges accruing during an Insolvency Proceeding
(whether or not allowed in the proceeding); (b) if such Obligations or Secured
Obligations are LC Obligations, Bank Product Debt or inchoate or contingent in
nature, Cash Collateralization thereof (or delivery of a standby letter of
credit acceptable to Agent in its discretion, in the amount of required Cash
Collateral); and (c) a release of any Claims of Loan Parties against Agent,
Security Trustees, Lenders and any Fronting Bank arising on or before the
payment date. No Loans shall be deemed to have been paid in full until all
Commitments related to such Loans have expired or been terminated.

Funded Debt: all consolidated indebtedness of MRC and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of any such Person, to a date more than one year from
such date or arises under a revolving credit or similar agreement that obligates
the lender or lenders to extend credit during a period of more than one year
from such date, including all amounts of Funded Debt required to be paid or
prepaid within one year from the date of its creation and, in the case of the
Borrowers, Indebtedness in respect of the Loans.

GAAP: generally accepted accounting principles in effect in the United States,
from time to time, applied consistently, subject to Section 1.2 hereof; provided
that capital leases and operating leases shall be subject to generally accepted
accounting principles in effect in the United States on the date hereof.

General Intangibles: as defined in the UCC (and/or with respect to any General
Intangible of a Canadian Domiciled Loan Party or New Zealand Domiciled Loan
Party, an “intangible” as defined in the PPSA or the PPSA New Zealand, and/or
with respect to any General Intangible of an Australian Domiciled Loan Party,
“intangible property” as defined in the PPSA Australia) or any other Applicable
Law, as applicable.

Governmental Approval: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: any federal, state, provincial, municipal, foreign or
other governmental department, agency, commission, board, bureau, court,
tribunal, instrumentality, political subdivision, authority, corporation or
body, regulatory or self-regulatory organization or other entity or officer
exercising executive, legislative, judicial, statutory, regulatory or
administrative functions for or pertaining to any government or court (including
any supranational bodies such as the European Union), in each case whether it is
or is not associated with Australia, Belgium, Canada, the Netherlands, New
Zealand, Singapore, the United Kingdom, the United States or any state,
province, district or territory thereof, or any other foreign entity or
government.

 

66



--------------------------------------------------------------------------------

GST Group: has the meaning given to it in the A New Tax System (Goods and
Services Tax) Act 1999 (Cth).

Guarantee: each guarantee agreement (including this Agreement) executed by a
Guarantor in favor of Agent guaranteeing all or any portion of the Secured
Obligations.

Guaranteed Belgian Amount: as defined in Section 5.10.6.

Guarantee Obligations: as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase any such
Indebtedness or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
Indebtedness or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such Indebtedness of the ability of the
primary obligor to make payment of such Indebtedness or (d) otherwise to assure
or hold harmless the owner of such Indebtedness against loss in respect thereof;
provided, however, that the term “Guarantee Obligations” shall not include
endorsements of instruments for deposit or collection in the Ordinary Course of
Business or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount of any Guarantee Obligation shall be deemed
to be an amount equal to the stated or determinable amount of the Indebtedness
in respect of which such Guarantee Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

Guarantor Payment: as defined in Section 5.10.3(b).

Guarantors: Australian Facility Guarantors, Belgian Facility Guarantors,
Canadian Facility Guarantors, Dutch Facility Guarantors, New Zealand Facility
Guarantors, Singapore Facility Guarantors, UK Facility Guarantors, U.S. Facility
Guarantors, and each other Person who guarantees payment or performance of any
Secured Obligations.

Hazardous Materials: (a) any petroleum or petroleum products, radioactive
materials, friable asbestos, urea formaldehyde foam insulation, transformers or
other equipment that contain dielectric fluid containing regulated levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances”,
“hazardous waste”, “hazardous materials”, “extremely hazardous waste”,
“restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

 

67



--------------------------------------------------------------------------------

Hedge Agreement: an Interest Rate Agreement, Currency Agreement or Commodity
Agreement entered into in the ordinary course of MRC’s or any of its
Subsidiaries’ businesses.

Historical Financial Statements: as of the Closing Date, (a) the audited
consolidated financial statements of MRC and its Subsidiaries for the fiscal
year ended December 31, 2011, (b) the unaudited consolidated financial
statements of MRC and its Subsidiaries for the fiscal quarter ended
September 30, 2011 and (c) the unaudited consolidated financial statements of
MRC and its Subsidiaries for the fiscal month ended January 31, 2012.

HSBC: HSBC Bank plc.

HSBC Credit Agreement: that certain €60,000,000 Term and Revolving Facility
Agreement dated as of 17 September 2010 (as amended), among MRC Transmark Group
B.V. and Holdings UK, as borrowers, and HSBC.

IFRS: International Financial Reporting Standards.

Increase Date: as defined in Section 2.1.7(i).

Indebtedness: with respect to any Person shall mean (a) all indebtedness of such
Person for borrowed money, (b) the deferred purchase price of assets or services
that in accordance with GAAP would be included as liabilities in the balance
sheet of such Person, (c) the face amount of all letters of credit issued for
the account of such Person and, without duplication, all drafts drawn
thereunder, (d) all Indebtedness of a second Person secured by any Lien on any
property owned by such first Person, whether or not such Indebtedness has been
assumed, (e) all Capitalized Lease Obligations of such Person, (f) all
obligations of such Person under interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price protection agreements or other
commodity price hedging agreements and other similar agreements (but taking into
account only the mark-to-market value or, if any actual amount is due as a
result of the termination or close-out of such transaction, that amount) and
(g) without duplication, all Guarantee Obligations of such Person, provided that
Indebtedness shall not include (i) trade payables and accrued expenses, in each
case payable directly or through a bank clearing arrangement and arising in the
Ordinary Course of Business, (ii) deferred or prepaid revenue, (iii) purchase
price holdbacks in respect of a portion of the purchase price of an asset to
satisfy warranty or other unperformed obligations of the respective seller and
(iv) all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and made in the Ordinary
Course of Business.

Indemnified Taxes: Taxes other than Excluded Taxes and Other Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, Fronting Bank Indemnitees
and Bank of America Indemnitees.

Information: as defined on Section 14.12.

Initial Australian Borrowers: as defined in the preamble to this Agreement.

 

68



--------------------------------------------------------------------------------

Initial Belgian Borrower: as defined in the preamble to this Agreement.

Initial Canadian Borrower: as defined in the preamble to this Agreement.

Initial Dutch Borrowers: as defined in the preamble to this Agreement.

Initial UK Borrowers: as defined in the preamble to this Agreement.

Initial U.S. Borrowers: as defined in the preamble to this Agreement.

Insolvency Proceeding: any case or proceeding, application, meeting convened,
resolution passed, proposal, corporate action or any other proceeding commenced
by or against a Person under any state, provincial, federal or foreign law for,
or any agreement of such Person to, (a) the entry of an order for relief under
the U.S. Bankruptcy Code, or any other insolvency, debtor relief, bankruptcy,
receivership, debt adjustment law or other similar law (whether state,
provincial, federal or foreign), including the Bankruptcy and Insolvency Act
(Canada), the CCAA, the Singapore Companies Act, Chapter 50 and the Singapore
Bankruptcy Act, Chapter 20, Bankruptcy Act 1966 (Cth), the Corporations Act 2001
(Cth), the Companies Act 1993 (New Zealand), the Belgian bankruptcy law of
8 August 1997 and the Belgian law on the continuity of enterprises of 31 January
2009; (b) the appointment of a Creditor Representative or other custodian for
such Person or any part of its Property; (c) an assignment or trust mortgage for
the benefit of creditors; (d) the winding up or strike off the Person; (e) the
proposal or implementation of a scheme of arrangement; (f) a suspension of
payment, moratorium of any debts, official assignment, composition or
arrangement with a Person’s creditors; (g) in the case of an Australian
Domiciled Loan Party, any writ of execution, garnishee order, notice under
section 120 of the PPSA Australia, mareva injunction or similar order,
attachment, distress or other process is made, levied or issued against it or
its assets, or such other step is taken in relation to it being adjudicated or
found unable to pay its debts when they fall due or it is (or states that it is)
an insolvent under administration or insolvent (each as defined in the
Corporations Act 2001 (Cth)); or (h) in the case of a UK Domiciled Loan Party,
any corporate action, legal proceedings or other procedure commenced or other
step taken (including the making of an application, the presentation of a
petition, the filing or service of a notice or the passing of a resolution) in
relation to (i) such UK Domiciled Loan Party being adjudicated or found
insolvent, (ii) the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganization (by way of voluntary
arrangement, scheme of arrangement or otherwise) of such UK Domiciled Loan Party
other than a solvent liquidation or reorganization of such UK Domiciled Loan
Party, the terms of which have been previously approved in writing by the Agent,
(iii) a composition, assignment or arrangement with any class of creditors of
such UK Domiciled Loan Party or (iv) the appointment of a liquidator,
supervisor, receiver, administrator, administrative receiver, compulsory
manager, trustee or other similar officer in respect of such UK Domiciled Loan
Party or any of its assets; provided, that clauses (d), (g) and (h) shall not
apply to (A) any winding-up petition which is frivolous or vexatious or which is
being contested in good faith and, in each case, is discharged, stayed or
dismissed within 21 days of commencement, or (B) any solvent reorganization
contemplated or permitted by Section 10.2.3.

 

69



--------------------------------------------------------------------------------

Insolvency Regulation: the Council Regulation (EC) No. 1346/2000 29 May 2000 on
Insolvency Proceedings.

Insurance Assignment: each collateral assignment of insurance pursuant to which
a Loan Party assigns to the Agent, for the benefit of the Secured Parties, such
Loan Party’s rights under business interruption policies, as security for the
Secured Obligations.

Intercreditor Agreement: that certain Third Amended and Restated Intercreditor
Agreement dated as of November 9, 2012, among MRC, certain of its Domestic
Subsidiaries, Bank of America, N.A., as agent for the Revolving Credit Lenders,
and U.S. Bank National Association, as collateral trustee for itself and the
Term Secured Parties (as defined therein), the Additional Term Secured Parties
(as defined therein) and the Subordinated Lien Secured Parties (as defined
therein), as the same may be amended, supplemented or otherwise modified from
time to time.

Interest Period: as defined in Section 3.1.7.

Interest Period Loan: an Australian Bank Bill Rate Loan, a Canadian BA Rate
Loan, a LIBOR Loan, a New Zealand Bank Bill Rate Loan or a SIBOR Loan.

Interest Rate Agreement: any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with MRC’s and its Subsidiaries’
operations and not for speculative purposes.

Inventory: as defined in the UCC, the PPSA, the PPSA Australia, the PPSA New
Zealand or any other Applicable Law, as applicable, including all goods intended
for sale, lease, display or demonstration; all goods provided under a contract
for services; all work in process; and all raw materials, and other materials
and supplies of any kind that are or could be used in connection with the
manufacture, transformation, printing, packing, shipping, advertising, sale,
lease or furnishing of such goods, or otherwise used or consumed in a Loan
Party’s business (but excluding Equipment).

Inventory Appraisal: (a) on the Closing Date, the appraisals prepared by HILCO
Appraisal Services, LLC dated February 29, 2012 and (b) thereafter, the most
recent inventory appraisal conducted by an independent appraisal firm and
delivered pursuant to Section 10.1.15 hereof.

Investment: for any Person: (a) the acquisition (whether for cash, property,
services or securities or otherwise) of Stock, Stock Equivalents, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person (including any “short sale” or any sale of any securities at a time
when such securities are not owned by the Person entering into such sale);
(b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person), but excluding any such advance, loan or
extension of credit having a term not exceeding 364 days arising in the Ordinary
Course of Business; or (c) the entering into of any guarantee of, or other
contingent obligation with respect to, Indebtedness.

 

70



--------------------------------------------------------------------------------

IRS: the United States Internal Revenue Service.

ITA: the Income Tax Act 2007.

ITSA: an agreement between the members of a GST Group which takes effect as an
indirect tax sharing agreement under section 444-90 of Schedule 1 of the
Taxation Administration Act 1953 (Cth) and complies with the Taxation
Administration Act 1953 (Cth) and the A New Tax System (Goods and Services Tax)
Act 1999 (Cth) as well as any applicable law, official directive, request,
guideline or policy (whether or not having the force of law) issued in
connection with the Taxation Administration Act 1953 (Cth).

Joint Lead Arrangers: Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Barclays Bank PLC, and Wells Fargo Capital Finance, LLC.

LC Document: any of the Australian LC Documents, Belgian LC Documents, Canadian
LC Documents, Dutch LC Documents, New Zealand LC Documents, Singapore LC
Documents, UK LC Documents, and/or the U.S. LC Documents, as the context
requires.

LC Obligations: the Australian LC Obligations, the Belgian LC Obligations, the
Canadian LC Obligations, Dutch LC Obligations, the New Zealand LC Obligations,
the Singapore LC Obligations, the UK LC Obligations and/or the U.S. LC
Obligations, as the context requires.

LC Reserve: the Australian LC Reserve, the Belgian LC Reserve, the Canadian LC
Reserve, Dutch LC Reserve, the New Zealand LC Reserve, the Singapore LC Reserve,
the UK LC Reserve and/or the U.S. LC Reserve, as the context requires.

Lender Indemnitees: Lenders, Affiliates of Lenders and their respective
officers, directors, members, partners, employees and agents.

Lenders: as defined in the preamble to this Agreement, including (a) Bank of
America and its Affiliates in their respective capacities as the Australian
Swingline Lender, the Belgian Swingline Lender, the Canadian Swingline Lender,
the Dutch Swingline Lender, the New Zealand Swingline Lender, the Singapore
Swingline Lender, the UK Swingline Lender and the U.S. Swingline Lender, (b) the
Australian Lenders, (c) the Belgian Lenders, (d) the Canadian Lenders, (e) the
Dutch Lenders, (f) the New Zealand Lenders, (g) the Singapore Lenders, (h) the
UK Lenders, (i) the U.S. Lenders and (j) their respective permitted successors
and assigns and, where applicable, any Fronting Bank, and any other Person who
hereafter becomes a “Lender” pursuant to an Assignment and Acceptance.

Lending Office: the office designated as such by the Applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and the
relevant Loan Party Agent.

Letter-of-Credit Right: as defined in the UCC, and in any event shall mean a
right to payment or performance under a letter of credit, whether or not the
beneficiary has demanded or is at the time entitled to demand payment of
performance.

 

71



--------------------------------------------------------------------------------

Letters of Credit: the Australian Letters of Credit, the Belgian Letters of
Credit, the Canadian Letters of Credit, the Dutch Letters of Credit, the New
Zealand Letters of Credit, the Singapore Letters of Credit, the UK Letters of
Credit and/or the U.S. Letters of Credit, as the context requires. Letters of
Credit includes the Existing U.S. Letters of Credit.

LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest (rounded up, if necessary, to the nearest 1/8th of 1%), determined
by Agent at approximately 11:00 a.m. (London time) two Business Days prior to
commencement of such Interest Period (but in the case of a LIBOR Loan
denominated in Sterling, Agent may determine LIBOR on the first day of the
Interest Period), for a term comparable to such Interest Period, equal to
(a) the British Bankers Association LIBOR Rate (“BBA LIBOR”) for the relevant
currency, as published by Reuters (or other commercially available source
designated by Agent); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which deposits in the relevant currency and approximate amount
of the LIBOR Loan would be offered by Bank of America’s London branch to major
banks in the London interbank market. If the Board of Governors imposes a
Reserve Percentage with respect to LIBOR deposits in Dollars, then LIBOR for
Dollars shall be the foregoing rate, divided by 1 minus the Reserve Percentage.

LIBOR Loan: each set of LIBOR Revolver Loans having a common currency, length
and commencement of Interest Period.

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR;
provided, however, that a Canadian Base Rate Loan bearing interest as set forth
in clause (iii) of the definition of Canadian Base Rate, or a U.S. Base Rate
Loan bearing interest as set forth in clause (c) of the definition of U.S. Base
Rate, shall not constitute a LIBOR Revolver Loan.

Lien: any mortgage, pledge (including, without limitation, disclosed,
undisclosed, possessory and non-possessory), security interest, hypothecation,
assignment, statutory trust, deemed trust, privilege, lien, charge, bailment or
similar encumbrance, whether statutory, based on common law, contract or
otherwise, and including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any reservation of
ownership or any lease in the nature thereof.

Loan: a Revolver Loan.

Loan Account: as defined in Section 5.7.1.

Loan Documents: this Agreement, the Other Agreements and the Security Documents.

Loan Parties: the Australian Facility Loan Parties, the Belgian Facility Loan
Parties, the Canadian Facility Loan Parties, the Dutch Facility Loan Parties,
the New Zealand Facility Loan Parties, the Singapore Facility Loan Parties, the
UK Facility Loan Parties and the U.S. Facility Loan Parties, collectively, and
“Loan Party” means any of the Loan Parties, individually.

Loan Party Agent: the Asian Loan Party Agent, the European Loan Party Agent
and/or the North American Loan Party Agent, as the context requires.

 

72



--------------------------------------------------------------------------------

Loan Party Group: a group consisting of (a) the Australian Facility Loan
Parties, (b) the Belgian Facility Loan Parties, (c) the Canadian Facility Loan
Parties, (d) the Dutch Facility Loan Parties, (e) the New Zealand Facility Loan
Parties, (f) the Singapore Facility Loan Parties, (g) the UK Facility Loan
Parties or (h) the U.S. Facility Loan Parties, as the context requires.

Loan Party Group Obligations: with respect to (a) the Australian Facility Loan
Parties, the Australian Facility Obligations, (b) the Belgian Facility Loan
Parties, the Belgian Facility Obligations, (c) the Canadian Facility Loan
Parties, the Canadian Facility Obligations, (d) the Dutch Facility Loan Parties,
the Dutch Facility Obligations, (e) the New Zealand Facility Loan Parties, the
New Zealand Facility Obligations, (f) the Singapore Facility Loan Parties, the
Singapore Facility Obligations, (g) the UK Facility Loan Parties, the UK
Facility Obligations, and (h) the U.S. Facility Loan Parties, U.S. Facility
Obligations.

Local Time: with respect to (a) Australian Revolver Loans and New Zealand
Revolver Loans, prevailing time in Sydney, Australia, (b) Belgian Revolver
Loans, Dutch Revolver Loans and UK Revolver Loans, prevailing time in London,
England, (c) Canadian Revolver Loans and U.S. Revolver Loans, Central time in
the United States, and (d) Singapore Revolver Loans, prevailing time in
Singapore.

Mandatory Costs Rate: as defined in Schedule 3.8.

Material Adverse Change: any event or circumstance which has resulted or is
reasonably likely to result in a material adverse change in the business,
assets, operations, properties or financial condition of MRC and its Restricted
Subsidiaries, taken as a whole or that would materially adversely affect the
ability of the Loan Parties, taken as a whole, to perform their respective
payment obligations under this Agreement or any of the other Loan Documents.

Material Adverse Effect: a circumstance or condition affecting the business,
assets, operations, properties or financial condition of MRC and its Restricted
Subsidiaries, taken as a whole, that would materially adversely affect (a) the
business, assets, operations, properties, or financial condition of MRC and its
Restricted Subsidiaries, taken as a whole, (b) the ability of the Loan Parties,
taken as a whole, to perform their respective payment obligations under this
Agreement or any of the other Loan Documents or (c) the rights and remedies of
the Agent, the Security Trustees and the Lenders under this Agreement or any of
the other Loan Documents.

Material Subsidiary: at any date of determination, each Restricted Subsidiary of
MRC (a) whose total assets at the last day of the Test Period ending on the last
day of the most recent fiscal period for which financial statements have been
delivered pursuant to clause (a) or (b) of Section 10.1.1 were equal to or
greater than 5% of the Consolidated Total Assets of MRC and its Restricted
Subsidiaries at such date or (b) whose gross revenues for such Test Period were
equal to or greater than 5% of the consolidated gross revenues of MRC and its
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP.

Maximum Australian Facility Amount: on any date of determination, the lesser of
(a) the Australian Revolver Commitments on such date and (b) $75,000,000 (or
such greater or lesser amount after giving effect to any (i) reductions in the
Australian Revolver Commitments pursuant to Section 2.1.4, (ii) Australian
Revolver Commitment Increase made pursuant to Section 2.1.7 and/or
(iii) Reallocation pursuant to Section 2.1.7).

 

73



--------------------------------------------------------------------------------

Maximum Belgian Facility Amount: on any date of determination, the lesser of
(a) the Belgian Revolver Commitments on such date and (b) $7,000,000 (or such
greater or lesser amount after giving effect to any (i) reductions in the
Belgian Revolver Commitments pursuant to Section 2.1.4, (ii) Belgian Revolver
Commitment Increase made pursuant to Section 2.1.7 and/or (iii) Reallocation
pursuant to Section 2.1.7).

Maximum Canadian Facility Amount: on any date of determination, the lesser of
(a) the Canadian Revolver Commitments on such date and (b) $170,000,000 (or such
greater or lesser amount after giving effect to any (i) reductions in the
Canadian Revolver Commitments pursuant to Section 2.1.4, (ii) Canadian Revolver
Commitment Increase made pursuant to Section 2.1.7 and/or (iii) Reallocation
pursuant to Section 2.1.7).

Maximum Dutch Facility Amount: on any date of determination, the lesser of
(a) the Dutch Revolver Commitments on such date and (b) $9,000,000 (or such
greater or lesser amount after giving effect to any (i) reductions in the Dutch
Revolver Commitments pursuant to Section 2.1.4, (ii) Dutch Revolver Commitment
Increase made pursuant to Section 2.1.7 and/or (iii) Reallocation pursuant to
Section 2.1.7).

Maximum Facility Amount: the sum of the (a) Maximum Australian Facility Amount,
(b) Maximum Belgian Facility Amount, (c) Maximum Canadian Facility Amount,
(d) Maximum Dutch Facility Amount, (e) Maximum New Zealand Facility Amount,
(f) Maximum Singapore Facility Amount, (g) Maximum UK Facility Amount, and
(h) Maximum U.S. Facility Amount but, in any event, not to exceed
$1,550,000,000.

Maximum Foreign Facility Amount: the Maximum Australian Facility Amount, the
Maximum Belgian Facility Amount, the Maximum Canadian Facility Amount, the
Maximum Dutch Facility Amount, the Maximum New Zealand Facility Amount, the
Maximum Singapore Facility Amount and/or the Maximum UK Facility Amount, as the
case may be.

Maximum New Zealand Facility Amount: on any date of determination, the lesser of
(a) the New Zealand Revolver Commitments on such date and (b) $0 (or such
greater amount after giving effect to any New Zealand Revolver Commitment
Increase made pursuant to Section 2.1.7 and following the initial New Zealand
Revolver Commitment Increase such greater or lesser amount after giving effect
to any reductions in the New Zealand Revolver Commitments pursuant to
Section 2.1.4 and/or any Reallocation pursuant to Section 2.1.7).

Maximum Singapore Facility Amount: on any date of determination, the lesser of
(a) the Singapore Revolver Commitments on such date and (b) $0 (or such greater
amount after giving effect to any Singapore Revolver Commitment Increase made
pursuant to Section 2.1.7 and following the initial Singapore Revolver
Commitment Increase such greater or lesser amount after giving effect to any
reductions in the Singapore Revolver Commitments pursuant to Section 2.1.4
and/or any Reallocation pursuant to Section 2.1.7).

 

74



--------------------------------------------------------------------------------

Maximum UK Facility Amount: on any date of determination, the lesser of (a) the
UK Revolver Commitments on such date and (b) $12,000,000 (or such greater or
lesser amount after giving effect to any (i) reductions in the UK Revolver
Commitments pursuant to Section 2.1.4, (ii) UK Revolver Commitment Increase made
pursuant to Section 2.1.7 and/or (iii) Reallocation pursuant to Section 2.1.7).

Maximum U.S. Facility Amount: on any date of determination, the lesser of
(a) the U.S. Revolver Commitments on such date and (b) $977,000,000 (or such
greater or lesser amount after giving effect to any (i) reductions in the U.S.
Revolver Commitments pursuant to Section 2.1.4, (ii) U.S. Revolver Commitment
Increase made pursuant to Section 2.1.7 and/or (iii) Reallocation pursuant to
Section 2.1.7).

Moody’s: Moody’s Investors Service, Inc., and its successors.

MRC: as defined in the preamble to this Agreement.

MRMC: as defined in the preamble to this Agreement.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any U.S.
Domiciled Loan Party or ERISA Affiliate domiciled in the U.S. makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions with respect to employees in the
U.S.

Net Available Cash Account: as defined in Section 8.3.

Net Orderly Liquidation Value: the orderly liquidation value (net of costs and
expenses estimated to be incurred in connection with such liquidation) of the
Eligible Inventory that is estimated to be recoverable in an orderly liquidation
of such Eligible Inventory, as determined from time to time by reference to the
most recent Inventory Appraisal.

New Lender: each Lender that becomes a party to this Agreement after the Closing
Date.

New Loan Party: Any Person that executes a supplement or joinder to this
Agreement substantially in the form of Exhibit I and becomes a Loan Party under
this Agreement pursuant to Sections 10.1.13(a) or (b), Sections 10.2.1(b)(ix) or
(x) or Section 10.2.3(b).

New Zealand Allocated U.S. Availability: U.S. Availability designated by the
North American Loan Party Agent for application to clause (c) of a New Zealand
Borrowing Base.

New Zealand Applicable Margin: with respect to any LIBOR Loan to the New Zealand
Borrowers, any New Zealand Bank Bill Rate Loan or any New Zealand Base Rate
Loan, a rate per annum specified in the joinder documentation for the initial
New Zealand Lenders (which rate shall apply to all New Zealand Lenders).

New Zealand Availability: as of any date of determination, (a) the lesser of
(i) the New Zealand Revolver Commitments minus all New Zealand LC Obligations as
of such date of determination and (ii) the Total New Zealand Borrowing Base as
of such date of determination, minus (b) the Dollar Equivalent of the principal
balance of all New Zealand Revolver Loans.

 

75



--------------------------------------------------------------------------------

New Zealand Availability Reserves: the sum (without duplication) of (a) the
aggregate amount of the New Zealand Rent Reserve, if any, established pursuant
to clause (h) of the definition of New Zealand Eligible Inventory; (b) the New
Zealand LC Reserve; (c) the New Zealand Bank Product Reserve; (d) the New
Zealand Priority Payables Reserve; and (e) such additional reserves, in such
amounts and with respect to such matters, as the Agent may establish in its
Permitted Discretion.

New Zealand Bank Bill Rate: with respect to each Interest Period for a New
Zealand Bank Bill Rate Loan, the rate (expressed as a percentage per annum) that
the Agent ascertains is the average bid rate (rounded up, if necessary, to the
nearest four decimal places) displayed at or about 11:00 a.m. (Auckland, New
Zealand time) on the first day of that Interest Period on page BKBM (or its
successor page) on the Reuters Monitor Screen for a term equivalent or closest
to the Interest Period.

New Zealand Bank Bill Rate Loan: a New Zealand Revolver Loan, or portion
thereof, funded in New Zealand Dollars and bearing interest calculated by
reference to the New Zealand Bank Bill Rate.

New Zealand Bank Product Reserve: the aggregate amount of reserves, as
established by the Agent from time to time in its Permitted Discretion and in
consultation with the Asian Loan Party Agent, to reflect the reasonably
anticipated liabilities in respect of the then outstanding Secured Bank Product
Obligations of the New Zealand Domiciled Loan Parties.

New Zealand Base Rate Loan: a New Zealand Revolver Loan, or portion thereof,
funded in New Zealand Dollars, Dollars or Euros and bearing interest calculated
by reference to the Eurasian Base Rate.

New Zealand Borrowers: each New Zealand Subsidiary that, after the date hereof,
has executed a supplement or joinder to this Agreement in accordance with
Section 10.1.13 and has satisfied the other requirements set forth in
Section 10.1.13 in order to become a New Zealand Borrower.

New Zealand Borrowing Base: at any time, with respect to the Applicable New
Zealand Borrower, an amount equal to the sum (expressed in Dollars, based on the
Dollar Equivalent thereof) of, without duplication:

(a) the book value of New Zealand Eligible Accounts of the Applicable New
Zealand Borrower multiplied by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of New Zealand Eligible
Inventory of the Applicable New Zealand Borrower and (ii) 85% of the Net Orderly
Liquidation Value of New Zealand Eligible Inventory of the Applicable New
Zealand Borrower (which shall be (A) net of the current monthly shrinkage
reserve calculated in accordance with GAAP and (B) valued at Cost), plus

(c) New Zealand Allocated U.S. Availability for such Applicable New Zealand
Borrower, minus

 

76



--------------------------------------------------------------------------------

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of New Zealand Availability Reserves
allocable to the Applicable New Zealand Borrower which would cause the aggregate
amount of the New Zealand Revolver Loans allocable to the Applicable New Zealand
Borrower at such time to exceed the lesser of the Applicable New Zealand
Borrower’s Applicable New Zealand Borrower Commitment and the Applicable New
Zealand Borrower’s New Zealand Borrowing Base then in effect, in each case,
notification thereof to the Asian Loan Party Agent by the Agent, any and all
such New Zealand Availability Reserves.

The New Zealand Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate theretofore delivered to the Agent
with such adjustments as the Agent deems appropriate in its Permitted Discretion
to assure that the New Zealand Borrowing Base is calculated in accordance with
the terms of this Agreement.

New Zealand Cash Collateral Account: a demand deposit, money market or other
account established by Agent at Bank of America (Australia) or such other
financial institution as Agent may select in its discretion with the consent of
Asian Loan Party Agent (not to be unreasonably withheld or delayed), which
account shall be for the benefit of the New Zealand Facility Secured Parties and
shall be subject to Agent’s or AUS-NZ Security Trustee’s Liens securing the New
Zealand Facility Secured Obligations; provided that the foregoing consent of
Asian Loan Party Agent to the selection by Agent in its discretion of a
financial institution other than Bank of America (Australia) shall not be
required if an Event of Default has occurred and is continuing.

New Zealand Dollar: the lawful currency of New Zealand.

New Zealand Domiciled Loan Party: any New Zealand Borrower and each New Zealand
Subsidiary now or hereafter party hereto as a Loan Party, and “New Zealand
Domiciled Loan Parties” means all such Persons, collectively.

New Zealand Dominion Account: each special account established by the New
Zealand Domiciled Loan Parties at Bank of America (Australia) over which Agent
or AUS-NZ Security Trustee has exclusive control for withdrawal purposes.

New Zealand Eligible Accounts: at any time, the Accounts of the Applicable New
Zealand Borrower at such date except any Account:

(a) which is not subject to a valid Lien in favor of the Agent or AUS-NZ
Security Trustee (including under the relevant laws of the Account Debtor’s
jurisdiction of organization or incorporation);

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or AUS-NZ Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent; provided that, with respect to any tax Lien having such priority,
eligibility of Accounts shall be reduced by the amount of such tax Lien having
such priority;

 

77



--------------------------------------------------------------------------------

(c) owing by any Account Debtor with respect to which more than 120 days have
elapsed since the date of the original invoice therefor or which is more than 60
days past the due date for payment;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e) which is owing by any Account Debtor to the extent the aggregate amount of
otherwise New Zealand Eligible Accounts owing from such Account Debtor and its
Affiliates to New Zealand Borrowers exceeds 20% of the aggregate New Zealand
Eligible Accounts (or such higher percentage as the Agent may establish for the
Account Debtor from time to time), in each case, only to the extent of such
excess;

(f) with respect to which any covenant, representation, or warranty relating to
such Account contained in this Agreement or a Security Document has been
breached or is not true in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the Ordinary Course of Business, (ii) is not evidenced by an invoice, or
other documentation satisfactory to the Agent, which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) is contingent upon the
Applicable New Zealand Borrower’s completion of any further performance, or
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment which is billed prior to actual sale to the end user,
cash-on-delivery or any other repurchase or return basis, except with respect to
up to $15,000,000 of such Accounts in the aggregate for all Borrowing Bases on a
combined basis;

(h) for which the goods giving rise to such Account (other than Accounts
described in the foregoing paragraph (g)(v)) have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the Applicable New Zealand Borrower;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor in respect of which an Insolvency
Proceeding has been commenced or which is otherwise a debtor or a debtor in
possession under any bankruptcy law or any other federal, state or foreign
(including any province or territory) receivership, insolvency relief or other
law or laws for the relief of debtors, including the Companies Act 1993 and/or
the Receiverships Act 1993, unless the payment of Accounts from such Account
Debtor is secured by assets of, or guaranteed by, in either case, in a manner
reasonably satisfactory to the Agent, a Person that is reasonably acceptable to
the Agent or, if the Account from such Account Debtor arises subsequent to a
decree or order for relief with respect to such Account Debtor under the
Companies Act 1993 and/or the Receiverships Act 1993, as now or hereafter in
effect, the Agent shall have reasonably determined that the timely payment and
collection of such Account will not be impaired;

 

78



--------------------------------------------------------------------------------

(k) which is owed by an Account Debtor which has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs or is not
Solvent;

(l) which is owed by an Account Debtor which is not organized under the
applicable law of an Eligible Account Debtor Jurisdiction unless such Account is
backed by a letter of credit or other credit support reasonably acceptable to
the Agent and which is in the possession of the Agent;

(m) which is owed in any currency other than an Eligible Account Currency;

(n) which is owed by any Governmental Authority (other than a Governmental
Authority in New Zealand), unless (i) such Account is backed by a letter of
credit reasonably acceptable to the Agent and which is in the possession of the
Agent or (ii) Agent otherwise approves;

(o) which is owed by any Affiliate, employee, director, or officer of any Loan
Party; provided that portfolio companies of the Sponsor that do business with
the Applicable New Zealand Borrower in the Ordinary Course of Business will not
be treated as Affiliates for purposes of this clause (o);

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
which is the holder of Indebtedness issued or incurred by any Loan Party;
provided, that any such Account shall only be ineligible as to that portion of
such Account which is less than or equal to the amount owed by the Loan Party to
such Person;

(q) which is subject to any counterclaim, deduction, defense, setoff, right of
compensation or dispute, but only to the extent of the amount of such
counterclaim, deduction, defense, setoff, right of compensation or dispute,
unless (i) the Agent, in its Permitted Discretion, has established New Zealand
Availability Reserves and determines to include such Account as a New Zealand
Eligible Account or (ii) such Account Debtor has entered into an agreement
reasonably acceptable to the Agent to waive such rights;

(r) which is evidenced by any promissory note, Chattel Paper or Instrument (in
each case, other than any such items that are delivered to the Agent or the
AUS-NZ Security Trustee);

(s) which is owed by an Account Debtor located in any jurisdiction that
requires, as a condition to access to the courts of such jurisdiction, that a
creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the Applicable
New Zealand Borrower has so qualified, filed such reports or forms, or taken
such actions (and, in each case, paid any required fees or other charges),
except to the extent the Applicable New Zealand Borrower may qualify
subsequently as a foreign entity authorized to transact business in such
jurisdiction and gain access to such courts, without incurring any cost or
penalty reasonably viewed by the Agent to be material in amount, and such later
qualification cures any access to such courts to enforce payment of such
Account;

 

79



--------------------------------------------------------------------------------

(t) with respect to which the Applicable New Zealand Borrower has made any
agreement with the Account Debtor for any reduction thereof, but only to the
extent of such reduction, other than discounts and adjustments given in the
Ordinary Course of Business; or

(u) which the Agent determines is ineligible in its Permitted Discretion.

Subject to Sections 14.1 and 7.4 and the definition of New Zealand Borrowing
Base, the Agent may modify the foregoing criteria in its Permitted Discretion.

New Zealand Eligible Inventory: at any date of determination thereof, the
aggregate amount of all Inventory owned by the Applicable New Zealand Borrower
at such date except any Inventory:

(a) which is not subject to a valid Lien in favor of the Agent or AUS-NZ
Security Trustee;

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or AUS-NZ Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent or AUS-NZ Security Trustee (other than any bailee, warehouseman, landlord
or similar non-consensual Liens having priority by operation of law to the
extent either subclause (i) or (ii) of clauses (h) or (i) below of New Zealand
Eligible Inventory is satisfied with respect to the relevant Inventory);
provided that, with respect to any tax Lien having such priority, eligibility of
Inventory shall be reduced by the amount of such tax Lien having such priority;

(c) which is, in the Agent’s Permitted Discretion, slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Inventory in the Ordinary Course of Business or
unacceptable due to age, type, category and/or quantity;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or any Security Document has been breached or is not true in any
material respect;

(e) which does not conform in all material respects to all standards imposed by
any applicable Governmental Authority (except that any standard that is
qualified as to “materiality” shall have been conformed to in all respects);

(f) which constitutes packaging and shipping material, manufacturing supplies,
display items, bill-and-hold goods (other than bill-and-hold goods, the sale of
which has been excluded from New Zealand Eligible Accounts pursuant to clause
(g)(v) of the definition thereof), returned or repossessed goods (other than
goods that are

 

80



--------------------------------------------------------------------------------

undamaged and able to be resold in the Ordinary Course of Business), defective
goods, goods held on consignment, goods to be returned to the Applicable New
Zealand Borrower’s suppliers or goods which are not of a type held for sale in
the Ordinary Course of Business;

(g) which is not located in New Zealand or is not at a location listed on
Schedule 8.4.1 (as updated from time to time in accordance with the provisions
hereof) other than goods in transit between locations of the New Zealand
Domiciled Loan Parties;

(h) which is located in any location leased by the Applicable New Zealand
Borrower unless (i) the lessor has delivered to the Agent a Collateral Access
Agreement or (ii) a New Zealand Rent Reserve has been established by the Agent;

(i) which is located in any third party warehouse or is in the possession of a
bailee, processor or other Person and is not evidenced by a Document, unless
(i) such warehouseman, bailee, processor or other Person has delivered to the
Agent a Collateral Access Agreement and/or such other documentation as the Agent
may reasonably require or (ii) appropriate New Zealand Availability Reserves
have been established by the Agent in its Permitted Discretion;

(j) which is the subject of a consignment by the Applicable New Zealand Borrower
as consignor unless (i) a protective PPSA New Zealand financing statement has
been properly filed against the consignee (as assigned to the Agent or the
AUS-NZ Security Trustee), and (ii) there is a written agreement acknowledging
that such Inventory is held on consignment, that the Applicable New Zealand
Borrower retains title to such Inventory, that no Lien arising by, through or
under such consignment has attached or will attach to such Inventory (and
proceeds thereof) and requiring consignee to segregate the consigned Inventory
from the consignee’s other personal or movable property;

(k) which is perishable as determined in accordance with GAAP; or

(l) which contains or bears any intellectual property rights licensed to the
Applicable New Zealand Borrower unless the Agent is satisfied that it may sell
or otherwise dispose of such Inventory without (i) infringing the rights of such
licensor in any material respect or (ii) incurring any material liability with
respect to payment of royalties other than royalties incurred pursuant to sale
of such Inventory under the current licensing agreement.

Subject to Sections 14.1 and 7.4 and the definition of New Zealand Borrowing
Base, the Agent may modify the foregoing criteria in its Permitted Discretion.

New Zealand Facility Collateral: Collateral that now or hereafter secures (or is
intended to secure) any of the New Zealand Facility Secured Obligations,
including Property of the New Zealand Facility Guarantors pledged to secure the
New Zealand Facility Secured Obligations under their guarantee of the Secured
Obligations.

 

81



--------------------------------------------------------------------------------

New Zealand Facility Guarantor: each U.S. Borrower, each U.S. Facility Guarantor
and each other Person (if any) who guarantees payment and performance of any New
Zealand Facility Secured Obligations (including pursuant to a Foreign
Cross-Guarantee).

New Zealand Facility Loan Party: a New Zealand Borrower or a New Zealand
Facility Guarantor.

New Zealand Facility Obligations: all Obligations of the New Zealand Domiciled
Loan Parties and the other Foreign Facility Obligations that are the subject of
a Foreign Cross-Guarantee made by the New Zealand Domiciled Loan Parties (but
excluding, for the avoidance of doubt, the U.S. Facility Obligations).

New Zealand Facility Secured Obligations: all Secured Obligations of the New
Zealand Domiciled Loan Parties and the other Foreign Facility Secured
Obligations that are the subject of a Foreign Cross-Guarantee made by the New
Zealand Domiciled Loan Parties (but excluding, for the avoidance of doubt, the
U.S. Facility Secured Obligations).

New Zealand Facility Secured Parties: Agent, AUS-NZ Security Trustee, any New
Zealand Fronting Bank, New Zealand Lenders and Secured Bank Product Providers of
Bank Products to New Zealand Domiciled Loan Parties and the other Foreign
Facility Secured Parties that are the beneficiaries of a Foreign Cross-Guarantee
made by the New Zealand Domiciled Loan Parties (but excluding, for the avoidance
of doubt, the U.S. Facility Secured Parties in their capacities as such).

New Zealand Fronting Bank: (a) Bank of America (Australia) or any Affiliate
thereof that agrees to issue New Zealand Letters of Credit, (b) if reasonably
acceptable to Asian Loan Party Agent, any other New Zealand Lender or Affiliate
thereof that agrees to issue New Zealand Letters of Credit, or (c) if requested
by Asian Loan Party Agent and subject to Section 2.10, a Non-Lender Fronting
Bank that agrees to issue New Zealand Letters of Credit.

New Zealand Fronting Bank Indemnitees: any New Zealand Fronting Bank and its
officers, directors, employees, Affiliates and agents.

New Zealand LC Application: an application by any New Zealand Borrower on behalf
of itself or any other New Zealand Borrower to a New Zealand Fronting Bank for
issuance of a New Zealand Letter of Credit, in form and substance reasonably
satisfactory to such New Zealand Fronting Bank.

New Zealand LC Conditions: the following conditions necessary for issuance of a
New Zealand Letter of Credit: (a) each of the conditions set forth in Section 6
being satisfied or waived; (b) after giving effect to such issuance, the total
Ex-NA LC Obligations do not exceed the Ex-NA Letter of Credit Sublimit, no New
Zealand Overadvance exists or would result therefrom and, in the case of any New
Zealand Borrower, Section 2.11 is satisfied; (c) the expiration date of such New
Zealand Letter of Credit is (i) unless the applicable New Zealand Fronting Bank
and the Agent otherwise consent, no more than 365 days from issuance (provided
that each New Zealand Letter of Credit may, upon the request of the Applicable
New Zealand Borrower, include a provision whereby such Letter of Credit shall be
renewed automatically for additional consecutive periods of twelve (12) months
or less (but no later than 20 Business Days

 

82



--------------------------------------------------------------------------------

prior to the Facility Termination Date)), and (ii) unless the applicable New
Zealand Fronting Bank and the Agent otherwise consent (subject to the
satisfaction of the Cash Collateral requirements set forth in Section 2.6.3), at
least 20 Business Days prior to the Facility Termination Date; (d) the New
Zealand Letter of Credit and payments thereunder are denominated in New Zealand
Dollars, Dollars or Euros; (e) the form of the proposed New Zealand Letter of
Credit is reasonably satisfactory to the Agent and the applicable New Zealand
Fronting Bank; and (f) the proposed use of the New Zealand Letter of Credit is
for a lawful purpose.

New Zealand LC Documents: all documents, instruments and agreements (including
New Zealand LC Requests and New Zealand LC Applications) delivered by any New
Zealand Borrower or by any other Person to a New Zealand Fronting Bank or the
Agent in connection with issuance, amendment or renewal of, or payment under,
any New Zealand Letter of Credit.

New Zealand LC Obligations: with respect to the Applicable New Zealand Borrower,
the Dollar Equivalent of the sum (without duplication) of (a) all amounts owing
by such Applicable New Zealand Borrower for any drawings under New Zealand
Letters of Credit; (b) the stated amount of all outstanding New Zealand Letters
of Credit issued for the account of such Applicable New Zealand Borrower; and
(c) all fees and other amounts owing with respect to such New Zealand Letters of
Credit.

New Zealand LC Request: a request for issuance of a New Zealand Letter of
Credit, to be provided by a New Zealand Borrower to a New Zealand Fronting Bank,
in form reasonably satisfactory to Agent and such New Zealand Fronting Bank.

New Zealand LC Reserve: with respect to the Applicable New Zealand Borrower, the
aggregate of all New Zealand LC Obligations of such Applicable New Zealand
Borrower, other than (a) those that have been Cash Collateralized and (b) if no
Event of Default exists, those constituting charges owing to any New Zealand
Fronting Bank.

New Zealand Lenders: each Lender that has issued a New Zealand Revolver
Commitment (provided that such Person or an Affiliate of such Person also has a
U.S. Revolver Commitment).

New Zealand Letter of Credit: any standby or documentary letter of credit issued
by a New Zealand Fronting Bank for the account of a New Zealand Borrower, or any
indemnity, performance bond, guarantee, exposure transmittal memorandum or
similar form of credit support issued by Agent or a New Zealand Fronting Bank
for the benefit of a New Zealand Borrower.

New Zealand Overadvance: as defined in Section 2.1.5(e).

New Zealand Overadvance Loan: a Loan made to a New Zealand Borrower when a New
Zealand Overadvance exists or is caused by the funding thereof.

New Zealand Overadvance Loan Balance: on any date, the Dollar Equivalent of the
amount by which the aggregate New Zealand Revolver Loans of the Applicable New
Zealand Borrower or all New Zealand Borrowers, as the case may be, exceed the
amount of the New Zealand Borrowing Base of such Applicable New Zealand Borrower
or the Total New Zealand Borrowing Base, as applicable, on such date.

 

83



--------------------------------------------------------------------------------

New Zealand Priority Payables Reserve: on any date of determination, a reserve
in such amount as Agent may determine in its Permitted Discretion which reflects
amounts secured by any Liens, choate or inchoate, which rank or are capable of
ranking in priority to the Agent’s and/or the Secured Parties’ Liens and/or for
amounts which may represent costs relating to the enforcement of the Agent’s or
AUS-NZ Security Trustee’s Liens including, without limitation, any preferential
claims as set out in the Companies Act 1993 or amounts currently or past due and
not paid for realty, municipal or similar taxes (to the extent impacting any New
Zealand Facility Collateral).

New Zealand Protective Advances: as defined in Section 2.1.6(e).

New Zealand Reimbursement Date: as defined in Section 2.6.2(a).

New Zealand Rent Reserve: the aggregate of (a) all past due rent and other past
due charges owing by any New Zealand Borrower to any landlord or other Person
who possesses any New Zealand Facility Collateral or could assert a Lien on such
New Zealand Facility Collateral; plus (b) a reserve in an amount not to exceed
rent and other charges that could be payable to any such Person for the time
period used to determine the Net Orderly Liquidation Value of New Zealand
Facility Collateral.

New Zealand Revolver Commitment: for any New Zealand Lender, its obligation to
make New Zealand Revolver Loans and to issue New Zealand Letters of Credit, in
the case of any New Zealand Fronting Bank, or participate in New Zealand LC
Obligations, in the case of the other New Zealand Lenders, to the New Zealand
Borrowers up to the maximum principal amount shown in the joinder documentation
for such New Zealand Lender or as thereafter determined pursuant to each
Assignment and Acceptance to which it is a party, as such New Zealand Revolver
Commitment may be adjusted from time to time in accordance with the provisions
of Sections 2.1.4, 2.1.7 or 11.1. “New Zealand Revolver Commitments” means the
aggregate amount of such commitments of all New Zealand Lenders. As of the
Closing Date, the New Zealand Revolver Commitments are $0.

New Zealand Revolver Commitment Increase: as defined in Section 2.1.7(e).

New Zealand Revolver Commitment Termination Date: the earliest of (a) the U.S.
Revolver Commitment Termination Date (without regard to the reason therefor),
(b) the date on which the Asian Loan Party Agent terminates or reduces to zero
all of the New Zealand Revolver Commitments pursuant to Section 2.1.4, and
(c) the date on which the New Zealand Revolver Commitments are terminated
pursuant to Section 11.1. From and after the New Zealand Revolver Commitment
Termination Date, the New Zealand Borrowers shall no longer be entitled to
request a New Zealand Revolver Commitment Increase pursuant to Section 2.1.7
hereof.

New Zealand Revolver Exposure: on any date, the Dollar Equivalent of an amount
equal to the sum of (a) the New Zealand Revolver Loans outstanding on such date
and (b) the New Zealand LC Obligations on such date.

 

84



--------------------------------------------------------------------------------

New Zealand Revolver Loan: a Revolver Loan made by New Zealand Lenders to a New
Zealand Borrower pursuant to Section 2.1.1(e), which Revolver Loan shall, if
denominated in New Zealand Dollars, be either a New Zealand Bank Bill Rate Loan
or a New Zealand Base Rate Loan and, if denominated in Dollars or Euros, shall
be either a LIBOR Loan or a New Zealand Base Rate Loan, in each case as selected
by Applicable New Zealand Borrower, and including any New Zealand Swingline
Loan, New Zealand Overadvance Loan or New Zealand Protective Advance.

New Zealand Revolver Notes: the promissory notes, if any, executed by New
Zealand Borrowers in favor of each New Zealand Lender to evidence the New
Zealand Revolver Loans funded from time to time by such New Zealand Lender,
which shall be in the form of Exhibit C-5 to this Agreement, together with any
replacement or successor notes therefor.

New Zealand Security Agreements: each security agreement among any New Zealand
Domiciled Loan Party and Agent or the AUS-NZ Security Trustee.

New Zealand Subsidiary: Each Wholly-Owned Subsidiary of MRC incorporated or
organized under the laws of New Zealand.

New Zealand Swingline Commitment: for the New Zealand Swingline Lender, the
maximum principal amount shown in the joinder documentation for the New Zealand
Swingline Lender up to which it may make New Zealand Swingline Loans.

New Zealand Swingline Commitment Termination Date: with respect to any New
Zealand Swingline Loan, the date that is five Business Days prior to the New
Zealand Revolver Commitment Termination Date.

New Zealand Swingline Lender: Bank of America (Australia) or an Affiliate of
Bank of America (Australia).

New Zealand Swingline Loan: a Swingline Loan made by the New Zealand Swingline
Lender to a New Zealand Borrower pursuant to Section 2.1.8(e), which Swingline
Loan shall be a New Zealand Base Rate Loan.

Non-Bank Certificate: as defined in Section 5.9.2.

Non-Core Assets: the assets described on Schedule 10.2.4.

Non-Lender Fronting Bank: a financial institution that is not a Lender or an
Affiliate of a Lender and is permitted by Agent to issue Letters of Credit for
the benefit of certain Foreign Borrowers (other than the Canadian Borrowers) in
accordance with the terms of Section 2.10.

North American Loan Party Agent: as defined in Section 4.4.1.

Notes: each Revolver Note or other promissory note executed by a Borrower to
evidence any Obligations.

 

85



--------------------------------------------------------------------------------

Notes Priority Lien Collateral: means “Term Priority Lien Collateral” as defined
in the Intercreditor Agreement.

Notice of Borrowing: a Notice of Borrowing to be provided by the relevant Loan
Party Agent to request a Borrowing of Loans, in the form attached hereto as
Exhibit E or otherwise in form reasonably satisfactory to Agent and such Loan
Party Agent.

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by the relevant Loan Party Agent to request a conversion or
continuation of any Loans as Australian Bank Bill Rate Loans, Canadian BA Rate
Loans, LIBOR Loans, New Zealand Bank Bill Rate Loans or SIBOR Loans, in the form
attached hereto as Exhibit F or otherwise in form reasonably satisfactory to
Agent and such Loan Party Agent.

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of the Loan Parties with respect to Letters of
Credit, (c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by the Loan Parties under the Loan Documents
and (d) other Indebtedness, obligations and liabilities of any kind owing by the
Loan Parties pursuant to the Loan Documents, whether now existing or hereafter
arising, whether evidenced by a note or other writing, whether allowed in any
Insolvency Proceeding, whether arising from an extension of credit, issuance of
a letter of credit, acceptance, loan, guarantee, indemnification or otherwise,
and whether direct or indirect, absolute or contingent, due or to become due,
primary or secondary, or joint or several.

Ordinary Course of Business: with respect to any Person, the ordinary course of
business of such Person, consistent with past practices or, with respect to
actions taken by such Person for which no past practice exists, consistent with
past practices of similarly situated companies, and, in each case, undertaken in
good faith.

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, continuation or amalgamation, bylaws, articles of
organization, coordinated articles of association, limited liability agreement,
operating agreement, members agreement, shareholders agreement, partnership
agreement, certificate of partnership, certificate of formation, memorandum or
articles of association, constitution, voting trust agreement, or similar
agreement or instrument governing the formation or operation of such Person.

Other Agreement: each: Note; LC Document; Fee Letter; Intercreditor Agreement;
Borrowing Base Certificate; Compliance Certificate; Subordination Agreement; or
other document, instrument, certificate, notice, report or agreement (other than
this Agreement or a Security Document) now or hereafter delivered by or on
behalf of a Loan Party to Agent, a Security Trustee, a Fronting Bank or a Lender
in connection with any transactions relating hereto.

Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

 

86



--------------------------------------------------------------------------------

Overadvance: an Australian Overadvance, a Belgian Overadvance, a Canadian
Overadvance, a Dutch Overadvance, a New Zealand Overadvance, a Singapore
Overadvance, a UK Overadvance or a U.S. Overadvance, as the context requires.

Overadvance Loan: an Australian Overadvance Loan, a Belgian Overadvance Loan, a
Canadian Overadvance Loan, a Dutch Overadvance Loan, a New Zealand Overadvance
Loan, a Singapore Overadvance Loan, a UK Overadvance Loan and/or a U.S.
Overadvance Loan, as the context requires.

Participant: as defined in Section 13.2.1.

Participant Register: as defined in Section 13.2.1.

Participating Member State: any member state of the European Communities that
adopts or has adopted the Euro as its lawful currency in accordance with the
legislation of the European Community relating to the Economic and Monetary
Union.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Intangible: as defined in the UCC.

Payment Item: each check, draft or other item of payment payable to a Loan
Party, including those constituting proceeds of any Collateral.

PBA: the Pensions Benefits Act (Ontario) or any other Canadian federal or
provincial or territorial pension benefit standards legislation pursuant to
which any Canadian Pension Plan is required to be registered.

PBGC: the Pension Benefit Guaranty Corporation.

Pensions Regulator: the body corporate in the UK called the Pensions Regulator
established under Part I of the Pensions Act 2004.

Perfection Certificate: shall mean a certificate disclosing information
regarding the Loan Parties in the form of Exhibit G or any other form approved
by the Agent.

Permitted Acquisition: the acquisition, by merger or otherwise, by MRC or any of
its Restricted Subsidiaries of assets constituting all or substantially all of a
division, line of business or assets of another Person or Persons or Stock or
Stock Equivalents, so long as (a) such acquisition and all transactions related
thereto shall be consummated in accordance with Applicable Law; (b) such
acquisition shall result in the issuer of such Stock or Stock Equivalents
becoming a Restricted Subsidiary and a Guarantor, to the extent required by
Section 10.1.13; (c) such acquisition shall result in the Agent or a Security
Trustee, for the benefit of the Secured Parties, being granted a Lien in any
assets so acquired, to the extent required by Section 10.1.13; (d) after giving
pro forma effect to such acquisition as of the closing of such acquisition, no
Default or Event of Default shall have occurred and be continuing; (e) after
giving pro forma

 

87



--------------------------------------------------------------------------------

effect to such acquisition as of the closing of such acquisition, either
(1) both (A) Excess Availability shall be greater than the higher of (x) 10% of
the Commitments and (y) $95,000,000 and (B) the Consolidated Fixed Charge
Coverage Ratio determined as of the most recent Test Period for which financial
statements have been delivered pursuant to clause (a) or (b) of Section 10.1.1
shall be greater than 1.0 to 1.0 or (2) Excess Availability shall be greater
than the higher of (x) 15% of the Commitments and (y) $150,000,000 and (f) any
Indebtedness incurred to finance the acquisition is permitted to be incurred by
the Term Loan Credit Agreement (except to the extent the Indebtedness thereunder
has been discharged in full); provided, that if (x) such acquisition satisfies
all of the conditions set forth above except for the conditions set forth in
clause (e) above and (y) after giving pro forma effect to such acquisition as of
the closing of such acquisition, either (1) Excess Availability is greater than
the higher of (A) 10% of the Commitments and (B) $95,000,000 or (2) the
Consolidated Fixed Charge Coverage Ratio as of the most recent Test Period for
which financial statements have been delivered pursuant to clause (a) or (b) of
Section 10.1.1 shall be greater than 1.0 to 1.0, such acquisition shall be
permitted provided that it, together with all other acquisitions permitted under
this proviso, do not exceed $50,000,000 in any 12 month period and $150,000,000
in the aggregate during the term of this Agreement.

Notwithstanding the respective Borrowing Base definitions, in connection with
and subsequent to any Permitted Acquisition, the Accounts and Inventory acquired
by the Borrowers, or, subject to compliance with Section 10.1.13 of this
Agreement, of the Person so acquired, may be included in the calculation of the
Borrowing Base and thereafter if all criteria set forth in the definitions of
Eligible Accounts and Eligible Inventory have been satisfied and, if the
aggregate value (or Cost in the case of Inventory) of such Accounts and
Inventory is in excess of $40,000,000 in the case of a Permitted Acquisition by
any U.S. Borrower or, in the case of a Permitted Acquisition by a member of any
Foreign Borrower Group, ten percent (10%) of the Borrower Group Commitments of
such Foreign Borrower Group, and only to the extent reasonably requested by the
Agent, the Agent shall have received a collateral audit and appraisal of such
Accounts and Inventory acquired by the applicable Borrower or Borrowers or owned
by such Person acquired by the applicable Borrower or Borrowers which shall be
reasonably satisfactory in scope, form and substance to the Agent; provided,
that if no collateral audit and appraisal is delivered to and approved by the
Agent with respect to such Accounts and Inventory, then the lowest recovery
rates from the current Inventory Appraisal shall apply to such Accounts and
Inventory.

Permitted Additional Debt: senior unsecured or subordinated Indebtedness issued
by a Borrower or a Guarantor and, to the extent permitted by
Section 10.2.1(b)(x), any Indebtedness incurred by any other Restricted
Subsidiary of MRC, (a) the terms of which (i) do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligation prior to the date
that is 180 days following the U.S. Revolver Commitment Termination Date (other
than customary offers to purchase upon a change of control, asset sale or event
of loss and customary acceleration rights after an event of default) and (ii) to
the extent subordinated provide for customary subordination to the Obligations
under the Loan Documents, (b) the covenants, events of default, guarantees and
other terms of which (other than interest rate and redemption premiums), taken
as a whole, are not more restrictive to MRC and its Restricted Subsidiaries than
those in this Agreement or the Term Loan Credit Agreement (except to the extent
the Indebtedness thereunder has been discharged in full); provided that a
certificate of a Senior

 

88



--------------------------------------------------------------------------------

Officer of the North American Loan Party Agent is delivered to the Agent at
least five Business Days (or such shorter period as the Agent may reasonably
agree) prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the North American
Loan Party Agent has determined in good faith that such terms and conditions
satisfy the foregoing requirement shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Agent notifies the
North American Loan Party Agent within such period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees), and (c) of which, except to the extent permitted by
Section 10.2.1(b)(x), no direct or indirect Subsidiary of MRC (other than a Loan
Party) is an obligor.

Permitted Discretion: a determination made by Agent, in the exercise of its
reasonable credit judgment (from the perspective of a secured asset-based
lender), exercised in good faith and subject to Section 7.4.

Permitted Investments: shall mean:

(a) securities issued or unconditionally guaranteed by the Australian, Belgian,
Canadian, Dutch, New Zealand, Singapore, UK or U.S. government or any agency or
instrumentality thereof, in each case having maturities of not more than 12
months from the date of acquisition thereof;

(b) securities issued by any state of the United States of America or any
province or territory of Australia, Belgium, Canada, the Netherlands, New
Zealand, Singapore, the United Kingdom, or any political subdivision of any such
state, province or territory, or any public instrumentality thereof or any
political subdivision of any such state, province or territory, or any public
instrumentality thereof having maturities of not more than 12 months from the
date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service);

(c) commercial paper issued by any Lender or any bank holding company owning any
Lender;

(d) commercial paper maturing no more than 12 months after the date of creation
thereof and, at the time of acquisition, having a rating of at least A or A2
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(e) domestic and LIBOR certificates of deposit or bankers’ acceptances maturing
no more than two years after the date of acquisition thereof issued by any
Lender or any other bank having combined capital and surplus of not less than
$250,000,000 in the case of domestic banks;

(f) repurchase agreements with a term of not more than 30 days for underlying
securities of the type described in clauses (a), (b) and (e) above entered into
with any bank meeting the qualifications specified in clause (e) above or
securities dealers of recognized national standing;

 

89



--------------------------------------------------------------------------------

(g) marketable short-term money market and similar funds (x) either having
assets in excess of $250,000,000 or (y) having a rating of at least A-1 or P-1
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);

(h) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (g) above; and

(i) in the case of Investments by any Restricted Foreign Subsidiary (other than
the Foreign Borrowers) or Investments made in a country outside Australia,
Belgium, Canada, the Netherlands, New Zealand, Singapore, the UK and the U.S.,
Permitted Investments shall also include (i) direct obligations of the sovereign
nation (or any agency thereof) in which such Restricted Foreign Subsidiary is
organized and is conducting business or where such Investment is made, or in
obligations fully and unconditionally guaranteed by such sovereign nation (or
any agency thereof), in each case maturing within a two years after such date
and having, at the time of the acquisition thereof, a rating equivalent to at
least A-1 from S&P and at least P-1 from Moody’s, (ii) investments of the type
and maturity described in clauses (a) through (h) above of foreign obligors,
which Investments or obligors (or the parents of such obligors) have ratings
described in such clauses or equivalent ratings from comparable foreign rating
agencies, (iii) shares of money market mutual or similar funds which invest
exclusively in assets otherwise satisfying the requirements of this definition
(including this proviso) and (iv) other short-term investments utilized by such
Restricted Foreign Subsidiaries in accordance with normal investment practices
for cash management in investments analogous to the foregoing investments in
clauses (a) through (i).

Permitted Liens: shall mean:

(a) Liens for taxes, assessments or governmental charges or claims not yet due
or which are being contested in good faith and by appropriate proceedings for
which appropriate reserves have been established in accordance with GAAP;

(b) Liens in respect of property or assets of the Loan Parties or any of the
Restricted Subsidiaries arising by operation of law, including carriers’,
warehousemen’s and mechanics’ Liens and other similar Liens arising in the
Ordinary Course of Business, in each case so long as such Liens arise in the
Ordinary Course of Business and do not individually or in the aggregate have a
Material Adverse Effect;

(c) Liens arising from judgments or decrees in circumstances not constituting an
Event of Default under Section 11.1;

(d) Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory or regulatory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money bonds
and other similar obligations incurred in the Ordinary Course of Business or
otherwise constituting Investments permitted by Section 10.2.5;

 

90



--------------------------------------------------------------------------------

(e) ground leases in respect of real property on which facilities owned or
leased by a Loan Party or any of its Restricted Subsidiaries are located;

(f) easements, rights-of-way, servitudes, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the business of any Loan Party and the
Restricted Subsidiaries, taken as a whole;

(g) any interest or title of a lessee, licensee, lessor or licensor or secured
by a lessee’s, licensee’s, lessor’s or licensor’s interest under any lease
permitted by this Agreement;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(i) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of a Loan Party or any of its Restricted
Subsidiaries, provided that such Lien secures only the obligations of auch Loan
Party or such Restricted Subsidiaries in respect of such letter of credit to the
extent permitted under Section 10.2.1(b);

(j) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of any Loan Party and the Restricted
Subsidiaries, taken as a whole;

(k) Liens arising from precautionary Uniform Commercial Code financing
statements, PPSA financing statements or similar filings made in respect of
operating leases entered into by any Loan Party or any of its Restricted
Subsidiaries; and

(l) Liens created in the Ordinary Course of Business in favor of banks and other
financial institutions over credit balances of any bank accounts of any
Restricted Subsidiary that is not a Loan Party held at such banks or financial
institutions, as the case may be, to facilitate the operation of cash pooling
and/or interest set-off arrangements in respect of such bank accounts in the
Ordinary Course of Business.

Permitted Sale Leaseback: any Sale Leaseback consummated by MRC or any of its
Restricted Subsidiaries after the Closing Date, provided that any such Sale
Leaseback not between a Borrower and any Guarantor or any Guarantor and another
Guarantor is consummated for fair value as determined at the time of
consummation in good faith by MRC or such Restricted Subsidiary and, in the case
of any Sale Leaseback (or series of related Sales Leasebacks) the aggregate
proceeds of which exceed $25,000,000, the board of directors of MRC or such
Restricted Subsidiary (which such determination may take into account any
retained interest or other Investment of MRC or such Restricted Subsidiary in
connection with, and any other material economic terms of, such Sale Leaseback).

 

91



--------------------------------------------------------------------------------

Person: any individual, corporation, limited liability company, unlimited
liability company, partnership, joint venture, joint stock company, land trust,
business trust, unincorporated organization, Governmental Authority or other
entity.

Post-Acquisition Period: with respect to any Permitted Acquisition, the period
beginning on the date such Permitted Acquisition is consummated and ending on
the last day of the fourth full consecutive fiscal quarter immediately following
the date on which such Permitted Acquisition is consummated.

PPSA: the Personal Property Security Act (Alberta), (or any successor statute)
and the regulations thereunder; provided, however, if validity, perfection and
effect of perfection and non-perfection and opposability of the Agent’s security
interest in and Lien on any Canadian Facility Collateral of any Canadian
Domiciled Loan Party are governed by the personal property security laws of any
jurisdiction other than Alberta, PPSA shall mean those personal property
security laws (including the Civil Code) in such other jurisdiction for the
purposes of the provisions hereof relating to such validity, perfection, and
effect of perfection and non-perfection and for the definitions related to such
provisions, as from time to time in effect.

PPSA Australia: the Personal Property Security Act 2009 (Cth), (or any successor
statute) and the regulations thereunder.

PPSA New Zealand: the Personal Property Securities Act 1999 (New Zealand) (or
any successor statute) and the regulations thereunder.

Proceeds of Crime Act: the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) (or any successor statute), as amended from time to time,
and includes all regulations thereunder.

Pro Forma Adjustment: for any Test Period that includes all or any part of a
fiscal quarter ending prior to the end of any Post-Acquisition Period, with
respect to the Acquired EBITDA of the applicable Acquired Entity or Business or
the Consolidated EBITDA of MRC and its Restricted Subsidiaries, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by the North American Loan Party Agent in good faith as a
result of (a) actions taken or expected to be taken during such Post-Acquisition
Period for the purposes of realizing reasonably identifiable and factually
supportable cost savings or (b) any additional costs incurred during such
Post-Acquisition Period, in each case in connection with the combination of the
operations of such Acquired Entity or Business with the operations of MRC and
its Restricted Subsidiaries; provided that, so long as such actions are taken or
expected to be taken during such Post-Acquisition Period or such costs are
incurred during such Post-Acquisition Period, as applicable, it may be assumed,
for purposes of projecting such pro forma increase or decrease to such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, that such cost savings
will be realizable during the entirety of such Test Period, or such additional
costs, as applicable, will be incurred during the entirety of such Test Period;
provided further that any such pro forma increase or decrease to such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, shall be without
duplication for cost savings or additional costs already included in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such Test
Period.

 

92



--------------------------------------------------------------------------------

Pro Forma Adjustment Certificate: any certificate of a Senior Officer of the
North American Loan Party Agent delivered pursuant to Section 10.1.1(e).

Pro Forma Basis and Pro Forma Compliance: with respect to compliance with any
test or covenant hereunder, that (A) to the extent applicable, the Pro Forma
Adjustment shall have been made and (B) all Specified Transactions and the
following transactions in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement in such test or
covenant: (a) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (i) in the case
of a sale, transfer or other disposition of all or substantially all Stock in
any Subsidiary of any Loan Party or any division, product line, or facility used
for operations of any Loan Party or any of its Subsidiaries, shall be excluded,
and (ii) in the case of a Permitted Acquisition or Investment described in the
definition of “Specified Transaction”, shall be included, (b) any retirement of
Indebtedness, and (c) any Indebtedness incurred or assumed by any Loan Party or
any of the Restricted Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to (A) above, the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on the Loan Parties and the Restricted
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of Pro Forma Adjustment.

Pro Forma Consolidated Fixed Charge Coverage Ratio: with respect to compliance
with any covenant or test hereunder, the Consolidated Fixed Coverage Ratio as
calculated on the assumption that (a) all dividends and payments in respect of
Subordinated Indebtedness during the Test Period were included as Consolidated
Fixed Charges, and (b) the contemplated dividend or payment in respect of
Subordinated Indebtedness was also included as one of the Consolidated Fixed
Charges.

Pro Forma Entity: as defined in “Acquired EBITDA”.

Property: any interest in any kind of property or asset, whether real
(immovable), personal (movable) or mixed, or tangible (corporeal) or intangible
(incorporeal).

Pro Rata: (a) when used with reference to a Lender’s (i) share on any date of
the total Borrower Group Commitments to a Borrower Group, (ii) participating
interest in LC Obligations (if applicable) to the members of such Borrower
Group, (iii) share of payments made by the members of such Borrower Group with
respect to such Borrower Group’s Obligations, (iv) increases or reductions to
the Borrower Group Commitments pursuant to Section 2.1.4 or 2.1.7, and
(v) obligation to pay or reimburse Agent for Extraordinary Expenses owed by or
in respect of such Borrower Group or to indemnify any Indemnitees for Claims
relating to such Borrower Group, a percentage (expressed as a decimal, rounded
to the ninth decimal place) derived by dividing the amount of the Borrower Group
Commitment of such Lender to such Borrower Group on such date by the aggregate
amount of the Borrower Group Commitments of

 

93



--------------------------------------------------------------------------------

all Lenders to such Borrower Group on such date (or if such Borrower Group
Commitments have been terminated, by reference to the respective Borrower Group
Commitments as in effect immediately prior to the termination thereof) or
(b) when used for any other reason, a percentage (expressed as a decimal,
rounded to the ninth decimal place) derived by dividing the aggregate amount of
the Lender’s Commitments on such date by the aggregate amount of the Commitments
of all Lenders on such date (or if any such Commitments have been terminated,
such Commitments as in effect immediately prior to the termination thereof).

Protective Advances: Australian Protective Advances, Belgian Protective
Advances, Canadian Protective Advances, Dutch Protective Advances, New Zealand
Protective Advances, Singapore Protective Advances, UK Protective Advances
and/or U.S. Protective Advances, as the context requires.

Qualified IPO: any underwritten sale to the public of MRC’s or any direct or
indirect parent of MRC’s (or its successor’s) Stock pursuant to an effective
registration statement filed with the SEC on Form S-l or Form S-3 (or any
successor forms adopted by the SEC) after which MRC’s or any direct or indirect
parent of MRC’s (or its successor’s) Stock is listed on a United States national
securities exchange or the NASDAQ stock market; provided that a Qualified IPO
shall not include any issuance of Stock in any merger or other business
combination, and shall not include any registration of the issuance of Stock to
existing securityholders or employees of MRC or any direct or indirect parent of
MRC and their respective Subsidiaries on Form S-4 or Form S-8 (or any successor
form adopted by the SEC).

Qualified Receivables Transaction: any transaction or series of transactions
that may be entered into by a Restricted Subsidiary that is not a Loan Party and
is domiciled outside of Australia, Belgium, Canada, the Netherlands, New
Zealand, Singapore, the UK and the U.S. pursuant to which such Subsidiary may
sell, assign, convey, participate, contribute to capital or otherwise transfer
to (a) a Receivables Entity (in the case of a transfer by such Subsidiary) or
(b) any other Person (in the case of a transfer by a Receivables Entity), or may
grant a security interest in or pledge, any Accounts or interests therein
(whether now existing or arising in the future) of such Subsidiary, and any
assets related thereto (other than any Inventory or Equipment) including,
without limitation, all collateral securing such Accounts, all contracts and
contract rights, purchase orders, security interests, financing statements or
other documentation in respect of such Accounts and all guarantees, indemnities,
warranties or other documentation or other obligations in respect of such
Accounts, any other assets which are customarily transferred, or in respect of
which security interests are customarily granted, in connection with asset
securitization transactions involving receivables similar to such Accounts and
any collections or proceeds of any of the foregoing (the “Related Assets”).

Real Estate: as defined in Section 10.1.1(i).

Reallocation: as defined in Section 2.1.7(k).

Reallocation Consent: as defined in Section 2.1.7(l).

Reallocation Date: as defined in Section 2.1.7(k).

 

94



--------------------------------------------------------------------------------

Receivables Entity: (a) any existing Subsidiary or other Investment which is
listed on Schedule 1.1(b) or (b) any Wholly-Owned Subsidiary (or another Person
in which such Subsidiary makes an Investment and to which such Subsidiary
transfers Accounts and Related Assets) formed after the Closing Date, in each
such case, which (i) is not a Loan Party and is domiciled outside of Australia,
Belgium, Canada, the Netherlands, New Zealand, Singapore, the UK and the U.S.,
(ii) engages in no activities other than in connection with the financing of
Accounts or interests therein and Related Assets and any business or activities
incidental or related to such business, (iii) is designated by the board of
directors of MRC (as provided below) as a Receivables Entity, (iv) no portion of
the Indebtedness or any other obligations (contingent or otherwise) of which
(A) is guaranteed by any Loan Party; (B) is recourse to or obligates any Loan
Party in any way; or (C) subjects any property or asset of any Loan Party,
directly or indirectly, contingently or otherwise, to the satisfaction thereof;
(v) with which no Loan Party has any material contract, agreement, arrangement
or understanding; and (vi) to which neither any Loan Party nor any of its
Subsidiaries has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.

Records: as defined in the UCC, and in any event means information that is
inscribed on a tangible medium or which is stored in an electronic or other
medium and is retrievable in perceivable form, including, all books and records,
customer lists, files, correspondence, tapes, computer programs, print outs and
computer records.

Register: as defined in Section 13.1.

Regulation: as defined in Section 10.1.17.

Related Asset: as defined in “Qualified Receivables Transaction”.

Report: as defined in Section 12.4.3.

Reportable Event: the occurrence of any of the events set forth in
Section 4043(b) or (c) of ERISA and regulations thereunder with respect to a
U.S. Employee Plan (other than an event for which the 30-day notice period is
waived).

Required Borrower Group Lenders: at any date of determination thereof, Lenders
having Borrower Group Commitments to a Borrower Group representing more than 50%
of the aggregate Borrower Group Commitments to such Borrower Group at such time;
provided, however, that if and for so long as any such Lender shall be a
Defaulting Lender, the term “Required Borrower Group Lenders” shall mean Lenders
(excluding such Defaulting Lender) having Borrower Group Commitments to such
Borrower Group representing more than 50% of the aggregate Borrower Group
Commitments to such Borrower Group (excluding the Borrower Group Commitments of
each Defaulting Lender) at such time; provided further, however, that if all of
the Borrower Group Commitments to such Borrower Group have been terminated, the
term “Required Borrower Group Lenders” shall mean Lenders to such Borrower Group
holding Revolver Loans to, and (if applicable) participating interest in LC
Obligations owing by, such Borrower Group representing more than 50% of the
aggregate outstanding principal amount of Revolver Loans and (if applicable) LC
Obligations owing by such Borrower Group at such time.

 

95



--------------------------------------------------------------------------------

Required Lenders: at any date of determination thereof, Lenders having
Commitments representing more than 50% of the aggregate Commitments at such
time; provided, however, that for so long as any Lender shall be a Defaulting
Lender, the term “Required Lenders” shall mean Lenders (excluding such
Defaulting Lender) having Commitments representing more than 50% of the
aggregate Commitments (excluding the Commitments of each Defaulting Lender) at
such time; provided further, however, that if any of the Commitments have been
terminated, the term “Required Lenders” shall be calculated based on the Dollar
Equivalent thereof using (a) in lieu of such Lender’s terminated Commitment, the
outstanding principal amount of the Revolver Loans by such Lender to, and (if
applicable) participation interests in LC Obligations owing by, all Borrowers
and (b) in lieu of the aggregate Commitments to all Borrowers, the aggregate
outstanding Revolver Loans to, and (if applicable) LC Obligations owing by all
Borrowers.

Reserves: Australian Availability Reserves, Belgian Availability Reserves,
Canadian Availability Reserves, Dutch Availability Reserves, New Zealand
Availability Reserves, Singapore Availability Reserves, UK Availability Reserves
and/or U.S. Availability Reserves, as the context requires.

Restricted Foreign Subsidiary: a Foreign Subsidiary that is a Restricted
Subsidiary.

Restricted Subsidiary: any direct or indirect Subsidiary of MRC other than an
Unrestricted Subsidiary.

Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/8th of 1%) applicable to member banks under regulations issued
by the Board of Governors for determining the maximum reserve requirement for
Eurocurrency liabilities.

Revolver Commitment Increase and Revolver Commitment Increases: as defined in
Section 2.1.7(h).

Revolver Commitment Termination Date: the Australian Revolver Commitment
Termination Date, the Belgian Revolver Commitment Termination Date, the Canadian
Revolver Commitment Termination Date, the Dutch Revolver Commitment Termination
Date, the New Zealand Revolver Commitment Termination Date, the Singapore
Revolver Commitment Termination Date, the UK Revolver Commitment Termination
Date and/or the U.S. Revolver Commitment Termination Date, as the context
requires.

Revolver Loan: a loan made pursuant to Section 2.1.1, and any Overadvance Loan,
Swingline Loan or Protective Advance.

Revolver Notes: collectively, the Australian Revolver Notes, the Belgian
Revolver Notes, the Canadian Revolver Notes, the Dutch Revolver Notes, the New
Zealand Revolver Notes, the Singapore Revolver Notes, the UK Revolver Notes and
the U.S. Revolver Notes.

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

96



--------------------------------------------------------------------------------

Sale Leaseback: any transaction or series of related transactions pursuant to
which MRC or any of its Restricted Subsidiaries (a) sells, transfers or
otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.

SEC: the Securities and Exchange Commission or any successor thereto and, as the
context may require, any analogous Governmental Authority in any other relevant
jurisdiction of MRC or any direct or indirect Subsidiary.

Secured Bank Product Obligations: Bank Product Debt owing to a Secured Bank
Product Provider and evidenced by one or more Bank Product Documents that a Loan
Party Agent, in a written notice to Agent, has expressly requested be treated as
Secured Bank Product Obligations for purposes hereof, up to the maximum amount
(in the case of any Secured Bank Product Provider other than Bank of America and
its Affiliates) specified by such provider in writing to Agent, which amount may
be established and increased or decreased by further written notice to Agent
from time to time.

Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product,
provided that such provider shall deliver a written notice to Agent, in form and
substance reasonably satisfactory to Agent and the relevant Loan Party Agent, by
the later of the Closing Date or 10 Business Days (or such later time as Agent
and such Loan Party Agent may agree in their reasonable discretion) following
creation of the Bank Product, (i) describing the Bank Product and setting forth
the maximum amount to be secured by the Collateral and the methodology to be
used in calculating such amount, and (ii) if such provider is not a Lender,
agreeing to be bound by Section 12.15.

Secured Leverage Ratio: as of any date of determination, the ratio of
(a) Consolidated Secured Debt as of the most recent Test Period for which
financial statements have been delivered pursuant to clause (a) or (b) of
Section 10.1.1 to (b) Consolidated EBITDA for such Test Period.

Secured Obligations: Obligations and Secured Bank Product Obligations, including
in each case those under all Credit Documents.

Secured Parties: Australian Facility Secured Parties, Belgian Facility Secured
Parties, Canadian Facility Secured Parties, Dutch Facility Secured Parties, New
Zealand Facility Secured Parties, Singapore Facility Secured Parties, UK
Facility Secured Parties, U.S. Facility Secured Parties and Secured Bank Product
Providers.

Securities Account Control Agreement: the securities account control agreements,
in form and substance reasonably satisfactory to Agent and the relevant Loan
Party Agent, executed by each financial institution maintaining a Securities
Account for a Loan Party, in favor of Agent or a Security Trustee.

Securities Accounts: all present and future “securities accounts” (as defined in
Article 8 of the UCC, the PPSA or the PPSA Australia, as applicable), including
all monies, “uncertificated securities,” “securities entitlements” and other
“financial assets” (as defined in Article 8 of the UCC or the PPSA, as
applicable) and all “intermediated securities” and “financial products” (as
defined in the PPSA Australia), contained therein.

 

97



--------------------------------------------------------------------------------

Security Documents: this Agreement, the Guarantees, the Insurance Assignments,
the Australian Security Agreements, the Belgian Security Agreements, the
Canadian Security Agreements, the Dutch Security Agreements, the New Zealand
Security Agreements, the Singapore Security Agreements, the UK Security
Agreements, the Deposit Account Control Agreements, the Securities Account
Control Agreements and all other documents, instruments and agreements now or
hereafter securing (or given with the intent to secure) any Secured Obligations.

Security Trustee: the AUS-NZ Security Trustee, the European Security Trustee,
the Singapore Security Trustee and/or any other security trustee appointed by
the Agent from time to time, as the context requires.

Senior Officer: the President, the Chief Financial Officer, the Principal
Accounting Officer, the Treasurer, the Controller or any other senior officer of
a Person designated as such in writing to the Agent by such Person.

Senior Secured Notes: the 9.50% senior secured notes of MRMC due 2016 issued
pursuant to the Senior Secured Notes Indenture.

Senior Secured Notes Indenture: that certain Indenture, dated as of December 21,
2009, as amended, by and among MRMC, MRC, the Credit Support Parties (as defined
therein) party thereto, and U.S. Bank National Association, as trustee.

Settlement Report: a report delivered by the Agent to the Applicable Lenders
summarizing the Revolver Loans and, if applicable, participations in LC
Obligations of the applicable Borrower Group outstanding as of a given
settlement date, allocated to the Applicable Lenders on a Pro Rata basis in
accordance with their Commitments.

SIBOR: for any Interest Period with respect to a SIBOR Revolver Loan: (a) the
arithmetic average (rounded upwards to five decimal places) of the displayed
rates for the relevant period appearing under the heading page “SIBOR” on the
Reuters screen (the “Screen Rate”); or (b) if no Screen Rate is available for
Singapore Dollars for the Interest Period of that Revolver Loan, the arithmetic
mean of the rates (rounded upwards to four decimal places) as supplied to Agent
at its request quoted by leading banks in the Singapore interbank market,
appearing as of 11:00 a.m. (Local Time) two Business Days prior to the requested
Revolver Loan for the offering of deposits in Singapore Dollars for a period
comparable to the Interest Period for that Revolver Loan. If the agreed page is
replaced or the service ceases to be available, Agent may specify another page
or service displaying the appropriate rate after consultation with Singapore
Borrowers.

SIBOR Loan: each set of SIBOR Revolver Loans having a common length and
commencement of Interest Period.

SIBOR Revolver Loan: a Revolver Loan that bears interest based on SIBOR.

Singapore Allocated U.S. Availability: U.S. Availability designated by the North
American Loan Party Agent for application to clause (c) of a Singapore Borrowing
Base.

 

98



--------------------------------------------------------------------------------

Singapore Applicable Margin: with respect to any LIBOR Loan to the Singapore
Borrowers, any SIBOR Loan or any Singapore Base Rate Loan, a rate per annum
specified in the joinder documentation for the initial Singapore Lenders (which
rate shall apply to all Singapore Lenders).

Singapore Availability: as of any date of determination, (a) the lesser of
(i) the Singapore Revolver Commitments minus all Singapore LC Obligations as of
such date of determination and (ii) the Total Singapore Borrowing Base as of
such date of determination, minus (b) the Dollar Equivalent of the principal
balance of all Singapore Revolver Loans.

Singapore Availability Reserves: the sum (without duplication) of (a) the
aggregate amount of the Singapore Rent Reserve, if any, established pursuant to
clause (h) of the definition of Singapore Eligible Inventory; (b) the Singapore
LC Reserve; (c) the Singapore Bank Product Reserve; (d) the Singapore Priority
Payables Reserve; and (e) such additional reserves, in such amounts and with
respect to such matters, as the Agent may establish in its Permitted Discretion.

Singapore Bank Product Reserve: the aggregate amount of reserves, as established
by the Agent from time to time in its Permitted Discretion and in consultation
with the Asian Loan Party Agent, to reflect the reasonably anticipated
liabilities in respect of the then outstanding Secured Bank Product Obligations
of the Singapore Domiciled Loan Parties.

Singapore Base Rate Loan: a Singapore Revolver Loan, or portion thereof, funded
in Singapore Dollars, Dollars or Euros and bearing interest calculated by
reference to the Eurasian Base Rate.

Singapore Borrowers: each Singapore Subsidiary that, after the date hereof, has
executed a supplement or joinder to this Agreement in accordance with
Section 10.1.13 and has satisfied the other requirements set forth in
Section 10.1.13 in order to become a Singapore Borrower.

Singapore Borrowing Base: at any time, with respect to the Applicable Singapore
Borrower, an amount equal to the sum (expressed in Dollars, based on the Dollar
Equivalent thereof) of, without duplication:

(a) the book value of Singapore Eligible Accounts of the Applicable Singapore
Borrower multiplied by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of Singapore Eligible Inventory
of the Applicable Singapore Borrower and (ii) 85% of the Net Orderly Liquidation
Value of Singapore Eligible Inventory of the Applicable Singapore Borrower
(which shall be (A) net of the current monthly shrinkage reserve calculated in
accordance with GAAP and (B) valued at Cost), plus

(c) Singapore Allocated U.S. Availability for such Applicable Singapore
Borrower, minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of Singapore Availability Reserves
allocable to the Applicable Singapore Borrower which would cause the aggregate
amount of the

 

99



--------------------------------------------------------------------------------

Singapore Revolver Loans allocable to the Applicable Singapore Borrower at such
time to exceed the lesser of the Applicable Singapore Borrower’s Applicable
Singapore Borrower Commitment and the Applicable Singapore Borrower’s Singapore
Borrowing Base then in effect, in each case, notification thereof to the Asian
Loan Party Agent by the Agent, any and all such Singapore Availability Reserves.

The Singapore Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the Agent with
such adjustments as the Agent deems appropriate in its Permitted Discretion to
assure that the Singapore Borrowing Base is calculated in accordance with the
terms of this Agreement.

Singapore Cash Collateral Account: a demand deposit, money market or other
account established by Agent at Bank of America (Singapore) or such other
financial institution as Agent may select in its discretion with the consent of
Asian Loan Party Agent (not to be unreasonably withheld or delayed), which
account shall be for the benefit of the Singapore Facility Secured Parties and
shall be subject to Agent’s or Singapore Security Trustee’s Liens securing the
Singapore Facility Secured Obligations; provided that the foregoing consent of
Asian Loan Party Agent to the selection by Agent in its discretion of a
financial institution other than Bank of America (Singapore) shall not be
required if an Event of Default has occurred and is continuing.

Singapore Dollar: the lawful currency of Singapore.

Singapore Domiciled Loan Party: any Singapore Borrower and each Singapore
Subsidiary now or hereafter party hereto as a Loan Party, and “Singapore
Domiciled Loan Parties” means all such Persons, collectively.

Singapore Dominion Account: each special account established by the Singapore
Domiciled Loan Parties at Bank of America (Singapore) over which Agent or
Singapore Security Trustee has exclusive control for withdrawal purposes.

Singapore Eligible Accounts: at any time, the Accounts of the Applicable
Singapore Borrower at such date except any Account:

(a) which is not subject to a valid Lien in favor of the Agent or Singapore
Security Trustee (including under the relevant laws of the Account Debtor’s
jurisdiction of organization);

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or Singapore Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent; provided that, with respect to any tax Lien having such priority,
eligibility of Accounts shall be reduced by the amount of such tax Lien having
such priority;

(c) owing by any Account Debtor with respect to which more than 120 days have
elapsed since the date of the original invoice therefor or which is more than 60
days past the due date for payment;

 

100



--------------------------------------------------------------------------------

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e) which is owing by any Account Debtor to the extent the aggregate amount of
otherwise Singapore Eligible Accounts owing from such Account Debtor and its
Affiliates to Singapore Borrowers exceeds 20% of the aggregate Singapore
Eligible Accounts (or such higher percentage as the Agent may establish for the
Account Debtor from time to time), in each case, only to the extent of such
excess;

(f) with respect to which any covenant, representation, or warranty relating to
such Account contained in this Agreement or a Security Document has been
breached or is not true in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the Ordinary Course of Business, (ii) is not evidenced by an invoice, or
other documentation satisfactory to the Agent, which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) is contingent upon the
Applicable Singapore Borrower’s completion of any further performance, or
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment which is billed prior to actual sale to the end user,
cash-on-delivery or any other repurchase or return basis, except with respect to
up to $15,000,000 of such Accounts in the aggregate for all Borrowing Bases on a
combined basis;

(h) for which the goods giving rise to such Account (other than Accounts
described in the foregoing paragraph (g)(v)) have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the Applicable Singapore Borrower;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor in respect of which an Insolvency
Proceeding has been commenced or which is otherwise a debtor or a debtor in
possession under any bankruptcy law or any other federal, state or foreign
(including any province or territory) receivership, insolvency relief or other
law or laws for the relief of debtors, including the Singapore Companies Act,
Chapter 50 and the Singapore Bankruptcy Act, Chapter 20, unless the payment of
Accounts from such Account Debtor is secured by assets of, or guaranteed by, in
either case, in a manner reasonably satisfactory to the Agent, a Person that is
reasonably acceptable to the Agent or, if the Account from such Account Debtor
arises subsequent to a decree or order for relief with respect to such Account
Debtor under the Singapore Companies Act, Chapter 50 or the Singapore Bankruptcy
Act, Chapter 20, as now or hereafter in effect, the Agent shall have reasonably
determined that the timely payment and collection of such Account will not be
impaired;

 

101



--------------------------------------------------------------------------------

(k) which is owed by an Account Debtor which has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs or is not
Solvent;

(l) which is owed by an Account Debtor which is not organized under the
applicable law of an Eligible Account Debtor Jurisdiction unless such Account is
backed by a letter of credit or other credit support reasonably acceptable to
the Agent and which is in the possession of the Agent;

(m) which is owed in any currency other than an Eligible Account Currency;

(n) which is owed by any Governmental Authority, unless (i) such Account is
backed by a letter of credit reasonably acceptable to the Agent and which is in
the possession of the Agent or (ii) Agent otherwise approves;

(o) which is owed by any Affiliate, employee, director, or officer of any Loan
Party; provided that portfolio companies of the Sponsor that do business with
the Applicable Singapore Borrower in the Ordinary Course of Business will not be
treated as Affiliates for purposes of this clause (o);

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
which is the holder of Indebtedness issued or incurred by any Loan Party;
provided, that any such Account shall only be ineligible as to that portion of
such Account which is less than or equal to the amount owed by the Loan Party to
such Person;

(q) which is subject to any counterclaim, deduction, defense, setoff, right of
compensation or dispute, but only to the extent of the amount of such
counterclaim, deduction, defense, setoff, right of compensation or dispute,
unless (i) the Agent, in its Permitted Discretion, has established Singapore
Availability Reserves and determines to include such Account as a Singapore
Eligible Account or (ii) such Account Debtor has entered into an agreement
reasonably acceptable to the Agent to waive such rights;

(r) which is evidenced by any promissory note, Chattel Paper or Instrument (in
each case, other than any such items that are delivered to the Agent or the
Singapore Security Trustee);

(s) which is owed by an Account Debtor located in any jurisdiction that
requires, as a condition to access to the courts of such jurisdiction, that a
creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the Applicable
Singapore Borrower has so qualified, filed such reports or forms, or taken such
actions (and, in each case, paid any required fees or other charges), except to
the extent the Applicable Singapore Borrower may qualify subsequently as a
foreign entity authorized to transact business in such jurisdiction and gain
access to such courts, without incurring any cost or penalty reasonably viewed
by the Agent to be material in amount, and such later qualification cures any
access to such courts to enforce payment of such Account;

 

102



--------------------------------------------------------------------------------

(t) with respect to which the Applicable Singapore Borrower has made any
agreement with the Account Debtor for any reduction thereof, but only to the
extent of such reduction, other than discounts and adjustments given in the
Ordinary Course of Business; or

(u) which the Agent determines is ineligible in its Permitted Discretion.

Subject to Sections 14.1 and 7.4 and the definition of Singapore Borrowing Base,
the Agent may modify the foregoing criteria in its Permitted Discretion.

Singapore Eligible Inventory: at any date of determination thereof, the
aggregate amount of all Inventory owned by the Applicable Singapore Borrower at
such date except any Inventory:

(a) which is not subject to a valid Lien in favor of the Agent or Singapore
Security Trustee;

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or Singapore Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent or Singapore Security Trustee (other than any bailee, warehouseman,
landlord or similar non-consensual Liens having priority by operation of law to
the extent either subclause (i) or (ii) of clauses (h) or (i) below of Singapore
Eligible Inventory is satisfied with respect to the relevant Inventory);
provided that, with respect to any tax Lien having such priority, eligibility of
Inventory shall be reduced by the amount of such tax Lien having such priority;

(c) which is, in the Agent’s Permitted Discretion, slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Inventory in the Ordinary Course of Business or
unacceptable due to age, type, category and/or quantity;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or any Security Document has been breached or is not true in any
material respect;

(e) which does not conform in all material respects to all standards imposed by
any applicable Governmental Authority (except that any standard that is
qualified as to “materiality” shall have been conformed to in all respects);

(f) which constitutes packaging and shipping material, manufacturing supplies,
display items, bill-and-hold goods (other than bill-and-hold goods, the sale of
which has been excluded from Singapore Eligible Accounts pursuant to clause
(g)(v) of the definition thereof), returned or repossessed goods (other than
goods that are undamaged and able to be resold in the Ordinary Course of
Business), defective goods, goods held on consignment, goods to be returned to
the Applicable Singapore Borrower’s suppliers or goods which are not of a type
held for sale in the Ordinary Course of Business;

 

103



--------------------------------------------------------------------------------

(g) which is not located in Singapore or is not at a location listed on
Schedule 8.4.1 (as updated from time to time in accordance with the provisions
hereof) other than goods in transit between locations of the Singapore Domiciled
Loan Parties;

(h) which is located in any location leased by the Applicable Singapore Borrower
unless (i) the lessor has delivered to the Agent a Collateral Access Agreement
or (ii) a Singapore Rent Reserve has been established by the Agent;

(i) which is located in any third party warehouse or is in the possession of a
bailee, processor or other Person and is not evidenced by a Document, unless
(i) such warehouseman, bailee, processor or other Person has delivered to the
Agent a Collateral Access Agreement and/or such other documentation as the Agent
may reasonably require or (ii) appropriate Singapore Availability Reserves have
been established by the Agent in its Permitted Discretion;

(j) which is the subject of a consignment by the Applicable Singapore Borrower
as consignor;

(k) which is perishable as determined in accordance with GAAP; or

(l) which contains or bears any intellectual property rights licensed to the
Applicable Singapore Borrower unless the Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor in any material respect or (ii) incurring any material liability with
respect to payment of royalties other than royalties incurred pursuant to sale
of such Inventory under the current licensing agreement.

Subject to Sections 14.1 and 7.4 and the definition of Singapore Borrowing Base,
the Agent may modify the foregoing criteria in its Permitted Discretion.

Singapore Facility Collateral: Collateral that now or hereafter secures (or is
intended to secure) any of the Singapore Facility Secured Obligations, including
Property of the Singapore Facility Guarantors pledged to secure the Singapore
Facility Secured Obligations under their guarantee of the Secured Obligations.

Singapore Facility Guarantor: each U.S. Borrower, each U.S. Facility Guarantor
and each other Person (if any) who guarantees payment and performance of any
Singapore Facility Secured Obligations (including pursuant to a Foreign
Cross-Guarantee).

Singapore Facility Loan Party: a Singapore Borrower or a Singapore Facility
Guarantor.

Singapore Facility Obligations: all Obligations of the Singapore Domiciled Loan
Parties and the other Foreign Facility Obligations that are the subject of a
Foreign Cross-Guarantee made by the Singapore Domiciled Loan Parties (but
excluding, for the avoidance of doubt, the U.S. Facility Obligations).

Singapore Facility Secured Obligations: all Secured Obligations of the Singapore
Domiciled Loan Parties and the other Foreign Facility Secured Obligations that
are the subject of a Foreign Cross-Guarantee made by the Singapore Domiciled
Loan Parties (but excluding, for the avoidance of doubt, the U.S. Facility
Secured Obligations).

 

104



--------------------------------------------------------------------------------

Singapore Facility Secured Parties: Agent, Singapore Security Trustee, any
Singapore Fronting Bank, Singapore Lenders and Secured Bank Product Providers of
Bank Products to Singapore Domiciled Loan Parties and the other Foreign Facility
Secured Parties that are the beneficiaries of a Foreign Cross-Guarantee made by
the Singapore Domiciled Loan Parties (but excluding, for the avoidance of doubt,
the U.S. Facility Secured Parties in their capacities as such).

Singapore Fronting Bank: (a) Bank of America (Singapore) or any Affiliate
thereof that agrees to issue Singapore Letters of Credit, (b) if reasonably
acceptable to Asian Loan Party Agent, any other Singapore Lender or Affiliate
thereof that agrees to issue Singapore Letters of Credit, or (c) if requested by
Asian Loan Party Agent and subject to Section 2.10, a Non-Lender Fronting Bank
that agrees to issue Singapore Letters of Credit.

Singapore Fronting Bank Indemnitees: any Singapore Fronting Bank and its
officers, directors, employees, Affiliates and agents.

Singapore LC Application: an application by any Singapore Borrower on behalf of
itself or any other Singapore Borrower to a Singapore Fronting Bank for issuance
of a Singapore Letter of Credit, in form and substance reasonably satisfactory
to such Singapore Fronting Bank.

Singapore LC Conditions: the following conditions necessary for issuance of a
Singapore Letter of Credit: (a) each of the conditions set forth in Section 6
being satisfied or waived; (b) after giving effect to such issuance, the total
Ex-NA LC Obligations do not exceed the Ex-NA Letter of Credit Sublimit, no
Singapore Overadvance exists or would result therefrom and, in the case of any
Singapore Borrower, Section 2.11 is satisfied; (c) the expiration date of such
Singapore Letter of Credit is (i) unless the applicable Singapore Fronting Bank
and the Agent otherwise consent, no more than 365 days from issuance (provided
that each Singapore Letter of Credit may, upon the request of the Applicable
Singapore Borrower, include a provision whereby such Letter of Credit shall be
renewed automatically for additional consecutive periods of twelve (12) months
or less (but no later than 20 Business Days prior to the Facility Termination
Date)), and (ii) unless the applicable Singapore Fronting Bank and the Agent
otherwise consent (subject to the satisfaction of the Cash Collateral
requirements set forth in Section 2.7.3), at least 20 Business Days prior to the
Facility Termination Date; (d) the Singapore Letter of Credit and payments
thereunder are denominated in Singapore Dollars, Dollars or Euros; (e) the form
of the proposed Singapore Letter of Credit is reasonably satisfactory to the
Agent and the applicable Singapore Fronting Bank; and (f) the proposed use of
the Singapore Letter of Credit is for a lawful purpose.

Singapore LC Documents: all documents, instruments and agreements (including
Singapore LC Requests and Singapore LC Applications) delivered by any Singapore
Borrower or by any other Person to a Singapore Fronting Bank or the Agent in
connection with issuance, amendment or renewal of, or payment under, any
Singapore Letter of Credit.

 

105



--------------------------------------------------------------------------------

Singapore LC Obligations: with respect to the Applicable Singapore Borrower, the
Dollar Equivalent of the sum (without duplication) of (a) all amounts owing by
such Applicable Singapore Borrower for any drawings under Singapore Letters of
Credit; (b) the stated amount of all outstanding Singapore Letters of Credit
issued for the account of such Applicable Singapore Borrower; and (c) all fees
and other amounts owing with respect to such Singapore Letters of Credit.

Singapore LC Request: a request for issuance of a Singapore Letter of Credit, to
be provided by a Singapore Borrower to a Singapore Fronting Bank, in form
reasonably satisfactory to Agent and such Singapore Fronting Bank.

Singapore LC Reserve: with respect to the Applicable Singapore Borrower, the
aggregate of all Singapore LC Obligations of such Applicable Singapore Borrower,
other than (a) those that have been Cash Collateralized and (b) if no Event of
Default exists, those constituting charges owing to any Singapore Fronting Bank.

Singapore Lenders: each Lender that has issued a Singapore Revolver Commitment
(provided that such Person or an Affiliate of such Person also has a U.S.
Revolver Commitment).

Singapore Letter of Credit: any standby or documentary letter of credit issued
by a Singapore Fronting Bank for the account of a Singapore Borrower, or any
indemnity, guarantee, performance bond, exposure transmittal memorandum or
similar form of credit support issued by Agent or a Singapore Fronting Bank for
the benefit of a Singapore Borrower.

Singapore Overadvance: as defined in Section 2.1.5(f).

Singapore Overadvance Loan: a Loan made to a Singapore Borrower when a Singapore
Overadvance exists or is caused by the funding thereof.

Singapore Overadvance Loan Balance: on any date, the Dollar Equivalent of the
amount by which the aggregate Singapore Revolver Loans of the Applicable
Singapore Borrower or all Singapore Borrowers, as the case may be, exceed the
amount of the Singapore Borrowing Base of such Applicable Singapore Borrower or
the Total Singapore Borrowing Base, as applicable, on such date.

Singapore Priority Payables Reserve: on any date of determination, a reserve in
such amount as Agent may determine in its Permitted Discretion which reflects
amounts secured by any Liens, choate or inchoate, which rank or are capable of
ranking in priority to the Agent’s and/or the Secured Parties’ Liens including,
without limitation, all amounts deducted or withheld and not paid and remitted
when due under the Singapore Income Tax Act, Chapter 134, amounts currently or
past due and not paid for realty, municipal or similar taxes (to the extent
impacting any Singapore Facility Collateral), all amounts currently or past due
and not contributed, remitted or paid under the Singapore Central Provident Fund
Act, Chapter 36.

Singapore Protective Advances: as defined in Section 2.1.6(f).

Singapore Reimbursement Date: as defined in Section 2.7.2(a).

 

106



--------------------------------------------------------------------------------

Singapore Rent Reserve: the aggregate of (a) all past due rent and other past
due charges owing by any Singapore Borrower to any landlord or other Person who
possesses any Singapore Facility Collateral or could assert a Lien on such
Singapore Facility Collateral; plus (b) a reserve in an amount not to exceed
rent and other charges that could be payable to any such Person for the time
period used to determine the Net Orderly Liquidation Value of Singapore Facility
Collateral.

Singapore Revolver Commitment: for any Singapore Lender, its obligation to make
Singapore Revolver Loans and to issue Singapore Letters of Credit, in the case
of any Singapore Fronting Bank, or participate in Singapore LC Obligations, in
the case of the other Singapore Lenders, to the Singapore Borrowers up to the
maximum principal amount shown in the joinder documentation for such Singapore
Lender or as thereafter determined pursuant to each Assignment and Acceptance to
which it is a party, as such Singapore Revolver Commitment may be adjusted from
time to time in accordance with the provisions of Sections 2.1.4, 2.1.7 or 11.1.
“Singapore Revolver Commitments” means the aggregate amount of such commitments
of all Singapore Lenders. As of the Closing Date, the Singapore Revolver
Commitments are $0.

Singapore Revolver Commitment Increase: as defined in Section 2.1.7(f).

Singapore Revolver Commitment Termination Date: the earliest of (a) the U.S.
Revolver Commitment Termination Date (without regard to the reason therefor),
(b) the date on which the Asian Loan Party Agent terminates or reduces to zero
all of the Singapore Revolver Commitments pursuant to Section 2.1.4, and (c) the
date on which the Singapore Revolver Commitments are terminated pursuant to
Section 11.1. From and after the Singapore Revolver Commitment Termination Date,
the Singapore Borrowers shall no longer be entitled to request a Singapore
Revolver Commitment Increase pursuant to Section 2.1.7 hereof.

Singapore Revolver Exposure: on any date, the Dollar Equivalent of an amount
equal to the sum of (a) the Singapore Revolver Loans outstanding on such date
and (b) the Singapore LC Obligations on such date.

Singapore Revolver Loan: a Revolver Loan made by Singapore Lenders to a
Singapore Borrower pursuant to Section 2.1.1(f), which Revolver Loan shall, if
denominated in Singapore Dollars, be either a SIBOR Loan or an Singapore Base
Rate Loan and, if denominated in Dollars or Euros, shall be either a LIBOR Loan
or a Singapore Base Rate Loan, in each case as selected by Applicable Singapore
Borrower, and including any Singapore Swingline Loan, Singapore Overadvance Loan
or Singapore Protective Advance.

Singapore Revolver Notes: the promissory notes, if any, executed by Singapore
Borrowers in favor of each Singapore Lender to evidence the Singapore Revolver
Loans funded from time to time by such Singapore Lender, which shall be in the
form of Exhibit C-6 to this Agreement, together with any replacement or
successor notes therefor.

Singapore Security Agreements: each debenture or other document among any
Singapore Domiciled Loan Party and Agent or the Singapore Security Trustee.

Singapore Security Trustee: Bank of America (Singapore) or any successor
security trustee appointed by the Agent.

 

107



--------------------------------------------------------------------------------

Singapore Subsidiary: Each Wholly-Owned Subsidiary of MRC incorporated or
organized under the laws of Singapore.

Singapore Swingline Commitment: for the Singapore Swingline Lender, the maximum
principal amount shown in the joinder documentation for the Singapore Swingline
Lender up to which it may make Singapore Swingline Loans.

Singapore Swingline Commitment Termination Date: with respect to any Singapore
Swingline Loan, the date that is five Business Days prior to the Singapore
Revolver Commitment Termination Date.

Singapore Swingline Lender: Bank of America (Singapore) or an Affiliate of Bank
of America (Singapore).

Singapore Swingline Loan: a Swingline Loan made by the Singapore Swingline
Lender to a Singapore Borrower pursuant to Section 2.1.8(f), which Swingline
Loan shall be a Singapore Base Rate Loan.

Sold Entity or Business: as defined in the definition of the term “Consolidated
EBITDA”.

Solidary Claim: as defined in Section 12.1.1(b).

Solvent: as it relates to (a) the Loan Parties, taken as a whole, (i) are
adequately capitalized (for purposes of all jurisdictions other than Australia,
New Zealand, Singapore and the UK), (ii) own assets, the value of which, on a
going concern basis, exceed their liabilities, (iii) will have sufficient
working capital to pay their debts as they become due and (iv) have not incurred
(by way of assumption or otherwise) any obligations or liabilities (contingent
or otherwise), or made any conveyance in connection therewith, in each case,
with actual intent to hinder, delay or defraud either present or future
creditors of such Persons or any of their Affiliates; and (b) (i) as to any
other Person (other than a Person incorporated or organized under the laws of
Australia, Belgium, Canada, New Zealand, Singapore or the UK, or any province or
territory of Canada or Singapore or any state or territory of Australia), such
Person (1) owns Property whose fair salable value is greater than the amount
required to pay all of its debts (including contingent, subordinated, unmatured
and unliquidated liabilities); (2) owns Property whose present fair salable
value (as defined below) is greater than the total liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities) of such Person
as they become absolute and matured; (3) is able to pay all of its debts as they
mature or fall due in the normal course of business; (4) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (5) is not “insolvent” within the meaning of Section 101(32) of the U.S.
Bankruptcy Code; and (6) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) or made any conveyance
in connection therewith, with actual intent to hinder, delay or defraud either
present or future creditors of such Person or any of its Affiliates, (ii) as to
any other Person incorporated or organized under the laws of the Canada or any
province or territory of Canada, is not an “insolvent person” as defined in the
Bankruptcy and Insolvency Act (Canada), (iii) as to any other Person
incorporated or organized under the laws of

 

108



--------------------------------------------------------------------------------

Singapore (1) is not presumed or deemed to be unable and does not admit
inability to pay its debts as they fall due, does not suspend making payments on
any of its debts and, by reason of actual or anticipated financial difficulties,
does not commence negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness; (2) has assets with a value that is not
less than its liabilities (taking into account contingent and prospective
liabilities); (3) has not had a moratorium declared in respect of any of its
indebtedness; and (4) has no expropriation, attachment, sequestration, distress
or execution or any analogous process in any jurisdiction affecting its asset or
assets, (iv) as to any other Person incorporated, registered or organized under
the laws of Australia or any state or territory thereof (1) does not become,
does not admit in writing that it is, is not declared to be, or is not deemed
under any Applicable Law to be, insolvent; (2) is able to pay its debts (as and
when they become due and payable) and does not stop payments of its debts
generally; (3) is not found or declared by a court to be insolvent, does not
become insolvent within the meaning of section 95A(1) and (2) of the
Corporations Act 2001 (Cth) or otherwise found or deemed to be insolvent by law
or a court; and (4) complies with a statutory demand that has not been stayed or
overturned within the meaning of section 459F(1) of the Corporations Act 2001
(Cth), (v) as to any other Person incorporated in the UK, is not or does not
admit its inability to pay its debts as they fall due, does not suspend or
threaten to suspend making payments on any of its debt, does not by reason of
actual or anticipated financial difficulties, commence negotiations with its
creditors with a view of rescheduling its indebtedness and no moratorium is
declared in respect of its indebtedness; (vi) as to any other Person
incorporated, registered or organized under the laws of New Zealand satisfies
the “solvency test” within the meaning of Section 4 of the Companies Act 1993
(New Zealand), and (vii) as to any Person incorporated in Belgium, is not
“insolvent” within the meaning of the Belgian bankruptcy law of 8 August 1997
and does not commence negotiations with its creditors with a view of
rescheduling its indebtedness and does not apply for a judicial reorganisation
under the law on the continuity of enterprises of 31 January 2009. “Fair salable
value” means the amount that could be obtained for assets within a reasonable
time, either through collection or through sale under ordinary selling
conditions by a capable and diligent seller to an interested buyer who is
willing (but under no compulsion) to purchase.

Specified Revolving Credit Collateral: all Letter-of-Credit Rights, Chattel
Paper, Instruments, Investment Property and General Intangibles pertaining to
the property described in clauses (i) and (ii) of Section 7.1 of this Agreement.

Specified Subsidiary: at any date of determination (a) any Material Subsidiary
or (b) any Unrestricted Subsidiary (i) whose total assets at the last day of the
Test Period ending on the last day of the most recent fiscal period for which
financial statements pursuant to clause (a) or (b) of Section 10.1.1 have been
delivered were equal to or greater than 15% of the Consolidated Total Assets of
MRC and its Restricted Subsidiaries at such date or (ii) whose gross revenues
for such Test Period were equal to or greater than 15% of the consolidated gross
revenues of MRC and its Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP and (c) each other Subsidiary that, when such
Subsidiary’s total assets or gross revenues are aggregated with the total assets
or gross revenues, as applicable, of each other Subsidiary that is the subject
of an Event of Default described in Section 11.1.5 would constitute a Specified
Subsidiary under clause (a) or (b) above.

 

109



--------------------------------------------------------------------------------

Specified Transaction: with respect to any period, any Investment, sale,
transfer or other disposition of assets, incurrence or repayment of
Indebtedness, dividend, Subsidiary designation, Revolver Commitment Increase or
other event that by the terms of this Agreement requires “Pro Forma Compliance”
with a test or covenant hereunder or requires such test or covenant to be
calculated on a “Pro Forma Basis.”

Sponsor: GS Capital Partners V Fund, L.P. and its respective Affiliates.

Stamp Act: as defined in Section 5.8.4(a).

Sterling: the lawful currency of the United Kingdom.

Stock: shares of capital stock or shares in the capital, as the case may be
(whether denominated as common stock or preferred stock or ordinary shares or
preferred shares, as the case may be), beneficial, partnership or membership
interests, participations or other equivalents (regardless of how designated) of
or in a corporation, partnership, limited liability company or equivalent
entity, whether voting or non-voting.

Stock Equivalents: all securities convertible into or exchangeable for Stock and
all warrants, options or other rights to purchase or subscribe for any Stock,
whether or not presently convertible, exchangeable or exercisable.

Subordinated Indebtedness: Indebtedness of any Loan Party that is expressly
subordinate and junior in right of payment to the Obligations of such Loan Party
under this Agreement and is on subordination terms no less favorable to the
Lenders than as is customary for senior subordinated notes issued in a public or
Rule 144A high yield debt offering, it being understood that delivery to the
Agent at least ten Business Days prior to the incurrence of such Indebtedness of
a certificate of a Senior Officer of the North American Loan Party Agent
(together with a reasonably detailed description of the subordination terms and
conditions of such Indebtedness or drafts of the documentation relating thereto)
certifying that the North American Loan Party Agent has determined in good faith
that such subordination terms and conditions satisfy the foregoing requirements
shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Agent notifies the North American Loan Party Agent within
such ten Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)

Subordination Agreement: that certain Postponement and Subordination Agreement
dated as of June 14, 2011, among McJunkin Red Man Canada Ltd., an Alberta
corporation, Midfield Holdings (Alberta) Ltd., an Alberta corporation, the
Initial Canadian Borrower and Bank of America, as Agent and Lender, as amended,
restated, supplemented or otherwise modified from time to time.

Subsidiary: with respect to any Person shall mean and include (a) any
corporation more than 50% of whose Stock of any class or classes having by the
terms thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at the time Stock of any class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries and (b) any partnership, limited liability
company, association, joint venture or other entity in which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a direct or indirect Subsidiary of MRC.

 

110



--------------------------------------------------------------------------------

Successor Borrower: as defined in Section 10.2.3(a).

Super-Majority Borrower Group Lenders: at any date of determination thereof,
Lenders having Borrower Group Commitments to a Borrower Group representing more
than 75% of the aggregate Borrower Group Commitments to such Borrower Group at
such time; provided, however, that if and for so long as any such Lender shall
be a Defaulting Lender, the term “Super-Majority Borrower Group Lenders” shall
mean Lenders (excluding such Defaulting Lender) having Borrower Group
Commitments to such Borrower Group representing more than 75% of the aggregate
Borrower Group Commitments to such Borrower Group (excluding the Borrower Group
Commitments of each Defaulting Lender) at such time; provided further, however,
that if all of the Borrower Group Commitments to such Borrower Group have been
terminated, the term “Super-Majority Borrower Group Lenders” shall mean Lenders
to such Borrower Group holding Revolver Loans to, and (if applicable)
participating interests in LC Obligations owing by, such Borrower Group
representing more than 75% of the aggregate outstanding principal amount of
Revolver Loans and (if applicable) LC Obligations owing by such Borrower Group
at such time.

Super-Majority Lenders: at any date of determination thereof, Lenders having
Commitments representing more than 75% of the aggregate Commitments at such
time; provided, however, that for so long as any Lender shall be a Defaulting
Lender, the term “Super-Majority Lenders” shall mean Lenders (excluding such
Defaulting Lender) having Commitments representing more than 75% of the
aggregate Commitments (excluding the Commitments of each Defaulting Lender) at
such time; provided further, however, that if any of the Commitments have been
terminated, the term “Super-Majority Lenders” shall be calculated based on the
Dollar Equivalent thereof using (a) in lieu of such Lender’s terminated
Commitment, the outstanding principal amount of the Revolver Loans by such
Lender to, and (if applicable) participation interests in LC Obligations owing
by, all Borrowers and (b) in lieu of the aggregate Commitments to all Borrowers,
the aggregate outstanding Revolver Loans to, and (if applicable) LC Obligations
owing by all Borrowers.

Supporting Obligations: as defined in the UCC, and in any event means a
Letter-of-Credit Right or secondary obligation that supports the payment or
performance of an Account, Chattel Paper, Document, General Intangible,
Instrument or Investment Property, including, but not limited to, securities,
Investment Property, bills, notes, lien notes, judgments, chattel mortgages,
mortgages, security interests, hypothecs, assignments, guarantees, suretyships,
accessories, bills of exchange, negotiable instruments, invoices and all other
rights, benefits and documents now or hereafter taken, vested in or held by a
Person in respect of or as security for the same and the full benefit and
advantage thereof, and all rights of action or claims which a Person now has or
may at any time hereafter have against any other Person in respect thereof,
including rights in its capacity as seller of any property or assets returned,
repossessed or recovered, under an installment or conditional sale or otherwise.

 

111



--------------------------------------------------------------------------------

Swingline Commitment: the Australian Swingline Commitment, the Belgian Swingline
Commitment, the Canadian Swingline Commitment, the Dutch Swingline Commitment,
the New Zealand Swingline Commitment, the Singapore Swingline Commitment, the UK
Swingline Commitment and/or the U.S. Swingline Commitment, as the context
requires.

Swingline Commitment Termination Date: the Australian Swingline Commitment
Termination Date, the Belgian Swingline Commitment Termination Date, the
Canadian Swingline Commitment Termination Date, the Dutch Swingline Commitment
Termination Date, the New Zealand Swingline Commitment Termination Date, the
Singapore Swingline Commitment Termination Date, the UK Swingline Commitment
Termination Date and/or the U.S. Swingline Commitment Termination Date, as the
context requires.

Swingline Lender: the Australian Swingline Lender, the Belgian Swingline Lender,
the Canadian Swingline Lender, the Dutch Swingline Lender, the New Zealand
Swingline Lender, the Singapore Swingline Lender, the UK Swingline Lender and/or
the U.S. Swingline Lender, as the context requires.

Swingline Loan: a loan made pursuant to Section 2.1.8.

TARGET Day: any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by Agent
to be a suitable replacement) is open for the settlement of payments in Euro.

Tax Credit: a credit against, relief or remission for, or refund or repayment
of, any Taxes.

Tax Deduction: a deduction or withholding for or on account of Taxes from a
payment under any Loan Document.

Tax Payment: either the increase in a payment made by a Relevant Borrower under
Section 5.8.1, 5.8.5(c), 5.8.6(b), 5.8.8(b) or 5.8.9(b), as applicable, or a
payment under Section 5.8.5(d), 5.8.6(c), 5.8.7(a), 5.8.8(c) or 5.8.9(c), as
applicable.

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other similar charges imposed in the nature
of taxation by any Governmental Authority, including any interest, additions to
tax or penalties applicable thereto.

Temporary Eligibility Period: in the case of an Australian Domiciled Loan Party,
Belgian Domiciled Loan Party, Dutch Domiciled Loan Party or UK Domiciled Loan
Party existing on the Closing Date, the period of sixty (60) days after the
Closing Date, or such longer period as the Agent shall approve; provided, such
period shall not exceed one hundred twenty (120) days after the Closing Date
without the approval of the applicable Required Borrower Group Lenders.

Term Loan Credit Agreement: that certain term loan credit agreement dated as of
the Amendment Date, among MRMC and the guarantors party thereto, the lenders
party thereto, Bank of America, N.A., as administrative agent, and U.S. Bank
National Association, as

 

112



--------------------------------------------------------------------------------

collateral trustee, as the same may be amended, restated, modified,
supplemented, extended, renewed, refunded, replaced or refinanced from time to
time in one or more agreements (in each case with the same or new lenders,
institutional investors or agents), including any agreement extending the
maturity thereof or otherwise restructuring all or any portion of the
Indebtedness thereunder or increasing the amount loaned or issued thereunder or
altering the maturity thereof, in each case as and to the extent permitted by
this Agreement and the Intercreditor Agreement.

Term Loans: the loans outstanding under the Term Loan Credit Agreement.

Term Priority Lien Debt: as defined in the Intercreditor Agreement.

Term Priority Liens: as defined in the Intercreditor Agreement.

Termination Event: (a) the voluntary full or partial wind up of a Canadian
Pension Plan that is a registered pension plan by a Canadian Facility Loan
Party; (b) the institution of proceedings by any Governmental Authority to
terminate in whole or in part or have a trustee appointed to administer such a
plan; or (c) any other event or condition which might constitute grounds for the
termination of, winding up or partial termination of winding up or the
appointment of trustee to administer, any such plan.

Test Period: for any determination under this Agreement, the four consecutive
fiscal quarters of MRC then last ended.

Total Australian Borrowing Base: at any time, an amount equal to the sum
(expressed in Dollars, based on the Dollar Equivalent thereof) of, without
duplication:

(a) the book value of Australian Eligible Accounts of all Australian Borrowers
multiplied by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of Australian Eligible Inventory
of all Australian Borrowers and (ii) 85% of the Net Orderly Liquidation Value of
Australian Eligible Inventory of all Australian Borrowers (which shall be
(A) net of the current monthly shrinkage reserve calculated in accordance with
GAAP and (B) valued at Cost), plus

(c) Australian Allocated U.S. Availability for all Australian Borrowers, minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of Australian Availability Reserves which
would cause the aggregate amount of the Australian Revolver Loans of all
Australian Borrowers at such time to exceed the lesser of the Australian
Revolver Commitments and the Total Australian Borrowing Base then in effect, in
each case, notification thereof to the Australian Borrowers by the Agent, any
and all Australian Availability Reserves.

The Total Australian Borrowing Base at any time shall be determined by reference
to the most recent Borrowing Base Certificate theretofore delivered to the Agent
with such adjustments as the Agent deems appropriate in its Permitted Discretion
to assure that the Total Australian Borrowing Base is calculated in accordance
with the terms of this Agreement.

 

113



--------------------------------------------------------------------------------

Total Belgian Borrowing Base: at any time, an amount equal to the sum (expressed
in Dollars, based on the Dollar Equivalent thereof) of, without duplication:

(a) the book value of Belgian Eligible Accounts of all Belgian Borrowers
multiplied by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of Belgian Eligible Inventory of
all Belgian Borrowers and (ii) 85% of the Net Orderly Liquidation Value of
Belgian Eligible Inventory of all Belgian Borrowers (which shall be (A) net of
the current monthly shrinkage reserve calculated in accordance with GAAP and
(B) valued at Cost); provided, that the net book value of Belgian Eligible
Inventory and Net Orderly Liquidation Value of Belgian Eligible Inventory shall
be multiplied by 50% to the extent that such Belgian Eligible Inventory is, in
either case, subject to a business pledge and not a possessory pledge, plus

(c) Belgian Allocated U.S. Availability for all Belgian Borrowers, minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of Belgian Availability Reserves which
would cause the aggregate amount of the Belgian Revolver Loans of all Belgian
Borrowers at such time to exceed the lesser of the Belgian Revolver Commitments
and the Total Belgian Borrowing Base then in effect, in each case, notification
thereof to the Belgian Borrowers by the Agent, any and all Belgian Availability
Reserves.

The Total Belgian Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate theretofore delivered to the Agent
with such adjustments as the Agent deems appropriate in its Permitted Discretion
to assure that the Total Belgian Borrowing Base is calculated in accordance with
the terms of this Agreement.

Total Canadian Borrowing Base: at any time, an amount equal to the sum
(expressed in Dollars, based on the Dollar Equivalent thereof) of, without
duplication:

(a) the book value of Canadian Eligible Accounts of all Canadian Borrowers
multiplied by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of Canadian Eligible Inventory
of all Canadian Borrowers (adding back the LIFO reserve calculated in accordance
with GAAP) and (ii) 85% of the Net Orderly Liquidation Value of Canadian
Eligible Inventory of all Canadian Borrowers (which shall be (A) net of the
current monthly shrinkage reserve calculated in accordance with GAAP and
(B) valued at Cost), plus

(c) Canadian Allocated U.S. Availability for all Canadian Borrowers, minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of Canadian Availability Reserves which
would cause the aggregate amount of the Canadian Revolver Loans of all Canadian
Borrowers at such time to exceed the lesser of the Canadian Revolver Commitments
and the Total Canadian Borrowing Base then in effect, in each case, notification
thereof to the Canadian Borrowers by the Agent, any and all Canadian
Availability Reserves.

 

114



--------------------------------------------------------------------------------

The Total Canadian Borrowing Base at any time shall be determined by reference
to the most recent Borrowing Base Certificate theretofore delivered to the Agent
with such adjustments as the Agent deems appropriate in its Permitted Discretion
to assure that the Total Canadian Borrowing Base is calculated in accordance
with the terms of this Agreement.

Total Dutch Borrowing Base: at any time, an amount equal to the sum (expressed
in Dollars, based on the Dollar Equivalent thereof) of, without duplication:

(a) the book value of Dutch Eligible Accounts of all Dutch Borrowers multiplied
by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of Dutch Eligible Inventory of
all Dutch Borrowers and (ii) 85% of the Net Orderly Liquidation Value of Dutch
Eligible Inventory of all Dutch Borrowers (which shall be (A) net of the current
monthly shrinkage reserve calculated in accordance with GAAP and (B) valued at
Cost), plus

(c) Dutch Allocated U.S. Availability for all Dutch Borrowers, minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of Dutch Availability Reserves which would
cause the aggregate amount of the Dutch Revolver Loans of all Dutch Borrowers at
such time to exceed the lesser of the Dutch Revolver Commitments and the Total
Dutch Borrowing Base then in effect, in each case, notification thereof to the
Dutch Borrowers by the Agent, any and all Dutch Availability Reserves.

The Total Dutch Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate theretofore delivered to the Agent
with such adjustments as the Agent deems appropriate in its Permitted Discretion
to assure that the Total Dutch Borrowing Base is calculated in accordance with
the terms of this Agreement.

Total New Zealand Borrowing Base: at any time, an amount equal to the sum
(expressed in Dollars, based on the Dollar Equivalent thereof) of, without
duplication:

(a) the book value of New Zealand Eligible Accounts of all New Zealand Borrowers
multiplied by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of New Zealand Eligible
Inventory of all New Zealand Borrowers and (ii) 85% of the Net Orderly
Liquidation Value of New Zealand Eligible Inventory of all New Zealand Borrowers
(which shall be (A) net of the current monthly shrinkage reserve calculated in
accordance with GAAP and (B) valued at Cost), plus

(c) New Zealand Allocated U.S. Availability for all New Zealand Borrowers, minus

 

115



--------------------------------------------------------------------------------

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of New Zealand Availability Reserves which
would cause the aggregate amount of the New Zealand Revolver Loans of all New
Zealand Borrowers at such time to exceed the lesser of the New Zealand Revolver
Commitments and the Total New Zealand Borrowing Base then in effect, in each
case, notification thereof to the New Zealand Borrowers by the Agent, any and
all New Zealand Availability Reserves.

The Total New Zealand Borrowing Base at any time shall be determined by
reference to the most recent Borrowing Base Certificate theretofore delivered to
the Agent with such adjustments as the Agent deems appropriate in its Permitted
Discretion to assure that the Total New Zealand Borrowing Base is calculated in
accordance with the terms of this Agreement.

Total Revolver Exposure: as of any date of determination the sum of the
Australian Revolver Exposure, the Belgian Revolver Exposure, the Canadian
Revolver Exposure, the Dutch Revolver Exposure, the New Zealand Revolver
Exposure, the Singapore Revolver Exposure, the UK Revolver Exposure and the U.S.
Revolver Exposure on such date of determination.

Total Singapore Borrowing Base: at any time, an amount equal to the sum
(expressed in Dollars, based on the Dollar Equivalent thereof) of, without
duplication:

(a) the book value of Singapore Eligible Accounts of all Singapore Borrowers
multiplied by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of Singapore Eligible Inventory
of all Singapore Borrowers and (ii) 85% of the Net Orderly Liquidation Value of
Singapore Eligible Inventory of all Singapore Borrowers (which shall be (A) net
of the current monthly shrinkage reserve calculated in accordance with GAAP and
(B) valued at Cost), plus

(c) Singapore Allocated U.S. Availability for all Singapore Borrowers, minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of Singapore Availability Reserves which
would cause the aggregate amount of the Singapore Revolver Loans of all
Singapore Borrowers at such time to exceed the lesser of the Singapore Revolver
Commitments and the Total Singapore Borrowing Base then in effect, in each case,
notification thereof to the Singapore Borrowers by the Agent, any and all
Singapore Availability Reserves.

The Total Singapore Borrowing Base at any time shall be determined by reference
to the most recent Borrowing Base Certificate theretofore delivered to the Agent
with such adjustments as the Agent deems appropriate in its Permitted Discretion
to assure that the Total Singapore Borrowing Base is calculated in accordance
with the terms of this Agreement.

 

116



--------------------------------------------------------------------------------

Total UK Borrowing Base: at any time, an amount equal to the sum (expressed in
Dollars, based on the Dollar Equivalent thereof) of, without duplication:

(a) the book value of UK Eligible Accounts of all UK Borrowers multiplied by the
advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of UK Eligible Inventory of all
UK Borrowers and (ii) 85% of the Net Orderly Liquidation Value of UK Eligible
Inventory of all UK Borrowers (which shall be (A) net of the current monthly
shrinkage reserve calculated in accordance with GAAP and (B) valued at Cost),
plus

(c) UK Allocated U.S. Availability for all UK Borrowers, minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of UK Availability Reserves which would
cause the aggregate amount of the UK Revolver Loans of all UK Borrowers at such
time to exceed the lesser of the UK Revolver Commitments and the Total UK
Borrowing Base then in effect, in each case, notification thereof to the UK
Borrowers by the Agent, any and all UK Availability Reserves.

The Total UK Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the Agent with
such adjustments as the Agent deems appropriate in its Permitted Discretion to
assure that the Total UK Borrowing Base is calculated in accordance with the
terms of this Agreement.

Transaction Expenses: any fees or expenses incurred or paid by MRC or any of its
Subsidiaries in connection with this Agreement, the other Loan Documents and the
transactions contemplated hereby and thereby.

Transfer: as defined in Section 2.1.6(j).

Transfer Date: as defined in Section 2.1.6(j).

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

Treaty Lender: for purposes of Section 5.8.5 a Foreign Lender (as defined in
Section 5.8.5(a)), and for purposes of Sections 5.8.6, 5.8.8 and 5.8.9, a Lender
which:

(a) is treated as a resident of a Treaty State for the purposes of the relevant
Treaty;

(b) does not carry on a business in Australia, Belgium, Singapore or the United
Kingdom, as applicable, through a permanent establishment with which that
Lender’s participation in any advance is effectively connected; and

(c) meets all other conditions of the relevant Treaty for full exemption from
Australian, Belgian, Singapore or the United Kingdom, as applicable, taxation on
interest and other amounts which relate to the Lender (including, without
limitation, its tax or other status, the manner in which or the period for which
it holds any rights under this Agreement, the reasons or purposes for its
acquisition of such rights and the nature of any

 

117



--------------------------------------------------------------------------------

arrangements by which it disposes of or otherwise turns to account such rights)
under the Loan Documents. In this subclause (c), “conditions” shall mean
conditions relating to an entity’s eligibility for full exemption under the
relevant Treaty and shall not be treated as including any procedural formalities
that need to be satisfied in relation to that Treaty.

“Treaty State” has the meaning given to it, in relation to Australian Tax
matters, Belgian Tax matters, Singapore Tax matters and United Kingdom Tax
matters in, respectively, Section 5.8.5, Section 5.8.6, Section 5.8.8 and
Section 5.8.9.

Type: any type of a Loan (i.e., Base Rate Loan, LIBOR Loan, SIBOR Loan, Canadian
BA Rate Loan, Canadian Prime Rate Loan, Australian Bank Bill Rate Loan, New
Zealand Bank Bill Rate Loan) and which shall be either an Interest Period Loan
or a Floating Rate Loan.

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other U.S. state or territory govern the creation, perfection,
priority or enforcement of any Lien, the Uniform Commercial Code of such state
or territory.

UK or United Kingdom: the United Kingdom of Great Britain and Northern Ireland.

UK Allocated U.S. Availability: U.S. Availability designated by the North
American Loan Party Agent for application to clause (c) of a UK Borrowing Base.

UK Alternate Swingline Commitment: $5,000,000.

UK Alternate Swingline Loan: a Swingline Loan made by the UK Swingline Lender to
a UK Borrower pursuant to Section 2.1.8(g), which Swingline Loan shall be a UK
Base Rate Loan.

UK Availability: as of any date of determination, (a) the lesser of (i) the UK
Revolver Commitments minus all UK LC Obligations as of such date of
determination and (ii) the Total UK Borrowing Base as of such date of
determination, minus (b) the Dollar Equivalent of the principal balance of all
UK Revolver Loans.

UK Availability Reserves: the sum (without duplication) of (a) the aggregate
amount of the UK Rent Reserve, if any, established pursuant to clause (h) of the
definition of UK Eligible Inventory; (b) the UK LC Reserve; (c) the UK Bank
Product Reserve; (d) the UK Priority Payables Reserve; and (e) such additional
reserves, in such amounts and with respect to such matters, as the Agent may
establish in its Permitted Discretion.

UK Bank Product Reserve: the aggregate amount of reserves, as established by the
Agent from time to time in its Permitted Discretion and in consultation with the
European Loan Party Agent, to reflect the reasonably anticipated liabilities in
respect of the then outstanding Secured Bank Product Obligations of the UK
Domiciled Loan Parties.

UK Base Rate Loan: a UK Revolver Loan, or portion thereof, bearing interest
calculated by reference to the Eurasian Base Rate.

 

118



--------------------------------------------------------------------------------

UK Borrowers: (a) the Initial UK Borrowers and (b) each other UK Subsidiary
that, after the date hereof, has executed a supplement or joinder to this
Agreement in accordance with Section 10.1.13 and has satisfied the other
requirements set forth in Section 10.1.13 in order to become a UK Borrower.

UK Borrowing Base: at any time, with respect to the Applicable UK Borrower, an
amount equal to the sum (expressed in Dollars, based on the Dollar Equivalent
thereof) of, without duplication:

(a) the book value of UK Eligible Accounts of the Applicable UK Borrower
multiplied by the advance rate of 85%, plus

(b) the lesser of (i) 70% of the net book value of UK Eligible Inventory of the
Applicable UK Borrower and (ii) 85% of the Net Orderly Liquidation Value of UK
Eligible Inventory of the Applicable UK Borrower (which shall be (A) net of the
current monthly shrinkage reserve calculated in accordance with GAAP and
(B) valued at Cost), plus

(c) UK Allocated U.S. Availability for such Applicable UK Borrower, minus

(d) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of UK Availability Reserves allocable to
the Applicable UK Borrower which would cause the aggregate amount of the UK
Revolver Loans allocable to the Applicable UK Borrower at such time to exceed
the lesser of the Applicable UK Borrower’s Applicable UK Borrower Commitment and
the Applicable UK Borrower’s UK Borrowing Base then in effect, in each case,
notification thereof to the European Loan Party Agent by the Agent, any and all
such UK Availability Reserves.

The UK Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Agent with such
adjustments as the Agent deems appropriate in its Permitted Discretion to assure
that the UK Borrowing Base is calculated in accordance with the terms of this
Agreement. Notwithstanding the foregoing, the Accounts and Inventory of SPF (UK)
shall be ineligible until such time as Agent has received a satisfactory audit
and appraisal for SPF (UK).

UK Cash Collateral Account: a demand deposit, money market or other account
established by Agent at Bank of America (London) or such other financial
institution as Agent may select in its discretion with the consent of European
Loan Party Agent (not to be unreasonably withheld or delayed), which account
shall be for the benefit of the UK Facility Secured Parties and shall be subject
to Agent’s or European Security Trustee’s Liens securing the UK Facility Secured
Obligations; provided that the foregoing consent of European Loan Party Agent to
the selection by Agent in its discretion of a financial institution other than
Bank of America (London) shall not be required if an Event of Default has
occurred and is continuing.

UK DB Pension Plan: an occupational pension scheme which is not a money purchase
scheme (each as defined in Section 181 of the Pension Schemes Act 1993).

 

119



--------------------------------------------------------------------------------

UK Domiciled Loan Party: any UK Borrower and each UK Subsidiary now or hereafter
party hereto as a Loan Party, and “UK Domiciled Loan Parties” means all such
Persons, collectively.

UK Dominion Account: each special account established by the UK Domiciled Loan
Parties at Bank of America (London) over which Agent or European Security
Trustee has exclusive control for withdrawal purposes.

UK Eligible Accounts: at any time, the Accounts of the Applicable UK Borrower at
such date except any Account:

(a) which is not subject to a valid Lien in favor of the Agent or European
Security Trustee (including under the relevant laws of the Account Debtor’s
jurisdiction of organization);

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or European Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent; provided that, with respect to any tax Lien having such priority,
eligibility of Accounts shall be reduced by the amount of such tax Lien having
such priority;

(c) owing by any Account Debtor with respect to which more than 120 days have
elapsed since the date of the original invoice therefor or which is more than 60
days past the due date for payment;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e) which is owing by any Account Debtor to the extent the aggregate amount of
otherwise UK Eligible Accounts owing from such Account Debtor and its Affiliates
to UK Borrowers exceeds 20% of the aggregate UK Eligible Accounts (or such
higher percentage as the Agent may establish for the Account Debtor from time to
time), in each case, only to the extent of such excess;

(f) with respect to which any covenant, representation, or warranty relating to
such Account contained in this Agreement or a Security Document has been
breached or is not true in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the Ordinary Course of Business, (ii) is not evidenced by an invoice, or
other documentation satisfactory to the Agent, which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) is contingent upon the
Applicable UK Borrower’s completion of any further performance, or
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment which is billed prior to actual sale to the end user,
cash-on-delivery or any other repurchase or return basis, except with respect to
up to $15,000,000 of such Accounts in the aggregate for all Borrowing Bases on a
combined basis;

 

120



--------------------------------------------------------------------------------

(h) for which the goods giving rise to such Account (other than Accounts
described in the foregoing paragraph (g)(v)) have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the Applicable UK Borrower;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor in respect of which an Insolvency
Proceeding has been commenced or which is otherwise a debtor or a debtor in
possession under any bankruptcy law or any other federal, state or foreign
(including any province or territory) receivership, insolvency relief or other
law or laws for the relief of debtors unless the payment of Accounts from such
Account Debtor is secured by assets of, or guaranteed by, in either case, in a
manner reasonably satisfactory to the Agent, a Person that is reasonably
acceptable to the Agent or, if the Account from such Account Debtor arises
subsequent to a decree or order for relief with respect to such Account Debtor,
the Agent shall have reasonably determined that the timely payment and
collection of such Account will not be impaired;

(k) which is owed by an Account Debtor which has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs or is not
Solvent;

(l) which is owed by an Account Debtor which is not organized under the
applicable law of an Eligible Account Debtor Jurisdiction unless such Account is
backed by a letter of credit or other credit support reasonably acceptable to
the Agent and which is in the possession of the Agent;

(m) which is owed in any currency other than an Eligible Account Currency;

(n) which is owed by any Governmental Authority, unless (i) such Account is
backed by a letter of credit reasonably acceptable to the Agent and which is in
the possession of the Agent or (ii) Agent otherwise approves;

(o) which is owed by any Affiliate, employee, director, or officer of any Loan
Party; provided that portfolio companies of the Sponsor that do business with
the Applicable UK Borrower in the Ordinary Course of Business will not be
treated as Affiliates for purposes of this clause (o);

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
which is the holder of Indebtedness issued or incurred by any Loan Party;
provided, that any such Account shall only be ineligible as to that portion of
such Account which is less than or equal to the amount owed by the Loan Party to
such Person;

(q) which is subject to any counterclaim, deduction, defense, setoff, right of
compensation or dispute, but only to the extent of the amount of such
counterclaim, deduction, defense, setoff, right of compensation or dispute,
unless (i) the Agent, in its

Permitted Discretion, has established UK Availability Reserves and determines to
include such Account as a UK Eligible Account or (ii) such Account Debtor has
entered into an agreement reasonably acceptable to the Agent to waive such
rights;

 

121



--------------------------------------------------------------------------------

(r) which is evidenced by any promissory note, Chattel Paper or Instrument (in
each case, other than any such items that are delivered to the Agent or the
European Security Trustee);

(s) which is owed by an Account Debtor located in any jurisdiction that
requires, as a condition to access to the courts of such jurisdiction, that a
creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the Applicable
UK Borrower has so qualified, filed such reports or forms, or taken such actions
(and, in each case, paid any required fees or other charges), except to the
extent the Applicable UK Borrower may qualify subsequently as a foreign entity
authorized to transact business in such jurisdiction and gain access to such
courts, without incurring any cost or penalty reasonably viewed by the Agent to
be material in amount, and such later qualification cures any access to such
courts to enforce payment of such Account;

(t) with respect to which the Applicable UK Borrower has made any agreement with
the Account Debtor for any reduction thereof, but only to the extent of such
reduction, other than discounts and adjustments given in the Ordinary Course of
Business; or

(u) which the Agent determines is ineligible in its Permitted Discretion.

Subject to Sections 14.1 and 7.4 and the definition of UK Borrowing Base, the
Agent may modify the foregoing criteria in its Permitted Discretion.

UK Eligible Inventory: at any date of determination thereof, the aggregate
amount of all Inventory owned by the Applicable UK Borrower at such date except
any Inventory:

(a) which is not subject to a valid Lien in favor of the Agent or European
Security Trustee;

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent or European Security Trustee and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent or European Security Trustee (other than any bailee, warehouseman,
landlord or similar non-consensual Liens having priority by operation of law to
the extent either subclause (i) or (ii) of clauses (h) or (i) below of UK
Eligible Inventory is satisfied with respect to the relevant Inventory);
provided that, with respect to any tax Lien having such priority, eligibility of
Inventory shall be reduced by the amount of such tax Lien having such priority;

(c) which is, in the Agent’s Permitted Discretion, slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Inventory in the Ordinary Course of Business or
unacceptable due to age, type, category and/or quantity;

 

122



--------------------------------------------------------------------------------

(d) with respect to which any covenant, representation or warranty contained in
this Agreement or any Security Document has been breached or is not true in any
material respect;

(e) which does not conform in all material respects to all standards imposed by
any applicable Governmental Authority (except that any standard that is
qualified as to “materiality” shall have been conformed to in all respects);

(f) which constitutes packaging and shipping material, manufacturing supplies,
display items, bill-and-hold goods (other than bill-and-hold goods, the sale of
which has been excluded from UK Eligible Accounts pursuant to clause (g)(v) of
the definition thereof), returned or repossessed goods (other than goods that
are undamaged and able to be resold in the Ordinary Course of Business),
defective goods, goods held on consignment, goods to be returned to the
Applicable UK Borrower’s suppliers or goods which are not of a type held for
sale in the Ordinary Course of Business;

(g) which is not located in the UK or is not at a location listed on
Schedule 8.4.1 (as updated from time to time in accordance with the provisions
hereof) other than goods in transit between locations of the UK Domiciled Loan
Parties;

(h) which is located, at any time after the Temporary Eligibility Period, in any
location leased by the Applicable UK Borrower unless (i) the lessor has
delivered to the Agent a Collateral Access Agreement or (ii) a UK Rent Reserve
has been established by the Agent;

(i) which is located, at any time after the Temporary Eligibility Period, in any
third party warehouse or is in the possession of a bailee, processor or other
Person and is not evidenced by a Document, unless (i) such warehouseman, bailee,
processor or other Person has delivered to the Agent a Collateral Access
Agreement and/or such other documentation as the Agent may reasonably require or
(ii) appropriate UK Availability Reserves have been established by the Agent in
its Permitted Discretion;

(j) which is the subject of a consignment by the Applicable UK Borrower as
consignor unless there is a written agreement acknowledging that such Inventory
is held on consignment, that the Applicable UK Borrower retains title to such
Inventory, that no Lien arising by, through or under such consignment has
attached or will attach to such Inventory (and proceeds thereof) and requiring
consignee to segregate the consigned Inventory from the consignee’s other
personal or movable property;

(k) which is perishable as determined in accordance with GAAP; or

(l) which contains or bears any intellectual property rights licensed to the
Applicable UK Borrower unless the Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor in any material respect or (ii) incurring any material liability with
respect to payment of royalties other than royalties incurred pursuant to sale
of such Inventory under the current licensing agreement.

 

123



--------------------------------------------------------------------------------

Subject to Sections 14.1 and 7.4 and the definition of UK Borrowing Base, the
Agent may modify the foregoing criteria in its Permitted Discretion.

UK Facility Collateral: Collateral that now or hereafter secures (or is intended
to secure) any of the UK Facility Secured Obligations, including Property of the
UK Facility Guarantors pledged to secure the UK Facility Secured Obligations
under their guarantee of the Secured Obligations.

UK Facility Guarantor: each U.S. Borrower, each U.S. Facility Guarantor and each
other Person (if any) who guarantees payment and performance of any UK Facility
Secured Obligations (including pursuant to a Foreign Cross-Guarantee).

UK Facility Loan Party: a UK Borrower or a UK Facility Guarantor.

UK Facility Obligations: all Obligations of the UK Domiciled Loan Parties and
the other Foreign Facility Obligations that are the subject of a Foreign
Cross-Guarantee made by the UK Domiciled Loan Parties (but excluding, for the
avoidance of doubt, the U.S. Facility Obligations).

UK Facility Secured Obligations: all Secured Obligations of the UK Domiciled
Loan Parties and the other Foreign Facility Secured Obligations that are the
subject of a Foreign Cross-Guarantee made by the UK Domiciled Loan Parties (but
excluding, for the avoidance of doubt, the U.S. Facility Secured Obligations).

UK Facility Secured Parties: Agent, European Security Trustee, any UK Fronting
Bank, UK Lenders and Secured Bank Product Providers of Bank Products to UK
Domiciled Loan Parties and the other Foreign Facility Secured Parties that are
the beneficiaries of a Foreign Cross-Guarantee made by the UK Domiciled Loan
Parties (but excluding, for the avoidance of doubt, the U.S. Facility Secured
Parties in their capacities as such).

UK Fronting Bank: (a) Bank of America (London) or any Affiliate thereof that
agrees to issue UK Letters of Credit, (b) if reasonably acceptable to European
Loan Party Agent, any other UK Lender or Affiliate thereof that agrees to issue
UK Letters of Credit, or (c) if requested by European Loan Party Agent and
subject to Section 2.10, a Non-Lender Fronting Bank that agrees to issue UK
Letters of Credit.

UK Fronting Bank Indemnitees: any UK Fronting Bank and its officers, directors,
employees, Affiliates and agents.

UK LC Application: an application by any UK Borrower on behalf of itself or any
other UK Borrower to a UK Fronting Bank for issuance of a UK Letter of Credit,
in form and substance reasonably satisfactory to such UK Fronting Bank.

 

 

124



--------------------------------------------------------------------------------

UK LC Conditions: the following conditions necessary for issuance of a UK Letter
of Credit: (a) each of the conditions set forth in Section 6 being satisfied or
waived; (b) after giving effect to such issuance, the total Ex-NA LC Obligations
do not exceed the Ex-NA Letter of Credit Sublimit, no UK Overadvance exists or
would result therefrom and, in the case of any UK Borrower, Section 2.11 is
satisfied; (c) the expiration date of such UK Letter of Credit is (i) unless the
applicable UK Fronting Bank and the Agent otherwise consent, no more than 365
days from issuance (provided that each UK Letter of Credit may, upon the request
of the Applicable UK Borrower, include a provision whereby such Letter of Credit
shall be renewed automatically for additional consecutive periods of twelve
(12) months or less (but no later than 20 Business Days prior to the Facility
Termination Date)), and (ii) unless the applicable UK Fronting Bank and the
Agent otherwise consent (subject to the satisfaction of the Cash Collateral
requirements set forth in Section 2.8.3), at least 20 Business Days prior to the
Facility Termination Date; (d) the UK Letter of Credit and payments thereunder
are denominated in Sterling, Dollars or Euros; (e) the form of the proposed UK
Letter of Credit is reasonably satisfactory to the Agent and the applicable UK
Fronting Bank; and (f) the proposed use of the UK Letter of Credit is for a
lawful purpose.

UK LC Documents: all documents, instruments and agreements (including UK LC
Requests and UK LC Applications) delivered by any UK Borrower or by any other
Person to a UK Fronting Bank or the Agent in connection with issuance, amendment
or renewal of, or payment under, any UK Letter of Credit.

UK LC Obligations: with respect to the Applicable UK Borrower, the Dollar
Equivalent of the sum (without duplication) of (a) all amounts owing by such
Applicable UK Borrower for any drawings under UK Letters of Credit; (b) the
stated amount of all outstanding UK Letters of Credit issued for the account of
such Applicable UK Borrower; and (c) all fees and other amounts owing with
respect to such UK Letters of Credit.

UK LC Request: a request for issuance of a UK Letter of Credit, to be provided
by a UK Borrower to a UK Fronting Bank, in form reasonably satisfactory to Agent
and such UK Fronting Bank.

UK LC Reserve: with respect to the Applicable UK Borrower, the aggregate of all
UK LC Obligations of such Applicable UK Borrower, other than (a) those that have
been Cash Collateralized and (b) if no Event of Default exists, those
constituting charges owing to any UK Fronting Bank.

UK Lenders: Bank of America (London) and each other Lender that has issued a UK
Revolver Commitment (provided that such Person or an Affiliate of such Person
also has a U.S. Revolver Commitment).

UK Letter of Credit: any standby or documentary letter of credit issued by a UK
Fronting Bank for the account of a UK Borrower, or any indemnity, performance
bond, guarantee, exposure transmittal memorandum or similar form of credit
support issued by Agent or a UK Fronting Bank for the benefit of a UK Borrower.

UK Overadvance: as defined in Section 2.1.5.

UK Overadvance Loan: a Loan made to a UK Borrower when a UK Overadvance exists
or is caused by the funding thereof.

 

125



--------------------------------------------------------------------------------

UK Overadvance Loan Balance: on any date, the Dollar Equivalent of the amount by
which the aggregate UK Revolver Loans of the Applicable UK Borrower or all UK
Borrowers, as the case may be, exceed the amount of the UK Borrowing Base of
such Applicable UK Borrower or the Total UK Borrowing Base, as applicable, on
such date.

UK Priority Payables Reserve: on any date of determination, a reserve in such
amount as Agent may determine in its Permitted Discretion (but not exceeding any
statutory limit on any such amounts) which reflects the full amount of any
liabilities or amounts which (by virtue of any Liens, choate or inchoate, or any
statutory provision) rank or are capable of ranking in priority to the Agent’s
and/or the Secured Parties’ Liens and/or for amounts which may represent costs
relating to the enforcement of the Agent’s Liens including, without limitation,
but only to the extent prescribed pursuant to English law and statute then in
force, (i) amounts due to employees in respect of unpaid wages and holiday pay,
(ii) the “prescribed part” of floating charge realisations held for unsecured
creditors, (iii) the expenses and liabilities incurred by any administrator (or
other insolvency officer) and any remuneration of such administrator (or other
insolvency officer), and (iv) the amount of any unpaid contributions to
occupational pension schemes and state scheme premiums.

UK Protective Advances: as defined in Section 2.1.6(g).

UK Reimbursement Date: as defined in Section 2.8.2(a).

UK Rent Reserve: the aggregate of (a) all (i) past due rent and other past due
charges owing by any UK Borrower, and (ii) if required by the Agent (in its
Permitted Discretion) the amount of rent next falling due from any UK Borrower,
in each case, to any landlord or other Person who possesses any UK Facility
Collateral or could assert a Lien on such UK Facility Collateral; plus (b) a
reserve in an amount not to exceed rent and other charges that could be payable
to any such Person for the time period used to determine the Net Orderly
Liquidation Value of UK Facility Collateral.

UK Revolver Commitment: for any UK Lender, its obligation to make UK Revolver
Loans and to issue UK Letters of Credit, in the case of any UK Fronting Bank, or
participate in UK LC Obligations, in the case of the other UK Lenders, to the UK
Borrowers up to the maximum principal amount shown on Schedule 2.1.1(e), or as
hereafter determined pursuant to each Assignment and Acceptance to which it is a
party, as such UK Revolver Commitment may be adjusted from time to time in
accordance with the provisions of Sections 2.1.4, 2.1.7 or 11.1. “UK Revolver
Commitments” means the aggregate amount of such commitments of all UK Lenders.

UK Revolver Commitment Increase: as defined in Section 2.1.7(g).

UK Revolver Commitment Termination Date: the earliest of (a) the U.S. Revolver
Commitment Termination Date (without regard to the reason therefor), (b) the
date on which the European Loan Party Agent terminates or reduces to zero all of
the UK Revolver Commitments pursuant to Section 2.1.4, and (c) the date on which
the UK Revolver Commitments are terminated pursuant to Section 11.1. From and
after the UK Revolver Commitment Termination Date, the UK Borrowers shall no
longer be entitled to request a UK Revolver Commitment Increase pursuant to
Section 2.1.7 hereof.

 

126



--------------------------------------------------------------------------------

UK Revolver Exposure: on any date, the Dollar Equivalent of an amount equal to
the sum of (a) the UK Revolver Loans outstanding on such date and (b) the UK LC
Obligations on such date.

UK Revolver Loan: a Revolver Loan made by UK Lenders to a UK Borrower pursuant
to Section 2.1.1(g), which Revolver Loan shall be denominated in Sterling,
Dollars or Euros (or such other currencies as may be provided under the UK
Alternate Swingline Loans) and either a LIBOR Loan or a UK Base Rate Loan, in
each case as selected by Applicable UK Borrower, and including any UK Alternate
Swingline Loan, UK Swingline Loan, UK Overadvance Loan or UK Protective Advance.

UK Revolver Notes: the promissory notes, if any, executed by UK Borrowers in
favor of each UK Lender to evidence the UK Revolver Loans funded from time to
time by such UK Lender, which shall be in the form of Exhibit C-7 to this
Agreement, together with any replacement or successor notes therefor.

UK Security Agreements: each debenture or other security agreement among any UK
Domiciled Loan Party and Agent or European Security Trustee.

UK Subsidiary: each Wholly-Owned Subsidiary of MRC incorporated or organized
under the laws of any legal jurisdiction of the United Kingdom.

UK Swingline Commitment: $6,000,000.

UK Swingline Commitment Termination Date: with respect to any UK Swingline Loan
or UK Alternate Swingline Loan, the date that is five Business Days prior to the
UK Revolver Commitment Termination Date.

UK Swingline Lender: Bank of America (London) or an Affiliate of Bank of America
(London).

UK Swingline Loan: a Swingline Loan made by the UK Swingline Lender to a UK
Borrower pursuant to Section 2.1.8(h), which Swingline Loan shall be a UK Base
Rate Loan.

Unfunded Current Liability: of any (i) U.S. Employee Plan shall mean the amount,
if any, by which the present value of the accrued benefits under the U.S.
Employee Plan as of the close of its most recent plan year, determined in
accordance with Statement of Financial Accounting Standards No. 87 as in effect
on the date hereof, based upon the actuarial assumptions that would be used by
the U.S. Employee Plan’s actuary in a termination of the U.S. Employee Plan,
exceeds the fair market value of the assets allocable thereto, and (ii) Canadian
Pension Plan shall mean the excess of the present value of the benefit
liabilities determined on a plan termination basis in accordance with actuarial
assumptions over the current value of the assets, and in any event includes any
unfunded liability, solvency liability or wind up deficiency in respect of any
Canadian Pension Plan.

 

127



--------------------------------------------------------------------------------

Unrestricted Subsidiary: (a) any Subsidiary of MRC that is formed or acquired
after the Closing Date, provided that at such time (or promptly thereafter) the
North American Loan Party Agent designates such Subsidiary an Unrestricted
Subsidiary in a written notice to the Agent, (b) any Restricted Subsidiary
subsequently re-designated as an Unrestricted Subsidiary by the North American
Loan Party Agent in a written notice to the Agent, provided that in the case of
(a) and (b), (x) such designation or re-designation shall be deemed to be an
Investment on the date of such designation or re-designation in an Unrestricted
Subsidiary in an amount equal to the sum of (i) MRC’s direct or indirect equity
ownership percentage of the net worth of such designated Unrestricted Subsidiary
or re-designated Restricted Subsidiary immediately prior to such designation or
re-designation (such net worth to be calculated without regard to any guarantee
provided by such designated Unrestricted Subsidiary or re-designated Restricted
Subsidiary) and (ii) the aggregate principal amount of any Indebtedness owed by
such designated Unrestricted Subsidiary or re-designated Restricted Subsidiary
to MRC and its Restricted Subsidiaries immediately prior to such designation or
re-designation, all calculated, except as set forth in the parenthetical to
clause (i), on a consolidated basis in accordance with GAAP and (y) no Default
or Event of Default would result from such designation or re-designation and
(c) each Subsidiary of an Unrestricted Subsidiary; provided, however, that at
the time of any written designation or re-designation by the North American Loan
Party Agent to the Agent that any Unrestricted Subsidiary shall no longer
constitute an Unrestricted Subsidiary, such Unrestricted Subsidiary shall cease
to be an Unrestricted Subsidiary to the extent no Default or Event of Default
would result from such designation or re-designation. On or promptly after the
date of its formation, acquisition, designation or re-designation, as
applicable, each Unrestricted Subsidiary (other than an Unrestricted Subsidiary
that is (x) a Foreign Subsidiary, (y) any direct or indirect Domestic Subsidiary
of a non-U.S. Subsidiary (that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code) or (z) any U.S. Subsidiary, substantially
all of the direct or indirect assets of which are Stock of one or more
“controlled foreign corporations” within the meaning of Section 957 of the Code)
shall have entered into a tax sharing agreement containing terms that, in the
reasonable judgment of the Agent, provide for an appropriate allocation of tax
liabilities and benefits. An Unrestricted Subsidiary which has been
re-designated as a Restricted Subsidiary may not be subsequently re-designated
as an Unrestricted Subsidiary.

U.S.: the United States of America.

U.S. Assignment of Claims Act: Assignment of Claims Act of 1940, 31 U.S.C. §
3727, 41 U.S.C. § 15, as amended.

U.S. Availability: as of any date of determination, (a) the lesser of (i) the
U.S. Revolver Commitments minus the sum of (1) all U.S. LC Obligations and
(2) the Foreign Allocated U.S. Availability Reserve as of such date of
determination and (ii) the U.S. Borrowing Base as of such date of determination,
minus (b) the principal balance of all U.S. Revolver Loans.

U.S. Availability Reserves: the sum (without duplication) of (a) the aggregate
amount of the U.S. Rent Reserve, if any, established pursuant to clause (h) of
the definition of U.S. Eligible Inventory; (b) the Foreign Allocated U.S.
Availability Reserve, (c) the U.S. LC Reserve, (d) the U.S. Bank Product
Reserve; (e) the Australian Overadvance Loan Balance, the Belgian Overadvance
Loan Balance, the Canadian Overadvance Loan Balance, the Dutch Overadvance Loan
Balance, the New Zealand Overadvance Loan Balance, the Singapore Overadvance
Loan Balance and the UK Overadvance Loan Balance, if any, outstanding on such
date; and (f) such additional reserves, in such amounts and with respect to such
matters, as Agent may establish in its Permitted Discretion.

 

128



--------------------------------------------------------------------------------

U.S. Bank Product Reserve: the aggregate amount of reserves, as established by
the Agent from time to time in its Permitted Discretion and in consultation with
the North American Loan Party Agent, to reflect the reasonably anticipated
liabilities in respect of the then outstanding Secured Bank Product Obligations
of the U.S. Facility Loan Parties and their Domestic Restricted Subsidiaries.

U.S. Bankruptcy Code: Title 11 of the United States Code.

U.S. Base Rate: for any day, a per annum rate equal to the greater of (a) the
U.S. Prime Rate for such day; (b) the Federal Funds Rate for such day, plus
0.50%; or (c) LIBOR for a 30 day interest period as determined on such day, plus
1.0%.

U.S. Base Rate Loan: any Loan that bears interest based on the U.S. Base Rate.

U.S. Borrowers: (a) the Initial U.S. Borrowers and (b) each other U.S.
Subsidiary that, after the date hereof, has executed a supplement or joinder to
this Agreement in accordance with Section 10.1.13 specifying that it wishes to
be a U.S. Borrower.

U.S. Borrowing Base: at any time, an amount equal to the sum (expressed in
Dollars) of, without duplication:

(a) the book value of U.S. Eligible Accounts multiplied by the advance rate of
85%, plus

(b) the lesser of (i) 70% of the net book value of U.S. Eligible Inventory
(adding back the LIFO reserve calculated in accordance with GAAP) and (ii) 85%
of the Net Orderly Liquidation Value of U.S. Eligible Inventory (which shall be
(A) net of the current monthly shrinkage reserve calculated in accordance with
GAAP and (B) valued at Cost), minus

(c) subject to Section 7.4, effective (i) immediately upon or (ii) five
(5) Business Days after, in the case of U.S. Availability Reserves which would
cause the aggregate amount of the U.S. Revolver Loans at such time to exceed the
lesser of the U.S. Revolver Commitments and the U.S. Borrowing Base then in
effect, in each case, notification thereof to the North American Loan Party
Agent by the Agent, any and all U.S. Availability Reserves (provided, that the
Foreign Allocated U.S. Availability Reserve and changes thereto will be
effective immediately without notice to U.S. Borrowers).

The U.S. Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Agent with such
adjustments as the Agent deems appropriate in its Permitted Discretion to assure
that the U.S. Borrowing Base is calculated in accordance with the terms of this
Agreement.

 

129



--------------------------------------------------------------------------------

U.S. Cash Collateral Account: a demand deposit, money market or other account
established by Agent at Bank of America or such other financial institution as
Agent may select in its discretion with the consent of North American Loan Party
Agent (not to be unreasonably withheld or delayed), which account shall be for
the benefit of the U.S. Facility Secured Parties and shall be subject to Agent’s
Liens securing the Secured Obligations; provided that the foregoing consent of
North American Loan Party Agent to the selection by Agent in its discretion of a
financial institution other than Bank of America shall not be required if an
Event of Default has occurred and is continuing.

U.S. Domiciled Loan Party: any U.S. Borrower and each U.S. Facility Guarantor,
and “U.S. Domiciled Loan Parties” means all such Persons, collectively.

U.S. Dominion Account: each special account established by the U.S. Facility
Loan Parties at Bank of America or another bank acceptable to Agent, over which
Agent has exclusive control for withdrawal purposes.

U.S. Eligible Accounts: at any time, the Accounts of the U.S. Borrowers at such
date except any Account:

(a) which is not subject to a duly perfected security interest in favor of the
Agent;

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent and (ii) a Permitted Lien which does
not have priority over the Lien in favor of the Agent; provided that, with
respect to any tax Lien having such priority, eligibility of Accounts shall be
reduced by the amount of such tax Lien having such priority;

(c) (i) owing by General Electric Company with respect to which more than 150
days have elapsed since the date of the original invoice therefor (provided,
that the aggregate amount of all Accounts eligible under this clause (i) does
not exceed $3,000,000 at any time) or (ii) owing by any other Account Debtor
with respect to which more than 120 days have elapsed since the date of the
original invoice therefor or which is more than 60 days past the due date for
payment;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible pursuant to
clause (c) above;

(e) which is owing by an Account Debtor to the extent the aggregate amount of
otherwise U.S. Eligible Accounts owing from such Account Debtor and its
Affiliates to U.S. Borrowers exceeds 20% of the aggregate U.S. Eligible Accounts
(or such higher percentage as the Agent may establish for the Account Debtor
from time to time), in each case, only to the extent of such excess;

(f) with respect to which any covenant, representation, or warranty relating to
such Account contained in this Agreement has been breached or is not true in any
material respect;

 

130



--------------------------------------------------------------------------------

(g) which (i) does not arise from the sale of goods or performance of services
in the Ordinary Course of Business, (ii) is not evidenced by an invoice, or
other documentation satisfactory to the Agent, which has been sent to the
Account Debtor, (iii) represents a progress billing, (iv) is contingent upon
such U.S. Borrower’s completion of any further performance, or (v) represents a
sale on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment which is billed prior to actual sale to the end user,
cash-on-delivery or any other repurchase or return basis, except with respect to
up to $15,000,000 of such Accounts in the aggregate for all Borrowing Bases on a
combined basis;

(h) for which the goods giving rise to such Account (other than Accounts
described in the foregoing paragraph (g)(v)) have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such U.S. Borrower;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor in respect of which an Insolvency
Proceeding has been commenced or which is otherwise a debtor or a debtor in
possession under any bankruptcy law or any other federal, state or foreign
(including any province or territory) receivership, insolvency relief or other
law or laws for the relief of debtors, including the U.S. Bankruptcy Code,
unless the payment of Accounts from such Account Debtor is secured by assets of,
or guaranteed by, in either case in a manner reasonably satisfactory to the
Agent, a Person that is reasonably acceptable to the Agent or, if the Account
from such Account Debtor arises subsequent to a decree or order for relief with
respect to such Account Debtor under the federal bankruptcy laws, as now or
hereafter in effect, the Agent shall have reasonably determined that the timely
payment and collection of such Account will not be impaired;

(k) which is owed by an Account Debtor which has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs or is not
Solvent;

(l) which is owed by an Account Debtor which is not organized under the
applicable law of the U.S. or Canada, any state of the U.S. or any province or
territory of Canada and does not have its principal place of business in the
U.S. or Canada unless such Account is backed by a letter of credit or other
credit support reasonably acceptable to the Agent and which is in the possession
of the Agent;

(m) which is owed in any currency other than Dollars or Canadian Dollars;

(n) which is owed by any Governmental Authority, unless (i) the Account Debtor
is the United States or any department, agency or instrumentality thereof, and
the Account has been assigned to the Agent in compliance with the U.S.
Assignment of Claims Act, and any other steps necessary to perfect the Lien of
the Agent in such Account have been complied with to the Agent’s reasonable
satisfaction, (ii) the Account

 

131



--------------------------------------------------------------------------------

Debtor is the government of Canada or a province or territory thereof, and the
Account has been assigned to the Agent in compliance with the Financial
Administration Act (or similar Applicable Law of such province or territory),
and any other steps necessary to perfect the Lien of the Agent in such Account
have been complied with to the Agent’s reasonable satisfaction, or (iii) such
Account is backed by a letter of credit reasonably acceptable to the Agent and
which is in the possession of the Agent;

(o) which is owed by any Affiliate, employee, director, or officer of any Loan
Party; provided that portfolio companies of the Sponsor that do business with a
U.S. Borrower in the Ordinary Course of Business will not be treated as
Affiliates for purposes of this clause (o);

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
which is the holder of Indebtedness issued or incurred by any Loan Party;
provided, that any such Account shall only be ineligible as to that portion of
such Account which is less than or equal to the amount owed by the Loan Party to
such Person;

(q) which is subject to any counterclaim, deduction, defense, setoff or dispute,
but only to the extent of the amount of such counterclaim, deduction, defense,
setoff or dispute, unless (i) the Agent, in its Permitted Discretion, has
established appropriate U.S. Availability Reserves and determines to include
such Account as a U.S. Eligible Account or (ii) such Account Debtor has entered
into an agreement reasonably acceptable to the Agent to waive such rights;

(r) which is evidenced by any promissory note, Chattel Paper, or instrument (in
each case, other than any such items that are delivered to the Agent);

(s) which is owed by an Account Debtor located in any jurisdiction that
requires, as a condition to access to the courts of such jurisdiction, that a
creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless such U.S.
Borrower has so qualified, filed such reports or forms, or taken such actions
(and, in each case, paid any required fees or other charges), except to the
extent such U.S. Borrower may qualify subsequently as a foreign entity
authorized to transact business in such state or jurisdiction and gain access to
such courts, without incurring any cost or penalty reasonably viewed by the
Agent to be material in amount, and such later qualification cures any access to
such courts to enforce payment of such Account;

(t) with respect to which such U.S. Borrower has made any agreement with the
Account Debtor for any reduction thereof, but only to the extent of such
reduction, other than discounts and adjustments given in the Ordinary Course of
Business; or

(u) which the Agent determines is ineligible in its Permitted Discretion.

Subject to Sections 14.1 and 7.4 and the definition of U.S. Borrowing Base, the
Agent may modify the foregoing criteria in its Permitted Discretion.

 

132



--------------------------------------------------------------------------------

U.S. Eligible Inventory: at any date of determination thereof, the aggregate
amount of all Inventory owned by U.S. Borrowers at such date except any
Inventory:

(a) which is not subject to a duly perfected Lien in favor of the Agent;

(b) which is subject to any Lien (including Liens permitted by Section 10.2.2)
other than (i) a Lien in favor of the Agent and (ii) a Permitted Lien which does
not have priority over the Lien in favor of the Agent (other than any bailee,
warehouseman, landlord or similar non-consensual Liens having priority of
operation of law to the extent either subclause (i) or (ii) of clauses (h) or
(i) below of U.S. Eligible Inventory is satisfied with respect to the relevant
Inventory); provided that, with respect to any tax Lien having such priority,
eligibility of Inventory shall be reduced by the amount of such tax Lien having
such priority;

(c) which is, in the Agent’s Permitted Discretion, slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Inventory in the Ordinary Course of Business
unacceptable due to age, type, category and/or quantity;

(d) with respect to which any covenant, representation or warranty contained in
this Agreement has been breached or is not true in any material respect;

(e) which does not conform in all material respects to all standards imposed by
any applicable Governmental Authority (except that any standard that is
qualified as to “materiality” shall have been conformed to in all respects);

(f) which constitutes packaging and shipping material, manufacturing supplies,
display items, bill-and-hold goods (other than bill-and-hold goods, the sale of
which been excluded from U.S. Eligible Accounts, pursuant to clause (g)(v) of
the definition thereof), returned or repossessed goods (other than goods that
are undamaged and able to be resold in the Ordinary Course of Business),
defective goods, goods held on consignment, goods to be returned to the such
U.S. Borrower’s suppliers or goods which are not of a type held for sale in the
Ordinary Course of Business;

(g) which is not located in the United States or Canada or is not at a location
listed on Schedule 8.4.1 (as updated from time to time in accordance with the
provisions hereof) other than goods in transit between locations of the U.S.
Domiciled Loan Parties;

(h) which is located in any location leased by such U.S. Borrower unless (i) the
lessor has delivered to the Agent a Collateral Access Agreement or (ii) a U.S.
Rent Reserve has been established by the Agent;

(i) which is located in any third party warehouse or is in the possession of a
bailee, processor or other Person and is not evidenced by a Document, unless
(i) such warehouseman, bailee, processor or other Person has delivered to the
Agent a Collateral Access Agreement and/or such other documentation as the Agent
may reasonably require or (ii) appropriate U.S. Availability Reserves have been
established by the Agent in its Permitted Discretion;

 

133



--------------------------------------------------------------------------------

(j) which is the subject of a consignment by such U.S. Borrower as consignor
unless (i) a protective UCC-1 financing statement has been properly filed
against the consignee (as assigned to the Agent), and (ii) there is a written
agreement acknowledging that such Inventory is held on consignment, that such
U.S. Borrower retains title to such Inventory, that no Lien arising by, through
or under such consignee has attached or will attach to such Inventory and
requiring consignee to segregate the consigned Inventory from the consignee’s
other personal or movable property and having other terms consistent with such
U.S. Borrower’s past practices for consigned Inventory;

(k) which is perishable as determined in accordance with GAAP; or

(l) which contains or bears any intellectual property rights licensed to such
U.S. Borrower unless the Agent is satisfied that it may sell or otherwise
dispose of such Inventory without (i) infringing the rights of such licensor in
any material respect or (ii) incurring any material liability with respect to
payment of royalties other than royalties incurred pursuant to sale of such
Inventory under the current licensing agreement.

Subject to Sections 14.1 and 7.4 and the definition of U.S. Borrowing Base, the
Agent may modify the foregoing criteria in its Permitted Discretion.

U.S. Employee Plan: any “employee benefit plan” (as defined in Section 3(3) of
ERISA), and any payroll practice and other employee benefit plan, policy,
program, agreement or arrangement, including retirement, pension, profit
sharing, employment, individual consulting or other compensation agreement,
collective bargaining agreement, bonus or other incentive compensation,
retention, stock purchase, equity or equity-based compensation, deferred
compensation, change in control, severance, sick leave, vacation, loans, salary
continuation, hospitalization, health, life insurance, educational assistance,
or other fringe benefit or perquisite plan, policy, agreement which is or was
sponsored, maintained or contributed to by, or required to be contributed to by,
any U.S. Domiciled Loan Party or any of their ERISA Affiliates domiciled in the
U.S. or with respect to which any U.S. Domiciled Loan Party or any of their
ERISA Affiliates domiciled in the U.S. has or could have any obligation or
liability, contingent or otherwise, but excluding, for greater clarity, and
Foreign Plan or arrangement subject to the laws of a non-U.S. jurisdiction.

U.S. Facility Collateral: Collateral that now or hereafter secures (or is
intended to secure) any of the U.S. Facility Secured Obligations.

U.S. Facility Guarantor: MRC, each U.S. Borrower and each U.S. Subsidiary that,
after the date hereof, has executed a supplement or joinder to this Agreement in
accordance with Section 10.1.13 specifying that it wishes to be a U.S. Facility
Guarantor.

U.S. Facility Loan Party: a U.S. Borrower or a U.S. Facility Guarantor.

U.S. Facility Obligations: all Obligations of the U.S. Facility Loan Parties
(including, for the avoidance of doubt, the Obligations of the U.S. Domiciled
Loan Parties as guarantors of the Foreign Facility Obligations).

 

134



--------------------------------------------------------------------------------

U.S. Facility Secured Obligations: all Secured Obligations of the U.S. Facility
Loan Parties (including, for the avoidance of doubt, the Secured Obligations of
the U.S. Domiciled Loan Parties as guarantors of the Foreign Facility Secured
Obligations).

U.S. Facility Secured Parties: the Agent, any U.S. Fronting Bank, U.S. Lenders
and Secured Bank Product Providers of Bank Products to U.S. Domiciled Loan
Parties.

U.S. Fronting Bank: Bank of America or any Affiliate thereof that agrees to
issue U.S. Letters of Credit or, if reasonably acceptable to North American Loan
Party Agent, any other U.S. Lender or Affiliate thereof that agrees to issue
U.S. Letters of Credit.

U.S. Fronting Bank Indemnitees: any U.S. Fronting Bank and its officers,
directors, employees, Affiliates and agents.

U.S. LC Application: an application by North American Loan Party Agent on behalf
of a U.S. Borrower or any Restricted Subsidiary to a U.S. Fronting Bank for
issuance of a U.S. Letter of Credit, in form and substance reasonably
satisfactory to such U.S. Fronting Bank.

U.S. LC Conditions: the following conditions necessary for issuance of a U.S.
Letter of Credit: (a) each of the conditions set forth in Section 6 being
satisfied or waived; (b) after giving effect to such issuance, total U.S. LC
Obligations do not exceed the U.S. Letter of Credit Sublimit and no U.S.
Overadvance exists or would result therefrom; (c) the expiration date of such
U.S. Letter of Credit is (i) unless the applicable U.S. Fronting Bank and the
Agent otherwise consent, no more than 365 days from issuance (provided that each
U.S. Letter of Credit may, upon request of the applicable U.S. Borrower, include
a provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of twelve (12) months or less (but no later than
20 Business Days prior to the Facility Terminations Date)), and (ii) unless the
applicable U.S. Fronting Bank and Agent otherwise consent (subject to the
satisfaction of the Cash Collateral requirements set forth in Section 2.9.3), at
least 20 Business Days prior to the Facility Termination Date; (d) the U.S.
Letter of Credit and payments thereunder are denominated in Dollars or such
other currency as may be agreed to by the applicable U.S. Fronting Bank; (e) the
form of the proposed U.S. Letter of Credit is reasonably satisfactory to Agent
and the applicable U.S. Fronting Bank; and (f) the proposed use of the U.S.
Letter of Credit is for a lawful purpose.

U.S. LC Documents: all documents, instruments and agreements (including U.S. LC
Requests and U.S. LC Applications) delivered by North American Loan Party Agent
on behalf a U.S. Borrower or by any other Person to a U.S. Fronting Bank or
Agent in connection with issuance, amendment or renewal of, or payment under,
any U.S. Letter of Credit.

U.S. LC Obligations: the Dollar Equivalent of the sum (without duplication) of
(a) all amounts owing for any drawings under U.S. Letters of Credit; (b) the
stated amount of all outstanding U.S. Letters of Credit; and (c) all fees and
other amounts owing with respect to U.S. Letters of Credit.

U.S. LC Request: a request for issuance of a U.S. Letter of Credit, to be
provided by North American Loan Party Agent on behalf of a U.S. Borrower to a
U.S. Fronting Bank, in form reasonably satisfactory to Agent and such U.S.
Fronting Bank.

 

135



--------------------------------------------------------------------------------

U.S. LC Reserve: the aggregate of all U.S. LC Obligations, other than (a) those
that have been Cash Collateralized; and (b) if no Event of Default exists, those
constituting charges owing to any U.S. Fronting Bank.

U.S. Lenders: Bank of America and each other Lender that has provided a U.S.
Revolver Commitment.

U.S. Letter of Credit: any standby or documentary letter of credit issued by a
U.S. Fronting Bank for the account of a U.S. Borrower or any Restricted
Subsidiary, including any Existing U.S. Letter of Credit.

U.S. Letter of Credit Sublimit: $80,000,000.

U.S. Overadvance: as defined in Section 2.1.5(h).

U.S. Overadvance Loan: a U.S. Base Rate Loan made to a U.S. Borrower when a U.S.
Overadvance exists or is caused by the funding thereof.

U.S. Person: any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

U.S. Prime Rate: the rate of interest announced by Bank of America from time to
time as its prime rate. Such rate is set by Bank of America on the basis of
various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

U.S. Protective Advances: as defined in Section 2.1.6(h).

U.S. Reimbursement Date: as defined in Section 2.9.2(a).

U.S. Rent Reserve: the aggregate of (a) all past due rent and other past due
charges owing by any U.S. Borrower to any landlord or other Person who possesses
any U.S. Facility Collateral or could assert a Lien on any U.S. Facility
Collateral; plus (b) a reserve in an amount not to exceed rent and other charges
that could be payable to any such Person for the time period used to determine
the Net Orderly Liquidation Value of U.S. Facility Collateral.

U.S. Revolver Commitment Increase: as defined in Section 2.1.7(h).

U.S. Revolver Commitment: for any U.S. Lender, its obligation to make U.S.
Revolver Loans and to issue U.S. Letters of Credit, in the case of any U.S.
Fronting Bank, or participate in U.S. LC Obligations, in the case of the other
U.S. Lenders, to the U.S. Borrowers up to the maximum principal amount, in each
case, shown on Schedule 2.1.1(f), or as hereafter determined pursuant to each
Assignment and Acceptance to which it is a party, as such U.S. Revolver
Commitment may be adjusted from time to time in accordance with the provisions
of Section 2.1.4, 2.1.7 or 11.1. “U.S. Revolver Commitments” means the aggregate
amount of such commitments of all U.S. Lenders.

 

136



--------------------------------------------------------------------------------

U.S. Revolver Commitment Termination Date: the earliest of (a) the Facility
Termination Date, (b) the date on which the North American Loan Party Agent
terminates or reduces to zero the U.S. Revolver Commitments pursuant to
Section 2.1.4, and (c) the date on which the U.S. Revolver Commitments are
terminated pursuant to Section 11.1.

U.S. Revolver Exposure: on any date, an amount equal to the sum of the (a) U.S.
Revolver Loans outstanding on such date and (b) U.S. LC Obligations on such
date.

U.S. Revolver Loan: a Revolver Loan made by a U.S. Lender to a U.S. Borrower
pursuant to Section 2.1.1(h), which Loan shall be denominated in Dollars and
shall be either a U.S. Base Rate Loan or a LIBOR Loan, in each case as selected
by North American Loan Party Agent, and including any U.S. Swingline Loan, U.S.
Overadvance Loan or U.S. Protective Advance.

U.S. Revolver Notes: the promissory notes, if any, executed by U.S. Borrowers in
favor of each U.S. Lender to evidence the U.S. Revolver Loans funded from time
to time by such U.S. Lender, which shall be in the form of Exhibit C-8 to this
Agreement, together with any replacement or successor notes therefor.

U.S. Subsidiary: a Wholly-Owned Subsidiary of MRC that is organized under the
laws of the United States, any state of the United States or the District of
Columbia.

U.S. Swingline Commitment: $75,000,000.

U.S. Swingline Commitment Termination Date: with respect to any U.S. Swingline
Loan, the date that is five Business Days prior to the U.S. Revolver Commitment
Termination Date.

U.S. Swingline Lender: Bank of America or an Affiliate of Bank of America.

U.S. Swingline Loan: a Swingline Loan made by the U.S. Swingline Lender to a
U.S. Borrower pursuant to Section 2.1.8(i), which Swingline Loan shall be
denominated in Dollars and shall be a U.S. Base Rate Loan.

VAT:

(a) any tax imposed in compliance with the Council Directive of 28 November 2006
or the common system of value added tax (EC Directive 2006/112); and

(b) any other tax of a similar nature, that is either (i) imposed in a member
state of the European Union in substitution for, or levied in addition to, such
tax referred to in paragraph (a) above, or (ii) imposed elsewhere.

Voting Stock: with respect to any Person, any class or classes of equity
interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors of such Person.

 

137



--------------------------------------------------------------------------------

Wholly-Owned: with respect to any Person at any time, any Subsidiary, 100% of
whose Stock (other than, in the case of any Foreign Subsidiary, nominal
directors’ qualifying shares) are at such time owned, directly or indirectly, by
such Person.

Yen: the lawful currency of Japan.

1.2 Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of the Loan Parties delivered to Agent before the Closing
Date; provided, that the consolidating statements of Foreign Subsidiaries
delivered pursuant to Section 10.1.1(a) may be based on IFRS. In the event that
any “Accounting Changes” (as defined below) shall occur and such change results
in a change in the method of calculation of financial covenants, standards or
terms in this Agreement, then at the North American Loan Party Agent’s request,
Agent and the Lenders shall enter into negotiations with such Loan Party Agent
in order to amend such provisions of this Agreement so as to reflect equitably
such Accounting Changes with the desired result that the criteria for evaluating
the financial condition of the Loan Parties shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. Until such
time as such an amendment shall have been executed and delivered by the Loan
Parties, the Agent and the Required Lenders, all financial covenants, standards
and terms in this Agreement shall continue to be calculated or construed as if
such Accounting Changes had not occurred. “Accounting Changes” refers to changes
in accounting principles (i) required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
or the American Institute of Certified Public Accountants or, if applicable, the
SEC or (ii) otherwise proposed by the North American Loan Party Agent to, and
approved by, Agent.

1.3 Uniform Commercial Code/PPSA. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time: “Chattel Paper”, “Commercial Tort Claim”, “Equipment”, “Instrument”,
“Investment Property” and: (a) as such terms relate to any such Property of any
Canadian Domiciled Loan Party, such terms shall refer to such Property as
defined in the PPSA to the extent applicable; (b) as such terms relate to any
such Property of any Australian Domiciled Loan Party, “Chattel Paper,” shall
refer to chattel paper as that term is defined in the PPSA Australia,
“Equipment” shall refer to goods (other than goods that are consumer property or
inventory) as those terms are defined in the PPSA Australia, “Instrument” shall
refer to negotiable instrument as that term is defined in the PPSA Australia and
“Investment Property” shall refer to investment instrument and intermediated
security as those terms are defined in the PPSA Australia to the extent
applicable; and (c) as such terms relate to any such Property of a New Zealand
Domiciled Loan Party, “Chattel Paper” shall refer to chattel paper as that term
is defined in the PPSA New Zealand, “Equipment” shall refer to equipment as that
term is defined in the PPSA New Zealand, “Instrument” shall refer to negotiable
instrument as that term is defined in the PPSA New Zealand and “Investment
Property” shall refer to investment security as that term is defined in the PPSA
New Zealand, to the extent applicable. In addition, other terms relating to
Collateral used and not otherwise defined herein that are defined in the UCC,
the PPSA, the PPSA Australia and/or the PPSA New Zealand shall have the meanings
set forth in the UCC, the PPSA, the PPSA Australia and/or the PPSA New Zealand,
as applicable and as the context requires.

 

138



--------------------------------------------------------------------------------

1.4 Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any reference to any
Loan Document shall be deemed to include any amendments, restatements, waivers
and other modifications, extensions or supplements to, or renewals of, such Loan
Document; (c) section means, unless the context otherwise requires, a section of
this Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors, permitted transferees and
permitted assigns of such Person; (f) time of day means time of day in Dallas,
Texas (Central Time) unless otherwise specified herein; (g) discretion of the
Agent, any Security Trustee, any Fronting Bank or any Lender means the sole and
absolute discretion of such Person exercised in a manner consistent with its
duties of good faith and fair dealing; or (h) “property” or “asset” includes any
real or personal, present or future, tangible or intangible property or asset
and any right, interest, revenue or benefit in, under or derived from the
property or asset. To the extent not otherwise specified herein, Borrowing Base
calculations for each Borrower shall be consistent with historical methods of
valuation and calculation for such Borrower’s Borrowing Base, and otherwise
reasonably satisfactory to Agent (and not necessarily calculated in accordance
with GAAP). Loan Parties shall have the burden of establishing any alleged
negligence, misconduct or lack of good faith by Agent, any Security Trustee, any
Fronting Bank or any Lender under any Loan Documents. No provision of any Loan
Documents shall be construed against any party by reason of such party having,
or being deemed to have, drafted the provision. Whenever any payment,
certificate, notice or other delivery shall be stated to be due on a day other
than a Business Day, the due date for such payment or delivery shall be extended
to the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of any Interest Period Loan to be made in the next calendar month,
such payment shall be made on the immediately preceding Business Day.

1.5 Currency Calculations. All references in the Loan Documents to Loans,
Letters of Credit, Obligations and other amounts shall be denominated in
Dollars, unless expressly provided otherwise. The Dollar Equivalent of any
amounts denominated or reported under a Loan Document in a currency other than
Dollars shall be determined by Agent on a daily basis based on the current
Exchange Rate. Each Borrower shall report Cost and other Borrowing Base
components to Agent in the currency shown in such Borrower’s financial records,
and unless expressly provided otherwise, MRC shall deliver consolidated
financial statements and calculate financial covenants in Dollars.
Notwithstanding anything herein to the contrary, if any Obligation is funded and
expressly denominated in a currency other than Dollars, Borrowers shall repay
such Obligation in such other currency.

 

139



--------------------------------------------------------------------------------

1.6 Interpretation (Quebec). For purposes of any Collateral located in the
Province of Quebec or charged by any deed of hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the Province of
Quebec or a court or tribunal exercising jurisdiction in the Province of Québec,
(a) “personal property” shall be deemed to include “movable property”, (b) “real
property” shall be deemed to include “immovable property”, (c) “tangible
property” shall be deemed to include “corporeal property”, (d) “intangible
property” shall be deemed to include “incorporeal property”, (e) “security
interest”, “mortgage” and “lien” shall be deemed to include a “hypothec”, “prior
claim” and a “resolutory clause”, (f) all references to filing, registering or
recording under the UCC or the PPSA shall be deemed to include publication under
the Civil Code, (g) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to an “opposable” or “set up” Liens as against
third parties, (h) any “right of offset”, “right of setoff” or similar
expression shall be deemed to include a “right of compensation”, (i) “goods”
shall be deemed to include “corporeal movable property” other than chattel
paper, documents of title, instruments, money and securities, (j) an “agent”
shall be deemed to include a “mandatary”, (k) “construction liens” shall be
deemed to include “legal hypothecs”, (l) “joint and several” shall be deemed to
include “solidary”, (m) “gross negligence or willful misconduct” shall be deemed
to be “intentional or gross fault”, (n) “beneficial ownership” shall be deemed
to include “ownership on behalf of another as mandatary”, (o) “servitude” shall
be deemed to include “easement”, (p) “priority” shall be deemed to include
“prior claim”, (q) “survey” shall be deemed to include “certificate of location
and plan”, and (r) “fee simple title” shall be deemed to include “absolute
ownership”. The parties hereto confirm that it is their wish that this Agreement
and any other document executed in connection with the transactions contemplated
herein be drawn up in the English language only (except if another language is
required under any Applicable Law) and that all other documents contemplated
thereunder or relating thereto, including notices, may also be drawn up in the
English language only. Les parties aux présentes confirment que c’est leur
volonté que cette convention et les autres documents de crédit soient rédigés en
langue anglaise seulement et que tous les documents, y compris tous avis,
envisagés par cette convention et les autres documents peuvent être rédigés en
la langue anglaise seulement (sauf si une autre langue est requise en vertu
d’une Applicable Law).

SECTION 2. CREDIT FACILITIES

2.1 Commitment.

2.1.1 Revolver Loans.

(a) Australian Revolver Loans to Australian Borrowers. Each Australian Lender
agrees, severally and not jointly with the other Australian Lenders, upon the
terms and subject to the conditions set forth herein, to make Australian
Revolver Loans to any of the Australian Borrowers on any Business Day during the
period from the Closing Date to the Australian Revolver Commitment Termination
Date, not to exceed in aggregate principal amount outstanding at any time (based
on the Dollar Equivalent thereof), together with such Australian Lender’s
portion of the Australian LC Obligations, such Australian Lender’s Australian
Revolver Commitment at such time, which Australian Revolver Loans may be repaid
and reborrowed in accordance with the provisions of this Agreement; provided,
however, that Australian Lenders

 

140



--------------------------------------------------------------------------------

shall have no obligation to the Australian Borrowers whatsoever to honor any
request for a Australian Revolver Loan on or after the Australian Revolver
Commitment Termination Date or if the Dollar Equivalent of the amount of the
proposed Australian Revolver Loan exceeds Australian Availability on the
proposed funding date for such Australian Revolver Loan or, in the case of any
Australian Borrower, the limit contained in Section 2.11. Each Borrowing of
Australian Revolver Loans shall be funded by Australian Lenders on a Pro Rata
basis. The Australian Revolver Loans shall bear interest as set forth in
Section 3.1. Each Australian Revolver Loan shall, at the option of the
Applicable Australian Borrower, be made or continued as, or converted into, part
of one or more Borrowings that, unless specifically provided herein, shall
consist entirely of Australian Bank Bill Rate Loans or Australian Base Rate
Loans if denominated in Australian Dollars, or LIBOR Loans or Australian Base
Rate Loans if denominated in Dollars, Euros or Sterling. The Australian Revolver
Loans shall be repaid in accordance with the terms of this Agreement. Each
Australian Revolver Loan shall be funded in Australian Dollars or, at the option
of the Applicable Australian Borrower, Dollars, Euros or Sterling and repaid in
the same currency as the underlying Australian Revolver Loan was made.

(b) Belgian Revolver Loans to Belgian Borrowers. Each Belgian Lender agrees,
severally and not jointly with the other Belgian Lenders, upon the terms and
subject to the conditions set forth herein, to make Belgian Revolver Loans to
any of the Belgian Borrowers on any Business Day during the period from the
Closing Date to the Belgian Revolver Commitment Termination Date, not to exceed
in aggregate principal amount outstanding at any time (based on the Dollar
Equivalent thereof), together with such Belgian Lender’s portion of the Belgian
LC Obligations, such Belgian Lender’s Belgian Revolver Commitment at such time,
which Belgian Revolver Loans may be repaid and reborrowed in accordance with the
provisions of this Agreement; provided, however, that Belgian Lenders shall have
no obligation to the Belgian Borrowers whatsoever to honor any request for a
Belgian Revolver Loan on or after the Belgian Revolver Commitment Termination
Date or if the Dollar Equivalent of the amount of the proposed Belgian Revolver
Loan exceeds Belgian Availability on the proposed funding date for such Belgian
Revolver Loan or, in the case of any Belgian Borrower, the limit contained in
Section 2.11. Each Borrowing of Belgian Revolver Loans shall be funded by
Belgian Lenders on a Pro Rata basis. The Belgian Revolver Loans shall bear
interest as set forth in Section 3.1. Each Belgian Revolver Loan shall, at the
option of the Applicable Belgian Borrower, be made or continued as, or converted
into, part of one or more Borrowings that, unless specifically provided herein,
shall consist entirely of LIBOR Loans or Belgian Base Rate Loans. The Belgian
Revolver Loans shall be repaid in accordance with the terms of this Agreement.
Each Belgian Revolver Loan shall be funded in Euros or, at the option of the
Applicable Belgian Borrower, Dollars and repaid in the same currency as the
underlying Belgian Revolver Loan was made.

(c) Canadian Revolver Loans to Canadian Borrowers. Each Canadian Lender agrees,
severally and not jointly with the other Canadian Lenders, upon the terms and
subject to the conditions set forth herein, to make Canadian Revolver Loans to
any of the Canadian Borrowers on any Business Day during the period from the
Closing Date to the Canadian Revolver Commitment Termination Date, not to exceed
in aggregate principal amount outstanding at any time (based on the Dollar
Equivalent thereof), together with such Canadian Lender’s portion of the
Canadian LC Obligations, such Canadian Lender’s Canadian Revolver Commitment at
such time, which Canadian Revolver Loans may be repaid and reborrowed in
accordance with the provisions of this Agreement; provided, however, that
Canadian Lenders

 

141



--------------------------------------------------------------------------------

shall have no obligation to the Canadian Borrowers whatsoever to honor any
request for a Canadian Revolver Loan on or after the Canadian Revolver
Commitment Termination Date or if the Dollar Equivalent of the amount of the
proposed Canadian Revolver Loan exceeds Canadian Availability on the proposed
funding date for such Canadian Revolver Loan or, in the case of any Canadian
Borrower, the limit contained in Section 2.11. Each Borrowing of Canadian
Revolver Loans shall be funded by Canadian Lenders on a Pro Rata basis. The
Canadian Revolver Loans shall bear interest as set forth in Section 3.1. Each
Canadian Revolver Loan shall, at the option of the Applicable Canadian Borrower,
be made or continued as, or converted into, part of one or more Borrowings that,
unless specifically provided herein, shall consist entirely of Canadian Prime
Rate Loans or Canadian BA Rate Loans if denominated in Canadian Dollars, or
Canadian Base Rate Loans or LIBOR Loans if denominated in Dollars. The Canadian
Revolver Loans shall be repaid in accordance with the terms of this Agreement.
Each Canadian Revolver Loan shall be funded in Canadian Dollars or, at the
option of the Applicable Canadian Borrower, Dollars and repaid in the same
currency as the underlying Canadian Revolver Loan was made.

(d) Dutch Revolver Loans to Dutch Borrowers. Each Dutch Lender agrees, severally
and not jointly with the other Dutch Lenders, upon the terms and subject to the
conditions set forth herein, to make Dutch Revolver Loans to any of the Dutch
Borrowers on any Business Day during the period from the Closing Date to the
Dutch Revolver Commitment Termination Date, not to exceed in aggregate principal
amount outstanding at any time (based on the Dollar Equivalent thereof),
together with such Dutch Lender’s portion of the Dutch LC Obligations, such
Dutch Lender’s Dutch Revolver Commitment at such time, which Dutch Revolver
Loans may be repaid and reborrowed in accordance with the provisions of this
Agreement; provided, however, that Dutch Lenders shall have no obligation to the
Dutch Borrowers whatsoever to honor any request for a Dutch Revolver Loan on or
after the Dutch Revolver Commitment Termination Date or if the Dollar Equivalent
of the amount of the proposed Dutch Revolver Loan exceeds Dutch Availability on
the proposed funding date for such Dutch Revolver Loan or, in the case of any
Dutch Borrower, the limit contained in Section 2.11. Each Borrowing of Dutch
Revolver Loans shall be funded by Dutch Lenders on a Pro Rata basis. The Dutch
Revolver Loans shall bear interest as set forth in Section 3.1. Each Dutch
Revolver Loan shall, at the option of the Applicable Dutch Borrower, be made or
continued as, or converted into, part of one or more Borrowings that, unless
specifically provided herein, shall consist entirely of LIBOR Loans or Dutch
Base Rate Loans. The Dutch Revolver Loans shall be repaid in accordance with the
terms of this Agreement. Each Dutch Revolver Loan shall be funded in Euros or,
at the option of the Applicable Dutch Borrower, Dollars and repaid in the same
currency as the underlying Dutch Revolver Loan was made.

(e) New Zealand Revolver Loans to New Zealand Borrowers. Each New Zealand Lender
agrees, severally and not jointly with the other New Zealand Lenders, upon the
terms and subject to the conditions set forth herein, to make New Zealand
Revolver Loans to any of the New Zealand Borrowers on any Business Day during
the period from the Closing Date to the New Zealand Revolver Commitment
Termination Date, not to exceed in aggregate principal amount outstanding at any
time (based on the Dollar Equivalent thereof), together with such New Zealand
Lender’s portion of the New Zealand LC Obligations, such New Zealand Lender’s
New Zealand Revolver Commitment at such time, which New Zealand Revolver Loans
may be repaid and reborrowed in accordance with the provisions of this
Agreement; provided, however,

 

142



--------------------------------------------------------------------------------

that New Zealand Lenders shall have no obligation to the New Zealand Borrowers
whatsoever to honor any request for a New Zealand Revolver Loan on or after the
New Zealand Revolver Commitment Termination Date or if the Dollar Equivalent of
the amount of the proposed New Zealand Revolver Loan exceeds New Zealand
Availability on the proposed funding date for such New Zealand Revolver Loan or,
in the case of any New Zealand Borrower, the limit contained in Section 2.11.
Each Borrowing of New Zealand Revolver Loans shall be funded by New Zealand
Lenders on a Pro Rata basis. The New Zealand Revolver Loans shall bear interest
as set forth in Section 3.1. Each New Zealand Revolver Loan shall, at the option
of the Applicable New Zealand Borrower, be made or continued as, or converted
into, part of one or more Borrowings that, unless specifically provided herein,
shall consist entirely of New Zealand Bank Bill Rate Loans or New Zealand Base
Rate Loans if denominated in New Zealand Dollars, or LIBOR Loans or New Zealand
Base Rate Loans if denominated in Dollars or Euros. The New Zealand Revolver
Loans shall be repaid in accordance with the terms of this Agreement. Each New
Zealand Revolver Loan shall be funded in New Zealand Dollars or, at the option
of the Applicable New Zealand Borrower, Dollars or Euros and repaid in the same
currency as the underlying New Zealand Revolver Loan was made.

(f) Singapore Revolver Loans to Singapore Borrowers. Each Singapore Lender
agrees, severally and not jointly with the other Singapore Lenders, upon the
terms and subject to the conditions set forth herein, to make Singapore Revolver
Loans to any of the Singapore Borrowers on any Business Day during the period
from the Closing Date to the Singapore Revolver Commitment Termination Date, not
to exceed in aggregate principal amount outstanding at any time (based on the
Dollar Equivalent thereof), together with such Singapore Lender’s portion of the
Singapore LC Obligations, such Singapore Lender’s Singapore Revolver Commitment
at such time, which Singapore Revolver Loans may be repaid and reborrowed in
accordance with the provisions of this Agreement; provided, however, that
Singapore Lenders shall have no obligation to the Singapore Borrowers whatsoever
to honor any request for a Singapore Revolver Loan on or after the Singapore
Revolver Commitment Termination Date or if the Dollar Equivalent of the amount
of the proposed Singapore Revolver Loan exceeds Singapore Availability on the
proposed funding date for such Singapore Revolver Loan or, in the case of any
Singapore Borrower, the limit contained in Section 2.11. Each Borrowing of
Singapore Revolver Loans shall be funded by Singapore Lenders on a Pro Rata
basis. The Singapore Revolver Loans shall bear interest as set forth in
Section 3.1. Each Singapore Revolver Loan shall, at the option of the Applicable
Singapore Borrower, be made or continued as, or converted into, part of one or
more Borrowings that, unless specifically provided herein, shall consist
entirely of SIBOR Loans or Singapore Base Rate Loans if denominated in Singapore
Dollars, or LIBOR Loans or Singapore Base Rate Loans if denominated in Dollars
or Euros. The Singapore Revolver Loans shall be repaid in accordance with the
terms of this Agreement. Each Singapore Revolver Loan shall be funded in
Singapore Dollars or, at the option of the Applicable Singapore Borrower,
Dollars or Euros and repaid in the same currency as the underlying Singapore
Revolver Loan was made.

(g) UK Revolver Loans to UK Borrowers. Each UK Lender agrees, severally and not
jointly with the other UK Lenders, upon the terms and subject to the conditions
set forth herein, to make UK Revolver Loans to any of the UK Borrowers on any
Business Day during the period from the Closing Date to the UK Revolver
Commitment Termination Date, not to exceed in aggregate principal amount
outstanding at any time (based on the Dollar Equivalent thereof),

 

143



--------------------------------------------------------------------------------

together with such UK Lender’s portion of the UK LC Obligations, such UK
Lender’s UK Revolver Commitment at such time, which UK Revolver Loans may be
repaid and reborrowed in accordance with the provisions of this Agreement;
provided, however, that UK Lenders shall have no obligation to the UK Borrowers
whatsoever to honor any request for a UK Revolver Loan on or after the UK
Revolver Commitment Termination Date or if the Dollar Equivalent of the amount
of the proposed UK Revolver Loan exceeds UK Availability on the proposed funding
date for such UK Revolver Loan or, in the case of any UK Borrower, the limit
contained in Section 2.11. Each Borrowing of UK Revolver Loans shall be funded
by UK Lenders on a Pro Rata basis. The UK Revolver Loans shall bear interest as
set forth in Section 3.1. Each UK Revolver Loan shall, at the option of the
Applicable UK Borrower, be made or continued as, or converted into, part of one
or more Borrowings that, unless specifically provided herein, shall consist
entirely of LIBOR Loans or UK Base Rate Loans. The UK Revolver Loans shall be
repaid in accordance with the terms of this Agreement. Each UK Revolver Loan
shall be funded in Sterling or, at the option of the Applicable UK Borrower,
Dollars or Euros and repaid in the same currency as the underlying UK Revolver
Loan was made.

(h) U.S. Revolver Loans to U.S. Borrowers. Each U.S. Lender agrees, severally
and not jointly with the other U.S. Lenders, upon the terms and subject to the
conditions set forth herein, to make U.S. Revolver Loans to any of the U.S.
Borrowers on any Business Day during the period from the Closing Date to the
U.S. Revolver Commitment Termination Date, not to exceed in aggregate principal
amount outstanding at any time, together with such U.S. Lender’s portion of the
U.S. LC Obligations, such U.S. Lender’s U.S. Revolver Commitment at such time,
which U.S. Revolver Loans may be repaid and reborrowed in accordance with the
provisions of this Agreement; provided, however, that such U.S. Lenders shall
have no obligation to U.S. Borrowers whatsoever to honor any request for a U.S.
Revolver Loan on or after the U.S. Revolver Commitment Termination Date or if
the amount of the proposed U.S. Revolver Loan exceeds U.S. Availability on the
proposed funding date for such U.S. Revolver Loan. Each Borrowing of U.S.
Revolver Loans shall be funded by U.S. Lenders on a Pro Rata basis. The U.S.
Revolver Loans shall bear interest as set forth in Section 3.1. Each U.S.
Revolver Loan shall, at the option of the North American Loan Party Agent, be
made or continued as, or converted into, part of one or more Borrowings that,
unless specifically provided herein, shall consist entirely of U.S. Base Rate
Loans or LIBOR Loans. The U.S. Revolver Loans shall be repaid in accordance with
the terms of this Agreement and shall be secured by all of the U.S. Facility
Collateral. U.S. Borrowers shall be jointly and severally liable to pay all of
the U.S. Revolver Loans. Each U.S. Revolver Loan shall be funded and repaid in
Dollars.

(i) Cap on Total Revolver Exposure. Notwithstanding anything to the contrary
contained in this Section 2.1.1, in no event shall any Borrower be entitled to
receive a Revolver Loan if at the time of the proposed funding of such Loan (and
after giving effect thereto and all pending requests for Loans), the Total
Revolver Exposure exceeds (or would exceed) the lesser of the (a) the Maximum
Facility Amount and (b) the Commitments.

2.1.2 Revolver Notes. The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of the Agent and such Lender.
At the request of any Lender, the Borrowers within the Borrower Group to which
such Lender has extended Commitments shall deliver a Revolver Note to such
Lender in the amount of such Lender’s Commitment to such Borrower Group.

 

144



--------------------------------------------------------------------------------

2.1.3 Use of Proceeds. The proceeds of Loans shall be used by Borrowers solely
(a) to refinance, together with the proceeds of the Term Loans, the Senior
Secured Notes, (b) to issue Letters of Credit, (c) to finance ongoing working
capital needs and (d) for other general corporate purposes of the Borrowers and
their Subsidiaries, including to fund permitted distributions.

2.1.4 Reduction or Termination of Commitments.

(a) Australian Revolver Commitments. Unless sooner terminated in accordance with
this Agreement, (i) the Australian Revolver Commitments shall terminate on the
Australian Revolver Commitment Termination Date and (ii) the Australian
Swingline Commitment shall terminate at 5:00 p.m. (Local Time) on the Australian
Swingline Commitment Termination Date. Upon at least 30 days’ prior written
notice to the Agent from the Asian Loan Party Agent, Australian Borrowers may,
at their option, terminate the Australian Revolver Commitments without premium
or penalty (other than funding losses payable pursuant to Section 3.10). On the
Australian Revolver Commitment Termination Date, the Australian Facility Loan
Parties shall make Full Payment of all Australian Facility Obligations.

(b) Belgian Revolver Commitments. Unless sooner terminated in accordance with
this Agreement, (i) the Belgian Revolver Commitments shall terminate on the
Belgian Revolver Commitment Termination Date and (ii) the Belgian Swingline
Commitment shall terminate at 5:00 p.m. (Local Time) on the Belgian Swingline
Commitment Termination Date. Upon at least 30 days’ prior written notice to the
Agent from the European Loan Party Agent, Belgian Borrowers may, at their
option, terminate the Belgian Revolver Commitments without premium or penalty
(other than funding losses payable pursuant to Section 3.10). On the Belgian
Revolver Commitment Termination Date, the Belgian Facility Loan Parties shall
make Full Payment of all Belgian Facility Obligations.

(c) Canadian Revolver Commitments. Unless sooner terminated in accordance with
this Agreement, (i) the Canadian Revolver Commitments shall terminate on the
Canadian Revolver Commitment Termination Date and (ii) the Canadian Swingline
Commitment shall terminate at 5:00 p.m. (Local Time) on the Canadian Swingline
Commitment Termination Date. Upon at least 30 days’ prior written notice to the
Agent from the North American Loan Party Agent, Canadian Borrowers may, at their
option, terminate the Canadian Revolver Commitments without premium or penalty
(other than funding losses payable pursuant to Section 3.10). On the Canadian
Revolver Commitment Termination Date, the Canadian Facility Loan Parties shall
make Full Payment of all Canadian Facility Obligations.

(d) Dutch Revolver Commitments. Unless sooner terminated in accordance with this
Agreement, (i) the Dutch Revolver Commitments shall terminate on the Dutch
Revolver Commitment Termination Date and (ii) the Dutch Swingline Commitment
shall terminate at 5:00 p.m. (Local Time) on the Dutch Swingline Commitment
Termination Date. Upon at least 30 days’ prior written notice to the Agent from
the European Loan Party Agent, Dutch Borrowers may, at their option, terminate
the Dutch Revolver Commitments without premium or penalty (other than funding
losses payable pursuant to Section 3.10). On the Dutch Revolver Commitment
Termination Date, the Dutch Facility Loan Parties shall make Full Payment of all
Dutch Facility Obligations.

 

145



--------------------------------------------------------------------------------

(e) New Zealand Revolver Commitments. Unless sooner terminated in accordance
with this Agreement, (i) the New Zealand Revolver Commitments shall terminate on
the New Zealand Revolver Commitment Termination Date and (ii) the New Zealand
Swingline Commitment shall terminate at 5:00 p.m. (Local Time) on the New
Zealand Swingline Commitment Termination Date. Upon at least 30 days’ prior
written notice to the Agent from the Asian Loan Party Agent, New Zealand
Borrowers may, at their option, terminate the New Zealand Revolver Commitments
without premium or penalty (other than funding losses payable pursuant to
Section 3.10). On the New Zealand Revolver Commitment Termination Date, the New
Zealand Facility Loan Parties shall make Full Payment of all New Zealand
Facility Obligations.

(f) Singapore Revolver Commitments. Unless sooner terminated in accordance with
this Agreement, (i) the Singapore Revolver Commitments shall terminate on the
Singapore Revolver Commitment Termination Date and (ii) the Singapore Swingline
Commitment shall terminate at 5:00 p.m. (Local Time) on the Singapore Swingline
Commitment Termination Date. Upon at least 30 days’ prior written notice to the
Agent from the Asian Loan Party Agent, Singapore Borrowers may, at their option,
terminate the Singapore Revolver Commitments without premium or penalty (other
than funding losses payable pursuant to Section 3.10). On the Singapore Revolver
Commitment Termination Date, the Singapore Facility Loan Parties shall make Full
Payment of all Singapore Facility Obligations.

(g) UK Revolver Commitments. Unless sooner terminated in accordance with this
Agreement, (i) the UK Revolver Commitments shall terminate on the UK Revolver
Commitment Termination Date and (ii) the UK Swingline Commitment shall terminate
at 5:00 p.m. (Local Time) on the UK Swingline Commitment Termination Date. Upon
at least 30 days’ prior written notice to the Agent from the European Loan Party
Agent, UK Borrowers may, at their option, terminate the UK Revolver Commitments
without premium or penalty (other than funding losses payable pursuant to
Section 3.10). On the UK Revolver Commitment Termination Date, the UK Facility
Loan Parties shall make Full Payment of all UK Facility Obligations.

(h) U.S. Revolver Commitments. Unless sooner terminated in accordance with this
Agreement, (i) the U.S. Revolver Commitments shall terminate on the U.S.
Revolver Commitment Termination Date and (ii) the U.S. Swingline Commitment
shall terminate at 5:00 p.m. on the U.S. Swingline Commitment Termination Date.
Upon at least 30 days’ prior written notice to the Agent from the North American
Loan Party Agent, U.S. Borrowers may, at their option, terminate the U.S.
Revolver Commitments without premium or penalty (other than funding losses
payable pursuant to Section 3.10). If the U.S. Borrowers elect to reduce to zero
or terminate the U.S. Revolver Commitments pursuant to the previous sentence,
the Foreign Revolver Commitments shall automatically terminate concurrently with
the termination of the U.S. Revolver Commitments. On the U.S. Revolver
Commitment Termination Date, the U.S. Facility Loan Parties shall make Full
Payment of all U.S. Facility Obligations.

 

146



--------------------------------------------------------------------------------

(i) Notices Irrevocable. Any notice of termination given by the Borrowers
pursuant to this Section 2.1.4 shall be irrevocable; provided, however, that
notice may be contingent on the occurrence of a financing or refinancing or the
consummation of a sale, transfer, lease or other disposition of assets or the
occurrence of a Change of Control and may be revoked or the termination date
deferred if the financing or refinancing or sale, transfer, lease or other
disposition of assets or Change of Control does not occur.

(j) Partial Reductions. So long as no Default or Event of Default then exists or
would result therefrom and after giving effect thereto, a Loan Party Agent may
permanently and irrevocably reduce the Maximum Facility Amount by giving the
Agent at least 10 Business Days’ prior irrevocable written notice thereof (or
such lesser time as Agent may consent to) from a Senior Officer of such Loan
Party Agent, which notice shall (1) specify the date (which shall be a Business
Day) and amount of such reduction (which shall, in the case of the Maximum U.S.
Facility Amount, be in a minimum amount of $10,000,000 and increments of
$10,000,000 in excess thereof and, in the case of a Maximum Foreign Facility
Amount, be in a minimum amount of $1,000,000 and increments of $1,000,000 in
excess thereof), and (2) specify the allocation of such reduction to, and the
corresponding reductions of, each Maximum Foreign Facility Amount and/or the
Maximum U.S. Facility Amount (and the respective Foreign Revolver Commitments
and the U.S. Revolver Commitments in respect thereof, each of which shall be
allocated to the Lenders among the Borrower Groups on a Pro Rata basis at the
time of such reduction). Without limiting the foregoing, (i) each reduction in
the Maximum Australian Facility Amount may not exceed Australian Availability,
(ii) each reduction in the Maximum Belgian Facility Amount may not exceed
Belgian Availability, (iii) each reduction in the Maximum Canadian Facility
Amount may not exceed Canadian Availability, (iv) each reduction in the Maximum
Dutch Facility Amount may not exceed Dutch Availability, (v) each reduction in
the Maximum New Zealand Facility Amount may not exceed New Zealand Availability,
(vi) each reduction in the Maximum Singapore Facility Amount may not exceed
Singapore Availability, (vii) each reduction in the Maximum UK Facility Amount
may not exceed UK Availability, and (viii) each reduction in the Maximum U.S.
Facility Amount may not exceed U.S. Availability.

2.1.5 Overadvances.

(a) Australian Overadvance. If at any time the Dollar Equivalent of the
aggregate principal balance of all Australian Revolver Loans owing by an
Australian Borrower exceeds the Australian Borrowing Base of such Australian
Borrower (an “Australian Overadvance”), the excess amount shall, subject to
Section 5.2, be payable by the Applicable Australian Borrower on demand by
Agent. All Australian Overadvance Loans shall constitute Australian Facility
Obligations secured by the Australian Facility Collateral and shall be entitled
to all benefits of the Loan Documents.

(b) Belgian Overadvance. If at any time the Dollar Equivalent of the aggregate
principal balance of all Belgian Revolver Loans owing by a Belgian Borrower
exceeds the Belgian Borrowing Base of such Belgian Borrower (a “Belgian
Overadvance”), the excess amount shall, subject to Section 5.2, be payable by
the Applicable Belgian Borrower on demand by Agent. All Belgian Overadvance
Loans shall constitute Belgian Facility Obligations secured by the Belgian
Facility Collateral and shall be entitled to all benefits of the Loan Documents.

 

147



--------------------------------------------------------------------------------

(c) Canadian Overadvance. If at any time the Dollar Equivalent of the aggregate
principal balance of all Canadian Revolver Loans owing by a Canadian Borrower
exceeds the Canadian Borrowing Base of such Canadian Borrower (a “Canadian
Overadvance”), the excess amount shall, subject to Section 5.2, be payable by
the Applicable Canadian Borrower on demand by Agent. All Canadian Overadvance
Loans shall constitute Canadian Facility Obligations secured by the Canadian
Facility Collateral and shall be entitled to all benefits of the Loan Documents.

(d) Dutch Overadvance. If at any time the Dollar Equivalent of the aggregate
principal balance of all Dutch Revolver Loans owing by a Dutch Borrower exceeds
the Dutch Borrowing Base of such Dutch Borrower (a “Dutch Overadvance”), the
excess amount shall, subject to Section 5.2, be payable by the Applicable Dutch
Borrower on demand by Agent. All Dutch Overadvance Loans shall constitute Dutch
Facility Obligations secured by the Dutch Facility Collateral and shall be
entitled to all benefits of the Loan Documents.

(e) New Zealand Overadvance. If at any time the Dollar Equivalent of the
aggregate principal balance of all New Zealand Revolver Loans owing by a New
Zealand Borrower exceeds the New Zealand Borrowing Base of such New Zealand
Borrower (a “New Zealand Overadvance”), the excess amount shall, subject to
Section 5.2, be payable by the Applicable New Zealand Borrower on demand by
Agent. All New Zealand Overadvance Loans shall constitute New Zealand Facility
Obligations secured by the New Zealand Facility Collateral and shall be entitled
to all benefits of the Loan Documents.

(f) Singapore Overadvance. If at any time the Dollar Equivalent of the aggregate
principal balance of all Singapore Revolver Loans owing by a Singapore Borrower
exceeds the Singapore Borrowing Base of such Singapore Borrower (a “Singapore
Overadvance”), the excess amount shall, subject to Section 5.2, be payable by
the Applicable Singapore Borrower on demand by Agent. All Singapore Overadvance
Loans shall constitute Singapore Facility Obligations secured by the Singapore
Facility Collateral and shall be entitled to all benefits of the Loan Documents.

(g) UK Overadvance. If at any time the Dollar Equivalent of the aggregate
principal balance of all UK Revolver Loans owing by a UK Borrower exceeds the UK
Borrowing Base of such UK Borrower (a “UK Overadvance”), the excess amount
shall, subject to Section 5.2, be payable by the Applicable UK Borrower on
demand by Agent. All UK Overadvance Loans shall constitute UK Facility
Obligations secured by the UK Facility Collateral and shall be entitled to all
benefits of the Loan Documents.

(h) U.S. Overadvance. If at any time the aggregate principal balance of all U.S.
Revolver Loans exceeds the U.S. Borrowing Base (a “U.S. Overadvance”), the
excess amount shall, subject to Section 5.2, be payable by the U.S. Borrowers on
demand by Agent. All U.S. Overadvance Loans shall constitute U.S. Facility
Obligations secured by the U.S. Facility Collateral and shall be entitled to all
benefits of the Loan Documents.

(i) Funding of Overadvance Loans. Agent may require Applicable Lenders to honor
requests for Overadvance Loans and to forbear from requiring the applicable
Borrower(s) to cure an Overadvance, (i) when no other Event of Default is known
to Agent, as

 

148



--------------------------------------------------------------------------------

long as (1) such Overadvance does not continue for more than 30 consecutive days
(and no Overadvance may exist for at least five consecutive days thereafter
before further Overadvance Loans are required), (2) such Overadvance is not
known by Agent to exceed ten percent (10%) of the (A) Total Australian Borrowing
Base, with respect to all Australian Borrowers, (B) Total Belgian Borrowing
Base, with respect to all Belgian Borrowers, (C) Total Canadian Borrowing Base,
with respect to all Canadian Borrowers, (D) Total Dutch Borrowing Base, with
respect to all Dutch Borrowers, (E) Total New Zealand Borrowing Base, with
respect to all New Zealand Borrowers, (F) Total Singapore Borrowing Base, with
respect to all Singapore Borrowers, (G) Total UK Borrowing Base, with respect to
all UK Borrowers, or (H) the U.S. Borrowing Base, with respect to U.S. Borrowers
and (3) the aggregate amount of the Overadvances existing at any time, together
with the Protective Advances outstanding at any time pursuant to Section 2.1.6
below, do not exceed fifteen percent (15%) of the Commitments then in effect;
and (ii) regardless of whether an Event of Default exists, if Agent discovers an
Overadvance not previously known by it to exist, as long as from the date of
such discovery the Overadvance does not continue for more than 30 consecutive
days. In no event shall Overadvance Loans be required that would cause (I) the
Australian Revolver Exposure to exceed the aggregate Australian Revolver
Commitments, (II) the Belgian Revolver Exposure to exceed the aggregate Belgian
Revolver Commitments, (III) the Canadian Revolver Exposure to exceed the
aggregate Canadian Revolver Commitments, (IV) the Dutch Revolver Exposure to
exceed the aggregate Dutch Revolver Commitments, (V) the New Zealand Revolver
Exposure to exceed the aggregate New Zealand Revolver Commitments, (VI) the
Singapore Revolver Exposure to exceed the aggregate Singapore Revolver
Commitments, (VII) the UK Revolver Exposure to exceed the aggregate UK Revolver
Commitments or (VIII) the U.S. Revolver Exposure to exceed the aggregate U.S.
Revolver Commitments. Required Borrower Group Lenders may at any time revoke
Agent’s authority to make further Overadvance Loans to the Borrower or Borrowers
of the applicable Borrower Group by written notice to the Agent. Any funding of
an Overadvance Loan or sufferance of an Overadvance shall not constitute a
waiver by Agent or Lenders of the Event of Default caused thereby. In no event
shall any Borrower or other Loan Party be deemed a beneficiary of this
Section 2.1.5 nor authorized to enforce any of its terms.

2.1.6 Protective Advances.

(a) Australian Protective Advances. The Agent shall be authorized by each
Australian Borrower and the Australian Lenders, from time to time in the Agent’s
sole discretion (but shall have absolutely no obligation to), to make Australian
Base Rate Loans to the Australian Borrowers on behalf of the Australian Lenders
(any of such Loans are herein referred to as “Australian Protective Advances”)
which the Agent, in its Permitted Discretion, deems necessary or desirable to
(i) preserve or protect Australian Facility Collateral or any portion thereof or
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
Australian Revolver Loans and other Australian Facility Obligations; provided
that no Australian Protective Advance shall cause the aggregate amount of the
Australian Revolver Exposure at such time to exceed the Australian Revolver
Commitments (or the Australian Revolver Exposure allocable to an Applicable
Australian Borrower to exceed the Applicable Australian Borrower’s Applicable
Australian Borrower Commitment) then in effect. All Australian Protective
Advances made by the Agent with respect to each Australian Facility Loan Party
shall be Australian Facility Obligations of such Australian Facility Loan Party,
secured by the applicable Australian Facility Collateral and shall be treated
for all purposes as Australian Base Rate Loans.

 

149



--------------------------------------------------------------------------------

(b) Belgian Protective Advances. The Agent shall be authorized by each Belgian
Borrower and the Belgian Lenders, from time to time in the Agent’s sole
discretion (but shall have absolutely no obligation to), to make Belgian Base
Rate Loans to the Belgian Borrowers on behalf of the Belgian Lenders (any of
such Loans are herein referred to as “Belgian Protective Advances”) which the
Agent, in its Permitted Discretion, deems necessary or desirable to (i) preserve
or protect Belgian Facility Collateral or any portion thereof or (ii) to enhance
the likelihood of, or maximize the amount of, repayment of the Belgian Revolver
Loans and other Belgian Facility Obligations; provided that no Belgian
Protective Advance shall cause the aggregate amount of the Belgian Revolver
Exposure at such time to exceed the Belgian Revolver Commitments (or the Belgian
Revolver Exposure allocable to an Applicable Belgian Borrower to exceed the
Applicable Belgian Borrower’s Applicable Belgian Borrower Commitment) then in
effect. All Belgian Protective Advances made by the Agent with respect to each
Belgian Facility Loan Party shall be Belgian Facility Obligations of such
Belgian Facility Loan Party, secured by the applicable Belgian Facility
Collateral and shall be treated for all purposes as Belgian Base Rate Loans.

(c) Canadian Protective Advances. The Agent shall be authorized by each Canadian
Borrower and the Canadian Lenders, from time to time in the Agent’s sole
discretion (but shall have absolutely no obligation to), to make Canadian Base
Rate Loans or Canadian Prime Rate Loans to any Canadian Borrower on behalf of
the Canadian Lenders (any of such Loans are herein referred to as “Canadian
Protective Advances”) which the Agent, in its Permitted Discretion, deems
necessary or desirable to (i) preserve or protect Canadian Facility Collateral
or any portion thereof or (ii) to enhance the likelihood of, or maximize the
amount of, repayment of the Canadian Revolver Loans and other Canadian Facility
Obligations; provided that no Canadian Protective Advance shall cause the
aggregate amount of the Canadian Revolver Exposure at such time to exceed the
Canadian Revolver Commitments (or the Canadian Revolver Exposure allocable to an
Applicable Canadian Borrower to exceed the Applicable Canadian Borrower’s
Applicable Canadian Borrower Commitment) then in effect. All Canadian Protective
Advances made by the Agent with respect to each Canadian Facility Loan Party
shall be Canadian Facility Obligations of such Canadian Facility Loan Party,
secured by the applicable Canadian Facility Collateral and, if denominated in
Canadian Dollars, shall be treated for all purposes as a Canadian Prime Rate
Loan or, if denominated in Dollars, shall be treated for all purposes as a
Canadian Base Rate Loan.

(d) Dutch Protective Advances. The Agent shall be authorized by each Dutch
Borrower and the Dutch Lenders, from time to time in the Agent’s sole discretion
(but shall have absolutely no obligation to), to make Dutch Base Rate Loans to
the Dutch Borrowers on behalf of the Dutch Lenders (any of such Loans are herein
referred to as “Dutch Protective Advances”) which the Agent, in its Permitted
Discretion, deems necessary or desirable to (i) preserve or protect Dutch
Facility Collateral or any portion thereof or (ii) to enhance the likelihood of,
or maximize the amount of, repayment of the Dutch Revolver Loans and other Dutch
Facility Obligations; provided that no Dutch Protective Advance shall cause the
aggregate amount of the Dutch Revolver Exposure at such time to exceed the Dutch
Revolver Commitments (or the Dutch Revolver Exposure allocable to an Applicable
Dutch Borrower to exceed the Applicable Dutch Borrower’s Applicable Dutch
Borrower Commitment) then in effect. All Dutch Protective Advances made by the
Agent with respect to each Dutch Facility Loan Party shall be Dutch Facility
Obligations of such Dutch Facility Loan Party, secured by the applicable Dutch
Facility Collateral and shall be treated for all purposes as Dutch Base Rate
Loans.

 

150



--------------------------------------------------------------------------------

(e) New Zealand Protective Advances. The Agent shall be authorized by each New
Zealand Borrower (after one day’s notice being delivered to them) and the New
Zealand Lenders, from time to time in the Agent’s sole discretion (but shall
have absolutely no obligation to), to make New Zealand Base Rate Loans to the
New Zealand Borrowers on behalf of the New Zealand Lenders (any of such Loans
are herein referred to as “New Zealand Protective Advances”) which the Agent, in
its Permitted Discretion, deems necessary or desirable to (i) preserve or
protect New Zealand Facility Collateral or any portion thereof or (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the New
Zealand Revolver Loans and other New Zealand Facility Obligations; provided that
no New Zealand Protective Advance shall be made if the New Zealand Borrower
gives notice that making such New Zealand Protective Advance will cause such
Borrower or its directors to breach any Applicable Law (including any law
applicable to a New Zealand Borrower) and/or shall cause the aggregate amount of
the New Zealand Revolver Exposure at such time to exceed the New Zealand
Revolver Commitments (or the New Zealand Revolver Exposure allocable to an
Applicable New Zealand Borrower to exceed the Applicable New Zealand Borrower’s
Applicable New Zealand Borrower Commitment) then in effect. All New Zealand
Protective Advances made by the Agent with respect to each New Zealand Facility
Loan Party shall be New Zealand Facility Obligations of such New Zealand
Facility Loan Party, secured by the applicable New Zealand Facility Collateral
and shall be treated for all purposes as New Zealand Base Rate Loans.

(f) Singapore Protective Advances. The Agent shall be authorized by each
Singapore Borrower and the Singapore Lenders, from time to time in the Agent’s
sole discretion (but shall have absolutely no obligation to), to make Singapore
Base Rate Loans to the Singapore Borrowers on behalf of the Singapore Lenders
(any of such Loans are herein referred to as “Singapore Protective Advances”)
which the Agent, in its Permitted Discretion, deems necessary or desirable to
(i) preserve or protect Singapore Facility Collateral or any portion thereof or
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
Singapore Revolver Loans and other Singapore Facility Obligations; provided that
no Singapore Protective Advance shall cause the aggregate amount of the
Singapore Revolver Exposure at such time to exceed the Singapore Revolver
Commitments (or the Singapore Revolver Exposure allocable to an Applicable
Singapore Borrower to exceed the Applicable Singapore Borrower’s Applicable
Singapore Borrower Commitment) then in effect. All Singapore Protective Advances
made by the Agent with respect to each Singapore Facility Loan Party shall be
Singapore Facility Obligations of such Singapore Facility Loan Party, secured by
the applicable Singapore Facility Collateral and shall be treated for all
purposes as Singapore Base Rate Loans.

(g) UK Protective Advances. The Agent shall be authorized by each UK Borrower
and the UK Lenders, from time to time in the Agent’s sole discretion (but shall
have absolutely no obligation to), to make UK Base Rate Loans to the UK
Borrowers on behalf of the UK Lenders (any of such Loans are herein referred to
as “UK Protective Advances”) which the Agent, in its Permitted Discretion, deems
necessary or desirable to (i) preserve or protect UK Facility Collateral or any
portion thereof or (ii) to enhance the likelihood of, or maximize the amount of,
repayment of the UK Revolver Loans and other UK Facility Obligations; provided
that no UK Protective Advance shall cause the aggregate amount of the UK
Revolver Exposure

 

151



--------------------------------------------------------------------------------

at such time to exceed the UK Revolver Commitments (or the UK Revolver Exposure
allocable to an Applicable UK Borrower to exceed the Applicable UK Borrower’s
Applicable UK Borrower Commitment) then in effect. All UK Protective Advances
made by the Agent with respect to each UK Facility Loan Party shall be UK
Facility Obligations of such UK Facility Loan Party, secured by the applicable
UK Facility Collateral and shall be treated for all purposes as UK Base Rate
Loans.

(h) U.S. Protective Advances. The Agent shall be authorized by each U.S.
Borrower and the U.S. Lenders, from time to time in the Agent’s sole discretion
(but shall have absolutely no obligation to), to make U.S. Base Rate Loans to
the U.S. Borrowers on behalf of the U.S. Lenders (any of such Loans are herein
referred to as “U.S. Protective Advances”) which the Agent, in its Permitted
Discretion, deems necessary or desirable to (i) preserve or protect U.S.
Facility Collateral or any portion thereof or (ii) to enhance the likelihood of,
or maximize the amount of, repayment of the U.S. Revolver Loans and other U.S.
Facility Obligations; provided that no U.S. Protective Advance shall cause the
aggregate amount of the U.S. Revolver Exposure at such time to exceed the U.S.
Revolver Commitments then in effect. All U.S. Protective Advances made by the
Agent with respect to U.S. Facility Loan Parties shall be U.S. Facility
Obligations, secured by the U.S. Facility Collateral and shall be treated for
all purposes as U.S. Base Rate Loans.

(i) Limitations on Protective Advances. The aggregate amount of Protective
Advances outstanding at any time pursuant to this Section 2.1.6 shall not exceed
seven and a half percent (7.5%) of the Commitments then in effect; provided
that, the aggregate amount of Protective Advances outstanding at any time
pursuant to this Section 2.1.6, together with the aggregate amount of
Overadvances existing at any time pursuant to Section 2.1.5 above, shall not
exceed fifteen percent (15%) of the Commitments then in effect. Protective
Advances may be made even if the conditions set forth in Section 6 have not been
satisfied. Each Applicable Lender shall participate in each Protective Advance
on a Pro Rata basis. Required Borrower Group Lenders may at any time revoke
Agent’s authority to make further Protective Advances to the Borrower or
Borrowers of the applicable Borrower Group by written notice to the Agent.
Absent such revocation, the Agent’s determination that funding of a Protective
Advance is appropriate shall be conclusive. At any time that there is sufficient
Availability for the applicable Borrower Group and the conditions precedent set
forth in Section 6 have been satisfied, the Agent may request the Applicable
Lenders to make a Revolver Loan to repay a Protective Advance. At any other
time, the Agent may require the Applicable Lenders to fund their risk
participations described in Section 2.1.6(j).

(j) Transfers. Upon the making of a Protective Advance by the Agent (whether
before or after the occurrence of a Default or Event of Default), each
Applicable Lender shall be deemed, without further action by any party hereto,
to have unconditionally and irrevocably purchased from the Agent without
recourse or warranty, an undivided interest and participation in such Protective
Advance in proportion to its Pro Rata share of such Protective Advance. Each
Applicable Lender shall transfer (a “Transfer”) the amount of such Applicable
Lender’s Pro Rata share of the outstanding principal amount of the applicable
Protective Advance with respect to such purchased interest and participation
promptly when requested to the Agent, to such account of the Agent as the Agent
may designate, but in any case not later than 3:00 p.m. (Local Time) on the
Business Day notified (if notice is provided by the Agent

 

152



--------------------------------------------------------------------------------

prior to 12:00 p.m. (Local Time) and otherwise on the immediately following
Business Day (the “Transfer Date”). Transfers may occur during the existence of
a Default or Event of Default and whether or not the applicable conditions
precedent set forth in Section 6 have then been satisfied. Such amounts
transferred to the Agent shall be applied against the amount of the Protective
Advance and, together with Applicable Lender’s Pro Rata share of such Protective
Advance, shall constitute Loans of such Applicable Lenders, respectively. If any
such amount is not transferred to the Agent by any Applicable Lender on such
Transfer Date, the Agent shall be entitled to recover such amount on demand from
such Applicable Lender together with interest thereon as specified in
Section 3.1. From and after the date, if any, on which any Applicable Lender is
required to fund, and funds, its participation in any Protective Advance
purchased hereunder, the Agent shall promptly distribute to such Applicable
Lender, such Applicable Lender’s Pro Rata share of all payments of principal and
interest and all proceeds of Collateral received by the Agent in respect of such
Protective Advance.

2.1.7 Increase in Revolver Commitments; Reallocations.

(a) Australian Revolver Commitment Increase. The Asian Loan Party Agent may by
written notice to the Agent elect to increase the Maximum Australian Facility
Amount then in effect (an “Australian Revolver Commitment Increase”) by
increasing the Australian Revolver Commitment of an Australian Lender (with the
consent of such Australian Lender) or by causing a Person reasonably acceptable
to the Agent that at such time is not an Australian Lender to become an
Australian Lender (an “Additional Australian Lender”). After giving effect to
any Australian Revolver Commitment Increase, the Australian Revolver Commitment
of each Australian Lender (and the percentage of each Australian Revolver Loan
that each Participant must purchase an Australian Revolver Loan participation
in) shall be equal to such Australian Lender’s (or Participant’s) Pro Rata share
of the amount of the increased Australian Revolver Commitments.

(b) Belgian Revolver Commitment Increase. The European Loan Party Agent may by
written notice to the Agent elect to increase the Maximum Belgian Facility
Amount then in effect (a “Belgian Revolver Commitment Increase”) by increasing
the Belgian Revolver Commitment of a Belgian Lender (with the consent of such
Belgian Lender) or by causing a Person reasonably acceptable to the Agent that
at such time is not a Belgian Lender to become a Belgian Lender (an “Additional
Belgian Lender”). After giving effect to any Belgian Revolver Commitment
Increase, the Belgian Revolver Commitment of each Belgian Lender (and the
percentage of each Belgian Revolver Loan that each Participant must purchase a
Belgian Revolver Loan participation in) shall be equal to such Belgian Lender’s
(or Participant’s) Pro Rata share of the amount of the increased Belgian
Revolver Commitments.

(c) Canadian Revolver Commitment Increase. The North American Loan Party Agent
may by written notice to the Agent elect to increase the Maximum Canadian
Facility Amount then in effect (a “Canadian Revolver Commitment Increase”) by
increasing the Canadian Revolver Commitment of a Canadian Lender (with the
consent of such Canadian Lender) or by causing a Person reasonably acceptable to
the Agent that at such time is not a Canadian Lender to become a Canadian Lender
(an “Additional Canadian Lender”). After giving effect to any Canadian Revolver
Commitment Increase, the Canadian Revolver Commitment of each Canadian Lender
(and the percentage of each Canadian Revolver Loan that each Participant must
purchase a Canadian Revolver Loan participation in) shall be equal to such
Canadian Lender’s (or Participant’s) Pro Rata share of the amount of the
increased Canadian Revolver Commitments.

 

153



--------------------------------------------------------------------------------

(d) Dutch Revolver Commitment Increase. The European Loan Party Agent may by
written notice to the Agent elect to increase the Maximum Dutch Facility Amount
then in effect (a “Dutch Revolver Commitment Increase”) by increasing the Dutch
Revolver Commitment of a Dutch Lender (with the consent of such Dutch Lender) or
by causing a Person reasonably acceptable to the Agent that at such time is not
a Dutch Lender to become a Dutch Lender (an “Additional Dutch Lender”). After
giving effect to any Dutch Revolver Commitment Increase, the Dutch Revolver
Commitment of each Dutch Lender (and the percentage of each Dutch Revolver Loan
that each Participant must purchase a Dutch Revolver Loan participation in)
shall be equal to such Dutch Lender’s (or Participant’s) Pro Rata share of the
amount of the increased Dutch Revolver Commitments.

(e) New Zealand Revolver Commitment Increase. The Asian Loan Party Agent may by
written notice to the Agent elect to increase the Maximum New Zealand Facility
Amount then in effect (a “New Zealand Revolver Commitment Increase”) by
increasing the New Zealand Revolver Commitment of a New Zealand Lender (with the
consent of such New Zealand Lender) or by causing a Person reasonably acceptable
to the Agent that at such time is not a New Zealand Lender to become a New
Zealand Lender (an “Additional New Zealand Lender”). After giving effect to any
New Zealand Revolver Commitment Increase, the New Zealand Revolver Commitment of
each New Zealand Lender (and the percentage of each New Zealand Revolver Loan
that each Participant must purchase a New Zealand Revolver Loan participation
in) shall be equal to such New Zealand Lender’s (or Participant’s) Pro Rata
share of the amount of the increased New Zealand Revolver Commitments.

(f) Singapore Revolver Commitment Increase. The Asian Loan Party Agent may by
written notice to the Agent elect to increase the Maximum Singapore Facility
Amount then in effect (a “Singapore Revolver Commitment Increase”) by increasing
the Singapore Revolver Commitment of a Singapore Lender (with the consent of
such Singapore Lender) or by causing a Person reasonably acceptable to the Agent
that at such time is not a Singapore Lender to become a Singapore Lender (an
“Additional Singapore Lender”). After giving effect to any Singapore Revolver
Commitment Increase, the Singapore Revolver Commitment of each Singapore Lender
(and the percentage of each Singapore Revolver Loan that each Participant must
purchase a Singapore Revolver Loan participation in) shall be equal to such
Singapore Lender’s (or Participant’s) Pro Rata share of the amount of the
increased Singapore Revolver Commitments.

(g) UK Revolver Commitment Increase. The European Loan Party Agent may by
written notice to the Agent elect to increase the Maximum UK Facility Amount
then in effect (a “UK Revolver Commitment Increase”) by increasing the UK
Revolver Commitment of a UK Lender (with the consent of such UK Lender) or by
causing a Person reasonably acceptable to the Agent that at such time is not a
UK Lender to become a UK Lender (an “Additional UK Lender”). After giving effect
to any UK Revolver Commitment Increase, the UK Revolver Commitment of each UK
Lender (and the percentage of each UK Revolver Loan that each Participant must
purchase a UK Revolver Loan participation in) shall be equal to such UK Lender’s
(or Participant’s) Pro Rata share of the amount of the increased UK Revolver
Commitments.

 

154



--------------------------------------------------------------------------------

(h) U.S. Revolver Commitment Increase. The North American Loan Party Agent may
by written notice to the Agent elect to increase the Maximum U.S. Facility
Amount then in effect (a “U.S. Revolver Commitment Increase” and together with
any Australian Revolver Commitment Increase, Belgian Revolver Commitment
Increase, Canadian Revolver Commitment Increase, Dutch Revolver Commitment
Increase, New Zealand Revolver Commitment Increase, Singapore Revolver
Commitment Increase and UK Revolver Commitment Increase, “Revolver Commitment
Increases”) by increasing the U.S. Revolver Commitment of a U.S. Lender (with
the consent of such U.S. Lender) or by causing a Person reasonably acceptable to
the Agent that at such time is not a U.S. Lender to become a U.S. Lender (an
“Additional U.S. Lender” and together with any Additional Australian Lender,
Additional Belgian Lender, Additional Canadian Lender, Additional Dutch Lender,
Additional New Zealand Lender, Additional Singapore Lender and Additional UK
Lender, “Additional Lenders”). After giving effect to any U.S. Revolver
Commitment Increase, the U.S. Revolver Commitment of each U.S. Lender (and the
percentage of each U.S. Revolver Loan that each Participant must purchase a U.S.
Revolver Loan participation in) shall be equal to such U.S. Lender’s (or
Participant’s) Pro Rata share of the amount of the increased U.S. Revolver
Commitments.

(i) Terms of Revolver Commitment Increases. Each notice of an increase in any
Borrower Group Commitment shall specify the proposed date (each, an “Increase
Date”) for the effectiveness of the Revolver Commitment Increase, which date
shall be not less than ten Business Days after the date on which such notice is
delivered to Agent. Any such increase shall be subject to the following
additional conditions: (i) no Default or Event of Default shall have occurred
and be continuing as of the date of such notice or both immediately before and
after giving effect thereto as of the Increase Date; (ii) no Lender shall be
obligated or have a right to participate in the Revolver Commitment Increase by
increasing its Commitment; (iii) the Revolver Commitment Increase shall be on
the same terms and conditions as this Agreement (provided, that the New Zealand
Applicable Margin, the Singapore Applicable Margin and any Letter of Credit and
unused line fees for New Zealand Borrowers and Singapore Borrowers will be
agreed to by the New Zealand Borrowers and the Singapore Borrowers (as
applicable) and the relevant Additional Lender(s) pursuant to the joinder
agreements referenced in clause (iv) below); (iv) the Revolver Commitment
Increase, to the extent arising from the admission of an Additional Lender,
shall be effected pursuant to one or more joinder agreements executed and
delivered by the Applicable Borrowers, the Additional Lender(s) and the Agent,
each of which shall be in form and substance reasonably satisfactory to the
Agent; (v) the relevant Loan Party Agent shall deliver or cause to be delivered
any officers’ certificates, board resolutions, legal opinions or other documents
reasonably requested by Agent in connection with the Revolver Commitment
Increase; (vi) the Borrowers shall pay all reasonable and documented fees and
expenses in connection with the Revolver Commitment Increase, including payments
required pursuant to Section 3.10 in connection with the Revolver Commitment
Increase; (vii) such increase shall be in a minimum amount of $25,000,000 in the
case of the U.S. Revolver Commitments or in a minimum amount of $5,000,000 in
the case of each of the Foreign Revolver Commitments; and (viii) the Agent shall
have received a certification from a Senior Officer of the North American Loan
Party Agent, or other evidence reasonably satisfactory to the

 

155



--------------------------------------------------------------------------------

Agent, that such increase is permitted under the Term Loan Credit Agreement
(except to the extent the Indebtedness thereunder has been discharged in full).
Notwithstanding the foregoing, in no event shall the aggregate amount of all
Revolver Commitment Increases made under this Section 2.1.7 exceed $300,000,000.

(j) Increases Generally. The Agent shall promptly inform the Lenders of any
request for a Revolver Commitment Increase made by a Loan Party Agent. If the
conditions set forth in clause (i) above are not satisfied on the applicable
Increase Date (or, to the extent such conditions relate to an earlier date, such
earlier date), the Agent shall notify such Loan Party Agent in writing that the
requested Revolver Commitment Increase will not be effectuated. On each Increase
Date, the Agent shall notify the Lenders and the relevant Loan Party Agent, on
or before 3:00 p.m., by telecopier, e-mail or telex, of the occurrence of the
Revolver Commitment Increase to be effected on such Increase Date, the amount of
Revolver Loans held by each Lender as a result thereof, the amount of the
Commitment of each Lender (and the percentage of each Revolver Loan, if any,
that each Participant must purchase a participation interest in) as a result
thereof.

(k) Reallocation Mechanism. Subject to the terms and conditions of
Section 2.1.7(k) and (l), the North American Loan Party Agent may request that
the Lenders to certain Borrower Groups (and such Lenders in their individual
sole discretion may agree to) change the then current allocation of each such
Lender’s (and, if applicable, its affiliate’s) Commitment among the Borrower
Group Commitments in order to effect an increase or decrease in particular
Borrower Group Commitments, with any such increase or decrease in a Borrower
Group Commitment to be accompanied by a concurrent and equal decrease or
increase, respectively, in another Borrower Group Commitment (each, a
“Reallocation”). In addition to the conditions set forth in Section 2.1.7(l),
any such Reallocation shall be subject to the following conditions: (i) the
North American Loan Party Agent shall have provided to the Agent a written
request (in reasonable detail) at least ten Business Days prior to the requested
effective date therefor (which effective date must be a Business Day) (the
“Reallocation Date”) setting forth the proposed Reallocation Date and the
amounts of the proposed Borrower Group Commitment reallocations to be effected,
(ii) any such Reallocation shall increase or decrease the applicable Borrower
Group Commitments in an amount equal to $5,000,000 and in increments of
$1,000,000 in excess thereof, (iii) the Agent shall have received Reallocation
Consents from Lenders having applicable Borrower Group Commitments sufficient to
effectuate such requested Reallocation, (iv) no more than one Reallocation may
be requested in any calendar year, (v) no Default or Event of Default shall have
occurred and be continuing either as of the date of such request or on the
Reallocation Date (both immediately before and after giving effect to such
Reallocation), (vi) any increase in a Borrower Group Commitment shall result in
a dollar-for-dollar decrease in another Borrower Group Commitment, (vii) in no
event shall the sum of all the Borrower Group Commitments exceed the aggregate
amount of the Commitments then in effect, (viii) after giving effect to such
Reallocation, no Overadvance would exist or would result therefrom, and (ix) at
least three Business Days prior to the proposed Reallocation Date, a Senior
Officer of the North American Loan Party Agent shall have delivered to the Agent
a certificate certifying as to compliance with preceding clauses (ii) through
(viii) and demonstrating (in reasonable detail) the calculations required in
connection therewith, which certificate shall be deemed recertified to the Agent
by a Senior Officer of the North American Loan Party Agent on and as of the
Reallocation Date.

 

156



--------------------------------------------------------------------------------

(l) Reallocations Generally. The Agent shall promptly inform the Lenders of the
affected Borrower Groups of any request for a Reallocation. Each Lender electing
to increase or decrease its Borrower Group Commitments shall notify the Agent
within five Business Days after its receipt of such notice of its election and
the maximum amount of the respective Borrower Group Commitment reallocations to
which it would agree (each, a “Reallocation Consent”). Notwithstanding the
foregoing, (i) no Lender shall be obligated to agree to any such Reallocation of
its Commitment (and no consent by any Lender to any Reallocation on one occasion
shall be deemed consent to any future Reallocation by such Lender), (ii) other
than the Lenders consenting to such Reallocation, no consent of any other Lender
shall be required, and (iii) the failure of any Lender to affirmatively consent
to participate in any such Reallocation on or prior to the fifth Business Day
after its receipt of notice thereof shall be deemed to constitute an election by
such Lender not to participate in such Reallocation. If, at the end of such five
Business Day period, the Agent receives Reallocation Consents from Lenders in an
aggregate amount greater than the required reallocation amounts, each such
consenting Lender’s affected Borrower Group Commitments shall be increased or
decreased on a pro rata basis based on the affected Borrower Group Commitments
of the participating Lenders. If the conditions set forth in Section 2.1.7(k)
and (l), including, without limitation, the receipt of sufficient Reallocation
Consents within the time period set forth above, are not satisfied on the
applicable Reallocation Date (or, to the extent such conditions relate to an
earlier date, such earlier date), the Agent shall notify the North American Loan
Party Agent in writing that the requested Reallocation will not be effectuated;
provided, that (A) the Agent shall in all cases be entitled to rely (without
liability) on the certificate delivered by the North American Loan Party Agent
pursuant to Section 2.1.7(k)(ix) in making its determination as to the
satisfaction of the conditions set forth in Section 2.1.7(k)(ii) through
(viii) and (B) if the proposed Reallocation cannot be effected because
sufficient Reallocation Consents were not received, then the North American Loan
Party Agent may elect to consummate such Reallocation in the lesser amount of
the Reallocation Consents that were received. On each Reallocation Date, the
Agent shall notify the Lenders of the affected Borrower Groups and the North
American Loan Party Agent, on or before 3:00 p.m. by facsimile, e-mail or other
electronic means, of the occurrence of the Reallocation to be effected on such
Reallocation Date, the amount of the Loans held by each such Lender as a result
thereof and the amount of the affected Borrower Group Commitments of each such
Lender as a result thereof. To the extent necessary where a Lender in one
Borrower Group and its separate affiliate that is a Lender in another Borrower
Group are participating in a Reallocation, the Reallocation among such Persons
shall be deemed to have been consummated pursuant to an Assignment and
Acceptance. The respective Pro Rata shares of the Lenders shall thereafter, to
the extent applicable, be determined based on such reallocated amounts (subject
to any subsequent changes thereto), and Agent and the affected Lenders shall
make such adjustments as Agent shall deem necessary so that the outstanding
Loans and LC Obligations of each Lender equals its Pro Rata share thereof after
giving effect to the Reallocation. On the Amendment Date, Bank of America, Bank
of America (Australia) and Bank of America (Canada) shall be deemed to have
consummated a Reallocation of their U.S. Revolver Commitment, Australian
Revolver Commitment and Canadian Revolver Commitment, respectively, in order to
effectuate the increases to the Maximum Australian Facility Amount and the
Maximum Canadian Facility Amount (and corresponding decrease in the Maximum U.S.
Facility Amount) on such date.

 

157



--------------------------------------------------------------------------------

2.1.8 Swingline Loans.

(a) Australian Swingline Loans to Australian Borrowers. The Australian Swingline
Lender shall make Australian Swingline Loans to any of the Australian Borrowers
on any Business Day during the period from the Closing Date to the Australian
Swingline Commitment Termination Date, not to exceed the Australian Swingline
Commitment in aggregate principal amount outstanding at any time (based on the
Dollar Equivalent thereof), which Australian Swingline Loans may be repaid and
reborrowed in accordance with the provisions of this Agreement; provided,
however, that the Australian Swingline Lender shall not honor any request for a
Australian Swingline Loan on or after the Australian Swingline Commitment
Termination Date, if the Dollar Equivalent of the amount of the proposed
Australian Swingline Loan exceeds Australian Availability on the proposed
funding date for such Australian Swingline Loan or if the requirements of
Section 2.11 are not satisfied. The Australian Swingline Loans shall be
Australian Base Rate Loans and bear interest as set forth in Section 3.1. Each
Australian Swingline Loan shall constitute a Revolver Loan for all purposes
except that payments thereon shall be made to the Australian Swingline Lender
for its own account. The Australian Swingline Loans of each Australian Borrower
shall be repaid in accordance with the terms of this Agreement and shall be
secured by all of the Australian Facility Collateral of such Australian
Borrower. Each Australian Swingline Loan shall be funded in Australian Dollars
or, at the option of the Applicable Australian Borrower, Dollars and repaid in
the same currency as the underlying Australian Swingline Loan was made.

(b) Belgian Swingline Loans to Belgian Borrowers. The Belgian Swingline Lender
shall make Belgian Swingline Loans to any of the Belgian Borrowers on any
Business Day during the period from the Closing Date to the Belgian Swingline
Commitment Termination Date, not to exceed the Belgian Swingline Commitment in
aggregate principal amount outstanding at any time (based on the Dollar
Equivalent thereof), which Belgian Swingline Loans may be repaid and reborrowed
in accordance with the provisions of this Agreement; provided, however, that the
Belgian Swingline Lender shall not honor any request for a Belgian Swingline
Loan on or after the Belgian Swingline Commitment Termination Date, if the
Dollar Equivalent of the amount of the proposed Belgian Swingline Loan exceeds
Belgian Availability on the proposed funding date for such Belgian Swingline
Loan or if the requirements of Section 2.11 are not satisfied. The Belgian
Swingline Loans shall be Belgian Base Rate Loans and bear interest as set forth
in Section 3.1. Each Belgian Swingline Loan shall constitute a Revolver Loan for
all purposes except that payments thereon shall be made to the Belgian Swingline
Lender for its own account. The Belgian Swingline Loans of each Belgian Borrower
shall be repaid in accordance with the terms of this Agreement and shall be
secured by all of the Belgian Facility Collateral of such Belgian Borrower. Each
Belgian Swingline Loan shall be funded in Euros or, at the option of the
Applicable Belgian Borrower, Dollars and repaid in the same currency as the
underlying Belgian Swingline Loan was made.

(c) Canadian Swingline Loans to Canadian Borrowers. The Canadian Swingline
Lender shall make Canadian Swingline Loans to any of the Canadian Borrowers on
any Business Day during the period from the Closing Date to the Canadian
Swingline Commitment Termination Date, not to exceed the Canadian Swingline
Commitment in aggregate principal amount outstanding at any time (based on the
Dollar Equivalent thereof), which Canadian Swingline Loans may be repaid and
reborrowed in accordance with the provisions of

 

158



--------------------------------------------------------------------------------

this Agreement; provided, however, that the Canadian Swingline Lender shall not
honor any request for a Canadian Swingline Loan on or after the Canadian
Swingline Commitment Termination Date, if the Dollar Equivalent of the amount of
the proposed Canadian Swingline Loan exceeds Canadian Availability on the
proposed funding date for such Canadian Swingline Loan or if the requirements of
Section 2.11 are not satisfied. The Canadian Swingline Loans shall be Canadian
Prime Rate Loans if denominated in Canadian Dollars and Canadian Base Rate Loans
if denominated in Dollars and bear interest as set forth in Section 3.1. Each
Canadian Swingline Loan shall constitute a Revolver Loan for all purposes except
that payments thereon shall be made to the Canadian Swingline Lender for its own
account. The Canadian Swingline Loans of each Canadian Borrower shall be repaid
in accordance with the terms of this Agreement and shall be secured by all of
the Canadian Facility Collateral of such Canadian Borrower. Each Canadian
Swingline Loan shall be funded in Canadian Dollars or, at the option of the
Applicable Canadian Borrower, Dollars and repaid in the same currency as the
underlying Canadian Swingline Loan was made.

(d) Dutch Swingline Loans to Dutch Borrowers. The Dutch Swingline Lender shall
make Dutch Swingline Loans to any of the Dutch Borrowers on any Business Day
during the period from the Closing Date to the Dutch Swingline Commitment
Termination Date, not to exceed the Dutch Swingline Commitment in aggregate
principal amount outstanding at any time (based on the Dollar Equivalent
thereof), which Dutch Swingline Loans may be repaid and reborrowed in accordance
with the provisions of this Agreement; provided, however, that the Dutch
Swingline Lender shall not honor any request for a Dutch Swingline Loan on or
after the Dutch Swingline Commitment Termination Date, if the Dollar Equivalent
of the amount of the proposed Dutch Swingline Loan exceeds Dutch Availability on
the proposed funding date for such Dutch Swingline Loan or if the requirements
of Section 2.11 are not satisfied. The Dutch Swingline Loans shall be Dutch Base
Rate Loans and bear interest as set forth in Section 3.1. Each Dutch Swingline
Loan shall constitute a Revolver Loan for all purposes except that payments
thereon shall be made to the Dutch Swingline Lender for its own account. The
Dutch Swingline Loans of each Dutch Borrower shall be repaid in accordance with
the terms of this Agreement and shall be secured by all of the Dutch Facility
Collateral of such Dutch Borrower. Each Dutch Swingline Loan shall be funded in
Euros or, at the option of the Applicable Dutch Borrower, Dollars and repaid in
the same currency as the underlying Dutch Swingline Loan was made.

(e) New Zealand Swingline Loans to New Zealand Borrowers. The New Zealand
Swingline Lender shall make New Zealand Swingline Loans to any of the New
Zealand Borrowers on any Business Day during the period from the Closing Date to
the New Zealand Swingline Commitment Termination Date, not to exceed the New
Zealand Swingline Commitment in aggregate principal amount outstanding at any
time (based on the Dollar Equivalent thereof), which New Zealand Swingline Loans
may be repaid and reborrowed in accordance with the provisions of this
Agreement; provided, however, that the New Zealand Swingline Lender shall not
honor any request for a New Zealand Swingline Loan on or after the New Zealand
Swingline Commitment Termination Date, if the Dollar Equivalent of the amount of
the proposed New Zealand Swingline Loan exceeds New Zealand Availability on the
proposed funding date for such New Zealand Swingline Loan or if the requirements
of Section 2.11 are not satisfied. The New Zealand Swingline Loans shall be New
Zealand Base Rate Loans and bear interest as set forth in Section 3.1. Each New
Zealand Swingline Loan shall

 

159



--------------------------------------------------------------------------------

constitute a Revolver Loan for all purposes except that payments thereon shall
be made to the New Zealand Swingline Lender for its own account. The New Zealand
Swingline Loans of each New Zealand Borrower shall be repaid in accordance with
the terms of this Agreement and shall be secured by all of the New Zealand
Facility Collateral of such New Zealand Borrower. Each New Zealand Swingline
Loan shall be funded in New Zealand Dollars or, at the option of the Applicable
New Zealand Borrower, Dollars and repaid in the same currency as the underlying
New Zealand Swingline Loan was made.

(f) Singapore Swingline Loans to Singapore Borrowers. The Singapore Swingline
Lender shall make Singapore Swingline Loans to any of the Singapore Borrowers on
any Business Day during the period from the Closing Date to the Singapore
Swingline Commitment Termination Date, not to exceed the Singapore Swingline
Commitment in aggregate principal amount outstanding at any time (based on the
Dollar Equivalent thereof), which Singapore Swingline Loans may be repaid and
reborrowed in accordance with the provisions of this Agreement; provided,
however, that the Singapore Swingline Lender shall not honor any request for a
Singapore Swingline Loan on or after the Singapore Swingline Commitment
Termination Date, if the Dollar Equivalent of the amount of the proposed
Singapore Swingline Loan exceeds Singapore Availability on the proposed funding
date for such Singapore Swingline Loan or if the requirements of Section 2.11
are not satisfied. The Singapore Swingline Loans shall be Singapore Base Rate
Loans and bear interest as set forth in Section 3.1. Each Singapore Swingline
Loan shall constitute a Revolver Loan for all purposes except that payments
thereon shall be made to the Singapore Swingline Lender for its own account. The
Singapore Swingline Loans of each Singapore Borrower shall be repaid in
accordance with the terms of this Agreement and shall be secured by all of the
Singapore Facility Collateral of such Singapore Borrower. Each Singapore
Swingline Loan shall be funded in Singapore Dollars or, at the option of the
Applicable Singapore Borrower, Dollars and repaid in the same currency as the
underlying Singapore Swingline Loan was made.

(g) UK Alternate Swingline Loans to UK Borrowers. The UK Swingline Lender shall
make UK Alternate Swingline Loans to any of the UK Borrowers on any Business Day
during the period from the Closing Date to the UK Swingline Commitment
Termination Date, not to exceed the UK Alternate Swingline Commitment in
aggregate principal amount outstanding at any time (based on the Dollar
Equivalent thereof), which UK Alternate Swingline Loans may be repaid and
reborrowed in accordance with the provisions of this Agreement; provided,
however, that the UK Swingline Lender shall not honor any request for a UK
Alternate Swingline Loan on or after the UK Swingline Commitment Termination
Date, if the Dollar Equivalent of the amount of the proposed UK Alternate
Swingline Loan exceeds UK Availability on the proposed funding date for such UK
Alternate Swingline Loan or if the requirements of Section 2.11 are not
satisfied. The UK Alternate Swingline Loans shall be UK Base Rate Loans and bear
interest as set forth in Section 3.1. Each UK Alternate Swingline Loan shall
constitute a Revolver Loan for all purposes except that payments thereon shall
be made to the UK Alternate Swingline Lender for its own account. The UK
Alternate Swingline Loans of each UK Borrower shall be repaid in accordance with
the terms of this Agreement and shall be secured by all of the UK Facility
Collateral of such UK Borrower. Each UK Alternate Swingline Loan shall be funded
in Australian Dollars, New Zealand Dollars, Singapore Dollars and such other
currencies as the UK Swingline Lender may agree and repaid in the same currency
as the underlying UK Alternate Swingline Loan was made.

 

160



--------------------------------------------------------------------------------

(h) UK Swingline Loans to UK Borrowers. The UK Swingline Lender shall make UK
Swingline Loans to any of the UK Borrowers on any Business Day during the period
from the Closing Date to the UK Swingline Commitment Termination Date, not to
exceed the UK Swingline Commitment in aggregate principal amount outstanding at
any time (based on the Dollar Equivalent thereof), which UK Swingline Loans may
be repaid and reborrowed in accordance with the provisions of this Agreement;
provided, however, that the UK Swingline Lender shall not honor any request for
a UK Swingline Loan on or after the UK Swingline Commitment Termination Date, if
the Dollar Equivalent of the amount of the proposed UK Swingline Loan exceeds UK
Availability on the proposed funding date for such UK Swingline Loan or if the
requirements of Section 2.11 are not satisfied. The UK Swingline Loans shall be
UK Base Rate Loans and bear interest as set forth in Section 3.1. Each UK
Swingline Loan shall constitute a Revolver Loan for all purposes except that
payments thereon shall be made to the UK Swingline Lender for its own account.
The UK Swingline Loans of each UK Borrower shall be repaid in accordance with
the terms of this Agreement and shall be secured by all of the UK Facility
Collateral of such UK Borrower. Each UK Swingline Loan shall be funded in
Sterling or, at the option of the Applicable UK Borrower, Euros or Dollars and
repaid in the same currency as the underlying UK Swingline Loan was made.

(i) U.S. Swingline Loans to U.S. Borrowers. The U.S. Swingline Lender shall make
U.S. Swingline Loans to any of the U.S. Borrowers on any Business Day during the
period from the Closing Date to the U.S. Swingline Commitment Termination Date,
not to exceed the U.S. Swingline Commitment in aggregate principal amount
outstanding at any time, which U.S. Swingline Loans may be repaid and reborrowed
in accordance with the provisions of this Agreement; provided, however, that the
U.S. Swingline Lender shall not honor any request for a U.S. Swingline Loan on
or after the U.S. Swingline Commitment Termination Date or if the amount of the
proposed U.S. Swingline Loan exceeds U.S. Availability on the proposed funding
date for such U.S. Swingline Loan. The U.S. Swingline Loans shall be U.S. Base
Rate Loans and bear interest as set forth in Section 3.1. Each U.S. Swingline
Loan shall constitute a Revolver Loan for all purposes except that payments
thereon shall be made to the U.S. Swingline Lender for its own account. The U.S.
Swingline Loans shall be repaid in accordance with the terms of this Agreement
and shall be secured by all of the U.S. Facility Collateral. The U.S. Borrowers
shall be jointly and severally liable to pay all of the U.S. Swingline Loans.
Each U.S. Swingline Loan shall be funded and repaid in Dollars.

(j) Swinglines Generally. The Swingline Loans made by each Swingline Lender and
interest accruing thereon shall be evidenced by the records of the Agent and
such Swingline Lender and need not be evidenced by any promissory note.

2.2 Australian Letters of Credit.

2.2.1 Issuance of Australian Letters of Credit. Each Australian Fronting Bank
agrees to issue Australian Letters of Credit for the account of any Australian
Borrower from time to time until the Facility Termination Date (or until the
Australian Revolver Commitment Termination Date, if earlier), in Australian
Dollars or, at the option of the Applicable Australian Borrower, Dollars, Euros
or Sterling, on the terms set forth herein, including the following:

 

161



--------------------------------------------------------------------------------

(a) Each Australian Borrower acknowledges that each Australian Fronting Bank’s
willingness to issue any Australian Letter of Credit is conditioned upon such
Australian Fronting Bank’s receipt of an Australian LC Application with respect
to the requested Australian Letter of Credit, as well as such other instruments
and agreements as such Australian Fronting Bank may customarily require for
issuance of a letter of credit of similar type and amount. No Australian
Fronting Bank shall have any obligation to issue any Australian Letter of Credit
unless (i) such Australian Fronting Bank, Bank of America (Hong Kong) and Bank
of America (Australia) receive an Australian LC Request and Australian LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each Australian LC Condition is satisfied; and (iii) if a
Defaulting Lender that is an Australian Lender exists, such Lender or Australian
Borrowers have entered into arrangements reasonably satisfactory to Agent and
such Australian Fronting Bank to eliminate any funding risk associated with such
Defaulting Lender. If an Australian Fronting Bank receives written notice from
an Australian Lender at least three Business Days before issuance of an
Australian Letter of Credit that any Australian LC Condition has not been
satisfied, such Australian Fronting Bank shall have no obligation to issue the
requested Australian Letter of Credit (or any other) until such notice is
withdrawn in writing by the Required Borrower Group Lenders or until the
Required Borrower Group Lenders have waived such condition in accordance with
this Agreement. Prior to receipt of any such notice, an Australian Fronting Bank
shall not be deemed to have knowledge of any failure of Australian LC
Conditions.

(b) The renewal or extension of any Australian Letter of Credit shall be treated
as the issuance of a new Australian Letter of Credit, except that delivery of a
new Australian LC Application shall be required at the discretion of the
applicable Australian Fronting Bank. No Australian Fronting Bank shall renew or
extend any Australian Letter of Credit if it receives written notice from the
Agent or the Required Borrower Group Lenders of the existence of a Default or
Event of Default.

(c) Australian Borrowers assume all risks of the acts, omissions or misuses of
any Australian Letter of Credit by the beneficiary. In connection with issuance
of any Australian Letter of Credit, none of Agent, any Australian Fronting Bank
or any Lender shall be responsible for the existence, character, quality,
quantity, condition, packing, value or delivery of any goods purported to be
represented by any Documents; any differences or variation in the character,
quality, quantity, condition, packing, value or delivery of any goods from that
expressed in any Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in an
Australian Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and an Australian Borrower; errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any Australian Letter of Credit or
the proceeds thereof; or any consequences arising from causes beyond the control
of any Australian Fronting Bank, Agent or any Australian Lender, including any
act or omission of a Governmental Authority. The rights and remedies of each
Australian Fronting Bank under the Loan Documents shall be cumulative. Each
Australian Fronting Bank shall be fully subrogated to the rights and remedies of
each beneficiary whose claims against Borrowers are discharged with proceeds of
any Australian Letter of Credit issued by such Australian Fronting Bank.

 

162



--------------------------------------------------------------------------------

(d) In connection with its administration of and enforcement of rights or
remedies under any Australian Letters of Credit or Australian LC Documents, each
Australian Fronting Bank shall be entitled to act, and shall be fully protected
in acting, upon any certification, documentation or communication in whatever
form believed by such Australian Fronting Bank, in good faith, to be genuine and
correct and to have been signed, sent or made by a proper Person. Each
Australian Fronting Bank may consult with and employ legal counsel, accountants
and other experts to advise it concerning its obligations, rights and remedies,
and shall be entitled to act upon, and shall be fully protected in any action
taken in good faith reliance upon, any advice given by such experts. Each
Australian Fronting Bank may employ agents and attorneys-in-fact in connection
with any matter relating to Australian Letters of Credit or Australian LC
Documents, and shall not be liable for the negligence or misconduct of agents
and attorneys-in-fact selected with reasonable care.

2.2.2 Australian LC Reimbursement; Australian LC Participations.

(a) If an Australian Fronting Bank honors any request for payment under an
Australian Letter of Credit, the Applicable Australian Borrower shall pay to
such Australian Fronting Bank, on the same day (“Australian Reimbursement
Date”), the amount paid by such Australian Fronting Bank under such Letter of
Credit, together with interest at the interest rate for Australian Base Rate
Loans from the Australian Reimbursement Date until payment by the Applicable
Australian Borrower. The obligation of the Applicable Australian Borrower to
reimburse each Australian Fronting Bank for any payment made under an Australian
Letter of Credit issued by such Australian Fronting Bank shall be absolute,
unconditional, irrevocable, and shall be paid without regard to any lack of
validity or enforceability of any Australian Letter of Credit or the existence
of any claim, setoff, defense or other right that the Applicable Australian
Borrower or Loan Parties may have at any time against the beneficiary. Whether
or not the Applicable Australian Borrower submits a Notice of Borrowing, the
Applicable Australian Borrower shall be deemed to have requested a Borrowing of
Australian Base Rate Loans in an amount necessary to pay all amounts due to an
Australian Fronting Bank in the currency in which the underlying Australian
Letter of Credit was issued on any Australian Reimbursement Date and each
Australian Lender agrees to fund its Pro Rata share of such Borrowing whether or
not the Commitments have terminated, an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied.

(b) Upon issuance of an Australian Letter of Credit, each Australian Lender
shall be deemed to have irrevocably and unconditionally purchased from the
Australian Fronting Bank that issued such Australian Letter of Credit, without
recourse or warranty, an undivided Pro Rata interest and participation in all
Australian LC Obligations relating to the Australian Letter of Credit. If the
applicable Australian Fronting Bank makes any payment under an Australian Letter
of Credit and the Applicable Australian Borrower does not reimburse such payment
on the Australian Reimbursement Date, Agent shall promptly notify Australian
Lenders and each Australian Lender shall promptly (within one Business Day) and
unconditionally pay to Agent in the currency of the payment made under such
Australian Letter of Credit, for the benefit of such Australian Fronting Bank,
the Australian Lender’s Pro Rata share of such payment. Upon request by an
Australian Lender, the applicable Australian Fronting Bank shall furnish copies
of any Australian Letters of Credit and Australian LC Documents in its
possession at such time.

 

163



--------------------------------------------------------------------------------

(c) The obligation of each Australian Lender to make payments to Agent for the
account of the applicable Australian Fronting Bank in connection with such
Australian Fronting Bank’s payment under an Australian Letter of Credit shall be
absolute, unconditional and irrevocable, not subject to any counterclaim,
setoff, qualification or exception whatsoever, and shall be made in accordance
with this Agreement under all circumstances, irrespective of any lack of
validity or unenforceability of any Loan Documents; any draft, certificate or
other document presented under an Australian Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Loan Party may have with respect to
any Obligations. No Australian Fronting Bank assumes any responsibility for any
failure or delay in performance or any breach by any Australian Borrower or
other Person of any obligations under any Australian LC Documents. No Australian
Fronting Bank makes any express or implied warranty, representation or guarantee
to Australian Lenders with respect to the Australian Facility Collateral, the
Australian LC Documents or any Australian Facility Loan Party. No Australian
Fronting Bank shall be responsible to any Australian Lender for any recitals,
statements, information, representations or warranties contained in, or for the
execution, validity, genuineness, effectiveness or enforceability of any
Australian LC Documents; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Australian Facility Collateral or
the perfection of any Lien therein; or the assets, liabilities, financial
condition, results of operations, business, creditworthiness or legal status of
any Australian Facility Loan Party.

(d) No Australian Fronting Bank Indemnitee shall be liable to any Loan Party or
other Person for any action taken or omitted to be taken in connection with any
Australian LC Documents except as a result of such Australian Fronting Bank’s
actual gross negligence, willful misconduct or bad faith, as determined by a
final, nonappealable judgment of a court of competent jurisdiction. No
Australian Fronting Bank shall have any liability to any Lender if such
Australian Fronting Bank refrains from any action under any Australian Letter of
Credit or Australian LC Documents until it receives written instructions from
Required Borrower Group Lenders of Australian Borrowers.

2.2.3 Australian LC Cash Collateral. If any Australian LC Obligations, whether
or not then due or payable, shall for any reason be outstanding at any time
(a) that an Event of Default exists, (b) that an Australian Overadvance exists,
(c) after the Australian Revolver Commitment Termination Date, or (d) within
five Business Days prior to the Facility Termination Date, then Australian
Borrowers shall, within one Business Day of an Australian Fronting Bank’s or
Agent’s request, Cash Collateralize the stated amount of all outstanding
Australian Letters of Credit issued by such Australian Fronting Banks and pay to
each Australian Fronting Bank the amount of all other Australian LC Obligations
to such Australian Fronting Bank. Australian Borrowers shall, within one
Business Day of demand by an Australian Fronting Bank’s or Agent from time to
time, Cash Collateralize, with respect to the Australian Letters of Credit
issued by such Australian Fronting Bank, the LC Obligations of any Defaulting
Lender that is an Australian Lender. If Australian Borrowers fail to provide any
Cash Collateral as required hereunder, Australian Lenders may (and shall upon
direction of Agent) advance, as Australian Revolver Loans, the amount of the
Cash Collateral required (whether or not the Australian Revolver Commitments
have terminated, any Australian Overadvance exists or would result therefrom or
the conditions in Section 6 are satisfied).

 

164



--------------------------------------------------------------------------------

2.3 Belgian Letters of Credit.

2.3.1 Issuance of Belgian Letters of Credit. Each Belgian Fronting Bank agrees
to issue Belgian Letters of Credit for the account of any Belgian Borrower from
time to time until the Facility Termination Date (or until the Belgian Revolver
Commitment Termination Date, if earlier), in Euros or, at the option of the
Applicable Belgian Borrower, Dollars, on the terms set forth herein, including
the following:

(a) Each Belgian Borrower acknowledges that each Belgian Fronting Bank’s
willingness to issue any Belgian Letter of Credit is conditioned upon such
Belgian Fronting Bank’s receipt of a Belgian LC Application with respect to the
requested Belgian Letter of Credit, as well as such other instruments and
agreements as such Belgian Fronting Bank may customarily require for issuance of
a letter of credit of similar type and amount. No Belgian Fronting Bank shall
have any obligation to issue any Belgian Letter of Credit unless (i) such
Belgian Fronting Bank and Bank of America (London) receive a Belgian LC Request
and Belgian LC Application at least three Business Days prior to the requested
date of issuance; (ii) each Belgian LC Condition is satisfied; and (iii) if a
Defaulting Lender that is a Belgian Lender exists, such Lender or Belgian
Borrowers have entered into arrangements reasonably satisfactory to Agent and
such Belgian Fronting Bank to eliminate any funding risk associated with such
Defaulting Lender. If a Belgian Fronting Bank receives written notice from a
Belgian Lender at least three Business Days before issuance of a Belgian Letter
of Credit that any Belgian LC Condition has not been satisfied, such Belgian
Fronting Bank shall have no obligation to issue the requested Belgian Letter of
Credit (or any other) until such notice is withdrawn in writing by the Required
Borrower Group Lenders or until the Required Borrower Group Lenders have waived
such condition in accordance with this Agreement. Prior to receipt of any such
notice, a Belgian Fronting Bank shall not be deemed to have knowledge of any
failure of Belgian LC Conditions.

(b) The renewal or extension of any Belgian Letter of Credit shall be treated as
the issuance of a new Belgian Letter of Credit, except that delivery of a new
Belgian LC Application shall be required at the discretion of the applicable
Belgian Fronting Bank. No Belgian Fronting Bank shall renew or extend any
Belgian Letter of Credit if it receives written notice from the Agent or the
Required Borrower Group Lenders of the existence of a Default or Event of
Default.

(c) Belgian Borrowers assume all risks of the acts, omissions or misuses of any
Belgian Letter of Credit by the beneficiary. In connection with issuance of any
Belgian Letter of Credit, none of Agent, any Belgian Fronting Bank or any Lender
shall be responsible for the existence, character, quality, quantity, condition,
packing, value or delivery of any goods purported to be represented by any
Documents; any differences or variation in the character, quality, quantity,
condition, packing, value or delivery of any goods from that expressed in any
Documents; the form, validity, sufficiency, accuracy, genuineness or legal
effect of any Documents or of any endorsements thereon; the time, place, manner
or order in which shipment

 

165



--------------------------------------------------------------------------------

of goods is made; partial or incomplete shipment of, or failure to ship, any
goods referred to in a Belgian Letter of Credit or Documents; any deviation from
instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and a Belgian Borrower; errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex, telecopy, e-mail, telephone or otherwise; errors in interpretation of
technical terms; the misapplication by a beneficiary of any Belgian Letter of
Credit or the proceeds thereof; or any consequences arising from causes beyond
the control of any Belgian Fronting Bank, Agent or any Belgian Lender, including
any act or omission of a Governmental Authority. The rights and remedies of each
Belgian Fronting Bank under the Loan Documents shall be cumulative. Each Belgian
Fronting Bank shall be fully subrogated to the rights and remedies of each
beneficiary whose claims against Borrowers are discharged with proceeds of any
Belgian Letter of Credit issued by such Belgian Fronting Bank.

(d) In connection with its administration of and enforcement of rights or
remedies under any Belgian Letters of Credit or Belgian LC Documents, each
Belgian Fronting Bank shall be entitled to act, and shall be fully protected in
acting, upon any certification, documentation or communication in whatever form
believed by such Belgian Fronting Bank, in good faith, to be genuine and correct
and to have been signed, sent or made by a proper Person. Each Belgian Fronting
Bank may consult with and employ legal counsel, accountants and other experts to
advise it concerning its obligations, rights and remedies, and shall be entitled
to act upon, and shall be fully protected in any action taken in good faith
reliance upon, any advice given by such experts. Each Belgian Fronting Bank may
employ agents and attorneys-in-fact in connection with any matter relating to
Belgian Letters of Credit or Belgian LC Documents, and shall not be liable for
the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

2.3.2 Belgian LC Reimbursement; Belgian LC Participations.

(a) If a Belgian Fronting Bank honors any request for payment under a Belgian
Letter of Credit, the Applicable Belgian Borrower shall pay to such Belgian
Fronting Bank, on the same day (“Belgian Reimbursement Date”), the amount paid
by such Belgian Fronting Bank under such Letter of Credit, together with
interest at the interest rate for Belgian Base Rate Loans from the Belgian
Reimbursement Date until payment by the Applicable Belgian Borrower. The
obligation of the Applicable Belgian Borrower to reimburse each Belgian Fronting
Bank for any payment made under a Belgian Letter of Credit issued by such
Belgian Fronting Bank shall be absolute, unconditional, irrevocable, and shall
be paid without regard to any lack of validity or enforceability of any Belgian
Letter of Credit or the existence of any claim, setoff, defense or other right
that the Applicable Belgian Borrower or Loan Parties may have at any time
against the beneficiary. Whether or not the Applicable Belgian Borrower submits
a Notice of Borrowing, the Applicable Belgian Borrower shall be deemed to have
requested a Borrowing of Belgian Base Rate Loans in an amount necessary to pay
all amounts due to a Belgian Fronting Bank in the currency in which the
underlying Belgian Letter of Credit was issued on any Belgian Reimbursement Date
and each Belgian Lender agrees to fund its Pro Rata share of such Borrowing
whether or not the Commitments have terminated, an Overadvance exists or is
created thereby, or the conditions in Section 6 are satisfied.

 

166



--------------------------------------------------------------------------------

(b) Upon issuance of a Belgian Letter of Credit, each Belgian Lender shall be
deemed to have irrevocably and unconditionally purchased from the Belgian
Fronting Bank that issued such Belgian Letter of Credit, without recourse or
warranty, an undivided Pro Rata interest and participation in all Belgian LC
Obligations relating to the Belgian Letter of Credit. If the applicable Belgian
Fronting Bank makes any payment under a Belgian Letter of Credit and the
Applicable Belgian Borrower does not reimburse such payment on the Belgian
Reimbursement Date, Agent shall promptly notify Belgian Lenders and each Belgian
Lender shall promptly (within one Business Day) and unconditionally pay to Agent
in the currency of the payment made under such Belgian Letter of Credit, for the
benefit of the Belgian Fronting Bank, the Belgian Lender’s Pro Rata share of
such payment. Upon request by a Belgian Lender, the applicable Belgian Fronting
Bank shall furnish copies of any Belgian Letters of Credit and Belgian LC
Documents in its possession at such time.

(c) The obligation of each Belgian Lender to make payments to Agent for the
account of the applicable Belgian Fronting Bank in connection with such Belgian
Fronting Bank’s payment under a Belgian Letter of Credit shall be absolute,
unconditional and irrevocable, not subject to any counterclaim, setoff,
qualification or exception whatsoever, and shall be made in accordance with this
Agreement under all circumstances, irrespective of any lack of validity or
unenforceability of any Loan Documents; any draft, certificate or other document
presented under a Belgian Letter of Credit having been determined to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or the existence of any setoff or
defense that any Loan Party may have with respect to any Obligations. No Belgian
Fronting Bank assumes any responsibility for any failure or delay in performance
or any breach by any Belgian Borrower or other Person of any obligations under
any Belgian LC Documents. No Belgian Fronting Bank makes any express or implied
warranty, representation or guarantee to Belgian Lenders with respect to the
Belgian Facility Collateral, the Belgian LC Documents or any Belgian Facility
Loan Party. No Belgian Fronting Bank shall be responsible to any Belgian Lender
for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any Belgian LC Documents; the validity, genuineness,
enforceability, collectability, value or sufficiency of any Belgian Facility
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Belgian Facility Loan Party.

(d) No Belgian Fronting Bank Indemnitee shall be liable to any Loan Party or
other Person for any action taken or omitted to be taken in connection with any
Belgian LC Documents except as a result of such Belgian Fronting Bank’s actual
gross negligence, willful misconduct or bad faith, as determined by a final,
nonappealable judgment of a court of competent jurisdiction. No Belgian Fronting
Bank shall have any liability to any Lender if such Belgian Fronting Bank
refrains from any action under any Belgian Letter of Credit or Belgian LC
Documents until it receives written instructions from Required Borrower Group
Lenders of Belgian Borrowers.

2.3.3 Belgian LC Cash Collateral. If any Belgian LC Obligations, whether or not
then due or payable, shall for any reason be outstanding at any time (a) that an
Event of Default exists, (b) that a Belgian Overadvance exists, (c) after the
Belgian Revolver Commitment Termination Date, or (d) within five Business Days
prior to the Facility

 

167



--------------------------------------------------------------------------------

Termination Date, then Belgian Borrowers shall, within one Business Day of the
Belgian Fronting Bank’s or Agent’s request, Cash Collateralize the stated amount
of all outstanding Belgian Letters of Credit and pay to each Belgian Fronting
Bank the amount of all other Belgian LC Obligations to such Belgian Fronting
Bank. Belgian Borrowers shall, within one Business Day of demand by the Belgian
Fronting Bank’s or Agent from time to time, Cash Collateralize the LC
Obligations of any Defaulting Lender that is a Belgian Lender. If Belgian
Borrowers fail to provide any Cash Collateral as required hereunder, Belgian
Lenders may (and shall upon direction of Agent) advance, as Belgian Revolver
Loans, the amount of the Cash Collateral required (whether or not the Belgian
Revolver Commitments have terminated, any Belgian Overadvance exists or would
result therefrom or the conditions in Section 6 are satisfied).

2.4 Canadian Letters of Credit.

2.4.1 Issuance of Canadian Letters of Credit. Each Canadian Fronting Bank agrees
to issue Canadian Letters of Credit for the account of any Canadian Borrower
from time to time until the Facility Termination Date (or until the Canadian
Revolver Commitment Termination Date, if earlier), in Canadian Dollars or, at
the option of the Applicable Canadian Borrower, Dollars, on the terms set forth
herein, including the following:

(a) Each Canadian Borrower acknowledges that each Canadian Fronting Bank’s
willingness to issue any Canadian Letter of Credit is conditioned upon such
Canadian Fronting Bank’s receipt of a Canadian LC Application with respect to
the requested Canadian Letter of Credit, as well as such other instruments and
agreements as such Canadian Fronting Bank may customarily require for issuance
of a letter of credit of similar type and amount. No Canadian Fronting Bank
shall have any obligation to issue any Canadian Letter of Credit unless (i) such
Canadian Fronting Bank and Agent receive a Canadian LC Request and Canadian LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each Canadian LC Condition is satisfied; and (iii) if a
Defaulting Lender that is a Canadian Lender exists, such Lender or Canadian
Borrowers have entered into arrangements reasonably satisfactory to Agent and
such Canadian Fronting Bank to eliminate any funding risk associated with such
Defaulting Lender. If a Canadian Fronting Bank receives written notice from a
Canadian Lender at least three Business Days before issuance of a Canadian
Letter of Credit that any Canadian LC Condition has not been satisfied, such
Canadian Fronting Bank shall have no obligation to issue the requested Canadian
Letter of Credit (or any other) until such notice is withdrawn in writing by the
Required Borrower Group Lenders or until the Required Borrower Group Lenders
have waived such condition in accordance with this Agreement. Prior to receipt
of any such notice, a Canadian Fronting Bank shall not be deemed to have
knowledge of any failure of Canadian LC Conditions.

(b) The renewal or extension of any Canadian Letter of Credit shall be treated
as the issuance of a new Canadian Letter of Credit, except that delivery of a
new Canadian LC Application shall be required at the discretion of the
applicable Canadian Fronting Bank. No Canadian Fronting Bank shall renew or
extend any Canadian Letter of Credit if it receives written notice from the
Agent or the Required Borrower Group Lenders of the existence of a Default or
Event of Default.

 

168



--------------------------------------------------------------------------------

(c) Canadian Borrowers assume all risks of the acts, omissions or misuses of any
Canadian Letter of Credit by the beneficiary. In connection with issuance of any
Canadian Letter of Credit, none of Agent, any Canadian Fronting Bank or any
Lender shall be responsible for the existence, character, quality, quantity,
condition, packing, value or delivery of any goods purported to be represented
by any Documents; any differences or variation in the character, quality,
quantity, condition, packing, value or delivery of any goods from that expressed
in any Documents; the form, validity, sufficiency, accuracy, genuineness or
legal effect of any Documents or of any endorsements thereon; the time, place,
manner or order in which shipment of goods is made; partial or incomplete
shipment of, or failure to ship, any goods referred to in a Canadian Letter of
Credit or Documents; any deviation from instructions, delay, default or fraud by
any shipper or other Person in connection with any goods, shipment or delivery;
any breach of contract between a shipper or vendor and a Canadian Borrower;
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, telecopy, e-mail, telephone or
otherwise; errors in interpretation of technical terms; the misapplication by a
beneficiary of any Canadian Letter of Credit or the proceeds thereof; or any
consequences arising from causes beyond the control of any Canadian Fronting
Bank, Agent or any Canadian Lender, including any act or omission of a
Governmental Authority. The rights and remedies of each Canadian Fronting Bank
under the Loan Documents shall be cumulative. Each Canadian Fronting Bank shall
be fully subrogated to the rights and remedies of each beneficiary whose claims
against Borrowers are discharged with proceeds of any Canadian Letter of Credit
issued by such Canadian Fronting Bank.

(d) In connection with its administration of and enforcement of rights or
remedies under any Canadian Letters of Credit or Canadian LC Documents, each
Canadian Fronting Bank shall be entitled to act, and shall be fully protected in
acting, upon any certification, documentation or communication in whatever form
believed by such Canadian Fronting Bank, in good faith, to be genuine and
correct and to have been signed, sent or made by a proper Person. Each Canadian
Fronting Bank may consult with and employ legal counsel, accountants and other
experts to advise it concerning its obligations, rights and remedies, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by such experts. Each Canadian
Fronting Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Canadian Letters of Credit or Canadian LC Documents, and
shall not be liable for the negligence or misconduct of agents and
attorneys-in-fact selected with reasonable care.

2.4.2 Canadian LC Reimbursement; Canadian LC Participations.

(a) If a Canadian Fronting Bank honors any request for payment under a Canadian
Letter of Credit, the Applicable Canadian Borrower shall pay to such Canadian
Fronting Bank, on the same day (“Canadian Reimbursement Date”), the amount paid
by such Canadian Fronting Bank under such Letter of Credit, together with
interest at the interest rate for Canadian Prime Rate Loans (if the Canadian
Letter of Credit was denominated in Canadian Dollars) and Canadian Base Rate
Loans (if the Canadian Letter of Credit was denominated in Dollars), in each
case, from the Canadian Reimbursement Date until payment by Canadian Borrower.
The obligation of the Applicable Canadian Borrower to reimburse each Canadian
Fronting Bank for any payment made under a Canadian Letter of Credit issued by
such Canadian Fronting Bank shall be absolute, unconditional, irrevocable, and
shall be paid without regard to

 

169



--------------------------------------------------------------------------------

any lack of validity or enforceability of any Canadian Letter of Credit or the
existence of any claim, setoff, defense or other right that the Applicable
Canadian Borrower or Loan Parties may have at any time against the beneficiary.
Whether or not the Initial Canadian Borrower submits a Notice of Borrowing, the
Applicable Canadian Borrower shall be deemed to have requested a Borrowing of
Canadian Prime Rate Loans or Canadian Base Rate Loans, as applicable, in an
amount necessary to pay all amounts due to a Canadian Fronting Bank in the
currency in which the underlying Canadian Letter of Credit was issued on any
Canadian Reimbursement Date and each Canadian Lender agrees to fund its Pro Rata
share of such Borrowing whether or not the Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.

(b) Upon issuance of a Canadian Letter of Credit, each Canadian Lender shall be
deemed to have irrevocably and unconditionally purchased from the Canadian
Fronting Bank that issued such Canadian Letter of Credit, without recourse or
warranty, an undivided Pro Rata interest and participation in all Canadian LC
Obligations relating to the Canadian Letter of Credit. If the applicable
Canadian Fronting Bank makes any payment under a Canadian Letter of Credit and
the Applicable Canadian Borrower does not reimburse such payment on the Canadian
Reimbursement Date, Agent shall promptly notify Canadian Lenders and each
Canadian Lender shall promptly (within one Business Day) and unconditionally pay
to Agent in the currency of the payment made under such Canadian Letter of
Credit, for the benefit of the Canadian Fronting Bank, the Canadian Lender’s Pro
Rata share of such payment. Upon request by a Canadian Lender, the applicable
Canadian Fronting Bank shall furnish copies of any Canadian Letters of Credit
and Canadian LC Documents in its possession at such time.

(c) The obligation of each Canadian Lender to make payments to Agent for the
account of the applicable Canadian Fronting Bank in connection with such
Canadian Fronting Bank’s payment under a Canadian Letter of Credit shall be
absolute, unconditional and irrevocable, not subject to any counterclaim,
setoff, qualification or exception whatsoever, and shall be made in accordance
with this Agreement under all circumstances, irrespective of any lack of
validity or unenforceability of any Loan Documents; any draft, certificate or
other document presented under a Canadian Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Loan Party may have with respect to
any Obligations. No Canadian Fronting Bank assumes any responsibility for any
failure or delay in performance or any breach by any Canadian Borrower or other
Person of any obligations under any Canadian LC Documents. No Canadian Fronting
Bank makes any express or implied warranty, representation or guarantee to
Canadian Lenders with respect to the Canadian Facility Collateral, Canadian LC
Documents or any Canadian Facility Loan Party. No Canadian Fronting Bank shall
be responsible to any Canadian Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any Canadian LC Documents; the
validity, genuineness, enforceability, collectability, value or sufficiency of
any Canadian Facility Collateral or the perfection of any Lien therein; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Canadian Facility Loan Party.

 

170



--------------------------------------------------------------------------------

(d) No Canadian Fronting Bank Indemnitee shall be liable to any Loan Party or
other Person for any action taken or omitted to be taken in connection with any
Canadian LC Documents except as a result of such Canadian Fronting Bank’s actual
gross negligence, willful misconduct or bad faith, as determined by a final,
nonappealable judgment of a court of competent jurisdiction. No Canadian
Fronting Bank shall have any liability to any Lender if such Canadian Fronting
Bank refrains from any action under any Canadian Letter of Credit or Canadian LC
Documents until it receives written instructions from Required Borrower Group
Lenders of Canadian Borrowers.

2.4.3 Canadian LC Cash Collateral. If any Canadian LC Obligations, whether or
not then due or payable, shall for any reason be outstanding at any time
(a) that an Event of Default exists, (b) that a Canadian Overadvance exists,
(c) after the Canadian Revolver Commitment Termination Date, or (d) within five
Business Days prior to the Facility Termination Date, then Canadian Borrowers
shall, within one Business Day of the Canadian Fronting Bank’s or Agent’s
request, Cash Collateralize the stated amount of all outstanding Canadian
Letters of Credit and pay to each Canadian Fronting Bank the amount of all other
Canadian LC Obligations to such Canadian Fronting Bank. Canadian Borrowers
shall, within one Business Day of demand by the Canadian Fronting Bank’s or
Agent from time to time, Cash Collateralize the LC Obligations of any Defaulting
Lender that is a Canadian Lender. If Canadian Borrowers fail to provide any Cash
Collateral as required hereunder, Canadian Lenders may (and shall upon direction
of Agent) advance, as Canadian Revolver Loans, the amount of the Cash Collateral
required (whether or not the Canadian Revolver Commitments have terminated, any
Canadian Overadvance exists or would result therefrom or the conditions in
Section 6 are satisfied).

2.5 Dutch Letters of Credit.

2.5.1 Issuance of Dutch Letters of Credit. Each Dutch Fronting Bank agrees to
issue Dutch Letters of Credit for the account of any Dutch Borrower from time to
time until the Facility Termination Date (or until the Dutch Revolver Commitment
Termination Date, if earlier), in Euros or, at the option of the Applicable
Dutch Borrower, Dollars, on the terms set forth herein, including the following:

(a) Each Dutch Borrower acknowledges that each Dutch Fronting Bank’s willingness
to issue any Dutch Letter of Credit is conditioned upon such Dutch Fronting
Bank’s receipt of a Dutch LC Application with respect to the requested Dutch
Letter of Credit, as well as such other instruments and agreements as such Dutch
Fronting Bank may customarily require for issuance of a letter of credit of
similar type and amount. No Dutch Fronting Bank shall have any obligation to
issue any Dutch Letter of Credit unless (i) such Dutch Fronting Bank and Bank of
America (London) receive a Dutch LC Request and Dutch LC Application at least
three Business Days prior to the requested date of issuance; (ii) each Dutch LC
Condition is satisfied; and (iii) if a Defaulting Lender that is a Dutch Lender
exists, such Lender or Dutch Borrowers have entered into arrangements reasonably
satisfactory to Agent and such Dutch Fronting Bank to eliminate any funding risk
associated with such Defaulting Lender. If a Dutch Fronting Bank receives
written notice from a Dutch Lender at least three Business Days before issuance
of a Dutch Letter of Credit that any Dutch LC Condition has not been satisfied,
such Dutch Fronting Bank shall have no obligation to issue the requested Dutch
Letter of Credit (or any other) until such

 

171



--------------------------------------------------------------------------------

notice is withdrawn in writing by the Required Borrower Group Lenders or until
the Required Borrower Group Lenders have waived such condition in accordance
with this Agreement. Prior to receipt of any such notice, a Dutch Fronting Bank
shall not be deemed to have knowledge of any failure of Dutch LC Conditions.

(b) The renewal or extension of any Dutch Letter of Credit shall be treated as
the issuance of a new Dutch Letter of Credit, except that delivery of a new
Dutch LC Application shall be required at the discretion of the applicable Dutch
Fronting Bank. No Dutch Fronting Bank shall renew or extend any Dutch Letter of
Credit if it receives written notice from the Agent or the Required Borrower
Group Lenders of the existence of a Default or Event of Default.

(c) Dutch Borrowers assume all risks of the acts, omissions or misuses of any
Dutch Letter of Credit by the beneficiary. In connection with issuance of any
Dutch Letter of Credit, none of Agent, any Dutch Fronting Bank or any Lender
shall be responsible for the existence, character, quality, quantity, condition,
packing, value or delivery of any goods purported to be represented by any
Documents; any differences or variation in the character, quality, quantity,
condition, packing, value or delivery of any goods from that expressed in any
Documents; the form, validity, sufficiency, accuracy, genuineness or legal
effect of any Documents or of any endorsements thereon; the time, place, manner
or order in which shipment of goods is made; partial or incomplete shipment of,
or failure to ship, any goods referred to in a Dutch Letter of Credit or
Documents; any deviation from instructions, delay, default or fraud by any
shipper or other Person in connection with any goods, shipment or delivery; any
breach of contract between a shipper or vendor and a Dutch Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Dutch Letter of Credit or the proceeds thereof; or any consequences
arising from causes beyond the control of any Dutch Fronting Bank, Agent or any
Dutch Lender, including any act or omission of a Governmental Authority. The
rights and remedies of each Dutch Fronting Bank under the Loan Documents shall
be cumulative. Each Dutch Fronting Bank shall be fully subrogated to the rights
and remedies of each beneficiary whose claims against Borrowers are discharged
with proceeds of any Dutch Letter of Credit.

(d) In connection with its administration of and enforcement of rights or
remedies under any Dutch Letters of Credit or Dutch LC Documents, each Dutch
Fronting Bank shall be entitled to act, and shall be fully protected in acting,
upon any certification, documentation or communication in whatever form believed
by such Dutch Fronting Bank, in good faith, to be genuine and correct and to
have been signed, sent or made by a proper Person. Each Dutch Fronting Bank may
consult with and employ legal counsel, accountants and other experts to advise
it concerning its obligations, rights and remedies, and shall be entitled to act
upon, and shall be fully protected in any action taken in good faith reliance
upon, any advice given by such experts. Each Dutch Fronting Bank may employ
agents and attorneys-in-fact in connection with any matter relating to Dutch
Letters of Credit or Dutch LC Documents, and shall not be liable for the
negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

 

172



--------------------------------------------------------------------------------

2.5.2 Dutch LC Reimbursement; Dutch LC Participations.

(a) If a Dutch Fronting Bank honors any request for payment under a Dutch Letter
of Credit, the Applicable Dutch Borrower shall pay to such Dutch Fronting Bank,
on the same day (“Dutch Reimbursement Date”), the amount paid by such Dutch
Fronting Bank under such Letter of Credit, together with interest at the
interest rate for Dutch Base Rate Loans from the Dutch Reimbursement Date until
payment by the Applicable Dutch Borrower. The obligation of the Applicable Dutch
Borrower to reimburse each Dutch Fronting Bank for any payment made under a
Dutch Letter of Credit issued by such Dutch Fronting Bank shall be absolute,
unconditional, irrevocable, and shall be paid without regard to any lack of
validity or enforceability of any Dutch Letter of Credit or the existence of any
claim, setoff, defense or other right that the Applicable Dutch Borrower or Loan
Parties may have at any time against the beneficiary. Whether or not the
Applicable Dutch Borrower submits a Notice of Borrowing, the Applicable Dutch
Borrower shall be deemed to have requested a Borrowing of Dutch Base Rate Loans
in an amount necessary to pay all amounts due a Dutch Fronting Bank in the
currency in which the underlying Dutch Letter of Credit was issued on any Dutch
Reimbursement Date and each Dutch Lender agrees to fund its Pro Rata share of
such Borrowing whether or not the Commitments have terminated, an Overadvance
exists or is created thereby, or the conditions in Section 6 are satisfied.

(b) Upon issuance of a Dutch Letter of Credit, each Dutch Lender shall be deemed
to have irrevocably and unconditionally purchased from the Dutch Fronting Bank
that issued such Dutch Letter of Credit, without recourse or warranty, an
undivided Pro Rata interest and participation in all Dutch LC Obligations
relating to the Dutch Letter of Credit. If the applicable Dutch Fronting Bank
makes any payment under a Dutch Letter of Credit and the Applicable Dutch
Borrower does not reimburse such payment on the Dutch Reimbursement Date, Agent
shall promptly notify Dutch Lenders and each Dutch Lender shall promptly (within
one Business Day) and unconditionally pay to Agent in the currency of the
payment made under such Dutch Letter of Credit, for the benefit of the Dutch
Fronting Bank, the Dutch Lender’s Pro Rata share of such payment. Upon request
by a Dutch Lender, the applicable Dutch Fronting Bank shall furnish copies of
any Dutch Letters of Credit and Dutch LC Documents in its possession at such
time.

(c) The obligation of each Dutch Lender to make payments to Agent for the
account of the applicable Dutch Fronting Bank in connection with such Dutch
Fronting Bank’s payment under a Dutch Letter of Credit shall be absolute,
unconditional and irrevocable, not subject to any counterclaim, setoff,
qualification or exception whatsoever, and shall be made in accordance with this
Agreement under all circumstances, irrespective of any lack of validity or
unenforceability of any Loan Documents; any draft, certificate or other document
presented under a Dutch Letter of Credit having been determined to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or the existence of any setoff or
defense that any Loan Party may have with respect to any Obligations. No Dutch
Fronting Bank assumes any responsibility for any failure or delay in performance
or any breach by any Dutch Borrower or other Person of any obligations under any
Dutch LC Documents. No Dutch Fronting Bank makes any express or implied
warranty, representation or guarantee to Dutch Lenders with respect to the Dutch
Facility Collateral, the Dutch LC Documents or any Dutch Facility Loan Party. No
Dutch Fronting Bank shall be

 

173



--------------------------------------------------------------------------------

responsible to any Dutch Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any Dutch LC Documents; the
validity, genuineness, enforceability, collectability, value or sufficiency of
any Dutch Facility Collateral or the perfection of any Lien therein; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Dutch Facility Loan Party.

(d) No Dutch Fronting Bank Indemnitee shall be liable to any Loan Party or other
Person for any action taken or omitted to be taken in connection with any Dutch
LC Documents except as a result of each Dutch Fronting Bank’s actual gross
negligence, willful misconduct or bad faith, as determined by a final,
nonappealable judgment of a court of competent jurisdiction. No Dutch Fronting
Bank shall have any liability to any Lender if such Dutch Fronting Bank refrains
from any action under any Dutch Letter of Credit or Dutch LC Documents until it
receives written instructions from Required Borrower Group Lenders of Dutch
Borrowers.

2.5.3 Dutch LC Cash Collateral. If any Dutch LC Obligations, whether or not then
due or payable, shall for any reason be outstanding at any time (a) that an
Event of Default exists, (b) that a Dutch Overadvance exists, (c) after the
Dutch Revolver Commitment Termination Date, or (d) within five Business Days
prior to the Facility Termination Date, then Dutch Borrowers shall, within one
Business Day of the Dutch Fronting Bank’s or Agent’s request, Cash Collateralize
the stated amount of all outstanding Dutch Letters of Credit and pay to each
Dutch Fronting Bank the amount of all other Dutch LC Obligations to such Dutch
Fronting Bank. Dutch Borrowers shall, within one Business Day of demand by the
Dutch Fronting Bank’s or Agent from time to time, Cash Collateralize the LC
Obligations of any Defaulting Lender that is a Dutch Lender. If Dutch Borrowers
fail to provide any Cash Collateral as required hereunder, Dutch Lenders may
(and shall upon direction of Agent) advance, as Dutch Revolver Loans, the amount
of the Cash Collateral required (whether or not the Dutch Revolver Commitments
have terminated, any Dutch Overadvance exists or would result therefrom or the
conditions in Section 6 are satisfied).

2.6 New Zealand Letters of Credit.

2.6.1 Issuance of New Zealand Letters of Credit. Each New Zealand Fronting Bank
agrees to issue New Zealand Letters of Credit for the account of any New Zealand
Borrower from time to time until the Facility Termination Date (or until the New
Zealand Revolver Commitment Termination Date, if earlier), in New Zealand
Dollars or, at the option of the Applicable New Zealand Borrower, Dollars or
Euros, on the terms set forth herein, including the following:

(a) Each New Zealand Borrower acknowledges that each New Zealand Fronting Bank’s
willingness to issue any New Zealand Letter of Credit is conditioned upon such
New Zealand Fronting Bank’s receipt of a New Zealand LC Application with respect
to the requested New Zealand Letter of Credit, as well as such other instruments
and agreements as such New Zealand Fronting Bank may customarily require for
issuance of a letter of credit of similar type and amount. No New Zealand
Fronting Bank shall have any obligation to issue any New Zealand Letter of
Credit unless (i) such New Zealand Fronting Bank, Bank of America

 

174



--------------------------------------------------------------------------------

(Hong Kong) and Bank of America (Australia) receive a New Zealand LC Request and
New Zealand LC Application at least three Business Days prior to the requested
date of issuance; (ii) each New Zealand LC Condition is satisfied; and (iii) if
a Defaulting Lender that is a New Zealand Lender exists, such Lender or New
Zealand Borrowers have entered into arrangements reasonably satisfactory to
Agent and such New Zealand Fronting Bank to eliminate any funding risk
associated with such Defaulting Lender. If a New Zealand Fronting Bank receives
written notice from a New Zealand Lender at least three Business Days before
issuance of a New Zealand Letter of Credit that any New Zealand LC Condition has
not been satisfied, such New Zealand Fronting Bank shall have no obligation to
issue the requested New Zealand Letter of Credit (or any other) until such
notice is withdrawn in writing by the Required Borrower Group Lenders or until
the Required Borrower Group Lenders have waived such condition in accordance
with this Agreement. Prior to receipt of any such notice, a New Zealand Fronting
Bank shall not be deemed to have knowledge of any failure of New Zealand LC
Conditions.

(b) The renewal or extension of any New Zealand Letter of Credit shall be
treated as the issuance of a new New Zealand Letter of Credit, except that
delivery of a new New Zealand LC Application shall be required at the discretion
of the applicable New Zealand Fronting Bank. No New Zealand Fronting Bank shall
renew or extend any New Zealand Letter of Credit if it receives written notice
from the Agent or the Required Borrower Group Lenders of the existence of a
Default or Event of Default.

(c) New Zealand Borrowers assume all risks of the acts, omissions or misuses of
any New Zealand Letter of Credit by the beneficiary. In connection with issuance
of any New Zealand Letter of Credit, none of Agent, any New Zealand Fronting
Bank or any Lender shall be responsible for the existence, character, quality,
quantity, condition, packing, value or delivery of any goods purported to be
represented by any Documents; any differences or variation in the character,
quality, quantity, condition, packing, value or delivery of any goods from that
expressed in any Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a New
Zealand Letter of Credit or Documents; any deviation from instructions, delay,
default or fraud by any shipper or other Person in connection with any goods,
shipment or delivery; any breach of contract between a shipper or vendor and a
New Zealand Borrower; errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any New Zealand Letter of Credit or the
proceeds thereof; or any consequences arising from causes beyond the control of
any New Zealand Fronting Bank, Agent or any New Zealand Lender, including any
act or omission of a Governmental Authority. The rights and remedies of each New
Zealand Fronting Bank under the Loan Documents shall be cumulative. Each New
Zealand Fronting Bank shall be fully subrogated to the rights and remedies of
each beneficiary whose claims against Borrowers are discharged with proceeds of
any New Zealand Letter of Credit issued by such New Zealand Fronting Bank.

(d) In connection with its administration of and enforcement of rights or
remedies under any New Zealand Letters of Credit or New Zealand LC Documents,
each New Zealand Fronting Bank shall be entitled to act, and shall be fully
protected in acting, upon any

 

175



--------------------------------------------------------------------------------

certification, documentation or communication in whatever form believed by such
New Zealand Fronting Bank, in good faith, to be genuine and correct and to have
been signed, sent or made by a proper Person. Each New Zealand Fronting Bank may
consult with and employ legal counsel, accountants and other experts to advise
it concerning its obligations, rights and remedies, and shall be entitled to act
upon, and shall be fully protected in any action taken in good faith reliance
upon, any advice given by such experts. Each New Zealand Fronting Bank may
employ agents and attorneys-in-fact in connection with any matter relating to
New Zealand Letters of Credit or New Zealand LC Documents, and shall not be
liable for the negligence or misconduct of agents and attorneys-in-fact selected
with reasonable care.

2.6.2 New Zealand LC Reimbursement; New Zealand LC Participations.

(a) If a New Zealand Fronting Bank honors any request for payment under a New
Zealand Letter of Credit, the Applicable New Zealand Borrower shall pay to such
New Zealand Fronting Bank, on the same day (“New Zealand Reimbursement Date”),
the amount paid by such New Zealand Fronting Bank under such Letter of Credit,
together with interest at the interest rate for New Zealand Base Rate Loans from
the New Zealand Reimbursement Date until payment by the Applicable New Zealand
Borrower. The obligation of the Applicable New Zealand Borrower to reimburse
each New Zealand Fronting Bank for any payment made under a New Zealand Letter
of Credit issued by such New Zealand Fronting Bank shall be absolute,
unconditional, irrevocable, and shall be paid without regard to any lack of
validity or enforceability of any New Zealand Letter of Credit or the existence
of any claim, setoff, defense or other right that the Applicable New Zealand
Borrower or Loan Parties may have at any time against the beneficiary. Whether
or not the Applicable New Zealand Borrower submits a Notice of Borrowing, the
Applicable New Zealand Borrower shall be deemed to have requested a Borrowing of
New Zealand Base Rate Loans in an amount necessary to pay all amounts due a New
Zealand Fronting Bank in the currency in which the underlying New Zealand Letter
of Credit was issued on any New Zealand Reimbursement Date and each New Zealand
Lender agrees to fund its Pro Rata share of such Borrowing whether or not the
Commitments have terminated, an Overadvance exists or is created thereby, or the
conditions in Section 6 are satisfied.

(b) Upon issuance of a New Zealand Letter of Credit, each New Zealand Lender
shall be deemed to have irrevocably and unconditionally purchased from the New
Zealand Fronting Bank that issued such New Zealand Letter of Credit, without
recourse or warranty, an undivided Pro Rata interest and participation in all
New Zealand LC Obligations relating to the New Zealand Letter of Credit. If the
applicable New Zealand Fronting Bank makes any payment under a New Zealand
Letter of Credit and the Applicable New Zealand Borrower does not reimburse such
payment on the New Zealand Reimbursement Date, Agent shall promptly notify New
Zealand Lenders and each New Zealand Lender shall promptly (within one Business
Day) and unconditionally pay to Agent in the currency of the payment made under
such New Zealand Letter of Credit, for the benefit of the New Zealand Fronting
Bank, the New Zealand Lender’s Pro Rata share of such payment. Upon request by a
New Zealand Lender, the applicable New Zealand Fronting Bank shall furnish
copies of any New Zealand Letters of Credit and New Zealand LC Documents in its
possession at such time.

 

176



--------------------------------------------------------------------------------

(c) The obligation of each New Zealand Lender to make payments to Agent for the
account of the applicable New Zealand Fronting Bank in connection with such New
Zealand Fronting Bank’s payment under a New Zealand Letter of Credit shall be
absolute, unconditional and irrevocable, not subject to any counterclaim,
setoff, qualification or exception whatsoever, and shall be made in accordance
with this Agreement under all circumstances, irrespective of any lack of
validity or unenforceability of any Loan Documents; any draft, certificate or
other document presented under a New Zealand Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Loan Party may have with respect to
any Obligations. No New Zealand Fronting Bank assumes any responsibility for any
failure or delay in performance or any breach by any New Zealand Borrower or
other Person of any obligations under any New Zealand LC Documents. No New
Zealand Fronting Bank makes any express or implied warranty, representation or
guarantee to New Zealand Lenders with respect to the New Zealand Facility
Collateral, the New Zealand LC Documents or any New Zealand Facility Loan Party.
No New Zealand Fronting Bank shall be responsible to any New Zealand Lender for
any recitals, statements, information, representations or warranties contained
in, or for the execution, validity, genuineness, effectiveness or enforceability
of any New Zealand LC Documents; the validity, genuineness, enforceability,
collectability, value or sufficiency of any New Zealand Facility Collateral or
the perfection of any Lien therein; or the assets, liabilities, financial
condition, results of operations, business, creditworthiness or legal status of
any New Zealand Facility Loan Party.

(d) No New Zealand Fronting Bank Indemnitee shall be liable to any Loan Party or
other Person for any action taken or omitted to be taken in connection with any
New Zealand LC Documents except as a result of such New Zealand Fronting Bank’s
actual gross negligence, willful misconduct or bad faith, as determined by a
final, nonappealable judgment of a court of competent jurisdiction. No New
Zealand Fronting Bank shall have any liability to any Lender if such New Zealand
Fronting Bank refrains from any action under any New Zealand Letter of Credit or
New Zealand LC Documents until it receives written instructions from Required
Borrower Group Lenders of New Zealand Borrowers.

2.6.3 New Zealand LC Cash Collateral. If any New Zealand LC Obligations, whether
or not then due or payable, shall for any reason be outstanding at any time
(a) that an Event of Default exists, (b) that a New Zealand Overadvance exists,
(c) after the New Zealand Revolver Commitment Termination Date, or (d) within
five Business Days prior to the Facility Termination Date, then New Zealand
Borrowers shall, within one Business Day of the New Zealand Fronting Bank’s or
Agent’s request, Cash Collateralize the stated amount of all outstanding New
Zealand Letters of Credit and pay to each New Zealand Fronting Bank the amount
of all other New Zealand LC Obligations to such New Zealand Fronting Bank. New
Zealand Borrowers shall, within one Business Day of demand by the New Zealand
Fronting Bank’s or Agent from time to time, Cash Collateralize the LC
Obligations of any Defaulting Lender that is a New Zealand Lender. If New
Zealand Borrowers fail to provide any Cash Collateral as required hereunder, New
Zealand Lenders may (and shall upon direction of Agent) advance, as New Zealand
Revolver Loans, the amount of the Cash Collateral required (whether or not the
New Zealand Revolver Commitments have terminated, any New Zealand Overadvance
exists or would result therefrom or the conditions in Section 6 are satisfied).

 

177



--------------------------------------------------------------------------------

2.7 Singapore Letters of Credit.

2.7.1 Issuance of Singapore Letters of Credit. Each Singapore Fronting Bank
agrees to issue Singapore Letters of Credit for the account of any Singapore
Borrower from time to time until the Facility Termination Date (or until the
Singapore Revolver Commitment Termination Date, if earlier), in Singapore
Dollars or, at the option of the Applicable Singapore Borrower, Dollars or
Euros, on the terms set forth herein, including the following:

(a) Each Singapore Borrower acknowledges that each Singapore Fronting Bank’s
willingness to issue any Singapore Letter of Credit is conditioned upon such
Singapore Fronting Bank’s receipt of a Singapore LC Application with respect to
the requested Singapore Letter of Credit, as well as such other instruments and
agreements as such Singapore Fronting Bank may customarily require for issuance
of a letter of credit of similar type and amount. No Singapore Fronting Bank
shall have any obligation to issue any Singapore Letter of Credit unless
(i) such Singapore Fronting Bank, Bank of America (Hong Kong) and Bank of
America (Singapore) receive a Singapore LC Request and Singapore LC Application
at least three Business Days prior to the requested date of issuance; (ii) each
Singapore LC Condition is satisfied; and (iii) if a Defaulting Lender that is a
Singapore Lender exists, such Lender or Singapore Borrowers have entered into
arrangements reasonably satisfactory to Agent and such Singapore Fronting Bank
to eliminate any funding risk associated with such Defaulting Lender. If a
Singapore Fronting Bank receives written notice from a Singapore Lender at least
three Business Days before issuance of a Singapore Letter of Credit that any
Singapore LC Condition has not been satisfied, such Singapore Fronting Bank
shall have no obligation to issue the requested Singapore Letter of Credit (or
any other) until such notice is withdrawn in writing by the Required Borrower
Group Lenders or until the Required Borrower Group Lenders have waived such
condition in accordance with this Agreement. Prior to receipt of any such
notice, a Singapore Fronting Bank shall not be deemed to have knowledge of any
failure of Singapore LC Conditions.

(b) The renewal or extension of any Singapore Letter of Credit shall be treated
as the issuance of a new Singapore Letter of Credit, except that delivery of a
new Singapore LC Application shall be required at the discretion of the
applicable Singapore Fronting Bank. No Singapore Fronting Bank shall renew or
extend any Singapore Letter of Credit if it receives written notice from the
Agent or the Required Borrower Group Lenders of the existence of a Default or
Event of Default.

(c) Singapore Borrowers assume all risks of the acts, omissions or misuses of
any Singapore Letter of Credit by the beneficiary. In connection with issuance
of any Singapore Letter of Credit, none of Agent, any Singapore Fronting Bank or
any Lender shall be responsible for the existence, character, quality, quantity,
condition, packing, value or delivery of any goods purported to be represented
by any Documents; any differences or variation in the character, quality,
quantity, condition, packing, value or delivery of any goods from that expressed
in any Documents; the form, validity, sufficiency, accuracy, genuineness or
legal effect of any Documents or of any endorsements thereon; the time, place,
manner or order in which shipment of goods is made; partial or incomplete
shipment of, or failure to ship, any goods referred to in a Singapore Letter of
Credit or Documents; any deviation from instructions, delay, default or fraud by
any shipper or other Person in connection with any goods, shipment or delivery;
any breach

 

178



--------------------------------------------------------------------------------

of contract between a shipper or vendor and a Singapore Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Singapore Letter of Credit or the proceeds thereof; or any consequences
arising from causes beyond the control of any Singapore Fronting Bank, Agent or
any Singapore Lender, including any act or omission of a Governmental Authority.
The rights and remedies of each Singapore Fronting Bank under the Loan Documents
shall be cumulative. Each Singapore Fronting Bank shall be fully subrogated to
the rights and remedies of each beneficiary whose claims against Borrowers are
discharged with proceeds of any Singapore Letter of Credit issued by such
Singapore Fronting Bank.

(d) In connection with its administration of and enforcement of rights or
remedies under any Singapore Letters of Credit or Singapore LC Documents, each
Singapore Fronting Bank shall be entitled to act, and shall be fully protected
in acting, upon any certification, documentation or communication in whatever
form believed by such Singapore Fronting Bank, in good faith, to be genuine and
correct and to have been signed, sent or made by a proper Person. Each Singapore
Fronting Bank may consult with and employ legal counsel, accountants and other
experts to advise it concerning its obligations, rights and remedies, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by such experts. Each Singapore
Fronting Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Singapore Letters of Credit or Singapore LC Documents, and
shall not be liable for the negligence or misconduct of agents and
attorneys-in-fact selected with reasonable care.

2.7.2 Singapore LC Reimbursement; Singapore LC Participations.

(a) If a Singapore Fronting Bank honors any request for payment under a
Singapore Letter of Credit, the Applicable Singapore Borrower shall pay to such
Singapore Fronting Bank, on the same day (“Singapore Reimbursement Date”), the
amount paid by such Singapore Fronting Bank under such Letter of Credit,
together with interest at the interest rate for Singapore Base Rate Loans from
the Singapore Reimbursement Date until payment by the Applicable Singapore
Borrower. The obligation of the Applicable Singapore Borrower to reimburse each
Singapore Fronting Bank for any payment made under a Singapore Letter of Credit
issued by such Singapore Fronting Bank shall be absolute, unconditional,
irrevocable, and shall be paid without regard to any lack of validity or
enforceability of any Singapore Letter of Credit or the existence of any claim,
setoff, defense or other right that the Applicable Singapore Borrower or Loan
Parties may have at any time against the beneficiary. Whether or not the
Applicable Singapore Borrower submits a Notice of Borrowing, the Applicable
Singapore Borrower shall be deemed to have requested a Borrowing of Singapore
Base Rate Loans in an amount necessary to pay all amounts due to a Singapore
Fronting Bank in the currency in which the underlying Singapore Letter of Credit
was issued on any Singapore Reimbursement Date and each Singapore Lender agrees
to fund its Pro Rata share of such Borrowing whether or not the Commitments have
terminated, an Overadvance exists or is created thereby, or the conditions in
Section 6 are satisfied.

 

 

179



--------------------------------------------------------------------------------

(b) Upon issuance of a Singapore Letter of Credit, each Singapore Lender shall
be deemed to have irrevocably and unconditionally purchased from the Singapore
Fronting Bank that issued such Singapore Letter of Credit, without recourse or
warranty, an undivided Pro Rata interest and participation in all Singapore LC
Obligations relating to the Singapore Letter of Credit. If the applicable
Singapore Fronting Bank makes any payment under a Singapore Letter of Credit and
the Applicable Singapore Borrower does not reimburse such payment on the
Singapore Reimbursement Date, Agent shall promptly notify Singapore Lenders and
each Singapore Lender shall promptly (within one Business Day) and
unconditionally pay to Agent in the currency of the payment made under such
Singapore Letter of Credit, for the benefit of the Singapore Fronting Bank, the
Singapore Lender’s Pro Rata share of such payment. Upon request by a Singapore
Lender, the applicable Singapore Fronting Bank shall furnish copies of any
Singapore Letters of Credit and Singapore LC Documents in its possession at such
time.

(c) The obligation of each Singapore Lender to make payments to Agent for the
account of the applicable Singapore Fronting Bank in connection with such
Singapore Fronting Bank’s payment under a Singapore Letter of Credit shall be
absolute, unconditional and irrevocable, not subject to any counterclaim,
setoff, qualification or exception whatsoever, and shall be made in accordance
with this Agreement under all circumstances, irrespective of any lack of
validity or unenforceability of any Loan Documents; any draft, certificate or
other document presented under a Singapore Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Loan Party may have with respect to
any Obligations. No Singapore Fronting Bank assumes any responsibility for any
failure or delay in performance or any breach by any Singapore Borrower or other
Person of any obligations under any Singapore LC Documents. No Singapore
Fronting Bank makes any express or implied warranty, representation or guarantee
to Singapore Lenders with respect to the Singapore Facility Collateral, the
Singapore LC Documents or any Singapore Facility Loan Party. No Singapore
Fronting Bank shall be responsible to any Singapore Lender for any recitals,
statements, information, representations or warranties contained in, or for the
execution, validity, genuineness, effectiveness or enforceability of any
Singapore LC Documents; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Singapore Facility Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Singapore Facility Loan Party.

(d) No Singapore Fronting Bank Indemnitee shall be liable to any Loan Party or
other Person for any action taken or omitted to be taken in connection with any
Singapore LC Documents except as a result of such Singapore Fronting Bank’s
actual gross negligence, willful misconduct or bad faith, as determined by a
final, nonappealable judgment of a court of competent jurisdiction. No Singapore
Fronting Bank shall have any liability to any Lender if such Singapore Fronting
Bank refrains from any action under any Singapore Letter of Credit or Singapore
LC Documents until it receives written instructions from Required Borrower Group
Lenders of Singapore Borrowers.

2.7.3 Singapore LC Cash Collateral. If any Singapore LC Obligations, whether or
not then due or payable, shall for any reason be outstanding at any time
(a) that an Event of Default exists, (b) that a Singapore Overadvance exists,
(c) after the Singapore Revolver Commitment Termination Date, or (d) within five
Business Days prior to the Facility Termination Date, then Singapore Borrowers
shall, within one Business Day of the Singapore

 

180



--------------------------------------------------------------------------------

Fronting Bank’s or Agent’s request, Cash Collateralize the stated amount of all
outstanding Singapore Letters of Credit and pay to each Singapore Fronting Bank
the amount of all other Singapore LC Obligations to such Singapore Fronting
Bank. Singapore Borrowers shall, within one Business Day of demand by the
Singapore Fronting Bank’s or Agent from time to time, Cash Collateralize the LC
Obligations of any Defaulting Lender that is a Singapore Lender. If Singapore
Borrowers fail to provide any Cash Collateral as required hereunder, Singapore
Lenders may (and shall upon direction of Agent) advance, as Singapore Revolver
Loans, the amount of the Cash Collateral required (whether or not the Singapore
Revolver Commitments have terminated, any Singapore Overadvance exists or would
result therefrom or the conditions in Section 6 are satisfied).

2.8 UK Letters of Credit.

2.8.1 Issuance of UK Letters of Credit. Each UK Fronting Bank agrees to issue UK
Letters of Credit for the account of any UK Borrower from time to time until the
Facility Termination Date (or until the UK Revolver Commitment Termination Date,
if earlier), in Sterling or, at the option of the Applicable UK Borrower,
Dollars or Euros, on the terms set forth herein, including the following:

(a) Each UK Borrower acknowledges that each UK Fronting Bank’s willingness to
issue any UK Letter of Credit is conditioned upon such UK Fronting Bank’s
receipt of a UK LC Application with respect to the requested UK Letter of
Credit, as well as such other instruments and agreements as such UK Fronting
Bank may customarily require for issuance of a letter of credit of similar type
and amount. No UK Fronting Bank shall have any obligation to issue any UK Letter
of Credit unless (i) such UK Fronting Bank and Bank of America (London) receive
an UK LC Request and UK LC Application at least three Business Days prior to the
requested date of issuance; (ii) each UK LC Condition is satisfied; and (iii) if
a Defaulting Lender that is an UK Lender exists, such Lender or UK Borrowers
have entered into arrangements reasonably satisfactory to Agent and such UK
Fronting Bank to eliminate any funding risk associated with such Defaulting
Lender. If an UK Fronting Bank receives written notice from an UK Lender at
least three Business Days before issuance of an UK Letter of Credit that any UK
LC Condition has not been satisfied, such UK Fronting Bank shall have no
obligation to issue the requested UK Letter of Credit (or any other) until such
notice is withdrawn in writing by the Required Borrower Group Lenders or until
the Required Borrower Group Lenders have waived such condition in accordance
with this Agreement. Prior to receipt of any such notice, an UK Fronting Bank
shall not be deemed to have knowledge of any failure of UK LC Conditions.

(b) The renewal or extension of any UK Letter of Credit shall be treated as the
issuance of a new UK Letter of Credit, except that delivery of a new UK LC
Application shall be required at the discretion of the applicable UK Fronting
Bank. No UK Fronting Bank shall renew or extend any UK Letter of Credit if it
receives written notice from the Agent or the Required Borrower Group Lenders of
the existence of a Default or Event of Default.

(c) UK Borrowers assume all risks of the acts, omissions or misuses of any UK
Letter of Credit by the beneficiary. In connection with issuance of any UK
Letter of Credit, none of Agent, any UK Fronting Bank or any Lender shall be
responsible for the existence,

 

181



--------------------------------------------------------------------------------

character, quality, quantity, condition, packing, value or delivery of any goods
purported to be represented by any Documents; any differences or variation in
the character, quality, quantity, condition, packing, value or delivery of any
goods from that expressed in any Documents; the form, validity, sufficiency,
accuracy, genuineness or legal effect of any Documents or of any endorsements
thereon; the time, place, manner or order in which shipment of goods is made;
partial or incomplete shipment of, or failure to ship, any goods referred to in
a UK Letter of Credit or Documents; any deviation from instructions, delay,
default or fraud by any shipper or other Person in connection with any goods,
shipment or delivery; any breach of contract between a shipper or vendor and a
UK Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any UK Letter of Credit or the proceeds
thereof; or any consequences arising from causes beyond the control of any UK
Fronting Bank, Agent or any UK Lender, including any act or omission of a
Governmental Authority. The rights and remedies of each UK Fronting Bank under
the Loan Documents shall be cumulative. Each UK Fronting Bank shall be fully
subrogated to the rights and remedies of each beneficiary whose claims against
Borrowers are discharged with proceeds of any UK Letter of Credit issued by such
UK Fronting Bank.

(d) In connection with its administration of and enforcement of rights or
remedies under any UK Letters of Credit or UK LC Documents, each UK Fronting
Bank shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by such
UK Fronting Bank, in good faith, to be genuine and correct and to have been
signed, sent or made by a proper Person. Each UK Fronting Bank may consult with
and employ legal counsel, accountants and other experts to advise it concerning
its obligations, rights and remedies, and shall be entitled to act upon, and
shall be fully protected in any action taken in good faith reliance upon, any
advice given by such experts. Each UK Fronting Bank may employ agents and
attorneys-in-fact in connection with any matter relating to UK Letters of Credit
or UK LC Documents, and shall not be liable for the negligence or misconduct of
agents and attorneys-in-fact selected with reasonable care.

2.8.2 UK LC Reimbursement; UK LC Participations.

(a) If an UK Fronting Bank honors any request for payment under a UK Letter of
Credit, the Applicable UK Borrower shall pay to such UK Fronting Bank, on the
same day (“UK Reimbursement Date”), the amount paid by such UK Fronting Bank
under such Letter of Credit, together with interest at the interest rate for UK
Base Rate Loans from the UK Reimbursement Date until payment by the Applicable
UK Borrower. The obligation of the Applicable UK Borrower to reimburse each UK
Fronting Bank for any payment made under a UK Letter of Credit issued by such UK
Fronting Bank shall be absolute, unconditional, irrevocable, and shall be paid
without regard to any lack of validity or enforceability of any UK Letter of
Credit or the existence of any claim, setoff, defense or other right that the
Applicable UK Borrower or Loan Parties may have at any time against the
beneficiary. Whether or not the Applicable UK Borrower submits a Notice of
Borrowing, the Applicable UK Borrower shall be deemed to have requested a
Borrowing of UK Base Rate Loans in an amount necessary to pay all amounts due an
UK Fronting Bank in the currency in which the underlying UK Letter of Credit was
issued on any UK Reimbursement Date and each UK Lender agrees to fund its Pro
Rata share of such Borrowing whether or not the Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.

 

182



--------------------------------------------------------------------------------

(b) Upon issuance of a UK Letter of Credit, each UK Lender shall be deemed to
have irrevocably and unconditionally purchased from the UK Fronting Bank that
issued such UK Letter of Credit, without recourse or warranty, an undivided Pro
Rata interest and participation in all UK LC Obligations relating to the UK
Letter of Credit. If the applicable UK Fronting Bank makes any payment under a
UK Letter of Credit and the Applicable UK Borrower does not reimburse such
payment on the UK Reimbursement Date, Agent shall promptly notify UK Lenders and
each UK Lender shall promptly (within one Business Day) and unconditionally pay
to Agent in the currency of the payment made under such UK Letter of Credit, for
the benefit of the UK Fronting Bank, the UK Lender’s Pro Rata share of such
payment. Upon request by an UK Lender, the applicable UK Fronting Bank shall
furnish copies of any UK Letters of Credit and UK LC Documents in its possession
at such time.

(c) The obligation of each UK Lender to make payments to Agent for the account
of the applicable UK Fronting Bank in connection with such UK Fronting Bank’s
payment under a UK Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with this Agreement under all
circumstances, irrespective of any lack of validity or unenforceability of any
Loan Documents; any draft, certificate or other document presented under a UK
Letter of Credit having been determined to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or the existence of any setoff or defense that any Loan Party
may have with respect to any Obligations. No UK Fronting Bank assumes any
responsibility for any failure or delay in performance or any breach by any UK
Borrower or other Person of any obligations under any UK LC Documents. No UK
Fronting Bank makes any express or implied warranty, representation or guarantee
to UK Lenders with respect to the UK Facility Collateral, the UK LC Documents or
any UK Facility Loan Party. No UK Fronting Bank shall be responsible to any UK
Lender for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any UK LC Documents; the validity, genuineness,
enforceability, collectability, value or sufficiency of any UK Facility
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any UK Facility Loan Party.

(d) No UK Fronting Bank Indemnitee shall be liable to any Loan Party or other
Person for any action taken or omitted to be taken in connection with any UK LC
Documents except as a result of such UK Fronting Bank’s actual gross negligence,
willful misconduct or bad faith, as determined by a final, nonappealable
judgment of a court of competent jurisdiction. No UK Fronting Bank shall have
any liability to any Lender if such UK Fronting Bank refrains from any action
under any UK Letter of Credit or UK LC Documents until it receives written
instructions from Required Borrower Group Lenders of UK Borrowers.

2.8.3 UK LC Cash Collateral. If any UK LC Obligations, whether or not then due
or payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that a UK Overadvance exists, (c) after the UK Revolver
Commitment Termination

 

183



--------------------------------------------------------------------------------

Date, or (d) within five Business Days prior to the Facility Termination Date,
then UK Borrowers shall, within one Business Day of the UK Fronting Bank’s or
Agent’s request, Cash Collateralize the stated amount of all outstanding UK
Letters of Credit and pay to each UK Fronting Bank the amount of all other UK LC
Obligations to such UK Fronting Bank. UK Borrowers shall, within one Business
Day of demand by the UK Fronting Bank’s or Agent from time to time, Cash
Collateralize the LC Obligations of any Defaulting Lender that is a UK Lender.
If UK Borrowers fail to provide any Cash Collateral as required hereunder, UK
Lenders may (and shall upon direction of Agent) advance, as UK Revolver Loans,
the amount of the Cash Collateral required (whether or not the UK Revolver
Commitments have terminated, any UK Overadvance exists or would result therefrom
or the conditions in Section 6 are satisfied).

2.9 U.S. Letters of Credit.

2.9.1 Issuance of U.S. Letters of Credit. Each U.S. Fronting Bank agrees to
issue U.S. Letters of Credit for the account of any U.S. Borrower or its
Restricted Subsidiaries (provided that each U.S. Borrower agrees that it is
jointly and severally liable with respect to, and guarantees payment under
Section 5.10.1 with respect to, any U.S. Letter of Credit issued for the account
of a Restricted Subsidiary that is not a U.S. Borrower) from time to time until
the Facility Termination Date (or until the U.S. Revolver Commitment Termination
Date, if earlier), on the terms set forth herein, including the following:

(a) Each U.S. Borrower acknowledges that each U.S. Fronting Bank’s willingness
to issue any U.S. Letter of Credit is conditioned upon such U.S. Fronting Bank’s
receipt of a U.S. LC Application with respect to the requested U.S. Letter of
Credit, as well as such other instruments and agreements as such U.S. Fronting
Bank may customarily require for issuance of a letter of credit of similar type
and amount. No U.S. Fronting Bank shall have any obligation to issue any U.S.
Letter of Credit unless (i) such U.S. Fronting Bank and Agent receive a U.S. LC
Request and U.S. LC Application at least three Business Days prior to the
requested date of issuance; (ii) each U.S. LC Condition is satisfied; and
(iii) if a Defaulting Lender that is a U.S. Lender exists, U.S. Borrowers have
entered into arrangements reasonably satisfactory to Agent and such U.S.
Fronting Bank to eliminate any funding risk associated with such Defaulting
Lender. If a U.S. Fronting Bank receives written notice from a U.S. Lender at
least three Business Days before issuance of a U.S. Letter of Credit that any
U.S. LC Condition has not been satisfied, such U.S. Fronting Bank shall have no
obligation to issue the requested U.S. Letter of Credit (or any other) until
such notice is withdrawn in writing by the Required Borrower Group Lenders or
until the Required Borrower Group Lenders have waived such condition in
accordance with this Agreement. Prior to receipt of any such notice, a U.S.
Fronting Bank shall not be deemed to have knowledge of any failure of U.S. LC
Conditions. All Existing U.S. Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(b) The renewal or extension of any U.S. Letter of Credit shall be treated as
the issuance of a new U.S. Letter of Credit, except that delivery of a new U.S.
LC Application shall be required at the discretion of the applicable U.S.
Fronting Bank. No U.S. Fronting Bank shall renew or extend any U.S. Letter of
Credit if it receives written notice from the Agent or the Required Borrower
Group Lenders of the existence of a Default or Event of Default.

 

184



--------------------------------------------------------------------------------

(c) U.S. Borrowers assume all risks of the acts, omissions or misuses of any
U.S. Letter of Credit by the beneficiary. In connection with issuance of any
U.S. Letter of Credit, none of Agent, any U.S. Fronting Bank or any Lender shall
be responsible for the existence, character, quality, quantity, condition,
packing, value or delivery of any goods purported to be represented by any
Documents; any differences or variation in the character, quality, quantity,
condition, packing, value or delivery of any goods from that expressed in any
Documents; the form, validity, sufficiency, accuracy, genuineness or legal
effect of any Documents or of any endorsements thereon; the time, place, manner
or order in which shipment of goods is made; partial or incomplete shipment of,
or failure to ship, any goods referred to in a U.S. Letter of Credit or
Documents; any deviation from instructions, delay, default or fraud by any
shipper or other Person in connection with any goods, shipment or delivery; any
breach of contract between a shipper or vendor and a U.S. Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any U.S. Letter of Credit or the proceeds thereof; or any consequences
arising from causes beyond the control of any U.S. Fronting Bank, Agent or any
U.S. Lender, including any act or omission of a Governmental Authority. The
rights and remedies of each U.S. Fronting Bank under the Loan Documents shall be
cumulative. Each U.S. Fronting Bank shall be fully subrogated to the rights and
remedies of each beneficiary whose claims against Borrowers are discharged with
proceeds of any U.S. Letter of Credit issued by such U.S. Fronting Bank.

(d) In connection with its administration of and enforcement of rights or
remedies under any U.S. Letters of Credit or U.S. LC Documents, each U.S.
Fronting Bank shall be entitled to act, and shall be fully protected in acting,
upon any certification, documentation or communication in whatever form believed
by such U.S. Fronting Bank, in good faith, to be genuine and correct and to have
been signed, sent or made by a proper Person. Each U.S. Fronting Bank may
consult with and employ legal counsel, accountants and other experts to advise
it concerning its obligations, rights and remedies, and shall be entitled to act
upon, and shall be fully protected in any action taken in good faith reliance
upon, any advice given by such experts. Each U.S. Fronting Bank may employ
agents and attorneys-in-fact in connection with any matter relating to U.S.
Letters of Credit or U.S. LC Documents, and shall not be liable for the
negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

2.9.2 U.S. LC Reimbursement; U.S. LC Participations.

(a) If a U.S. Fronting Bank honors any request for payment under a U.S. Letter
of Credit, U.S. Borrowers shall pay to such U.S. Fronting Bank, on the same day
(“U.S. Reimbursement Date”), the amount paid by such U.S. Fronting Bank under
such U.S. Letter of Credit, together with interest at the interest rate for U.S.
Base Rate Loans from the U.S. Reimbursement Date until payment by U.S.
Borrowers. The obligation of U.S. Borrowers to reimburse each U.S. Fronting Bank
for any payment made under a U.S. Letter of Credit issued by such U.S. Fronting
Bank shall be absolute, unconditional, irrevocable, and joint and several among
U.S. Borrowers, and shall be paid without regard to any lack of validity or
enforceability of any U.S. Letter of Credit or the existence of any claim,
setoff, defense or other right that U.S. Borrowers or Loan Parties may have at
any time against the beneficiary. Whether or not the North American Loan Party
Agent submits a Notice of Borrowing, U.S. Borrowers shall be deemed to have
requested a Borrowing of U.S. Base Rate Loans in an amount necessary (based

 

185



--------------------------------------------------------------------------------

on the Dollar Equivalent thereof) to pay all amounts due to a U.S. Fronting Bank
on any U.S. Reimbursement Date and each U.S. Lender agrees to fund its Pro Rata
share of such Borrowing whether or not the Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.

(b) Upon issuance of a U.S. Letter of Credit, each U.S. Lender shall be deemed
to have irrevocably and unconditionally purchased from the U.S. Fronting Bank
that issued such U.S. Letter of Credit, without recourse or warranty, an
undivided Pro Rata interest and participation in all U.S. LC Obligations
relating to the U.S. Letter of Credit. If the applicable U.S. Fronting Bank
makes any payment under a U.S. Letter of Credit and U.S. Borrowers do not
reimburse such payment on the U.S. Reimbursement Date, Agent shall promptly
notify U.S. Lenders and each U.S. Lender shall promptly (within one Business
Day) and unconditionally pay to Agent in Dollars, for the benefit of U.S.
Fronting Bank, the U.S. Lender’s Pro Rata share of such payment (based on the
Dollar Equivalent thereof). Upon request by a U.S. Lender, the applicable U.S.
Fronting Bank shall furnish copies of any U.S. Letters of Credit and U.S. LC
Documents in its possession at such time.

(c) The obligation of each U.S. Lender to make payments to Agent for the account
of the applicable U.S. Fronting Bank in connection with such U.S. Fronting
Bank’s payment under a U.S. Letter of Credit shall be absolute, unconditional
and irrevocable, not subject to any counterclaim, setoff, qualification or
exception whatsoever, and shall be made in accordance with this Agreement under
all circumstances, irrespective of any lack of validity or unenforceability of
any Loan Documents; any draft, certificate or other document presented under a
U.S. Letter of Credit having been determined to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or the existence of any setoff or defense that any
Loan Party may have with respect to any Obligations. No U.S. Fronting Bank
assumes any responsibility for any failure or delay in performance or any breach
by any U.S. Borrower or other Person of any obligations under any U.S. LC
Documents. No U.S. Fronting Bank makes any express or implied warranty,
representation or guarantee to U.S. Lenders with respect to the U.S. Facility
Collateral, U.S. LC Documents or any U.S. Facility Loan Party. No U.S. Fronting
Bank shall be responsible to any U.S. Lender for any recitals, statements,
information, representations or warranties contained in, or for the execution,
validity, genuineness, effectiveness or enforceability of any U.S. LC Documents;
the validity, genuineness, enforceability, collectability, value or sufficiency
of any U.S. Facility Collateral or the perfection of any Lien therein; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any U.S. Facility Loan Party.

(d) No U.S. Fronting Bank Indemnitee shall be liable to any Loan Party or other
Person for any action taken or omitted to be taken in connection with any U.S.
LC Documents except as a result of each U.S. Fronting Bank’s actual gross
negligence, willful misconduct or bad faith, as determined by a final,
nonappealable judgment of a court of competent jurisdiction. No U.S. Fronting
Bank shall have any liability to any Lender if such U.S. Fronting Bank refrains
from any action under any U.S. Letter of Credit or U.S. LC Documents until it
receives written instructions from Required Borrower Group Lenders of the
Borrower Group consisting of the U.S. Borrowers.

 

186



--------------------------------------------------------------------------------

2.9.3 U.S. LC Cash Collateral. If any U.S. LC Obligations, whether or not then
due or payable, shall for any reason be outstanding at any time (a) that an
Event of Default exists, (b) that a U.S. Overadvance exists, (c) after the U.S.
Revolver Commitment Termination Date, or (d) within five Business Days prior to
the Facility Termination Date, then U.S. Borrowers shall, within one Business
Day of U.S. Fronting Bank’s or Agent’s request, Cash Collateralize the stated
amount of all outstanding U.S. Letters of Credit (based on the Dollar Equivalent
thereof) and pay to each U.S. Fronting Bank the amount of all other U.S. LC
Obligations to such U.S. Fronting Bank. U.S. Borrowers shall, within one
Business Day of demand by U.S. Fronting Bank’s or Agent from time to time, Cash
Collateralize the U.S. LC Obligations of any Defaulting Lender that is a U.S.
Lender. If U.S. Borrowers fail to provide any Cash Collateral as required
hereunder, Lenders may (and shall upon direction of Agent) advance, as U.S.
Revolver Loans, the amount of the Cash Collateral required (whether or not the
U.S. Revolver Commitments have terminated, any U.S. Overadvance exists or would
result therefrom or the conditions in Section 6 are satisfied).

2.10 Issuance of Letters of Credit by Non-Lender Fronting Banks. Foreign
Borrowers (other than Canadian Borrowers) may request that Agent permit
Non-Lender Fronting Banks to issue Letters of Credit hereunder for the account
of such Foreign Borrowers; provided, that (a) the Dollar Equivalent of the
aggregate amount of all such Letters of Credit may not exceed $45,000,000 at any
time outstanding, (b) such Letters of Credit may only be issued to beneficiaries
located outside of the United States and Canada, (c) prior to the issuance of
any such Letter of Credit and a financial institution becoming a Non-Lender
Fronting Bank hereunder, such financial institution shall enter into
documentation and, to the extent such Letters of Credit to be issued by such
Non-Lender Fronting Banks shall have the benefit of security, security
arrangements satisfactory to Agent and the Required Lenders, and (d) each such
Letter of Credit issued by a Non-Lender Fronting Bank shall be subject to the
terms and conditions of this Agreement. Unless otherwise agreed pursuant to
clause (c) above, Non-Lender Fronting Banks shall not be Secured Parties or have
any rights to Collateral or distributions thereof (including under
Section 5.5.1).

2.11 Applicable Foreign Borrower Sublimits. Notwithstanding anything to the
contrary contained in this Section 2, in no event shall any Applicable Foreign
Borrower be entitled to receive a Revolver Loan or the issuance of a Letter of
Credit (and no Lender shall be required to make or support the same) if at the
time of the proposed funding of such Revolver Loan or the issuance of such
Letter of Credit (and after giving effect thereto and all pending requests for
Revolver Loans and Letters of Credit by or on behalf of such Borrower), the sum
of (a) the Dollar Equivalent of the outstanding amount of all Revolver Loans
made to such Borrower on such date and (b) the LC Obligations of such Borrower
on such date exceeds the lesser of such Borrower’s individual Borrowing Base
(without giving effect to its allocable portion of any LC Reserve) or Applicable
Foreign Borrower Commitment. If as a result of fluctuations in exchange rates or
otherwise the Dollar Equivalent of the sum of all outstanding Revolver Loans
made to an Applicable Foreign Borrower and the LC Obligations of such Borrower
exceed such Borrower’s Applicable Foreign Borrower Commitment, the excess amount
shall be payable by the Applicable Foreign Borrower within three Business Days
following demand by Agent. In no event shall the aggregate Applicable Foreign
Borrower Commitments for all members of a Foreign Borrower Group exceed the
Foreign Revolver Commitments for such Foreign Borrower Group.

 

187



--------------------------------------------------------------------------------

2.12 Obligations of the non-U.S. Loan Parties. Notwithstanding anything in this
Agreement or any other Loan Document to the contrary, except as otherwise
expressly agreed by the Agent and the North American Loan Party Agent, no
Excluded Loan Party shall be liable or in any manner responsible for, or be
deemed to have guaranteed, directly or indirectly, whether as a primary obligor,
guarantor, indemnitor, or otherwise, and none of their assets shall secure,
directly or indirectly, any U.S. Facility Secured Obligations (including,
without limitation, principal, interest, fees, penalties, premiums, expenses,
charges, reimbursements, indemnities or any other U.S. Facility Secured
Obligations) under this Agreement or any other Loan Document.

SECTION 3. INTEREST, FEES AND CHARGES

3.1 Interest.

3.1.1 Rates and Payment of Interest.

(a) The Obligations shall bear interest as follows:

(i) in the case of an Australian Bank Bill Rate Loan, at the Australian Bank
Bill Rate in effect from time to time, plus the Applicable Margin for Australian
Bank Bill Rate Loans;

(ii) in the case of a Base Rate Loan (other than a New Zealand Base Rate Loan
and a Singapore Base Rate Loan), at the Base Rate in effect from time to time,
plus the Applicable Margin for such Base Rate Loan;

(iii) in the case of a New Zealand Base Rate Loan, at the Base Rate in effect
from time to time, plus the New Zealand Applicable Margin for New Zealand Base
Rate Loans;

(iv) in the case of a Singapore Base Rate Loan, at the Base Rate in effect from
time to time, plus the Singapore Applicable Margin for Singapore Base Rate
Loans;

(v) in the case of a Canadian BA Rate Loan, at the Canadian BA Rate for the
applicable Interest Period, plus the Applicable Margin for Canadian BA Rate
Loans;

(vi) in the case of a Canadian Prime Rate Loan, at the Canadian Prime Rate in
effect from time to time, plus the Applicable Margin for Canadian Prime Rate
Loans;

(vii) in the case of a LIBOR Loan (other than a LIBOR Loan to New Zealand
Borrowers and Singapore Borrowers), at LIBOR for the applicable Interest Period,
plus the Applicable Margin for LIBOR Loans;

(viii) in the case of a LIBOR Loan to New Zealand Borrowers, at LIBOR for the
applicable Interest Period, plus the New Zealand Applicable Margin for LIBOR
Loans;

 

188



--------------------------------------------------------------------------------

(ix) in the case of a LIBOR Loan to Singapore Borrowers, at LIBOR for the
applicable Interest Period, plus the Singapore Applicable Margin for LIBOR
Loans;

(x) in the case of a New Zealand Bank Bill Rate Loan, at the New Zealand Bank
Bill Rate for the applicable Interest Period, plus the New Zealand Applicable
Margin for New Zealand Bank Bill Rate Loans;

(xi) in the case of a SIBOR Loan, at SIBOR for the applicable Interest Period,
plus the Singapore Applicable Margin for SIBOR Loans;

(xii) in the case of any other Australian Facility Obligation, Belgian Facility
Obligation, Dutch Facility Obligation, UK Facility Obligation or U.S. Facility
Obligation that is then due and payable (including, to the extent permitted by
law, interest not paid when due), at the Base Rate in effect from time to time,
plus the Applicable Margin for the related Base Rate Loans;

(xiii) in the case of any other Canadian Facility Obligation that is then due
and payable (including, to the extent permitted by law, interest not paid when
due), at the Canadian Prime Rate in effect from time to time, plus the
Applicable Margin for Canadian Prime Rate Loans;

(xiv) in the case of any other New Zealand Facility Obligation that is then due
and payable (including, to the extent permitted by law, interest not paid when
due), at the Base Rate in effect from time to time, plus the New Zealand
Applicable Margin for New Zealand Base Rate Loans; and

(xv) in the case of any other Singapore Facility Obligation that is then due and
payable (including, to the extent permitted by law, interest not paid when due),
at the Base Rate in effect from time to time, plus the Singapore Applicable
Margin for Singapore Base Rate Loans.

Interest shall accrue from the date the Loan is advanced or the Obligation
becomes payable, until paid by the Applicable Borrower(s). If a Loan is repaid
on the same day made, one day’s interest shall accrue.

(b) Interest on the Revolver Loans shall be payable in the currency of the
underlying Revolver Loan.

(c) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
(including post-petition interest during the pendency of any Insolvency
Proceeding) at a rate per annum that is (x) in the case of overdue principal,
the Default Rate or (y) in the case of any overdue interest, to the extent
permitted by applicable law, the Default Rate from and including the date of
such non-payment to but excluding the date on which such amount is paid in full
(after as well as before judgment). Payment or acceptance of the increased rates
of interest provided for in this Section 3.1.1 is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of the Agent, any Security
Trustee or any Lender.

 

189



--------------------------------------------------------------------------------

(d) Interest accrued on the Loans shall be due and payable in arrears, (i) for
any Base Rate Loan or Canadian Prime Rate Loan, quarterly on the first day of
each January, April, July and October; (ii) for any Interest Period Loan, on the
last day of its Interest Period (and, if its Interest Period exceeds three
months, at the end of each period of three months) and (iii) on any date of
prepayment, with respect to the principal amount of Loans being prepaid. In
addition, interest accrued on the (1) Australian Revolver Loans shall be due and
payable in arrears on the Australian Revolver Commitment Termination Date,
(2) Belgian Revolver Loans shall be due and payable in arrears on the Belgian
Revolver Commitment Termination Date, (3) Canadian Revolver Loans shall be due
and payable in arrears on the Canadian Revolver Commitment Termination Date,
(4) Dutch Revolver Loans shall be due and payable in arrears on the Dutch
Revolver Commitment Termination Date, (5) New Zealand Revolver Loans shall be
due and payable in arrears on the New Zealand Revolver Commitment Termination
Date, (6) Singapore Revolver Loans shall be due and payable in arrears on the
Singapore Revolver Commitment Termination Date, (7) UK Revolver Loans shall be
due and payable in arrears on the UK Revolver Commitment Termination Date, and
(8) U.S. Revolver Loans shall be due and payable in arrears on the U.S. Revolver
Commitment Termination Date. Interest accrued on any other Obligations shall be
due and payable as provided in the Loan Documents and, if no payment date is
specified, shall be due and payable on demand. Notwithstanding the foregoing,
interest accrued at the Default Rate shall be due and payable on demand.

3.1.2 Application of LIBOR to Outstanding Loans.

(a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation and the other terms hereof, elect to convert any portion
of any Base Rate Loan funded in Dollars, Euros or Sterling (as applicable) to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Event of Default, Agent may (and shall at the direction of
Required Borrower Group Lenders of the applicable Borrower Group) declare that
no Loan may be made, converted or continued as a LIBOR Loan.

(b) Whenever Borrowers within a Borrower Group desire to convert or continue
Loans as LIBOR Loans, the relevant Loan Party Agent shall give Agent (and in the
case of any such request by (i) Australian Borrowers or New Zealand Borrowers,
Bank of America (Australia) and Bank of America (Hong Kong), (ii) Belgian
Borrowers, Dutch Borrowers or UK Borrowers, Bank of America (London), or
(iii) Singapore Borrowers, Bank of America (Singapore) and Bank of America (Hong
Kong)) a Notice of Conversion/Continuation, no later than 11:00 a.m. (Local
Time) (or 1:00 p.m. (Local Time) in the case of a request on behalf of Canadian
Borrowers or U.S. Borrowers) at least three Business Days prior to the requested
conversion or continuation date. Promptly after receiving any such notice, Agent
shall notify each Applicable Lender thereof. Each Notice of
Conversion/Continuation shall be irrevocable, and shall specify the amount of
Loans to be converted or continued, the conversion or continuation date (which
shall be a Business Day), and the duration of the Interest Period (which shall
be deemed to be 30 days if not specified). If, upon the expiration of any
Interest Period in respect of any LIBOR Loans, the relevant Loan Party Agent
shall have failed to deliver a Notice of Conversion/Continuation with respect
thereto as required above, Borrowers shall be deemed to have elected to convert
such Loans into Base Rate Loans.

 

190



--------------------------------------------------------------------------------

3.1.3 Application of Australian Bank Bill Rate to Outstanding Loans.

(a) The Applicable Australian Borrower may on any Business Day, subject to
delivery of a Notice of Conversion/Continuation and the other terms hereof,
elect to convert any portion of the Australian Base Rate Loans funded in
Australian Dollars, or to continue any Australian Bank Bill Rate Loan at the end
of its Interest Period as an Australian Bank Bill Rate Loan; provided, however,
that such Australian Bank Bill Rate Loans may only be so converted at the end of
the Interest Period applicable thereto. During any Event of Default, Agent may
(and shall at the direction of Required Borrower Group Lenders of the Borrower
Group that consists of the Australian Borrowers) declare that no Loan may be
made, converted or continued as an Australian Bank Bill Rate Loan.

(b) Whenever the Applicable Australian Borrower desires to convert or continue
Loans as Australian Bank Bill Rate Loans, Asian Loan Party Agent shall give
Agent, Bank of America (Australia) and Bank of America (Hong Kong) a Notice of
Conversion/Continuation, no later than 11:00 a.m. (Local Time) at least three
Business Days prior to the requested conversion or continuation date. Promptly
after receiving any such notice, Agent shall notify each Australian Lender
thereof. Each Notice of Conversion/Continuation shall be irrevocable, and shall
specify the amount of Loans to be converted or continued, the conversion or
continuation date (which shall be a Business Day), and the duration of the
Interest Period (which shall be deemed to be 30 days if not specified). If, upon
the expiration of any Interest Period in respect of any Australian Bank Bill
Rate Loans, Asian Loan Party Agent shall have failed to deliver a Notice of
Conversion/Continuation with respect thereto as required above, the Applicable
Australian Borrower shall be deemed to have elected to convert such Loans into
Base Rate Loans.

3.1.4 Application of Canadian BA Rate to Outstanding Loans.

(a) The Applicable Canadian Borrower may on any Business Day, subject to
delivery of a Notice of Conversion/Continuation and the other terms hereof,
elect to convert any portion of the Canadian Prime Rate Loans, or to continue
any Canadian BA Rate Loan at the end of its Interest Period as a Canadian BA
Rate Loan; provided, however, that such Canadian BA Rate Loans may only be so
converted at the end of the Interest Period applicable thereto. During any Event
of Default, Agent may (and shall at the direction of Required Borrower Group
Lenders of the Borrower Group that consists of the Canadian Borrowers) declare
that no Loan may be made, converted or continued as a Canadian BA Rate Loan.

(b) Whenever the Applicable Canadian Borrower desires to convert or continue
Loans as Canadian BA Rate Loans, North American Loan Party Agent shall give
Agent a Notice of Conversion/Continuation, no later than 1:00 p.m. at least
three Business Days prior to the requested conversion or continuation date.
Promptly after receiving any such notice, Agent shall notify each Canadian
Lender thereof. Each Notice of Conversion/Continuation shall be irrevocable, and
shall specify the amount of Loans to be converted or continued, the conversion
or continuation date (which shall be a Business Day), and the duration of the
Interest Period

 

191



--------------------------------------------------------------------------------

(which shall be deemed to be one month if not specified). If, upon the
expiration of any Interest Period in respect of any Canadian BA Rate Loans,
North American Loan Party Agent shall have failed to deliver a Notice of
Conversion/Continuation with respect thereto as required above, the Initial
Canadian Borrower shall be deemed to have elected to convert such Loans into
Canadian Prime Rate Loans.

3.1.5 Application of New Zealand Bank Bill Rate to Outstanding Loans.

(a) The Applicable New Zealand Borrower may on any Business Day, subject to
delivery of a Notice of Conversion/Continuation and the other terms hereof,
elect to convert any portion of the New Zealand Base Rate Loans funded in New
Zealand Dollars, or to continue any New Zealand Bank Bill Rate Loan at the end
of its Interest Period as a New Zealand Bank Bill Rate Loan; provided, however,
that such New Zealand Bank Bill Rate Loans may only be so converted at the end
of the Interest Period applicable thereto. During any Event of Default, Agent
may (and shall at the direction of Required Borrower Group Lenders of the
Borrower Group that consists of the New Zealand Borrowers) declare that no Loan
may be made, converted or continued as a New Zealand Bank Bill Rate Loan.

(b) Whenever the Applicable New Zealand Borrower desires to convert or continue
Loans as New Zealand Bank Bill Rate Loans, Asian Loan Party Agent shall give
Agent, Bank of America (Australia) and Bank of America (Hong Kong) a Notice of
Conversion/Continuation, no later than 11:00 a.m. (Local Time) at least three
Business Days prior to the requested conversion or continuation date. Promptly
after receiving any such notice, Agent shall notify each New Zealand Lender
thereof. Each Notice of Conversion/Continuation shall be irrevocable, and shall
specify the amount of Loans to be converted or continued, the conversion or
continuation date (which shall be a Business Day), and the duration of the
Interest Period (which shall be deemed to be one month if not specified). If,
upon the expiration of any Interest Period in respect of any New Zealand Bank
Bill Rate Loans, Asian Loan Party Agent shall have failed to deliver a Notice of
Conversion/Continuation with respect thereto as required above, the Applicable
New Zealand Borrower shall be deemed to have elected to convert such Loans into
Base Rate Loans.

3.1.6 Application of SIBOR to Outstanding Loans.

(a) The Applicable Singapore Borrower may on any Business Day, subject to
delivery of a Notice of Conversion/Continuation and the other terms hereof,
elect to convert any portion of any Singapore Base Rate Loan funded in Singapore
Dollars to, or to continue any SIBOR Loan at the end of its Interest Period as,
a SIBOR Loan; provided, that such SIBOR Loan may only be so converted at the end
of the Interest Period applicable thereto. During any Event of Default, Agent
may (and shall at the direction of Required Borrower Group Lenders of the
applicable Borrower Group that consists of the Singapore Borrowers) declare that
no Loan may be made, converted or continued as a SIBOR Loan.

(b) Whenever the Applicable Singapore Borrower desires to convert or continue
Loans as SIBOR Loans, the Asian Loan Party Agent shall give Agent, Bank of
America (Singapore) and Bank of America (Hong Kong) a Notice of
Conversion/Continuation, no later than 11:00 a.m. (Local Time) at least three
Business Days prior to the requested conversion or

 

192



--------------------------------------------------------------------------------

continuation date. Promptly after receiving any such notice, Agent shall notify
each Singapore Lender thereof. Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be one month if not
specified). If, upon the expiration of any Interest Period in respect of any
SIBOR Loans, the Asian Loan Party Agent shall have failed to deliver a Notice of
Conversion/Continuation with respect thereto as required above, the Applicable
Singapore Borrower shall be deemed to have elected to convert such Loans into
Singapore Base Rate Loans.

3.1.7 Interest Periods. In connection with the making, conversion or
continuation of any Interest Period Loans, the relevant Loan Party Agent, on
behalf of the applicable Borrower(s), shall select an interest period to apply
(the “Interest Period”), which interest period shall be a one, two, three, six
(or if available to all Applicable Lenders as determined by such Applicable
Lenders in good faith based upon prevailing market conditions) nine or twelve
month period (or, in the case of Australian Bank Bill Rate Loans only, seven or
fourteen days); provided, however, that:

(a) the Interest Period shall commence on the date the Loan is made or continued
as, or converted into, an Interest Period Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;

(b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month;

(c) if any Interest Period would expire on a day that is not a Business Day, the
period shall expire on the next Business Day; and

(d) no Interest Period shall extend beyond the Facility Termination Date (or, in
the case of any Loan owing by (i) any Australian Borrower, the Australian
Revolver Commitment Termination Date, (ii) any Belgian Borrower, the Belgian
Revolver Commitment Termination Date, (iii) any Canadian Borrower, the Canadian
Revolver Commitment Termination Date, (iv) any Dutch Borrower, the Dutch
Revolver Commitment Termination Date, (v) any New Zealand Borrower, the New
Zealand Revolver Commitment Termination Date, (vi) any Singapore Borrower, the
Singapore Revolver Commitment Termination Date, (vii) any UK Borrower, the UK
Revolver Commitment Termination Date or (viii) any U.S. Borrower, the U.S.
Revolver Commitment Termination Date, in each case if earlier).

3.2 Fees.

3.2.1 Unused Line Fee.

(a) Australian Unused Line Fee. Australian Borrowers shall pay to Agent, for the
Pro Rata benefit of Australian Lenders, a fee equal to 0.375% per annum times
the average daily amount by which the Australian Revolver Commitments exceed the
Australian Revolver Exposure during any month; provided, that such fee shall
reduce to 0.25% per annum for any

 

193



--------------------------------------------------------------------------------

month during which the average daily amount of the Australian Revolver Exposure
exceeded 50% of the Australian Revolver Commitments. Such fee shall be payable
in arrears, on the first day of each month and on the Australian Revolver
Commitment Termination Date.

(b) Belgian Unused Line Fee. Belgian Borrowers shall pay to Agent, for the Pro
Rata benefit of Belgian Lenders, a fee equal to 0.375% per annum times the
average daily amount by which the Belgian Revolver Commitments exceed the
Belgian Revolver Exposure during any month; provided, that such fee shall reduce
to 0.25% per annum for any month during which the average daily amount of the
Belgian Revolver Exposure exceeded 50% of the Belgian Revolver Commitments. Such
fee shall be payable in arrears, on the first day of each month and on the
Belgian Revolver Commitment Termination Date.

(c) Canadian Unused Line Fee. Canadian Borrowers shall pay to Agent, for the Pro
Rata benefit of Canadian Lenders, a fee equal to 0.375% per annum times the
average daily amount by which the Canadian Revolver Commitments exceed the
Canadian Revolver Exposure during any month; provided, that such fee shall
reduce to 0.25% per annum for any month during which the average daily amount of
the Canadian Revolver Exposure exceeded 50% of the Canadian Revolver
Commitments. Such fee shall be payable in arrears, on the first day of each
month and on the Canadian Revolver Commitment Termination Date.

(d) Dutch Unused Line Fee. Dutch Borrowers shall pay to Agent, for the Pro Rata
benefit of Dutch Lenders, a fee equal to 0.375% per annum times the average
daily amount by which the Dutch Revolver Commitments exceed the Dutch Revolver
Exposure during any month; provided, that such fee shall reduce to 0.25% per
annum for any month during which the average daily amount of the Dutch Revolver
Exposure exceeded 50% of the Dutch Revolver Commitments. Such fee shall be
payable in arrears, on the first day of each month and on the Dutch Revolver
Commitment Termination Date.

(e) New Zealand Unused Line Fee. New Zealand Borrowers shall pay to Agent, for
the Pro Rata benefit of New Zealand Lenders, an unused line fee at a rate per
annum specified in the joinder documentation for the New Zealand Lenders. Such
fee shall be payable in arrears, on the first day of each month and on the New
Zealand Revolver Commitment Termination Date.

(f) Singapore Unused Line Fee. Singapore Borrowers shall pay to Agent, for the
Pro Rata benefit of Singapore Lenders, an unused line fee at a rate per annum
specified in the joinder documentation for the Singapore Lenders. Such fee shall
be payable in arrears, on the first day of each month and on the Singapore
Revolver Commitment Termination Date.

(g) UK Unused Line Fee. UK Borrowers shall pay to Agent, for the Pro Rata
benefit of UK Lenders, a fee equal to 0.375% per annum times the average daily
amount by which the UK Revolver Commitments exceed the UK Revolver Exposure
during any month; provided, that such fee shall reduce to 0.25% per annum for
any month during which the average daily amount of the UK Revolver Exposure
exceeded 50% of the UK Revolver Commitments. Such fee shall be payable in
arrears, on the first day of each month and on the UK Revolver Commitment
Termination Date.

 

194



--------------------------------------------------------------------------------

(h) U.S. Unused Line Fee. U.S. Borrowers shall pay to Agent, for the Pro Rata
benefit of U.S. Lenders, a fee equal to 0.375% per annum times the average daily
amount by which the U.S. Revolver Commitments exceed the U.S. Revolver Exposure
during any month; provided, that such fee shall reduce to 0.25% per annum for
any month during which the average daily amount of the U.S. Revolver Exposure
exceeded 50% of the U.S. Revolver Commitments. Such fee shall be payable in
arrears, on the first day of each month and on the U.S. Revolver Commitment
Termination Date.

3.2.2 Australian Letters of Credit Fees. Each Applicable Australian Borrower
shall pay (a) to Agent, for the Pro Rata benefit of Australian Lenders, a fee
equal to the per annum rate of the Applicable Margin in effect for Australian
Bank Bill Rate Loans times the average daily stated amount of such Applicable
Australian Borrower’s Australian Letters of Credit, which fee shall be payable
monthly in arrears, on the first day of each month; (b) to Australian Fronting
Bank, for its own account, a fronting fee equal to 0.125% per annum on the
stated amount of each Australian Letter of Credit issued by it, which fee shall
be payable upon the issuance of such Australian Letter of Credit and at the time
of each renewal or extension of each Australian Letter of Credit; and (c) to
Australian Fronting Bank, for its own account, all customary charges associated
with the issuance, amending, negotiating, payment, processing, transfer and
administration of Australian Letters of Credit issued by it, which charges shall
be paid as and when incurred.

3.2.3 Belgian Letters of Credit Fees. Each Applicable Belgian Borrower shall pay
(a) to Agent, for the Pro Rata benefit of Belgian Lenders, a fee equal to the
per annum rate of the Applicable Margin in effect for LIBOR Loans times the
average daily stated amount of such Applicable Belgian Borrower’s Belgian
Letters of Credit, which fee shall be payable monthly in arrears, on the first
day of each month; (b) to Belgian Fronting Bank, for its own account, a fronting
fee equal to 0.125% per annum on the stated amount of each Belgian Letter of
Credit issued by it, which fee shall be payable upon the issuance of such
Belgian Letter of Credit and at the time of each renewal or extension of each
Belgian Letter of Credit; and (c) to Belgian Fronting Bank, for its own account,
all customary charges associated with the issuance, amending, negotiating,
payment, processing, transfer and administration of Belgian Letters of Credit
issued by it, which charges shall be paid as and when incurred.

3.2.4 Canadian Letters of Credit Fees. Each Applicable Canadian Borrower shall
pay (a) to Agent, for the Pro Rata benefit of Canadian Lenders, a fee equal to
the per annum rate of the Applicable Margin in effect for Canadian BA Rate Loans
times the average daily stated amount of such Applicable Canadian Borrower’s
Canadian Letters of Credit, which fee shall be payable monthly in arrears, on
the first day of each month; (b) to Canadian Fronting Bank, for its own account,
a fronting fee equal to 0.125% per annum on the stated amount of each Canadian
Letter of Credit issued by it, which fee shall be payable upon the issuance of
such Canadian Letter of Credit and at the time of each renewal or extension of
each Canadian Letter of Credit; and (c) to Canadian Fronting Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Canadian
Letters of Credit issued by it, which charges shall be paid as and when
incurred.

 

195



--------------------------------------------------------------------------------

3.2.5 Dutch Letters of Credit Fees. Each Applicable Dutch Borrower shall pay
(a) to Agent, for the Pro Rata benefit of Dutch Lenders, a fee equal to the per
annum rate of the Applicable Margin in effect for LIBOR Loans times the average
daily stated amount of such Applicable Dutch Borrower’s Dutch Letters of Credit,
which fee shall be payable monthly in arrears, on the first day of each month;
(b) to Dutch Fronting Bank, for its own account, a fronting fee equal to
0.125% per annum on the stated amount of each Dutch Letter of Credit issued by
it, which fee shall be payable upon the issuance of such Dutch Letter of Credit
and at the time of each renewal or extension of each Dutch Letter of Credit; and
(c) to Dutch Fronting Bank, for its own account, all customary charges
associated with the issuance, amending, negotiating, payment, processing,
transfer and administration of Dutch Letters of Credit issued by it, which
charges shall be paid as and when incurred.

3.2.6 New Zealand Letters of Credit Fees. Each Applicable New Zealand Borrower
shall pay (a) to Agent, for the Pro Rata benefit of New Zealand Lenders, a fee
equal to the per annum rate of the New Zealand Applicable Margin in effect for
New Zealand Bank Bill Rate Loans times the average daily stated amount of such
Applicable New Zealand Borrower’s New Zealand Letters of Credit, which fee shall
be payable monthly in arrears, on the first day of each month; (b) to New
Zealand Fronting Bank, for its own account, a fronting fee in an amount agreed
to in the joinder documentation for the New Zealand Fronting Bank on the stated
amount of each New Zealand Letter of Credit issued by it, which fee shall be
payable upon the issuance of such New Zealand Letter of Credit and at the time
of each renewal or extension of each New Zealand Letter of Credit; and (c) to
New Zealand Fronting Bank, for its own account, all customary charges associated
with the issuance, amending, negotiating, payment, processing, transfer and
administration of New Zealand Letters of Credit issued by it, which charges
shall be paid as and when incurred.

3.2.7 Singapore Letters of Credit Fees. Each Applicable Singapore Borrower shall
pay (a) to Agent, for the Pro Rata benefit of Singapore Lenders, a fee equal to
the per annum rate of the Singapore Applicable Margin in effect for SIBOR Loans
times the average daily stated amount of such Applicable Singapore Borrower’s
Singapore Letters of Credit, which fee shall be payable monthly in arrears, on
the first day of each month; (b) to Singapore Fronting Bank, for its own
account, a fronting fee in an amount agreed to in the joinder documentation for
the Singapore Fronting Bank on the stated amount of each Singapore Letter of
Credit issued by it, which fee shall be payable upon the issuance of such
Singapore Letter of Credit and at the time of each renewal or extension of each
Singapore Letter of Credit; and (c) to Singapore Fronting Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Singapore
Letters of Credit issued by it, which charges shall be paid as and when
incurred.

3.2.8 UK Letters of Credit Fees. Each Applicable UK Borrower shall pay (a) to
Agent, for the Pro Rata benefit of UK Lenders, a fee equal to the per annum rate
of the Applicable Margin in effect for LIBOR Loans times the average daily
stated amount of such Applicable UK Borrower’s UK Letters of Credit, which fee
shall be payable monthly in arrears, on the first day of each month; (b) to UK
Fronting Bank, for its own account, a fronting fee equal to 0.125% per annum on
the stated amount of each UK Letter of Credit issued by it, which fee shall be
payable upon the issuance of such UK Letter of Credit and at the time of each
renewal or extension of each UK Letter of Credit; and (c) to UK Fronting Bank,
for its own account, all customary charges associated with the issuance,
amending, negotiating, payment, processing, transfer and administration of UK
Letters of Credit issued by it, which charges shall be paid as and when
incurred.

 

196



--------------------------------------------------------------------------------

3.2.9 U.S. Letters of Credit Fees. U.S. Borrowers shall pay (a) to Agent, for
the Pro Rata benefit of U.S. Lenders, a fee equal to the per annum rate of the
Applicable Margin in effect for LIBOR Loans times the average daily stated
amount of U.S. Letters of Credit (based on the Dollar Equivalent thereof), which
fee shall be payable monthly in arrears, on the first day of each month; (b) to
U.S. Fronting Bank, for its own account, a fronting fee equal to 0.125% per
annum on the stated amount of each U.S. Letter of Credit issued by it, which fee
shall be payable upon the issuance of such U.S. Letter of Credit and at the time
of each renewal or extension of each U.S. Letter of Credit; and (c) to U.S.
Fronting Bank, for its own account, all customary charges associated with the
issuance, amending, negotiating, payment, processing, transfer and
administration of U.S. Letters of Credit issued by it, which charges shall be
paid as and when incurred.

3.2.10 Other Fees. MRC and the Initial Canadian Borrower shall pay such other
fees as described in the Fee Letter.

3.3 Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days, or, in the case of
interest based on Loans denominated in Australian Dollars, Canadian Dollars, New
Zealand Dollars and Sterling, on the basis of a 365 day year. Each determination
by Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money, except to the extent such treatment is
inconsistent with any Applicable Law. A certificate setting forth in reasonable
detail amounts payable by any Borrower under Section 3.4, 3.7, 3.8 or 3.10 and
the basis therefor, submitted to a Loan Party Agent by Agent or the affected
Lender or Fronting Bank shall be final, conclusive and binding for all purposes,
absent manifest error, and Borrowers shall pay such amounts to the appropriate
party within 10 Business Days following receipt of the certificate. For the
purposes of the Interest Act (Canada), the yearly rate of interest to which any
rate calculated on the basis of a period of time different from the actual
number of days in the year (360 days, for example) is equivalent is the stated
rate multiplied by the actual number of days in the year (365 or 366, as
applicable) and divided by the number of days in the shorter period (360 days,
in the example), and the parties hereto acknowledge that there is a material
distinction between the nominal and effective rates of interest and that they
are capable of making the calculations necessary to compare such rates and that
the calculations herein are to be made using the nominal rate method and not on
any basis that gives effect to the principle of deemed reinvestment of interest.

3.4 Reimbursement Obligations. Borrowers within each Borrower Group shall
reimburse Agent and Security Trustees for all Extraordinary Expenses incurred by
Agent and Security Trustees in reference to such Borrower Group or its related
Loan Party Group Obligations or Collateral of its related Loan Party Group. In
addition to such Extraordinary

 

197



--------------------------------------------------------------------------------

Expenses, such Borrowers shall also reimburse Agent and Security Trustees for
all reasonable and documented legal, accounting, appraisal, and other reasonable
and documented fees, costs and expenses, without duplication, incurred by them
in connection with (a) negotiation and preparation of any Loan Documents,
including any amendment or other modification thereof; (b) administration of and
actions relating to any Collateral, including any actions taken to perfect or
maintain priority of Agent’s or any Security Trustee’s Liens on any such
Collateral, to maintain any insurance required hereunder or to verify such
Collateral; and (c) each inspection, audit or appraisal with respect to any Loan
Party within such Borrowers’ related Loan Party Group or Collateral securing
such Loan Party Group’s Obligations, whether prepared by Agent’s personnel or a
third party (subject to the limitations of Section 10.1.15). All legal and
accounting fees incurred by Agent Professionals or any applicable Security
Trustee in reference to a Borrower’s related Loan Party Group or its related
Loan Party Group Obligations or Collateral of such Borrower’s related Loan Party
Group shall be charged to Borrowers within such Borrower Group at the actual
rate charged by such Agent Professionals or such Security Trustee; provided that
Borrowers’ obligation to reimburse Agent and Security Trustees for legal fees
shall be limited to the reasonable and documented legal fees and expenses of
Vinson & Elkins LLP, U.S. counsel to Agent, the Norton Rose Group, as foreign
counsel to Agent and Security Trustees (other than in Belgium and New Zealand),
LYDIAN, Belgian counsel to Agent and Security Trustees, and Bell Gully, New
Zealand counsel to Agent and Security Trustees and, if necessary, of one local
counsel in each other relevant jurisdiction (which may include a local counsel
acting in multiple jurisdictions). In addition to the Extraordinary Expenses of
Agent and Security Trustees, upon the occurrence and during the continuance of
an Event Default, Borrowers shall reimburse Fronting Banks and Lenders for the
reasonable and documented fees, charges and disbursements of one counsel for the
Fronting Banks and Lenders, as a whole, in connection with the enforcement,
collection or protection of their respective rights under the Loan Documents,
including all such expenses incurred during any workout, restructuring or
Insolvency Proceeding. If, for any reason (including inaccurate reporting on
financial statements), it is determined that a higher Applicable Margin (or New
Zealand Applicable Margin or Singapore Applicable Margin) should have applied to
a period than was actually applied, then the proper margin shall be applied
retroactively and Borrowers shall pay to Agent, for the Pro Rata benefit of
Lenders, an amount equal to the difference between the amount of interest and
fees that would have accrued using the proper margin and the amount actually
paid. All amounts payable by Borrowers under this Section 3.4 shall be due and
payable in accordance with Section 3.3.

3.5 Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Interest Period Loans, or to determine or charge interest rates based upon the
Australian Bank Bill Rate, the Canadian BA Rate, LIBOR, the New Zealand Bank
Bill Rate or SIBOR, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell bills of
exchange denominated in, or to take deposits of, Australian Dollars or New
Zealand Dollars, a currency in the London interbank market, Canadian Dollars
through bankers’ acceptances or Singapore Dollars in the Singapore interbank
market then, on notice thereof by such Lender to Agent, any obligation of such
Lender to make or continue affected Interest Period Loans or to convert Floating
Rate Loans to affected Interest Period Loans shall be suspended until such
Lender notifies Agent that the circumstances giving rise to such determination
no longer exist. Upon

 

198



--------------------------------------------------------------------------------

delivery of such notice, Borrowers of the affected Borrower Group shall prepay
or, if applicable, convert all affected Interest Period Loans of such Lender to
Floating Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Interest Period Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Interest Period Loans. Upon any such prepayment or conversion, Borrowers of the
affected Borrower Group shall also pay accrued interest on the amount so prepaid
or converted. If any Lender invokes this Section 3.5, such Lender shall use
reasonable efforts to notify a Loan Party Agent and Agent when the conditions
giving rise to such action no longer exists, provided, however, that such Lender
shall have no liability to Borrowers or to any other Person for its failure to
provide such notice.

3.6 Inability to Determine Rates. If Required Lenders notify Agent for any
reason in connection with a request for a Borrowing of, or conversion to or
continuation of, an Interest Period Loan that (a) deposits or bankers’
acceptances are not being offered to (i) with respect to LIBOR, banks in the
London interbank market, (ii) with respect to Canadian BA Rate, Persons in
Canada, (iii) with respect to the Australian Bank Bill Rate, Persons in
Australia, (iv) with respect to the New Zealand Bank Bill Rate, Persons in New
Zealand, or (v) with respect to SIBOR, banks in the Singapore interbank market,
in each case for the applicable amount and Interest Period of such Loan,
(b) adequate and reasonable means do not exist for determining the Australian
Bank Bill Rate, the New Zealand Bank Bill Rate, LIBOR, the Canadian BA Rate or
SIBOR for the requested Interest Period, or (c) the Australian Bank Bill Rate,
the New Zealand Bank Bill Rate, LIBOR, the Canadian BA Rate or SIBOR for the
requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then Agent will promptly so notify a Loan
Party Agent and each Applicable Lender. Thereafter, the obligation of the
Applicable Lenders to make or maintain affected Interest Period Loans shall be
suspended until Agent (upon instruction by Required Lenders) revokes such
notice. Upon receipt of such notice, a Loan Party Agent may revoke any pending
request for a Borrowing of, conversion to or continuation of an Interest Period
Loan or, failing that, will be deemed to have submitted a request for a Floating
Rate Loan. If any Lender invokes this Section 3.6, such Lender shall use
reasonable efforts to notify the relevant Loan Party Agent and Agent when the
conditions giving rise to such action no longer exists, provided, however, that
such Lender shall have no liability to Borrowers or to any other Person for its
failure to provide such notice.

3.7 Increased Costs; Capital Adequacy.

3.7.1 Change in Law. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Australian Bank Bill Rate,
Canadian BA Rate, LIBOR, the New Zealand Bank Bill Rate or SIBOR) or Fronting
Bank; or

(b) impose on any Lender or Fronting Bank or the London interbank market, the
Singapore interbank market or the New Zealand, Australian or Canadian market any
other condition, cost or expense affecting any Loan, Loan Document, Letter of
Credit or participation in LC Obligations;

 

199



--------------------------------------------------------------------------------

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Interest Period Loan (or of maintaining its obligation to make
any such Loan), or to increase the cost to such Lender or Fronting Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or Fronting Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Fronting Bank, the Borrower Group to which such Lender
or Fronting Bank has a Commitment shall pay to such Lender or Fronting Bank such
additional amount or amounts as will compensate such Lender or Fronting Bank for
such additional costs incurred or reduction suffered, in each case, in
accordance with Section 3.3. For the avoidance of doubt, this Section 3.7.1
shall not apply (i) to any Taxes or (ii) to the extent that any amount is
compensated for by the payment of any amount pursuant to Section 3.8.

3.7.2 Capital Adequacy. If any Lender or Fronting Bank determines that any
Change in Law affecting such Lender or Fronting Bank or any Lending Office of
such Lender or such Lender’s or Fronting Bank’s holding company, if any,
regarding capital, liquidity or leverage requirements has or would have the
effect of reducing the rate of return on such Lender’s, Fronting Bank’s or
holding company’s capital as a consequence of this Agreement, or such Lender’s
or Fronting Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations to a level below that which such Lender, Fronting Bank or holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s, Fronting Bank’s and holding company’s policies with
respect to capital adequacy), then from time to time the Borrower Group to which
such Lender or Fronting Bank has a Commitment will pay to such Lender or
Fronting Bank, as the case may be, such additional amount or amounts as will
compensate it or its holding company for any such reduction suffered, in each
case, in accordance with Section 3.3.

3.7.3 Compensation. Failure or delay on the part of any Lender or Fronting Bank
to demand compensation pursuant to this Section 3.7 shall not constitute a
waiver of its right to demand such compensation, but Borrowers of a Borrower
Group shall not be required to compensate a Lender to such Borrower Group or
Fronting Bank for any increased costs incurred or reductions suffered more than
six months prior to the date that the Lender or Fronting Bank notifies a Loan
Party Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Fronting Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six month period referred
to above shall be extended to include the period of retroactive effect thereof).

3.8 Additional Reserve Costs.

(a) If and so long as any Lender is required by the Bank of England, the
European Central Bank or the Financial Services Authority or any other monetary
or other authority of the UK to make special deposits, to maintain reserve asset
ratios or to pay fees, in each case in respect of such Lender’s LIBOR Loans,
such Lender may require the Borrower in respect of such Loans to pay,
contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loan at a rate per annum equal to the Mandatory
Costs Rate calculated in accordance with the formula and in the manner set forth
in Schedule 3.8.

 

200



--------------------------------------------------------------------------------

(b) Any additional cost owed pursuant to Section 3.8(a) above shall be payable
to the Agent by the applicable Borrower for the account of such Lender on each
date on which interest is payable for such Loan.

3.9 Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7 or 3.8, or if any Borrower is required to pay
additional amounts or indemnity payments with respect to a Lender under
Section 5.8, then such Lender shall use reasonable efforts to designate a
different Lending Office or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (a) would eliminate the need for such
notice or reduce amounts payable or to be withheld in the future, as applicable;
and (b) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be materially disadvantageous to such Lender or
unlawful. The Borrower or Borrowers of each affected Borrower Group shall pay
all reasonable costs and expenses incurred by any Lender that has issued a
Commitment to such Borrower Group in connection with any such designation or
assignment.

3.10 Funding Losses. If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, an Interest Period Loan does
not occur on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of an Interest Period Loan occurs on a day other than the end of its
Interest Period, or (c) any Borrower of either Borrower Group fails to repay an
Interest Period Loan when required hereunder, then Borrowers of such Borrower
Group shall pay to Agent its customary administrative charge and to each Lender
all losses and expenses that it sustains as a consequence thereof, including any
loss or expense arising from liquidation or redeployment of funds or from fees
payable to terminate deposits of matching funds, but excluding loss of margin.
All amounts payable by Borrowers under this Section 3.10 shall be due and
payable in accordance with Section 3.3. Lenders shall not be required to
purchase deposits in the London interbank market or any other applicable market
to fund any Interest Period Loan, but the provisions hereof shall be deemed to
apply as if each Lender had purchased such deposits to fund such Loans.

3.11 Maximum Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“maximum rate”). If Agent or any Lender shall receive interest
in an amount that exceeds the maximum rate, the excess interest shall be applied
to the principal of the Obligations of the Borrower Group to which such excess
interest relates or, if it exceeds such unpaid principal, refunded to such
Borrower Group. In determining whether the interest contracted for, charged or
received by Agent or a Lender exceeds the maximum rate, such Person may, to the
extent permitted by Applicable Law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest; (b) exclude
voluntary prepayments and the effects thereof; and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. Without limiting
the generality of the foregoing provisions of Section 3.11, if any provision of
any of the Loan Documents would obligate any Canadian Domiciled Loan Party to
make any payment of interest with respect to the Canadian Facility Obligations
in an amount or calculated at a rate which would be prohibited by

 

201



--------------------------------------------------------------------------------

Applicable Law or would result in the receipt of interest with respect to the
Canadian Facility Obligations at a criminal rate (as such terms are construed
under the Criminal Code (Canada)), then notwithstanding such provision, such
amount or rates shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by the applicable recipient of
interest with respect to the Canadian Facility Obligations at a criminal rate,
such adjustment to be effected, to the extent necessary, as follows: (i) first,
by reducing the amount or rates of interest required to be paid by the Canadian
Facility Loan Parties to the applicable recipient under the Loan Documents; and
(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid by the Canadian Facility Loan Parties to the applicable
recipient which would constitute interest with respect to the Canadian Facility
Obligations for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if the applicable recipient shall have received an amount
in excess of the maximum permitted by that section of the Criminal Code
(Canada), then Canadian Facility Loan Parties shall be entitled, by notice in
writing to Agent, to obtain reimbursement from the applicable recipient in an
amount equal to such excess, and pending such reimbursement, such amount shall
be deemed to be an amount payable by the applicable recipient to the applicable
Canadian Facility Loan Party. Any amount or rate of interest with respect to the
Canadian Facility Obligations referred to in this Section 3.11 shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that any
Canadian Revolver Loans to any Canadian Borrower remains outstanding on the
assumption that any charges, fees or expenses that fall within the meaning of
“interest” (as defined in the Criminal Code (Canada)) shall, if they relate to a
specific period of time, be pro rated over that period of time and otherwise be
pro rated over the period from the Closing Date to the date of Full Payment of
the Canadian Facility Obligations, and, in the event of a dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by Agent shall be
conclusive for the purposes of such determination.

SECTION 4. LOAN ADMINISTRATION

4.1 Manner of Borrowing and Funding Loans.

4.1.1 Notices of Borrowing.

(a) North American Revolver Loans. Whenever any Canadian Borrower or U.S.
Borrower desires funding of a Borrowing of Revolver Loans, the North American
Loan Party Agent shall give Agent a Notice of Borrowing. Such notice must be
received by Agent no later than 11:00 a.m. (i) on the Business Day of the
requested funding date, in the case of Floating Rate Loans and (ii) at least
three Business Days prior to the requested funding date, in the case of Interest
Period Loans. Notices received after 11:00 a.m. shall be deemed received on the
next Business Day. Each Notice of Borrowing shall be irrevocable and shall
specify (A) the amount of the Borrowing, (B) the requested funding date (which
must be a Business Day), (C) whether the Borrowing is to be made as a U.S. Base
Rate Loan or a LIBOR Revolver Loan, in the case of a U.S. Borrower, or a
Canadian Base Rate Loan, LIBOR Loan, Canadian Prime Rate Loan or Canadian BA
Rate Loan, in the case of a Canadian Borrower, (D) in the case of Interest
Period Loans, the duration of the applicable Interest Period (which shall be
deemed to be one month if not specified) and (E) the Borrower Group Commitment
under which such Borrowing is proposed to be made and, if such Borrowing is
requested for a Canadian Borrower, the name of the Applicable Canadian Borrower
and whether such Loan is to be denominated in Dollars or Canadian Dollars.

 

202



--------------------------------------------------------------------------------

(b) European Revolver Loans. Whenever any Belgian Borrower, Dutch Borrower or UK
Borrower desires funding of a Borrowing of Revolver Loans, the European Loan
Party Agent shall give Agent and Bank of America (London) a Notice of Borrowing.
Such notice must be received by Agent and Bank of America (London) no later than
11:00 a.m. (Local Time) (i) at least two Business Days prior to the requested
funding date, in the case of Floating Rate Loans and (ii) at least three
Business Days prior to the requested funding date, in the case of Interest
Period Loans. Notices received after 11:00 a.m. (Local Time) shall be deemed
received on the next Business Day. Each Notice of Borrowing shall be irrevocable
and shall specify (A) the amount of the Borrowing, (B) the requested funding
date (which must be a Business Day), (C) whether the Borrowing is to be made as
a Base Rate Loan or a LIBOR Loan, (D) in the case of Interest Period Loans, the
duration of the applicable Interest Period (which shall be deemed to be one
month if not specified), (E) the Borrower Group Commitment under which such
Borrowing is proposed to be made and the name of the Applicable Foreign Borrower
and (F) the currency in which such Loan will be denominated (which must be a
currency permitted under this Agreement for such Loan).

(c) Asian Revolver Loans.

(i) Australia. Whenever any Australian Borrower desires funding of a Borrowing
of Revolver Loans, the Asian Loan Party Agent shall give Agent, Bank of America
(Australia) and Bank of America (Hong Kong) a Notice of Borrowing. Such notice
must be received by Agent, Bank of America (Australia) and Bank of America (Hong
Kong) no later than 10:00 a.m. (Local Time) (A) at least two Business Days prior
to the requested funding date, in the case of Floating Rate Loans (provided,
that a Notice of Borrowing that requests a Revolver Loan (x) denominated other
than in Australian Dollars or (y) in excess of AUS$30,000,000 (or such lesser
amount as Agent may require in its discretion) must be received no later than
10:00 a.m. (Local Time) three Business Days prior to the requested funding date
(or such shorter time as may be agreed to by Agent and Australian Lenders)) and
(B) at least three Business Days prior to the requested funding date in the case
of Interest Period Loans. Notices received after 10:00 a.m. (Local Time) shall
be deemed received on the next Business Day. Each Notice of Borrowing shall be
irrevocable and shall specify (1) the amount of the Borrowing, (2) the requested
funding date (which must be a Business Day), (3) whether the Borrowing is to be
made as an Australian Bank Bill Rate Loan, an Australian Base Rate Loan or a
LIBOR Loan, (4) in the case of Interest Period Loans, the duration of the
applicable Interest Period (which shall be deemed to be one month if not
specified), (5) the name of the Applicable Foreign Borrower and (6) the currency
in which such Loan will be denominated (which must be a currency permitted under
this Agreement for such Loan).

(ii) New Zealand. Whenever any New Zealand Borrower desires funding of a
Borrowing of Revolver Loans, the Asian Loan Party Agent shall give Agent, Bank
of America (Australia) and Bank of America (Hong Kong) a Notice of Borrowing.
Such notice must be received by Agent, Bank of America (Australia) and Bank of

 

203



--------------------------------------------------------------------------------

America (Hong Kong) no later than 10:00 a.m. (Local Time) (A) at least two
Business Days prior to the requested funding date, in the case of Floating Rate
Loans (provided, that a Notice of Borrowing that requests a Revolver Loan
denominated other than in New Zealand Dollars must be received no later than
10:00 a.m. (Local Time) three Business Days prior to the requested funding date
(or such shorter time as may be agreed to by Agent and New Zealand Lenders)) and
(B) at least three Business Days prior to the requested funding date in the case
of Interest Period Loans. Notices received after 10:00 a.m. (Local Time) shall
be deemed received on the next Business Day. Each Notice of Borrowing shall be
irrevocable and shall specify (1) the amount of the Borrowing, (2) the requested
funding date (which must be a Business Day), (3) whether the Borrowing is to be
made as a New Zealand Bank Bill Rate Loan, a New Zealand Base Rate Loan or a
LIBOR Loan, (4) in the case of Interest Period Loans, the duration of the
applicable Interest Period (which shall be deemed to be one month if not
specified), (5) the name of the Applicable Foreign Borrower and (6) the currency
in which such Loan will be denominated (which must be a currency permitted under
this Agreement for such Loan).

(iii) Singapore. Whenever any Singapore Borrower desires funding of a Borrowing
of Revolver Loans, the Asian Loan Party Agent shall give Agent, Bank of America
(Singapore) and Bank of America (Hong Kong) a Notice of Borrowing. Such notice
must be received by Agent, Bank of America (Singapore) and Bank of America (Hong
Kong) no later than 11:00 a.m. (Local Time) (i) at least two Business Days prior
to the requested funding date, in the case of Floating Rate Loans (provided,
that a Notice of Borrowing that requests a Revolver Loan denominated other than
in Singapore Dollars must be received no later than 11:00 a.m. (Local Time)
three Business Days prior to the requested funding date (or such shorter time as
may be agreed to by Agent and Singapore Lenders)) and (ii) at least three
Business Days prior to the requested funding date in the case of Interest Period
Loans. Notices received after 11:00 a.m. (Local Time) shall be deemed received
on the next Business Day. Each Notice of Borrowing shall be irrevocable and
shall specify (A) the amount of the Borrowing, (B) the requested funding date
(which must be a Business Day), (C) whether the Borrowing is to be made as a
Singapore Base Rate Loan, a LIBOR Loan or a SIBOR Loan, (D) in the case of
Interest Period Loans, the duration of the applicable Interest Period (which
shall be deemed to be one month if not specified), (E) the name of the
Applicable Foreign Borrower and (F) the currency in which such Loan will be
denominated (which must be a currency permitted under this Agreement for such
Loan).

(d) North American Swingline Loans. Whenever any Canadian Borrower or U.S.
Borrower desires funding of a Borrowing of Swingline Loans, the North American
Loan Party Agent shall give the Agent a Notice of Borrowing. Such notice must be
received by the Agent no later than 11:00 a.m. on the Business Day of the
requested funding date. Notices received after 11:00 a.m. shall be deemed
received on the next Business Day. Each Notice of Borrowing shall be irrevocable
and shall specify (A) the amount of the Borrowing, (B) the requested funding
date (which must be a Business Day), (C) whether the Borrowing is to be made as
a Canadian Base Rate Loan or Canadian Prime Rate Loan, in the case of a Canadian
Borrower, and (D) the Borrower Group Commitment under which such Borrowing is
proposed to be made and, if such Borrowing is requested for a Canadian Borrower,
the name of the Applicable Canadian Borrower and whether such Loan is to be
denominated in Dollars or Canadian Dollars.

 

204



--------------------------------------------------------------------------------

(e) European Swingline Loans. Whenever any Belgian Borrower, Dutch Borrower or
UK Borrower desires funding of a Borrowing of Swingline Loans, the European Loan
Party Agent shall give the Agent and Bank of America (London) a Notice of
Borrowing. Such notice must be received by the Agent no later than 11:00 a.m.
(London time) on the Business Day of the requested funding date other than in
the case of UK Alternate Swingline Loans and no later than 11:00 a.m. (London
time) three Business Days prior to the requested funding date in the case of UK
Alternate Swingline Loans. Notices received after 11:00 a.m. (London time) shall
be deemed received on the next Business Day. Each Notice of Borrowing shall be
irrevocable and shall specify (A) the amount of the Borrowing, (B) the requested
funding date (which must be a Business Day), (C) the Borrower Group Commitment
under which such Borrowing is proposed to be made and the name of the Applicable
Foreign Borrower and (D) the currency in which such Loan will be denominated
(which must be a currency permitted under this Agreement for such Loan).

(f) Asian Swingline Loans. Whenever any Australian Borrower, New Zealand
Borrower or Singapore Borrower desires funding of a Borrowing of Swingline
Loans, the Asian Loan Party Agent shall give the Agent, Bank of America
(Australia) and Bank of America (Hong Kong) (in the case of a request by
Australian Borrowers and New Zealand Borrowers) or Bank of America (Singapore)
and Bank of America (Hong Kong) (in the case of a request by Singapore
Borrowers) a Notice of Borrowing. Such notice must be received by the Agent and
Bank of America (Australia) or Bank of America (Singapore), as applicable, and
Bank of America (Hong Kong) no later than 10:00 a.m. (Local Time) on the
Business Day of the requested funding date (provided, that a Notice of Borrowing
that requests a Swingline Loan denominated in Dollars must be received no later
than 10:00 a.m. (Local Time) three Business Days prior to the requested funding
date (or such shorter time as may be agreed to by Agent)). Notices received
after 10:00 a.m. (Local Time) shall be deemed received on the next Business Day.
Each Notice of Borrowing shall be irrevocable and shall specify (A) the amount
of the Borrowing, (B) the requested funding date (which must be a Business Day),
(C) the Borrower Group Commitment under which such Borrowing is proposed to be
made and the name of the Applicable Foreign Borrower and (D) the currency in
which such Loan will be denominated (which must be a currency permitted under
this Agreement for such Loan).

(g) Deemed Requests for Revolver Loans. Unless payment is otherwise timely made
by each Borrower within a Borrower Group, the becoming due of any amount
required to be paid with respect to any of the Obligations of the Loan Party
Group to which such Borrower Group belongs (whether principal, interest, fees or
other charges, including Extraordinary Expenses, LC Obligations and Cash
Collateral) shall be deemed to be a request for Revolver Loans by such Borrower
Group on the due date, in the amount of such Obligations and shall bear interest
at the per annum rate applicable hereunder to Base Rate Loans, in the case of
such Obligations owing by any Loan Party (other than a Canadian Domiciled Loan
Party), or to Canadian Prime Rate Loans, in the case of such Obligations owing
by a Canadian Domiciled Loan Party. The proceeds of such Revolver Loans shall be
disbursed as direct payment of the relevant Obligation.

 

205



--------------------------------------------------------------------------------

(h) Controlled Disbursement Accounts. If any Borrower within a Borrower Group
establishes a controlled disbursement account with Bank of America or any branch
or Affiliate of Bank of America, then the presentation for payment of any check,
ACH or electronic debit or other payment item drawn on such account at a time
when there are insufficient funds to cover it shall be deemed to be a request
for Revolver Loans by such Borrower Group on the date of such presentation, in
the amount of such payment item, and shall bear interest at the per annum rate
applicable hereunder to Base Rate Loans, in the case of insufficient funds owing
by any Loan Party (other than a Canadian Facility Loan Party), or to Canadian
Prime Rate Loans, in the case of insufficient funds owing by a Canadian Facility
Loan Party. The proceeds of such Revolver Loans may be disbursed directly to the
controlled disbursement account or other appropriate account.

4.1.2 Fundings by Lenders; Settlement.

(a) Each Applicable Lender shall timely honor its Borrower Group Commitment by
funding its Pro Rata share of each Borrowing of Revolver Loans under such
Borrower Group Commitment that is properly requested hereunder; provided,
however, that no Lender shall be required to honor its Borrower Group Commitment
by funding its Pro Rata share of any Borrowing that would cause the Revolver
Loans to a Borrower Group to exceed the aggregate Borrowing Base for such
Borrower Group or, with respect to any Applicable Foreign Borrower, the limit
contained in Section 2.11. Agent shall endeavor to notify the Applicable Lenders
of each Notice of Borrowing (or deemed request for a Borrowing) by (i) 12:00
noon (Local Time) on the proposed funding date for Floating Rate Loans to U.S.
Borrowers or Canadian Borrowers, (ii) 12:00 noon (Local Time) two Business Days
before any proposed funding date for Floating Rate Loans to Foreign Borrowers
(other than Canadian Borrowers), or (iii) 11:00 a.m. (Local Time) at least two
Business Days before any proposed funding of Interest Period Loans. Each
Applicable Lender shall fund to Agent such Lender’s Pro Rata share of the
Borrowing to the account specified by Agent in immediately available funds not
later than 2:00 p.m. (Local Time) on the requested funding date, unless Agent’s
notice is received after the times provided above, in which event each
Applicable Lender shall fund its Pro Rata share by 11:00 a.m. (Local Time) on
the next Business Day. Subject to its receipt of such amounts from the
Applicable Lenders, Agent shall disburse the proceeds of the Revolver Loans as
directed by the applicable Loan Party Agent. Unless Agent shall have received
(in sufficient time to act) written notice from an Applicable Lender that it
does not intend to fund its Pro Rata share of a Borrowing, Agent may assume that
such Applicable Lender has deposited or promptly will deposit its share with
Agent, and Agent may disburse a corresponding amount to the Borrower or
Borrowers within such Borrower Group. If an Applicable Lender’s share of any
Borrowing is not received by Agent, then the Borrower or Borrowers within the
Borrower Group agree to repay to Agent on demand the amount of such share,
together with interest thereon from the date disbursed until repaid, at the rate
applicable to such Borrowing. Notwithstanding the foregoing, the Agent may, in
its discretion, fund any request for a Borrowing of Revolver Loans as Swingline
Loans.

(b) To facilitate administration of the Revolver Loans, the Lenders, the
Swingline Lenders and the Agent agree (which agreement is solely among them, and
not for the benefit of or enforceable by any Borrower or any other Loan Party)
that settlement among them with respect to Swingline Loans and other Revolver
Loans may take place on a date determined

 

206



--------------------------------------------------------------------------------

from time to time by the Agent, which shall occur at least once every (i) five
(5) Business Days with respect to U.S. Swingline Loans, Canadian Swingline Loans
and any other Revolver Loans (excluding other Swingline Loans) and (ii) ten
(10) Business Days with respect to Australian Swingline Loans, Belgian Swingline
Loans, Dutch Swingline Loans, New Zealand Swingline Loans, Singapore Swingline
Loans and UK Swingline Loans; provided, that UK Alternate Swingline Loans will
not be subject to regular periodic settlement. On each settlement date,
settlement shall be made with each Lender in accordance with the Settlement
Report delivered by the Agent to the Lenders. Between settlement dates, the
Agent may in its discretion (but is not obligated to) apply payments on Revolver
Loans to Swingline Loans, regardless of any designation by a Loan Party Agent or
any Borrower or any provision herein to the contrary. Each Lender’s obligation
to make settlements with the Agent is absolute and unconditional, without
offset, counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied.
If, due to an Insolvency Proceeding with respect to any Borrower or any other
Loan Party or otherwise, any Swingline Loan may not be settled among the Lenders
hereunder, then each Applicable Lender shall be deemed to have purchased from
the applicable Swingline Lender a Pro Rata participation in each unpaid
Swingline Loan and shall transfer the amount of such participation to the
applicable Swingline Lender, in immediately available funds, within one Business
Day after the Agent’s request therefor.

4.1.3 Notices. Each Borrower authorizes the Agent and Lenders to extend Loans,
convert or continue Revolver Loans, effect selections of interest rates, and
transfer funds to or on behalf of applicable Borrowers based on telephonic or
e-mailed instructions by Loan Party Agents to the Agent. Each Loan Party Agent
shall confirm each such request by reasonably prompt delivery to the Agent of a
Notice of Borrowing or Notice of Conversion/Continuation, if applicable, but if
it differs in any material respect from the action taken by the Agent or
Lenders, the records of the Agent and Lenders shall govern. Neither the Agent
nor any Lender shall have any liability for any loss suffered by a Borrower as a
result of the Agent or any Lender acting upon its understanding of telephonic or
e-mailed instructions from a person believed in good faith by the Agent or any
Lender to be a person authorized to give such instructions on a Loan Party
Agent’s behalf.

4.2 Defaulting Lender.

4.2.1 Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations to fund or participate in Loans or Letters of Credit, the
Agent may exclude the Commitments and Loans of any Defaulting Lender from the
calculation of Pro Rata shares. A Defaulting Lender shall have no right to vote
on any amendment, waiver or other modification of a Loan Document, except as
provided in Section 14.1.1(c).

4.2.2 Payments; Fees. The Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to the Agent such amounts
until all Obligations owing to the Agent, non-Defaulting Lenders and other
Secured Parties have been paid in full. The Agent may apply such amounts to the
Defaulting Lender’s defaulted obligations, use the funds to Cash Collateralize
such Lender’s LC Obligations, or readvance the amounts to Borrowers hereunder. A
Lender shall not be entitled to receive any fees accruing hereunder during the

 

207



--------------------------------------------------------------------------------

period in which it is a Defaulting Lender, and the unfunded portion of its
Commitment shall be disregarded for purposes of calculating the unused line fee
under Section 3.2.1. If any LC Obligations owing to a Defaulting Lender are
reallocated to other Lenders, fees attributable to such LC Obligations under
Sections 3.2.2, 3.2.3, 3.2.4, 3.2.5, 3.2.6, 3.2.7, 3.2.8, or 3.2.9 shall be paid
to such Lenders. Notwithstanding anything to the contrary in this Section 4.2.2,
the LC Obligations owing to a Defaulting Lender may be reallocated to the other
Lenders only to the extent that such reallocation does not cause the Total
Revolver Exposure of any non-Defaulting Lender to exceed such non-Defaulting
Lender’s Commitment. The Agent shall be paid all fees attributable to LC
Obligations that are not reallocated.

4.2.3 Cure. Borrowers, the Agent and each Fronting Bank may agree in writing
that a Lender is no longer a Defaulting Lender. At such time, Pro Rata shares
shall be reallocated without exclusion of such Lender’s Commitment and Loans,
and all outstanding Revolver Loans, LC Obligations and other exposures under the
Commitments shall be reallocated among Lenders and settled by the Agent (with
appropriate payments by the reinstated Lender) in accordance with the readjusted
Pro Rata shares. Unless expressly agreed by Borrowers, the Agent and each
Fronting Bank, no reinstatement of a Defaulting Lender shall constitute a waiver
or release of claims against such Lender. The failure of any Lender to fund a
Loan, to make a payment in respect of LC Obligations or otherwise to perform its
obligations hereunder shall not relieve any other Lender of its obligations, and
no Lender shall be responsible for default by another Lender.

4.3 Number and Amount of Interest Period Loans; Determination of Rate. For ease
of administration, all Interest Period Loans of the same Type to a Borrower
Group having the same length and beginning date of their Interest Periods and
the same currency shall be aggregated together, and such Loans shall be
allocated among the Applicable Lenders on a Pro Rata basis. With respect to any
Borrower Group, no more than six (6) Borrowings of Interest Period Loans may be
outstanding at any time, and each Borrowing of Interest Period Loans when made,
continued or converted shall be in a minimum amount of $1,000,000, or an
increment of $100,000 in excess thereof. Upon determining Australian Bank Bill
Rate, Canadian BA Rate, LIBOR, New Zealand Bank Bill Rate or SIBOR for any
Interest Period requested by Borrowers within a Borrower Group, Agent shall
promptly notify the applicable Loan Party Agent thereof by telephone or
electronically and, if requested by such Loan Party Agent, shall confirm any
telephonic notice in writing.

4.4 Loan Party Agents.

4.4.1 North American Loan Party Agent. Each Canadian Domiciled Loan Party and
each U.S. Domiciled Loan Party hereby designates MRMC (“North American Loan
Party Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of any Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with Agent, any Fronting Bank or any Lender. North American Loan Party
Agent hereby accepts such appointment.

 

208



--------------------------------------------------------------------------------

4.4.2 European Loan Party Agent. Each Belgian Domiciled Loan Party, each Dutch
Domiciled Loan Party and each UK Domiciled Loan Party hereby designates Holdings
UK (“European Loan Party Agent”) as its representative and agent for all
purposes under the Loan Documents, including requests for Loans and Letters of
Credit, designation of interest rates, delivery or receipt of communications,
preparation and delivery of any Borrowing Base and financial reports, receipt
and payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent, European Security
Trustee, any Fronting Bank or any Lender. European Loan Party Agent hereby
accepts such appointment.

4.4.3 Asian Loan Party Agent. Each Australian Domiciled Loan Party, each New
Zealand Domiciled Loan Party and each Singapore Domiciled Loan Party hereby
designates Transmark Australia (“Asian Loan Party Agent”) as its representative
and agent for all purposes under the Loan Documents, including requests for
Loans and Letters of Credit, designation of interest rates, delivery or receipt
of communications, preparation and delivery of any Borrowing Base and financial
reports, receipt and payment of Obligations, requests for waivers, amendments or
other accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent, any Security
Trustee, any Fronting Bank or any Lender. Asian Loan Party Agent hereby accepts
such appointment.

4.4.4 Loan Party Agents Generally. Agent, each Security Trustee, each Fronting
Bank and each Lender shall be entitled to rely upon, and shall be fully
protected in relying upon, any notice or communication (including any Notice of
Borrowing) delivered by a Loan Party Agent on behalf of any Loan Party. Agent,
any Security Trustee, any Fronting Bank and any Lender may give any notice or
communication with a Loan Party hereunder to a Loan Party Agent on behalf of
such Loan Party. Each of Agent, any Security Trustee, any Fronting Bank and any
Lender shall have the right, in its discretion, to deal exclusively with a Loan
Party Agent for any or all purposes under the Loan Documents. Each Loan Party
agrees that any notice, election, communication, representation, agreement or
undertaking made on its behalf by the applicable Loan Party Agent shall be
binding upon and enforceable against it.

4.5 One Obligation. Without in any way limiting any Guarantee of the Secured
Obligations, (a) the U.S. Facility Secured Obligations owing by each U.S.
Facility Loan Party shall constitute one general obligation of the U.S. Facility
Loan Parties and (unless otherwise expressly provided in any Credit Document)
shall be secured by Agent’s Lien upon all Collateral of each U.S. Facility Loan
Party, provided, that each Credit Party shall be deemed to be a creditor of, and
the holder of a separate claim against, each U.S. Facility Loan Party to the
extent of any U.S. Facility Secured Obligations owed by such U.S. Facility Loan
Party to such Credit Party, (b) the Australian Facility Secured Obligations
owing by each Australian Facility Loan Party shall constitute one general
obligation of the Australian Facility Loan Parties and (unless otherwise
expressly provided in any Credit Document) shall be secured by Agent’s and
AUZ-NZ Security Trustee’s Liens upon all Collateral of each Australian Facility
Loan Party, provided, that each Credit Party shall be deemed to be a creditor
of, and the holder of a separate claim against, each Australian Facility Loan
Party to the extent of any Australian Facility Secured Obligations owed by such
Australian Facility Loan Party to such Credit Party, (c) the Belgian Facility
Secured Obligations owing by each Belgian Facility Loan Party shall constitute
one

 

209



--------------------------------------------------------------------------------

general obligation of the Belgian Facility Loan Parties and (unless otherwise
expressly provided in any Credit Document) shall be secured by Agent’s and
European Security Trustee’s Liens upon all Collateral of each Belgian Facility
Loan Party, provided, that each Credit Party shall be deemed to be a creditor
of, and the holder of a separate claim against, each Belgian Facility Loan Party
to the extent of any Belgian Facility Secured Obligations owed by such Belgian
Facility Loan Party to such Credit Party, (d) the Canadian Facility Secured
Obligations owing by each Canadian Facility Loan Party shall constitute one
general obligation of the Canadian Facility Loan Parties and (unless otherwise
expressly provided in any Credit Document) shall be secured by Agent’s Lien upon
all Collateral of each Canadian Facility Loan Party, provided, that each Credit
Party shall be deemed to be a creditor of, and the holder of a separate claim
against, each Canadian Facility Loan Party to the extent of any Canadian
Facility Secured Obligations owed by such Canadian Facility Loan Party to such
Credit Party, (e) the Dutch Facility Secured Obligations owing by each Dutch
Facility Loan Party shall constitute one general obligation of the Dutch
Facility Loan Parties and (unless otherwise expressly provided in any Credit
Document) shall be secured by Agent’s and European Security Trustee’s Liens upon
all Collateral of each Dutch Facility Loan Party, provided, that each Credit
Party shall be deemed to be a creditor of, and the holder of a separate claim
against, each Dutch Facility Loan Party to the extent of any Dutch Facility
Secured Obligations owed by such Dutch Facility Loan Party to such Credit Party,
(f) the New Zealand Facility Secured Obligations owing by each New Zealand
Facility Loan Party shall constitute one general obligation of the New Zealand
Facility Loan Parties and (unless otherwise expressly provided in any Credit
Document) shall be secured by Agent’s and AUS-NZ Security Trustee’s Liens upon
all Collateral of each New Zealand Facility Loan Party, provided, that each
Credit Party shall be deemed to be a creditor of, and the holder of a separate
claim against, each New Zealand Facility Loan Party to the extent of any New
Zealand Facility Secured Obligations owed by such New Zealand Facility Loan
Party to such Credit Party, (g) the Singapore Facility Secured Obligations owing
by each Singapore Facility Loan Party shall constitute one general obligation of
the Singapore Facility Loan Parties and (unless otherwise expressly provided in
any Credit Document) shall be secured by Agent’s Lien upon all Collateral of
each Singapore Facility Loan Party, provided, that each Credit Party shall be
deemed to be a creditor of, and the holder of a separate claim against, each
Singapore Facility Loan Party to the extent of any Singapore Facility Secured
Obligations owed by such Singapore Facility Loan Party to such Credit Party, and
(h) the UK Facility Secured Obligations owing by each UK Facility Loan Party
shall constitute one general obligation of the UK Facility Loan Parties and
(unless otherwise expressly provided in any Credit Document) shall be secured by
Agent’s and European Security Trustee’s Lien upon all Collateral of each UK
Facility Loan Party, provided, that each Credit Party shall be deemed to be a
creditor of, and the holder of a separate claim against, each UK Facility Loan
Party to the extent of any UK Facility Secured Obligations owed by such UK
Facility Loan Party to such Credit Party.

4.6 Effect of Termination. On the effective date of termination of the
Commitments, all Obligations shall be immediately due and payable, and any
Lender may terminate its and its Affiliates’ Bank Products (including, only with
the consent of Agent, any Cash Management Services). All undertakings of Loan
Parties contained in the Loan Documents shall survive, and Agent and Security
Trustees shall retain their Liens in the Collateral and all of their rights and
remedies under the Loan Documents until Full Payment of the Secured Obligations.
Notwithstanding Full Payment of the Secured Obligations, Agent and Security
Trustees shall not be required to terminate their Liens in any Collateral
unless, with respect to

 

210



--------------------------------------------------------------------------------

any damages Agent may incur as a result of the dishonor or return of Payment
Items applied to Secured Obligations, Agent receives (a) a written agreement,
executed by the relevant Loan Party Agent and any Person whose advances are used
in whole or in part to satisfy the Secured Obligations, indemnifying Agent and
Lenders from any such damages; or (b) such Cash Collateral as Agent, in its
reasonable discretion, deems necessary to protect against any such damages.
Sections 2.2, 2.3, 2.4. 2.5, 2.6, 2.7, 2.8, 2.9, 3.4, 3.6, 3.7, 3.10, 5.4, 5.8,
5.9, 12, 14.2 and this Section 4.6, and the obligation of each Loan Party and
Lender with respect to each indemnity given by it in any Loan Document, shall
survive Full Payment of the Secured Obligations and any release relating to this
credit facility.

SECTION 5. PAYMENTS

5.1 General Payment Provisions. All payments of Obligations shall be made
without offset, counterclaim or defense of any kind, and in immediately
available funds, not later than 1:00 p.m. (Local Time) on the due date. Any
payment after such time shall be deemed made on the next Business Day. If any
payment under the Loan Documents shall be stated to be due on a day other than a
Business Day, the due date shall be extended to the next Business Day and such
extension of time shall be included in any computation of interest and fees. Any
payment of an Interest Period Loan prior to the end of its Interest Period shall
be accompanied by all amounts due under Section 3.10. Any prepayment of Loans to
a Borrower Group shall be applied first to costs and expenses of Agent and
Security Trustees (including any Extraordinary Expenses) relating to such
Borrower Group, second to Floating Rate Loans (and Agent may, in its discretion,
apply such prepayment to Swingline Loans before other Revolver Loans) of such
Borrower Group, and then to Interest Period Loans of such Borrower Group;
provided, however, that as long as no Default or Event of Default exists,
prepayments of Interest Period Loans may, at the option of Borrowers of the
applicable Borrower Group and Agent, be held by Agent as Cash Collateral and
applied to such Loans at the end of their Interest Periods (in which case no
compensation under Section 3.10 hereof shall be payable with respect to such
prepayment). All payments with respect to any U.S. Facility Obligations shall be
made in Dollars (other than under Sections 2.9.2(a) and 3.2.9(b)) and all
payments with respect to any other Obligation shall be made in the currency of
the underlying Obligation. Any payment made contrary to the requirements of the
preceding sentence shall be subject to the terms of Section 5.11.

5.2 Repayment of Obligations. All (a) Australian Facility Obligations shall be
immediately due and payable in full on the Australian Revolver Commitment
Termination Date, (b) Belgian Facility Obligations shall be immediately due and
payable in full on the Belgian Revolver Commitment Termination Date,
(c) Canadian Facility Obligations shall be immediately due and payable in full
on the Canadian Revolver Commitment Termination Date, (d) Dutch Facility
Obligations shall be immediately due and payable in full on the Dutch Revolver
Commitment Termination Date, (e) New Zealand Facility Obligations shall be
immediately due and payable in full on the New Zealand Revolver Commitment
Termination Date, (f) Singapore Facility Obligations shall be immediately due
and payable in full on the Singapore Revolver Commitment Termination Date,
(g) UK Facility Obligations shall be immediately due and payable in full on the
UK Revolver Commitment Termination Date, and (h) U.S. Facility Obligations shall
be immediately due and payable in full on the U.S. Revolver Commitment
Termination Date, in each case, unless payment of such Obligations is sooner
required hereunder. Revolver Loans may be prepaid from time to time, without
penalty or premium,

 

211



--------------------------------------------------------------------------------

subject to, in the case of Interest Period Loans, the payment of costs set forth
in Section 3.10 (except to the extent provided in Section 5.1). Notwithstanding
anything herein to the contrary, if an Overadvance exists, Borrowers of the
Borrower Group owing such Overadvance shall, on the sooner of Agent’s demand or
the first Business Day after any Borrower of such Borrower Group has knowledge
thereof, repay the outstanding Loans in an amount sufficient to reduce the
principal balance of the related Overadvance Loan to zero. If as a result of
fluctuations in exchange rates or otherwise the sum of all outstanding U.S.
Revolver Loans and U.S. LC Obligations exceeds the U.S. Revolver Commitments,
the excess amount shall be payable by the U.S. Borrowers within three Business
Days following demand by Agent.

5.3 Payment of Other Obligations. Obligations shall be paid by Borrowers as
provided in the Loan Documents or, if no payment date is specified, within 10
Business Days of demand by Agent therefor.

5.4 Marshaling; Payments Set Aside. None of Agent, Security Trustees, Fronting
Banks or Lenders shall be under any obligation to marshal any assets in favor of
any Loan Party or against any Obligations. If any payment by or on behalf of any
Borrower or Borrowers is made to Agent, any Security Trustee, any Fronting Bank,
or any Lender, or Agent, any applicable Security Trustee, any Fronting Bank or
any Lender exercises a right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Agent, such Security Trustee, such Fronting Bank or
such Lender in its discretion) to be repaid to a Creditor Representative or any
other Person, then to the extent of such recovery, the Obligation originally
intended to be satisfied, and all Liens, rights and remedies relating thereto,
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.

5.5 Post-Default Allocation of Payments.

5.5.1 Allocation. Notwithstanding anything herein to the contrary, during an
Event of Default, monies to be applied to the Secured Obligations, whether
arising from payments by or on behalf of any Loan Party, realization on
Collateral, setoff or otherwise, shall be allocated as follows:

(a) with respect to monies, payments, Property or Collateral of or from any U.S.
Facility Loan Parties:

(i) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent, to the extent owing by any U.S. Domiciled Loan Party;

(ii) second, to all amounts owing to U.S. Swingline Lender on U.S. Swingline
Loans;

(iii) third, to all amounts owing to any U.S. Fronting Bank on U.S. LC
Obligations;

 

212



--------------------------------------------------------------------------------

(iv) fourth, to all U.S. Facility Obligations constituting fees owing by the
U.S. Facility Loan Parties (exclusive of any Foreign Facility Obligations which
are guaranteed by the U.S. Domiciled Loan Parties);

(v) fifth, to all U.S. Facility Obligations constituting interest owing by the
U.S. Facility Loan Parties (exclusive of any Foreign Facility Obligations which
are guaranteed by the U.S. Domiciled Loan Parties);

(vi) sixth, to Cash Collateralization of U.S. LC Obligations;

(vii) seventh, to all U.S. Revolver Loans;

(viii) eighth, to all other U.S. Facility Secured Obligations (exclusive of any
Foreign Facility Secured Obligations which are guaranteed by the U.S. Domiciled
Loan Parties); and

(ix) ninth, to be applied ratably to clauses (b) through (h) below, to the
extent there are insufficient funds for the Full Payment of all Secured
Obligations under any such clauses.

(b) with respect to monies, payments, Property or Collateral of or from any
Australian Domiciled Loan Party, together with any allocations (I) prior to the
Foreign Cross-Guarantee Date, pursuant to Section 5.5.1(a)(ix), and (II)
thereafter, pursuant to subclause (ix) of any clause of this Section 5.5.1:

(i) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent and the AUS-NZ Security Trustee, to the extent owing by such Australian
Domiciled Loan Party;

(ii) second, to all amounts owing to Australian Swingline Lender on Australian
Swingline Loans to such Australian Domiciled Loan Party;

(iii) third, to all amounts owing by such Australian Domiciled Loan Party to any
Australian Fronting Bank on Australian LC Obligations of such Australian
Domiciled Loan Party;

(iv) fourth, to all Australian Facility Obligations of such Australian Domiciled
Loan Party constituting fees (exclusive of any other Foreign Facility
Obligations which are guaranteed by such Australian Domiciled Loan Party);

(v) fifth, to all Australian Facility Obligations of such Australian Domiciled
Loan Party constituting interest (exclusive of any other Foreign Facility
Obligations which are guaranteed by such Australian Domiciled Loan Party);

(vi) sixth, to Cash Collateralization of Australian LC Obligations of such
Australian Domiciled Loan Party;

 

213



--------------------------------------------------------------------------------

(vii) seventh, to all Australian Revolver Loans of such Australian Domiciled
Loan Party;

(viii) eighth, to all other Australian Facility Secured Obligations of such
Australian Domiciled Loan Party (exclusive of any other Foreign Facility Secured
Obligations which are guaranteed by such Australian Domiciled Loan Party); and

(ix) ninth, following the Foreign Cross-Guarantee Date for such Australian
Domiciled Loan Party, to be applied ratably to the Foreign Facility Secured
Obligations of other Foreign Domiciled Loan Parties that are the subject of such
Foreign Cross-Guarantee in accordance with this Section 5.5.1 to the extent
there are insufficient funds for the Full Payment of all such Foreign Facility
Secured Obligations.

(c) with respect to monies, payments, Property or Collateral of or from any
Belgian Domiciled Loan Party, together with any allocations (I) prior to the
Foreign Cross-Guarantee Date, pursuant to Section 5.5.1(a)(ix), and (II)
thereafter, pursuant to subclause (ix) of any clause of this Section 5.5.1:

(i) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent and the European Security Trustee, to the extent owing by such Belgian
Domiciled Loan Party;

(ii) second, to all amounts owing by such Belgian Domiciled Loan Party to
Belgian Swingline Lender on Belgian Swingline Loans of such Belgian Domiciled
Loan Party;

(iii) third, to all amounts owing by such Belgian Domiciled Loan Party to any
Belgian Fronting Bank on Belgian LC Obligations of such Belgian Domiciled Loan
Party;

(iv) fourth, to all Belgian Facility Obligations of such Belgian Domiciled Loan
Party constituting fees (exclusive of any other Foreign Facility Obligations
which are guaranteed by such Belgian Domiciled Loan Party);

(v) fifth, to all Belgian Facility Obligations of such Belgian Domiciled Loan
Party constituting interest (exclusive of any other Foreign Facility Obligations
which are guaranteed by such Belgian Domiciled Loan Party);

(vi) sixth, to Cash Collateralization of Belgian LC Obligations of such Belgian
Domiciled Loan Party;

(vii) seventh, to all Belgian Revolver Loans of such Belgian Domiciled Loan
Party;

(viii) eighth, to all other Belgian Facility Secured Obligations of such Belgian
Domiciled Loan Party (exclusive of any other Foreign Facility Secured
Obligations which are guaranteed by such Belgian Domiciled Loan Party); and

 

214



--------------------------------------------------------------------------------

(ix) ninth, following the Foreign Cross-Guarantee Date for such Belgian
Domiciled Loan Party, to be applied ratably to the Foreign Facility Secured
Obligations of other Foreign Domiciled Loan Parties that are the subject of such
Foreign Cross-Guarantee in accordance with this Section 5.5.1 to the extent
there are insufficient funds for the Full Payment of all such Foreign Facility
Secured Obligations.

(d) with respect to monies, payments, Property or Collateral of or from any
Canadian Domiciled Loan Party, together with any allocations (I) prior to the
Foreign Cross-Guarantee Date, pursuant to Section 5.5.1(a)(ix), and (II)
thereafter, pursuant to subclause (ix) of any clause of this Section 5.5.1:

(i) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent, to the extent owing by such Canadian Domiciled Loan Party;

(ii) second, to all amounts owing to Canadian Swingline Lender on Canadian
Swingline Loans to such Canadian Domiciled Loan Party;

(iii) third, to all amounts owing by such Canadian Domiciled Loan Party to any
Canadian Fronting Bank on Canadian LC Obligations of such Canadian Domiciled
Loan Party;

(iv) fourth, to all Canadian Facility Obligations of such Canadian Domiciled
Loan Party constituting fees (exclusive of any other Foreign Facility
Obligations which are guaranteed by such Canadian Domiciled Loan Party);

(v) fifth, to all Canadian Facility Obligations of such Canadian Domiciled Loan
Party constituting interest (exclusive of any other Foreign Facility Obligations
which are guaranteed by such Canadian Domiciled Loan Party);

(vi) sixth, to Cash Collateralization of Canadian LC Obligations of such
Canadian Domiciled Loan Party;

(vii) seventh, to all Canadian Revolver Loans of such Canadian Domiciled Loan
Party;

(viii) eighth, to all other Canadian Facility Secured Obligations of such
Canadian Domiciled Loan Party (exclusive of any other Foreign Facility Secured
Obligations which are guaranteed by such Canadian Domiciled Loan Party); and

(ix) ninth, following the Foreign Cross-Guarantee Date for such Canadian
Domiciled Loan Party, to be applied ratably to the Foreign Facility Secured
Obligations of other Foreign Domiciled Loan Parties that are the subject of such
Foreign Cross-Guarantee in accordance with this Section 5.5.1 to the extent
there are insufficient funds for the Full Payment of all such Foreign Facility
Secured Obligations.

 

215



--------------------------------------------------------------------------------

(e) with respect to monies, payments, Property or Collateral of or from any
Dutch Domiciled Loan Party, together with any allocations (I) prior to the
Foreign Cross- Guarantee Date, pursuant to Section 5.5.1(a)(ix), and (II)
thereafter, pursuant to subclause (ix) of any clause of this Section 5.5.1:

(i) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent and the European Security Trustee, to the extent owing by such Dutch
Domiciled Loan Party;

(ii) second, to all amounts owing to Dutch Swingline Lender on Dutch Swingline
Loans to such Dutch Domiciled Loan Party;

(iii) third, to all amounts owing by such Dutch Domiciled Loan Party to any
Dutch Fronting Bank on Dutch LC Obligations of such Dutch Domiciled Loan Party;

(iv) fourth, to all Dutch Facility Obligations of such Dutch Domiciled Loan
Party constituting fees (exclusive of any other Foreign Facility Obligations
which are guaranteed by such Dutch Domiciled Loan Party);

(v) fifth, to all Dutch Facility Obligations of such Dutch Domiciled Loan Party
constituting interest (exclusive of any other Foreign Facility Obligations which
are guaranteed by such Dutch Domiciled Loan Party);

(vi) sixth, to Cash Collateralization of Dutch LC Obligations of such Dutch
Domiciled Loan Party;

(vii) seventh, to all Dutch Revolver Loans of such Dutch Domiciled Loan Party;

(viii) eighth, to all other Dutch Facility Secured Obligations of such Dutch
Domiciled Loan Party (exclusive of any other Foreign Facility Secured
Obligations which are guaranteed by such Dutch Domiciled Loan Party); and

(ix) ninth, following the Foreign Cross-Guarantee Date for such Dutch Domiciled
Loan Party, to be applied ratably to the Foreign Facility Secured Obligations of
other Foreign Domiciled Loan Parties that are the subject of such Foreign
Cross-Guarantee in accordance with this Section 5.5.1 to the extent there are
insufficient funds for the Full Payment of all such Foreign Facility Secured
Obligations.

(f) with respect to monies, payments, Property or Collateral of or from any New
Zealand Domiciled Loan Party, together with any allocations (I) prior to the
Foreign Cross-Guarantee Date, pursuant to Section 5.5.1(a)(ix), and (II)
thereafter, pursuant to subclause (ix) of any clause of this Section 5.5.1:

(i) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent and the AUS-NZ Security Trustee, to the extent owing by such New Zealand
Domiciled Loan Party;

(ii) second, to all amounts owing to New Zealand Swingline Lender on New Zealand
Swingline Loans to such New Zealand Domiciled Loan Party;

 

216



--------------------------------------------------------------------------------

(iii) third, to all amounts owing by such New Zealand Domiciled Loan Party to
any New Zealand Fronting Bank on New Zealand LC Obligations of such New Zealand
Domiciled Loan Party;

(iv) fourth, to all New Zealand Facility Obligations of such New Zealand
Domiciled Loan Party constituting fees (exclusive of any other Foreign Facility
Obligations which are guaranteed by such New Zealand Domiciled Loan Party);

(v) fifth, to all New Zealand Facility Obligations of such New Zealand Domiciled
Loan Party constituting interest (exclusive of any other Foreign Facility
Obligations which are guaranteed by such New Zealand Domiciled Loan Party);

(vi) sixth, to Cash Collateralization of New Zealand LC Obligations of such New
Zealand Domiciled Loan Party;

(vii) seventh, to all New Zealand Revolver Loans of such New Zealand Domiciled
Loan Party;

(viii) eighth, to all other New Zealand Facility Secured Obligations of such New
Zealand Domiciled Loan Party (exclusive of any other Foreign Facility Secured
Obligations which are guaranteed by such New Zealand Domiciled Loan Party); and

(ix) ninth, following the Foreign Cross-Guarantee Date for such New Zealand
Domiciled Loan Party, to be applied ratably to the Foreign Facility Secured
Obligations of other Foreign Domiciled Loan Parties that are the subject of such
Foreign Cross-Guarantee in accordance with this Section 5.5.1 to the extent
there are insufficient funds for the Full Payment of all such Foreign Facility
Secured Obligations.

(g) with respect to monies, payments, Property or Collateral of or from any
Singapore Domiciled Loan Party, together with any allocations (I) prior to the
Foreign Cross-Guarantee Date, pursuant to Section 5.5.1(a)(ix), and (II)
thereafter, pursuant to subclause (ix) of any clause of this Section 5.5.1:

(i) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent and the Singapore Security Trustee, to the extent owing by such Singapore
Domiciled Loan Party;

(ii) second, to all amounts owing to Singapore Swingline Lender on Singapore
Swingline Loans to such Singapore Domiciled Loan Party;

(iii) third, to all amounts owing by such Singapore Domiciled Loan Party to any
Singapore Fronting Bank on Singapore LC Obligations of such Singapore Domiciled
Loan Party;

(iv) fourth, to all Singapore Facility Obligations of such Singapore Domiciled
Loan Party constituting fees (exclusive of any other Foreign Facility
Obligations which are guaranteed by such Singapore Domiciled Loan Party);

 

217



--------------------------------------------------------------------------------

(v) fifth, to all Singapore Facility Obligations of such Singapore Domiciled
Loan Party constituting interest (exclusive of any other Foreign Facility
Obligations which are guaranteed by such Singapore Domiciled Loan Party);

(vi) sixth, to Cash Collateralization of Singapore LC Obligations of such
Singapore Domiciled Loan Party;

(vii) seventh, to all Singapore Revolver Loans of such Singapore Domiciled Loan
Party;

(viii) eighth, to all other Singapore Facility Secured Obligations of such
Singapore Domiciled Loan Party (exclusive of any other Foreign Facility Secured
Obligations which are guaranteed by such Singapore Domiciled Loan Party); and

(ix) ninth, following the Foreign Cross-Guarantee Date for such Singapore
Domiciled Loan Party, to be applied ratably to the Foreign Facility Secured
Obligations of other Foreign Domiciled Loan Parties that are the subject of such
Foreign Cross-Guarantee in accordance with this Section 5.5.1 to the extent
there are insufficient funds for the Full Payment of all such Foreign Facility
Secured Obligations.

(h) with respect to monies, payments, Property or Collateral of or from any UK
Domiciled Loan Party, together with any allocations (I) prior to the Foreign
Cross-Guarantee Date, pursuant to Section 5.5.1(a)(ix), and (II) thereafter,
pursuant to subclause (ix) of any clause of this Section 5.5.1:

(i) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent and the European Security Trustee, to the extent owing by such UK
Domiciled Loan Party;

(ii) second, to all amounts owing to UK Swingline Lender on UK Swingline Loans
to such UK Domiciled Loan Party;

(iii) third, to all amounts owing by such UK Domiciled Loan Party to any UK
Fronting Bank on UK LC Obligations of such UK Domiciled Loan Party;

(iv) fourth, to all UK Facility Obligations of such UK Domiciled Loan Party
constituting fees (exclusive of any other Foreign Facility Obligations which are
guaranteed by such UK Domiciled Loan Party);

(v) fifth, to all UK Facility Obligations of such UK Domiciled Loan Party
constituting interest (exclusive of any other Foreign Facility Obligations which
are guaranteed by such UK Domiciled Loan Party);

(vi) sixth, to Cash Collateralization of UK LC Obligations of such UK Domiciled
Loan Party;

(vii) seventh, to all UK Revolver Loans of such UK Domiciled Loan Party;

 

218



--------------------------------------------------------------------------------

(viii) eighth, to all other UK Facility Secured Obligations of such UK Domiciled
Loan Party (exclusive of any other Foreign Facility Secured Obligations which
are guaranteed by such UK Domiciled Loan Party); and

(ix) ninth, following the Foreign Cross-Guarantee Date for such UK Domiciled
Loan Party, to be applied ratably to the Foreign Facility Secured Obligations of
other Foreign Domiciled Loan Parties that are the subject of such Foreign
Cross-Guarantee in accordance with this Section 5.5.1 to the extent there are
insufficient funds for the Full Payment of all such Foreign Facility Secured
Obligations.

Amounts shall be applied to each category of Secured Obligations set forth
within subsection (a) through (h) above, as applicable, until Full Payment
thereof and then to the next category. If amounts are insufficient to satisfy a
category, they shall be applied on a pro rata basis among the Secured
Obligations in the category. Amounts distributed with respect to any Secured
Bank Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to Agent or the actual Secured Bank Product
Obligations as calculated by the methodology reported to Agent for determining
the amount due. Agent shall have no obligation to calculate the amount to be
distributed with respect to any Secured Bank Product Obligations, and may
request a reasonably detailed calculation of such amount from the applicable
Secured Party. If a Secured Party fails to deliver such calculation within five
days following request by Agent, Agent may assume the amount to be distributed
is zero. The allocations set forth in this Section 5.5.1 are solely to determine
the rights and priorities of Agent and Secured Parties as among themselves, and
any allocation within subsection (a) through (h) of proceeds of the realization
of Collateral may be changed by agreement among them without the consent of any
Loan Party; provided that, so long as the Senior Secured Notes Indenture is in
effect no change to such provisions will be made which would have the effect of
requiring any Foreign Borrowers to also guarantee the Senior Secured Notes. This
Section 5.5.1 is not for the benefit of or enforceable by any Borrower.
Notwithstanding the preceding two sentences and anything else to the contrary
set forth in any of the Loan Documents, (i) all payments by or on behalf of any
Foreign Facility Loan Party shall be applied first to the Foreign Facility
Secured Obligations of such Foreign Facility Loan Party then due until paid in
full and then, following the Foreign Cross-Guarantee Date with respect to such
Foreign Facility Loan Party, to all other Secured Obligations that are the
subject of its Foreign Cross-Guarantee until paid in full and (ii) all payments
by or on behalf of any U.S. Facility Loan Party or in respect of any U.S.
Facility Secured Obligations shall be applied first to U.S. Facility Secured
Obligations then due until paid in full and then to all other Secured
Obligations until paid in full.

5.5.2 Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).

5.6 Application of Payments. The ledger balance in the Dominion Accounts of each
Borrower Group as of the end of a Business Day shall be applied to the Loan
Party Group Obligations of such Borrower Group at the beginning of the next
Business Day during the existence of any Cash Dominion Event; provided, that
Agent may, in its discretion, apply the

 

219



--------------------------------------------------------------------------------

ledger balance in any Dominion Account of any Australian Borrower, New Zealand
Borrower, Singapore Borrower or UK Borrower to the respective Loan Party Group
Obligations of such Borrower Group whether or not a Cash Dominion Event exists.
If, as a result of such application, a credit balance exists, the balance shall
not accrue interest in favor of Borrowers and shall be made available to
Borrowers of the applicable Borrower Group as long as no Event of Default
exists. Each Borrower irrevocably waives the right to direct the application of
any payments or Collateral proceeds, and agrees that Agent shall have the
continuing, exclusive right to apply and reapply same against the Obligations,
in such manner as Agent deems advisable; provided, however, that, unless an
Event of Default has occurred and is continuing, Agent shall not apply any
payments to any Interest Period Loans prior to the last day of the applicable
Interest Period.

5.7 Loan Account; Account Stated.

5.7.1 Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the
Obligations of Borrowers within each Borrower Group resulting from each Loan
made to such Borrowers or issuance of a Letter of Credit for the account of
Borrowers from time to time. Any failure of Agent to record anything in the Loan
Account, or any error in doing so, shall not limit or otherwise affect the
obligation of any Borrower to pay any amount owing hereunder. With respect to
U.S. Borrowers, Agent may maintain a single Loan Account in the name of the
North American Loan Party Agent, and each U.S. Borrower confirms that such
arrangement shall have no effect on the joint and several character of its
liability for the Secured Obligations including its guarantee of the Secured
Obligations of the Foreign Borrowers.

5.7.2 Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 45 days after receipt or inspection that specific information is
subject to dispute.

5.8 Taxes.

For purposes of this Section 5.8, the term “Lender” includes any Fronting Bank.

5.8.1 Payments Free of Taxes. All payments by or on behalf of any Loan Party of
Obligations shall be free and clear of and without deduction or withholding for
any Taxes, unless required by Applicable Law. If Applicable Law requires any
Loan Party or Agent to withhold or deduct any Taxes, the withholding or
deduction shall be based on Applicable Law and the information provided pursuant
to this Section 5.8 and Section 5.9, and the applicable Loan Party or Agent
shall pay the amount withheld or deducted to the relevant Governmental
Authority. If the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by Borrowers shall be increased so that
the applicable Credit Parties and Security Trustees receive an amount equal to
the sum they would have received if no such withholding or deduction (including
deductions applicable to additional sums payable under this Section 5.8.1) had
been made. Without limiting the foregoing, Borrowers shall timely pay all Other
Taxes to the relevant Governmental Authorities.

 

220



--------------------------------------------------------------------------------

5.8.2 Payment. Borrowers shall indemnify, hold harmless and reimburse each
Credit Party and each Security Trustee for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes and Other Taxes attributable
to amounts payable under this Section 5.8.2) paid by such Credit Party or such
Security Trustee, with respect to any Obligations of such Borrower’s Borrower
Group, whether or not such Taxes were properly asserted by the relevant
Governmental Authority, and including all penalties, interest and reasonable
expenses relating thereto. A certificate setting forth in reasonable detail the
amount and basis for calculation of any such payment or liability delivered to a
Loan Party Agent by a Credit Party or a Security Trustee (with a copy to Agent),
shall be conclusive, absent manifest error and all amounts payable by Borrowers
under this Section 5.8.2 shall be due in accordance with Section 5.3. As soon as
reasonably practicable after any payment of Indemnified Taxes or Other Taxes by
a Borrower, the relevant Loan Party Agent shall deliver to Agent a receipt from
the Governmental Authority or other evidence of payment reasonably satisfactory
to Agent.

5.8.3 Treatment of Certain Refunds. If any Credit Party or any Security Trustee
shall become aware that it is entitled to claim a refund or credit from a
Governmental Authority in respect of any Indemnified Tax or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section 5.8, such Credit
Party or such Security Trustee shall promptly notify such Borrower of the
availability of such refund claim and, if such Credit Party or such Security
Trustee determines in good faith that making a claim for refund will not have a
material adverse effect on its Taxes or business operations, shall, within 60
days after receipt of a request by such Borrower, make a claim to such
Governmental Authority for such refund. If a Credit Party or a Security Trustee
determines, in its sole discretion, that it has received a refund of any
Indemnified Tax or Other Taxes as to which it has been indemnified by any
Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section 5.8, it shall pay to such Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrowers under this Section 5.8 with respect to the
Indemnified Tax or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Credit Party or such Security Trustee, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that Borrowers agree in writing
to repay the amount paid over to Borrowers (plus interest attributable to the
period during which the Borrowers held such funds) to such Credit Party or such
Security Trustee in the event that such Credit Party or such Security Trustee is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require any Credit Party or any Security Trustee to
make available its tax returns (or any other information relating to its taxes)
to any Borrower or any other Person.

5.8.4 New Zealand Tax Matters. The provisions of Section 5.8. (other than
Sections 5.8.1, 5.8.2, 5.8.3 and this Section 5.8.4) shall not apply to any
advance under any Loan Document to any New Zealand Borrower or any other
Borrower required to withhold tax in accordance with New Zealand law (each a
“Relevant Borrower” for purposes of this Section 5.8.4).

 

221



--------------------------------------------------------------------------------

(a) Each Relevant Borrower must:

(i) elect to register as an “approved issuer” (as defined in section YA 1 of the
Income Tax Act 2007 (NZ)) and register the facilities under this Agreement with
the Commissioner of Inland Revenue under section 86H of the Stamp and Cheque
Duties Act 1971 (NZ) (the “Stamp Act”) in each case by not later than 10 working
days after the date of this Agreement (or, alternatively, where applicable, such
later date as the Relevant Borrower becomes a Relevant Borrower under this
Agreement) and maintain such registrations at all times thereafter (provided it
is lawfully able to do so); and

(ii) in respect of any payment of interest (or payment deemed by law to be
interest) to Lenders who are not resident in New Zealand for taxation purposes,
and who are not engaged in business in New Zealand through a fixed establishment
in New Zealand, make by not later than the due date thereof the relevant payment
of approved issuer levy (as defined in section 86F of the Stamp Act) in
accordance with section 86K of the Stamp Act in order to reduce (to the extent
permitted by law) the applicable level of non-resident withholding tax to zero
percent.

(b) Where a Relevant Borrower makes a payment of interest to which
clause 5.8.4(a)(ii) applies the Relevant Borrower shall be entitled to deduct
from that payment of interest an amount equal to the amount of approved issuer
levy which is payable in relation to that interest payment.

5.8.5 Australia Tax Matters. The provisions of Section 5.8 (other than this
Section 5.8.5) shall not apply, and instead the provisions of this Section 5.8.5
shall apply, to any advance under any Loan Document to any Australian Borrower
or any other Borrower required to withhold tax in accordance with Australian law
(each a “Relevant Borrower” for purposes of this Section 5.8.5).

(a) In respect of any advance under any Loan Document to a Relevant Borrower,
the definition of “Foreign Lender” as otherwise provided in this Agreement is
hereby modified for all purposes of this Agreement to include an Australian
resident entity’s branch outside of Australia.

(b) Definitions. Solely for purposes of this Section 5.8.5, the following terms
shall have the following meanings:

“GST” has the meaning given to it in the Australian A New Tax System (Goods and
Services) Tax Act 1999 (Cth), as shall any other term used in Section 5.8.5(j)
which is defined for purposes of that Act.

“Qualifying Lender” means, in relation to a Relevant Borrower, a Foreign Lender
which:

(i) derives all interest on and all fees payable in connection with any Loan
Document in carrying on business in Australia at or through a “permanent
establishment” in Australia for the purposes of the Australian Income Tax
Assessment

Act 1936 (Cth), other than as a limited partner in a VCLP, ESVCLP or AFOF (as
those terms are defined for the purposes of that Act); or

 

222



--------------------------------------------------------------------------------

(ii) is a Treaty Lender with respect to taxes imposed in or under the laws of
Australia.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with Australia in force in accordance with the Australian
International Tax Agreements Act 1953 (Cth), which makes provision for full
exemption from tax withheld on interest paid by an Australian resident to a
Treaty Lender.

(c) Tax Gross-up. Save to the extent required under any applicable law, all
payments to be made by a Relevant Borrower to any Foreign Lender hereunder or
under any Loan Document shall be made free and clear of and without deduction or
withholding for or on account of Taxes. If a Relevant Borrower is required to
deduct or withhold any Taxes, or an amount for or on account of any Taxes from
any payment made hereunder or under the Loan Documents to any Foreign Lender,
the sum payable by such Relevant Borrower (in respect of which such deduction or
withholding is required to be made) shall be increased to the extent necessary
to ensure that such Foreign Lender receives a sum equal to the sum that such
Foreign Lender would have received if no such deduction or withholding
(including deductions or withholdings applicable to any additional amounts paid
under this Section 5.8.5(c)) had been made; provided, that this Section 5.8.5(c)
shall not apply to the extent that such deduction or withholding would not have
arisen if the relevant Foreign Lender had complied with its obligations under
Section 5.8.5(f) (Foreign Lender’s Status), or Section 5.8.5(g) (Double Taxation
Relief) or Subdivision 12-E of Schedule 1 to the Australian Taxation
Administration Act 1953 (Cth) to the extent the Foreign Lender is required to
have a TFN or ABN (as defined for purposes of those provisions) under Australian
law, as the case may be.

(d) Tax Indemnity.

(i) The Relevant Borrowers shall (within three Business Days of demand by the
Agent) pay to a Lender an amount equal to the loss, liability or cost which that
Lender determines will be or has been (directly or indirectly) suffered for or
on account of Taxes by that Lender in respect of a Loan Document.

(ii) Clause (d)(i) above shall not apply:

(A) with respect to any Taxes assessed on a Lender:

(1) under the law of the jurisdiction in which such Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which such Lender is
treated as resident for tax purposes; or

(2) under the law of the jurisdiction in which such Lender’s Lending Office is
located in respect of amounts received or receivable in such jurisdiction,

 

223



--------------------------------------------------------------------------------

if such Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
such Lender; or

(B) to the extent a loss, liability or cost:

(1) is compensated for by an increased payment under Section 5.8.5(c) (Tax
Gross-up); or

(2) would have been compensated for by an increased payment under
Section 5.8.5(c) (Tax Gross-up) but was not so compensated solely because one of
the exclusions in that Section 5.8.5(c) (Tax Gross-up) applied.

(iii) A Lender making, or intending to make a claim under Section 5.8.5(d)(i)
above shall promptly notify Agent of the event which will give, or has given,
rise to the claim, following which Agent shall notify the Borrowers.

(iv) A Lender shall, on receiving a payment from the Relevant Borrowers under
this Section 5.8.5(d), notify Agent.

(e) Tax Credit. If a Relevant Borrower makes a Tax Payment and the relevant
Lender determines that:

(i) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

(ii) that Lender has obtained, utilized and retained that Tax Credit.

the Lender shall as soon as reasonably practicable following receipt of such Tax
Credit pay an amount to the Relevant Borrower which that Lender determines will
leave it (after that payment) in the same after-Tax position as it would have
been in had the Tax Payment not been required to be made by the Relevant
Borrower.

(f) Foreign Lender’s Status.

Each Foreign Lender certifies to the Agent and the Relevant Borrowers (on the
date hereof or, in the case of a Foreign Lender which becomes a party hereto
pursuant to a transfer or assignment, on the date on which the relevant transfer
or assignment becomes effective) that it is a Qualifying Lender and each Foreign
Lender shall promptly notify the Agent if there is any change in its position
from that set out above. Upon receipt of any such notification from a Foreign
Lender, the Agent shall promptly notify the Relevant Borrowers thereof. If any
Foreign Lender is not or ceases to be a Qualifying Lender or does not comply
with or perform the formalities required to be a Qualifying Lender (except by
reason of any Change in Tax Law after the date the Foreign Lender becomes a
party to this agreement) the Relevant Borrower shall not be liable pursuant to
this Section 5.8.5 to pay with respect to the Foreign Lender any amount greater
than the amount which the Relevant Borrower would have been liable to pay
pursuant to this Section 5.8.5 with respect to that Foreign Lender if that
Foreign Lender had been, or had not ceased to be on that date, a Qualifying
Lender and had complied with or had performed the formalities required to be a
Qualifying Lender.

 

224



--------------------------------------------------------------------------------

(g) Double Taxation Relief.

If, and to the extent that, the effect of Section 5.8.5(c) (Tax Gross-up) or
Section 5.8.5(d) (Tax Indemnity) can be mitigated by virtue of the provisions of
any applicable double taxation agreement or any applicable tax law (whether by a
claim to repayment of any taxes referred to in Section 5.8.5(c) (Tax Gross-up)
or Section 5.8.5(d) (Tax Indemnity) or otherwise) the relevant Foreign Lender
shall co-operate with the Relevant Borrower with a view to ensuring the
application of such double taxation agreement or applicable tax law so far as
relevant.

(h) Notification of Requirement to Deduct Tax.

If, at any time, a Relevant Borrower is required by law to make any deduction or
withholding from any sum payable by it hereunder or under the other Loan
Documents (or if thereafter there is any change in the rates at which or the
manner in which such deductions or withholdings are calculated), such Relevant
Borrower shall promptly notify Agent.

(i) Evidence of Payment of Tax.

If a Relevant Borrower makes any payment hereunder or under the other Loan
Documents in respect of which it is required to make any deduction or
withholding, it shall pay the full amount required to be deducted or withheld to
the relevant taxation or other authority within the time allowed for such
payment under applicable law and shall, as promptly as reasonably practicable
thereafter, deliver to the Agent on behalf of the Foreign Lenders to which such
payment was made evidence of payment as is reasonably satisfactory to Agent.

(j) Goods and Services Tax.

(i) All amounts set out or expressed in a Loan Document to be payable by any
party to any Lender which (in whole or in part) constitute the consideration for
a taxable supply or taxable supplies for GST purposes shall be deemed to be
exclusive of GST and the party liable to make that payment shall pay to the
Lender (in addition to and at the same time as paying any consideration for such
supply) an amount equal to the GST payable on that supply, subject to receiving
a valid tax invoice from the supplier of that supply.

(ii) Where a Loan Document requires any party to reimburse or indemnify a Lender
for any cost or expense the reimbursement or indemnity (as the case may be)
shall be reduced by the amount of any input tax credit that the Lender (or
representative member of the GST Group of which the Lender is a member) is
entitled to.

 

225



--------------------------------------------------------------------------------

(k) Stamp Taxes.

The Borrowers shall:

(i) pay all stamp duty, registration and other similar Taxes payable in respect
of any Loan Document; and

(ii) within three Business Days of demand, indemnify each Lender against any
cost, loss or liability that Lender incurs in relation to any stamp duty,
registration or other similar Tax paid or payable in respect of any Loan
Document.

5.8.6 Belgium Tax Matters. The provisions of Section 5.8 (other than this
Section 5.8.6) shall not apply, and instead the provisions of this Section 5.8.6
shall apply, to any advance under any Loan Document to any Belgian Borrower or
any other Borrower that is required to make a Tax Deduction in accordance with
the relevant provisions of Belgian law (each a “Relevant Borrower” for the
purposes of this Section 5.8.6).

(a) Definitions. Solely for purposes of this Section 5.8.6, the following terms
shall have the following meanings:

“Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Loan Document and is:

(a) pursuant to article 107, §2, 5°, a) second dash of the Royal Decree
implementing the Belgian Income Tax Code:

(i) a tax resident within the European Economic Area or in a jurisdiction having
a double taxation agreement with Belgium; and

(ii) a credit institution, i.e. an undertaking whose activity consists of:

(A) receiving deposits or other repayable funds from the public and granting
credits for its own account; or

(B) issuing electronic payment instruments; or

(b) a Treaty Lender.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with Belgium which makes provision for full exemption from tax
withheld on interest paid by a Belgian tax resident to a Treaty Lender.

(b) Tax Gross-up.

(i) Each Relevant Borrower shall make all payments to be made by it under any
Loan Document without any Tax Deduction unless a Tax Deduction is required by
law.

(ii) A Relevant Borrower shall, promptly upon becoming aware that it must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify Agent accordingly. Similarly, a Lender shall promptly notify
Agent on becoming so aware in respect of a payment payable to that Lender. If
Agent receives such notification from a Lender it shall notify the Relevant
Borrower.

 

226



--------------------------------------------------------------------------------

(iii) If a Tax Deduction is required by law to be made by a Relevant Borrower,
the amount of the payment due from that Relevant Borrower shall be increased to
an amount which (after making any Tax Deduction) is equal to the payment which
would have been made by the Relevant Borrower if no Tax Deduction had been
required.

(iv) A payment shall not be increased under clause (iii) above by reason of a
Tax Deduction on account of Taxes imposed by Belgium if, on the date on which
the payment falls due:

(A) the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender was not or had ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

(B) the relevant Lender is a Qualifying Lender and the payment to the relevant
Lender could have been made to the Lender without the Tax Deduction had that
Lender complied with its obligations under clause (vii) below.

(v) If a Relevant Borrower is required to make a Tax Deduction, that Relevant
Borrower shall make that Tax Deduction and any payment required in connection
with that Tax Deduction within the time allowed and in the minimum amount
required by law.

(vi) Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Relevant Borrower making that Tax
Deduction shall deliver to Agent for the benefit of the Lender entitled to the
payment an evidence reasonably satisfactory to that Lender that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.

(vii) A Qualifying Lender and each Relevant Borrower which makes a payment to
which that Qualifying Lender is entitled shall, within the applicable statutory
period under Belgian law, complete any procedural formalities necessary for that
Relevant Borrower to obtain authorization to make that payment without a Tax
Deduction.

(c) Tax Indemnity.

(i) The Relevant Borrowers shall (within three Business Days of demand by the
Agent) pay to a Lender an amount equal to the loss, liability or cost which that
Lender determines will be or has been (directly or indirectly) suffered for or
on account of Taxes by that Lender in respect of a Loan Document.

 

227



--------------------------------------------------------------------------------

(ii) Clause (c)(i) above shall not apply:

(A) with respect to any Taxes assessed on a Lender:

(1) under the law of the jurisdiction in which such Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which such Lender is
treated as resident for tax purposes; or

(2) under the law of the jurisdiction in which such Lender’s Lending Office is
located in respect of amounts received or receivable in such jurisdiction,

if such Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
such Lender; or

(B) to the extent a loss, liability or cost:

(1) is compensated for by an increased payment under Section 5.8.6(b)(iii) (Tax
Gross-up); or

(2) would have been compensated for by an increased payment under
Section 5.8.6(b)(iii) (Tax Gross-up) but was not so compensated solely because
one of the exclusions in Section 5.8.6(b)(iv) (Tax Gross-up) applied.

(iii) A Lender making, or intending to make a claim under Section 5.8.6(c)(i)
above shall promptly notify Agent of the event which will give, or has given,
rise to the claim, following which Agent shall notify the Borrowers.

(iv) A Lender shall, on receiving a payment from the Relevant Borrowers under
this Section 5.8.6(c), notify Agent.

(d) Tax Credit. If a Relevant Borrower makes a Tax Payment and the relevant
Lender determines that:

(i) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

(ii) that Lender has obtained, utilized and retained that Tax Credit,

the Lender shall (to the extent that it can do so without prejudice to the
retention of such Tax Credit and to the extent that it is lawful for it to do
so) as soon as reasonably practicable following receipt of such Tax Credit pay
an amount to the Relevant Borrower which that Lender determines will leave it
(after that payment) in the same after-Tax position as it would have been in had
the Tax Payment not been required to be made by the Relevant Borrower.

 

228



--------------------------------------------------------------------------------

(e) Lender Status Confirmation. Each New Lender shall indicate, in the
Assignment and Acceptance which it executes on becoming a party, and for the
benefit of Agent and the Relevant Borrowers and without liability to any
Relevant Borrower, which of the following categories it falls within:

(i) not a Qualifying Lender;

(ii) a Qualifying Lender (other than a Treaty Lender); or

(iii) a Treaty Lender.

If a New Lender fails to indicate its status in accordance with this
Section 5.8.6(e), then such New Lender or Lender (as appropriate) shall be
treated for the purposes of this Agreement (including by each Relevant Borrower)
as if it is not a Qualifying Lender until such time as it notifies Agent which
category of Qualifying Lender applies (and Agent, upon receipt of such
notification, shall inform the Relevant Borrower). For the avoidance of doubt,
an Assignment and Acceptance shall not be invalidated by any failure of a New
Lender to comply with this Section 5.8.6(e).

(f) Value Added Tax.

(i) All amounts set out or expressed in a Loan Document to be payable by any
party to any Lender which (in whole or in part) constitute the consideration for
a supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply or supplies, and accordingly, subject to
clause (ii) below, if VAT is or becomes chargeable on any supply made by any
Lender to any party under a Loan Document, that party shall pay to the Lender
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of such VAT (and such Lender shall
promptly provide an appropriate VAT invoice to such party).

(ii) If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Recipient”) under a Loan Document, and any
party other than the Recipient (the “Relevant Party”) is required by the terms
of any Loan Document to pay an amount equal to the consideration for such supply
to the Supplier (rather than being required to reimburse the Recipient in
respect of that consideration),

(A)(where the Supplier is the person required to account to the relevant tax
authority for the VAT), the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of
VAT; the Recipient must (where this subsection (ii)(A) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the Recipient
receives from the relevant tax authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply; and

 

229



--------------------------------------------------------------------------------

(B) (where the Recipient is the person required to account to the relevant tax
authority for the VAT), the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply. The Recipient must (where this subsection (ii)(B) applies) promptly
pay to the Relevant Party an amount equal to any credit or repayment obtained by
the Recipient from the relevant tax authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply.

(iii) Where a Loan Document requires any party to reimburse or indemnify a
Lender for any cost or expense incurred in connection with such Loan Document,
the reimbursement or indemnity (as the case may be) shall be for the full amount
of cost or expense including such part thereof as represents VAT, save to the
extent that such Lender reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

(iv) Any reference in this Section 5.8.6 to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Belgium Value Added Tax Code).

(v) In relation to any supply made by a Lender to any party under a Loan
Document, if reasonably requested by such Lender, that party must as promptly as
reasonably practicable provide such Lender with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Lender’s VAT reporting requirements in relation to such supply.

(vi) Except as otherwise expressly provided in Section 5.8.6, a reference to
“determines” or “determined” in connection with tax provisions contained in
Section 5.8.6 means a determination made in the absolute discretion of the
person making the determination, acting reasonably.

5.8.7 Dutch Tax Matters. The provisions of Sections 5.8.2 and 5.8.3 shall not
apply. Instead of Sections 5.8.2 and 5.8.3, and in addition to Section 5.8.1,
the provisions of this Section 5.8.7 shall apply to any advance under any Loan
Document to any Dutch Borrower or any other Borrower that is required to make a
Tax Deduction in accordance with the relevant provisions of Dutch law (each a
“Relevant Borrower” for the purposes of this Section 5.8.7).

(a) Tax Indemnity.

(i) The Relevant Borrowers shall (within three Business Days of demand by the
Agent) pay to a Lender an amount equal to the loss, liability or cost which that
Lender determines will be or has been (directly or indirectly) suffered for or
on account of Taxes by that Lender in respect of a Loan Document.

(ii) Clause (a)(i) above shall not apply:

(A) with respect to any Taxes assessed on a Lender:

 

230



--------------------------------------------------------------------------------

(1) under the law of the jurisdiction in which such Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which such Lender is
treated as resident for tax purposes; or

(2) under the law of the jurisdiction in which such Lender’s Lending Office is
located in respect of amounts received or receivable in such jurisdiction,

if such Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
such Lender; or

(B) to the extent a loss, liability or cost is compensated for by an increased
payment under Section 5.8.1.

(iii) A Lender making, or intending to make a claim under
Section 5.8.7(a)(i)above shall promptly notify Agent of the event which will
give, or has given, rise to the claim, following which Agent shall notify the
Borrowers.

(iv) A Lender shall, on receiving a payment from the Relevant Borrowers under
this Section 5.8.7(a), notify Agent.

(b) Tax Credit. If a Relevant Borrower makes a Tax Payment and the relevant
Lender determines that:

(i) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

(ii) that Lender has obtained, utilized and retained that Tax Credit,

the Lender shall promptly following receipt of such Tax Credit pay an amount to
the Relevant Borrower which that Lender determines will leave it (after that
payment) in the same after-Tax position as it would have been in had the Tax
Payment not been required to be made by the Relevant Borrower.

(c) Value Added Tax.

(i) All amounts set out or expressed in a Loan Document to be payable by any
party to any Lender which (in whole or in part) constitute the consideration for
a supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply or supplies, and accordingly, subject to
clause (ii) below, if VAT is or becomes chargeable on any supply made by any
Lender to any party under a Loan Document, that party shall pay to the Lender
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of such VAT (and such Lender shall
promptly provide an appropriate VAT invoice to such party).

 

231



--------------------------------------------------------------------------------

(ii) If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Recipient”) under a Loan Document, and any
party other than the Recipient (the “Relevant Party”) is required by the terms
of any Loan Document to pay an amount equal to the consideration for such supply
to the Supplier (rather than being required to reimburse the Recipient in
respect of that consideration),

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT), the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of
VAT; the Recipient must (where this subsection (ii)(A) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the Recipient
receives from the relevant tax authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply; and

(B) (where the Recipient is the person required to account to the relevant tax
authority for the VAT), the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply. The Recipient must (where this subsection (ii)(B) applies) promptly
pay to the Relevant Party an amount equal to any credit or repayment from the
relevant tax authority which the Recipient reasonably determines relates to the
VAT chargeable on that supply.

(iii) Where a Loan Document requires any party to reimburse or indemnify a
Lender for any cost or expense incurred in connection with such Loan Document,
the reimbursement or indemnity (as the case may be) shall be for the full amount
of such cost or expense, including such part thereof as represents VAT, save to
the extent that such Lender reasonably determines that it is entitled to credit
or repayment in respect of such VAT from the relevant tax authority.

(iv) Any reference in this Section 5.8.7 to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Dutch Value Added Tax Code).

(v) In relation to any supply made by a Lender to any party under a Loan
Document, if reasonably requested by such Lender, that party must as promptly as
reasonably practicable provide such Lender with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Lender’s VAT reporting requirements in relation to such supply.

(vi) Except as otherwise expressly provided in Section 5.8.7, a reference to
“determines” or “determined” in connection with tax provisions contained in
Section 5.8.7 means a determination made in the absolute discretion of the
person making the determination, acting reasonably.

 

232



--------------------------------------------------------------------------------

5.8.8 Singapore Tax Matters. The provisions of Section 5.8 (other than this
Section 5.8.8) shall not apply, and instead the provisions of this Section 5.8.8
shall apply, to any advance under any Loan Document to any Singapore Borrower or
any other Borrower that is required to make a Tax Deduction in accordance with
the relevant provisions of Singapore law (each a “Relevant Borrower” for the
purposes of this Section 5.8.8). Except as otherwise expressly provided in this
Section 5.8.8, a reference to “determines” or “determined” in connection with
tax provisions contained in this Section 5.8.8 means a determination made in the
absolute discretion of the Person making the determination, acting reasonably.

(a) Definitions. Solely for purposes of this Section 5.8.8, the following terms
shall have the following meanings:

“Qualifying Lender” means:

(a) a Lender which is making an advance under a Loan Document and is
beneficially entitled to interest payable to that Lender in respect of an
advance and is a Person:

(i) which has been granted a waiver by the Inland Revenue Authority of Singapore
from compliance with Sections 45 and/or 45A of the Singapore Income Tax Act,
Chapter 134; or

(ii) in respect of whose income the Minister for Finance of Singapore has
granted a full exemption from tax under Section 13(4) of the Singapore Income
Tax Act, Chapter 134 or under Sections 59 and/or 60 of the Singapore Economic
Expansion Incentives (Relief from Income Tax) Act, Chapter 86;

(b) a Treaty Lender; or

(c) a Lender which is a Person resident in Singapore for Singapore tax purposes.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with Singapore which makes provision for full exemption from tax
withheld on interest paid by a Singapore tax resident to a Treaty State
resident.

“GST” means any goods and services, value-added or any other Tax of a similar
nature, wherever imposed.

(b) Tax Gross-up.

(i) Each Relevant Borrower shall make all payments required to be made by it to
any Lender under any Loan Document without any Tax Deduction unless a Tax
Deduction is required by law.

(ii) Each Relevant Borrower shall promptly upon becoming aware that a Relevant
Borrower must make a Tax Deduction (or that there is any change in the rate or
the basis of a Tax Deduction) notify Agent accordingly. Similarly, a Lender
shall notify Agent on becoming so aware in respect of a payment payable to that
Lender. If Agent receives such notification from a Lender it shall notify the
Relevant Borrower.

 

233



--------------------------------------------------------------------------------

(iii) If a Tax Deduction is required by law to be made by a Relevant Borrower,
the amount of the payment due from that Relevant Borrower shall be increased to
an amount which (after making any Tax Deduction) is equal to the payment which
would have been made by the Relevant Borrower if no Tax Deduction had been
required.

(iv) A payment shall not be increased under clause (iii) above by reason of a
Tax Deduction on account of Taxes imposed by Singapore if, on the date on which
the payment falls due:

(A) the payment could have been made to the relevant Lender without the relevant
Tax Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender was not or had ceased to be a Qualifying Lender (other than as a result
of any change after the date it became a Lender under this Agreement in (or in
the interpretation, administration or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

(B) the relevant Lender is a Qualifying Lender and the Relevant Borrower making
the payment is able to demonstrate that the payment could have been made to the
Lender without a Tax Deduction had that Lender complied with its obligations
under clause (vii) below.

(v) If a Relevant Borrower is required to make a Tax Deduction, that Relevant
Borrower shall make that Tax Deduction and any payment required in connection
with that Tax Deduction within the time allowed and in the minimum amount
required by law.

(vi) Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Relevant Borrower making that Tax
Deduction shall deliver to Agent for the benefit of the Lender entitled to the
payment an evidence reasonably satisfactory to that Lender that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.

(vii) A Qualifying Lender and each Relevant Borrower which makes a payment to
which that Qualifying Lender is entitled shall, within any applicable period
stipulated under Singapore law, cooperate to ensure compliance with any
procedural formalities necessary, if any, in order for that payment to be
lawfully made to that Qualifying Lender by the Relevant Borrower without a Tax
Deduction.

(c) Tax Indemnity.

(i) The Relevant Borrowers shall (within three Business Days of demand by the
Agent) pay to a Lender an amount equal to the loss, liability or cost which that
Lender determines will be or has been (directly or indirectly) suffered for or
on account of Taxes by that Lender in respect of a Loan Document.

 

234



--------------------------------------------------------------------------------

(ii) Clause (c)(i) above shall not apply:

(A) with respect to any Taxes assessed on a Lender:

(1) under the law of the jurisdiction in which such Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which such Lender is
treated as resident for tax purposes; or

(2) under the law of the jurisdiction in which such Lender’s Lending Office is
located in respect of amounts received or receivable in such jurisdiction,

if such Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
such Lender; or

(B) to the extent a loss, liability or cost:

(1) is compensated for by an increased payment under Section 5.8.8(b)(iii) (Tax
Gross-up); or

(2) would have been compensated for by an increased payment under
Section 5.8.8(b)(iii) (Tax Gross-up) but was not so compensated solely because
one of the exclusions in Section 5.8.8(b)(iv) (Tax Gross-up) applied.

(iii) A Lender intending to make a claim under Section 5.8.8(c)(i) above shall
notify the Agent of the event giving rise to the claim, whereupon the Agent
shall notify the Borrower thereof.

(iv) A Lender shall, on receiving a payment from the Relevant Borrowers under
this Section 5.8.8(c), notify the Agent.

(d) Tax Credit. If a Relevant Borrower makes a Tax Payment and the relevant
Lender determines that:

(i) a Tax Credit is attributable to that Tax Payment; and

(ii) that Lender has obtained, utilised and retained that Tax Credit,

the Lender shall as soon as reasonably practicable following receipt of such Tax
Credit pay an amount to the Relevant Borrower which that Lender determines will
leave it (after that payment) in the same after-Tax position as it would have
been in had the Tax Payment not been required to be made by the Relevant
Borrower.

(e) Lender Status Confirmation. Each New Lender shall indicate, in the
Assignment and Acceptance which it executes on becoming a party, and for the
benefit of Agent, which of the following categories it falls within:

 

235



--------------------------------------------------------------------------------

(i) not a Qualifying Lender;

(ii) a Qualifying Lender (other than a Treaty Lender); or

(iii) a Treaty Lender.

The failure of a New Lender to comply with its obligations under this
Section 5.8.8(e) shall not affect its entitlement to a Tax Payment under
Section 5.8.8(b) (Tax Gross-up) or 5.8.8(c) (Tax Indemnity) above.

(f) Stamp Taxes. The Borrowers shall:

(i) pay all stamp duty, registration and other similar Taxes payable in respect
of any Loan Document; and

(ii) within three Business Days of demand, indemnify each Lender against any
cost, loss or liability that Lender incurs in relation to any stamp duty,
registration or other similar Tax paid or payable in respect of any Loan
Document.

(g) Goods and Services Tax.

(i) All amounts set out or expressed in a Loan Document to be payable by any
party to a Lender shall be deemed to be exclusive of any GST. If any goods and
services tax is chargeable on any supply made by any Lender to any party in
connection with a Loan Document, that party shall pay to the Lender (in addition
to and at the same time as paying the consideration) an amount equal to the
amount of the GST (and such Lender shall promptly provide a tax invoice
complying with the Goods and Services Tax Act Chapter 117A of Singapore to such
party).

(ii) Where a Loan Document requires any party to reimburse a Lender for any
costs or expenses, that party shall also at the same time pay and indemnify the
Lender against all GST incurred by that Lender.

5.8.9 United Kingdom Tax Matters. The provisions of Section 5.8 (other than this
Section 5.8.9) shall not apply, and instead the provisions this Section 5.8.9
shall apply, to any advance under any Loan Document to any UK Borrower or any
other Borrower to whom the provisions of Section 874 ITA would apply (ignoring
any exceptions) on the payment of any amount of interest (each a “Relevant
Borrower” for the purposes of this Section 5.8.9) to any Lender.

(a) Solely for the purposes of this Section 5.8.9, the following terms shall
have the following meanings:

“Qualifying Lender” means:

(a) a Lender (other than a Lender within clause (b) of the definition of
Qualifying Lender) which is beneficially entitled to interest payable to that
Lender in respect of an advance under a Loan Document and is:

 

236



--------------------------------------------------------------------------------

(i) a Lender;

(A) that is a bank (as defined for the purpose of section 879 of the ITA) making
an advance under a Loan Document; or

(B) in respect of an advance under a Loan Document by a person that was a bank
(as defined for the purpose of section 879 of the ITA) at the time that such
advance under a Loan Document was made,

and, in each case, which is within the charge to United Kingdom corporation tax
with respect to any payments of interest made in respect of that advance or
would be within such charge as respects such payments apart from Section 18A of
the CTA; or

(ii) a Lender which is:

(A) a company resident in the United Kingdom for United Kingdom tax purposes;

(B) a partnership, each member of which is:

(1) A company so resident in the United Kingdom; or

(2) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(C) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

(iii) a Treaty Lender; or

(b) a building society (as defined for the purposes of section 880 of the ITA)
making an advance.

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is either:

(a) a company resident in the United Kingdom for United Kingdom tax purposes; or

 

237



--------------------------------------------------------------------------------

(b) a partnership each member of which is:

(i) a company so resident in the United Kingdom; or

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA; or

(iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“UK Non-Bank Lender” means:

(a) a Lender (which falls within clause (a)(ii) of the definition of Qualifying
Lender) which is a party to this Agreement and which has provided a Tax
Confirmation to the Agent; and

(b) where a Lender becomes a party after the Closing Date, an Assignee which
gives a Tax Confirmation in the Assignment and Acceptance Agreement which it
executes on becoming a party.

(b) Tax Gross-up.

(i) Each Relevant Borrower shall make all payments to be made by it under any
Loan Document without any Tax Deduction unless a Tax Deduction is required by
law.

(ii) A Relevant Borrower shall, promptly upon becoming aware that it must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall promptly
notify the Agent on becoming so aware in respect of a payment payable to that
Lender. If the Agent receives such notification from a Lender it shall notify
the Relevant Borrower.

(iii) If a Tax Deduction is required by law to be made by a Relevant Borrower,
the amount of the payment due from that Relevant Borrower shall be increased to
an amount which (after making any Tax Deduction) is equal to the payment which
would have been made by the Relevant Borrower if no Tax Deduction had been
required.

 

238



--------------------------------------------------------------------------------

(iv) A payment shall not be increased under clause (iii) above by reason of a
Tax Deduction on account of Taxes imposed by the United Kingdom if, on the date
on which the payment falls due:

(A) the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

(B) the relevant Lender is a Qualifying Lender solely by virtue of
clause (a)(ii) of the definition of Qualifying Lender, and:

(1) an officer of H.M. Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 of the ITA which relates to the payment and
that Lender has received from the Relevant Borrower making the payment a
certified copy of that Direction; and

(2) the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or

(C) the relevant Lender is a Qualifying Lender solely by virtue of
clause (a)(ii) of the definition of Qualifying Lender and:

(1) the relevant Lender has not given a Tax Confirmation to the Relevant
Borrower; and

(2) the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a Tax Confirmation to the Relevant Borrower, on the basis
that the Tax Confirmation would have enabled the Relevant Borrower to have
formed a reasonable belief that the payment was an “excepted payment” for the
purpose of section 930 of the ITA; or

(D) the relevant Lender is a Treaty Lender and the Relevant Borrower making the
payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under clause (b)(vii), (b)(xi) or (f)(i) (as applicable) below.

(v) If a Relevant Borrower is required to make a Tax Deduction, that Relevant
Borrower shall make that Tax Deduction and any payment required in connection
with that Tax Deduction within the time allowed and in the minimum amount
required by law.

 

239



--------------------------------------------------------------------------------

(vi) Within thirty days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Relevant Borrower making that Tax
Deduction shall deliver to Agent for the benefit of the Lender entitled to the
payment a statement under section 975 of the ITA or other evidence reasonably
satisfactory to that Lender that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.

(vii) A Treaty Lender and each Relevant Borrower which makes a payment to which
that Treaty Lender is entitled shall co-operate in completing any procedural
formalities necessary for that Relevant Borrower to obtain authorization to make
that payment without a Tax Deduction.

(viii) Nothing in clause (b)(vii) above shall require a Treaty Lender to:

(A) register under the HMRC DT Treaty Passport scheme;

(B) apply the HMRC DT Treaty Passport scheme to any advance if it has so
registered; or

(C) file Treaty forms if it has included an indication to the effect that it
wishes the HMRC DT Treaty Passport Scheme to apply to this Agreement in
accordance with subsections (b)(xi) or (f)(i) (HMRC DT Treaty Passport scheme
confirmation) and the Relevant Borrower making that payment has not complied
with its obligations under subsections (b)(xii) or (f)(ii) (HMRC DT Treaty
Passport scheme confirmation).

(ix) A UK Non-Bank Lender which becomes a party on the day on which this
Agreement is entered into gives a Tax Confirmation to Agent by entering into
this Agreement.

(x) A UK Non-Bank Lender shall promptly notify Agent if there is any change in
the position from that set out in the Tax Confirmation.

(xi) A Treaty Lender which becomes a party on the day on which this Agreement is
entered into that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall include an indication
to that effect (for the benefit of Agent and without liability to any Relevant
Borrower) by notifying Agent of its scheme reference number and its jurisdiction
of tax residence.

(xii) Where a Lender notifies Agent as described in clause (b)(xi) above each
Relevant Borrower shall file a duly completed form DTTP2 in respect of such
Lender with HM Revenue & Customs within 30 days of the date of this Agreement
and shall promptly provide the Lender with a copy of that filing.

(xiii) If a Lender has not included an indication to the effect that it wishes
the HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
clause (b)(xi) above or clause (f)(i) (HMRC DT Treaty Passport scheme
confirmation), no Relevant Borrower shall file any form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s advance or its participation
in any advance.

 

240



--------------------------------------------------------------------------------

(c) Tax Indemnity.

(i) The Relevant Borrowers shall (within three Business Days of demand by the
Agent) pay to a Lender an amount equal to the loss, liability or cost which that
Lender determines will be or has been (directly or indirectly) suffered for or
on account of Taxes by that Lender in respect of a Loan Document.

(ii) Clause (c)(i) above shall not apply:

(A) with respect to any Taxes assessed on a Lender:

(1) under the law of the jurisdiction in which such Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which such Lender is
treated as resident for tax purposes; or

(2) under the law of the jurisdiction in which such Lender’s Lending Office is
located in respect of amounts received or receivable in such jurisdiction,

if such Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
such Lender; or

(B) to the extent a loss, liability or cost:

(1) is compensated for by an increased payment under Section 5.8.9(b)(iii) (Tax
Gross-up); or

(2) would have been compensated for by an increased payment under
Section 5.8.9(b)(iii) (Tax Gross-up) but was not so compensated solely because
one of the exclusions in Section 5.8.9(b)(iv) (Tax Gross-up) applied.

(iii) A Lender making, or intending to make a claim under Section 5.8.9(c)(i)
above shall promptly notify Agent of the event which will give, or has given,
rise to the claim, following which Agent shall notify the Borrowers.

(iv) A Lender shall, on receiving a payment from the Relevant Borrowers under
this Section 5.8.9(c), notify Agent.

(d) Tax Credit. If a Relevant Borrower makes a Tax Payment and the relevant
Lender determines that:

(i) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

(ii) that Lender has obtained, utilized and retained that Tax Credit.

 

241



--------------------------------------------------------------------------------

the Lender shall as soon as reasonably practicable following receipt of such Tax
Credit pay an amount to the Relevant Borrower which that Lender determines will
leave it (after that payment) in the same after-Tax position as it would have
been in had the Tax Payment not been required to be made by the Relevant
Borrower.

(e) Lender Status Confirmation. Each New Lender shall indicate, in the
Assignment and Acceptance which it executes on becoming a party, and for the
benefit of Agent and without liability to any Relevant Borrower, which of the
following categories it falls within:

(i) not a Qualifying Lender;

(ii) a Qualifying Lender (other than a Treaty Lender); or

(iii) a Treaty Lender.

If a New Lender fails to indicate its status in accordance with this
Section 5.8.9(e), then such New Lender or Lender (as appropriate) shall be
treated for the purposes of this Agreement (including by each Relevant Borrower)
as if it is not a Qualifying Lender until such time as it notifies Agent which
category of Qualifying Lender applies (and Agent, upon receipt of such
notification, shall inform the Relevant Borrower). For the avoidance of doubt,
an Assignment and Acceptance shall not be invalidated by any failure of a New
Lender to comply with this Section 5.8.9(e).

(f) HMRC DT Treaty Passport Scheme Confirmation.

(i) A New Lender that is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall include an indication to that effect (for the benefit of Agent and without
liability to any Relevant Borrower) in the Assignment and Acceptance which it
executes by including its scheme reference number and its jurisdiction of tax
residence in that Assignment and Acceptance.

(ii) Where an Assignment and Acceptance includes the indication described in
clause (f)(i) above in the relevant Assignment and Acceptance, each Relevant
Borrower which is a party as a Borrower as at the date that the relevant
Assignment and Acceptance Agreement is executed (the “Transfer Date”) shall file
a duly completed form DTTP2 in respect of such Lender with HM Revenue & Customs
within 30 days of that Transfer Date and shall promptly provide the Lender with
a copy of that filing.

(g) Stamp Taxes. The Relevant Borrowers shall pay and, within three Business
Days of demand, indemnify each Lender against any cost, loss or liability that
Lender incurs in relation to all stamp duties, registration or other similar
Taxes payable in respect of any Loan Document.

 

242



--------------------------------------------------------------------------------

(h) Value Added Tax.

(i) All amounts set out or expressed in a Loan Document to be payable by any
party to any Lender which (in whole or in part) constitute the consideration for
a supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply or supplies, and accordingly, subject to
clause (ii) below, if VAT is or becomes chargeable on any supply made by any
Lender to any party under a Loan Document, that party shall pay to the Lender
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of such VAT (and such Lender shall
promptly provide an appropriate VAT invoice to such party).

(ii) If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Recipient”) under a Loan Document, and any
party other than the Recipient (the “Relevant Party”) is required by the terms
of any Loan Document to pay an amount equal to the consideration for that supply
to the Supplier (rather than being required to reimburse or indemnify the
Recipient in respect of that consideration,

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of
VAT. The Recipient must (where this subsection (ii)(A) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the Recipient
receives from the relevant tax authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply; and

(B) (where the Recipient is the person required to account to the relevant tax
authority for the VAT), the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply. The Recipient must (where this subsection (ii)(B) applies) promptly
pay to the Relevant Party an amount equal to any credit or repayment the
Recipient receives from the relevant tax authority which the Recipient
reasonably determines relates to the VAT chargeable on that supply.

(iii) Where a Loan Document requires any party to reimburse or indemnify a
Lender for any cost or expense in connection with such Loan Document, the
reimbursement or indemnity (as the case may be) shall be for the full amount of
such cost or expense, including such part thereof as represents VAT, save to the
extent that such Lender reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority).

(iv) Any reference in this Section 5.8.9 to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the United Kingdom Value Added Tax Act
1994).

 

243



--------------------------------------------------------------------------------

(v) In relation to any supply made by a Lender to any party under a Loan
Document, if reasonably requested by such Lender, that party must as promptly as
reasonably practicable provide such Lender with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Lender’s VAT reporting requirements in relation to such supply.

Except as otherwise expressly provided in this Section 5.8.9, a reference to
“determines” or “determined” in connection with tax provisions contained in
Section 5.8.9 means a determination made in the absolute discretion of the
person making the determination, acting reasonably.

5.9 Lender Tax Information.

For purposes of this Section 5.9, the term “Lender” includes any Fronting Bank.

5.9.1 Generally. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a
relevant Loan Party is resident for tax purposes, or under any treaty to which
such jurisdiction is a party, with respect to payments under any Loan Document
shall deliver to Agent and the relevant Loan Party Agent, at the time or times
prescribed by Applicable Law or reasonably requested by Agent or the relevant
Loan Party Agent, such properly completed and executed documentation or such
other evidence as prescribed by Applicable Law as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition and
only to the extent applicable, any Lender, if requested by Agent or a Loan Party
Agent, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by Agent or such Loan Party Agent as will enable Agent and
such Loan Party Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

5.9.2 U.S. Borrowers. If a Borrower is a U.S. Person, any Lender that is a U.S.
Person shall deliver to Agent and North American Loan Party Agent IRS Form W-9
or such other documentation or information prescribed by Applicable Law or
reasonably requested by Agent or North American Loan Party Agent to determine
whether such Lender is subject to information reporting requirements and to
establish that such Lender is not subject to backup withholding. If any Foreign
Lender is entitled to any exemption from or reduction of U.S. withholding tax
for payments with respect to the U.S. Facility Obligations, it shall deliver to
Agent and North American Loan Party Agent, on or prior to the date on which it
becomes a U.S. Lender or U.S. Fronting Bank hereunder (and from time to time
thereafter upon request by Agent or North American Loan Party Agent, but only if
such Foreign Lender is legally entitled to do so) two original executed copies
of, (a) IRS Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party; (b) IRS Form W-8ECI; (c) IRS Form
W-8IMY and all required supporting documentation (including, a certificate in
the form of Exhibit J-2 (a “Non-Bank Certificate”) applicable to a partnership,
if applicable); (d) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 871(h) or section 881(c) of the
Code, IRS Form W-8BEN and a Non-Bank Certificate in the form of Exhibit J-1 or
Exhibit J-2, as applicable; and/or (e) any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in U.S. withholding
tax, together with such supplementary documentation as may be necessary to allow
Agent and U.S. Borrowers to determine the withholding or deduction required to
be made.

 

244



--------------------------------------------------------------------------------

5.9.3 Lender Obligations. Each Lender shall promptly notify the relevant Loan
Party Agent and Agent of any change in circumstances that would change any
claimed Tax exemption or reduction. Each Lender, severally and not jointly with
any other Lender, shall indemnify, hold harmless and reimburse (within 10 days
after demand therefor) affected Borrowers of the Borrower Group to which such
Lender has issued a Commitment and Agent for any Taxes, losses, claims,
liabilities, penalties, interest and expenses (including reasonable and
documented attorneys’ fees limited to the fees, disbursements and other charges
or one primary counsel and one local counsel in each relevant jurisdiction)
incurred by or asserted against such affected Borrower of such Borrower Group or
Agent by any Governmental Authority due to such Lender’s failure to deliver, or
inaccuracy or deficiency in, any documentation required to be delivered by it
pursuant to Section 5.8 or this Section 5.9. Each Lender authorizes Agent to set
off any amounts due to Agent under this Section against any amounts payable to
such Lender under any Loan Document. If a payment made to Agent or a Lender
under any Loan Document would be subject to United States withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA, Agent or such Lender shall deliver to the
Borrowers and the Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrowers or Agent such
documentation prescribed by Applicable Law and such additional documentation
reasonably requested by the Borrowers or Agent as may be necessary for the
Borrowers and Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with its obligations under such
sections, or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 5.9.3, “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

5.10 Guarantees.

5.10.1 Joint and Several Liability of U.S. Domiciled Loan Parties. Each U.S.
Domiciled Loan Party agrees that it is jointly and severally liable for, and
absolutely and unconditionally guarantees to Agent and the other Secured Parties
the prompt payment and performance of, all Secured Obligations and all
agreements of each other Loan Party under the Credit Documents. Each U.S.
Domiciled Loan Party agrees that its guarantee obligations as a Guarantor of the
Secured Obligations hereunder constitute a continuing guarantee of payment and
not of collection, that such guarantee obligations shall not be discharged until
Full Payment of the Secured Obligations, and that such guarantee obligations are
absolute and unconditional, irrespective of (a) the genuineness, validity,
regularity, enforceability, subordination or any future modification of, or
change in, any Secured Obligations or Credit Document, or any other document,
instrument or agreement to which any Loan Party is or may become a party or be
bound; (b) the absence of any action to enforce this Agreement (including this
Section 5.10) or any other Credit Document, or any waiver, consent or indulgence
of any kind by Agent or any other Secured Party with respect thereto; (c) the
existence, value or condition of, or failure to perfect a Lien or to preserve
rights against, any security or guarantee for the Secured Obligations or any
action, or the absence of any action, by Agent or any other Secured Party in
respect thereof (including the release of any security or guarantee); (d) the
insolvency of any Loan Party; (e) any election by Agent or any other Secured
Party in an Insolvency Proceeding for the application of Section 1111(b)(2) of
the U.S. Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Loan
Party, as debtor-in-possession under Section 364 of the U.S. Bankruptcy Code or
otherwise; (g) the disallowance of any claims of Agent or any other Secured
Party

 

245



--------------------------------------------------------------------------------

against any Loan Party for the repayment of any Secured Obligations under
Section 502 of the U.S. Bankruptcy Code or otherwise; or (h) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except Full Payment of all Secured
Obligations.

5.10.2 Waivers by U.S. Domiciled Loan Parties.

(a) Each U.S. Domiciled Loan Party hereby expressly waives all rights that it
may have now or in the future under any statute, at common law, in equity or
otherwise, to compel Agent or the other Secured Parties to marshal assets or to
proceed against any Loan Party, other Person or security for the payment or
performance of any Secured Obligations before, or as a condition to, proceeding
against such Loan Party. To the extent permitted by Applicable Law, each U.S.
Domiciled Loan Party waives all defenses available to a surety, guarantor or
accommodation co-obligor other than Full Payment of all Secured Obligations. It
is agreed among each U.S. Domiciled Loan Party, Agent and the other Secured
Parties that the provisions of this Section 5.10 are of the essence of the
transaction contemplated by the Credit Documents and that, but for such
provisions, Agent, Fronting Banks and Lenders would decline to make Loans and
issue Letters of Credit. Each U.S. Domiciled Loan Party acknowledges that its
guarantee pursuant to this Section is necessary to the conduct and promotion of
its business, and can be expected to benefit such business.

(b) Agent and the other Secured Parties may, in their discretion, pursue such
rights and remedies as they deem appropriate, including realization upon the
Collateral of the U.S. Domiciled Loan Parties by judicial foreclosure or
non-judicial sale or enforcement, to the extent permitted under Applicable Law,
without affecting any rights and remedies under this Section 5.10. If, in taking
any action in connection with the exercise of any rights or remedies, Agent or
any other Secured Party shall forfeit any other rights or remedies, including
the right to enter a deficiency judgment against any U.S. Domiciled Loan Party
or other Person, whether because of any Applicable Laws pertaining to “election
of remedies” or otherwise, each U.S. Domiciled Loan Party consents to such
action and, to the extent permitted under Applicable Law, waives any claim based
upon it, even if the action may result in loss of any rights of subrogation that
any U.S. Domiciled Loan Party might otherwise have had. To the extent permitted
under Applicable Law, any election of remedies that results in denial or
impairment of the right of Agent or any other Secured Party to seek a deficiency
judgment against any U.S. Domiciled Loan Party shall not impair any other U.S.
Domiciled Loan Party’s obligation to pay the full amount of the Secured
Obligations. To the extent permitted under Applicable Law, each U.S. Domiciled
Loan Party waives all rights and defenses arising out of an election of
remedies, such as nonjudicial foreclosure with respect to any security for the
Secured Obligations, even though that election of remedies destroys such U.S.
Domiciled Loan Party’s rights of subrogation against any other Person. To the
extent permitted under Applicable Law, Agent may bid all or a portion of the
Secured Obligations at any foreclosure or trustee’s sale or at any private sale,
and the amount of such bid need not be paid by Agent but shall be credited
against the Secured Obligations in accordance with the terms of this Agreement.
To the extent permitted under Applicable Law, the amount of the successful bid
at any such sale, whether Agent or any other Person is the successful bidder,
shall be conclusively deemed to be the fair market value of the Collateral of
the U.S. Domiciled Loan Parties, and the difference between such bid amount and
the remaining balance of the Secured Obligations shall be conclusively deemed to
be the

 

246



--------------------------------------------------------------------------------

amount of the Secured Obligations guaranteed under this Section 5.10,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which Agent or any
other Secured Party might otherwise be entitled but for such bidding at any such
sale.

5.10.3 Extent of Liability of U.S. Domiciled Loan Parties; Contribution.

(a) Notwithstanding anything herein to the contrary, each U.S. Domiciled Loan
Party’s liability under this Section 5.10 shall be limited to the greater of
(i) all amounts for which such U.S. Domiciled Loan Party is primarily liable, as
described below, and (ii) such U.S. Domiciled Loan Party’s Allocable Amount.

(b) If any U.S. Domiciled Loan Party makes a payment under this Section 5.10 of
any Secured Obligations (other than amounts for which such U.S. Domiciled Loan
Party is primarily liable) (a “Guarantor Payment”) that, taking into account all
other Guarantor Payments previously or concurrently made by any other U.S.
Domiciled Loan Party, exceeds the amount that such U.S. Domiciled Loan Party
would otherwise have paid if each U.S. Domiciled Loan Party had paid the
aggregate Secured Obligations satisfied by such Guarantor Payments in the same
proportion that such U.S. Domiciled Loan Party’s Allocable Amount bore to the
total Allocable Amounts of all U.S. Domiciled Loan Parties, then such U.S.
Domiciled Loan Party shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other U.S.
Domiciled Loan Party for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment. The “Allocable Amount” for any U.S. Domiciled Loan Party shall be the
maximum amount that could then be recovered from such U.S. Domiciled Loan Party
under this Section 5.10 without rendering such payment voidable under
Section 548 of the U.S. Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.

(c) Nothing contained in this Section 5.10 shall limit the liability of any Loan
Party to pay Loans made directly or indirectly to that Loan Party (including
Loans advanced to any other Loan Party and then re-loaned or otherwise
transferred to, or for the benefit of, such Loan Party), LC Obligations relating
to Letters of Credit issued to support such Loan Party’s business, and all
accrued interest, fees, expenses and other related Secured Obligations with
respect thereto, for which such Loan Party shall be primarily liable for all
purposes hereunder.

5.10.4 Joint and Several Liability of Foreign Domiciled Loan Parties.

(a) Each Foreign Domiciled Loan Party agrees that it is jointly and severally
liable for, and absolutely, irrevocably and unconditionally guarantees to Agent
and the other Foreign Facility Secured Parties the prompt payment and
performance of, all Foreign Facility Secured Obligations and all agreements of
each other Foreign Domiciled Loan Party under the Credit Documents (but
excluding for the avoidance of doubt, any U.S. Facility Secured Obligations)
(the “Foreign Cross-Guarantee”). Each Foreign Domiciled Loan Party agrees that
its guarantee obligations as a Guarantor of the Foreign Facility Secured
Obligations of other Foreign Domiciled Loan Parties hereunder constitute a
continuing guarantee of payment and not of collection, that such guarantee
obligations shall not be discharged until Full Payment of the

 

247



--------------------------------------------------------------------------------

Foreign Facility Secured Obligations, and that such guarantee obligations are
absolute and unconditional, irrespective of (i) the genuineness, validity,
regularity, enforceability, subordination or any future modification of, or
change in, any Foreign Facility Secured Obligations or Credit Document, or any
other document, instrument or agreement to which any Loan Party is or may become
a party or be bound; (ii) the absence of any action to enforce this Agreement
(including this Section 5.10) or any other Credit Document, or any waiver,
consent or indulgence of any kind by Agent or any other Foreign Facility Secured
Party with respect thereto; (iii) the existence, value or condition of, or
failure to perfect, register, stamp or terminate a Lien or to preserve rights
against, any security or guarantee for the Foreign Facility Secured Obligations
or any action, or the absence of any action, by Agent or any other Foreign
Facility Secured Party in respect thereof (including the release, variation or
discharge (except upon Full Payment of all Foreign Facility Secured Obligations)
of any security or guarantee of, or the release of, any Foreign Domiciled Loan
Party or any other Person (other than a release of such Foreign Domiciled Loan
Party) whether under the terms of any composition or arrangement with any
creditor of any Foreign Domiciled Loan Party or any other Person or otherwise);
(iv) the insolvency of any Loan Party or any Insolvency Proceeding in relation
to any Loan Party; (v) any election by Agent or any other Secured Party in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the U.S.
Bankruptcy Code (or the equivalent under any other Applicable Law); (vi) any
borrowing or grant of a Lien by any other Loan Party, as debtor-in-possession
under Section 364 of the U.S. Bankruptcy Code (or the equivalent under any other
Applicable Law) or otherwise; (vii) the disallowance of any claims of Agent or
any other Secured Party against any Loan Party for the repayment of any Secured
Obligations under Section 502 of the U.S. Bankruptcy Code (or the equivalent
under any other Applicable Law) or otherwise; (viii) any incapacity or lack of
power, authority or legal personality of, or dissolution or change in the
members or status of, any Foreign Domiciled Loan Party or any other Person; or
(ix) any other action or circumstances that might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor, except Full Payment
of all Foreign Facility Secured Obligations.

(b) Without prejudice to the generality of Section 5.10.4(a) above, each Foreign
Domiciled Loan Party expressly confirms that it intends that the guarantee
created by this Section 5.10.4 shall extend from time to time to any (however
fundamental) variation, increase, extension or addition of or to any of the
Credit Documents and/or any facility or amount made available under any of the
Credit Documents for the purposes of or in connection with (i) acquisitions of
any nature; (ii) increasing working capital; (iii) enabling investor
distributions to be made; (iv) carrying out restructurings; (v) refinancing
existing credit facilities; (vi) refinancing any other Indebtedness;
(vii) making credit available to new Borrowers; (viii) any other variation or
extension of the purposes for which any such facility or amount might be made
available from time to time; and (ix) any fees, costs and/or expenses associated
with any of the foregoing.

5.10.5 Waivers by Foreign Domiciled Loan Parties.

(a) Each Foreign Domiciled Loan Party hereby expressly waives all rights that it
may have now or in the future under any statute, at common law, in equity or
otherwise, to compel Agent or the other Foreign Facility Secured Parties to
marshal assets or to proceed against any Loan Party, other Person or security
for the payment or performance of any Foreign Facility Secured Obligations
before, or as a condition to, proceeding against such Loan Party.

 

248



--------------------------------------------------------------------------------

To the extent permitted by Applicable Law, each Foreign Domiciled Loan Party
waives all defenses available to a surety, guarantor or accommodation co-obligor
other than Full Payment of all Foreign Facility Secured Obligations. It is
agreed among each Foreign Domiciled Loan Party, Agent and the other Foreign
Facility Secured Parties that the provisions of this Section 5.10 are of the
essence of the transaction contemplated by the Credit Documents and that, but
for such provisions, Agent, Fronting Banks and Lenders (as applicable) would
decline to make further Loans and issue further Letters of Credit to Foreign
Domiciled Loan Parties. Each Foreign Domiciled Loan Party acknowledges that its
guarantee pursuant to this Section is necessary to the conduct and promotion of
its business and those of its direct or indirect holding companies, and can be
expected to benefit such business.

(b) Agent and the other Foreign Facility Secured Parties may, in their
discretion, pursue such rights and remedies as they deem appropriate, including
realization upon the Collateral by judicial foreclosure or non-judicial sale or
enforcement, to the extent permitted under Applicable Law, without affecting any
rights and remedies under this Section 5.10. If, in taking any action in
connection with the exercise of any rights or remedies, Agent or any other
Foreign Facility Secured Party shall forfeit any other rights or remedies,
including the right to enter a deficiency judgment against any Foreign Domiciled
Loan Party or other Person, whether because of any Applicable Laws pertaining to
“election of remedies” or otherwise, each Foreign Domiciled Loan Party consents
to such action and, to the extent permitted under Applicable Law, waives any
claim based upon it, even if the action may result in loss of any rights of
subrogation that any Foreign Domiciled Loan Party might otherwise have had. To
the extent permitted under Applicable Law, any election of remedies that results
in denial or impairment of the right of Agent or any other Foreign Facility
Secured Party to seek a deficiency judgment against any Foreign Domiciled Loan
Party shall not impair any other Foreign Domiciled Loan Party’s obligation to
pay the full amount of the Foreign Facility Secured Obligations. To the extent
permitted under Applicable Law, each Foreign Domiciled Loan Party waives all
rights and defenses arising out of an election of remedies, such as nonjudicial
foreclosure with respect to any security for the Foreign Facility Secured
Obligations, even though that election of remedies destroys such Foreign
Domiciled Loan Party’s rights of subrogation against any other Person. To the
extent permitted under Applicable Law, Agent may bid all or a portion of the
Foreign Facility Secured Obligations at any foreclosure or trustee’s sale or at
any private sale or sale as a result of an enforcement action, and the amount of
such bid need not be paid by Agent but shall be credited against the Foreign
Facility Secured Obligations in accordance with the terms of this Agreement. To
the extent permitted under Applicable Law, the amount of the successful bid at
any such sale, whether Agent or any other Person is the successful bidder, shall
be conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Foreign
Facility Secured Obligations shall be conclusively deemed to be the amount of
the Foreign Facility Secured Obligations guaranteed under this Section 5.10,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which Agent or any
other Foreign Facility Secured Party might otherwise be entitled but for such
bidding at any such sale.

 

249



--------------------------------------------------------------------------------

5.10.6 Belgian Limitations.

(a) The total liability under this Section 5.10 of any Belgian Domiciled Loan
Party for the obligations of any other Foreign Domiciled Loan Party under the
Credit Documents, shall at all times be limited to an aggregate amount (without
double counting) not exceeding the sum of:

(i) the aggregate of all principal amounts made available to such Belgian
Domiciled Loan Party or its direct or indirect Subsidiaries under any intra
group arrangement (regardless of the form thereof, including through the
subscription of debt instrument) that have been financed, directly or
indirectly, by a borrowing under this Agreement (without any reduction for any
repayment thereof); plus

(ii) seventy per cent (70%) of such Belgian Domiciled Loan Party’s own funds
(eigen vermogen/capitaux propres) as referred to in section 88 of the Belgian
Royal Decree of 30 January 2001 implementing the Belgian Companies Code, at the
time a demand for payment under this Section 5.10 is made.

The result of the calculation as described in clauses (i) and (ii) above shall
in relation to any relevant Belgian Domiciled Loan Party be referred to as the
“Guaranteed Belgian Amount”.

(b) For the avoidance of doubt, no limitation shall apply to the liability of
any Belgian Domiciled Loan Party for any amounts owed by its direct or indirect
Subsidiaries under the Credit Documents and the Belgian Domiciled Loan Party
shall be liable for such amounts in full.

(c) Each Belgian Domiciled Loan Party shall provide Agent with an update on the
relevant Guaranteed Belgian Amount upon the request of Agent, with such
information as Agent may reasonably require, it being understood that the own
funds (eigen vermogen/capitaux propres) as specified under clause (a)(ii) above
may be derived from the latest audited financial statements of the respective
Belgian Domiciled Loan Party. In the event of a dispute regarding the Guaranteed
Belgian Amount, a certificate stating such amount from the statutory auditors of
such Belgian Domiciled Loan Party (or, if there is no statutory auditor for such
Belgian Domiciled Loan Party, an independent accounting firm of international
reputation appointed by Agent in its sole discretion) shall be conclusive absent
manifest error.

5.10.7 Singapore Limitations. With respect to the liability of a Singapore
Domiciled Loan Party under its Foreign Cross-Guarantee, such Foreign
Cross-Guarantee does not apply to any liability to the extent that it would
result in the Foreign Cross-Guarantee from such Singapore Domiciled Loan Party
constituting unlawful financial assistance within the meaning of Section 76 of
the Companies Act (Chapter 50) of Singapore.

5.10.8 UK Limitations. With respect to the liability of a UK Domiciled Loan
Party under its Foreign Cross-Guarantee, such Foreign Cross-Guarantee does not
apply to any liability to the extent that it would result in the Foreign
Cross-Guarantee from such UK Domiciled Loan Party constituting unlawful
financial assistance within the meaning of sections 678 or 679 of the Companies
Act 2006.

5.10.9 U.S. Limitations. The Foreign Cross-Guarantee shall not require any
Foreign Domiciled Loan Party (that is a “controlled foreign corporation” within
the meaning of Section 957 of the Code) to guarantee any Secured Obligations of
any other Foreign Domiciled Loan Party that is disregarded as an entity separate
from any U.S. Subsidiary for U.S. federal income tax purposes.

 

250



--------------------------------------------------------------------------------

5.10.10 Joint Enterprise. Each Borrower has requested that Agent, Fronting Banks
and Lenders make this credit facility available to Borrowers on a combined
basis, in order to finance Borrowers’ business most efficiently and
economically. Borrowers and Guarantors make up a related organization of various
entities constituting a single economic and business enterprise so that
Borrowers and Guarantors share an identity of interests such that any benefit
received by any one of them benefits the others. Borrowers and Guarantors render
services to or for the benefit of the other Borrowers and/or Guarantors, as the
case may be, purchase or sell and supply goods to or from or for the benefit of
the others, make loans, advances and provide other financial accommodations to
or for the benefit of the other Borrowers and Guarantors (including inter alia,
the payment by Borrowers and Guarantors of creditors of the other Borrowers or
Guarantors and guarantees by Borrowers and Guarantors of indebtedness of the
other Borrowers and Guarantors and provide administrative, marketing, payroll
and management services to or for the benefit of the other Borrowers and
Guarantors). Borrowers and Guarantors have centralized accounting and legal
services, certain common officers and directors and generally do not provide
consolidating financial statements to creditors. Borrowers acknowledge and agree
that Agent’s, Fronting Banks’ and Lenders’ willingness to extend credit to
Borrowers and to administer the Collateral on a combined basis, as set forth
herein, is done solely as an accommodation to Borrowers and at Borrowers’
request.

5.10.11 Subordination. Each Loan Party hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Loan Party, howsoever arising, to the Full Payment of all
Secured Obligations.

5.11 Currency Matters. Dollars are the currency of account and payment for each
and every sum at any time due from Borrowers hereunder unless otherwise
specifically provided in this Agreement, any other Loan Document or otherwise
agreed to by Agent; provided, that

(a) each repayment of a Revolver Loan, LC Obligation or a part thereof shall be
made in the currency in which such Revolver Loan or LC Obligation is denominated
at the time of that repayment;

(b) each payment of interest shall be made in the currency in which the
principal or other sum in respect of which such interest is denominated;

(c) (i) each payment of fees pursuant to Section 3.2.1(h) shall be in Dollars,
(ii) each payment of fees pursuant to Section 3.2.1(a) shall be in Dollars or
Australian Dollars, (iii) each payment of fees pursuant to Section 3.2.1(b) or
(d) shall be in Dollars or Euros, (iv) each payment of fees pursuant to
Section 3.2.1(c) shall be in Dollars or Canadian Dollars, (v) each payment of
fees pursuant to Section 3.2.1(e) shall be in Dollars or New Zealand Dollars,
(vi) each payment of fees pursuant to Section 3.2.1(f) shall be in Dollars or
Singapore Dollars, and (vii) each payment of fees pursuant to Section 3.2.1(g)
shall be in Dollars or Sterling, which payment currency in the case of
clauses (ii) through (vii) above shall be at the option of the Applicable
Foreign Borrowers of the relevant Borrower Group with the amount of any such
payment made in a currency other than Dollars determined by the Agent based on
the Exchange Rate;

 

251



--------------------------------------------------------------------------------

(d) each payment of fees pursuant to Sections 3.2.2 through 3.2.9 (other than
Section 3.2.9(a)) shall be in the currency of the underlying Letter of Credit;
and

(e) each payment in respect of Extraordinary Expenses and any other costs,
expenses and indemnities shall be made in the currency in which the same were
incurred by the party to whom payment is to be made.

No payment to any Credit Party or any Security Trustee (whether under any
judgment or court order or otherwise) shall discharge the obligation or
liability of the Loan Party in respect of which it was made unless and until
such Credit Party or such Security Trustee shall have received Full Payment in
the currency in which such obligation or liability is payable pursuant to the
above provisions of this Section 5.11. Agent has the right, at the expense of
the applicable Loan Party, to convert any payment made in an incorrect currency
into the applicable currency required under this Agreement. To the extent that
the amount of any such payment shall, on actual conversion into such currency,
fall short of such obligation or liability actual or contingent expressed in
that currency, such Loan Party (together with the other Loan Parties within its
Loan Party Group or other obligors pursuant to any Guarantee of the Obligations
of such Loan Party Group) agrees to indemnify and hold harmless such Credit
Party or such Security Trustee, with respect to the amount of the shortfall with
respect to amounts payable by such Loan Party hereunder, with such indemnity
surviving the termination of this Agreement and any legal proceeding, judgment
or court order pursuant to which the original payment was made which resulted in
the shortfall. To the extent that the amount of any such payment to a Credit
Party or a Security Trustee shall, upon an actual conversion into such currency,
exceed such obligation or liability, actual or contingent, expressed in that
currency, such Credit Party or such Security Trustee shall return such excess to
the members of the affected Borrower Group.

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders and Fronting Banks shall not be required to fund
any requested Loan, issue any Letter of Credit, or otherwise extend credit to
Borrowers hereunder, until the date (“Closing Date”) on which each of the
following conditions has been satisfied (and with respect to deliveries of Loan
Documents, each such delivery shall be fully-executed (where applicable) and in
form and substance reasonably satisfactory to the Agent and its counsel):

(a) Loan Documents. Notes shall have been executed by each Borrower within a
Borrower Group and delivered to each Applicable Lender that requests issuance of
a Note at least three Business Days prior to the Closing Date. Each other Loan
Document shall have been duly executed (where applicable) by each of the
signatories thereto (including, without limitation, each lender party to the
Existing Loan Agreement that is continuing as a Lender hereunder) and delivered
to the Agent, and each Loan Party shall be in compliance with all terms thereof.

 

252



--------------------------------------------------------------------------------

(b) Deposit Account Control Agreements. Subject to Schedule 10.1.16, Agent shall
have received evidence of the establishment of each Dominion Account and related
lockboxes, together with fully-executed Deposit Account Control Agreements with
respect thereto and covering the other Deposit Accounts listed on Schedule 5 to
the Perfection Certificate (other than Excluded Deposit Accounts).

(c) Securities Account Control Agreements. Agent shall have received
fully-executed Securities Account Control Agreements covering the Securities
Accounts listed on Schedule 5 to the Perfection Certificate.

(d) Joinder to Intercreditor Agreement. The Agent shall have entered into a
notice of amendment and confirmation of joinder to the Intercreditor Agreement
with the trustee for the Senior Secured Notes, in form and substance reasonably
satisfactory to the Agent, and the Intercreditor Agreement shall be in full
force and effect.

(e) Perfected First-Priority Liens. The Agent shall have received (i) reasonably
satisfactory evidence that the Agent and/or Security Trustees shall have a valid
and perfected first priority (except as otherwise permitted hereunder) Lien,
security interest and hypothecation in the Collateral (including acknowledgments
of all filings or recordations necessary to perfect its Liens in the Collateral)
and (ii) releases, satisfactions and payoff letters terminating all Liens on the
Collateral arising under the HSBC Credit Agreement and all other Liens not
permitted under Section 10.2.2.

(f) Lien Searches. The Agent shall have received UCC, PPSA, PPSA Australia,
title and Lien searches and other evidence reasonably satisfactory to Agent that
its and/or Security Trustees’ Liens are the only Liens upon the Collateral,
except Liens permitted under Section 10.2.2 and Liens being terminated under
Section 6.1(e).

(g) Payment of Recording Costs. All filing and recording fees and taxes shall
have been duly paid or arrangements reasonably satisfactory to the Agent shall
have been made for the payment thereof.

(h) Closing Certificates. The Agent shall have received a certificate of each
Loan Party, dated the Closing Date, substantially in the form of Exhibit H-1
with respect to the Australian Facility Loan Parties, Exhibit H-2 with respect
to the Belgian Facility Loan Parties, Exhibit H-3 with respect to the Canadian
Facility Loan Parties, Exhibit H-4 with respect to the Dutch Facility Loan
Parties, Exhibit H-5 with respect to the UK Facility Loan Parties and Exhibit
H-6 with respect to the U.S. Facility Loan Parties, in each case with
appropriate insertions, executed by the President or any Vice President and the
Secretary or any Assistant Secretary of such Loan Party, and attaching the
documents referred to in Section 6.1(i).

(i) Organic Documents; Incumbency. The Agent shall have received a copy of
(i) each Organic Document of each Loan Party certified, to the extent
applicable, as of a recent date by the applicable Governmental Authority,
(ii) signature and incumbency certificates of the Senior Officers of each Loan
Party executing the Loan Documents to which it is a party; (iii) in respect of a
Belgian Domiciled Loan Party, a KBO certificate and a non-insolvency
certificate, each not older than 10 Business Days from the Closing Date;
(iv) resolutions of the

 

253



--------------------------------------------------------------------------------

Board of Directors or similar governing body of each Loan Party (A) approving
and authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, (B) in the case of each Borrower, the extensions of credit
contemplated hereunder, certified as of the Closing Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment and (C) in respect of a Belgian Domiciled Loan Party, setting out the
reasons why the board of directors of that Belgian Domiciled Loan Party
considered that the entry into this Agreement, any Guarantee (as the case may
be) and the Belgian Security Agreements to which it is proposed to be a party,
is of benefit to that Belgian Domiciled Loan Party; (v) a good standing
certificate (or other similar instrument) from the applicable Governmental
Authority of each Loan Party’s jurisdiction of incorporation, organization or
formation (to the extent a good standing certificate or similar instrument may
be obtained in such jurisdiction); and (vi) in respect of a Belgian Domiciled
Loan Party, a resolution of the shareholders meeting or a written resolution of
all shareholders of that Belgian Domiciled Loan Party approving the provisions
of the Loan Documents to which it is proposed to be a party in accordance with
article 556 of the Belgian Companies Code (evidence that an extract of such
resolution has been filed with the clerk of the commercial court of the judicial
district of that Belgian Domiciled Loan Party in accordance with Article 556 of
the Belgian Companies Code shall be provided to the Agent within 15 Business
Days from the Closing Date).

(j) Fees. Merrill Lynch, Pierce, Fenner & Smith Incorporated and the Agent shall
have received the fees to be received on the Closing Date set forth in the Fee
Letter. The Lenders shall have received the fees in the amounts previously
agreed in writing by the Agent, MRC and such Lenders to be received on the
Closing Date, and all reasonable and documented out-of-pocket expenses of the
Agent and Security Trustees (including the reasonable and documented fees,
disbursements and other charges of counsel (which shall be limited to the
reasonable and documented out-of-pocket legal fees and expenses of Vinson &
Elkins LLP, U.S. counsel to Agent and Security Trustees, the Norton Rose Group,
foreign counsel to Agent and Security Trustees (other than in Belgium and New
Zealand), LYDIAN, Belgian counsel to Agent and Security Trustees, Bell Gully,
New Zealand counsel to Agent and Security Trustees, and, if necessary, of one
local counsel in each other relevant jurisdiction (which may include a local
counsel acting in multiple jurisdictions)) for which invoices have been
presented prior to the Closing Date shall have been paid.

(k) Solvency Certificate. On the Closing Date, the Agent shall have received a
certificate from a Senior Officer of the North American Loan Party Agent, with
appropriate attachments and demonstrating that after giving effect to the
consummation of the transactions contemplated by this Agreement, the Borrowers
and the Guarantors, taken as a whole, are Solvent.

(l) Historical Financial Statements. Lenders shall have received the Historical
Financial Statements.

(m) Financial Projections. The Agent shall have received financial projections
of the Borrowers, which shall be reasonably acceptable to the Agent (and the
Agent hereby acknowledges that it has received the same prior to the date
hereof).

 

254



--------------------------------------------------------------------------------

(n) Insurance. Certificates of insurance evidencing the existence of insurance
to be maintained by the Loan Parties pursuant to Section 10.1.5 and, if
applicable, the designation of the Agent or a Security Trustee as loss payee as
its interest may appear thereunder, in each case, in form and substance
satisfactory to the Agent.

(o) Borrowing Base Certificate. The Agent shall have received Borrowing Base
Certificates setting forth each Borrowing Base, in each case, effective as of
February 29, 2012.

(p) Perfection Certificate. Each Loan Party shall deliver to the Agent a
completed Perfection Certificate, executed and delivered by a Senior Officer of
such Loan Party, together with all attachments contemplated thereby.

(q) Legal Opinions. The Agent shall have received reasonably satisfactory
opinions of counsel to the Loan Parties, in each case, customary for
transactions of this type (which shall cover, among other things, authority,
legality, validity, binding effect and enforceability of the Loans and the
creation and perfection of Liens in the Collateral) and of appropriate local
counsel (including Australian, Belgian, Canadian, Dutch and UK counsel).

(r) No Material Adverse Change. There shall not have occurred since December 31,
2011 any Material Adverse Change or any event or condition that has had or could
be reasonably expected, either individually or in the aggregate, to have a
Material Adverse Effect.

(s) Excess Availability. Upon giving effect to the initial funding of Loans and
issuance of Letters of Credit, and the payment by the Borrowers of all fees and
expenses incurred in connection herewith and due on the Closing Date, as well as
the amount of any payables stretched beyond their customary payment practices,
Excess Availability shall be at least $300,000,000.

(t) No Litigation. There shall be no action, suit, investigation litigation or
proceeding pending or threatened in any court or before any arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect or to materially and adversely affect this Agreement (or the
transactions contemplated hereby).

(u) Third-Party Consents. The Agent shall have received a certificate of a
Senior Officer of each Loan Party either (i) attaching copies of all consents,
licenses and approvals required or appropriate to be obtained from any
Governmental Authority or other third-party in connection with the execution,
delivery and performance by and the validity against each Loan Party of the Loan
Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (ii) stating that no such consents,
licenses or approvals are so required.

(v) Payment of Existing Indebtedness. All Indebtedness arising under the HSBC
Credit Agreement shall have been repaid in full, and the Agent shall have
received payoff letters or similar agreements which evidence the foregoing.

 

255



--------------------------------------------------------------------------------

(w) Due Diligence. Agent and Joint Lead Arrangers shall have satisfactorily
completed their due diligence, including such collateral reviews, field
examinations, audits, appraisals, assessments and other reviews as Agent and
Joint Lead Arrangers deem appropriate.

(x) Know Your Customer. Any information reasonably required by a Lender and any
other Secured Party to enable it to meet its internal “know your customer”
compliance requirements and normal operating procedures shall have been
delivered.

6.2 Conditions Precedent to All Credit Extensions. The Agent, Fronting Banks and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers (including the initial Loans on the Closing Date), unless the
following conditions are satisfied:

(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;

(b) The representations and warranties of each Loan Party in the Loan Documents
shall be true and correct in all material respects (or, with respect to
representations and warranties qualified by materiality, in all respects) as of
the date of such extension of credit (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date);

(c) Availability of not less than the amount of the proposed Borrowing shall
exist;

(d) Both immediately before and immediately after giving effect thereto, no
Overadvance shall exist or would result therefrom and the Total Revolver
Exposure would not exceed the Maximum Facility Amount;

(e) With respect to the issuance of a Letter of Credit, the applicable LC
Conditions shall be satisfied; and

(f) With respect to the funding of any Revolver Loan or arrangement for issuance
of any Letter of Credit to a Foreign Borrower, or grant of any other
accommodation to or for the benefit of any Foreign Borrower, the requirements of
Section 2.11 are satisfied.

Each request (or any deemed request, except a deemed request in connection with
a Protective Advance or pursuant to Sections 2.2.2(a), 2.3.2(a), 2.4.2(a),
2.5.2(a), 2.6.2(a), 2.7.2(a), 2.8.2(a), or 2.9.2(a)) by a Loan Party Agent or
any Borrower for funding of a Loan, issuance of a Letter of Credit or grant of
an accommodation shall constitute a representation by all Borrowers that the
foregoing conditions are satisfied on the date of such request and on the date
of such funding, issuance or grant.

Upon satisfaction on the Closing Date of all the conditions specified in
Sections 6.1 and 6.2, (i) the Existing Loan Agreement will be amended and
restated by this Agreement (with all loans outstanding thereunder and the
Existing U.S. Letters of Credit being renewed and continued) and all Liens
securing obligations under the Existing Loan Agreement shall be automatically
continued and (ii) such adjustments shall be made as Agent shall specify so that
the outstanding Revolver Loans and LC Obligations applicable to each Lender
equals its Pro Rata share thereof (after giving effect to this Agreement).

 

256



--------------------------------------------------------------------------------

SECTION 7. COLLATERAL

7.1 Grant of Security Interest. To secure the prompt payment and performance of
(a) all Secured Obligations (including all Secured Obligations of the
Guarantors) whether arising under the Credit Documents or otherwise, each U.S.
Domiciled Loan Party hereby grants to the Agent (or confirms that the Agent
already possesses), for the benefit of the Secured Parties, and (b) its
Applicable Canadian Borrower Secured Obligations, each Canadian Domiciled Loan
Party hereby grants to the Agent (or confirms that the Agent already possesses),
for the benefit of the Canadian Facility Secured Parties, in each case, a
continuing security interest in and Lien upon all of the following Property of
such Loan Party, whether now owned or hereafter acquired, and wherever located:

(i) all Accounts and all Payment Intangibles;

(ii) all Inventory or Documents, customs receipts, insurance certificates,
shipping documents and other written materials related to the purchase or import
of any Inventory;

(iii) all Specified Revolving Credit Collateral;

(iv) all Deposit Accounts (other than the Net Available Cash Account, to the
extent that it constitutes a Deposit Account) and Securities Accounts (other
than the Net Available Cash Account, to the extent it constitutes a Securities
Account), including all cash, marketable securities, securities entitlements,
financial assets and other funds held in or on deposit in any of the foregoing;

(v) monies, cash and deposits;

(vi) all Records, Supporting Obligations and related Letter-of-Credit Rights,
Commercial Tort Claims or other claims and causes of action, in each case, to
the extent not primarily related to Notes Priority Lien Collateral; and

(vii) to the extent not otherwise included, all substitutions, replacements,
accessions, products and proceeds (including, insurance proceeds, investment
property, licenses, royalties, income, payments, claims, damages and proceeds of
suit) of any or all of the foregoing.

7.2 Lien on Deposit Accounts; Cash Collateral.

7.2.1 Deposit Accounts. Each Loan Party hereby authorizes and directs each bank
or other depository to deliver to the Agent and the Security Trustees, upon
request, all balances (other than the minimum balances required to be retained
therein by the related depository bank and agreed to by the Agent) in any
Deposit Account and Dominion Account maintained by such Loan Party, without
inquiry into the authority or right of Agent or any Security Trustee to make
such request.

 

257



--------------------------------------------------------------------------------

7.2.2 Cash Collateral. Any Cash Collateral may be invested, at Agent’s
discretion, in Permitted Investments, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Loan Party, and shall
have no responsibility for any investment or loss. To further secure the prompt
payment and performance of all (a) Secured Obligations, each U.S. Domiciled Loan
Party hereby grants to Agent, for the benefit of the Secured Parties, and
(b) Canadian Facility Secured Obligations, each Canadian Domiciled Loan Party
hereby grants to Agent, for the benefit of the Canadian Facility Secured
Parties, in each case, a continuing security interest in and Lien on all Cash
Collateral of such Loan Party from time to time and all proceeds thereof,
whether such Cash Collateral is held in a Cash Collateral Account or otherwise.
Loan Parties organized or incorporated outside of the U.S. and Canada shall
grant Liens to the applicable Security Trustee on Cash Collateral pursuant to
the relevant Security Documents. Agent and each Security Trustee may apply Cash
Collateral of (i) a U.S. Domiciled Loan Party to the payment of any Secured
Obligations, (ii) an Australian Domiciled Loan Party to the payment of any
Australian Facility Secured Obligations, (iii) a Belgian Domiciled Loan Party to
the payment of any Belgian Facility Secured Obligations, (iv) a Canadian
Domiciled Loan Party to the payment of any Canadian Facility Secured
Obligations, (v) a Dutch Domiciled Loan Party to the payment of any Dutch
Facility Secured Obligations, (vi) a New Zealand Domiciled Loan Party to the
payment of any New Zealand Facility Secured Obligations, (vii) a Singapore
Domiciled Loan Party to the payment of any Singapore Facility Secured
Obligations, and (viii) a UK Domiciled Loan Party to the payment of any UK
Facility Secured Obligations, in each case, in such order as Agent may elect, as
they become due and payable. Each Cash Collateral Account and all Cash
Collateral shall be under the sole dominion and control of Agent and the
Security Trustees. No U.S. Domiciled Loan Party or other Person claiming through
or on behalf of any U.S. Domiciled Loan Party shall have any right to any Cash
Collateral, until Full Payment of all Secured Obligations. No Australian
Domiciled Loan Party or other Person claiming through or on behalf of any
Australian Domiciled Loan Party shall have any right to any Cash Collateral,
until Full Payment of all Australian Facility Secured Obligations. No Belgian
Domiciled Loan Party or other Person claiming through or on behalf of any
Belgian Domiciled Loan Party shall have any right to any Cash Collateral, until
Full Payment of all Belgian Facility Secured Obligations. No Canadian Domiciled
Loan Party or other Person claiming through or on behalf of any Canadian
Domiciled Loan Party shall have any right to any Cash Collateral, until Full
Payment of all Canadian Facility Secured Obligations. No Dutch Domiciled Loan
Party or other Person claiming through or on behalf of any Dutch Domiciled Loan
Party shall have any right to any Cash Collateral, until Full Payment of all
Dutch Facility Secured Obligations. No New Zealand Domiciled Loan Party or other
Person claiming through or on behalf of any New Zealand Domiciled Loan Party
shall have any right to any Cash Collateral, until Full Payment of all New
Zealand Facility Secured Obligations. No Singapore Domiciled Loan Party or other
Person claiming through or on behalf of any Singapore Domiciled Loan Party shall
have any right to any Cash Collateral, until Full Payment of all Singapore
Facility Secured Obligations. No UK Domiciled Loan Party or other Person
claiming through or on behalf of any UK Domiciled Loan Party shall have any
right to any Cash Collateral, until Full Payment of all UK Facility Secured
Obligations.

 

258



--------------------------------------------------------------------------------

7.3 Other Collateral.

7.3.1 Commercial Tort Claims. North American Loan Party Agent shall, within 10
days of a Senior Officer becoming aware thereof, notify Agent in writing if any
U.S. Facility Loan Party has a Commercial Tort Claim (other than, as long as no
Default or Event of Default exists, Commercial Tort Claims reasonably expected
to result in awarded damages (net of anticipated legal expenses relating
thereto) of less than $2,000,000 in aggregate) and, upon Agent’s request, shall
promptly take such actions as Agent deems appropriate to confer upon Agent (for
the benefit of Secured Parties) a duly perfected, first priority Lien upon such
claim.

7.3.2 Certain After-Acquired Collateral. If any assets are acquired by any Loan
Party after the Closing Date (other than assets constituting Collateral under
the Security Documents that become subject to the perfected or valid Lien of the
Security Documents upon acquisition thereof) that are of the nature secured by
the Security Documents, the applicable Loan Party Agent will notify the Agent,
and, if requested by the Agent, such Loan Party will cause such assets to be
subjected to a Lien securing the applicable Secured Obligations and will take,
and cause the other Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Agent to grant and perfect such Liens consistent
with the applicable requirements of the Security Documents, including actions
described in Section 7.6, all at the expense of the Loan Parties. Without
limiting the foregoing, a Loan Party Agent shall notify Agent in writing within
30 days if, after the Closing Date, any Loan Party obtains any interest in any
Property consisting of (a) Deposit Accounts other than Excluded Deposit
Accounts, (b) Chattel Paper, (c) negotiable Documents, (d) promissory notes and
other Instruments (other than checks) or (d) Investment Property consisting of
any Securities Account and, upon Agent’s reasonable request, shall promptly take
such actions as Agent or its Security Trustee reasonably deems appropriate to
effect a duly perfected, first priority Lien upon such Collateral (so long as it
does not constitute Notes Priority Lien Collateral), including obtaining any
appropriate possession, control agreement or lien waiver (it being understood
that there shall be no requirement to obtain lien waivers not obtainable with
commercially reasonable efforts), as appropriate and/or executing such
additional Security Documents as may be reasonably requested by Agent or a
Security Trustee. If any Collateral is in the possession of a third party, at
Agent’s request, the applicable Loan Party having rights in such Collateral
shall use commercially reasonable efforts to obtain a Collateral Access
Agreement in favor of the Agent and the applicable Security Trustee in each case
to the extent the Cost of Inventory held by such third person exceeds the lesser
of (i) $2,000,000 and (ii) five percent (5%) of the Borrower Group Commitments
of the applicable Borrower Group.

7.4 Limitation on Permitted Discretion.

(a) The Agent shall have the right to establish, modify or eliminate Reserves
against Eligible Accounts and Eligible Inventory from time to time in its
Permitted Discretion. In addition, the Agent reserves the right, at any time and
from time to time after the Closing Date, to adjust any of the applicable
criteria, to establish new criteria and to adjust advance rates with respect to
Eligible Accounts and Eligible Inventory, in its Permitted Discretion, subject
to Section 14.1.1.

 

259



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing or any provision in this Agreement to the
contrary, circumstances, conditions, events or contingencies arising prior to
the Closing Date and disclosed to the Agent prior to the Closing Date shall not
be the basis for any establishment or modification of Reserves, eligibility
criteria or advance rates unless (i) in the case of Reserves and eligibility
criteria, such Reserves or eligibility criteria were established on the Closing
Date or (ii) such circumstances, conditions, events or contingencies shall have
changed in any material respect since the Closing Date.

(c) Any exercise of Permitted Discretion with respect to Reserves shall be based
on a good faith reasonable determination of the Agent that (i) the
circumstances, conditions, events or contingencies giving rise thereto will or
reasonably could be expected to adversely affect a material portion of the value
of the Eligible Accounts or Eligible Inventory in any Borrowing Base, the
enforceability or priority of the Agent’s or a Security Trustee’s Liens thereon
or the amount the Secured Parties would likely receive in the liquidation of any
material portion of Eligible Accounts or Eligible Inventory in any Borrowing
Base and (ii) the proposed action to be taken by the Agent to mitigate the
effects described in clause (i) (including the amount of any Reserves) bears a
reasonable relationship to the circumstance, condition, event or other
contingency that is the basis therefor.

(d) Upon delivery of notice to a Loan Party Agent by the Agent of its intent to
establish or increase Reserves, the Agent shall be available to discuss the
proposed Reserves or increase, and Borrowers may take such action as may be
required so that the circumstance, condition, event or other contingency that is
the basis for such Reserves or increase no longer exists, in a manner and to the
extent reasonably satisfactory to the Agent in the exercise of its Permitted
Discretion. In no event shall such notice and opportunity limit the right of the
Agent to establish or change such Reserves, unless the Agent shall have
determined in its Permitted Discretion that the circumstance, condition, event
or other contingency that is the basis for such new Reserves or such change no
longer exists or has otherwise been adequately addressed by Borrowers.

7.5 No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent, any Security Trustee or any
Lender to, or in any way modify, any obligation or liability of Loan Parties
relating to any Collateral.

7.6 Further Assurances. Each Loan Party will promptly execute any and all
further documents, financing statements, agreements, title certificates,
assignments and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), which may be
required under any Applicable Law, or which the Agent, any Security Trustee or
the Required Borrower Group Lenders may reasonably request, in order to grant,
preserve, protect and perfect the validity and priority of the Liens created or
intended to be created by the Security Documents, or otherwise to give effect to
the intent of this Agreement, all at the expense of the Loan Parties.

 

260



--------------------------------------------------------------------------------

SECTION 8. COLLATERAL ADMINISTRATION

8.1 Administration of Accounts.

8.1.1 Records and Schedules of Accounts. Each Loan Party shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form reasonably satisfactory to Agent in accordance with
Section 10.1.1(g). If the collectability of Accounts of all Borrowers in an
aggregate face amount exceeding $10,000,000 is impaired, then a Loan Party Agent
shall notify Agent of such occurrence promptly (and in any event within one
Business Day) after any Loan Party has knowledge thereof.

8.1.2 Taxes. If an Account of any Loan Party includes a charge for any Taxes,
Agent is authorized, in its discretion, if the applicable Loan Party has not
paid such Taxes when due, to pay the amount thereof to the proper Governmental
Authority for the account of such Loan Party and to charge the Loan Parties
therefor; provided, however, that neither Agent nor any other Secured Party
shall be liable for any Taxes that may be due from the Loan Parties or with
respect to any Collateral.

8.1.3 Account Verification. During a Default, Event of Default or Cash Dominion
Event, Agent shall have the right, in the name of Agent, any designee of Agent
or any Loan Party, to verify the validity, amount or any other matter relating
to any Accounts of the Loan Parties by mail, telephone or otherwise. Loan
Parties shall cooperate fully with Agent in an effort to facilitate and promptly
conclude any such verification process.

8.1.4 Maintenance of Dominion Accounts. Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements reasonably acceptable to
Agent. Borrowers shall obtain a Deposit Account Control Agreement from each
lockbox servicer and Dominion Account bank, establishing Agent’s (or a Security
Trustee’s) control over and Lien in the lockbox or Dominion Account, requiring
immediate deposit of all remittances received in the lockbox to a Dominion
Account and waiving offset rights of such servicer or bank, except for customary
administrative charges. Dominion Accounts for Belgian Borrowers and Dutch
Borrowers must be maintained exclusively at Bank of America. Dominion Accounts
for Australian Borrowers, New Zealand Borrowers, Singapore Borrowers and UK
Borrowers must be maintained exclusively at Bank of America and shall be under
the sole dominion and exclusive control of Agent (or its Security Trustee)
whether or not a Cash Dominion Event exists; provided, that collected funds will
be disbursed from such Dominion Accounts in the discretion of Agent. If a
Dominion Account for Canadian Borrowers or U.S. Borrowers is not maintained with
Bank of America, Agent (or its Security Trustee) may, during the existence of
any Cash Dominion Event, require immediate transfer of all cash receipts in such
account to a Dominion Account maintained with Bank of America. Agent, Security
Trustees and Lenders assume no responsibility to Loan Parties for any lockbox
arrangement or Dominion Account, including any claim of accord and satisfaction
or release with respect to any Payment Items accepted by any bank.

 

261



--------------------------------------------------------------------------------

8.1.5 Proceeds of Collateral. Borrowers shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account). If any Borrower receives cash or Payment Items
with respect to any Collateral, it shall hold same in trust for Agent and the
Security Trustees and within one (1) Business Day deposit same into a Dominion
Account. Foreign Borrowers may not participate in any cash pooling arrangements.

8.2 Administration of Inventory.

8.2.1 Records and Reports of Inventory. Each Loan Party shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports (which
reports shall set forth the Inventory information by location) in form
reasonably satisfactory to Agent in accordance with Section 10.1.1(g).

8.2.2 Returns of Inventory. No Loan Party shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) Agent is promptly
notified if the aggregate value of all Inventory returned in any month exceeds
$35,000,000 in the aggregate for all Borrowers; and (d) any payment received by
a Loan Party for a return is promptly remitted to Agent for application to the
Obligations in accordance with Section 5.5 or 5.6, as applicable.

8.2.3 Storage and Maintenance. Loan Parties shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in conformity in all material respects with all
Applicable Law, including the FLSA, if applicable, and shall make current rent
payments (within applicable grace periods provided for in leases) at all
locations where any Collateral is located.

8.3 Administration of Deposit Accounts. Schedule 8.3 sets forth all Deposit
Accounts maintained by Borrowers as of the date hereof, including all Dominion
Accounts. Each Loan Party shall take all actions necessary to establish Agent’s
(or its Security Trustee’s) control of each Deposit Account through a Deposit
Account Control Agreement (other than Excluded Deposit Accounts). A Loan Party
shall be the sole account holder of each Deposit Account and shall not allow any
other Person (other than Agent or a Security Trustee) to have control over a
Deposit Account or any Property deposited therein. Notwithstanding the preceding
sentence, a U.S. Domiciled Loan Party may establish a deposit account that does
not contain proceeds of Loans, Inventory, Accounts or Specified Revolving Credit
Collateral, which deposit account shall be (a) identified as such in writing to
the Agent and (b) solely for the deposit of proceeds from the sale of Notes
Priority Lien Collateral pending final application thereof to the Term Loans
(such account, the “Net Available Cash Account”). A Loan Party Agent shall
promptly notify Agent of any opening or closing of a Deposit Account and will
amend Schedule 8.3 to reflect same.

 

262



--------------------------------------------------------------------------------

8.4 General Provisions.

8.4.1 Location of Collateral. (a) All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Loan Parties at the
Borrowers’ business locations set forth in Schedule 8.4.1, except that Loan
Parties may (i) make sales or other dispositions of Collateral in accordance
with Section 10.2.4; (ii) in the case of any U.S. Facility Loan Party, move
Collateral to another location in the United States; (iii) in the case of any UK
Domiciled Loan Party, move Collateral to another location in the United Kingdom;
(iv) in the case of a Canadian Domiciled Loan Party, move Collateral to another
location in Canada set forth on Schedule 8.4.1 or, (1) upon 15 Business Days
prior written notice to Agent, and (2) so long as all actions shall have been
taken prior to such move to ensure that the Agent has a perfected first priority
security interest in and Lien on such Collateral, any other location in Canada;
(v) in the case of any Australian Domiciled Loan Party, move Collateral to
another location in Australia; (vi) in the case of any Belgian Domiciled Loan
Party, move Collateral to another location in Belgium; (vii) in the case of any
Dutch Domiciled Loan Party, move Collateral to another location in the
Netherlands; (viii) in the case of any New Zealand Domiciled Loan Party, move
Collateral to another location in New Zealand; and (ix) in the case of any
Singapore Domiciled Loan Party, move Collateral to another location in
Singapore.

(b) Each Loan Party shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (having a Best’s Financial Strength
Rating of at least VII, unless otherwise approved by Agent) as are reasonably
satisfactory to Agent. From time to time upon request, Loan Parties shall
deliver to Agent the originals or certified copies of their insurance policies.
Unless Agent shall agree otherwise (giving due consideration to what is
commercially available in the insurance market for the applicable jurisdiction),
each policy shall include satisfactory endorsements (i) showing Agent (or its
Security Trustee) as loss payee, as appropriate; (ii) requiring at least 10
days’ prior written notice to Agent (or such shorter period as agreed to by
Agent) in the event of cancellation of the policy for any reason whatsoever; and
(iii) specifying that the interest of Agent shall not be impaired or invalidated
by any act or neglect of any Loan Party or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy. If any Loan Party fails to provide and pay for any insurance, Agent may,
at its option, but shall not be required to, procure the insurance and charge
such Loan Party therefor. Each Loan Party agrees to deliver to Agent, promptly
upon the request of Agent, copies of all reports made to insurance companies.
While no Event of Default exists, Loan Parties may settle, adjust or compromise
any insurance claim, as long as the proceeds are delivered to Agent. If an Event
of Default has occurred and is continuing, only Agent shall be authorized to
settle, adjust and compromise such claims.

8.4.2 Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral of a
Loan Party Group, all Taxes payable with respect to any Collateral of a Loan
Party Group (including any sale thereof), and all other payments required to be
made by Agent or a Security Trustee to any Person to realize upon any Collateral
of a Loan Party Group, shall be borne and paid by Loan Parties of such Loan
Party Group. Neither Agent nor any Security Trustee shall be liable or
responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s or such Security Trustee’s actual possession), for any diminution in the
value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency or other Person whatsoever, but the same shall be at Loan
Parties’ sole risk.

 

263



--------------------------------------------------------------------------------

8.4.3 Defense of Title to Collateral. Each Loan Party shall at all times
(a) defend its title to Collateral and Agent’s or Security Trustees’ Liens
therein against all Persons, claims and demands whatsoever, except Permitted
Liens.

8.5 Power of Attorney. Each of the Canadian Domiciled Loan Parties and U.S.
Domiciled Loan Parties hereby irrevocably constitutes and appoints Agent (and
all Persons designated by Agent) as such Loan Party’s true and lawful attorney
(and agent-in-fact), coupled with an interest, for the purposes provided in this
Section. Agent, or Agent’s designee, may, without notice and in either its or a
Loan Party’s name, but at the cost and expense of such Loan Parties within such
Loan Party’s Loan Party Group:

(a) Endorse a Canadian Domiciled Loan Party’s or a U.S. Domiciled Loan Party’s
name on any Payment Item or other proceeds of Collateral (including proceeds of
insurance) that come into Agent’s possession or control; and

(b) During the continuance of an Event of Default, (i) notify any Account
Debtors of a Canadian Domiciled Loan Party or a U.S. Domiciled Loan Party of the
assignment of their Accounts, demand and enforce payment of such Accounts by
legal proceedings or otherwise, and generally exercise any rights and remedies
with respect to such Accounts; (ii) settle, adjust, modify, compromise,
discharge or release any Accounts or other Collateral of the Canadian Domiciled
Loan Parties or the U.S. Domiciled Loan Parties, or any legal proceedings
brought to collect Accounts or Collateral of the Canadian Domiciled Loan Parties
or the U.S. Domiciled Loan Parties; (iii) sell or assign any Accounts and other
Collateral of the Canadian Domiciled Loan Parties or the U.S. Domiciled Loan
Parties upon such terms, for such amounts and at such times as Agent deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
Securities Accounts of the Canadian Domiciled Loan Parties or the U.S. Domiciled
Loan Parties, and take control, in any manner, of proceeds of Collateral of the
Canadian Domiciled Loan Parties or the U.S. Domiciled Loan Parties; (v) prepare,
file and sign a Canadian Domiciled Loan Party’s or a U.S. Domiciled Loan Party’s
name to a proof of claim or other document in a bankruptcy of an Account Debtor,
or to any notice, assignment or satisfaction of Lien or similar document;
(vi) receive, open and dispose of mail addressed to a Canadian Domiciled Loan
Party or a U.S. Domiciled Loan Party, and notify postal authorities to deliver
any such mail to an address designated by Agent; (vii) endorse any Chattel
Paper, Document, Instrument, bill of lading, or other document or agreement
relating to any Accounts, Inventory or other Collateral of the Canadian
Domiciled Loan Parties or the U.S. Domiciled Loan Parties; (viii) use a Canadian
Domiciled Loan Party’s or a U.S. Domiciled Loan Party’s stationery and sign its
name to verifications of Accounts and notices to Account Debtors of the Canadian
Domiciled Loan Parties or the U.S. Domiciled Loan Parties; (ix) use information
contained in any data processing, electronic or information systems relating to
Collateral of the Canadian Domiciled Loan Parties or the U.S. Domiciled Loan
Parties; (x) make and adjust claims under insurance policies of the Canadian
Domiciled Loan Parties or the U.S. Domiciled Loan Parties; (xi) take any action
as may be necessary or appropriate to obtain payment under any letter of credit,
banker’s acceptance or other instrument for which a Canadian Domiciled Loan
Party or a U.S. Domiciled Loan Party is a beneficiary; and (xii) take all other
actions as Agent reasonably deems appropriate to fulfill any Canadian Domiciled
Loan Party’s or U.S. Domiciled Loan Party’s obligations under the Loan
Documents.

 

264



--------------------------------------------------------------------------------

SECTION 9. REPRESENTATIONS AND WARRANTIES

9.1 General Representations and Warranties. In order to induce the Lenders to
enter into this Agreement, to make the Loans and issue or participate in Letters
of Credit as provided for herein, each Loan Party (with respect to itself and
its Subsidiaries) makes the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans and the issuance of the
Letters of Credit:

9.1.1 Corporate Status. Each Loan Party and each Material Subsidiary (a) is a
duly organized or incorporated and validly existing corporation or other entity
in good standing under the laws of the jurisdiction of its organization or
incorporation (to the extent such jurisdiction provides for the designation of
entities organized or incorporated thereunder as existing in good standing) and
has the corporate or other organizational power and authority to own its
property and assets and to transact the business in which it is engaged and
(b) has duly qualified and is authorized to do business and is in good standing
in all jurisdictions where it is required to be so qualified, except where the
failure to be so qualified could not reasonably be expected to result in a
Material Adverse Effect.

9.1.2 Corporate Power and Authority. Each Loan Party has the corporate or other
organizational power and authority to execute, deliver and carry out the terms
and provisions of the Loan Documents to which it is a party and has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party. Each Loan
Party has duly executed and delivered and has stamped or will stamp within the
appropriate time frame (where applicable) each Loan Document to which it is a
party and each such Loan Document constitutes the legal, valid and binding
obligation of such Loan Party enforceable in accordance with its terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and subject to general
principles of equity. Each Loan Party is in compliance with all laws, orders,
writs and injunctions except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

9.1.3 No Violation. Neither the execution, delivery or performance by any Loan
Party of the Loan Documents to which it is a party nor compliance with the terms
and provisions thereof nor the consummation of the transactions contemplated
hereby or thereby will (a) contravene any material provision of any Applicable
Law applicable to such Loan Party (including without limitation in respect of
the Australian Borrowers, section 260B of the Corporations Act (Cth) (2001)),
(b) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of such Loan Party or any of the Restricted Subsidiaries
(other than Liens created under the Loan Documents) pursuant to, the terms of
any material indenture, loan agreement, lease agreement, mortgage, deed of
trust, agreement or other material instrument to which such Loan Party or any of
the Restricted Subsidiaries is a party or by which it or any of its property or
assets is bound or (c) violate any provision of the Organic Documents of such
Loan Party or any of the Restricted Subsidiaries.

 

265



--------------------------------------------------------------------------------

9.1.4 Litigation. There are no actions, suits, arbitrations or proceedings
(including Environmental Claims) pending or, to the knowledge of such Loan
Party, threatened with respect to such Loan Party or any of its Subsidiaries
that could reasonably be expected to result in a Material Adverse Effect or a
Material Adverse Change.

9.1.5 Margin Regulations. Neither such Loan Party nor any of its Subsidiaries is
engaged principally, as one or more of its important activities, in the business
of extending credit for the purpose of purchasing any “margin stock” as defined
in Regulation U. Neither the making of any Loan hereunder nor the use of the
proceeds thereof will violate the provisions of Regulation T, U or X of the
Board of Governors.

9.1.6 Governmental Approvals. The execution, delivery and performance of each
Loan Document does not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except for
(a) such as have been obtained or made and are in full force and effect,
(b) filings and recordings in respect of the Liens created pursuant to the Loan
Documents and (c) such licenses, approvals, authorizations or consents the
failure to obtain or make could not reasonably be expected to have a Material
Adverse Effect.

9.1.7 Investment Company Act. No Loan Party (i) is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended, and (ii) has a license pursuant to
the Dutch Financial Supervision Act.

9.1.8 True and Complete Disclosure.

(a) None of the factual information and data (taken as a whole) heretofore or
contemporaneously furnished by or on behalf of such Loan Party, any of such Loan
Party’s Subsidiaries or any of their respective authorized representatives in
writing to the Agent and/or any Lender on or before the Closing Date (including
(i) the Confidential Information Memorandum and (ii) all information contained
in the Loan Documents) for purposes of or in connection with this Agreement or
any transaction contemplated herein contained any untrue statement of or omitted
to state any material fact necessary to make such information and data (taken as
a whole) not misleading at such time in light of the circumstances under which
such information or data was furnished, it being understood and agreed that for
purposes of this Section 9.1.8(a), such factual information and data shall not
include projections and pro forma financial information.

(b) The projections and pro forma financial information contained in the
information and data referred to in paragraph (a) above were based on good faith
estimates and assumptions believed by such Persons to be reasonable at the time
made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may materially differ from the
projected results.

9.1.9 Financial Condition; Financial Statements. The (a) unaudited historical
consolidated financial information of MRC as set forth in the Confidential
Information Memorandum, (b) Historical Financial Statements and (c) the
consolidated financial statements

 

266



--------------------------------------------------------------------------------

delivered pursuant to Section 10.1.1, in each case present or will, when
provided, present fairly in all material respects the consolidated financial
position of MRC and its Subsidiaries or Restricted Subsidiaries (as applicable)
at the respective dates of said information, statements and the consolidated
results of operations for the respective periods covered thereby. The financial
statements referred to in clauses (b) and (c) of this Section 9.1.9 have been
prepared in accordance with GAAP, consistently applied (except to the extent
provided in the notes to said financial statements), and the audit reports
accompanying such financial statements delivered pursuant to Section 10.1.1(a)
are not subject to any qualification as to the scope of the audit or the status
of MRC as a going concern. There has been no Material Adverse Change since
December 31, 2011.

9.1.10 Tax Returns; Payments; Australian GST Group; UK Charges.

(a) Such Loan Party and each of its Subsidiaries have filed all federal and
provincial income tax returns and all other material tax returns, domestic and
foreign, required to be filed by any of them and have paid all income and other
material Taxes payable by them that have become due, other than those (i) not
yet delinquent or (ii) contested in good faith as to which adequate reserves
have been provided in accordance with GAAP and which could not reasonably be
expected to result in a Material Adverse Effect. Such Loan Party and each of its
Subsidiaries have paid, or have provided adequate reserves (in the good faith
judgment of the management of such Loan Party) in accordance with GAAP for the
payment of, all material federal, state, provincial and foreign income taxes
applicable for all prior fiscal years and for the current fiscal year to the
Closing Date.

(b) As of the Closing Date, each Australian Facility Loan Party is not, nor has
it ever been, a member of a GST Group.

(c) Under the law of each Loan Party’s jurisdiction of incorporation it is not
necessary that any UK Security Agreement be filed, recorded on enrolled with any
court or other authority in that jurisdiction or that any stamp, registration or
similar tax be paid on or in relation to any UK Security Agreement or the
transactions contemplated by any UK Security Agreement, except (A) registration
of particulars of each UK Security Agreement at the Companies Registration
Office in England and Wales in accordance with Part 25 (Company Charges) of the
Companies Act 2006 or any regulations relating to the registration of charges
made under, or applying the provisions of, the Companies Act 2006 (B) filing,
registration or recordation on a voluntary basis or as required in order to
perfect the security interest created by any UK Security Agreement in any
relevant jurisdiction and (C) in each case, payment of associated fees, stamp
taxes or mortgage duties.

9.1.11 Employee Benefit Plans.

(a) Compliance with ERISA. Each U.S. Employee Plan is in compliance with ERISA,
the Code and any Applicable Law; no Reportable Event has occurred (or is
reasonably likely to occur) with respect to any U.S. Employee Plan; no U.S.
Employee Plan is insolvent or in reorganization (or is reasonably likely to be
insolvent or in reorganization), and no written notice of any such insolvency or
reorganization has been given to such Loan Party, any Subsidiary or any ERISA
Affiliate; no U.S. Employee Plan (other than a multiemployer plan)

 

267



--------------------------------------------------------------------------------

has an accumulated or waived funding deficiency (or is reasonably likely to have
such a deficiency); none of such Loan Party, any Subsidiary or any ERISA
Affiliate has incurred (or is reasonably likely expected to incur) any liability
to or on account of a U.S. Employee Plan pursuant to Section 409, 502(i),
502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or
4975 of the Code or has been notified in writing that it will incur any
liability under any of the foregoing Sections with respect to any U.S. Employee
Plan; no proceedings have been instituted (or are reasonably likely to be
instituted) to terminate or to reorganize any U.S. Employee Plan or to appoint a
trustee to administer any U.S. Employee Plan, and no written notice of any such
proceedings has been given to such Loan Party, any Subsidiary or any ERISA
Affiliate; and no lien imposed under the Code or ERISA on the assets of such
Loan Party or any Subsidiary or any ERISA Affiliate exists (or is reasonably
likely to exist) nor has such Loan Party, any Subsidiary or any ERISA Affiliate
been notified in writing that such a lien will be imposed on the assets of such
Loan Party, any Subsidiary or any ERISA Affiliate on account of any U.S.
Employee Plan, except to the extent that a breach of any of the representations,
warranties or agreements in this Section 9.1.11 would not result, individually
or in the aggregate, in an amount of liability that would be reasonably likely
to have a Material Adverse Effect. No U.S. Employee Plan (other than a
Multiemployer Plan) has an Unfunded Current Liability that would, individually
or when taken together with any other liabilities referenced in this
Section 9.1.11, be reasonably likely to have a Material Adverse Effect. With
respect to U.S. Employee Plans that are Multiemployer Plans, the representations
and warranties in this Section 9.1.11(a), other than any made with respect to
(i) liability under Section 4201 or 4204 of ERISA or (ii) liability for
termination or reorganization of such U.S. Employee Plans under ERISA, are made
to the best knowledge of such Loan Party.

(b) Canadian Employee Plans.

(i) No Canadian Employee Plan enacted or adopted after the Closing Date provides
for medical, life or other welfare benefits (through insurance or otherwise),
with respect to any current or former employee of any Canadian Domiciled Loan
Party or any Affiliate thereof after retirement or other termination of service
(other than coverage mandated by Requirements of Law or coverage provided
through the end of the month containing the date of termination from service or
otherwise where part of a severance package or with respect to injured or
disabled employees). Except as could not reasonably be expected to give rise,
individually or in the aggregate, to Material Adverse Effect (it being
acknowledged that, for purposes of this Section 9.1.11(b), funding deficiencies,
other benefit liabilities and events, conditions and circumstances that could
give rise to liabilities, as such deficiencies, liabilities and circumstances
exist as of the Closing Date, to the extent that they remain applicable at the
relevant determination date, and any future obligations arising therefrom shall
be included or considered in the determination of whether as of any date a
Material Adverse Effect has occurred, exists or could reasonably be expected to
occur):

(ii) Canadian Domiciled Loan Parties are in compliance in all material respects
with the requirements of the PBA and any binding FSCO requirements of general
application with respect to each Canadian Pension Plan and in compliance with
any FSCO directive or order directed specifically at a Canadian Pension Plan. No
Canadian Pension Plan has any Unfunded Current Liability. No fact or situation
that may

 

268



--------------------------------------------------------------------------------

reasonably be expected to result in a Material Adverse Effect exists in
connection with any Canadian Pension Plan. No Canadian Domiciled Loan Party or
Subsidiary contributes to or participates in a Canadian Multi-Employer Plan. No
Canadian Domiciled Loan Party or an Affiliate thereof maintains, contributes or
has any liability with respect to a Canadian Pension Plan which provides
benefits on a defined benefit basis. No Termination Event has occurred. All
contributions required to be made by any Canadian Domiciled Loan Party or
Subsidiary to any Canadian Pension Plan have been made in a timely fashion in
accordance with the terms of such Canadian Pension Plan and the PBA. No Lien has
arisen, choate or inchoate, in respect of any Canadian Domiciled Loan Party or
their property in connection with any Canadian Pension Plan (save for
contribution amounts not yet due).

(c) Foreign Plans. All Foreign Plans are in compliance with, and have been
established, administered and operated in accordance with, the terms of such
Foreign Plans and applicable law, except for any failure to so comply,
establish, administer or operate the Foreign Plans as would not reasonably be
expected to have a Material Adverse Effect. All contributions or other payments
which are due with respect to each Foreign Plan have been made in full and there
are no funding deficiencies thereunder, except to the extent any such events
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(d) UK DB Pension Plan.

(i) No UK Domiciled Loan Party (A) is an employer (as defined for the purposes
of sections 38 to 51 of the Pensions Act 2004) in respect of any UK DB Pension
Plan or (B) is or has at any time been “connected” with or an “associate” (as
those terms are used in sections 38 and 43 of the Pensions Act 2004) of such an
employer, except to the extent any such events would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(ii) No UK Domiciled Loan Party has been issued with a Financial Support
Direction or Contribution Notice in respect of any UK DB Pension Plan which
Financial Support Direction or Contribution Notice will or would be reasonably
likely to have a Material Adverse Effect.

9.1.12 Subsidiaries. Schedule 9.1.12 lists each Subsidiary of MRC (and the
direct and indirect ownership interest of MRC therein), in each case existing on
the Amendment Date. To the knowledge of MRC, after due inquiry, each Material
Subsidiary of MRC as of the Amendment Date has been so designated on
Schedule 9.1.12.

9.1.13 Intellectual Property. Such Loan Party and each of the Restricted
Subsidiaries have obtained all rights to intellectual property, free from
burdensome restrictions, that are necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
except where the failure to obtain any such rights could not reasonably be
expected to have a Material Adverse Effect.

 

269



--------------------------------------------------------------------------------

9.1.14 Environmental Laws.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect: (i) such Loan Party and each of the Subsidiaries and all Real Estate
are, and have been, in compliance with, and possess all permits, licenses and
registrations required pursuant to, all Environmental Laws; (ii) neither such
Loan Party, nor any of the Subsidiaries is subject to any Environmental Claim or
any other liability under any Environmental Law; (iii) such Loan Party and its
Subsidiaries are not conducting, or required to conduct, any investigation,
removal, remedial or other corrective action pursuant to any Environmental Law
at any location, including any Real Estate currently owned or leased by such
Loan Party or any of its Subsidiaries, and any real property to which such Loan
Party or any of its Subsidiaries may have sent Hazardous Materials; and (iv) no
underground storage tank or related piping, or any impoundment or other disposal
area containing Hazardous Materials is located at, on or under any Real Estate
currently owned or leased by such Loan Party or any of its Subsidiaries.

(b) Neither such Loan Party, nor any of the Subsidiaries has treated, stored,
transported, released or disposed or arranged for disposal or transport for
disposal of Hazardous Materials at, on, under or from any currently or formerly
owned or leased Real Estate or facility in a manner that could reasonably be
expected to have a Material Adverse Effect.

9.1.15 Properties. Such Loan Party and each of the Subsidiaries have good and
marketable title to or leasehold interest in all properties that are necessary
for the operation of their respective businesses as currently conducted and as
proposed to be conducted, free and clear of all Liens (other than any Liens
permitted by this Agreement or the Term Loan Credit Agreement) and except where
the failure to have such good title or such leasehold interest could not
reasonably be expected to have a Material Adverse Effect. All Liens of Agent or
a Security Trustee in the Collateral are duly perfected, opposable and first
priority Liens (or in the case of Foreign Borrowers valid and first priority
Liens), subject only to Liens permitted pursuant to Section 10.2.2 that are
expressly allowed to have priority over Agent’s or a Security Trustee’s Liens.

9.1.16 Solvency. On the Closing Date, immediately following the making of each
Loan and after giving effect to the application of the proceeds of such Loans,
the Borrowers and the Guarantors, taken as a whole, are Solvent.

9.1.17 Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto. Each Borrower warrants with respect to each of its Accounts at the time
it is shown as an Eligible Account in a Borrowing Base Certificate, that, to
such Borrower’s knowledge, in all material respects:

(a) it is genuine and what it purports to be, and is not evidenced by a
judgment;

(b) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

 

270



--------------------------------------------------------------------------------

(c) it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to Agent on request;

(d) it is not subject to any offset, Lien (other than those Liens permitted
pursuant to Section 10.2.2), deduction, defense, dispute, counterclaim or other
adverse condition except as arising in the Ordinary Course of Business and
disclosed to Agent; and it is absolutely owing by the Account Debtor, without
contingency in any respect;

(e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
PPSA, the Civil Code or other Applicable Law, the restriction is ineffective),
and the applicable Borrower is the sole payee or remittance party shown on the
invoice;

(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and

(g) (i) there are no facts or circumstances that are reasonably likely to impair
the enforceability or collectability of such Account; (ii) the Account Debtor
had the capacity to contract when the Account arose, continues to meet the
applicable Borrower’s customary credit standards, is Solvent, is not
contemplating or subject to an Insolvency Proceeding, and has not failed, or
suspended or ceased doing business; and (iii) there are no proceedings or
actions threatened or pending against any Account Debtor that could reasonably
be expected to have a material adverse effect on the Account Debtor’s financial
condition.

9.1.18 Australian Facility Loan Parties. If it is an Australian Facility Loan
Party, (a) the entering into and performance by it of its obligations under the
Loan Documents to which it is expressed to be a party are for its commercial
benefit and are in its commercial interests; and (b) the entry into and
performance by it of its obligations under the Loan Documents to which it is a
party do not contravene Part 2J.3 or Part 2E of the Corporations Act 2001 (Cth).

9.1.19 Pari passu ranking. Each UK Borrower’s payment obligations under the Loan
Documents rank at least pari passu with the claims of all its other unsecured
and unsubordinated creditors, except for obligations mandatorily preferred by
law applying to companies generally.

9.1.20 Ranking. Each UK Security Agreement has or will have the ranking in
priority which it is expressed to have in the relevant UK Security Agreement
and, other than as permitted under or contemplated by the Loan Documents, it is
not subject to any prior ranking or pari passu ranking Lien.

9.1.21 Belgian Financial Assistance. The Loans have not been and will not be
used to finance or refinance the acquisition of or subscription for shares in
any Belgian Domiciled Loan Party (unless carried out in accordance with the
Belgian Companies Code) and no security interests created under the Security
Documents and Guarantees will be used in breach of article 329/629 of the
Belgian Companies Code.

 

271



--------------------------------------------------------------------------------

9.1.22 OFAC. No Loan Party (a) is a Person whose Property or interest in
Property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (b) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
Person in any manner violative of Section 2, or (c) is a Person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

9.1.23 Patriot Act. Each Loan Party is in compliance, in all material respects,
with (a) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

10.1 Affirmative Covenants. The Loan Parties, jointly and severally, hereby
covenant and agree that on the Closing Date and thereafter, until the
Commitments, the Swingline Commitments and each Letter of Credit have terminated
and the Loans, together with interest, Fees and all other Obligations (other
than contingent indemnification obligations for which no claim has been
identified), are paid in full:

10.1.1 Financial and Other Information. The Loan Parties will furnish to the
Agent:

(a) as soon as available and in any event on or before the date on which such
financial statements are required to be filed with the SEC (or, if such
financial statements are not required to be filed with the SEC, on or before the
date that is 105 days after the end of each such fiscal year), (i) the
consolidated balance sheet of MRC and its Subsidiaries as at the end of such
fiscal year, and the related consolidated statement of operations and
consolidated statement of cash flows for such fiscal year, setting forth
comparative consolidated figures for the preceding fiscal year, and certified by
independent certified public accountants of recognized national standing whose
opinion shall not be qualified as to the scope of audit or as to the status of
MRC or any of the Material Subsidiaries (or group of Subsidiaries that together
would constitute a Material Subsidiary) as a going concern, together in any
event with a certificate of such accounting firm stating that in the course of
its regular audit of the business of MRC and the Material Subsidiaries, which
audit was conducted in accordance with generally accepted auditing standards,
such accounting firm has obtained no knowledge of any Default or Event of
Default that has occurred and is continuing or, if in the opinion of such
accounting firm such a Default or Event of Default has occurred and is
continuing, a statement as to the nature thereof which shall be certified by a
Senior Officer of MRC, and (ii) the unaudited consolidating financial statements
of MRC and its Subsidiaries containing a balance sheet as of the end of such
fiscal year and a statement of operations for such fiscal year prepared in
reasonable detail;

 

272



--------------------------------------------------------------------------------

(b) as soon as available and in any event on or before the date on which such
financial statements are required to be filed with the SEC with respect to each
of the first three quarterly accounting periods in each fiscal year of MRC (or,
if such financial statements are not required to be filed with the SEC, on or
before the date that is sixty (60) days after the end of each such quarterly
accounting period), the consolidated balance sheet of MRC and its Restricted
Subsidiaries, in each case as at the end of such quarterly period and the
related consolidated statement of operations for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly period, and the related consolidated statement of cash flows for
the elapsed portion of the fiscal year ended with the last day of such quarterly
period, and setting forth comparative consolidated figures for the related
periods in the prior fiscal year or, in the case of such consolidated balance
sheet, for the last day of the prior fiscal year, all of which shall be
certified by a Senior Officer of MRC, subject to changes resulting from audit
and normal year-end audit adjustments;

(c) as soon as available and in any event on or before the date that is thirty
(30) days after the end of each fiscal month of MRC, the consolidated balance
sheet of MRC and its Restricted Subsidiaries, in each case as at the end of such
fiscal month and the related consolidated statement of operations for such
fiscal month and for the elapsed portion of the fiscal year ended with the last
day of such fiscal month, and the related consolidated statement of cash flows
for the elapsed portion of the fiscal year ended with the last day of such
fiscal month, and setting forth comparative consolidated figures for the related
periods in the prior fiscal year or, in the case of such consolidated balance
sheet, for the last day of the prior fiscal year, all of which shall be
certified by a Senior Officer of MRC, subject to changes resulting from audit
and normal year-end audit adjustments;

(d) not more than sixty (60) days after the commencement of each fiscal year of
MRC, a budget of MRC and its Restricted Subsidiaries in reasonable detail for
such fiscal year on a quarterly basis and as customarily prepared by management
of MRC for their internal use consistent in scope with the financial statements
provided pursuant to Section 10.1.1(a), setting forth the material assumptions
upon which such budgets are based;

(e) at the time of the delivery of the financial statements provided for in
Sections 10.1.1(a) and (b), a Compliance Certificate of a Senior Officer of MRC
to the effect that no Default or Event of Default exists or, if any Default or
Event of Default does exist, specifying the nature and extent thereof, which
certificate shall set forth (i) the Consolidated Fixed Charge Coverage Ratio
(and accompanying calculations) as at the end of such fiscal year or period, as
the case may be, (ii) a specification of any change in the identity of the
Restricted Subsidiaries and Unrestricted Subsidiaries as at the end of such
fiscal year or period, as the case may be, from the Restricted Subsidiaries and
Unrestricted Subsidiaries, respectively, provided to the Lenders on the Closing
Date or the most recent fiscal year or period, as the case may be, (iii) the
then applicable level of the Applicable Margin and (iv) the amount of any Pro
Forma Adjustment not previously set forth in a Pro Forma Adjustment Certificate
or any change in the amount of a Pro Forma Adjustment set forth in any Pro Forma
Adjustment Certificate previously provided and, in

 

273



--------------------------------------------------------------------------------

either case, in reasonable detail, the calculations and basis therefor. At the
time of the delivery of the financial statements provided for in
Section 10.1.1(a), a certificate of a Senior Officer of each Loan Party Agent
setting forth certain information required pursuant to Sections 1 and 2 of the
Perfection Certificate or confirming that there has been no change in such
information since the Closing Date or the date of the most recent certificate
delivered pursuant to this subsection (e), as the case may be;

(f) as soon as available but in any event within twenty-five (25) days of the
end of each calendar month, a Borrowing Base Certificate (which shall be
calculated in a consistent manner with the most recently delivered Borrowing
Base Certificate) covering each Borrower and supporting information in
connection therewith, provided that (i) the Borrowers will be required to
furnish a Borrowing Base Certificate and supporting information in connection
therewith within four (4) days of the end of each calendar week as of the end of
such calendar week during which a FCCR Test Event is continuing, (ii) the North
American Loan Party Agent may deliver updates to the Foreign Allocated U.S.
Availability component of any Foreign Borrower’s Borrowing Base (A) when no FCCR
Test Event is continuing, once per calendar week and (B) at such other times as
Agent may agree in its discretion and (iii) the Borrowers may not reallocate the
Foreign Allocated U.S. Availability component of any Foreign Borrower’s
Borrowing Base if such reallocation would result in an Overadvance for such
Foreign Borrower;

(g) as soon as available but in any event within twenty-five (25) days of the
end of each calendar month (or, if requested by Agent, on a weekly basis if a
FCCR Test Event has occurred and is continuing), in each case, as of the period
then ended:

(i) a schedule detailing the Borrowers’ Inventory, in form reasonably
satisfactory to Agent, (1) by Borrower and by location (showing Inventory
located with a third party under any consignment, bailee arrangement, or
warehouse agreement, in each case, to the extent the Cost of Inventory at such
location exceeds (A) $1,000,000 in the aggregate with respect to Canadian
Borrowers and U.S. Borrowers and (B) $500,000 in the aggregate with respect to
any other Borrower Group), (2) including a report of material variances or other
results of Inventory counts performed by the Borrowers since the last Inventory
schedule and (3) reconciled to the Borrowing Base Certificate delivered as of
such date.

(ii) a worksheet of calculations prepared by the Borrowers to determine Eligible
Accounts and Eligible Inventory, such worksheets detailing the Accounts and
Inventory excluded from Eligible Accounts and Eligible Inventory and the reason
for such exclusion;

(iii) a schedule and aging of each Borrower’s and each Guarantor’s accounts
payable presented at the vendor level; and

(iv) a detailed aged trial balance of all Accounts of each Borrower as of the
end of the preceding month (or shorter applicable period), specifying each
Account’s Account Debtor name and address (if requested), amount, invoice date
and due date and, at the Agent’s reasonable request, showing any discount,
allowance, credit, authorized return or dispute, and including such proof of
delivery, copies of invoices and invoice registers, copies of related documents,
repayment histories, status reports and other information as Agent may
reasonably request.

 

274



--------------------------------------------------------------------------------

(h) promptly after a Senior Officer of any Loan Party obtains knowledge thereof,
notice of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the applicable Loan Party proposes to take with respect
thereto and (ii) any litigation or governmental proceeding pending against MRC
or any Subsidiary that could reasonably be expected to result in a Material
Adverse Effect or a Material Adverse Change;

(i) each Loan Party will promptly advise the Agent in writing after obtaining
knowledge of any one or more of the following environmental matters, unless such
environmental matters could not, individually or when aggregated with all other
such matters, be reasonably expected to result in a Material Adverse Effect:

(i) Any pending or threatened Environmental Claim against such Loan Party or any
current or former Real Estate;

(ii) Any condition or occurrence on or otherwise related to any current or
former Real Estate that (A) could reasonably be expected to result in
noncompliance by such Loan Party with any applicable Environmental Law or
(B) could reasonably be anticipated to form the basis of an Environmental Claim
against such Loan Party or any current or former Real Estate;

(iii) Any condition or occurrence on or otherwise related to any current or
former Real Estate that could reasonably be anticipated to cause such Real
Estate to be subject to any restrictions on the ownership, occupancy, use or
transferability of such Real Estate under any Environmental Law; and

(iv) The conduct of, or need to conduct, any investigation, or any removal,
remedial or other corrective action in response to the actual or alleged
presence, release or threatened release of any Hazardous Material on, at, under
or from any current or former Real Estate or otherwise related to Environmental
Law.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto. The term “Real Estate” shall mean land, buildings and
improvements owned or leased by any Loan Party, but excluding all operating
fixtures and equipment, whether or not incorporated into improvements.

(j) promptly upon filing thereof, copies of any filings (including on Form 10-K,
10-Q or 8-K) or registration statements with, and reports to, the SEC or any
analogous Governmental Authority in any relevant jurisdiction by MRC or any
Restricted Subsidiary (other than amendments to any registration statement (to
the extent such registration statement, in the form it becomes effective, is
delivered to the Lenders and the Agent), exhibits to any registration statement
and, if applicable, any registration statements on Form S-8) and copies of all
financial statements, proxy statements, notices and reports that MRC or any
Restricted Subsidiary shall send to the holders of any publicly issued debt of
MRC and/or any Restricted Subsidiary in their

 

275



--------------------------------------------------------------------------------

capacity as such holders (in each case to the extent not theretofore delivered
to the Lenders and the Agent pursuant to this Agreement) and, with reasonable
promptness, such other information (financial or otherwise) as the Agent on its
own behalf or on behalf of any Lender (acting through the Agent) may reasonably
request in writing from time to time;

(k) not later than any date on which financial statements are delivered with
respect to any Test Period in which a Pro Forma Adjustment is made as a result
of the consummation of the acquisition of any Acquired Entity or Business by MRC
or any Restricted Subsidiary for which there shall be a Pro Forma Adjustment, a
Pro Forma Adjustment Certificate;

(l) reasonably promptly but not later than sixty (60) days following the
occurrence of any change referred to in subclauses (i) through (iv) below,
written notice of any change (i) in the legal name of any Loan Party, (ii) in
the jurisdiction of organization or location of any Loan Party for purposes of
the Uniform Commercial Code, PPSA Australia, PPSA New Zealand or PPSA, (iii) in
the identity or type of organization of any Loan Party or (iv) in the Federal
Taxpayer Identification Number (or the equivalent identifier in any other
jurisdiction including tax file numbers) or organizational or corporate
identification number (including any Australian business numbers) of any Loan
Party, provided that, notwithstanding the foregoing, with respect to any Loan
Party incorporated in New Zealand or any Loan Party who has granted a security
interest over any Property which is subject to the terms of the PPSA New
Zealand, at least fourteen (14) days’ prior written notice of any change in the
legal name of any such Loan Party must be provided. The applicable Loan Party or
Loan Parties shall also promptly provide the Agent with certified Organic
Documents reflecting any of the changes described in the first sentence of this
clause (l).

(m) promptly after the sending or filing thereof, copies of any annual
information report (including all actuarial reports and other schedules and
attachments thereto) required to be filed with a Governmental Authority in
connection with each U.S. Employee Plan, any Foreign Plan that is required by
Applicable Law to be funded or any Canadian Pension Plan; promptly upon receipt,
copies of any notice, demand, inquiry or subpoena received in connection with
any U.S. Employee Plan or Canadian Pension Plan from a Governmental Authority
(other than routine inquiries in the course of application for a favorable IRS
determination letter); and at Agent’s request, copies of any annual report
required to be filed with a Governmental Authority in connection with any other
U.S. Employee Plan or Canadian Pension Plan.

(n) promptly following receipt, a copy of any notice from the Pensions Regulator
in which it proposes to take action which may result in the issuance of a
Contribution Notice or Financial Support Direction in respect of any UK DB
Pension Plan.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 10.1.1 may be satisfied with respect to financial information of MRC and
its Subsidiaries by furnishing (A) the applicable financial statements of any
direct or indirect parent of MRC or (B) MRC’s (or any direct or indirect parent
thereof’s), as applicable, Form 10-K or 10-Q, as applicable, filed with the SEC
(provided that, to the extent such information relates to a parent of MRC, such
information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to such
parent, on the one hand, and the

 

276



--------------------------------------------------------------------------------

information relating to MRC and its Subsidiaries, taken together on a standalone
basis, on the other hand); and any documentation required to be delivered
pursuant to this Section 10.1.1 may be delivered electronically and if so
delivered, shall be deemed to be delivered on the date (i) on which the North
American Loan Party Agent posts the materials containing such documents or
information, or provides a link thereto, on the North American Loan Party
Agent’s website on the Internet, or (ii) on which such documents are posted on
an Internet or intranet website, if any, to which each Lender and Agent have
access (including www.sec.gov (or other website of the SEC), a commercial
third-party website or a website sponsored by Agent), provided that, in any
case, the Loan Party Agent shall provide written notice to Agent of any
documents being delivered in accordance with clauses (i) or (ii) above on the
date such documents are posted, and paper copies of such documents shall be
delivered to Agent upon its written request.

10.1.2 Books, Records and Inspections. The Loan Parties will, and will cause
each of their respective Subsidiaries to, permit officers and designated
representatives of the Agent or the Required Lenders to visit and inspect any of
their properties or assets in whomsoever’s possession to the extent that it is
within such party’s control to permit such inspection, and to examine their
books and records and discuss their affairs, finances and accounts with, and be
advised as to the same by, its and their officers and independent accountants,
all at such reasonable times and intervals and to such reasonable extent as the
Agent or the Required Lenders may desire (upon reasonable advance notice to the
applicable Loan Party Agent); provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the Agent (or
any of its representatives or independent contractors) on behalf of the Required
Lenders may exercise rights of the Agent and the Lenders under this
Section 10.1.2 and the Agent shall not exercise such rights more often than two
times during any calendar year absent the existence of an Event of Default and
only one such time shall be at the Borrowers’ expense unless Excess Availability
is less than the greater of 15% of the Commitments or $150,000,000, in which
case the second time shall also be at the Borrowers’ expense; provided further
that when an Event of Default exists, the Agent (or any of its representatives
or independent contractors) or any representative of the Required Lenders may do
any of the foregoing at the expense of the Borrowers at any time during normal
business hours and upon reasonable advance notice. The Agent and the Required
Lenders shall give any Borrower the opportunity to participate in any
discussions with such Borrower’s independent public accountants.

10.1.3 Collateral Access Agreements. Each Borrower and each Guarantor shall use
commercially reasonable efforts to obtain a Collateral Access Agreement with
respect to Inventory which is located in any location leased by such Loan Party,
located in any third-party warehouse or otherwise in the possession of a bailee
or other third-party, in each case, to the extent the Cost of Inventory at such
location, or held by such bailee or third person exceeds the lesser of
(i) $2,000,000 and (ii) five percent (5%) of the Borrower Group Commitments of
the applicable Borrower Group.

10.1.4 Payment of Taxes; Australian Tax Consolidation.

(a) Each Loan Party will pay and discharge, and will cause each Subsidiary to
pay and discharge, all material taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits, or upon any properties
belonging to it, prior to the date on

 

277



--------------------------------------------------------------------------------

which material penalties attach thereto, and all lawful material claims that, if
unpaid, could reasonably be expected to become a material Lien (other than a
Permitted Lien) upon any properties of such Loan Party or any Restricted
Subsidiary, provided that no Loan Party, nor any Subsidiary shall be required to
pay any such tax, assessment, charge, levy or claim that is being contested in
good faith and by proper proceedings if it has maintained adequate reserves (in
the good faith judgment of the management of such Loan Party) with respect
thereto in accordance with GAAP and the failure to pay could not reasonably be
expected to result in a Material Adverse Effect.

(b) Each Australian Domiciled Loan Party must ensure that (i) so long as it is a
member of a consolidated group for tax purposes there is at all times a valid
tax sharing agreement for that consolidated group in form and substance
reasonably satisfactory to the Agent; (ii) the tax sharing agreement is amended
or replaced to the extent necessary to ensure that it remains a valid tax
sharing agreement (having regard to changes in the composition or activities of
the consolidated group); and (iii) it is not at any time liable for group
liability (as such term is defined in Section 721-10 of the Income Tax
Assessment Act 1997 (Cth)) other than in respect of its own assets and
activities (including as a result of tax consolidation or any tax sharing
agreement), in each case except to the extent such Loan Party is maintaining
adequate reserves (in the good faith judgment of the management of such Loan
Party) with respect thereto and the failure to so comply could not reasonably be
expected to result in a Material Adverse Effect.

(c) Each Australian Facility Loan Party must ensure that it will not become a
member of a GST Group unless the GST Group of which the Australian Facility Loan
Party becomes a member has at all times while the Australian Facility Loan Party
is a member a valid ITSA for that GST Group in a form and substance reasonably
satisfactory to Agent, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

10.1.5 Maintenance of Insurance. Each Loan Party will, and will cause each
Material Subsidiary to, at all times maintain in full force and effect, with
insurance companies that each Loan Party believes (in the good faith judgment of
the management of such Loan Party) are financially sound and responsible at the
time the relevant coverage is placed or renewed, insurance in at least such
amounts (after giving effect to any self-insurance which such Loan Party
believes (in the good faith judgment of management of such Loan Party) is
reasonable and prudent in light of the size and nature of its business) and
against at least such risks (and with such risk retentions) as such Loan Party
believes (in the good faith judgment of management of such Loan Party) is
reasonable and prudent in light of the size and nature of its business; and will
furnish to the Agent (for delivery to the Lenders), upon written request from
the Agent, information presented in reasonable detail as to the insurance so
carried.

10.1.6 Consolidated Corporate Franchises. Each Loan Party will do, and will
cause each Material Subsidiary to do, or cause to be done, all things necessary
to preserve and keep in full force and effect its existence, corporate rights
and authority, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that any Loan Party and its Subsidiaries may consummate any transaction
permitted under Section 10.2.3, 10.2.4 or 10.2.5.

 

278



--------------------------------------------------------------------------------

10.1.7 Compliance with Statutes, Regulations, etc. Each Loan Party will, and
will cause each Subsidiary to, comply with all applicable laws, rules,
regulations and orders applicable to it or its property, including all
governmental approvals or authorizations required to conduct its business, and
to maintain all such governmental approvals or authorizations in full force and
effect, in each case except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

10.1.8 ERISA. Promptly after any Loan Party or any Subsidiary or any ERISA
Affiliate knows or has reason to know of the occurrence of any of the following
events that, individually or in the aggregate (including in the aggregate such
events previously disclosed or exempt from disclosure hereunder, to the extent
the liability therefor remains outstanding), would be reasonably likely to have
a Material Adverse Effect, the North American Loan Party Agent will deliver to
each Lender a certificate of a Senior Officer of the North American Loan Party
Agent setting forth details as to such occurrence and the action, if any, that
such Loan Party, such Subsidiary or such ERISA Affiliate is required or proposes
to take, together with any notices (required, proposed or otherwise) given to or
filed with or by such Loan Party, such Subsidiary, such ERISA Affiliate, the
PBGC, a U.S. Employee Plan participant (other than notices relating to an
individual participant’s benefits) or the U.S. Employee Plan administrator with
respect thereto: that a Reportable Event has occurred; that an accumulated
funding deficiency has been incurred or an application is to be made to the
Secretary of the Treasury for a waiver or modification of the minimum funding
standard (including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a U.S.
Employee Plan; that a U.S. Employee Plan having an Unfunded Current Liability
has been or is to be terminated, reorganized, partitioned or declared insolvent
under Title IV of ERISA (including the giving of written notice thereof); that a
U.S. Employee Plan has an Unfunded Current Liability that has or will result in
a lien under ERISA or the Code; that proceedings will be or have been instituted
to terminate a U.S. Employee Plan having an Unfunded Current Liability
(including the giving of written notice thereof); that a proceeding has been
instituted against a Loan Party, a Subsidiary or an ERISA Affiliate pursuant to
Section 515 of ERISA to collect a delinquent contribution to a U.S. Employee
Plan; that the PBGC has notified any Loan Party, any Subsidiary or any ERISA
Affiliate of its intention to appoint a trustee to administer any U.S. Employee
Plan; that any Loan Party, any Subsidiary or any ERISA Affiliate has failed to
make a required installment or other payment pursuant to Section 412 of the Code
with respect to a U.S. Employee Plan; or that any Loan Party, any Subsidiary or
any ERISA Affiliate has incurred or will incur (or has been notified in writing
that it will incur) any liability (including any contingent or secondary
liability) to or on account of a Plan pursuant to Section 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of
the Code.

10.1.9 Canadian Pension Plans and UK DB Pension Plans.

(a) Promptly after any Canadian Domiciled Loan Party or any Subsidiary or any
Affiliate knows or has reason to know of the occurrence of any of the following
events, the applicable Canadian Domiciled Loan Party will deliver to the Agent a
certificate of a Senior Officer of the applicable Canadian Domiciled Loan Party
setting forth details as to such occurrence and the action, if any, that such
Canadian Domiciled Loan Party, such Subsidiary or such Affiliate is required or
proposes to take, together with any notices (required, proposed or

 

279



--------------------------------------------------------------------------------

otherwise) given to or filed with or by such Canadian Domiciled Loan Party, such
Subsidiary, such Affiliate, the FSCO, a Canadian Employee Plan participant
(other than notices relating to an individual participant’s benefits) or the
Canadian Employee Plan administrator with respect thereto: any violation or
asserted violation of any Applicable Law (including PBA), for which there is a
reasonable likelihood that there will be an adverse determination, and such
adverse determination would have or could reasonably be expected to have a
Material Adverse Effect; the occurrence of any Termination Event.

(b) Each Canadian Domiciled Loan Party’s and its Subsidiaries’ Canadian Pension
Plans shall be duly registered and administered in all respects in material
compliance with, as applicable, the PBA, the Income Tax Act (Canada) and all
other Applicable Law (including regulations, orders and directives), and the
terms of the Canadian Pension Plans and any agreements relating thereto. Each
Canadian Domiciled Loan Party shall ensure that it and its Subsidiaries: (i) has
no Unfunded Current Liability in respect of any Canadian Pension Plan, including
any Canadian Pension Plan to be established and administered by it or them;
(ii) pay all amounts required to be paid by it or them in respect of such
Canadian Pension Plan when due; (iii) has no Lien on any of its or their
property that arises or exists in respect of any Canadian Pension Plan except as
disclosed in Schedule 10.2.2; (iv) do not engage in a prohibited transaction or
breach any applicable laws with respect to any Canadian Pension Plan that could
reasonably be expected to result in a Material Adverse Effect in respect of such
Canadian Pension Plan; (v) do not permit to occur or continue any Termination
Event; and (vi) not maintain, contribute or have any liability in respect of a
Canadian Pension Plan which provides benefits on a defined benefit basis during
the term of this Agreement.

(c) Each UK Domiciled Loan Party shall ensure that in respect of all UK DB
Pension Plans operated by or maintained for the benefit of the UK Domiciled Loan
Parties no action or omission is taken in relation to such a pension scheme
which has or is reasonably likely to have a Material Adverse Effect (including
the termination or commencement of winding-up proceedings of any UK DB Pension
Plan or any UK DB Pension Plan ceasing to employ any member of such a pension
scheme).

(d) Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each Loan Party shall ensure that no
UK Domiciled Loan Party is or has been at any time an employer (for the purposes
of sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pension
Schemes Act 1993) or “connected” with or an “associate” of (as those terms are
defined in sections 38 or 43 of the Pensions Act 2004) such an employer without
the Loan Party disclosing that the UK Domiciled Loan Party is or was an employer
or “connected” with or an “associate” of an employer (“employer”, “connected”
and “associated” all as defined previously in this clause) to the Agent promptly
upon the Loan Party becoming aware of this and in advance of any acquisition
unless the Loan Party having made reasonable due diligence inquiries in this
regard does not become aware of this until after any acquisition.

10.1.10 Maintenance of Properties. Each Loan Party will, and will cause each
Restricted Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear,
casualty and condemnation excepted, except to the extent that the failure to do
so could reasonably be expected to have a Material Adverse Effect.

 

280



--------------------------------------------------------------------------------

10.1.11 Transactions with Affiliates. Each Loan Party will conduct, and cause
each Restricted Subsidiary to conduct, all transactions with any of its
Affiliates (other than MRC and the Restricted Subsidiaries) on terms that are
substantially as favorable to such Loan Party or such Restricted Subsidiary as
it would obtain in a comparable arm’s-length transaction with a Person that is
not an Affiliate, provided that the foregoing restrictions shall not apply to
(a) the payment of customary investment banking fees paid to the Sponsor for
services rendered to MRC and its Restricted Subsidiaries in connection with
divestitures, acquisitions, financings and other transactions, (b) transactions
permitted by Section 10.2.6, (c) Transaction Expenses, (d) the issuance of Stock
or Stock Equivalents of MRC to the management of MRC or any of its Subsidiaries
pursuant to arrangements described in clause (f) of this Section 10.1.11,
(e) loans and other transactions by the Loan Parties and the Restricted
Subsidiaries to the extent permitted under Section 10.2, (f) employment and
severance arrangements between the Loan Parties and the Restricted Subsidiaries
and their respective officers and employees in the Ordinary Course of Business,
(g) payments by any Loan Party (and any direct or indirect parent thereof) and
the Restricted Subsidiaries pursuant to tax sharing agreements among such Loan
Party (and any direct or indirect parent thereof) and the Restricted
Subsidiaries on customary terms to the extent attributable to the ownership or
operation of such Loan Party and the Restricted Subsidiaries, (h) the payment of
customary fees and reasonable out of pocket costs to, and indemnities provided
on behalf of, directors, managers, consultants, officers and employees of the
Loan Parties and the Restricted Subsidiaries in the Ordinary Course of Business
to the extent attributable to the ownership or operation of the Loan Parties and
the Restricted Subsidiaries, (i) transactions pursuant to permitted agreements
in existence on the Closing Date and set forth on Schedule 10.1.11 or any
amendment thereto to the extent such an amendment is not adverse, taken as a
whole, to the Lenders in any material respect, and (j) customary payments by any
Loan Party and any Restricted Subsidiary to the Sponsor made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities (including in connection with acquisitions or
divestitures), which payments are approved by the majority of the members of the
board of directors or a majority of the disinterested members of the board of
directors of such Loan Party and such Restricted Subsidiaries, in good faith.

10.1.12 End of Fiscal Years; Fiscal Quarters. Each Loan Party will, for
financial reporting purposes, cause (a) each of its, and each of its
Subsidiaries’, fiscal years to end on December 31 of each year and (b) each of
its, and each of its Subsidiaries’, fiscal quarters to end on dates consistent
with such fiscal year-end and its past practice; provided, however, that the
Loan Parties may, upon written notice to the Agent, change the financial
reporting convention specified above to any other financial reporting convention
reasonably acceptable to the Agent, in which case the Loan Parties and the Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

 

281



--------------------------------------------------------------------------------

10.1.13 Additional Loan Parties.

(a) Any Subsidiary organized under the laws of Australia, Belgium, Canada, the
Netherlands, New Zealand, Singapore or the United Kingdom may, at the election
of the North American Loan Party Agent, become a Foreign Borrower hereunder
within the applicable Foreign Borrower Group for its jurisdiction of
organization upon (i) the execution and delivery to Agent and/or Security
Trustees (A) by such Subsidiary of a supplement or joinder to this Agreement,
substantially in the form of Exhibit I, (B) by such Subsidiary of Security
Documents in form and substance reasonably satisfactory to Agent and the
relevant Security Trustee as may be required for the relevant jurisdiction
(provided, that any such new Security Document shall be in substantially the
same form as the comparable Security Documents to which the existing Loan
Parties of the Loan Party Group of the New Loan Party (if any) are party and, in
any event, shall not be more onerous with respect to the obligations of such New
Loan Party than those contained in the Security Documents to which the other
members of such New Loan Party’s Loan Party Group (if any) are party), and
(C) by a Senior Officer of the applicable Loan Party Agent for such Subsidiary,
of a (1) Borrowing Base Certificate for such Subsidiary effective as of not more
than 25 days preceding the date on which such Subsidiary becomes a Foreign
Borrower and (2) written notice of such Subsidiary’s Applicable Foreign Borrower
Commitment, and (ii) the completion of Agent’s due diligence to its reasonable
satisfaction and of compliance procedures for applicable “know your customer”
and anti-money laundering rules; provided that, prior to permitting such
Subsidiary to borrow any Revolver Loans or obtain the issuance of any Letters of
Credit hereunder, the Agent, in its discretion, shall have the right to conduct
an appraisal and field examination with respect to such Subsidiary, including,
without limitation, of (x) such Subsidiary’s practices in the computation of its
Borrowing Base and (y) the assets included in such Subsidiary’s Borrowing Base
and related financial information such as, but not limited to, sales, gross
margins, payables, accruals and reserves, in each case, prepared on a basis
reasonably satisfactory to Agent and at the sole expense of such Subsidiary.

(b) Except as set forth in Section 10.2.1(b)(ix) and 10.2.1(b)(x) and subject to
any applicable limitations set forth in the Security Documents, each U.S.
Borrower will cause each direct or indirect U.S. Subsidiary of MRC (other than
any Excluded Subsidiary) formed or otherwise purchased or acquired after the
date hereof (including pursuant to a Permitted Acquisition) or that has ceased
to be an Excluded Subsidiary pursuant to clause (e), (f) or (h) of the
definition of Excluded Subsidiary, in each case within 30 days of such date, to
execute a supplement or joinder to this Agreement, substantially in the form of
Exhibit I, in order for such Subsidiary to become a U.S. Borrower and/or a U.S.
Facility Guarantor under Section 5.10 and a grantor under Section 7.1 or, to the
extent reasonably requested by the Agent, enter into a new Security Document in
form and substance reasonably satisfactory to the Agent and North American Loan
Party Agent.

10.1.14 Use of Proceeds.

(a) The Borrowers will use the proceeds of all Revolver Loans made on the
Closing Date to (a) refinance Indebtedness under the HSBC Credit Agreement and
(b) pay Transaction Expenses.

(b) The Borrowers will use the proceeds of all Revolver Loans made on the
Amendment Date, together with the proceeds of the Term Loans, to refinance the
Senior Secured Notes in full.

 

282



--------------------------------------------------------------------------------

(c) The Borrowers will use Letters of Credit and the proceeds of all other
Revolver Loans and Swingline Loans (i) to finance ongoing working capital needs,
(ii) for other general corporate purposes of any Borrower, including to fund
permitted distributions and Permitted Acquisitions and (iii) to pay Transaction
Expenses.

10.1.15 Appraisals; Field Examinations. At any time that the Agent reasonably
requests, each Borrower will, and will cause each Guarantor to, permit the Agent
or professionals (including consultants, accountants, lawyers and appraisers)
retained by the Agent, on reasonable prior notice and during normal business
hours and with reasonable frequency, to conduct appraisals and commercial
finance examinations or updates thereof including, without limitation, of
(a) such Borrower’s practices in the computation of the Borrowing Base and
(b) the assets included in the Borrowing Base and related financial information
such as, but not limited to, sales, gross margins, payables, accruals and
reserves, in each case, prepared on a basis reasonably satisfactory to the Agent
and at the sole expense of the Borrowers; provided, however, if no Default or
Event of Default shall have occurred and be continuing, only one (1) such
appraisal and one (1) such examination or update per fiscal year shall be
conducted at the Borrowers’ expense (exclusive of any appraisals and field
examinations conducted pursuant to Section 10.1.13); provided, further, however,
that if Excess Availability is less than 15% of the Commitments or $150,000,000,
one (1) additional appraisal and one (1) additional examination or update per
fiscal year may be conducted at the Borrowers’ expense (exclusive of any
appraisals and field examinations conducted pursuant to Section 10.1.13). The
foregoing shall not limit the Agent’s ability to perform additional appraisals,
examinations and updates at the sole expense of the Borrowers upon the
occurrence and continuance of a Default or Event of Default.

10.1.16 Post-Closing Matters. Each Loan Party agrees that it will, or will cause
its relevant Subsidiaries to, complete each of the actions described on
Schedule 10.1.16 as soon as commercially reasonable and by no later than the
date set forth in Schedule 10.1.16 with respect to such action or such later
date as the Agent may reasonably agree.

10.1.17 Centre of Main Interests and Establishments. For the purposes of The
Council of the European Union regulation No. 1346/2000 on Insolvency proceedings
(the “Regulation”), each of the Belgian Domiciled Loan Parties’, Dutch Domiciled
Loan Parties’ and UK Domiciled Loan Parties’ centre of main interest (as that
term is used in Article 3(1) of the Regulation) is situated in its jurisdiction
of incorporation and none of them have an “establishment” (as that term is used
in Article 2(h) of the Regulation) in any other jurisdiction.

10.2 Negative Covenants. The Loan Parties (for themselves and each of their
respective Restricted Subsidiaries), jointly and severally, hereby covenant and
agree that on the Closing Date and thereafter, until the Commitments, the
Swingline Commitment and each Letter of Credit have terminated and the Loans,
together with interest, fees and all other Obligations (other than contingent
indemnification obligations for which no claim has been identified), are paid in
full:

 

283



--------------------------------------------------------------------------------

10.2.1 Limitation on Indebtedness.

(a) The Loan Parties will not, and will not permit any of the Restricted
Subsidiaries to, incur, create, assume or permit to exist, directly or
indirectly (collectively, “incur” and collectively, an “incurrence”), any
Indebtedness; provided, that MRC and its Restricted Subsidiaries will be
entitled to incur Indebtedness if the Consolidated Total Debt to Consolidated
EBITDA Ratio at the time such additional Indebtedness is incurred would have
been no greater than 5.50 to 1.0 determined on a Pro Forma Basis (including a
pro forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred and the application of proceeds therefrom had
occurred at the beginning of the most recent Test Period for which financial
statements have been delivered pursuant to clause (a) or (b) of Section 10.1.1;
provided, further that such additional Indebtedness shall not be secured
Indebtedness unless (i) the Secured Leverage Ratio at the time such additional
Indebtedness is incurred would have been no greater than 5.0 to 1.0, determined
on a Pro Forma Basis in the manner set forth above, (ii) such secured
Indebtedness has a final maturity date no earlier than the date that is 180 days
following the Facility Termination Date and (iii) the Liens (A) of any U.S.
Domiciled Loan Party securing such Indebtedness shall constitute Term Priority
Liens for purposes of the Intercreditor Agreement and (B) of any Restricted
Subsidiary other than a U.S. Domiciled Loan Party securing such Indebtedness
shall not be extended to cover any property constituting Collateral.

(b) The limitation set forth in clause (a) of this Section 10.2.1 will not
prohibit any of the following:

(i) (A) Indebtedness arising under the Loan Documents and (B) Indebtedness
arising under the Term Loan Credit Agreement; provided, however, that with
respect to any such Indebtedness specified in this subclause (i)(B) that is
incurred after the Amendment Date, such Indebtedness satisfies the terms set
forth in both provisos to Section 10.2.1(a);

(ii) Indebtedness of (A) any Loan Party owing to any other Loan Party or any
Restricted Subsidiary, (B) any Subsidiary who is not a Loan Party owing to any
other Subsidiary who is not a Loan Party (including Indebtedness incurred in
connection with customary cash pooling and cash management practices) and
(C) subject to compliance with Section 10.2.5 at the time of the incurrence
thereof, any Subsidiary who is not a Loan Party owing to any Loan Party;

(iii) Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letter of credit, warehouse receipt or similar facilities entered into in the
Ordinary Course of Business (including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims);

(iv) subject to compliance with Section 10.2.5 at the time of incurrence,
Guarantee Obligations incurred by any Loan Party of Indebtedness of any
Restricted Subsidiary and by any Restricted Subsidiary of Indebtedness of any
Loan

 

284



--------------------------------------------------------------------------------

Party or any other Restricted Subsidiary, in each case in respect of
Indebtedness that is permitted to be incurred under this Agreement, provided
that, except as provided in clauses (ix) and (x) below, there shall be no
Guarantee (1) by a Restricted Subsidiary that is not a Loan Party of any
Indebtedness of any Loan Party and (2) in respect of any Permitted Additional
Debt, unless such Guarantee is made by a Loan Party and, in the case of
Permitted Additional Debt that is subordinated, is subordinated;

(v) Guarantee Obligations incurred in the Ordinary Course of Business in respect
of obligations of (or to) suppliers, customers, franchisees, lessors and
licensees;

(vi) (A) Indebtedness incurred within 270 days of the acquisition, construction
or improvement of fixed or capital assets to finance the acquisition,
construction or improvement of such fixed or capital assets, (B) Indebtedness
arising under Capital Leases entered into in connection with Permitted Sale
Leasebacks and (C) Indebtedness arising under Capital Leases, other than Capital
Leases in effect on the date hereof and Capital Leases entered into pursuant to
subclauses (A) and (B) above, provided, that the aggregate amount of
Indebtedness incurred pursuant to this subclause (C) shall not exceed
$20,000,000 at any time outstanding, and (D) any modification, replacement,
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (A), (B) or (C) above, provided that, except to the extent otherwise
expressly permitted hereunder, the principal amount thereof (including pursuant
to clause (C)) does not exceed the principal amount thereof outstanding
immediately prior to such modification, replacement, refinancing, refunding,
renewal or extension, except by an amount equal to the unpaid accrued interest
and premium thereon plus other reasonable amounts paid and fees and expenses
incurred in connection with such modification, replacement, refinancing,
refunding, renewal or extension;

(vii) Indebtedness outstanding on the date hereof (A) listed on Schedule 10.2.1
and any modification, replacement, refinancing, refunding, renewal or extension
thereof, provided that, except to the extent otherwise expressly permitted
hereunder, (1) the principal amount thereof does not exceed the principal amount
thereof outstanding immediately prior to such modification, replacement,
refinancing, refunding, renewal or extension, except by an amount equal to the
unpaid accrued interest and premium thereon plus other reasonable amounts paid
and fees and expenses incurred in connection with such modification,
replacement, refinancing, refunding, renewal or extension plus an amount equal
to any existing commitment unutilized and letters of credit undrawn thereunder
and (2) the direct and contingent obligors with respect to such Indebtedness are
not changed and (B) owing by any Loan Party to any Restricted Subsidiary or by
any Restricted Subsidiary to any Loan Party or any other Restricted Subsidiary;

(viii) Indebtedness in respect of Hedge Agreements;

(ix) (A) Indebtedness of a Person or Indebtedness attaching to assets of a
Person that, in either case, becomes a Restricted Subsidiary (or is a Restricted
Subsidiary that survives a merger with such Person) or Indebtedness attaching to
assets that are acquired by any Loan Party or any Restricted Subsidiary, in each
case, after the

 

285



--------------------------------------------------------------------------------

Closing Date as the result of a Permitted Acquisition, provided, that (1) such
Indebtedness existed at the time such Person became a Restricted Subsidiary or
at the time such assets were acquired and, in each case, was not created in
anticipation thereof, (2) such Indebtedness is not guaranteed in any respect by
any Loan Party or any Restricted Subsidiary (other than by any such Person that
so becomes a Restricted Subsidiary or is the survivor of a merger with such
Person and any of its Subsidiaries) and (3) to the extent required under
Section 10.1.13, such Person executes a supplement or joinder to this Agreement,
substantially in the form of Exhibit I, in order to become a Loan Party, a
Guarantor under Section 5.10 and a grantor under Section 7.1 (or with respect to
a Foreign Subsidiary, enters into a new Security Document in form and substance
reasonably satisfactory to the Agent and the applicable Loan Party Agent),
provided that the requirements of this subclause (3) shall not apply to (I) an
aggregate amount at any time outstanding of up to the greater of
(A) $300,000,000 or (B) 10% of Consolidated Total Assets at the time of the
incurrence of such Indebtedness (less all Indebtedness as to which the proviso
to clause (x)(A)(2) below then applies) at such time of such Indebtedness (and
modifications, replacements, refinancings, refundings, renewals and extensions
thereof pursuant to subclause (B) below) and (II) any Indebtedness of the type
that could have been incurred under Section 10.2.1(b)(vi), and (B) any
modification, replacement, refinancing, refunding, renewal or extension of any
Indebtedness specified in subclause (A) above, provided that, except to the
extent otherwise expressly permitted hereunder, (X) the principal amount of any
such Indebtedness does not exceed the principal amount thereof outstanding
immediately prior to such modification, replacement, refinancing, refunding,
renewal or extension except by an amount equal to the unpaid accrued interest
and premium thereon plus other reasonable amounts paid and fees and expenses
incurred in connection with such modification, replacement, refinancing,
refunding, renewal or extension plus an amount equal to any existing commitment
unutilized and letters of credit undrawn thereunder and (Y) the direct and
contingent obligors with respect to such Indebtedness are not changed;

(x) (A) Permitted Additional Debt of MRC or any Restricted Subsidiary incurred
to finance a Permitted Acquisition, provided that (1) if such Indebtedness is
incurred by a Restricted Subsidiary that is not a Guarantor, such Indebtedness
is not guaranteed by any Loan Party unless such Guarantee, at the time of
incurrence thereof, would be permitted at such time under Section 10.2.5(g) and
(2) to the extent required under Section 10.1.13, such acquired Person executes
a supplement or joinder to this Agreement, substantially in the form of Exhibit
I, in order to become a Loan Party, a Guarantor under Section 5.10 and a grantor
under Section 7.1 (or with respect to a Foreign Subsidiary, enters into a new
Security Document in form and substance reasonably satisfactory to the Agent and
the applicable Loan Party Agent), provided that the requirements of this
subclause (2) shall not apply to an aggregate amount at any time outstanding of
up to the greater of (A) $300,000,000 or (B) 10% of Consolidated Total Assets at
the time of the incurrence of such Indebtedness (less all Indebtedness as to
which clause (I) of the proviso to clause (ix)(A)(3) above then applies) at such
time of the aggregate of such Indebtedness (and modifications, replacements,
refinancings, refundings, renewals and extensions thereof pursuant to
subclause (B) below), and (B) any modification, replacement, refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause
(A) above, provided that, except to

 

286



--------------------------------------------------------------------------------

the extent otherwise expressly permitted hereunder, (1) the principal amount of
any such Indebtedness does not exceed the principal amount thereof outstanding
immediately prior to such modification, replacement, refinancing, refunding,
renewal or extension except by an amount equal to the unpaid accrued interest
and premium thereon plus other reasonable amounts paid and fees and expenses
incurred in connection with such modification, replacement, refinancing,
refunding, renewal or extension plus an amount equal to any existing commitment
unutilized and letters of credit undrawn thereunder and (2) the direct and
contingent obligors with respect to such Indebtedness are not changed;

(xi) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case, provided in the Ordinary Course of Business,
including those incurred to secure health, safety and environmental obligations
in the Ordinary Course of Business;

(xii) (A) Indebtedness incurred in connection with any Permitted Sale Leaseback,
provided that, with respect to any Permitted Sale Leaseback the Net Cash
Proceeds thereof are promptly applied to the prepayment of the Term Loans to the
extent required by the Term Loan Credit Agreement; and (B) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause
(A) above; provided further that, except to the extent otherwise permitted
hereunder, (1) the principal amount of any such Indebtedness is not increased
above the principal amount thereof outstanding immediately prior to such
refinancing, refunding, renewal or extension and (2) the direct and contingent
obligors with respect to such Indebtedness are not changed;

(xiii) (A) additional Indebtedness of MRC and its Restricted Subsidiaries and
(B) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (A) above; provided that the aggregate amount of
Indebtedness incurred and remaining outstanding pursuant to this clause
(xiii) shall not at any time exceed the greater of (1) $300,000,000 and (2) 10%
of Consolidated Total Assets at the time of the incurrence of such Indebtedness;
provided, however, not more than the greater of (X) $50,000,000 and (Y) 1.5% of
Consolidated Total Assets at the time of the incurrence of such Indebtedness in
aggregate principal amount of Indebtedness of any Borrower or any Guarantor
incurred under this clause (xiii) shall be secured;

(xiv) Indebtedness in respect of Permitted Additional Debt to the extent that
the Net Cash Proceeds therefrom are, immediately after the receipt thereof,
applied to the prepayment of the Term Loans in accordance with the Term Loan
Credit Agreement;

(xv) Indebtedness in respect of overdraft facilities, employee credit card
programs and other cash management arrangements in the Ordinary Course of
Business and, with regard to Restricted Subsidiaries that are not Loan Parties,
Indebtedness in respect of cash pooling arrangements in the Ordinary Course of
Business;

 

287



--------------------------------------------------------------------------------

(xvi) unsecured Indebtedness in respect of obligations of any Loan Party or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services, provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 60
days after the incurrence of the related obligation) in the Ordinary Course of
Business and not in connection with the borrowing of money or Hedge Agreements;

(xvii) Indebtedness arising from agreements of any Loan Party or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, entered into in connection with Permitted
Acquisitions, other Investments and the disposition of any business, assets or
capital stock permitted hereunder, other than Guarantee Obligations incurred by
any Person acquiring all or any portion of such business, assets or capital
stock for the purpose of financing such acquisition, provided that (A) such
Indebtedness is not reflected on the balance sheet of any Loan Party or any
Restricted Subsidiary (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will not
be deemed to be reflected on such balance sheet for purposes of this clause (A))
and (B) the maximum assumable liability in respect of all such Indebtedness
shall at no time exceed the gross proceeds, including non-cash proceeds (the
fair market value of such non-cash proceeds being measured at the time received
and without giving effect to any subsequent changes in value), actually received
by the Loan Parties and the Restricted Subsidiaries in connection with such
disposition;

(xviii) Indebtedness of any Loan Party or any Restricted Subsidiary consisting
of (A) obligations to pay insurance premiums or (B) take or pay obligations
contained in supply agreements, in each case, arising in the Ordinary Course of
Business and not in connection with the borrowing of money or Hedge Agreements;

(xix) Indebtedness representing deferred compensation, severance and health and
welfare retirement benefits to current and former employees of any Loan Party
and the Restricted Subsidiaries incurred in the Ordinary Course of Business;

(xx) unsecured, Subordinated Indebtedness consisting of promissory notes in an
aggregate principal amount of not more than $10,000,000 issued by any Loan Party
or any Restricted Subsidiary to current or former officers, managers,
consultants, directors and employees (or their respective spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees)
to finance the purchase or redemption of Stock or Stock Equivalents of MRC or
any Restricted Subsidiary permitted by Section 10.2.6;

(xxi) Indebtedness consisting of obligations of any Loan Party or the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with Permitted Acquisitions or any other Investment
expressly permitted hereunder;

(xxii) cash management obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts;

 

288



--------------------------------------------------------------------------------

(xxiii) Indebtedness arising from advance payments received in the Ordinary
Course of Business from customers for goods and services purchased or rented in
the Ordinary Course of Business and not for borrowed money;

(xxiv) Indebtedness of any Receivables Entity in respect of any Qualified
Receivables Transaction that is without recourse to any Loan Party or any of
their respective assets; and

(xxv) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xxiv) above.

10.2.2 Limitation on Liens. The Loan Parties will not, and will not permit any
of the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Lien upon any property or assets of any kind (real or personal, tangible or
intangible) of such Loan Party or any Restricted Subsidiary, whether now owned
or hereafter acquired, except:

(a) Liens arising under the Credit Documents;

(b) Permitted Liens;

(c) (i) Liens securing Indebtedness permitted pursuant to Section 10.2.1(b)(vi)
(including, without limitation, any “purchase money security interest” defined
under the PPSA Australia or the PPSA New Zealand entered into in the Ordinary
Course of Business where the purchase price is paid within 60 days of supply),
provided that (A) such Liens attach at all times only to the assets so financed
except for accessions to such property and the proceeds and the products thereof
and (B) that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender,
and (ii) Liens on the assets of Restricted Subsidiaries that are not Loan
Parties securing Indebtedness permitted pursuant to Section 10.2.1(b)(xiii) and
10.2.1(b)(xv);

(d) Liens existing on the date hereof and listed on Schedule 10.2.2;

(e) The replacement, extension or renewal of any Lien permitted by clauses
(a) through (d) above and clause (f) of this Section 10.2.2 upon or in the same
assets (other than after acquired property that is affixed or incorporated into
the property covered by such Lien or financed by Indebtedness permitted under
Section 10.2.1(b) and proceeds and products thereof) theretofore subject to such
Lien or the replacement, extension or renewal (without increase in the amount or
change in any direct or contingent obligor except to the extent otherwise
permitted hereunder) of the Indebtedness secured thereby;

(f) Liens existing on the assets of any Person that becomes a Restricted
Subsidiary (or is a Restricted Subsidiary that survives a merger with such
Person), or existing on assets acquired, pursuant to a Permitted Acquisition or
other Investment to the extent the Liens on such assets secure Indebtedness
permitted by Section 10.2.1(b)(ix) or other obligations permitted by this
Agreement, provided that such Liens attach at all times only to the same assets
that such Liens (other than after acquired property that is affixed or
incorporated into the property covered by such Lien or financed by Indebtedness
permitted under Section 10.2.1(b)

 

289



--------------------------------------------------------------------------------

and proceeds and products thereof) attached to, and secure only the same
Indebtedness or obligations (or any modifications, refinancings, extensions,
renewals, refundings or replacements of such Indebtedness permitted by
Section 10.2.1(b)) that such Liens secured, immediately prior to such Permitted
Acquisition or other Investment, as applicable;

(g) (i) Liens placed upon the Stock and Stock Equivalents of any Restricted
Subsidiary that is not a Loan Party acquired pursuant to a Permitted Acquisition
to secure Indebtedness incurred pursuant to Section 10.2.1(b)(x) in connection
with such Permitted Acquisition and (ii) Liens placed upon the assets of any
Restricted Subsidiary that is not a Loan Party to secure a guarantee by, or
Indebtedness of, such Restricted Subsidiary of any Indebtedness of any Loan
Party or any Restricted Subsidiary incurred pursuant to Section 10.2.1(b)(x);

(h) Liens securing Indebtedness or other obligations of any Loan Party or a
Subsidiary in favor of any Loan Party and Liens securing Indebtedness or other
obligations of any Restricted Subsidiary that is not a Loan Party in favor of
any other Restricted Subsidiary that is not a Loan Party;

(i) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the Ordinary Course of Business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

(j) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.2.5 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 10.2.4, in each case, solely to the extent
such Investment or sale, disposition, transfer or lease, as the case may be,
would have been permitted on the date of the creation of such Lien;

(k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale and purchase of goods entered into by any Loan
Party or any Restricted Subsidiary in the Ordinary Course of Business permitted
by this Agreement;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.2.5;

(m) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the Ordinary Course of Business and not for speculative
purposes;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of any non-Loan Party to permit satisfaction of overdraft or similar obligations
incurred in the Ordinary Course of Business of such non-Loan Party or
(iii) relating to purchase orders and other agreements entered into with
customers of any Borrower or any Restricted Subsidiary in the Ordinary Course of
Business;

 

290



--------------------------------------------------------------------------------

(o) Liens solely on any cash earnest money deposits made by any Loan Party or
any Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;

(p) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(q) Liens securing the Term Loans; provided, that such Indebtedness is permitted
to be secured in accordance with the proviso at the end of Section 10.2.1(a);

(r) Liens securing Indebtedness permitted under Section 10.2.1(a), to the extent
permitted in accordance with the proviso at the end of such Section 10.2.1(a);

(s) Liens securing obligations under Hedge Agreements that are not Secured Bank
Product Obligations; provided, that such Liens constitute Term Priority Liens
for purposes of the Intercreditor Agreement;

(t) additional Liens so long as (i) the aggregate principal amount of the
obligations so secured does not exceed the greater of (y) $50,000,000 at any
time outstanding and (z) 1.5% of Consolidated Total Assets at the time of the
incurrence of such obligations and (ii) to the extent such additional Liens
attach to any Accounts or Inventory of any Loan Party, such Liens are
subordinated to the Lien of Agent, for the benefit of the Secured Parties,
pursuant to an intercreditor agreement in form and substance reasonably
satisfactory to Agent and North American Loan Party Agent;

(u) Liens on Stock in joint ventures held by MRC or any of its Restricted
Subsidiaries provided such joint venture is not a Guarantor;

(v) Liens (i) of a Restricted Subsidiary that is not a Loan Party arising from
precautionary security filings regarding a “true sale” to a Receivables Entity
pursuant to a Qualified Receivables Transaction and (ii) on Accounts and Related
Assets of a Receivables Entity imposed in connection with a Qualified
Receivables Transaction;

(w) Liens constituting deemed security interests under section 12(3) of the PPSA
Australia or section 17(1)(b) of the PPSA New Zealand which do not secure
payment or performance of an obligation and any equivalent arrangement entered
into any other jurisdiction; and

(x) Liens on dedicated cash collateral accounts of Restricted Foreign
Subsidiaries (other than Canadian Subsidiaries) and the deposits therein not to
exceed $50,000,000 in the aggregate securing letters of credit issued for the
account of a Foreign Borrower or any other Restricted Foreign Subsidiary (in
each case other than a Canadian Borrower) by any financial institution (which
financial institution for the avoidance of doubt shall not be required to be a
Lender or Fronting Bank).

 

291



--------------------------------------------------------------------------------

10.2.3 Limitation on Fundamental Changes. Except as expressly permitted by
Section 10.2.4 or 10.2.5, each Loan Party will not, and will not permit any of
the Restricted Subsidiaries to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:

(a) so long as no Default or Event of Default would result therefrom, any
Subsidiary of MRC or any other Person may be merged or consolidated with or into
a Borrower, provided that (i) a Borrower shall be the continuing or surviving
entity or (ii) if the Person formed by or surviving any such merger,
amalgamation or consolidation is not a Borrower (such Person, the “Successor
Borrower”), (A)(1) in the case of a merger, amalgamation or consolidation by a
Person organized or existing under the laws of the United States, any state
thereof or the District of Columbia, the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof or
the District of Columbia, (2) in the case of a merger, amalgamation or
consolidation by a Person organized or existing under the laws of Canada or any
province thereof, the Successor Borrower shall be an entity organized or
existing under the laws of Canada or any province thereof, and (3) in the case
of a merger, amalgamation or consolidation by a Person not organized or existing
under the laws of the United States, any state thereof, the District of
Columbia, Canada or any province thereof, the Successor Borrower shall be an
entity organized or existing under the laws of the country in which the
non-surviving Borrower was organized or existing or the laws of any state or
province thereof, (B) the Successor Borrower shall expressly assume all the
obligations of a Borrower under this Agreement and the other Loan Documents
pursuant to a supplement hereto or thereto in form reasonably satisfactory to
the Agent, (C) each applicable Guarantor, unless it is the other party to such
merger, amalgamation or consolidation, shall have by a supplement hereto
confirmed that its Guarantee shall apply to the Successor Borrower’s obligations
under this Agreement, (D) each U.S. Domiciled Loan Party and each Foreign
Domiciled Loan Party, as applicable, unless it is the other party to such merger
or consolidation, shall have by a supplement to this Agreement confirmed that
its obligations thereunder shall apply to the Successor Borrower’s obligations
under this Agreement, and (E) such Borrower shall have delivered to the Agent
(1) an officer’s certificate stating that such merger, amalgamation or
consolidation and such supplements to this Agreement and the other Loan
Documents preserve the enforceability of the Guarantee and the perfection and
priority of the Liens under the Security Documents and (2) if reasonably
requested by the Agent, an opinion of counsel to the effect that such merger,
amalgamation or consolidation does not violate this Agreement or any other Loan
Document, and provided further that if the foregoing are satisfied, the
Successor Borrower will succeed to, and be substituted for, such Borrower under
this Agreement;

(b) any Subsidiary of MRC (other than a Borrower) or any other Person may be
merged, amalgamated or consolidated with or into any one or more Subsidiaries of
MRC, provided that (i) in the case of any merger, amalgamation or consolidation
involving one or more Restricted Subsidiaries, (A) a Restricted Subsidiary shall
be the continuing or surviving entity or (B) MRC shall take all steps necessary
to cause the Person formed by or surviving any such merger, amalgamation or
consolidation (if other than a Restricted Subsidiary) to become a Restricted
Subsidiary, (ii) in the case of any merger, amalgamation or consolidation
involving one or more Guarantors, a Guarantor shall be the continuing or
surviving entity or the Person

 

292



--------------------------------------------------------------------------------

formed by or surviving any such merger, amalgamation or consolidation (if other
than a Guarantor) shall execute a supplement or joinder to this Agreement,
substantially in the form of Exhibit I, in order to become a Guarantor under
Section 5.10 and a grantor under Section 7.1 (or in the case of a Guarantor not
organized in the U.S. or Canada enter into other Security Documents) to the
extent required under Section 10.1.13, (iii) no Default or Event of Default
would result from the consummation of such merger, amalgamation or
consolidation, (iv) any Indebtedness incurred to finance such merger,
amalgamation or consolidation is permitted to be incurred by the Term Loan
Credit Agreement, and (v) such Guarantor(s) shall have delivered to the Agent an
officer’s certificate stating that such merger, amalgamation or consolidation
and such supplements and/or joinders to any Security Document preserve the
enforceability of the Guarantee and the perfection and priority of the Liens
under the Security Documents;

(c) any Restricted Subsidiary that is not a Borrower or Guarantor may sell,
lease, transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to any Borrower, a Guarantor or any other Restricted
Subsidiary;

(d) any Guarantor may sell, lease, transfer or otherwise dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to any Borrower or any
other Guarantor; and

(e) any Restricted Subsidiary (other than MRMC) may liquidate or dissolve if
(i) the North American Loan Party Agent determines in good faith that such
liquidation or dissolution is in the best interests of the Borrowers and is not
materially disadvantageous to the Lenders and (ii) to the extent such Restricted
Subsidiary is a Loan Party, any assets or business not otherwise disposed of or
transferred in accordance with Section 10.2.4 or 10.2.5, or, in the case of any
such business, discontinued, shall be transferred to, or otherwise owned or
conducted by, another Loan Party after giving effect to such liquidation or
dissolution.

To the extent necessary to effectuate any liquidiation or dissolution of a
Restricted Subsidiary that is a Loan Party permitted under Section 10.2.3(e),
the North American Loan Party Agent may request that the Agent and any
applicable Security Trustee release such Loan Party from all of its obligations
under the Loan Documents, and the Agent and such Security Trustee shall release
such Loan Party, provided, that each of the following conditions is satisfied:
(i) the North American Loan Party Agent certifies in writing that such
liquidation or dissolution is permitted under the terms of this Agreement and
the other Loan Documents and that no Event of Default exists or would result
therefrom; (ii) in the case of a liquidation or dissolution of a Borrower, such
Borrower shall have made Full Payment of all Secured Obligations (other than
contingent Guarantee Obligations in respect of the Secured Obligations of the
other Loan Parties) incurred directly by such Borrower prior to its release; and
(iii) the Loan Parties shall have provided such further documentation,
agreements and certifications relating to the proposed liquidation or
dissolution of such Loan Party as the Agent or such Security Trustee may
reasonably request.

10.2.4 Limitation on Sale of Assets. Each Loan Party will not, and will not
permit any of the Restricted Subsidiaries to, (x) convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including receivables and leasehold interests), whether now owned or hereafter
acquired (other than any such sale, transfer, assignment or other disposition
resulting from any casualty or condemnation of any assets of such Loan Party or
the

 

293



--------------------------------------------------------------------------------

Restricted Subsidiaries) or (y) sell to any Person (other than a Borrower or a
Guarantor) any shares owned by it of any Restricted Subsidiary’s Stock and Stock
Equivalents, except that:

(a) any Loan Party and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of (i) inventory in the Ordinary Course of Business, (ii) used
or surplus equipment, vehicles and other assets in the Ordinary Course of
Business and (iii) Permitted Investments;

(b) any Loan Party and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of other assets (other than accounts receivable) (each a
“Disposition”) for fair value, provided that:

(i) with respect to any Disposition pursuant to this clause (b) for a purchase
price in excess of $10,000,000, such Loan Party or a Restricted Subsidiary shall
receive not less than 75% of such consideration in the form of cash or Permitted
Investments; provided that for the purposes of this clause (i):

(A) any liabilities (as shown on MRC’s and its Restricted Subsidiaries’ most
recent balance sheet provided hereunder or in the footnotes thereto) of MRC and
its Restricted Subsidiaries, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which MRC and all
of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing,

(B) any securities received by such Loan Party or a Restricted Subsidiary from
such transferee that are converted into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Disposition,
and

(C) any Designated Non-Cash Consideration received by such Loan Party or a
Restricted Subsidiary in respect of such Disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this Section 10.2.4(b) and Section 10.2.4(c) that is at
that time outstanding, not in excess of 6% of Consolidated Total Assets at the
time of the receipt of such Designated Non-Cash Consideration, with the fair
market value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value,

shall in each case under this clause (i) be deemed to be cash; and

(ii) after giving effect to any such sale, transfer or disposition, no Default
or Event of Default shall have occurred and be continuing;

(c) any Loan Party and the Restricted Subsidiaries may make sales of assets to
any Restricted Subsidiary, provided that with respect to any such sales to
Restricted Subsidiaries that are not Guarantors or Borrowers:

 

294



--------------------------------------------------------------------------------

(i) such sale, transfer or disposition shall be for fair value; and

(ii) with respect to any Disposition pursuant to this clause (c) for a purchase
price in excess of $10,000,000, such Loan Party or a Restricted Subsidiary shall
receive not less than 75% of such consideration in the form of cash or Permitted
Investments; provided that for the purposes of this clause (ii):

(A) any liabilities (as shown on MRC’s and its Restricted Subsidiaries’ most
recent balance sheet provided hereunder or in the footnotes thereto) of MRC and
its Restricted Subsidiaries, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which MRC and all
of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing,

(B) any securities received by such Loan Party or a Restricted Subsidiary from
such transferee that are converted into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Disposition,

(C) any Designated Non-Cash Consideration received by such Loan Party or a
Restricted Subsidiary in respect of such Disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this Section 10.2.4(c) and Section 10.2.4(b) that is at
that time outstanding, not in excess of 6% of Consolidated Total Assets at the
time of the receipt of such Designated Non-Cash Consideration, with the fair
market value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value,

shall in each case under this clause (ii) be deemed to be cash.

(d) any Loan Party and any Restricted Subsidiary may effect any transaction
permitted by Section 10.2.2, 10.2.3, 10.2.5 or 10.2.6;

(e) in addition to selling or transferring accounts receivable pursuant to the
other provisions hereof, any Loan Party and any Restricted Subsidiary may sell
or discount without recourse accounts receivable arising in the Ordinary Course
of Business in connection with the compromise or collection thereof consistent
with such Person’s current credit and collection practices;

(f) any Loan Party and any Restricted Subsidiary may lease, sublease, license or
sublicense (on a non-exclusive basis with respect to any intellectual property)
real, personal or intellectual property in the Ordinary Course of Business;

(g) any Loan Party and any Restricted Subsidiary may make sales, transfers and
other dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

 

295



--------------------------------------------------------------------------------

(h) any Loan Party and any Restricted Subsidiary may make sales, transfers and
other dispositions of property pursuant to Permitted Sale Leaseback
transactions;

(i) any Loan Party and any Restricted Subsidiary may make Dispositions of
Non-Core Assets or any portion thereof;

(j) any Loan Party and any Restricted Subsidiary may make sales, transfers and
other dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and

(k) any Restricted Subsidiary that is not a Loan Party and is domiciled outside
of Australia, Belgium, Canada, the Netherlands, New Zealand, Singapore, the UK
and the U.S. may make Dispositions of Accounts and Related Assets to a
Receivables Entity so long as the requirements included in the definition of
Qualified Receivables Transaction have been satisfied.

10.2.5 Limitation on Investments. Each Loan Party will not, and will not permit
any of the Restricted Subsidiaries to, make any advance, loan, extensions of
credit or capital contribution to, or purchase any stock, bonds, notes,
debentures or other securities of or any assets constituting all or
substantially all or a division or line of business of, or make any other
Investment in, any Person, except:

(a) extensions of trade credit in the Ordinary Course of Business;

(b) Permitted Investments;

(c) loans and advances to officers, directors and employees of any Loan Party or
any of its Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes (including employee payroll advances), (ii) in connection with
such Person’s purchase of Stock or Stock Equivalents of MRC to the extent that
the amount of such loans and advances are contributed to MRC in cash and
(iii) for purposes not described in the foregoing clauses (i) and (ii), in an
aggregate principal amount outstanding not to exceed $10,000,000;

(d) Investments existing on, or contemplated as of, the date hereof and listed
on Schedule 10.2.5 and any extensions, renewals or reinvestments thereof, so
long as the aggregate amount of all Investments pursuant to this clause (d) is
not increased at any time above the amount of such Investments existing on the
date hereof;

(e) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the Ordinary Course of Business or upon
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

 

296



--------------------------------------------------------------------------------

(f) Investments to the extent that payment for such Investments is made solely
with Stock or Stock Equivalents of MRC;

(g) Investments (other than acquisitions) in (i) U.S. Domiciled Loan Parties and
(ii) any other Persons provided that after giving effect to any such Investment
on the date such Investment is made under this clause (g)(ii), either (A) both
(1) Excess Availability is greater than the higher of (I) 10% of the Commitments
and (II) $95,000,000 and (2) the Consolidated Fixed Charge Coverage Ratio for
the most recent Test Period for which financial statements have been delivered
pursuant to clause (a) or (b) of Section 10.1.1 is greater than 1.0 to 1.0 or
(B) Excess Availability is greater than the higher of (1) 15% of the Commitments
and (2) $150,000,000; provided that if the test set forth in clause (g)(ii)(A)
or (g)(ii)(B) above is not satisfied, then the Loan Parties and the Restricted
Subsidiaries shall be permitted to make Investments in an aggregate amount (net
of repayments) not to exceed $150,000,000 during the term of this Agreement if,
after giving effect to any such Investment on the date such Investment is made,
U.S. Availability is greater than the higher of (x) 10% of the U.S. Revolver
Commitments and (y) $100,000,000;

(h) Permitted Acquisitions;

(i) Investments constituting non-cash proceeds of sales, transfers and other
dispositions of assets to the extent permitted by Section 10.2.4;

(j) Investments made to repurchase or retire Stock of MRC owned by any employee
stock ownership plan or key employee stock ownership plan of MRC and its
Restricted Subsidiaries;

(k) Investments permitted under Section 10.2.6;

(l) loans and advances to any direct or indirect parent of MRC in lieu of, and
not in excess of the amount of, dividends to the extent permitted to be made to
such parent in accordance with Section 10.2.6;

(m) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the Ordinary Course of Business;

(n) Investments in the Ordinary Course of Business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

(o) advances of payroll payments to employees in the Ordinary Course of
Business;

(p) Guarantee Obligations of any Loan Party or any Restricted Subsidiary of
leases (other than Capital Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the Ordinary Course of
Business;

 

297



--------------------------------------------------------------------------------

(q) [Reserved];

(r) Investments of a Restricted Subsidiary acquired after the Closing Date or of
any Person merged into any Borrower or merged or consolidated with a Restricted
Subsidiary in accordance with Section 10.2.3 after the Closing Date to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation;

(s) Investments constituting Guarantee Obligations of Indebtedness permitted
under Section 10.2.1; and

(t) Investments by any Restricted Subsidiary that is not a Loan Party in any
other Restricted Subsidiary that is not a Loan Party or in a Receivables Entity
pursuant to a Qualified Receivables Transaction.

10.2.6 Limitation on Dividends. MRC will not declare or pay any dividends (other
than dividends payable solely in its Stock) or return any capital to its
stockholders or make any other distribution, payment or delivery of property or
cash to its stockholders as such, or redeem, retire, purchase or otherwise
acquire, directly or indirectly, for consideration, any shares of any class of
its Stock or Stock Equivalents or the Stock or Stock Equivalents of any direct
or indirect parent now or hereafter outstanding, or set aside any funds for any
of the foregoing purposes, or permit any of its Restricted Subsidiaries to
purchase or otherwise acquire for consideration (other than in connection with
an Investment permitted by Section 10.2.5) any Stock or Stock Equivalents of
MRC, now or hereafter outstanding (all of the foregoing “dividends”), provided
that, so long as no Default or Event of Default exists or would exist after
giving effect thereto:

(a) MRC may redeem in whole or in part any of its Stock or Stock Equivalents for
another class of its Stock or Stock Equivalents or with proceeds from
substantially concurrent equity contributions or issuances of new Stock or Stock
Equivalents, provided that such new Stock or Stock Equivalents contain terms and
provisions at least as advantageous to the Lenders in all respects material to
their interests as those contained in the Stock or Stock Equivalents redeemed
thereby;

(b) MRC may repurchase shares of its Stock or Stock Equivalents held by
officers, directors and employees of MRC and its Restricted Subsidiaries, so
long as such repurchase is pursuant to, and in accordance with the terms of,
management and/or employee stock plans, stock subscription agreements or
shareholder agreements; provided, that the aggregate amount of all cash paid in
respect of all such shares so repurchased in any calendar year does not exceed
the sum of (i) $10,000,000 plus (ii) all amounts obtained by MRC during such
calendar year from the sale of such Stock or Stock Equivalents to other
officers, directors and employees of MRC and its Restricted Subsidiaries in
connection with any permitted compensation and incentive arrangements plus
(iii) all amounts obtained from any key-man life insurance policies received
during such calendar year; provided further that the aggregate amount permitted
by the foregoing proviso with respect to any calendar year commencing with 2012
shall be increased by 100% of the amount of unused share repurchases for the
immediately preceding year (such amount, a “carry-over amount”) without giving
effect to any carryover

 

298



--------------------------------------------------------------------------------

amount that was added in such preceding calendar year and assuming any such
carry-over amount is utilized first and so long as the aggregate amount of cash
paid in respect of all such shares so repurchased in any calendar year does not
exceed $20,000,000; and provided still further the aggregate amount of all cash
paid in respect of all such shares so repurchased in any calendar year may
exceed the aggregate amount permitted by the foregoing provisos if Excess
Availability is not less than $100,000,000 after giving effect to such dividend,
distribution or other return of capital;

(c) MRC may pay dividends on its Stock or Stock Equivalents, provided that after
giving effect to such payment, either (i) both (A) Excess Availability is
greater than the higher of (1) 15% of the Commitments and (2) $150,000,000 and
(B) the Pro Forma Consolidated Fixed Charge Coverage Ratio for the most recent
Test Period for which financial statements have been delivered pursuant to
clause (a) or (b) of Section 10.1.1 is greater than 1.0 to 1.0 or (ii) Excess
Availability is greater than the higher of (A) 20% of the Commitments and
(B) $210,000,000, and provided further that the foregoing test shall not apply
to any dividends paid with proceeds arising from a Qualified IPO; and

(d) MRC may pay dividends:

(i) to its direct or indirect parent in amounts sufficient for any such parent
to pay its income tax obligations for so long as MRC or any Restricted
Subsidiary is a member of a group filing a consolidated, combined, unitary,
affiliated or other similar tax return with such parent; provided the amount of
dividends paid under this clause (i) in respect of income tax obligations is
limited to the extent such tax liability is directly attributable to the taxable
income of MRC or its Restricted Subsidiaries (that are included in such
consolidated, combined, unitary, affiliated or other similar tax return),
determined as if MRC and such Restricted Subsidiaries filed a separate
consolidated, combined, unitary, affiliated or other similar tax return as a
stand-alone group and will be used to pay (or to make dividends to allow any
direct or indirect parent to pay), within 30 days of the receipt thereof, the
tax liability to each relevant jurisdiction in respect of such consolidated,
combined, unitary, affiliated or other similar returns;

(ii) the proceeds of which shall be used to allow any direct or indirect parent
of MRC to pay (A) its operating expenses incurred in the Ordinary Course of
Business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the Ordinary Course
of Business, in an aggregate amount not to exceed $15,000,000 in any fiscal year
of MRC plus any reasonable and customary indemnification claims made by
directors or officers of MRC (or any parent thereof), in each case attributable
to the ownership or operations of MRC and its Restricted Subsidiaries or
(B) fees and expenses otherwise (1) due and payable by MRC or any of its
Restricted Subsidiaries and (2) permitted to be paid by MRC or such Restricted
Subsidiary under this Agreement;

(iii) without duplication of clause (i) above, the proceeds of which shall be
used to pay franchise taxes and other fees, taxes and expenses required to
maintain the corporate existence of any direct or indirect parent of MRC or its
Restricted Subsidiaries, within thirty (30) days of the receipt thereof;

 

299



--------------------------------------------------------------------------------

(iv) to any direct or indirect parent of MRC to finance any Investment permitted
to be made pursuant to Section 10.2.5; provided that (A) such dividend shall be
made substantially concurrently with the closing of such Investment and (B) such
parent shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets, Stock or Stock Equivalents) to be contributed to MRC
or its Restricted Subsidiaries or (2) the merger (to the extent permitted in
Section 10.2.5) of the Person formed or acquired into MRC or its Restricted
Subsidiaries in order to consummate such Permitted Acquisition; and

(v) constituting repurchases of Stock or Stock Equivalents upon the cashless
exercise of stock options.

10.2.7 Limitations on Debt Payments and Amendments.

(a) Each Loan Party will not, and will not permit any Restricted Subsidiary to,
prepay, repurchase or redeem or otherwise defease any Subordinated Indebtedness
held by a Person other than a Loan Party; provided, however, that so long as no
Default or Event of Default shall have occurred and be continuing at the date of
such prepayment, repurchase, redemption or other defeasance or would result
after giving effect thereto, any Loan Party or any Restricted Subsidiary may
prepay, repurchase or redeem Subordinated Indebtedness if either (A) both
(1) Excess Availability is greater than the higher of (x) 15% of the Commitments
and (y) $150,000,000 and (2) the Pro Forma Consolidated Fixed Charge Coverage
Ratio for the most recent Test Period for which financial statements have been
delivered pursuant to clause (a) or (b) of Section 10.1.1 is greater than 1.0 to
1.0 or (B) Excess Availability is greater than the higher of (1) 20% of the
Commitments and (2) $210,000,000, in each case after giving effect to such
prepayment, repurchase, redemption or other defeasance, with the proceeds of
Subordinated Indebtedness that (A) is permitted by Section 10.2.1(b) (other than
Section 10.2.1(b)(xiv)) and (B) has terms not materially less advantageous to
the Lenders than those of such Subordinated Indebtedness being refinanced.

(b) Each Loan Party will not, and will not permit any Restricted Subsidiary to,
waive, amend, modify, terminate or release any Subordinated Indebtedness to the
extent that any such waiver, amendment, modification, termination or release
would be adverse to the Lenders in any material respect.

(c) The Initial Canadian Borrower will not, and will not permit any Restricted
Subsidiary to, make any payment with respect to the Subordinated Indebtedness
covered by the Subordination Agreement except for the discharge of such
Subordinated Indebtedness as permitted under the Subordination Agreement.

10.2.8 Limitations on Sale Leasebacks. Each Loan Party will not, and will not
permit any Restricted Subsidiary to, enter into or effect any Sale Leasebacks,
other than Permitted Sale Leasebacks.

 

300



--------------------------------------------------------------------------------

10.2.9 Changes in Business. The Loan Parties and their Subsidiaries, taken as a
whole, will not fundamentally and substantively alter the character of their
business, taken as a whole, from the business conducted by the Loan Parties and
their Subsidiaries, taken as a whole, on the Closing Date and other business
activities incidental or related to any of the foregoing.

10.2.10 Burdensome Agreements. Each Loan Party will not, and will not permit any
Restricted Subsidiary to, enter into or permit to exist any contractual
obligation (other than this Agreement or any other Loan Document) that limits
the ability of (a) any Restricted Subsidiary that is not a Borrower or Guarantor
to make dividends to any Borrower or any Guarantor or (b) such Borrower or any
Guarantor to create, incur, assume or suffer to exist Liens on property of such
Person for the benefit of the Lenders with respect to the Secured Obligations;
provided that the foregoing clauses (a) and (b) shall not apply to contractual
obligations which (i)(A) exist on the date hereof and (to the extent not
otherwise permitted by this Section 10.2.10) are listed on Schedule 10.2.10 and
(B) to the extent contractual obligations permitted by clause (A) are set forth
in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing any permitted renewal, extension or refinancing of such Indebtedness
so long as such renewal, extension or refinancing does not expand the scope of
such contractual obligation, (ii) are binding on a Restricted Subsidiary at the
time such Restricted Subsidiary first becomes a Restricted Subsidiary of such
Loan Party, so long as such contractual obligations were not entered into solely
in contemplation of such Person becoming a Restricted Subsidiary of such Loan
Party; (iii) represent Indebtedness of a Restricted Subsidiary of MRC which is
not a Loan Party which is permitted by Section 10.2.1, (iv) arise in connection
with any Disposition permitted by Section 10.2.4, (v) are customary provisions
in joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 10.2.5 and applicable solely to such joint
venture entered into in the Ordinary Course of Business, (vi) are negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under Section 10.2.1 but solely to the extent any negative pledge
relates to the property financed by or the subject of such Indebtedness,
(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto, (viii) comprise restrictions imposed by any agreement
relating to secured Indebtedness permitted pursuant to Section 10.2.1 to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness or, in the case of secured Indebtedness incurred pursuant to
Section 10.2.1(b)(ix) or Section 10.2.1(b)(x) only, to the Restricted
Subsidiaries incurring or guaranteeing such Indebtedness, (ix) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of such Loan Party or any Restricted Subsidiary, (x) are
customary provisions restricting assignment of any agreement entered into in the
Ordinary Course of Business, (xi) are restrictions on cash or other deposits
imposed by customers under contracts entered into in the Ordinary Course of
Business, and (xii) exist under the Term Loan Credit Agreement or any
documentation relating to such debt.

10.3 Financial Covenants. As long as any Commitments or Obligations are
outstanding:

10.3.1 Consolidated Fixed Charge Coverage Ratio. MRC and its Restricted
Subsidiaries shall maintain, as of the last day of each fiscal quarter during
the occurrence and continuance of a FCCR Test Event, a Consolidated Fixed Charge
Coverage Ratio of at least 1.0 to 1.0 for the Test Period ending on the last day
of such fiscal quarter.

 

301



--------------------------------------------------------------------------------

SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1 Events of Default. Upon the occurrence of any of the following specified
events (each, an “Event of Default”), if the same shall occur for any reason
whatsoever, whether voluntary or involuntary, by operation of law or otherwise:

11.1.1 Payments. Any Borrower shall (a) default in the payment when due of any
principal of the Loans or (b) default in the payment when due of any interest on
the Loans or any fees or any other amounts owing hereunder or under any other
Loan Document and, so long as no Cash Dominion Event exists, such default shall
continue for five or more days; or

11.1.2 Representations, etc. Any representation, warranty or statement made or
deemed made by any Loan Party herein or in any Security Document or any
certificate, statement, report or other document delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

11.1.3 Covenants. Any Loan Party shall:

(a) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 10.1.1(h), Section 10.1.14, Section 10.2 or
Section 10.3;

(b) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 10.1.1(f) and such default shall continue
unremedied for a period of at least ten (10) Business Days (which period is
shortened to four (4) Business Days if an FCCR Test Event is continuing) after
the earlier of the date on which a Senior Officer of such Loan Party has
knowledge of such default and the date of receipt of written notice by such Loan
Party from the Agent or the Required Lenders; or

(c) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 11.1.1 or 11.1.2 or
clauses (a) or (b) of this Section 11.1.3) contained in this Agreement, any
Security Document or the Fee Letter and such default shall continue unremedied
for a period of at least thirty (30) days after receipt of written notice by
such Loan Party from the Agent or the Required Lenders; or

11.1.4 Default Under Other Agreements. (a) Any Loan Party or any of the
Restricted Subsidiaries shall (i) default in any payment with respect to any
Indebtedness (other than the Obligations) in excess of $50,000,000 in the
aggregate, for MRC and its Restricted Subsidiaries, beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created or (ii) default in the observance or performance of any agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist (other than, with respect to Indebtedness consisting of
any Hedge Agreements, termination events or equivalent events pursuant to the
terms of such Hedge Agreements), the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such

 

302



--------------------------------------------------------------------------------

Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due prior to its stated maturity; or
(b) without limiting the provisions of clause (a) above, any such Indebtedness
shall be declared to be due and payable, or required to be prepaid other than by
a regularly scheduled required prepayment or as a mandatory prepayment (and,
with respect to Indebtedness consisting of any Hedge Agreements, other than due
to a termination event or equivalent event pursuant to the terms of such Hedge
Agreements), prior to the stated maturity thereof; or

11.1.5 Bankruptcy, etc. (a) Any Loan Party or any Specified Subsidiary shall
commence a voluntary Insolvency Proceeding; (b) any Foreign Subsidiary that is a
Specified Subsidiary, shall commence a voluntary case, proceeding or action
under domestic or foreign law relating to bankruptcy, judicial management,
insolvency reorganization or relief of debtors legislation of its jurisdiction
of incorporation, in each case as now or hereafter in effect, or any successor
thereto; (c) an involuntary Insolvency Proceeding is commenced against any Loan
Party or any Specified Subsidiary and the petition is not controverted within 10
days after commencement thereof; (d) an involuntary Insolvency Proceeding is
commenced against any Loan Party or any Specified Subsidiary and the petition is
not dismissed within 60 days after commencement thereof; (e) a Creditor
Representative or similar Person is appointed for, or takes charge of, all or
substantially all of the property of any Loan Party or any Specified Subsidiary;
(f) any Loan Party or any Specified Subsidiary commences any other proceeding or
action under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to any Loan Party or
any Specified Subsidiary; (g) there is commenced against any Loan Party or any
Specified Subsidiary any such proceeding or action that remains undismissed for
a period of 60 days; (h) any Loan Party or any Specified Subsidiary is
adjudicated insolvent or bankrupt; (i) any order of relief or other order
approving any such case or proceeding or action is entered; (j) any Loan Party
or any Specified Subsidiary suffers any appointment of any Creditor
Representative or the like for it or any substantial part of its Property to
continue undischarged or unstayed for a period of 60 days; (k) any Loan Party or
any Specified Subsidiary makes a general assignment for the benefit of
creditors; (l) any corporate action is taken by any Loan Party or any Specified
Subsidiary for the purpose of effecting any of the foregoing; (m) (i) any UK
Borrower or Singapore Borrower, (1) is unable or admits inability to pay its
debts as they fall due, (2) suspends making payments on any of its debts or
(3) by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its Indebtedness; or (ii) in respect of any UK Borrower or Singapore
Borrower, (1) the value of its assets is less than that of its liabilities
(taking into account contingent and prospective liabilities) or (2) a moratorium
or other protection from its creditors is declared or imposed in respect of any
its Indebtedness; or (n) any Loan Party or any Specified Subsidiary incorporated
in New Zealand (or the New Zealand based assets or business of any other Loan
Party or Specified Subsidiary) is declared at risk pursuant to the Corporations
(Investigation and Management) Act 1989 (New Zealand), or a statutory manager is
appointed or any step taken with a view to any such appointment in respect of it
or those assets or business under that Act; or

11.1.6 ERISA. (a) Any U.S. Employee Plan shall fail to satisfy the minimum
funding standard required for any plan year or part thereof or a waiver of such
standard or extension of any amortization period is sought or granted under
Section 412 of the Code; any

 

303



--------------------------------------------------------------------------------

U.S. Employee Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any U.S. Employee Plan or to appoint a trustee
to administer any U.S. Employee Plan (including the giving of written notice
thereof); any U.S. Employee Plan shall have an accumulated funding deficiency
(whether or not waived); any Loan Party, Subsidiary of a Loan Party or ERISA
Affiliate has incurred or is likely to incur a liability to or on account of a
U.S. Employee Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code (including the
giving of written notice thereof); (b) there could result from any event or
events set forth in clause (a) of this Section 11.1.6 the imposition of a lien,
the granting of a security interest, or a liability, or the reasonable
likelihood of incurring a lien, security interest or liability; and (c) such
lien, security interest or liability will or would be reasonably likely to have
a Material Adverse Effect; or

11.1.7 Canadian Pension Plan and UK Pensions Regulator. (a) (i) A Termination
Event shall occur or any Canadian Multi-Employer Plan shall be terminated, in
each case, in circumstances which would result or could reasonably be expected
to result in a Canadian Facility Loan Party being required to make a
contribution to or in respect of a Canadian Pension Plan or a Canadian
Multi-Employer Plan or results in the appointment, by FSCO, of an administrator
to wind up a Canadian Pension Plan, (ii) any Canadian Domiciled Loan Party is in
default with respect to any required contributions to a Canadian Pension Plan,
or (iii) any Lien arises (save for contribution amounts not yet due) in
connection with any Canadian Pension Plan, provided the events set forth in
clauses (i), (ii) and (iii), individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect (it being acknowledged that,
for purposes of this Section, funding deficiencies and other benefit liabilities
existing as of the Closing Date shall be included in the determination of
whether a Material Adverse Effect has occurred or exists); or

(b) The Pensions Regulator issues a Financial Support Direction or a
Contribution Notice to any UK Domiciled Loan Party and such Financial Support
Direction or Contribution Notice will or would be reasonably likely to have a
Material Adverse Effect; or

11.1.8 Guarantee. Any Guarantee provided by MRC or any Material Subsidiary or
any material provision thereof shall cease to be in full force or effect or any
such Guarantor thereunder or any Loan Party shall deny or disaffirm in writing
any such Guarantor’s obligations under the Guarantee (or any of the foregoing
shall occur with respect to a Guarantee provided by a Subsidiary that is not a
Material Subsidiary and shall continue unremedied for a period of at least 5
Business Days after receipt of written notice to the North American Loan Party
Agent from the Agent or the Required Lenders); or

11.1.9 Security Documents. Any Security Document pursuant to which the assets of
any Loan Party or any Material Subsidiary are pledged as Collateral or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof or thereof or as a result of acts or omissions of
the Agent, any Security Trustee or any Lender) or any grantor thereunder or any
Loan Party shall deny or disaffirm in writing any grantor’s obligations under
such Security Document (or any of the foregoing shall occur with respect to
Collateral provided by a Subsidiary that is not a Material Subsidiary and shall
continue unremedied for a period of at least 5 Business Days after receipt of
written notice to the North American Loan Party Agent from the Agent or the
Required Lenders); or

 

304



--------------------------------------------------------------------------------

11.1.10 Judgments. One or more judgments or decrees shall be entered against any
Loan Party or any of the Restricted Subsidiaries involving a liability of
$50,000,000 or more in the aggregate for all such judgments and decrees for MRC
and its Restricted Subsidiaries (to the extent not paid or fully covered by
insurance provided by a carrier not disputing coverage) and any such judgments
or decrees shall not have been satisfied, vacated, discharged or stayed or
bonded pending appeal within 60 days from the entry thereof; or

11.1.11 Change of Control. A Change of Control shall occur; or

11.1.12 Intercreditor; Subordination. The Intercreditor Agreement shall be
invalidated or otherwise cease to constitute the legal, valid and binding
obligations of the Term Secured Parties (as defined therein) and the
Subordinated Lien Secured Parties (as defined therein), enforceable in
accordance with its terms (to the extent that any Indebtedness held by such
parties remains outstanding) or the subordination provisions of any document or
instrument evidencing any Permitted Additional Debt or other Subordinated
Indebtedness having a principal amount in excess of $15,000,000 that are
subordinated shall be invalidated or otherwise cease to be legal, valid and
binding obligations of the holders of such Permitted Additional Debt or other
Subordinated Indebtedness, enforceable in accordance with their terms;

then, (1) upon the occurrence of any Event of Default described in
Section 11.1.5, automatically, and (2) upon the occurrence of any other Event of
Default, at the request of (or with the consent of) Required Lenders, upon
notice to the Borrowers by the Agent, (A) the Commitment of each Lender and the
obligation of any Fronting Bank to issue any Letter of Credit shall immediately
terminate; (B) each of the following shall immediately become due and payable,
in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Loan Party: (I) the
unpaid principal amount of and accrued interest on the Loans, (II) an amount
equal to the maximum amount that may at any time be drawn under all Letters of
Credit then outstanding (regardless of whether any beneficiary under any such
Letter of Credit shall have presented, or shall be entitled at such time to
present, the drafts or other documents or certificates required to draw under
such Letters of Credit), and (III) all other Obligations; provided, the
foregoing shall not affect in any way the obligations of Lenders under
Sections 2.2.2, 2.3.2, 2.4.2, 2.5.2, 2.6.2, 2.7.2, 2.8.2, or 2.9.2; (C) the
Agent and Security Trustees may enforce any and all Liens and security interests
created pursuant to Security Documents; and (D) the Agent shall direct the
Borrowers to pay (and each Borrower hereby agrees upon receipt of such notice,
or upon the occurrence of any Event of Default specified in Section 11.1.5 to
pay) to the Agent such additional amounts of cash as reasonably requested by any
Fronting Bank, to be held as security for the Borrowers’ reimbursement
Obligations in respect of Letters of Credit then outstanding.

11.2 License. Agent is hereby granted an irrevocable (during the continuance of
an Event of Default), non-exclusive license or other right to use, license or
sub-license (without payment of royalty or other compensation to any Loan Party)
any or all intellectual property of Loan Parties, computer hardware and
software, trade secrets, brochures, customer lists, promotional and advertising
materials, labels, packaging materials and other Property, in advertising for
sale, marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral. Each Loan
Party’s rights and interests under intellectual property shall inure to Agent’s
benefit.

 

305



--------------------------------------------------------------------------------

11.3 Setoff. At any time during the continuation of an Event of Default, each of
the Agent, any Fronting Bank, any Lender, and any of their Affiliates is
authorized, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by the Agent, Fronting Bank, such Lender or such
Affiliate to or for the credit or the account of a Loan Party against any
Obligations, irrespective of whether or not the Agent, such Fronting Bank, such
Lender or such Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or unmatured
or are owed to a branch or office of the Agent, such Fronting Bank, such Lender
or such Affiliate different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of the Agent, each Fronting Bank,
each Lender and each such Affiliate under this Section 11.3 are in addition to
other rights and remedies (including other rights of setoff) that such Person
may have.

11.4 Remedies Cumulative; No Waiver.

11.4.1 Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Loan Parties under the Credit Documents are cumulative
and not in derogation of each other. The rights and remedies of the Agent and
Lenders are cumulative, may be exercised at any time and from time to time,
concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise. All such rights
and remedies shall continue in full force and effect until Full Payment of all
Obligations.

11.4.2 Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of the Agent or any Lender to require strict performance by
Loan Parties with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by the Agent or
any Lender of any payment or performance by a Loan Party under any Loan
Documents in a manner other than that specified therein. It is expressly
acknowledged by Loan Parties that any failure to satisfy a financial covenant on
a measurement date shall not be cured or remedied by satisfaction of such
covenant on a subsequent date.

11.5 Judgment Currency. If, for the purpose of obtaining judgment in any court
or obtaining an order enforcing a judgment, it becomes necessary to convert any
amount due under this Agreement in any a currency (hereinafter in this
Section 11.5 called the “first currency”) into any other currency (hereinafter
in this Section 11.5 called the “second currency”), then the conversion shall be
made at the Agent’s spot rate of exchange for buying the first currency with the
second currency prevailing at the Agent’s close of business on the Business Day
next preceding the day on which the judgment is given or (as the case may be)
the order is made. Any payment made by an Loan Party to any Credit Party or any
Security Trustee pursuant to this Agreement in the second currency shall
constitute a discharge of the obligations of any

 

306



--------------------------------------------------------------------------------

applicable Loan Parties to pay to such Credit Party or such Security Trustee any
amount originally due to the Credit Party or Security Trustee in the first
currency under this Agreement only to the extent of the amount of the first
currency which such Credit Party or such Security Trustee is able, on the date
of the receipt by it of such payment in any second currency, to purchase, in
accordance with such Credit Party’s or such Security Trustee’s normal banking
procedures, with the amount of such second currency so received. If the amount
of the first currency falls short of the amount originally due to such Credit
Party or such Security Trustee in the first currency under this Agreement, Loan
Parties agree that they will indemnify each Credit Party and each Security
Trustee against and save such Credit Party and such Security Trustee harmless
from any shortfall so arising. This indemnity shall constitute an obligation of
each such Loan Party separate and independent from the other obligations
contained in this Agreement, shall give rise to a separate and independent cause
of action and shall continue in full force and effect notwithstanding any
judgment or order for a liquidated sum or sums in respect of amounts due to any
Credit Party or any Security Trustee under any Loan Documents or under any such
judgment or order. Any such shortfall shall be deemed to constitute a loss
suffered by such Credit Party or such Security Trustee and Loan Parties shall
not be entitled to require any proof or evidence of any actual loss. If the
amount of the first currency exceeds the amount originally due to a Credit Party
or a Security Trustee in the first currency under this Agreement, such Credit
Party or such Security Trustee shall promptly remit such excess to Loan Parties.
The covenants contained in this Section 11.5 shall survive the Full Payment of
the Obligations under this Agreement.

SECTION 12. AGENT AND SECURITY TRUSTEES

12.1 Appointment, Authority and Duties of Agent.

12.1.1 Appointment and Authority.

(a) Each Secured Party appoints and designates Bank of America as the Agent
under all Loan Documents. The Agent may, and each Secured Party authorizes the
Agent to, enter into all Loan Documents to which the Agent is intended to be a
party and accept all Security Documents, for the Agent’s benefit and the Pro
Rata benefit of the Secured Parties. Each Secured Party agrees that any action
taken by the Agent, Required Borrower Group Lenders or Required Lenders in
accordance with the provisions of the Loan Documents, and the exercise by the
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Secured Parties. Without limiting the generality of the
foregoing, the Agent, together with the Security Trustees, as applicable, shall
have the sole and exclusive authority to (i) act as the disbursing and
collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (ii) execute and deliver as the
Agent each Loan Document, including any intercreditor or subordination agreement
(or joinder thereto), and accept delivery of each Loan Document from any Loan
Party or other Person; (iii) act as collateral agent for Secured Parties for
purposes of perfecting and administering Liens under the Loan Documents, and for
all other purposes stated therein; (iv) manage, supervise or otherwise deal with
Collateral; and (v) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral under the Loan Documents, Applicable
Law or otherwise. The duties of the Agent shall be ministerial and
administrative in nature, and the

 

307



--------------------------------------------------------------------------------

Agent shall not have a fiduciary relationship with any Secured Party,
Participant or other Person, by reason of any Loan Document or any transaction
relating thereto. The Agent alone shall be authorized to determine whether any
Accounts or Inventory constitute Eligible Accounts or Eligible Inventory,
whether to impose or release any reserve, or whether any conditions to funding
or to issuance of a Letter of Credit have been satisfied, which determinations
and judgments, if exercised in good faith, shall exonerate the Agent from
liability to any Lender or other Person for any error in judgment.

(b) For the purposes of creating a solidarité active in accordance with
Article 1541 of the Civil Code of Québec between each Secured Party, taken
individually, on the one hand, and the Agent, on the other hand, each Loan Party
and each such Secured Party acknowledge and agree with the Agent that such
Secured Party and the Agent are hereby conferred the legal status of solidary
creditors of each such Loan Party in respect of all Obligations owed by each
such Loan Party to the Agent and such Secured Party hereunder and under the
other Loan Documents (collectively, the “Solidary Claim”) and that, accordingly,
but subject (for the avoidance of doubt) to Article 1542 of the Civil Code of
Québec, each such Loan Party is irrevocably bound towards the Agent and each
Secured Party in respect of the entire Solidary Claim of the Agent and such
Secured Party. As a result of the foregoing, the parties hereto acknowledge that
the Agent and each Secured Party shall at all times have a valid and effective
right of action for the entire Solidary Claim of the Agent and such Secured
Party and the right to give full acquittance for it. Accordingly, and without
limiting the generality of the foregoing, the Agent, as solidary creditor with
each Secured Party, shall at all times have a valid and effective right of
action in respect of the Solidary Claim and the right to give a full acquittance
for same. By its execution of the Loan Documents to which it is a party, each
such Loan Party not a party hereto shall also be deemed to have accepted the
stipulations hereinabove provided. The parties further agree and acknowledge
that such Liens (hypothecs) under the Security Documents and the other Loan
Documents shall be granted to the Agent, for its own benefit and for the benefit
of the Secured Parties, as solidary creditor as hereinabove set forth.

12.1.2 Duties. The Agent shall not have any duties except those expressly set
forth in the Loan Documents. The conferral upon the Agent of any right shall not
imply a duty to exercise such right, unless instructed to do so by Lenders in
accordance with this Agreement.

12.1.3 Agent Professionals. The Agent may perform its duties through agents and
employees. The Agent may consult with and employ Agent Professionals, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by an Agent Professional. The Agent
shall not be responsible for the negligence or misconduct of any agents,
employees or Agent Professionals selected by it with reasonable care.

12.1.4 Instructions of Required Lenders. The rights and remedies conferred upon
the Agent under the Loan Documents may be exercised without the necessity of
joinder of any other party, unless required by Applicable Law. The Agent may
request instructions from Required Lenders, Required Borrower Group Lenders or
other Secured Parties with respect to any act (including the failure to act) in
connection with any Loan Documents, and may seek assurances to its satisfaction
from the Secured Parties of their indemnification obligations against all Claims
that could be incurred by the Agent in connection with any act. The Agent shall
be

 

308



--------------------------------------------------------------------------------

entitled to refrain from any act until it has received such instructions or
assurances, and the Agent shall not incur liability to any Person by reason of
so refraining. Instructions of Required Lenders or Required Borrower Group
Lenders shall be binding upon all Secured Parties, and no Secured Party shall
have any right of action whatsoever against the Agent as a result of the Agent
acting or refraining from acting in accordance with the instructions of Required
Lenders or Required Borrower Group Lenders. Notwithstanding the foregoing,
instructions by and consent of specific parties shall be required to the extent
provided in Section 14.1.1. In no event shall the Agent be required to take any
action that, in its opinion, is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to personal liability.

12.2 European Security Trustee.

12.2.1 Appointment of the European Security Trustee.

(a) The European Secured Parties appoint the European Security Trustee to hold
(i) any security interest created by any European Security Agreement; and
(ii) the covenants and undertakings of the relevant European Security
Agreements, with respect to any jurisdiction where the concept of trust is
appropriate, on trust for the European Secured Parties and with respect to any
jurisdiction where the concept of trust is not appropriate, as security agent
for the European Secured Parties, and, in each case, the European Security
Trustee accepts that appointment.

(b) The European Security Trustee, its subsidiaries and associated companies may
each retain for its own account and benefit any fee, remuneration and profits
paid to it in connection with (i) its activities under the Loan Documents and
(ii) its engagement in any kind of banking or other business with any Loan
Party.

12.2.2 Delegation. The European Security Trustee may delegate to any Person on
such terms (which may include the power to sub-delegate) and subject to such
conditions as it thinks fit, all or any of the rights, powers, authorities and
discretions vested in it by any of the Loan Documents.

12.2.3 Separate Security Trustees.

(a) The European Security Trustee may (whether for the purpose of complying with
any law or regulation of any overseas jurisdiction, or for any other reason)
appoint any Person to act jointly with the European Security Trustee either as a
separate trustee or as a co-trustee (each an “Appointee”) on such terms and
subject to such conditions as the European Security Trustee thinks fit and with
such of the rights, powers, authorities and discretions vested in the European
Security Trustee by any Loan Document as may be conferred by the instrument of
appointment of the Appointee.

(b) The European Security Trustee may pay reasonable remuneration to any
Appointee, together with any costs and expenses (including legal fees)
reasonably incurred by the Appointee in connection with its appointment. All
such remuneration, costs and expenses shall be treated, for the purposes of this
Agreement, as paid or incurred by the European Security Trustee.

 

309



--------------------------------------------------------------------------------

12.2.4 The European Security Agreements.

(a) Each European Secured Party confirms its approval of the relevant European
Security Agreements and of any security interest intended to be created under
it, and authorizes and instructs the European Security Trustee to execute and
deliver the relevant European Security Agreements.

(b) The European Security Trustee may accept without enquiry the title (if any)
which any Person may have to any assets over which security interest is intended
to be created by the relevant European Security Agreements, and shall not be
liable to any other party for any defect in or failure of any such title.

(c) The European Security Trustee shall not be (i) liable or responsible to any
European Secured Party for any failure to perfect, protect, register, make any
filing or give notice in respect of the security interest intended to be created
by the relevant European Security Agreements, unless that failure arises
directly from its own gross negligence or wilful misconduct; (ii) obliged to
insure any assets over which security interest is intended to be created by the
relevant European Security Agreements, to require any other person to maintain
any such insurance, or to make any enquiry or conduct any investigation into the
legality, validity, effectiveness, adequacy or enforceability of any insurance
existing over any such asset; or (iii) obliged to hold in its own possession the
relevant European Security Agreements, title deed or other document relating to
any assets over which security interest is intended to be created by the
relevant European Security Agreements.

12.2.5 Security Trustee as Proprietor. Each European Secured Party confirms that
it does not wish to be registered as a joint proprietor of any mortgage or
charge created pursuant to the relevant European Security Agreements and
accordingly (a) authorizes the European Security Trustee to hold such mortgages
and charges in its sole name as trustee for the European Secured Parties; and
(b) requests the Land Registry (or other relevant registry) to register the
European Security Trustee as a sole proprietor (or heritable creditor, as the
case may be) of any such mortgage or charge.

12.2.6 Investments. Except to the extent that a European Security Agreement
otherwise requires, any moneys received by the European Security Trustee under
or pursuant to a European Security Agreement may be (a) invested in any
investments which it may select and which are authorized by Applicable Law; or
(b) placed on deposit at any bank or institution (including itself) on such
terms as it may think fit, in each case in the name or under the control of the
European Security Trustee, and those moneys, together with any accrued income
(net of any applicable Tax) shall be held by the European Security Trustee to
the order of the Agent, and shall be payable to the Agent on demand.

12.2.7 European Secured Parties’ Indemnity to the European Security Trustee.
Each European Secured Party shall indemnify the European Security Trustee, its
delegates and sub-delegates and Appointees (each an “Indemnified Party”), within
three Business Days of demand, against any cost, loss or liability incurred by
the European Security Trustee or the relevant Indemnified Party (otherwise than
by reason of the gross negligence or wilful misconduct of the European Security
Trustee or that Indemnified Party) in acting as

 

310



--------------------------------------------------------------------------------

European Security Trustee or its delegate, sub-delegate or Appointee under the
relevant European Security Agreements (except to the extent that the European
Security Trustee, or the relevant Indemnified Party has been reimbursed by any
Loan Party pursuant to the relevant European Security Agreements).

12.2.8 Conduct of business by the European Security Trustee. No provision of
this Agreement will (a) interfere with the right of the European Security
Trustee to arrange its affairs (tax or otherwise) in whatever manner it thinks
fit; (b) oblige the European Security Trustee to investigate or claim any
credit, relief, remission or repayment available to it or the extent, order and
manner of any claim; or (c) oblige the European Security Trustee to disclose any
information relating to its affairs (tax or otherwise) or any computations in
respect of tax.

12.2.9 Liability of European Security Trustee.

(a) The European Security Trustee shall not nor shall any of its officers,
employees or agents from time to time be responsible for: (i) the adequacy,
accuracy and/or completeness of any information (whether oral or written)
supplied by any Loan Party or any other person given in or in connection with
the relevant European Security Agreements; or (ii) the legality, validity,
effectiveness, adequacy or enforceability of the relevant European Security
Agreements or any other agreement, arrangement or document entered into, made or
executed in anticipation of or in connection with the relevant European Security
Agreements.

(b) Without limiting Section 12.2.9(a), the European Security Trustee shall not
be liable for any action taken by it or not taken by it under or in connection
with the relevant European Security Agreements, unless directly caused by its
gross negligence or wilful misconduct.

(c) No party (other than the European Security Trustee) may take any proceedings
against any officer, employee or agent of the European Security Trustee in
respect of any claim it might have against the European Security Trustee or in
respect of any act or omission of any kind by that officer, employee or agent in
relation to the relevant European Security Agreements and any officer, employee
or agent of the European Security Trustee may rely on this Clause 12.2.9 and the
provisions of the Contracts (Rights of Third Parties) Act 1999.

(d) The European Security Trustee shall not be liable for any delay (or any
related consequences) in crediting an account with an amount required under the
Loan Documents to be paid by the European Security Trustee, if the European
Security Trustee has taken all necessary steps as soon as reasonably practicable
to comply with the regulations or operating procedures of any recognized
clearing or settlement system used by the European Security Trustee for that
purpose.

(e) Without affecting the responsibility of the Loan Parties for information
supplied by them or on their behalf in connection with any Loan Document, each
European Secured Party confirms to the European Security Trustee that it has
been, and shall continue to be, solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with the relevant European Security Agreements including but not
limited to: (i) the financial condition, status and nature of the Loan Parties;
(ii) the legality,

 

311



--------------------------------------------------------------------------------

validity, effectiveness, adequacy or enforceability of the relevant European
Security Agreements and any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with the
relevant European Security Agreements; (iii) whether such European Secured Party
has recourse, and the nature and extent of that recourse, against any party or
any of its respective assets under or in connection with any Loan Document, the
transactions contemplated by the European Security Agreements or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with the relevant European Security
Agreements; and (iv) the adequacy, accuracy and/or completeness of any
information provided by any person under or in connection with the relevant
European Security Agreements, the transactions contemplated by the relevant
European Security Agreements or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
the relevant European Security Agreements.

12.2.10 European Security Agreements.

(a) The European Security Trustee shall accept without investigation,
requisition or objection, such title as any person may have to the assets which
are subject to the relevant European Security Agreements and shall not (i) be
bound or concerned to examine or enquire into the title of any person; (ii) be
liable for any defect or failure in the title of any person, whether that defect
or failure was known to the European Security Trustee or might have been
discovered upon examination or enquiry and whether capable of remedy or not; or
(iii) be liable for any failure on its part to give notice of the relevant
European Security Agreements to any third party or otherwise perfect or register
the security interests created by the relevant European Security Agreements
(unless such failure arises directly from the European Security Trustee’s gross
negligence or wilful misconduct).

(b) The European Security Trustee shall hold the relevant European Security
Agreements and all proceeds of enforcement of them on trust for the European
Secured Parties on the terms and conditions of this Agreement.

(c) The relevant European Security Agreements shall rank as continuing security
interest for the discharge of the liabilities secured by it.

12.2.11 Disposals.

(a) Subject to Section 12.4.1, the Security Trustee is authorized by each of the
European Secured Parties to execute on behalf of itself and each such European
Secured Party without the need for any further referral to or authority from
such European Secured Party, any release of the security interests created by
the relevant European Security Agreements over that asset and, if such asset
comprises all of the shares in any Loan Party, the European Security Trustee is
further authorized, without the need for any further referral to or authority
from such European Secured Party, to execute a release of any security interests
granted by such Loan Party over its assets pursuant to any of the European
Security Agreements provided that in each such case the proceeds are applied in
the manner provided for in this Agreement as if they were realizations pursuant
to the relevant European Security Agreements.

 

312



--------------------------------------------------------------------------------

(b) Each European Secured Party undertakes to execute such releases and other
documents as may be necessary to give effect to the releases specified in
Section 12.2.11(a).

12.2.12 Trust. The perpetuity period for each trust created by this Agreement
shall be 125 years.

12.2.13 Parallel Debt Obligations. In order to ensure the continuing validity of
the security interests governed by Dutch law or Belgian law (a) each Dutch
Domiciled Loan Party and each Belgian Domiciled Loan Party irrevocably and
unconditionally undertakes (that undertaking in respect of any amount, a
“Parallel Debt Obligation” and in respect of all of them, the “Parallel Debt
Obligations”) to pay to the European Security Trustee an amount equal to and in
the same currency as all amounts from time to time due and payable by that Loan
Party to the Lenders under the Credit Documents (the obligations to the Lenders
in respect of any amount and a certain currency, an “Original Obligation” and
its obligations to the Lenders in respect of all of them, the “Original
Obligations”); (b) the Parallel Debt Obligations shall be separate from and
independent of the Original Obligations, so that the European Security Trustee
will have an independent right to demand performance of any Parallel Debt
Obligation; (c) the Parallel Debt Obligations shall be owed to the European
Security Trustee in its own name and any European Security Agreement governed by
Dutch law or Belgian law shall also be expanded to secure the Parallel Debt
Obligations; (d) the Lenders, the Loan Parties and the European Security Trustee
acknowledge that the European Security Trustee acts in its own name and not as
an agent or representative of the Lenders and the security interests governed by
Dutch law or Belgian law created in favor of the European Security Trustee will
not be held on trust; (e) other than as set out in Section 12.2.13(f), the
Parallel Debt Obligations shall not limit or affect the existence of the
Original Obligations, for which the Lenders shall have an independent right to
demand performance (to the extent permitted by this Agreement); (f) payment by
the Loan Parties of any Parallel Debt Obligation shall to the same extent
decrease and be a good discharge of the corresponding Original Obligation owing
to the Lenders and payment by the Loan Parties of any Original Obligations to
the Lenders shall to the same extent decrease and be a good discharge of the
corresponding Parallel Debt Obligation owing by it to the European Security
Trustee; and (g) without limiting or affecting the European Security Trustee’s
right to protect, preserve or enforce its rights under any European Security
Agreements governed by Dutch law or Belgian law, the European Security Trustee
undertakes to the Lenders not to exercise its rights in respect of any Parallel
Debt Obligation without the consent of the Agent. Notwithstanding clause
(f) above, no Loan Party may pay any Parallel Debt Obligation other than at the
instruction of, and in the manner determined by, the European Security Trustee.
For the avoidance of doubt, the Parallel Debt Obligations will become due and
payable (opeisbaar) at the same time as the corresponding Original Obligations.

12.2.14 Appointment and Retirement of European Security Trustee. The European
Security Trustee (a) subject to the appointment of a successor (in consultation
with the European Loan Party Agent) may, and must if the Agent requires, retire
at any time from its position as European Security Trustee under the Loan
Documents without assigning any reason, and (b) must give notice of its
intention to retire by giving to the other European Secured Parties and the
European Loan Party Agent not less than 30 days’ nor more than 60 days’ notice.

 

313



--------------------------------------------------------------------------------

12.2.15 Appointment of Successor. The Agent may, with the approval of the
European Loan Party Agent (such approval not to be unreasonably withheld) other
than during the continuation of an Event of Default, appoint a successor to the
European Security Trustee, during the period of notice in Section 12.2.14. If no
successor is appointed by the Agent, the European Security Trustee may appoint
(after consultation with the Agent and the European Loan Party Agent) its
successor. The European Secured Parties shall promptly enter into any agreements
that the successor may reasonably require to effect its appointment.

12.2.16 Discharge of European Security Trustee. From the date that the
appointment of the successor is effected under Section 12.2.14, the retiring
European Security Trustee must be discharged from any further obligations under
the Loan Documents as European Security Trustee, and the successor to the
European Security Trustee and each of the other European Secured Parties have
the same rights and obligations between themselves as they would have had if the
successor had been a party to those Loan Documents.

12.3 AUS-NZ Security Trustee.

12.3.1 Appointment of AUS-NZ Security Trustee by Australian Facility Secured
Parties. The AUS-NZ Security Trustee is (a) appointed by Australian Facility
Secured Parties to act as trustee of the Australian Security Trust and as the
AUS-NZ Security Trustee for the purpose of the Loan Documents; and
(b) irrevocably authorized to enter into the Loan Documents in its capacity as
trustee of the Australian Security Trust and to take the action on its behalf
and to exercise the rights that are expressly or by implication delegated to the
AUS-NZ Security Trustee by a Loan Document and any other action or rights that
are reasonably incidental.

12.3.2 Additional Australian Facility Security Parties; Transfers by Australian
Lenders. An Australian Lender must not assign, encumber, declare a trust over or
otherwise deal with any of its rights or novate any of its rights and
obligations under any of the Loan Documents to any person other than as
permitted by this Agreement and the other Loan Documents.

12.3.3 Notice of Change: (a) An Australian Facility Secured Party must promptly
notify the Agent of any assignment, encumbrance, declaration of trust over or
other dealing with or novation of that Australian Facility Secured Party’s
rights, benefits or obligations under any Credit Document; and (b) the AUS-NZ
Security Trustee may treat each Australian Facility Secured Party (or any
assignee or substitute Australian Facility Secured Party of which the AUS-NZ
Security Trustee has actual notice) as the holder of the benefit of that
Australian Facility Secured Party’s interests under the Credit Documents unless
and until it receives notice under Section 12.3.3 to the contrary.

12.3.4 Distribution of Recoveries. If at any time the AUS-NZ Security Trustee
receives money under a Loan Document that is available for distribution, whether
or not it represents the proceeds of recovery action taken under any Loan
Document, then the AUS-NZ Security Trustee must, subject to any Applicable Law
to the contrary including section 140 of the PPSA Australia, distribute that
money in accordance with this Agreement.

 

314



--------------------------------------------------------------------------------

12.3.5 Included as money. Money referred to in Section 12.3.4 includes money
that is received by the AUS-NZ Security Trustee before enforcement proceedings
are commenced under a Loan Document in relation to any Australian Facility
Collateral but which has not been distributed by that time.

12.3.6 Not included as money. Subject to a contrary decision by the Agent
(acting on the instructions of the relevant Required Borrower Group Lenders),
the money referred to in Section 12.3.4 does not constitute recovered money
(being the aggregate amount received in accordance with Section 5.5 that has not
been distributed under this Agreement) if the money is deposited in an interest
bearing suspense account under a Loan Document.

12.3.7 Notices and Instructions. The AUS-NZ Security Trustee must: (a) promptly
send to each Australian Facility Secured Party details of each communication and
document received by it from the Agent or an Australian Domiciled Loan Party in
connection with the Loan Documents, unless the details are of a purely routine
or administrative nature; (b) subject to the other provisions of this Agreement,
act in accordance with any instructions from the Agent (acting on the
instructions of the relevant Required Borrower Group Lenders) or, if so
instructed by them, refrain from exercising rights vested in it under the Loan
Documents; and (c) promptly notify the Agent of any Event of Default of which
the AUS-NZ Security Trustee, acting in its capacity as AUS-NZ Security Trustee,
acquires actual knowledge and of which the Agent does not have actual knowledge.

12.3.8 Limitation on duties. The AUS-NZ Security Trustee has only those duties,
obligations and responsibilities expressly specified in the Loan Documents.

12.3.9 Instructions, Powers and Discretion. Subject to the other provisions of
this Section 12.3.9 and except in relation to amounts due to the AUS-NZ Security
Trustee in its own right, the AUS-NZ Security Trustee agrees to act in
accordance with the instructions of the Agent (acting on the instructions of the
relevant Required Borrower Group Lenders) in exercising its rights under the
Loan Documents.

12.3.10 Exercise of Rights. The AUS-NZ Security Trustee in its capacity as
AUS-NZ Security Trustee must not, without the prior written instructions of the
Agent, (a) exercise rights delegated to or conferred on it under the Loan
Documents; or (b) waive any breach of or otherwise excuse performance of any
obligation of an Australian Domiciled Loan Party under any Loan Document.

12.3.11 Instructions Binding. Any instruction given to or action taken by the
AUS-NZ Security Trustee in accordance with this Agreement is binding on all
Australian Facility Secured Parties and each Australian Facility Secured Party
authorizes the AUS-NZ Security Trustee to give any consent and do any other
matter or thing necessary or appropriate to give effect to the instruction.

12.3.12 Instructions Given by Agent. The instructions referred to in this
Section 12.3.12 (and any other provisions in this Section 12.3 requiring the
Agent to seek or act in accordance with the Required Borrower Group Lenders’ or
all Australian Lenders’ consent, authority or instructions) are deemed to be
given in accordance with this Agreement, if the Agent

 

315



--------------------------------------------------------------------------------

communicates such consent, authority or instructions to the AUS-NZ Security
Trustee and states that the consent, authority or instructions were given or
obtained in accordance with this Agreement. In such event, the AUS-NZ Security
Trustee need not enquire whether the Required Borrower Group Lenders or all
Australian Lenders have given the requisite consent, authority or instructions
to the Agent.

12.3.13 Australian Facility Secured Party Rights. If (in the reasonable opinion
of the Agent) the AUS-NZ Security Trustee fails to act in accordance with any
instructions given to it under this Agreement (and within a time deemed
reasonable by the Agent), each Australian Facility Secured Party has a right to
exercise the rights of the AUS-NZ Security Trustee to enable that instruction to
be effected.

12.3.14 AUS-NZ Security Trustee’s Rights. The AUS-NZ Security Trustee may
(a) perform any of its duties, obligations and responsibilities under the Loan
Documents by or through its agents and representatives; (b) refrain from
exercising any rights vested in it under the Loan Documents until it has
received instructions from the Agent, as to whether (and, if it is to be
exercised, the way in which) that right is to be exercised and in all cases will
not incur any liability when (i) acting in accordance with those instructions or
(ii) refraining from acting, either in accordance with those instructions or in
the absence of those instructions; (c) refrain from doing anything that would or
might in its opinion be contrary to any Applicable Law or directive or otherwise
render it liable to any Person and may do anything which is, in its opinion,
necessary to comply with any Applicable Law or directive; (d) assume that no
Default or Event of Default has occurred unless the AUS-NZ Security Trustee
acquires actual knowledge to the contrary; (e) refrain from taking any step (or
further step) to protect or enforce the rights of any Australian Facility
Secured Party under the Loan Documents until it has been indemnified or secured
to its reasonable satisfaction against any and all Claims which it would or
might sustain or incur as a result; (f) hold any of the Loan Documents and any
other related documents with any financial institution or reputable Person whose
business includes undertaking the safe custody of documents or any lawyer or
firm of lawyers selected by the AUS-NZ Security Trustee, and the AUS-NZ Security
Trustee is not responsible for any Claims incurred in connection with the
deposit of those documents and may pay all sums required to be paid on account
or in respect of any deposit of those documents; (g) in the conduct of any
trust, instead of acting personally, employ and pay an agent, being a lawyer, or
other professional person, to transact or conduct, or concur in doing all acts
required to be done by the AUS-NZ Security Trustee (including the receipt and
payment of money); and (h) appoint further or additional trustees for the
purpose of giving valid receipts without being liable for the actions of those
trustees.

12.3.15 Australian Facility Security Party to Provide Statement. The AUS-NZ
Security Trustee may at any time request (through the Agent or directly) an
Australian Facility Secured Party to provide a statement setting out (a) as at
the date of the statement or any other relevant date specified by the AUS-NZ
Security Trustee, the Australian Facility Secured Obligations owing to such
Australian Facility Secured Party; (b) any other information (including
documents) that the AUS-NZ Security Trustee may reasonably require in relation
to the details and calculations of the amounts under this Section 12.3.15;
(c) if the AUS-NZ Security Trustee requests an Australian Facility Secured Party
to provide a statement under this Section 12.3.15 the Australian Facility
Secured Party must provide that statement within a

 

316



--------------------------------------------------------------------------------

reasonable time; (d) The AUS-NZ Security Trustee, as between itself and the
other Australian Facility Secured Parties, may rely on the statement referred to
in this Section 12.3.15 as conclusive evidence of its contents, unless (i) the
contrary is proved, or (ii) the AUS-NZ Security Trustee determines it is not
reasonably satisfied as to the correctness of those amounts.

12.3.16 The AUS-NZ Security Trustee may Delegate. (a) If the AUS-NZ Security
Trustee, in its sole discretion, considers that delegation is desirable in
assisting the AUS-NZ Security Trustee to perform its functions under the Loan
Documents, the AUS-NZ Security Trustee may delegate to any person or fluctuating
body of persons all or any of the duties, trusts, powers, authorities and
discretions vested in the AUS-NZ Security Trustee under or in connection with
the Loan Documents; and (b) any delegation under this Section 12.3.16 may be
(i) by power of attorney or in any other manner as the AUS-NZ Security Trustee
may think fit; and (ii) made on the terms and conditions (including power to sub
delegate) as the AUS-NZ Security Trustee may think fit (but the terms and
conditions must not be inconsistent with any of the provision of the Loan
Documents.

12.3.17 AUS-NZ Security Trustee’s Further Rights. The AUS-NZ Security Trustee
may (a) rely on any communication or document believed by it to be genuine;
(b) rely, as to any matter of fact that might reasonably be expected to be
within the knowledge of a Loan Party, on a statement by or on their behalf;
(c) obtain and pay for legal or other expert advice or services that may to it
seem necessary or desirable and rely on that advice; (d) retain for its own
benefit, and without liability to account, any fee or other sum receivable by it
for its own account; and (e) accept deposits from, lend money to, provide any
advisory or other services to or engage in any kind of banking or other business
with any party to the Loan Documents and any Affiliates of any party (and, in
each case, may do so without liability to account).

12.3.18 AUS-NZ Security Trustee as Australian Facility Secured Party. The AUS-NZ
Security Trustee, in its capacity as a Credit Party (if applicable), has the
same rights under this document as any other Credit Party and may exercise those
rights as if it were not acting as AUS-NZ Security Trustee.

12.3.19 AUS-NZ Security Trustee’s Exoneration. The AUS-NZ Security Trustee is
not (a) responsible for the adequacy, accuracy or completeness of any
representation, warranty, statement or information in the Loan Documents or any
notice or other document delivered under or referred to in the Loan Documents;
(b) responsible for the execution, delivery, validity, legality, adequacy,
enforceability or admissibility in evidence of the Loan Documents; (c) required
to (i) take any action with respect to the PPSA Australia, other than as
directed by the Agent; or (ii) monitor the PPSA Australia or the implementation
of it; (c) obliged to enquire as to the occurrence or continuation of an Event
of Default or Default; (d) under any obligations other than those for which
express provision is made in a Loan Document to which it is a party; (e) liable
for anything done or not done by it under or in connection with the Loan
Documents except in the case of fraud gross negligence or wilful misconduct by
the AUS-NZ Security Trustee or any of its agents or representatives; or
(f) liable for anything done or not done by any receiver or manager under or in
connection with the Australian Facility Collateral.

12.3.20 Capacity. This Agreement and the other Loan Documents only bind the
AUS-NZ Security Trustee in its capacity as AUS-NZ Security Trustee and any
obligation of the AUS-NZ Security Trustee under this Agreement or the other Loan
Documents applies to the AUS-NZ Security Trustee in its capacity as AUS-NZ
Security Trustee.

 

317



--------------------------------------------------------------------------------

12.3.21 Limited on Liability. No Person to whom the AUS-NZ Security Trustee is
liable under this Agreement or any other Loan Document is entitled to have
recourse in satisfaction of such liability to any assets held by the AUS-NZ
Security Trustee in its personal capacity or in its capacity as trustee of any
trust other than the trust established under and pursuant to the this Agreement
and the recourse of any such person is limited to the Australian Trust Fund. The
AUS-NZ Security Trustee is not liable for any act (or omission) if it acts (or
refrains from acting) in accordance with the instructions of Agent, provided
that Agent is entitled to give those instructions under and in accordance with
the Loan Documents. The provisions of this Section 12.3.21 will not apply to any
obligation or liability of the AUS-NZ Security Trustee to the extent that it is
not satisfied because there is a reduction in the extent, or an extinguishment,
of the AUS-NZ Security Trustee’s indemnification out of the assets of the
Australian Security Trust, as a result of the AUS-NZ Security Trustee’s fraud,
gross negligence or wilful default.

12.3.22 Exoneration. Neither the AUS-NZ Security Trustee nor any of its
directors, officers, employees, agents, attorneys or Affiliates is responsible
or liable to any person (a) because a Loan Party does not perform its
obligations under the Credit Documents; (b) for the financial condition of the
Loan Parties; (c) because any statement, representation or warranty in a Credit
Document given by a party other than the AUS-NZ Security Trustee is incorrect or
misleading; (d) for the effectiveness, genuineness, validity, admissibility in
evidence or sufficiency of the Credit Documents or any document signed or
delivered in connection with the Credit Documents; (e) for the enforceability of
the Credit Documents or any other document signed or delivered in connection
with the Credit Documents against any person (other than the AUS-NZ Security
Trustee); (f) for any loss or damage occurring as a result of it exercising,
failing to exercise or purporting to exercise any right or power under this
Agreement or other Loan Documents; (g) subject to this Agreement; (i) for the
default, negligence or fault of any directors, officers, employees, agents,
delegates, attorneys or Affiliates of the AUS-NZ Security Trustee; (ii) for any
mistake or omission made by it or any directors, officers, employees, agents,
delegates, attorneys or Affiliates of the AUS-NZ Security Trustee; (iii) for any
other matter or thing done, or not done, in relation to the Credit Documents;
(h) for any absence of, or defect in title or for its inability to exercise any
of its powers under the Loan Documents; (i) for any failure by a Loan Party to
perform its obligations under any Credit Document; (j) for acting in accordance
with the provisions of this Agreement; or (k) for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of any Credit Document
or any certificate or document given under any of them; except to the extent
that the act or omission amounts to fraud, gross negligence or wilful misconduct
by the AUS-NZ Security Trustee or any directors, officers, employees, agents,
delegates, attorneys or Affiliates of the AUS-NZ Security Trustee or a gross or
wilful breach by it of its obligations under this Agreement. Without limiting
this Section 12.3.22, the AUS-NZ Security Trustee is not responsible or liable
to any Person for anything done or not done in connection with this Agreement by
the AUS-NZ Security Trustee or its directors, officers, employees, agents,
attorneys or Affiliates except to the extent that the act or omission amounts to
fraud, gross negligence or wilful misconduct by the AUS-NZ Security Trustee or a
gross or wilful breach by it of its obligations under this Agreement.

 

318



--------------------------------------------------------------------------------

12.3.23 No Reliance on AUS-NZ Security Trustee. Each Australian Facility Secured
Party confirms that it has itself been, is at all times and continues to be,
solely responsible for making its own independent investigation and appraisal of
the business, operations, financial condition, creditworthiness, status and
affairs of the Loan Parties and has not relied, and will not at any time rely,
on the AUS-NZ Security Trustee (a) to provide it with any information relating
to the business, operations, financial condition, creditworthiness, status or
affairs of the Loan Parties, or the condition, whether coming into its
possession before or after providing financial accommodation or facilities to
any of the Loan Parties; or (b) to check or enquire into the adequacy, accuracy
or completeness of any information provided by the Loan Parties or any other
Person under or in connection with the Loan Documents (whether or not the
information has been or is at any time circulated to it by the AUS-NZ Security
Trustee).

12.3.24 Appointment and Retirement of AUS-NZ Security Trustee. The AUS-NZ
Security Trustee (a) subject to the appointment of a successor (in consultation
with the Asian Loan Party Agent) may, and must if the Agent requires, retire at
any time from its position as AUS-NZ Security Trustee under the Loan Documents
without assigning any reason, and (b) must give notice of its intention to
retire by giving to the other Australian Facility Secured Parties and the Asian
Loan Party Agent not less than 30 days’ nor more than 60 days’ notice.

12.3.25 Appointment of Successor. The Agent may, with the approval of the Asian
Loan Party Agent (such approval not to be unreasonably withheld) other than
during the continuation of an Event of Default, appoint a successor to the
AUS-NZ Security Trustee, during the period of notice in Section 12.3.24. If no
successor is appointed by the Agent, the AUS-NZ Security Trustee (after
consulting with Agent and the Asian Loan Party Agent) may appoint its successor.
The Australian Facility Secured Parties shall promptly enter into any agreements
that the successor may reasonably require to effect its appointment.

12.3.26 Discharge of AUS-NZ Security Trustee. From the date that the appointment
of the successor is effected under Section 12.3.25, the retiring AUS-NZ Security
Trustee must be discharged from any further obligations under the Loan Documents
as AUS-NZ Security Trustee, and the successor to the AUS-NZ Security Trustee and
each of the other Australian Facility Secured Parties have the same rights and
obligations between themselves as they would have had if the successor had been
a party to those Loan Documents.

12.3.27 Australian Facility Secured Parties to Indemnify AUS-NZ Security
Trustee. To the extent that the Loan Parties do not do so on demand or are not
obliged to do so, each Australian Facility Secured Party must on demand
indemnify the AUS-NZ Security Trustee against any Claims sustained or incurred
by the AUS-NZ Security Trustee in (a) complying with any instructions from the
Agent or the Australian Facility Secured Parties; (b) otherwise sustained or
incurred by it in connection with the Loan Documents or its duties, obligations
and responsibilities under the Loan Documents; or (c) as a result of appointing
a receiver or manager under any of the Australian Facility Collateral, except to
the extent that the Claim is sustained or incurred as a result of the fraud,
gross negligence or willful misconduct of the AUS-NZ Security Trustee or any of
its representatives. When there are no Australian Facility Secured Obligations
(including, anything that is reasonably foreseeable as falling within the
definition of Australian Facility Secured Obligations) in relation to an
Australian Facility Secured Party and the relevant Australian Facility Secured
Party is not committed or obliged to make advances or provide any other
financial accommodation to the Australian Domiciled Loan Parties, the relevant
Australian Facility Secured Party ceases to be an Australian Facility Secured
Party on notice in writing to that effect from the Agent and the AUS-NZ Security
Trustee.

 

319



--------------------------------------------------------------------------------

12.3.28 Australian Facility Secured Party Notice to Cease. An Australian
Facility Secured Party may, by notice to that effect to the AUS-NZ Security
Trustee, cease to be an Australian Facility Secured Party.

12.3.29 Waiver and Exercise of Rights: The AUS-NZ Security Trustee’s failure or
delay to exercise a power or right does not operate as a waiver of that power or
right and the exercise of a power or right does not preclude either its exercise
in the future or the exercise of any other power or right. A waiver is not
effective unless it is in writing and waiver of a power or right is effective
only in respect of the specific instance to which it relates and for the
specific purpose for which it is given.

12.4 Agreements Regarding Collateral and Field Examination Reports.

12.4.1 Lien Releases; Care of Collateral.

(a) Australian Facility Secured Parties authorize the Agent and AUS-NZ Security
Trustee to release any Lien with respect to any Australian Facility Collateral
(i) upon Full Payment of the Australian Facility Obligations or in connection
with a liquidation or dissolution permitted under Section 10.2.3(e); (ii) that
the Asian Loan Party Agent certifies in writing to the Agent is subject to a
disposal permitted under Section 10.2.4 or a Lien which the Asian Loan Party
Agent certifies is permitted under Section 10.2.2 and entitled to priority over
the Agent’s and AUS-Security Trustee’s Liens (and the Agent or the AUS-NZ
Security Trustee, as applicable, may rely conclusively on any such certificate
without further inquiry); (iii) that does not constitute a material part of the
Australian Facility Collateral; (iv) following an Event of Default, in
connection with an enforcement action and realization on Australian Facility
Collateral; or (v) with the written consent of all Australian Lenders.

(b) Belgian Facility Secured Parties authorize the Agent and European Security
Trustee to release any Lien with respect to any Belgian Facility Collateral
(i) upon Full Payment of the Belgian Facility Obligations or in connection with
a liquidation or dissolution permitted under Section 10.2.3(e); (ii) that the
European Loan Party Agent certifies in writing to the Agent is subject to a
disposal permitted under Section 10.2.4 or a Lien which the European Loan Party
Agent certifies is permitted under Section 10.2.2 and entitled to priority over
the Agent’s and European Security Trustee’s Liens (and the Agent or the European
Trustee, as applicable, may rely conclusively on any such certificate without
further inquiry); (iii) that does not constitute a material part of the Belgian
Facility Collateral; (iv) following an Event of Default, in connection with an
enforcement action and realization on Belgian Facility Collateral; or (v) with
the written consent of all Belgian Lenders.

(c) Canadian Facility Secured Parties authorize the Agent to release any Lien
with respect to any Canadian Facility Collateral (i) upon Full Payment of the
Canadian Facility Obligations or in connection with a liquidation or dissolution
permitted under Section 10.2.3(e); (ii) that the North American Loan Party Agent
certifies in writing to the Agent is subject to a

 

320



--------------------------------------------------------------------------------

disposal permitted under Section 10.2.4 or a Lien which the North American Loan
Party Agent certifies is permitted under Section 10.2.2 and entitled to priority
over the Agent’s Liens (and the Agent may rely conclusively on any such
certificate without further inquiry); (iii) that does not constitute a material
part of the Canadian Facility Collateral; (iv) following an Event of Default, in
connection with an enforcement action and realization on Canadian Facility
Collateral; or (v) with the written consent of all Canadian Lenders.

(d) Dutch Facility Secured Parties authorize the Agent and European Security
Trustee to release any Lien with respect to any Dutch Facility Collateral
(i) upon Full Payment of the Dutch Facility Obligations or in connection with a
liquidation or dissolution permitted under Section 10.2.3(e); (ii) that the
European Loan Party Agent certifies in writing to the Agent is subject to a
disposal permitted under Section 10.2.4 or a Lien which the European Loan Party
Agent certifies is permitted under Section 10.2.2 and entitled to priority over
the Agent’s and European Security Trustee’s Liens (and the Agent or the European
Trustee, as applicable, may rely conclusively on any such certificate without
further inquiry); (iii) that does not constitute a material part of the Dutch
Facility Collateral; (iv) following an Event of Default, in connection with an
enforcement action and realization on Dutch Facility Collateral; or (v) with the
written consent of all Dutch Lenders.

(e) New Zealand Facility Secured Parties authorize the Agent and AUS-NZ Security
Trustee to release any Lien with respect to any New Zealand Facility Collateral
(i) upon Full Payment of the New Zealand Facility Obligations or in connection
with a liquidation or dissolution permitted under Section 10.2.3(e); (ii) that
the Asian Loan Party Agent certifies in writing to the Agent is subject to a
disposal permitted under Section 10.2.4 or a Lien which the Asian Loan Party
Agent certifies is permitted under Section 10.2.2 and entitled to priority over
the Agent’s and AUS-NZ Security Trustee’s Liens (and the Agent or the AUS-NZ
Security Trustee, as applicable, may rely conclusively on any such certificate
without further inquiry); (iii) that does not constitute a material part of the
New Zealand Facility Collateral; (iv) following an Event of Default, in
connection with an enforcement action and realization on New Zealand Facility
Collateral; or (v) with the written consent of all New Zealand Lenders.

(f) Singapore Facility Secured Parties authorize the Agent and Singapore
Security Trustee to release any Lien with respect to any Singapore Facility
Collateral (i) upon Full Payment of the Singapore Facility Obligations or in
connection with a liquidation or dissolution permitted under Section 10.2.3(e);
(ii) that the Asian Loan Party Agent certifies in writing to the Agent is
subject to a disposal permitted under Section 10.2.4 or a Lien which the Asian
Loan Party Agent certifies is permitted under Section 10.2.2 and entitled to
priority over the Agent’s and Singapore Security Trustee’s Liens (and the Agent
or the Singapore Security Trustee, as applicable, may rely conclusively on any
such certificate without further inquiry); (iii) that does not constitute a
material part of the Singapore Facility Collateral; (iv) following an Event of
Default, in connection with an enforcement action and realization on Singapore
Facility Collateral; or (v) with the written consent of all Singapore Lenders.

(g) UK Facility Secured Parties authorize the Agent and European Security
Trustee to release any Lien with respect to any UK Facility Collateral (i) upon
Full Payment of the UK Facility Obligations or in connection with a liquidation
or dissolution permitted under Section 10.2.3(e); (ii) that the European Loan
Party Agent certifies in writing to the Agent is

 

321



--------------------------------------------------------------------------------

subject to a disposal permitted under Section 10.2.4 or a Lien which the
European Loan Party Agent certifies is permitted under Section 10.2.2 and
entitled to priority over the Agent’s and European Security Trustee’s Liens (and
the Agent or the European Trustee, as applicable, may rely conclusively on any
such certificate without further inquiry); (iii) that does not constitute a
material part of the UK Facility Collateral; (iv) following an Event of Default,
in connection with an enforcement action and realization on UK Facility
Collateral; or (v) with the written consent of all UK Lenders.

(h) U.S. Facility Secured Parties authorize the Agent to release any Lien with
respect to any U.S. Facility Collateral (i) upon Full Payment of the U.S.
Facility Obligations or in connection with a liquidation or dissolution
permitted under Section 10.2.3(e); (ii) that the North American Loan Party Agent
certifies in writing to the Agent is subject to a disposal permitted under
Section 10.2.4 or a Lien which the North American Loan Party Agent certifies is
permitted to be sold under Section 10.2.2 and entitled to priority over the
Agent’s Liens (and the Agent may rely conclusively on any such certificate
without further inquiry); (iii) that does not constitute a material part of the
U.S. Facility Collateral; (iv) following an Event of Default, in connection with
an enforcement action and realization on U.S. Facility Collateral; or (v) with
the written consent of all U.S. Lenders.

(i) The Agent shall have no obligation to assure that any Collateral exists or
is owned by a Loan Party, or is cared for, protected or insured, nor to assure
that the Agent’s or any Security Trustee’s Liens have been properly created,
perfected or enforced, or are entitled to any particular priority, nor to
exercise any duty of care with respect to any Collateral.

12.4.2 Possession of Collateral.

(a) The Agent and Australian Facility Secured Parties appoint each Australian
Lender as agent (for the benefit of Australian Facility Secured Parties) for the
purpose of perfecting Liens in any Australian Facility Collateral held or
controlled by such Australian Lender, to the extent such Liens are perfected by
possession or control.

(b) The Agent and Canadian Facility Secured Parties appoint each Canadian Lender
as agent (for the benefit of Canadian Facility Secured Parties) for the purpose
of perfecting Liens in any Canadian Facility Collateral held or controlled by
such Canadian Lender, to the extent such Liens are perfected by possession or
control.

(c) The Agent and New Zealand Facility Secured Parties appoint each New Zealand
Lender as agent (for the benefit of New Zealand Facility Secured Parties) for
the purpose of perfecting Liens in any New Zealand Facility Collateral held or
controlled by such New Zealand Lender, to the extent such Liens are perfected by
possession or control.

(d) The Agent and Singapore Facility Secured Parties appoint each Singapore
Lender as agent (for the benefit of Singapore Facility Secured Parties) for the
purpose of perfecting Liens in any Singapore Facility Collateral held or
controlled by such Singapore Lender, to the extent such Liens are perfected by
possession or control.

(e) The Agent and U.S. Facility Secured Parties appoint each U.S. Lender as
agent (for the benefit of U.S. Facility Secured Parties) for the purpose of
perfecting Liens in any U.S. Facility Collateral held or controlled by such U.S.
Lender, to the extent such Liens are perfected by possession or control.

 

322



--------------------------------------------------------------------------------

(f) If any Lender obtains possession or control of any Collateral, it shall
notify the Agent thereof and, promptly upon the Agent’s request, deliver such
Collateral to the Agent or the applicable Security Trustee or otherwise deal
with it in accordance with the Agent’s instructions.

12.4.3 Reports. The Agent shall promptly forward to each Applicable Lender, when
complete, copies of any field audit, examination or appraisal report prepared by
or for the Agent with respect to any Loan Party or Collateral (“Report”). Each
Lender agrees (a) that neither Bank of America nor the Agent makes any
representation or warranty as to the accuracy or completeness of any Report, and
shall not be liable for any information contained in or omitted from any Report;
(b) that the Reports are not intended to be comprehensive audits or
examinations, and that the Agent or any other Person performing any audit or
examination will inspect only specific information regarding Obligations or the
Collateral and will rely significantly upon the applicable Loan Parties’ books
and records as well as upon representations of the applicable Loan Parties’
officers and employees; and (c) to keep all Reports confidential and strictly
for such Lender’s internal use, and not to distribute any Report (or the
contents thereof) to any Person (except to such Lender’s Participants, attorneys
and accountants) or use any Report in any manner other than administration of
the Loans and other Obligations. Each Lender shall indemnify and hold harmless
the Agent and any other Person preparing a Report from any action such Lender
may take as a result of or any conclusion it may draw from any Report, as well
as from any Claims arising as a direct or indirect result of the Agent
furnishing a Report to such Lender.

12.5 Reliance By Agent. The Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it in good faith to be genuine and correct and to have been signed, sent or made
by the proper Person, and upon the advice and statements of Agent Professionals.
The Agent shall have a reasonable and practicable amount of time to act upon any
instruction, notice or other communication under any Loan Document, and shall
not be liable for any delay in acting.

12.6 Action Upon Default. The Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Loan Party Agent,
Required Lenders or Required Borrower Group Lenders specifying the occurrence
and nature thereof. If any Lender acquires knowledge of a Default, Event of
Default or of such conditions, it shall promptly notify the Agent and the other
Lenders thereof in writing. Each Secured Party agrees that, except as otherwise
provided in any Credit Documents or with the written consent of the Agent and
Required Lenders, it will not take any Enforcement Action, accelerate
Obligations (other than Secured Bank Product Obligations), or exercise any right
that it might otherwise have under Applicable Law to credit bid at foreclosure
sales, UCC or PPSA sales or other similar dispositions of Collateral or to
assert any rights relating to any Collateral.

 

323



--------------------------------------------------------------------------------

12.7 Ratable Sharing. If any Lender shall obtain any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its share of such
Obligation, determined on a Pro Rata basis or in accordance with Section 5.5.1,
as applicable, such Lender shall forthwith purchase from the Agent, any Fronting
Bank (other than Non-Lender Fronting Banks) and the other Applicable Lenders
such participations in the affected Obligation as are necessary to cause the
purchasing Lender to share the excess payment or reduction on a Pro Rata basis
or in accordance with Section 5.5.1, as applicable. If any of such payment or
reduction is thereafter recovered from the purchasing Lender, the purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest. Notwithstanding the foregoing, if a Defaulting Lender obtains
a payment or reduction of any Obligation, it shall immediately turn over the
amount thereof to the Agent for application under Section 4.2 and it shall
provide a written statement to the Agent describing the Obligation affected by
such payment or reduction. No Lender shall setoff against any Dominion Account
without the prior consent of the Agent.

12.8 Indemnification of Agent Indemnitees. EACH LENDER SHALL INDEMNIFY AND HOLD
HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY LOAN PARTIES (BUT
WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF LOAN PARTIES UNDER ANY
CREDIT DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED
BY OR ASSERTED AGAINST ANY SUCH AGENT INDEMNITEE, PROVIDED THE ANY CLAIM AGAINST
AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR THE AGENT (IN
THE CAPACITY OF THE AGENT). In no event shall any Lender have any obligation
hereunder to indemnify or hold harmless an Agent Indemnitee with respect to a
Claim that is determined in a final, non-appealable judgment by a court of
competent jurisdiction to result from the gross negligence or willful misconduct
of such Agent Indemnitee. In the Agent’s discretion, it may reserve for any
Claims made against an Agent Indemnitee, and may satisfy any judgment, order or
settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to the Secured Parties. If the Agent is sued
by any Creditor Representative, debtor-in-possession or other Person for any
alleged preference or fraudulent transfer, then any monies paid by the Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys’ fees) incurred in the defense of same, shall
be promptly reimbursed to the Agent by each Lender to the extent of its Pro Rata
share.

12.9 Limitation on Responsibilities of Agent. The Agent shall not be liable to
any Secured Party for any action taken or omitted to be taken under the Credit
Documents, except for losses directly and solely caused by the Agent’s gross
negligence or willful misconduct. The Agent does not assume any responsibility
for any failure or delay in performance or any breach by any Loan Party, Lender
or other Secured Party of any obligations under the Credit Documents. The Agent
does not make any express or implied warranty, representation or guarantee to
the Secured Parties with respect to any Obligations, Collateral, Credit
Documents or Loan Party. No Agent Indemnitee shall be responsible to the Secured
Parties for any recitals, statements, information, representations or warranties
contained in any Credit Documents; the execution, validity, genuineness,
effectiveness or enforceability of any Credit Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity,

 

324



--------------------------------------------------------------------------------

enforceability or collectability of any Obligations; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Loan Party or Account Debtor. No Agent Indemnitee shall have any
obligation to any Secured Party to ascertain or inquire into the existence of
any Default or Event of Default, the observance or performance by any Loan Party
of any terms of the Credit Documents, or the satisfaction of any conditions
precedent contained in any Credit Documents.

12.10 Successor Agent and Co-Agents.

12.10.1 Resignation; Successor Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and the Loan Party Agents.
Upon receipt of such notice, Required Lenders shall have the right to appoint a
successor Agent which shall be (a) a U.S. Lender or an Affiliate of a U.S.
Lender; or (b) a commercial bank that is organized under the laws of the United
States or any state or district thereof, has a combined capital surplus of at
least $200,000,000 and (provided no Event of Default exists) is reasonably
acceptable to the Loan Party Agents. Upon acceptance by a successor Agent of an
appointment to serve as the Agent hereunder, or upon appointment of Required
Lenders as successor Agent, such successor Agent shall thereupon succeed to and
become vested with all the powers and duties of the retiring Agent without
further act, and the retiring Agent shall be discharged from its duties and
obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Sections 12.8 and 14.2. Notwithstanding any Agent’s
resignation, the provisions of this Section 12 shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while the
Agent. Any successor to Bank of America by merger or acquisition of stock or
this loan shall continue to be the Agent hereunder without further act on the
part of the parties hereto, unless such successor resigns as provided above.

12.10.2 Separate Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If the Agent
believes that it may be limited in the exercise of any rights or remedies under
the Credit Documents due to any Applicable Law, the Agent may appoint an
additional Person who is not so limited, as a separate security trustee,
collateral agent or co-collateral agent. If the Agent so appoints a security
trustee, collateral agent or co-collateral agent, each right and remedy intended
to be available to the Agent under the Credit Documents shall also be vested in
such separate agent. The Secured Parties shall execute and deliver such
documents as the Agent deems appropriate to vest any rights or remedies in such
agent. If any security trustee, collateral agent or co-collateral agent shall
die or dissolve, become incapable of acting, resign or be removed, then all the
rights and remedies of such agent, to the extent permitted by Applicable Law,
shall vest in and be exercised by the Agent until appointment of a new agent.

12.11 Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon the Agent or any other Lenders,
and based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Loan Party and its own
decision to enter into this Agreement and to fund Loans and participate in LC
Obligations hereunder. Each Secured Party has made such inquiries as it deems
necessary concerning the Credit Documents, the Collateral and each Loan Party.
Each

 

325



--------------------------------------------------------------------------------

Secured Party further acknowledges and agrees that the other Secured Parties and
the Agent have made no representations or warranties concerning any Loan Party,
any Collateral or the legality, validity, sufficiency or enforceability of any
Credit Documents or Obligations. Each Secured Party will, independently and
without reliance upon any other Secured Party or the Agent, and based upon such
financial statements, documents and information as it deems appropriate at the
time, continue to make and rely upon its own credit decisions in making Loans
and participating in LC Obligations, and in taking or refraining from any action
under any Credit Documents. Except for notices, reports and other information
expressly requested by a Lender, the Agent shall have no duty or responsibility
to provide any Secured Party with any notices, reports or certificates furnished
to the Agent by any Loan Party or any credit or other information concerning the
affairs, financial condition, business or Properties of any Loan Party (or any
of its Affiliates) which may come into possession of the Agent or any of Agent’s
Affiliates.

12.12 Remittance of Payments and Collections.

12.12.1 Remittances Generally. All payments by any Lender to the Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by the Agent and request for payment is made by the Agent by 11:00 a.m.
(Local Time) on a Business Day, payment shall be made by Lender not later than
2:00 p.m. (Local Time) on such day, and if request is made after 11:00 a.m.
(Local Time), then payment shall be made by 11:00 a.m. (Local Time) on the next
Business Day. Payment by the Agent to any Secured Party shall be made by wire
transfer, in the type of funds received by the Agent. Any such payment shall be
subject to the Agent’s right of offset for any amounts due from such payee under
the Loan Documents.

12.12.2 Failure to Pay. If any Secured Party fails to pay any amount when due by
it to the Agent pursuant to the terms hereof, such amount shall bear interest
from the due date until paid at the rate determined by the Agent as customary in
the banking industry for interbank compensation. In no event shall Loan Parties
be entitled to receive credit for any interest paid by a Secured Party to the
Agent, nor shall any Defaulting Lender be entitled to interest on any amounts
held by Agent pursuant to Section 4.2.

12.12.3 Recovery of Payments. If the Agent pays any amount to a Secured Party in
the expectation that a related payment will be received by the Agent from a Loan
Party and such related payment is not received, then Agent may recover such
amount from each Secured Party that received it. If the Agent determines at any
time that an amount received under any Loan Document must be returned to a Loan
Party or paid to any other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, the Agent shall not be
required to distribute such amount to any Lender. If any amounts received and
applied by the Agent to any Obligations are later required to be returned by the
Agent pursuant to Applicable Law, each Lender shall pay to the Agent, on demand,
such Lender’s Pro Rata share of the amounts required to be returned.

12.13 Agent in its Individual Capacity. As a Lender, Bank of America shall have
the same rights and remedies under the other Credit Documents as any other
Lender, and the terms “Lenders,” “Required Lenders”, “Required Borrower Group
Lenders” or any similar term shall include Bank of America and its Affiliates in
their capacities as Lenders. Each of Bank of

 

326



--------------------------------------------------------------------------------

America and its Affiliates may accept deposits from, lend money to, provide Bank
Products to, act as financial or other advisor to, and generally engage in any
kind of business with, the Loan Parties and their Affiliates, as if Bank of
America was not Agent hereunder, without any duty to account therefor to
Lenders. In their individual capacities, Bank of America and its Affiliates may
receive information regarding the Loan Parties, their Affiliates and their
Account Debtors (including information subject to confidentiality obligations),
and each Secured Party agrees that Bank of America and its Affiliates shall be
under no obligation to provide such information to any Secured Party, if
acquired in such individual capacity.

12.14 Agent Titles. Each Lender, other than Bank of America, that is designated
(on the cover page of this Agreement or otherwise) by Bank of America as an
“Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.

12.15 Bank Product Providers. Each Secured Bank Product Provider that is not a
Lender, by delivery of a joinder agreement in form and substance reasonably
satisfactory to Agent and the applicable Loan Party Agent, or as otherwise
agreed by Agent and such Loan Party Agent, shall agree to be bound by
Section 5.5 and this Section 12. Each Secured Bank Product Provider shall
indemnify and hold harmless Agent Indemnitees, to the extent not reimbursed by
Loan Parties, against all Claims that may be incurred by or asserted against any
Agent Indemnitee in connection with such provider’s Secured Bank Product
Obligations (except those Claims determined in a final, non-appealable judgment
by a court of competent jurisdiction to result from the gross negligence or
willful misconduct of such Agent Indemnitee).

12.16 No Third Party Beneficiaries. This Section 12 is an agreement solely among
the Secured Parties and the Agent, and shall survive Full Payment of the
Obligations. This Section 12 does not confer any rights or benefits upon Loan
Parties or any other Person. As between Loan Parties and the Agent, any action
that the Agent may take under any Credit Documents or with respect to any
Obligations shall be conclusively presumed to have been authorized and directed
by the Secured Parties.

SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

13.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Loan Parties, the Agent, Secured Parties, and their respective
successors and assigns, except that (a) no Loan Party shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and
(b) any assignment by a Lender must be made in compliance with Section 13.3. The
Agent may treat the Person which made any Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 13.3.
Any authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender. The Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, shall maintain a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders and Fronting Banks, and
the Commitments of, and principal amounts (and stated interest) of the Loans,
Letters of Credit and other obligations owing to, each Lender or Fronting Bank
pursuant

 

327



--------------------------------------------------------------------------------

to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error (provided, that a failure to
make any such recordation, or any error in such recordation, shall not affect
the Borrowers’ obligations in respect of such Loans, Letters of Credit or other
obligations), and the Borrowers, the Agent, the Lenders and the Fronting Banks
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as the owner of the Commitments, Loans, Letters of Credit and other
obligations recorded in the Register as owing to such Person, for all purposes
of this Agreement. The Register shall be available for inspection by the
Borrowers and any Lender or Fronting Bank, at any reasonable time and from time
to time upon reasonable prior notice.

13.2 Participations.

13.2.1 Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with Applicable Law, at any time sell to a
financial institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents. Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Borrower Group Commitments
for all purposes, all amounts payable by Loan Parties within the applicable Loan
Party Group shall be determined as if such Lender had not sold such
participating interests, and Loan Parties within the applicable Loan Party Group
and the Agent shall continue to deal solely and directly with such Lender in
connection with the Loan Documents. Each Lender shall be solely responsible for
notifying its Participants of any matters under the Loan Documents, and the
Agent and the other Lenders shall not have any obligation or liability to any
such Participant. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 5.8 unless Loan Party
Agent agrees otherwise in writing. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the applicable
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans, Letters of Credit or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents; provided, that a Lender may agree with its
Participant that such Lender will not, without the consent of such Participant,
consent to any amendment, waiver or other modification which (a) forgives
principal, interest or fees, (b) reduces the stated interest rate or fees
payable with respect to any Loan or Borrower Group Commitment in which such
Participant

 

328



--------------------------------------------------------------------------------

has an interest, (c) postpones the Revolver Commitment Termination Date or the
Swingline Commitment Termination Date in respect of a Borrower Group in which
such Participant has an interest, or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or
(d) releases any Loan Party, Guarantor or substantial portion of the Collateral.

13.2.3 Benefit of Set-Off. Loan Parties agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 12.7 as if such Participant were a Lender.

13.3 Assignments.

13.3.1 Permitted Assignments. Subject to Section 13.3.3 below, a Lender may
assign to an Eligible Assignee any of its rights and obligations under the Loan
Documents, as long as (a) each assignment is of a constant, and not a varying,
percentage of the transferor Lender’s rights and obligations under the Loan
Documents (unless otherwise agreed by the Agent) and, in the case of a partial
assignment, is in a minimum principal amount of $5,000,000 (unless otherwise
agreed by the Agent in its discretion) and integral multiples of $1,000,000 in
excess of that amount; (b) except in the case of an assignment in whole of a
Lender’s rights and obligations, the aggregate amount of the Commitments
retained by the transferor Lender is at least $5,000,000 (unless otherwise
agreed by the Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to the Agent, for its acceptance and
recording, an Assignment and Acceptance. Nothing herein shall limit the right of
a Lender to pledge or assign any rights under the Loan Documents to (i) any
Federal Reserve Bank or the United States Treasury as collateral security
pursuant to Regulation A of the Board of Governors and any Operating Circular
issued by such Federal Reserve Bank, or (ii) counterparties to swap agreements
relating to any Loans; provided, however, (1) such Lender shall remain the
holder of its Loans and owner of its interest in any Letter of Credit for all
purposes hereunder, (2) Borrowers, the Agent, the other Lenders and Fronting
Bank shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement, (3) any payment
by Loan Parties to the assigning Lender in respect of any Obligations assigned
as described in this sentence shall satisfy Loan Parties’ obligations hereunder
to the extent of such payment, and (4) no such assignment shall release the
assigning Lender from its obligations hereunder.

13.3.2 Effect; Effective Date. Upon delivery to the Agent of an assignment
notice in the form of Exhibit A-2 and a processing fee of $3,500 (unless
otherwise agreed by the Agent in its discretion), the assignment shall become
effective as specified in the notice, if it complies with this Section 13.3.2.
From such effective date, the Eligible Assignee shall for all purposes be a
Lender under the Loan Documents, and shall have all rights and obligations of a
Lender thereunder. Upon consummation of an assignment, the transferor Lender,
the Agent and Loan Parties shall make appropriate arrangements for issuance of
replacement and/or new Notes, as applicable. The transferee Lender shall comply
with Sections 5.8 and 5.9 and deliver, upon request, an administrative
questionnaire satisfactory to Agent.

 

329



--------------------------------------------------------------------------------

13.3.3 Certain Assignees. No assignment or participation may be made to any
Borrower, Affiliate of any Borrower, Defaulting Lender or natural person except
as described in Schedule 13.3.3. In connection with any assignment by a
Defaulting Lender, such assignment shall be effective only upon payment by the
Eligible Assignee or Defaulting Lender to the Agent of an aggregate amount
sufficient, upon distribution (through direct payment, purchases of
participations or other compensating actions as the Agent deems appropriate),
(a) to satisfy all funding and payment liabilities then owing by the Defaulting
Lender hereunder, and (b) to acquire its Pro Rata share of all Loans and LC
Obligations. If an assignment by a Defaulting Lender shall become effective
under Applicable Law for any reason without compliance with the foregoing
sentence, then the assignee shall be deemed a Defaulting Lender for all purposes
until such compliance occurs. Notwithstanding anything to the contrary in this
Section 13.3.3, in order to comply with the Dutch Financial Supervision Act (Wet
op het financieel toezicht), the amount transferred in respect of a Dutch
Borrower shall in any case include an outstanding portion of at least €100,000
(or its equivalent in other currencies) per Dutch Lender or such other amount as
may be required from time to time by the Dutch Financial Supervision Act (or
implementing legislation) or, if less, the assignee Dutch Lender shall confirm
in writing to the Dutch Borrowers that it is a professional market party within
the meaning of the Dutch Financial Supervision Act.

13.3.4 Replacement of Certain Lenders. If (x) a Lender (a) fails to give its
consent to any amendment, waiver or action for which consent of all Lenders was
required and Required Lenders consented, (b) is a Defaulting Lender, or
(c) gives a notice under Section 3.5 or requests compensation under Section 3.7
or 3.8, or (y) if any Borrower is required to pay additional amounts or
indemnity payments with respect to a Lender under Section 5.8, then, in addition
to any other rights and remedies that any Person may have, the Agent or a Loan
Party Agent may, by notice to such Lender within 120 days after such event,
require such Lender to assign all of its rights and obligations under the Loan
Documents to one or more Eligible Assignees, pursuant to appropriate Assignment
and Acceptances, within 20 days after the notice. The Agent is irrevocably
appointed as attorney-in-fact to execute any such Assignment and Acceptance if
the Lender fails to execute it. Such Lender shall be entitled to receive, in
cash, concurrently with such assignment, all amounts owed to it under the Loan
Documents at par, including all principal, interest and fees through the date of
assignment (but excluding any prepayment charge).

SECTION 14. MISCELLANEOUS

14.1 Consents, Amendments and Waivers.

14.1.1 Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of the Agent (with the
consent of Required Lenders) and each Loan Party party to such Loan Document;
provided, however, that:

(a) without the prior written consent of the Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of the Agent;

 

330



--------------------------------------------------------------------------------

(b) (i) without the prior written consent of each U.S. Fronting Bank, no
modification shall be effective with respect to any U.S. LC Obligations or
Sections 2.9.1, 2.9.2 or 2.9.3 or any other provision in a Loan Document that
relates to any rights, duties or discretion of any U.S. Fronting Bank,
(ii) without the prior written consent of each Australian Fronting Bank, no
modification shall be effective with respect to any Australian LC Obligations or
Sections 2.2.1, 2.2.2 or 2.2.3 or any other provision in a Loan Document that
relates to any rights, duties or discretion of the Australian Fronting Bank,
(iii) without the prior written consent of each Belgian Fronting Bank, no
modification shall be effective with respect to any Belgian LC Obligations or
Sections 2.3.1, 2.3.2 or 2.3.3 or any other provision in a Loan Document that
relates to any rights, duties or discretion of the Belgian Fronting Bank,
(iv) without the prior written consent of each Canadian Fronting Bank, no
modification shall be effective with respect to any Canadian LC Obligations or
Sections 2.4.1, 2.4.2 or 2.4.3 or any other provision in a Loan Document that
relates to any rights, duties or discretion of the Canadian Fronting Bank,
(v) without the prior written consent of each Dutch Fronting Bank, no
modification shall be effective with respect to any Dutch LC Obligations or
Sections 2.5.1, 2.5.2 or 2.5.3 or any other provision in a Loan Document that
relates to any rights, duties or discretion of the Dutch Fronting Bank,
(vi) without the prior written consent of each New Zealand Fronting Bank, no
modification shall be effective with respect to any New Zealand LC Obligations
or Sections 2.6.1, 2.6.2 or 2.6.3 or any other provision in a Loan Document that
relates to any rights, duties or discretion of the New Zealand Fronting Bank,
(vii) without the prior written consent of each Singapore Fronting Bank, no
modification shall be effective with respect to any Singapore LC Obligations or
Sections 2.7.1, 2.7.2 or 2.7.3 or any other provision in a Loan Document that
relates to any rights, duties or discretion of the Singapore Fronting Bank, and
(viii) without the prior written consent of each UK Fronting Bank, no
modification shall be effective with respect to any UK LC Obligations or
Sections 2.8.1, 2.8.2 or 2.8.3 or any other provision in a Loan Document that
relates to any rights, duties or discretion of the UK Fronting Bank; provided
that, notwithstanding the foregoing, no Non-Lender Fronting Bank shall have any
consent rights pursuant to this clause (b);

(c) without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall be effective that would (i) increase
the Borrower Group Commitment of such Lender; (ii) reduce the amount of, or
waive or delay payment of, any principal, interest or fees payable to such
Lender (except as provided in Section 4.2); or (iii) increase the aggregate
amount of all Commitments other than as provided in Section 2.1.7;

(d) without the prior written consent of all (i) Lenders (except any Defaulting
Lender as provided in Section 4.2), no modification shall be effective that
would (A) extend any Revolver Commitment Termination Date, any Swingline
Commitment Termination Date or the Facility Termination Date; (B) alter
Section 5.5; (C) amend the definitions of Pro Rata, Required Lenders, Required
Borrower Group Lenders, Super-Majority Borrower Group Lenders or Super-Majority
Lenders; (D) amend this Section 14.1.1; or (E) increase the Maximum Facility
Amount; and (ii) U.S. Lenders and all Canadian Lenders (in each case except any
Defaulting Lender as provided in Section 4.2), no modification shall be
effective that would alter Section 7.1 (except to add Collateral);

 

331



--------------------------------------------------------------------------------

(e) without the prior written consent of the Super-Majority Borrower Group
Lenders having commitments to a Borrower Group, no amendment or waiver shall be
effective that would:

(i) with respect to Lenders having Borrower Group Commitments to the Australian
Borrowers, (A) amend the definitions of Australian Borrowing Base or Total
Australian Borrowing Base (and the defined terms used in such definitions) if
the effect of such amendment is to increase the advance rates contained therein,
to make more credit available or to add new types of Collateral thereunder,
(B) increase the advance rates applicable to the Australian Borrowers,
(C) release a material portion (but less than all or substantially all) of the
Australian Facility Collateral, except as currently contemplated by
Section 12.4.1(a), provided that a release of all or substantially all of the
Australian Facility Collateral requires the prior written consent of all
Australian Lenders, (D) release any Australian Facility Loan Party from
liability for any Australian Facility Obligations except as otherwise provided
in this Agreement, (E) except as permitted under Section 10.2.2, subordinate
Agent’s or AUS-NZ Security Trustee’s Lien on any Australian Facility Collateral
or subordinate any Australian Facility Obligations in right of payment to any
other Indebtedness or (F) amend the definition of Australian Availability;

(ii) with respect to Lenders having Borrower Group Commitments to the Belgian
Borrowers, (A) amend the definitions of Belgian Borrowing Base or Total Belgian
Borrowing Base (and the defined terms used in such definitions) if the effect of
such amendment is to increase the advance rates contained therein, to make more
credit available or to add new types of Collateral thereunder, (B) increase the
advance rates applicable to the Belgian Borrowers, (C) release a material
portion (but less than all or substantially all) of the Belgian Facility
Collateral, except as currently contemplated by Section 12.4.1(b), provided that
a release of all or substantially all of the Belgian Facility Collateral
requires the prior written consent of all Belgian Lenders, (D) release any
Belgian Facility Loan Party from liability for any Belgian Facility Obligations
except as otherwise provided in this Agreement, (E) except as permitted under
Section 10.2.2, subordinate Agent’s or European Security Trustee’s Lien on any
Belgian Facility Collateral or subordinate any Belgian Facility Obligations in
right of payment to any other Indebtedness or (F) amend the definition of
Belgian Availability;

(iii) with respect to Lenders having Borrower Group Commitments to the Canadian
Borrowers, (A) amend the definitions of Canadian Borrowing Base or Total
Canadian Borrowing Base (and the defined terms used in such definitions) if the
effect of such amendment is to increase the advance rates contained therein, to
make more credit available or to add new types of Collateral thereunder,
(B) increase the advance rates applicable to the Canadian Borrowers, (C) release
a material portion (but less than all or substantially all) of the Canadian
Facility Collateral, except as currently contemplated by Section 12.4.1(c),
provided that a release of all or substantially all of the Canadian Facility
Collateral requires the prior written consent of all Canadian Lenders,
(D) release any Canadian Facility Loan Party from liability for any Canadian
Facility Obligations except as otherwise provided in this Agreement, (E) except
as permitted under Section 10.2.2, subordinate Agent’s Lien on any Canadian
Facility Collateral or subordinate any Canadian Facility Obligations in right of
payment to any other Indebtedness or (F) amend the definition of Canadian
Availability;

 

332



--------------------------------------------------------------------------------

(iv) with respect to Lenders having Borrower Group Commitments to the Dutch
Borrowers, (A) amend the definitions of Dutch Borrowing Base or Total Dutch
Borrowing Base (and the defined terms used in such definitions) if the effect of
such amendment is to increase the advance rates contained therein, to make more
credit available or to add new types of Collateral thereunder, (B) increase the
advance rates applicable to the Dutch Borrowers, (C) release a material portion
(but less than all or substantially all) of the Dutch Facility Collateral,
except as currently contemplated by Section 12.4.1(d), provided that a release
of all or substantially all of the Dutch Facility Collateral requires the prior
written consent of all Dutch Lenders, (D) release any Dutch Facility Loan Party
from liability for any Dutch Facility Obligations except as otherwise provided
in this Agreement, (E) except as permitted under Section 10.2.2, subordinate
Agent’s or European Security Trustee’s Lien on any Dutch Facility Collateral or
subordinate any Dutch Facility Obligations in right of payment to any other
Indebtedness or (F) amend the definition of Dutch Availability;

(v) with respect to Lenders having Borrower Group Commitments to the New Zealand
Borrowers, (A) amend the definitions of New Zealand Borrowing Base or Total New
Zealand Borrowing Base (and the defined terms used in such definitions) if the
effect of such amendment is to increase the advance rates contained therein, to
make more credit available or to add new types of Collateral thereunder,
(B) increase the advance rates applicable to the New Zealand Borrowers,
(C) release a material portion (but less than all or substantially all) of the
New Zealand Facility Collateral, except as currently contemplated by
Section 12.4.1(e), provided that a release of all or substantially all of the
New Zealand Facility Collateral requires the prior written consent of all New
Zealand Lenders, (D) release any New Zealand Facility Loan Party from liability
for any New Zealand Facility Obligations except as otherwise provided in this
Agreement, (E) except as permitted under Section 10.2.2, subordinate Agent’s or
AUS-NZ Security Trustee’s Lien on any New Zealand Facility Collateral or
subordinate any New Zealand Facility Obligations in right of payment to any
other Indebtedness or (F) amend the definition of New Zealand Availability;

(vi) with respect to Lenders having Borrower Group Commitments to the Singapore
Borrowers, (A) amend the definitions of Singapore Borrowing Base or Total
Singapore Borrowing Base (and the defined terms used in such definitions) if the
effect of such amendment is to increase the advance rates contained therein, to
make more credit available or to add new types of Collateral thereunder,
(B) increase the advance rates applicable to the Singapore Borrowers,
(C) release a material portion (but less than all or substantially all) of the
Singapore Facility Collateral, except as currently contemplated by
Section 12.4.1(f), provided that a release of all or substantially all of the
Singapore Facility Collateral requires the prior written consent of all
Singapore Lenders, (D) release any Singapore Facility Loan Party from liability
for any Singapore Facility Obligations except as otherwise provided in this
Agreement, (E) except as permitted under Section 10.2.2, subordinate Agent’s or
Singapore Security Trustee’s Lien on any Singapore Facility Collateral or
subordinate any Singapore Facility Obligations in right of payment to any other
Indebtedness or (F) amend the definition of Singapore Availability;

 

333



--------------------------------------------------------------------------------

(vii) with respect to Lenders having Borrower Group Commitments to the UK
Borrowers, (A) amend the definitions of UK Borrowing Base or Total UK Borrowing
Base (and the defined terms used in such definitions) if the effect of such
amendment is to increase the advance rates contained therein, to make more
credit available or to add new types of Collateral thereunder, (B) increase the
advance rates applicable to the UK Borrowers, (C) release a material portion
(but less than all or substantially all) of the UK Facility Collateral, except
as currently contemplated by Section 12.4.1(g), provided that a release of all
or substantially all of the UK Facility Collateral requires the prior written
consent of all UK Lenders, (D) release any UK Facility Loan Party from liability
for any UK Facility Obligations except as otherwise provided in this Agreement,
(E) except as permitted under Section 10.2.2, subordinate Agent’s or European
Security Trustee’s Lien on any UK Facility Collateral or subordinate any UK
Facility Obligations in right of payment to any other Indebtedness or (F) amend
the definition of UK Availability; or

(viii) with respect to Lenders having Borrower Group Commitments to the U.S.
Borrowers, (A) amend the definition of U.S. Borrowing Base (and the defined
terms used in such definitions) if the effect of such amendment is to increase
the advance rates contained therein, to make more credit available or to add new
types of Collateral thereunder, (B) increase the advance rates applicable to the
U.S. Borrowers, (C) release any material portion (but less than all or
substantially all) of the U.S. Facility Collateral, except as currently
contemplated by Section 12.4.1(h), provided that a release of all or
substantially all of the U.S. Facility Collateral requires the prior written
consent of all U.S. Lenders, (D) release any U.S. Facility Loan Party from
liability for any U.S. Facility Obligations except as otherwise provided in this
Agreement, (E) except as permitted under Section 10.2.2, subordinate Agent’s
Lien on any U.S. Facility Collateral or subordinate any U.S. Facility
Obligations in right of payment to any other Indebtedness or (F) amend the
definition of U.S. Availability;

(f) without the prior written consent of the Super-Majority Lenders, no
amendment or waiver shall be effective that would amend the definition of Excess
Availability; and

(g) notwithstanding anything in this Section 14.1.1 to the contrary, if the
Agent and the North American Loan Party Agent shall have jointly identified an
obvious error or any error or omission of a technical nature, in each case, in
any provision of the Loan Documents, then the Agent and the North American Loan
Party Agent shall be permitted to amend such provision, and, in each case, such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders to the Agent within ten Business Days following receipt of
notice thereof.

 

334



--------------------------------------------------------------------------------

14.1.2 Foreign Cross-Guarantee. Following the date on which a Foreign Borrower’s
Obligations have been guaranteed by other Foreign Borrowers pursuant to an
effective Foreign Cross-Guarantee and a request for such amendment by the North
American Loan Party Agent, Agent will give favorable consideration on a case by
case basis, taking into account financial assistance rules and other legal
considerations, to recommending an amendment permitting such Foreign Borrower’s
utilization of Availability from the other Foreign Borrowers that have
guaranteed such Obligations in order to borrow amounts in excess of its
individual Borrowing Base (but not to exceed the applicable Foreign Revolver
Commitment amount for such Foreign Borrower’s jurisdiction) which utilization
will reduce availability to such other Foreign Borrowers on a dollar for dollar
basis.

14.1.3 Limitations. The agreement of Loan Parties shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, the Agent, the Security Trustees and/or any
Fronting Bank as among themselves. Only the consent of the parties to the Fee
Letter or any agreement relating to a Bank Product shall be required for any
modification of such agreement. Neither any Non-Lender Fronting Bank nor any
non-Lender that is a party to a Bank Product agreement shall have any right to
participate in any manner in modification of any Loan Document. The making of
any Loans during the existence of a Default or Event of Default shall not be
deemed to constitute a waiver of such Default or Event of Default, nor to
establish a course of dealing. Any waiver or consent granted by the Agent or
Lenders hereunder shall be effective only if in writing and only for the matter
specified.

14.1.4 Payment for Consents. After the Closing Date, no Loan Party will,
directly or indirectly, pay any remuneration or other thing of value, whether by
way of additional interest, fee or otherwise, to any Lender (in its capacity as
a Lender hereunder) as consideration for agreement by such Lender with any
modification of any Loan Documents, unless such remuneration or value is
concurrently paid, on the same terms, on a Pro Rata basis to all Lenders
providing their consent.

14.2 Indemnity. IN ADDITION TO THE INDEMNIFICATION OBLIGATIONS SET FORTH IN
SECTION 5.8 OR ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
EACH LOAN PARTY SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES AGAINST ANY
CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE, INCLUDING
CLAIMS ASSERTED BY ANY LOAN PARTY OR OTHER PERSON OR ARISING FROM THE NEGLIGENCE
OF AN INDEMNITEE. In no event shall any party to a Loan Document have any
obligation thereunder to indemnify or hold harmless an Indemnitee with respect
to a Claim that is determined in a final, non-appealable judgment by a court of
competent jurisdiction to result from the gross negligence, willful misconduct
or bad faith of such Indemnitee, and no Loan Party shall have any obligation to
indemnify or hold harmless an Indemnitee for disputes solely among Indemnitees
and not relating to any act or omission of any Loan Party or its Affiliates
(other than any action involving the Agent, any Security Trustee, any Fronting
Bank or any Swingline Lender, in each case in its capacity as such, in which
case this indemnity shall apply with respect to each such Person, as applicable,
to the extent otherwise available). The indemnity under this Section 14.2 shall
not apply to any Taxes, other than Taxes arising with respect to a non-Tax
Claim.

 

335



--------------------------------------------------------------------------------

14.3 Notices and Communications.

14.3.1 Notice Address. Subject to Section 4.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Loan Party, at the applicable Loan Party Agent’s address shown on the
signature pages hereof, and to any other Person at its address shown on the
signature pages hereof (or, in the case of a Person who becomes a Lender after
the Closing Date, at the address shown on its Assignment and Acceptance), or at
such other address as a party may hereafter specify by notice in accordance with
this Section 14.3. Each such notice or other communication shall be effective
only (a) if given by facsimile transmission, when transmitted to the applicable
facsimile number, if confirmation of receipt is received; (b) if given by mail,
three Business Days after deposit in the local mail system of the recipient,
with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery (including overnight and courier service),
when duly delivered to the notice address with receipt acknowledged.
Notwithstanding the foregoing, no notice to Agent pursuant to Sections 2.1.4,
2.2, 2.3, 2.4, 2.5, 2.6, 2.7, 2.8, 2.9, 3.1.1, 3.1.2 or 4.1.1 shall be effective
until actually received by the individual to whose attention at Agent such
notice is required to be sent. Any written notice or other communication that is
not sent in conformity with the foregoing provisions shall nevertheless be
effective on the date actually received by the noticed party. Any notice
received by North American Loan Party Agent shall be deemed received by all Loan
Parties.

14.3.2 Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.1, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.3. The Agent and Lenders make
no assurances as to the privacy and security of electronic communications.
Electronic mail and voice mail may not be used as effective notice under the
Loan Documents.

14.3.3 Non-Conforming Communications. The Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Loan Party even if such notices
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Loan Party shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Loan Party.

14.4 Performance of Loan Parties’ Obligations. The Agent may, in its discretion
at any time and from time to time, at the expense of the Loan Parties of the
applicable Loan Party Group, pay any amount or do any act required of a Loan
Party under any Loan Documents or otherwise lawfully requested by the Agent to
(a) enforce any Loan Documents or collect any Obligations; (b) protect, insure,
maintain or realize upon any Collateral; or (c) defend or maintain the validity
or priority of the Agent’s or any Security Trustee’s Liens in any Collateral,
including any payment of a judgment, insurance premium, warehouse charge,
finishing or processing charge, or landlord claim, or any discharge of a Lien.
All payments, costs and expenses (including Extraordinary Expenses) of the Agent
under this Section 14.4 shall be reimbursed to the Agent by Loan Parties, on
demand, with interest from the date incurred to the date of payment thereof at
the Default Rate applicable to U.S. Base Rate Loans. Any payment made or action
taken by Agent under this Section 14.4 shall be without prejudice to any right
to assert an Event of Default or to exercise any other rights or remedies under
the Loan Documents.

 

336



--------------------------------------------------------------------------------

14.5 Credit Inquiries. Each Loan Party hereby authorizes the Agent and Lenders
(but they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Loan Party or Subsidiary.

14.6 Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.7 Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations, tests or measurements to regulate similar matters, and they agree
that these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

14.8 Counterparts. Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement shall become effective when the
Agent has received counterparts bearing the signatures of all parties hereto.
Delivery of a signature page of any Loan Document by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.

14.9 Entire Agreement. Time is of the essence of the Loan Documents. The Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

14.10 Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for the Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of the Agent, Lenders or any
other Secured Party pursuant to the Credit Documents shall be deemed to
constitute the Agent and any Secured Party to be a partnership, association,
joint venture or any other kind of entity, nor to constitute control of any Loan
Party.

14.11 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated by any Credit Document, Loan Parties acknowledge
and agree that (a)(i) this credit facility and any related arranging or other
services by the Agent, any Lender, any of their Affiliates or any arranger are
arm’s-length commercial transactions between Loan Parties and such Person;
(ii) Loan Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Loan Parties are

 

337



--------------------------------------------------------------------------------

capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Credit Documents; (b) each of
the Agent, Lenders, their Affiliates and any arranger is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Loan Parties, any of their Affiliates or any other Person, and has
no obligation with respect to the transactions contemplated by the Credit
Documents except as expressly set forth therein; and (c) the Agent, Lenders,
their Affiliates and any arranger may be engaged in a broad range of
transactions that involve interests that differ from those of Loan Parties and
their Affiliates, and have no obligation to disclose any of such interests to
Loan Parties or their Affiliates. To the fullest extent permitted by Applicable
Law, each Loan Party hereby waives and releases any claims that it may have
against the Agent, Lenders, their Affiliates and any arranger with respect to
any breach of agency or fiduciary duty in connection with any transaction
contemplated by a Loan Document.

14.12 Confidentiality.

14.12.1 General Provisions. Each of the Agent, Lenders and each Fronting Bank
shall maintain the confidentiality of all Information (as defined below), except
that Information may be disclosed (a) to its Affiliates, and to its and their
partners, members, directors, officers, employees, agents, advisors and
representatives (provided such Persons are informed of the confidential nature
of the Information and instructed to keep it confidential); (b) to the extent
requested by any governmental, regulatory or self-regulatory authority
purporting to have jurisdiction over it or its Affiliates; (c) to the extent
required by Applicable Law or by any subpoena or other legal process; (d) to any
other party hereto; (e) in connection with any action or proceeding, or other
exercise of rights or remedies, relating to any Loan Documents or Obligations;
(f) subject to an agreement containing provisions substantially the same (or at
least as restrictive) as this Section 14.12, to any Transferee or any actual or
prospective party (or its advisors) to any Bank Product; (g) with the consent of
a Loan Party Agent; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 14.12 or (ii) is
available to the Agent, any Lender, Fronting Bank or any of their Affiliates on
a nonconfidential basis from a source other than Loan Parties or (i) on a
confidential basis to any rating agency in connection with rating any Borrower
or its Subsidiaries. Notwithstanding the foregoing, the Agent and Lenders may
publish or disseminate general information describing this credit facility,
including the names and addresses of Loan Parties and a general description of
Loan Parties’ businesses, and may use Loan Parties’ logos, trademarks or product
photographs in advertising materials. As used herein, “Information” means all
information received from a Loan Party or Subsidiary relating to it or its
business that is identified as confidential when delivered. Any Person required
to maintain the confidentiality of Information pursuant to this Section 14.12
shall be deemed to have complied if it exercises the same degree of care that it
accords its own confidential information. Each of the Agent, Lenders and each
Fronting Bank acknowledges that (A) Information may include material non-public
information concerning a Loan Party or Subsidiary; (B) it has developed
compliance procedures regarding the use of material non-public information;
(C) it will handle such material non-public information in accordance with
Applicable Law, including federal, state, provincial and territorial securities
laws; and (D) nothing herein, for purposes of the Singapore Loan Parties, shall
be deemed to constitute an agreement by them, with such Singapore Loan Parties,
to prescribe a higher degree of confidentiality than that contained in the
Singapore Banking Act.

 

338



--------------------------------------------------------------------------------

14.12.2 PPSA Australia. Nothing requires a Secured Party to disclose any
information of the kind referred to in section 275(1) of the PPSA Australia. The
Loan Parties agree that they will only authorize the disclosure of information
under section 275(7)(c) or request information under section 275(7)(d) if the
Agent approves.

14.13 Certifications Regarding Term Loan Credit Agreement. Borrowers certify to
the Agent and Lenders that neither the execution or performance of the Loan
Documents nor the incurrence of any Obligations by Borrowers violates the Term
Loan Credit Agreement. Borrowers further certify that the Commitments and
Obligations constitute permitted indebtedness under the Term Loan Credit
Agreement. Agent may condition Borrowings, Letters of Credit and other credit
accommodations under the Loan Documents from time to time upon Agent’s receipt
of evidence that the Commitments and Obligations continue to constitute
permitted indebtedness at such time.

14.14 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW AND FEDERAL LAWS RELATING
TO NATIONAL BANKS).

14.15 Consent to Forum; Process Agent.

14.15.1 Forum. EACH PARTY HERETO HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY
LOAN DOCUMENTS, AND EACH LOAN PARTY AGREES THAT ANY SUCH PROCEEDING SHALL BE
BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH PARTY IRREVOCABLY WAIVES ALL
CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL
OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1. Nothing herein shall limit the right of the Agent, any Security
Trustee or any Lender to bring proceedings against any Loan Party in any other
court, nor limit the right of any party to serve process in any other manner
permitted by Applicable Law. Nothing in this Agreement shall be deemed to
preclude enforcement by the Agent or any Security Trustee of any judgment or
order obtained in any forum or jurisdiction. Final judgment against a Loan Party
in any action, suit or proceeding shall be conclusive and may be enforced in any
other jurisdiction, including the country in which such Loan Party is domiciled,
by suit on the judgment.

14.15.2 Process Agent. Without prejudice to any other mode of service allowed
under any relevant law, each Foreign Borrower and each other Loan Party
organized outside the U.S. (a) irrevocably appoints CT Corporation located at
111 Eighth Avenue, 13th Floor, New York, New York 10011, as its agent for
service of process in relation to any action or proceeding arising out of or
relating to any Loan Documents, and (b) agrees that failure by a process agent
to notify such Borrower or such Loan Party of any process will not invalidate
the proceedings concerned. For purposes of clarity, nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

339



--------------------------------------------------------------------------------

14.16 Waivers by Loan Parties. To the fullest extent permitted by Applicable
Law, each Loan Party waives (a) the right to trial by jury (which the Agent,
each Security Trustee and each Lender hereby also waives) in any proceeding or
dispute of any kind relating in any way to any Loan Documents, Obligations or
Collateral; (b) presentment, demand, protest, notice of presentment, default,
non-payment, maturity, release, compromise, settlement, extension or renewal of
any commercial paper, accounts, documents, instruments, chattel paper and
guaranties at any time held by the Agent on which a Loan Party may in any way be
liable, and hereby ratifies anything the Agent may do in this regard; (c) notice
prior to taking possession or control of any Collateral; (d) any bond or
security that might be required by a court prior to allowing the Agent or a
Security Trustee to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance hereof. Each Loan
Party acknowledges that the foregoing waivers are a material inducement to the
Agent, each Security Trustee, each Fronting Bank and Lenders entering into this
Agreement and that the Agent, Security Trustees, each Fronting Bank and Lenders
are relying upon the foregoing in their dealings with Loan Parties. Each Loan
Party has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

14.17 Contracting out of PPSA Australia Provisions.

14.17.1 PPSA Notices. Neither a Secured Party nor any receiver or manager is
obliged to give any notice under the PPSA Australia (including notice of a
verification statement) unless the notice is required by the PPSA Australia and
cannot be excluded. The Loan Parties consent to the waiver of the requirement
for notice and waive any rights they have to receive a notice under sections 95,
118, 121(4), 130, 135 and 157 of the PPSA Australia.

14.17.2 Contracting Out. To the extent that Chapter 4 of the PPSA Australia
would otherwise apply, the parties agree that the following provisions of the
PPSA Australia are excluded: (a) to the extent permitted by section 115(1) of
the PPSA Australia allows them to be excluded: sections 125, 132(3)(d), 132(4),
135, without limiting Section 12.3.1(a) 142 and 143 of the PPSA Australia; and
(b) to the extent permitted by section 115(7) of the PPSA Australia allows them
to be excluded: sections 129(2) and (3), 132, 133(1)(b) (as it relates to a Lien
of a Secured Party), 134(2), 135, 136(3)(4) and (5). The Loan Parties consent to
the waiver of the requirement for notice under any other provision of the PPSA
Australia that a Secured Party may notify to a Loan Party after the date of this
document and waives any rights it has to receive that notice.

 

340



--------------------------------------------------------------------------------

14.18 Waiver of Rights (PPSA New Zealand). The Loan Parties:

(a) have no rights under, or by reference to, sections 114(1)(a), 133 and 134 of
the PPSA New Zealand;

(b) waive their rights to:

(i) not have goods damaged if a Secured Party or a receiver removes an accession
under section 125 of the PPSA New Zealand;

(ii) receive notice of the removal of an accession under section 129 of the PPSA
New Zealand;

(iii) apply to the court for an order concerning the removal of an accession
under section 131 of the PPSA New Zealand;

(iv) receive a statement of account under section 116 of the PPSA New Zealand;

(v) receive notice of any proposal of a Secured Party or a receiver to retain
collateral under section 120(2) of the PPSA New Zealand; and

(vi) object to any proposal of a Secured Party or a receiver to retain
collateral under section 121 of the PPSA New Zealand; and

(c) waive their rights under section 148 of the PPSA New Zealand to receive a
copy of a verification statement in respect of any financing statement or
financing change statement registered by a Secured Party in respect of any
personal property.

14.19 Patriot Act Notice. The Agent and Lenders hereby notify Loan Parties that
pursuant to the requirements of the Patriot Act, the Proceeds of Crime Act and
other applicable anti-money laundering, anti-terrorist financing, economic or
trade sanctions and “know your client” policies, regulations, laws or rules (the
Proceeds of Crime Act and such other applicable policies, regulations, laws or
rules, collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Agent and Lenders are required to obtain, verify and record
certain information that identifies each Loan Party, including its legal name,
address, tax ID number and other similar information that will allow the Agent
and Lenders to identify it in accordance with the Patriot Act and the AML
Legislation. The Agent and Lenders may require information regarding Loan
Parties’ management and owners, such as legal name, address, social security
number and date of birth. Each Loan Party shall promptly provide all such
information, including supporting documentation and other evidence, as may be
reasonably requested by any Lender or any prospective assignee or participant of
a Lender, in order to comply with the Patriot Act and/or the AML Legislation.

14.20 Canadian Anti-Money Laundering Legislation. If the Agent has ascertained
the identity of any Canadian Facility Loan Party or any authorized signatories
of any Canadian Facility Loan Party for the purposes of applicable AML
Legislation, then the Agent:

 

341



--------------------------------------------------------------------------------

(a) shall be deemed to have done so as an agent for each Canadian Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Canadian Lender and the Agent within the meaning of the applicable AML
Legislation; and

(b) shall provide to each Canadian Lender copies of all information obtained in
such regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Canadian Lenders agrees that the Agent has no obligation to
ascertain the identity of the Canadian Facility Loan Parties or any authorized
signatories of the Canadian Facility Loan Parties on behalf of any Canadian
Lender, or to confirm the completeness or accuracy of any information it obtains
from any Canadian Facility Loan Party or any such authorized signatory in doing
so.

14.21 Know Your Customer. At the request of the Agent, the Borrowers shall
promptly supply or procure the supply of documentation and other evidence as is
reasonably requested by the Agent (on its behalf or for any Credit Party or
prospective Credit Party) in order for a Credit Party to comply with all
necessary AML Legislation in connection with the transactions contemplated in
the Loan Documents.

14.22 Australian Anti-Money Laundering Provisions. The Australian Borrowers
agree that the Agent may delay, block or refuse to process any request for a
Borrowing or Australian Letter of Credit without incurring any liability if any
Australian Lender reasonably suspects that:

(a) the transaction may breach any AML Legislation;

(b) the transaction involves any Person (natural, corporate or governmental)
that is sanctioned under economic and trade sanctions imposed by the United
States, the European Union or Australia; or

(c) the transaction may directly or indirectly involve the proceeds of, or be
applied for the purposes of, conduct which is unlawful in Australia.

The Australian Borrowers must provide all information to the Agent which any
Australian Lender reasonably requires in order to manage its money-laundering,
terrorism-financing or economic and trade sanctions risk or to comply with any
laws or regulations in Australia. The Australian Borrowers agree that the Agent
may disclose any information concerning the Australian Borrowers to:

(i) any law enforcement, regulatory agency or court where required by any such
law or regulations in Australia; and

(ii) any correspondent entity an Australian Lender uses to make the payment for
the purpose of compliance with any such law or regulation.

 

342



--------------------------------------------------------------------------------

Unless an Australian Borrower has disclosed that it is acting in a trustee
capacity or on behalf of another party, the Australian Borrower warrants that it
is acting on its own behalf in entering into this document.

Each Australian Borrower declares and undertakes to the Agent that the
processing of any request for a Borrowing or Australian Letter of Credit by the
Agent in accordance with an Australian Borrower’s instructions will not breach
any laws or regulations in Australia.

14.23 Belgian Anti-Money Laundering Legislation. Each of the Belgian Lenders
agrees that the Agent has no obligation to ascertain the identity of the Belgian
Facility Loan Parties or any authorized signatories of the Belgian Facility Loan
Parties on behalf of any Belgian Lender, or to confirm the completeness or
accuracy of any information it obtains from any Belgian Facility Loan Party or
any such authorized signatory in doing so.

14.24 “Know your customer” Checks. Each Lender shall promptly upon the request
of the Agent supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Agent (for itself) in order for the
Agent to comply with all necessary “know your customer” or other similar checks
under all AML Legislation in connection with the transactions contemplated in
the Loan Documents.

14.25 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Loan
Party for liquidation or reorganization, should any Loan Party become insolvent
or make an assignment for the benefit of creditors or should a receiver or
trustee be appointed for all or any significant part of such Loan Party’s
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Obligations, or any part thereof,
is, pursuant to Applicable Law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference”, “fraudulent conveyance”, or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

14.26 Nonliability of Lenders. Neither the Agent, any Fronting Bank nor any
Lender undertakes any responsibility to any Loan Party to review or inform any
Loan Party of any matter in connection with any phase of any Loan Party’s
business or operations. Each Loan Party agrees, on behalf of itself and each
other Loan Party, that neither the Agent, any Fronting Bank nor any Lender shall
have liability to any Loan Party (whether sounding in tort, contract or
otherwise) for losses suffered by any Loan Party in connection with, arising out
of, or in any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence, willful misconduct or bad faith of the party from which recovery is
sought. NO LENDER SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS
OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER
SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT.

 

343



--------------------------------------------------------------------------------

14.27 Ratification of Loan Documents. Each Borrower hereby ratifies and affirms
its obligations under the Loan Documents (as amended, restated or otherwise
modified on the Closing Date), each of which (as amended, restated or otherwise
modified on the Closing Date) shall continue in full force and effect.

[Remainder of page intentionally left blank; signatures begin on following page]

 

344



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

MCJUNKIN RED MAN CORPORATION, as a U.S. Borrower and Guarantor

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

  Attn:  

 

 

Telecopy:

 

 

GREENBRIER PETROLEUM CORPORATION as a U.S. Borrower and Guarantor

By:

 

 

Name:

 

 

Title:

 

 

MCJUNKIN RED MAN DEVELOPMENT CORPORATION,

as a U.S. Borrower and Guarantor

By:

 

 

Name:

 

 

Title:

 

 

MIDWAY – TRISTATE CORPORATION, as a U.S. Borrower and Guarantor

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

MILTON OIL & GAS COMPANY, as a U.S. Borrower and Guarantor

By:

 

 

Name:

 

 

Title:

 

 

MRC MANAGEMENT COMPANY, as a U.S. Borrower and Guarantor

By:

 

 

Name:

 

 

Title:

 

 

RUFFNER REALTY COMPANY, as a U.S. Borrower and Guarantor

By:

 

 

Name:

 

 

Title:

 

 

THE SOUTH TEXAS SUPPLY COMPANY, INC. as a U.S. Borrower and Guarantor

By:

 

 

Name:

 

 

Title:

 

 

MRC GLOBAL INC. as a Guarantor

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

MRC TRANSMARK PTY LTD, as an Australian Borrower

 

Signed for and on behalf of MRC Transmark Pty Ltd ACN 080 156 378 by its its
attorney                     under power of attorney
dated                    and the attorney declares that the attorney has not
received any notice of the revocation of such power of attorney, in the presence
of:  

 

 

 

Signature of witness

 

 

 

Name of witness (BLOCK LETTERS)

 

 

 

Address of witness

  MRC SPF PTY LTD., as an Australian Borrower Signed for and on behalf of MRC
SPF Pty Ltd. ACN 088 104 410 by its its attorney                    under power
of attorney dated                    and the attorney declares that the attorney
has not received any notice of the revocation of such power of attorney, in the
presence of:  

 

 

 

Signature of witness

 

 

 

Name of witness (BLOCK LETTERS)

 

 

 

Address of witness

 



--------------------------------------------------------------------------------

MRC TRANSMARK NV, as a Belgian Borrower

By:

   

 

Name:

   

 

Title:

   

 

MRC CANADA ULC, as a Canadian Borrower

By:

   

 

Name:

   

 

Title:

   

 

MRC TRANSMARK B.V., as a Dutch Borrower

By:

   

 

Name:

   

 

Title:

   

 

MRC TRANSMARK INTERNATIONAL B.V., as a Dutch Borrower

By:

   

 

Name:

   

 

Title:

   

 

MRC TRANSMARK HOLDINGS UK LIMITED, as a UK Borrower

By:

   

 

Name:

   

 

Title:

   

 



--------------------------------------------------------------------------------

MRC TRANSMARK LIMITED, as a UK Borrower

By:

 

 

Name:

 

 

Title:

 

 

MRC TRANSMARK (DRAGON) LIMITED, as a UK Borrower

By:

 

 

Name:

 

 

Title:

 

 

MRC SPF SCANFIT LIMITED, as a UK Borrower

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

AGENT AND LENDERS: BANK OF AMERICA, N.A., as Agent and a U.S. Lender By:    

 

Name:     Title:    

 

 

   

 

   

 

    Attn:  

 

    Telecopy:  

 



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A. (acting through its Canada Branch), as a Canadian Lender
By:    

 

Name:     Title:    

 

 

   

 

   

 

    Attn:  

 

    Telecopy:  

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting through its London Branch), as European Security
Trustee and as a Belgian Lender, a Dutch Lender and a UK Lender

By:    

 

Name:     Title:    

 

 

   

 

   

 

    Attn:  

 

    Telecopy:  

 



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A. (acting through its Australia Branch), as AUS-NZ Security
Trustee and as an Australian Lender

By:    

 

Name:

   

Title:

   

 

 

   

 

   

 

    Attn:  

 

    Telecopy:  

 

With a copy to:

 

Bank of America, N.A. (acting through its Hong Kong branch)

979 King’s Road

Level 14 Devon House

Quarry Bay

Hong Kong

Attn: Loan Agency

 